Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                              Desc Main
                                     Document    Page 1 of 366


 Dennis F. Dunne, Esq.    (admitted pro hac vice)                 Tyler P. Brown, Esq.       (VSB No. 28072)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)                  Justin F. Paget, Esq.      (VSB No. 77949)
 Michael W. Price, Esq.   (admitted pro hac vice)                 Jennifer E. Wuebker, Esq. (VSB No. 91184)
 Lauren C. Doyle, Esq.    (admitted pro hac vice)                 HUNTON ANDREWS KURTH LLP
 MILBANK LLP                                                      Riverfront Plaza, East Tower
 55 Hudson Yards                                                  951 East Byrd Street
 New York, New York 10001                                         Richmond, Virginia 23219
 Telephone:       (212) 530-5000                                  Telephone:         (804) 788-8200
 Facsimile:       (212) 530-5219                                  Facsimile:         (804) 788-8218

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:       (424) 386-4000
 Facsimile:       (213) 629-5063

 Co-Counsel for Debtors and Debtors in Possession

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                    RICHMOND DIVISION

                                                                  )
 In re:                                                           )       Chapter 11
                                                                  )
 GUITAR CENTER, INC. et al.,1                                     )       Case No. 20-34656 (KRH)
                                                                  )
                          Debtors.                                )       (Jointly Administered)
                                                                  )


                            FINAL ORDER PURSUANT
                      TO 11 U.S.C. §§ 105, 361, 362, 363, 364, 503,
    506, AND 507: (I) AUTHORIZING DEBTORS TO OBTAIN SENIOR SECURED
 PRIMING SUPERPRIORITY POSTPETITION FINANCING; (II) AUTHORIZING USE
 OF CASH COLLATERAL; (III) GRANTING LIENS AND PROVIDING CLAIMS WITH
     SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS; (IV) GRANTING
      ADEQUATE PROTECTION; (V) MODIFYING THE AUTOMATIC STAY;
                      AND (VI) GRANTING RELATED RELIEF




 1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
     Guitar Center Holdings, Inc. (3262); Guitar Center, Inc. (0862); Guitar Center Stores, Inc. (4340); GTRC
     Services, Inc. (9503); GC Business Solutions, Inc. (3928); Guitar Center Gift Card Company, LLC (3370); Music
     & Arts Instructor Services, LLC (7811); and AVDG, LLC (4440). The Debtors’ service address is 5795 Lindero
     Canyon Rd., Westlake Village, CA 91362.
Case 20-34656-KRH               Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                           Desc Main
                                       Document    Page 2 of 366



               Upon the motion (the “Motion”),2 of the above-captioned debtors and debtors in possession

 (collectively, the “Debtors”) in the above-captioned chapter 11 cases (collectively, the “Chapter

 11 Cases”), for entry of the Interim Order (as defined below) and this final order (together with all

 annexes, schedules and exhibits hereto, this “Final Order”) pursuant to sections 105, 361, 362,

 363(b), 363(c)(2), 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c), and 507 of title

 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (as amended, the “Bankruptcy Code”),

 Rules 2002, 4001, 6003, 6004, and 9014 of the Federal Rules of Bankruptcy Procedure (the

 “Bankruptcy Rules”), and Rules 2002-1, 4001(a)-1, 6004-2, 9013-1 and 9014-1 of the Local Rules

 of the United States Bankruptcy Court for the Eastern District of Virginia (the “Local Bankruptcy

 Rules”):

         (1)     authorizing the Debtors to obtain a superpriority senior secured priming debtor-in-
 possession term loan credit facility (the “Term DIP Facility”), in an aggregate principal amount of
 up to $325,000,000 (the “Term DIP Loans”), pursuant to the terms and conditions of the Interim
 Order and this Final Order and that certain Senior Secured Superpriority Priming Debtor-In-
 Possession Credit Agreement, dated as of November 24, 2020 and attached hereto as Exhibit A
 (as amended, supplemented, restated or otherwise modified from time to time in accordance with
 the terms thereof, the “Term DIP Credit Agreement” and together with all agreements, documents,
 instruments and certificates executed, delivered or filed in connection therewith, as amended,
 supplemented, restated otherwise modified from time to time in accordance with the terms thereof,
 collectively, the “Term DIP Loan Documents”) by and among Guitar Center, Inc. (“Guitar
 Center”), as lead borrower (in such capacity, the “DIP Borrower”), the guarantors party thereto
 (the “DIP Guarantors” and, together with the DIP Borrower, the “DIP Loan Parties”), Delaware
 Trust Company, as administrative and collateral agent (in such capacities, the “Term DIP Agent”),
 and the lenders party thereto from time to time (the “Term DIP Lenders” and together with the
 Term DIP Agent, the “Term DIP Secured Parties”);

         (2)     authorizing the Debtors to obtain a superpriority senior secured priming debtor-in-
 possession revolving credit facility (the “ABL DIP Facility,” and together with the Term DIP
 Facility, the “DIP Facilities”), in an aggregate principal amount of up to $50,000,000 (the “ABL
 DIP Loans,” and together with the Term DIP Loans, the “DIP Loans”), pursuant to the terms and
 conditions of the Interim Order and this Final Order and that certain Senior Secured Superpriority
 Priming Debtor-in-Possession Credit Agreement, dated as of November 24, 2020 and attached
 hereto as Exhibit B (as amended, supplemented, restated or otherwise modified from time to time

 2
        Capitalized terms used but not otherwise defined in this Final Order shall have the meanings given to them in
        the Motion.
                                                             2
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 3 of 366



 in accordance with the terms thereof, the “ABL DIP Credit Agreement,” and together with all
 agreements, documents, instruments and certificates executed, delivered, or filed in connection
 therewith, as amended, supplemented, restated otherwise modified from time to time in accordance
 with the terms thereof, collectively, the “ABL DIP Loan Documents”), by and among the DIP
 Borrower, the DIP Loan Parties, Wells Fargo Bank, National Association, as administrative and
 collateral agent (in such capacities, the “ABL DIP Agent,” and together with the Term DIP Agent,
 the “DIP Agents”), and the lenders party thereto from time to time (the “ABL DIP Lenders,” and
 together with the ABL DIP Agent, the “ABL DIP Secured Parties”);

         (3)     authorizing the Debtors to execute, deliver to the Term DIP Secured Parties and the
 ABL DIP Secured Parties (the Term DIP Secured Parties and the ABL DIP Secured Parties,
 collectively, the “DIP Secured Parties”), and perform under the Term DIP Credit Agreement and
 the ABL DIP Credit Agreement (the Term DIP Credit Agreement and the ABL DIP Credit
 Agreement, collectively, the “DIP Credit Agreements”) and the other Term DIP Loan Documents
 and the other ABL DIP Loan Documents (the Term DIP Loan Documents, the ABL DIP Loan
 Documents and that certain Intercreditor Acknowledgment dated as of the closing date of the DIP
 Facilities (the “DIP Intercreditor Acknowledgment”), collectively, the “DIP Loan Documents”)
 and to perform such other and further acts as may be necessary or desirable in connection with the
 DIP Loan Documents;

          (4)    authorizing and directing the Debtors to incur and pay, and for the DIP Guarantors
 to jointly and severally irrevocably and unconditionally guaranty, all (a) “Obligations” (as defined
 in the Term DIP Credit Agreement) as such become earned, due and payable in accordance with
 the applicable DIP Loan Documents (the “Term DIP Obligations”), and (b) all “Obligations” (as
 defined in the ABL DIP Credit Agreement) as such become earned, due and payable in accordance
 with the applicable DIP Loan Documents (the “ABL DIP Obligations,” and together with the Term
 DIP Obligations, the “DIP Obligations”);

        (5)    authorizing the Debtors to borrow, in accordance with the applicable DIP Loan
 Documents, up to an aggregate principal amount of $325,000,000 of Term DIP Loans and
 $50,000,000 of ABL DIP Loans (the “Interim Financing”) upon entry of the Interim Order to avoid
 immediate and irreparable harm;

        (6)     authorizing and directing the Debtors, upon entry of the Interim Order, to
 indefeasibly pay the Prepetition ABL Obligations (as defined below), subject to the terms of the
 Interim Order which are ratified on a final basis by this Final Order;

         (7)      granting to the DIP Agents, for the benefit of themselves and the other applicable
 DIP Secured Parties, and authorizing the Debtors to incur, valid, enforceable, non-avoidable, and
 automatically and fully perfected liens on and security interests in all DIP Collateral (as defined
 below), including, without limitation, all Cash Collateral (as defined below), to secure the DIP
 Obligations, which liens and security interests shall be subject to the rankings and priorities set
 forth in this Final Order;

         (8)      granting to the DIP Secured Parties allowed superpriority administrative expense
 claims against each of the Debtors, on a joint and several basis, in respect of all DIP Obligations,
 as set forth in this Final Order;
                                                  3
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                 Document    Page 4 of 366



         (9)     authorizing the Debtors’ use of the proceeds of the DIP Facilities and Cash
 Collateral, in each case solely in accordance with the Approved Budget (as defined below), and
 subject to the terms and conditions set forth in the Interim Order and this Final Order and the DIP
 Loan Documents;

         (10) providing adequate protection, as and to the extent set forth in this Final Order, to
 the holders of Prepetition Obligations (as defined below);

        (11) approving certain stipulations by the Debtors with respect to the Prepetition
 Secured Debt Documents (as defined below), the Prepetition Obligations (as defined below), and
 the Prepetition Collateral;

         (12) modifying or vacating the automatic stay imposed by section 362 of the Bankruptcy
 Code or otherwise to the extent necessary to implement and effectuate the terms and provisions of
 this Final Order and the DIP Loan Documents, and waiving any applicable stay (including under
 Bankruptcy Rule 6004) with respect to the effectiveness and enforceability of this Final Order, and
 providing for the immediate effectiveness of this Final Order;

         (13) authorizing the Debtors to waive (a) their right to surcharge the DIP Collateral and
 the Prepetition Collateral, pursuant to section 506(c) of the Bankruptcy Code and (b) any right of
 the Debtors under the “equities of the case” exception in section 552(b) of the Bankruptcy Code
 to the extent set forth herein; and

         (14) waiving the equitable doctrine of “marshaling” and other similar doctrines to the
 extent set forth in this Final Order.

 The Court having considered the Motion, the DIP Loan Documents on file with the Court, the
 Declaration of Tim Martin of Guitar Center, Inc, in Support of Chapter 11 Petitions and First Day
 Motions and any exhibits thereto (the “First Day Declaration”), the Declaration of Eric Winthrop
 in support of the Motion (the “DIP Declaration”), the pleadings filed with the Court, and the
 evidence proffered or adduced at the interim hearing held on November 23, 2020 (the “Interim
 Hearing”); and the hearing held before this Court on December 17, 2020 (the “Final Hearing”) and
 notice of the Interim Hearing and Final Hearing having been given in accordance with Bankruptcy
 Rules 4001 and 9014 and all applicable Local Bankruptcy Rules; the Court having entered the
 Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, 503, 506, and 507: (I) Authorizing
 The Debtors to Obtain Senior Secured Priming Superpriority Postpetition Financing; (II)
 Authorizing Use of Cash Collateral; (III) Granting Liens And Providing Claims With
 Superpriority Administrative Expense Status; (IV) Granting Adequate Protection; (V) Modifying
 The Automatic Stay; (VI) Scheduling a Final Hearing; And (VII) Granting Related Relief on
 November 23, 2020 [Docket No. 81] (the “Interim Order”) and all objections, if any, to the final
 relief requested in the Motion having been withdrawn, resolved or overruled by the Court; and it
 appearing to the Court that granting the final relief requested in the Motion is fair and reasonable
 and in the best interests of the Debtors, their estates and their creditors, represents a sound exercise
 of the Debtors’ business judgment and is necessary for the continued operation of the Debtors’
 businesses; and upon the record of the Chapter 11 Cases; after due deliberation and consideration,
 and for good and sufficient cause appearing therefor:

                                                    4
 45014.00001


 45014.0000
Case 20-34656-KRH               Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                             Desc Main
                                       Document    Page 5 of 366



     BASED UPON THE RECORD ESTABLISHED AT THE INTERIM AND FINAL
 HEARINGS, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT AND
 CONCLUSIONS OF LAW:3

               A.    Petition Date. On November 21, 2020 (the “Petition Date”), the Debtors filed

 voluntary petitions for relief under chapter 11 of the Bankruptcy Code in this Court, commencing

 these cases (the “Chapter 11 Cases”).

               B.    Debtors-in-Possession. The Debtors are authorized to continue to operate their

 businesses and manage their properties as debtors in possession pursuant to sections 1107 and

 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in any of the Chapter

 11 Cases.

               C.    Committee Formation. As of the date of this Final Order, the United States Trustee

 (the “U.S. Trustee”) has not appointed an official committee of unsecured creditors in the Chapter

 11 Cases (the “Official Committee”).

               D.    Jurisdiction and Venue. This Court has jurisdiction over this matter pursuant to 28

 U.S.C. §§ 157 and 1334 and the Standing Order of Reference from the United States District Court

 for the Eastern District of Virginia, dated August 15, 1984. Venue is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409. The bases for the relief requested in this Motion are sections 105, 361, 362,

 363, 364, 503, 506, and 507 of the Bankruptcy Code; rules 2002, 4001, 6003, 6004, and 9014 of

 the Bankruptcy Rules, and rule 9013-1 of the Local Rules of the United States Bankruptcy Court

 for the Eastern District of Virginia (the “Local Bankruptcy Rules”).

               E.    Debtors’ Stipulations.          After consultation with their attorneys and financial

 advisors, and without prejudice to the rights of parties-in-interest as set forth in paragraph 32 of


 3
        Where appropriate in this Final Order, findings of fact shall be construed as conclusions of law and conclusions
        of law shall be construed as findings of fact pursuant to Bankruptcy Rule 7052, made applicable to this proceeding
        pursuant to Bankruptcy Rule 9014.

                                                             5
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                 Document    Page 6 of 366



 this Final Order, the Debtors, on their behalf and on behalf of their estates, hereby admit,

 acknowledge, stipulate and agree as follows:

                 (i)    Prepetition ABL Facility. Pursuant to that certain Credit Agreement, dated
 as of April 2, 2014 (as amended, supplemented, restated, amended and restated, or otherwise
 modified from time to time prior to, and as in effect on, the Petition Date, the “Prepetition ABL
 Credit Agreement” and, together with all other agreements, documents, instruments, and
 certificates executed or delivered in connection therewith, including the Prepetition Secured
 Parties Intercreditor Agreement and the Prepetition ABL Payoff Letter (each as defined below),
 collectively, the “Prepetition ABL Loan Documents”) by and among (a) Guitar Center, as lead
 borrower, and each of the other borrowers from time to time party thereto (collectively, the
 “Prepetition ABL Borrowers”), (b) the guarantors party thereto (the “Prepetition ABL Guarantors”
 and, together with the Prepetition ABL Borrowers, the “Prepetition ABL Loan Parties”), (c) the
 lenders party thereto from time to time (the “Prepetition ABL Lenders”), and (d) Wells Fargo
 Bank, National Association, as administrative agent and collateral agent (the “Prepetition ABL
 Agent” and, together with the Prepetition ABL Lenders and the other “Secured Parties” as defined
 in the Prepetition ABL Credit Agreement, the “Prepetition ABL Secured Parties”), the Prepetition
 ABL Lenders provided a revolving credit facility and certain other financial accommodations (the
 “Prepetition ABL Facility”), to the Prepetition ABL Borrowers.

                (ii)    Prepetition ABL Facility Obligations. As of the Petition Date, without
 defense, counterclaim, or offset of any kind, the Prepetition ABL Loan Parties were jointly and
 severally indebted to the Prepetition ABL Lenders in the aggregate principal amount of not less
 than approximately $279 million, plus approximately $7.55 million in face amount of outstanding
 and undrawn letters of credit issued under the Prepetition ABL Loan Documents (collectively the
 “Letters of Credit”), plus any other amounts incurred or accrued but unpaid prior to the Petition
 Date in accordance with the Prepetition ABL Loan Documents, including, without limitation,
 accrued and unpaid interest, premiums, reimbursement obligations (contingent or otherwise), any
 fees, expenses and disbursements (including, without limitation, attorneys’ and financial advisors’
 fees and expenses), indemnification obligations, any other charges, amounts and costs of whatever
 nature that may be due, owing, or chargeable in connection therewith, in each case, as and to the
 extent provided for in the Prepetition ABL Loan Documents (collectively, the “Prepetition ABL
 Obligations”).

                  (iii) Prepetition ABL Liens and Collateral. To secure the Prepetition ABL
 Obligations, each of the Prepetition ABL Loan Parties granted to the Prepetition ABL Agent, for
 the benefit of itself and the other Prepetition ABL Secured Parties, properly perfected continuing
 liens on and security interests in (collectively, the “Prepetition ABL Liens”) all “Collateral” (as
 defined in the Prepetition ABL Credit Agreement) (the “Prepetition ABL Collateral”), subject to
 the terms of the Prepetition Secured Parties Intercreditor Agreement. In accordance with the
 Prepetition Intercreditor Agreements (as defined below), the Prepetition ABL Liens consist of: (a)
 first priority liens on and security interests in all “ABL Priority Collateral” as defined in the
 Prepetition Secured Parties Intercreditor Agreement (collectively, the “ABL Priority Collateral”);
 and (b) third priority liens on and security interests in all “Notes Priority Collateral” as defined in


                                                   6
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                 Document    Page 7 of 366



 the Prepetition Secured Parties Intercreditor Agreement (collectively, the “Notes Priority
 Collateral”).

                (iv)     Prepetition Superpriority Notes. Pursuant to that certain Indenture, dated as
 of May 15, 2020 (as amended, supplemented, restated, amended and restated or otherwise
 modified from time to time prior to, and as in effect on, the Petition Date, the “Superpriority Notes
 Indenture” and, together with all other agreements, documents, instruments, and certificates
 executed or delivered in connection therewith, including the Prepetition Intercreditor Agreements,
 the “Superpriority Notes Documents”), among: (a) Guitar Center, as issuer (the “Superpriority
 Notes Issuer”); (b) the guarantors party thereto (the “Superpriority Notes Guarantors” and, together
 with the Superpriority Notes Issuer, the “Superpriority Notes Parties”); and (c) The Bank of New
 York Mellon Trust Company, N.A., as indenture trustee and notes collateral agent (the
 “Superpriority Notes Trustee”), Guitar Center issued 10.00% senior secured superpriority notes
 due May 2022 (the “Superpriority Notes”, and the holders of such Superpriority Notes, the
 “Superpriority Noteholders”).

                 (v)     Prepetition Superpriority Notes Obligations. As of the Petition Date,
 without defense, counterclaim, or offset of any kind, the Superpriority Notes Parties were jointly
 and severally indebted to the Superpriority Notes Trustee and the Superpriority Noteholders in the
 aggregate principal amount of approximately $35.8 million plus approximately $2.1 million of
 accrued but unpaid interest and approximately $6.3 million of prepayment premium, plus any other
 amounts incurred or accrued but unpaid prior to the Petition Date in accordance with the
 Superpriority Notes Documents, including, without limitation, principal, accrued and unpaid
 interest (including at the default rate), premiums, makewholes, any reimbursement obligations
 (contingent or otherwise), exit payments, any fees, expenses and disbursements (including, without
 limitation, attorneys’ fees, financial advisors’ fees, related expenses, and disbursements),
 indemnification obligations, any other charges, amounts and costs of whatever nature owing,
 whether or not contingent, whenever arising, accrued, accruing, due, owing or chargeable in
 respect thereof, in each case, to the extent provided in the Superpriority Notes Documents
 (collectively, the “Prepetition Superpriority Notes Obligations”).

                 (vi)    Prepetition Superpriority Notes Collateral. To secure the Superpriority
 Notes Obligations, the Superpriority Notes Parties granted to the Superpriority Notes Trustee, for
 the benefit of the Superpriority Noteholders, properly perfected continuing liens on and security
 interests in (collectively, the “Superpriority Notes Liens”) all “Collateral” (as defined in the
 Superpriority Notes Indenture) (the “Superpriority Notes Collateral”), subject to the terms of the
 Prepetition Intercreditor Agreements.        In accordance with the Prepetition Intercreditor
 Agreements, the Superpriority Note Liens consist of: (a) first priority liens on and security interests
 in all Notes Priority Collateral; and (b) second priority liens on and security interests in all ABL
 Priority Collateral.

               (vii) Prepetition Senior Secured Notes. Pursuant to that certain Indenture, dated
 as of March 16, 2018 (as amended, supplemented, restated, amended and restated or otherwise
 modified from time to time, the “Senior Secured Notes Indenture” and, together with all other
 agreements, documents, instruments and certificates executed or delivered in connection
 therewith, including the Prepetition Intercreditor Agreements, the “Senior Secured Notes
 Documents”; the Senior Secured Notes Documents, together with the Superpriority Notes
                                              7
 45014.00001


 45014.0000
Case 20-34656-KRH                  Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                           Desc Main
                                          Document    Page 8 of 366



 Documents, the “Prepetition Notes Documents”; the Prepetition Notes Documents, together with
 the Prepetition ABL Loan Documents, the “Prepetition Secured Debt Documents”), among: (a)
 Guitar Center Escrow Issuer Inc. (which merged with and into Guitar Center, with Guitar Center
 as the surviving entity), as issuer (the “Senior Secured Notes Issuer”); (b) the guarantors party
 thereto (the “Senior Secured Notes Guarantors” and, together with the Senior Secured Notes
 Issuer, the “Senior Secured Notes Parties”; the Senior Secured Notes Parties, together with the
 Superpriority Notes Parties, the “Prepetition Notes Parties”); and (c) The Bank of New York
 Mellon Trust Company, N.A., as indenture trustee and notes collateral agent (the “Senior Secured
 Notes Trustee” and, together with the Superpriority Notes Trustee, the “Prepetition Secured Notes
 Trustees”; the Prepetition Secured Notes Trustees, together with the Prepetition ABL Agent, the
 “Prepetition Agents”), Guitar Center issued 9.50% senior secured notes due October 2021 (the
 “Senior Secured Notes” and, together with the Superpriority Notes, the “Prepetition Notes”; the
 holders of the Senior Secured Notes, the “Senior Secured Noteholders” and, together with the
 Superpriority Noteholders, the “Prepetition Noteholders”; the Prepetition Noteholders, together
 with the Prepetition Secured Notes Trustees, the “Prepetition Notes Secured Parties”; the
 Prepetition Noteholders, together with the Prepetition ABL Lenders, the “Prepetition Secured
 Lenders”; the Prepetition Notes Secured Parties, together with the Prepetition ABL Secured
 Parties, the “Prepetition Secured Parties”).4

                 (viii) Prepetition Senior Secured Notes Obligations. As of the Petition Date,
 without defense, counterclaim, or offset of any kind, the Senior Secured Notes Parties were jointly
 and severally indebted to the Senior Secured Notes Trustee and the Senior Secured Noteholders in
 the aggregate principal amount of $640 million, plus approximately $36.5 million of accrued but
 unpaid interest, plus any other amounts incurred or accrued but unpaid prior to the Petition Date
 in accordance with the Senior Secured Notes Documents, including, without limitation, principal,
 accrued and unpaid interest (including at the default rate), premiums, makewholes, any
 reimbursement obligations (contingent or otherwise), exit payments, any fees, expenses and
 disbursements (including, without limitation, attorneys’ fees, financial advisors’ fees, related
 expenses and disbursements), indemnification obligations, and any other charges, amounts and
 costs of whatever nature owing, whether or not contingent, whenever arising, accrued, accruing,
 due, owing or chargeable in respect thereof, in each case, to the extent provided in the Senior
 Secured Notes Documents (collectively, the “Prepetition Senior Secured Notes Obligations” and,
 together with the Prepetition Superpriority Notes Obligations, the “Prepetition Notes Obligations”;
 the Prepetition Notes Obligations, together with the Prepetition ABL Obligations, the “Prepetition
 Obligations”).

                (ix)     Prepetition Senior Secured Notes Collateral. To secure the Prepetition
 Senior Secured Notes Obligations, the Senior Secured Notes Parties granted to the Senior Secured
 Notes Trustee, for the benefit of the Senior Secured Noteholders, properly perfected continuing
 liens on and security interests in (collectively, the “Senior Secured Notes Liens” and together with
 the Superpriority Notes Liens, the “Prepetition Notes Liens”; the Prepetition Notes Liens, together
 with the Prepetition ABL Liens, the “Prepetition Liens”) all “Collateral” (as defined in the Senior

 4
               All references to the consent of a Prepetition Agent in this Final Order shall mean the consent of such
               Prepetition Agent, at the direction of the “Required Lenders,” under the applicable Prepetition Secured Debt
               Documents.

                                                               8
 45014.00001


 45014.0000
Case 20-34656-KRH                 Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                Desc Main
                                         Document    Page 9 of 366



 Secured Notes Indenture) (the “Senior Secured Notes Collateral” and, together with the
 Superpriority Notes Collateral, the “Prepetition Notes Collateral”; the Prepetition Notes Collateral,
 together with the Prepetition ABL Collateral, the “Prepetition Collateral”), subject to the terms of
 the Prepetition Intercreditor Agreements. In accordance with the Prepetition Intercreditor
 Agreements, the Senior Secured Note Liens consist of: (a) second priority liens on and security
 interests in all Notes Priority Collateral; and (b) third priority liens on and security interests in all
 ABL Priority Collateral.

                 (x)    Validity and Enforceability of Prepetition Liens and Prepetition
 Obligations. (a) The Prepetition Liens are valid, binding, enforceable, non-avoidable, and
 perfected liens, with priority over any and all other liens (other than liens expressly permitted to
 be senior to such Prepetition Liens under a Prepetition Secured Debt Document, but solely to the
 extent permitted under the applicable Prepetition Secured Debt Document and only to the extent
 such permitted liens were existing, valid, enforceable, properly perfected, and non-avoidable as of
 the Petition Date or perfected subsequent to the Petition Date as permitted by 546(b) of the
 Bankruptcy Code (collectively, the “Permitted Prior Senior Liens”)5), subject to the terms of the
 Prepetition Intercreditor Agreements; (b) the Prepetition ABL Obligations constitute legal, valid,
 binding, and non-avoidable obligations of the Prepetition ABL Loan Parties, enforceable in
 accordance with the terms of the Prepetition ABL Loan Documents (other than in respect of the
 stay of enforcement arising from section 362 of the Bankruptcy Code), the aggregate value of the
 ABL Priority Collateral exceeds the amount of the Prepetition ABL Obligations and the Prepetition
 ABL Obligations constitute allowed, secured claims within the meaning of sections 502 and 506
 of the Bankruptcy Code; (c) the Prepetition Superpriority Notes Obligations constitute legal, valid,
 binding and non-avoidable obligations of the Superpriority Notes Parties, enforceable in
 accordance with the terms of the Superpriority Notes Documents (other than in respect of the stay
 of enforcement arising from section 362 of the Bankruptcy Code); (d) the Prepetition Senior
 Secured Notes Obligations constitute legal, valid, binding, and non-avoidable obligations of the
 Senior Secured Notes Parties, enforceable in accordance with the terms of the Senior Secured
 Notes Documents (other than in respect of the stay of enforcement arising from section 362 of the
 Bankruptcy Code); and (e) the Debtors and their estates hold no valid or enforceable claims (as
 defined in the Bankruptcy Code), counterclaims, causes of action, defenses, or setoff rights of any
 kind against any of the Prepetition Secured Parties, and waive, discharge and release any right they
 may have to: (A) challenge the validity, enforceability, priority, security and perfection of any of
 the Prepetition Obligations, the Prepetition Secured Debt Documents or the Prepetition Liens,
 respectively; and (B) assert any and all claims (as defined in the Bankruptcy Code) or causes of
 action against any of the Prepetition Secured Parties, and each of their respective officers,
 directors, equity holders, members, partners, subsidiaries, affiliates, funds, managers, managing
 members, employees, advisors, principals, attorneys, professionals, accountants, investment
 bankers, consultants, agents, and other representatives (in each case, in their respective capacities


 5
        Nothing herein shall constitute a finding or a ruling by this Court that any alleged Permitted Prior Senior Lien is
        valid, senior, enforceable, prior, perfected, or non-avoidable. Moreover, nothing shall prejudice the rights of any
        party-in-interest, including, but not limited to the Debtors, the DIP Agents, the Prepetition Secured Parties or the
        Official Committee, to challenge the validity, priority, enforceability, seniority, avoidability, perfection, or extent
        of any alleged Permitted Prior Senior Lien. For the avoidance of doubt, as used in this Final Order, no reference
        to the Permitted Prior Senior Liens shall refer to or include any of the Prepetition Liens.

                                                                9
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                   Document    Page 10 of 366



 as such), whether arising at law or in equity, including any recharacterization, subordination,
 avoidance, or other claim arising under or pursuant to section 105 or chapter 5 of the Bankruptcy
 Code or under any other similar provisions of applicable state or federal law, in each case, arising
 out of, based upon or related to the Prepetition Secured Debt Documents, the Prepetition Liens or
 the Prepetition Obligations, as applicable.

                 (xi)    Enforceability of Prepetition Intercreditor Agreements. The relative rights
 and remedies of the Prepetition ABL Secured Parties, on one hand, and the Prepetition Notes
 Secured Parties, on the other hand, and the relative priority of their respective security interests in
 any shared or common Prepetition Collateral are governed by that certain Amended & Restated
 Intercreditor Agreement dated as of May 15, 2020 (as amended, supplemented or otherwise
 modified from time to time) by and among the Debtors, the Prepetition ABL Agent, the Senior
 Secured Notes Trustee, and the Superpriority Notes Trustee (the “Prepetition Secured Parties
 Intercreditor Agreement”). The relative rights and remedies of the Prepetition Notes Secured
 Parties, and the relative priority of their respective security interests in any shared or common
 Prepetition Collateral are governed by that certain Intercreditor Agreement dated as of May 15,
 2020 (as amended, supplemented or otherwise modified from time to time) by and among the
 Debtors and the Prepetition Secured Notes Trustees (the “Prepetition Notes Intercreditor
 Agreement” and, together with the Prepetition Secured Parties Intercreditor Agreement, the
 “Prepetition Intercreditor Agreements,” and together with the DIP Intercreditor Acknowledgment
 and the intercreditor arrangements set forth in this Final Order, the “Intercreditor Agreements”).

                (xii) No Control. None of the Prepetition Secured Parties control the Debtors or
 their properties or operations, have authority to determine the manner in which any Debtors’
 operations are conducted or are control persons or insiders of the Debtors by virtue of any of the
 actions taken with respect to, in connection with, related to or arising from the Prepetition Secured
 Debt Documents.

                 (xiii) Cash Collateral. All of the Debtors’ cash (subject to amounts required to
 be held in trust for the benefit of third parties under applicable law but only for so long as such
 amounts remain unpaid), whether existing on the Petition Date or thereafter, wherever located
 (including, without limitation, any cash in deposit accounts of the Debtors or otherwise), whether
 as original collateral or proceeds of other Prepetition Collateral, constitutes cash collateral of the
 Prepetition Secured Parties within the meaning of section 363(a) of the Bankruptcy Code (the
 “Cash Collateral”).

                (xiv) Default. Prior to the Petition Date, the Prepetition Notes Parties were in
 default under the Prepetition Notes Documents due to the failure to make scheduled interest
 payments. As of the Petition Date, the aforementioned defaults are continuing, and the Prepetition
 Notes Parties are also in default under the Prepetition Notes Documents on account of entry into
 the Chapter 11 Cases.

               F.   Release. Effective upon entry of the Interim Order, and as hereby ratified on a final

 basis, each Debtor has stipulated and agreed and hereby stipulates and agrees that it absolutely,

 unconditionally and irrevocably releases and forever discharges and acquits the DIP Secured
                                                     10
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                  Document    Page 11 of 366



 Parties and, subject to the rights of parties-in-interest as set forth in paragraph 32 of this Final

 Order the Prepetition Secured Parties, and each of their respective representatives (solely in their

 respective capacities as such, collectively, the “Released Parties”), of and from any and all

 obligations and liabilities to such Debtor (and its successors and assigns) and from any and all

 claims, counterclaims, demands, defenses, offsets, debts, accounts, contracts, liabilities, actions

 and causes of action of any kind, nature or description, whether matured or unmatured, known or

 unknown, asserted or unasserted, foreseen or unforeseen, accrued or unaccrued, suspected or

 unsuspected, liquidated or unliquidated, pending or threatened, arising in law or equity, upon

 contract or tort or under any state or federal law or otherwise, arising out of or related to (as

 applicable) the Interim Order, this Final Order, the Prepetition Secured Debt Documents, the DIP

 Loan Documents, the Term DIP Commitment Letter (as defined below), the obligations owing and

 the financial obligations made thereunder, the negotiation thereof and of the deal reflected thereby,

 and the obligations and financial obligations made thereunder, in each case that such Debtor at any

 time had, now has or may have, or that their successors or assigns hereafter has or may have against

 any of the Released Parties for or by reason of any act, omission, matter, cause or thing whatsoever

 arising at any time on or prior to the date of this Final Order, including, without limitation, (a) any

 so-called “lender liability” or equitable subordination or recharacterization claims or defenses,

 (b) any and all claims and causes of action arising under the Bankruptcy Code, and (c) any and all

 claims and causes of actions with respect to the validity, priority, perfection, or avoidability of the

 liens or claims of the DIP Secured Parties and the Prepetition Secured Parties. For the avoidance

 of doubt, nothing in this release shall relieve the DIP Secured Parties of their obligations under the

 DIP Loan Documents from and after the date of this Final Order.

               G.   Findings Regarding Postpetition Financing.


                                                   11
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 12 of 366



                (i)     Request for Postpetition Financing. The Debtors have sought authority to:

 (a) enter into the DIP Facilities on the terms described in the Interim Order, this Final Order and

 in the DIP Loan Documents; and (b) use Cash Collateral on the terms described in the Interim

 Order, this Final Order and in the DIP Loan Documents in order to administer the Chapter 11

 Cases and fund the operation of their businesses. Notice of the Final Hearing and Final Order has

 been provided in accordance with the Interim Order. Good cause has been shown for the entry of

 this Final Order.

                (ii)    Priming of Certain Prepetition Liens.       The priming of certain of the

 Prepetition Liens on certain of the Prepetition Collateral under section 364(d)(1) of the Bankruptcy

 Code, as contemplated by this Final Order and the DIP Facilities and as further described below,

 will enable the Debtors to obtain the DIP Facilities and, among other benefits, to continue to

 operate their businesses for the benefit of their estates and stakeholders. The Superpriority Notes

 Trustee, on behalf of the Superpriority Noteholders, and the Senior Secured Notes Trustee, on

 behalf of the Senior Secured Noteholders, consent or are deemed to consent to the priming of the

 Superpriority Notes Liens and the Senior Secured Notes Liens, as applicable, and have no

 objection to the adequate protection thereof as provided in this Final Order.

                (iii)   Need for Postpetition Financing and Use of Cash Collateral. The Debtors’

 need to use Cash Collateral on a final basis and to obtain credit pursuant to the DIP Facilities on a

 final basis, as provided for in this Final Order, is necessary to enable the Debtors to continue

 operations, administer the Chapter 11 Cases, and preserve the value of their estates. The ability of

 the Debtors to maintain business relationships with their vendors, suppliers, and customers, pay

 their employees and otherwise finance their operations requires the availability of working capital

 from the DIP Facilities and the use of Cash Collateral. Without the ability to access the DIP


                                                  12
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 13 of 366



 Facilities and the authority to use Cash Collateral, the Debtors’ chances for a successful

 reorganization and exit from the Chapter 11 Cases would be jeopardized. The Debtors do not have

 sufficient available sources of unencumbered working capital and financing to operate their

 businesses or maintain their properties in the ordinary course of business without the DIP Facilities

 and authorized use of Cash Collateral. The terms of the DIP Facilities and the DIP Loan

 Documents are fair and reasonable and reflect the Debtors’ exercise of sound business judgment

 and are supported by reasonably equivalent value.

                (iv)    No Credit Available on More Favorable Terms.            Given their current

 financial condition, financing arrangements, and capital structure, the Debtors have been unable

 to obtain financing from sources other than the Term DIP Lenders and the ABL DIP Lenders

 (collectively, the “DIP Lenders”) on terms more favorable than those provided under the DIP

 Facilities and the DIP Loan Documents. The Debtors have been unable to obtain sufficient

 unsecured credit allowable as an administrative expense under section 503(b)(1) of the Bankruptcy

 Code. The Debtors also have been unable to obtain sufficient credit: (a) having priority over

 administrative expenses of the kind specified in sections 503(b), 507(a), and 507(b) of the

 Bankruptcy Code; (b) secured by a lien on property of the Debtors and their estates that is not

 otherwise subject to a lien; or (c) secured solely by a junior lien on property of the Debtors and

 their estates that is subject to a lien. Postpetition financing is not otherwise available without

 granting the DIP Agents, for the benefit of themselves and the applicable DIP Lenders: (1) the DIP

 Liens on all DIP Collateral, as set forth in this Final Order; (2) the Superpriority DIP Claims (as

 defined below); and (3) the other protections set forth in this Final Order and the DIP Loan

 Documents. After considering all alternatives, the Debtors have properly concluded, in the




                                                  13
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                  Document    Page 14 of 366



 exercise of their sound business judgment, that the DIP Facilities represent the best financing

 available to them at this time and is in the best interests of all of their stakeholders.

                    (v)    Use of Proceeds of the DIP Facilities and Cash Collateral. As a condition

 to entry into the DIP Credit Agreements, the extension of credit under the DIP Facilities and the

 authorization to use Cash Collateral (including, without limitation, the proceeds of the DIP

 Facilities), the DIP Agents and the DIP Lenders require, and the Debtors have agreed, that Cash

 Collateral and the proceeds of the DIP Facilities shall be used only in a manner consistent with the

 terms and conditions of the DIP Loan Documents, the Interim Order and this Final Order, and

 solely in accordance with and subject to the Approved Budget and the Permitted Variances thereto.

               H.   Adequate Protection. The Prepetition Secured Notes Trustees and the Prepetition

 Secured Noteholders have consented or are deemed to have consented to the subordination of their

 Prepetition Notes Liens to the DIP Liens, and the Prepetition Agents and Prepetition Secured

 Lenders have agreed or are deemed hereby to have agreed to permit the Debtors’ use of Prepetition

 Collateral (including Cash Collateral), in each case, in accordance with and subject to the terms of

 this Final Order, the Approved Budget and the DIP Loan Documents. The Prepetition Secured

 Parties are entitled, pursuant to sections 361, 362, 363, and 364 of the Bankruptcy Code, to

 adequate protection against the diminution in value of their respective interests in the Prepetition

 Collateral (including Cash Collateral) resulting from, among other things: (a) the use, sale or lease

 by the Debtors (or other decline in value) of the Prepetition Collateral (including Cash Collateral);

 (b) the imposition of the Carve Out (as defined below) and the DIP Liens; and (c) the imposition

 of the automatic stay pursuant to section 362 of the Bankruptcy Code (collectively, the

 “Diminution in Value”), as and to the extent set forth in this Final Order; provided that nothing in

 this Final Order or the DIP Loan Documents shall (x) be construed as the affirmative consent by


                                                    14
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 15 of 366



 any of the Prepetition Secured Parties for the use of Cash Collateral other than on the terms set

 forth in this Final Order and in the context of the DIP Facilities authorized by this Final Order or

 (y) without limiting the effect of the Prepetition Secured Debt Documents, be construed as a

 consent by any party to the terms of any other financing or any other lien encumbering the

 Prepetition Collateral (whether senior or junior) or (z) prejudice, limit or otherwise impair the

 rights of any of the Prepetition Secured Parties to seek new, different or additional adequate

 protection or assert the interests of any of the Prepetition Secured Parties, and the rights of any

 other party in interest, including the Debtors, to object to such relief are hereby preserved.

               I.   Sections 506(c) and 552(b). As a material inducement to the DIP Lenders to agree

 to provide the DIP Facilities, and in exchange for: (a) the DIP Secured Parties’ agreement to

 subordinate their liens and superpriority claims to the Carve Out; (b) the Prepetition Notes Secured

 Parties’ agreement to subordinate their Prepetition Notes Liens and the Noteholder Adequate

 Protection Liens (defined below) to the DIP Liens, the Superpriority DIP Claims and the Carve

 Out and (c) the Prepetition Secured Parties’ consent to the use of Cash Collateral in accordance

 with and subject to the Approved Budget, the DIP Loan Documents, and the terms of the Interim

 Order and this Final Order, each of the DIP Agents, the DIP Lenders and the Prepetition Secured

 Parties is entitled to (1) a waiver of any “equities of the case” exceptions or claims under section

 552(b) of the Bankruptcy Code and (2) a waiver of the provisions of section 506(c) of the

 Bankruptcy Code.

               J.   Good Faith of the DIP Secured Parties.

                    (i)    Willingness to Provide Financing. The DIP Lenders have indicated a

 willingness to provide postpetition financing to the Debtors subject to, among other things: (a) the

 entry by the Court of the Interim Order and this Final Order; (b) approval by the Court of the terms


                                                   15
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 16 of 366



 and conditions of the DIP Facilities and the DIP Loan Documents and of the satisfaction of the

 Prepetition ABL Obligations and termination of the Prepetition ABL Credit Agreement as

 contemplated by the Interim Order and this Final Order; and (c) findings by the Court that such

 financing is essential to the Debtors’ estates, that the DIP Secured Parties are extending

 postpetition credit to the Debtors pursuant to the DIP Loan Documents, the Interim Order and this

 Final Order in good faith, and that the DIP Secured Parties’ claims, superpriority claims, security

 interests and liens and other protections granted pursuant to the Interim Order, this Final Order

 and the DIP Loan Documents will have the protections provided in section 364(e) of the

 Bankruptcy Code and will not be affected by any subsequent reversal, modification, vacatur,

 amendment, reargument or reconsideration of the Interim Order, this Final Order or any other

 order.

                (ii)    Business Judgment and Good Faith Pursuant to Section 364(e). The terms

 and conditions of the DIP Facilities, including the extension of credit, the fees and other amounts

 paid and to be paid thereunder, and the Cash Collateral arrangements described in the DIP

 Facilities and in the Interim Order and this Final Order: (a) are fair and reasonable; (b) are the best

 available to the Debtors under the circumstances; (c) reflect the Debtors’ exercise of prudent

 business judgment consistent with their fiduciary duties; and (d) are supported by reasonably

 equivalent value and fair consideration. The DIP Facilities and the use of Cash Collateral were

 negotiated in good faith and at arms’ length among the Debtors, the DIP Secured Parties and the

 Prepetition Secured Parties. The credit extended under the Interim Order and the credit to be

 extended under the DIP Facilities shall be deemed to have been so advanced, made, used and/or

 extended in good faith, and for valid business purposes and uses, within the meaning of section




                                                   16
 45014.00001


 45014.0000
Case 20-34656-KRH              Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                          Desc Main
                                     Document    Page 17 of 366



 364(e) of the Bankruptcy Code, and the DIP Secured Parties are therefore entitled to the protection

 and benefits of section 364(e) of the Bankruptcy Code and this Final Order.

               K.    Fair Consideration. All obligations incurred, payments made, and transfers or

 grants of security and liens set forth in the Interim Order, this Final Order and/or the DIP Loan

 Documents by any Debtor are granted to or for the benefit of the DIP Secured Parties for fair

 consideration and reasonably equivalent value, and are granted contemporaneously with the

 making of the loans and/or commitments and other financial accommodations secured thereby.

               L.    Notice. Notice of the Final Hearing and the final relief requested in the Motion has

 been provided by the Debtors, whether by email, facsimile, overnight courier or hand delivery, to

 certain parties-in-interest, including: 6 (A) the Office of the U.S. Trustee, Attn: Kathryn R.

 Montgomery, Esq.; (B) the Debtors’ thirty (30) largest unsecured creditors on a consolidated basis;

 (C) counsel to (i) the ABL DIP Agent and (ii) the Term DIP Agent; (D) counsel to the Ad Hoc

 Group of Noteholders and the Term DIP Lenders; (E) counsel to the Prepetition ABL Agent;

 (F) counsel to the Sponsor Support Party; (G) counsel to (i) the Brigade Co-Investor and (ii) the

 Carlyle Co-Investor; (H) counsel to the Trustee under each of (i) the Superpriority Notes Indenture,

 (ii) the Senior Secured Notes Indenture, (iii) the 2018 Cash/PIK Notes Indenture, and (iv) the 2020

 Cash/PIK Notes Indenture; (I) the Securities and Exchange Commission; (J) the Internal Revenue

 Service; (K) the United States Attorney’s Office in each jurisdiction in which the Debtors operate;

 (L) the National Association of Attorneys General, (M) any banking or financial institution that

 holds the Debtors’ accounts; and (N) all other parties entitled to notice pursuant to Bankruptcy

 Rule 2002 (the “Notice Parties”). The Debtors have made reasonable efforts to afford the best



 6
        Capitalized terms used but not otherwise defined in this Paragraph L shall have the meanings given to them in
        the First Day Declaration.

                                                          17
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 18 of 366



 notice possible under the circumstances and such notice is good and sufficient to permit the relief

 set forth in this Final Order.

               M.    Relief Essential. The Court concludes that entry of this Final Order is in the best

 interest of the Debtors’ estates and creditors, and is necessary, essential and appropriate for the

 continued operation of the Debtors’ businesses and the management and preservation of their

 assets and properties.

               NOW THEREFORE, based upon the foregoing findings and conclusions, the Motion, the

 First Day Declaration, the DIP Declaration and the record made before the Court with respect to

 the Motion at the Interim Hearing, the Final Hearing and otherwise, and after due consideration,

 and good and sufficient cause appearing therefor,

               IT IS HEREBY ORDERED, THAT:

               1.    Motion Granted. The Motion is hereby granted on a final basis, on the terms and

 conditions set forth in this Final Order and the DIP Loan Documents. All objections to the relief

 sought in the Motion or to entry of this Final Order, to the extent not withdrawn, waived, settled,

 or resolved, and all reservation of rights included in the Motion, are hereby denied and overruled.

 This Final Order shall become effective immediately upon its entry.

               2.    Authorization of the DIP Facilities.

                     (a)    The DIP Facilities are hereby approved on a final basis. The Debtors were,

 by the Interim Order, and hereby are on a final basis expressly and immediately authorized and

 empowered: (a) to establish the DIP Facilities; (b) to execute, deliver and perform under the DIP

 Loan Documents, and to borrow, incur, guarantee (as applicable), perform and pay the DIP

 Obligations and create and grant the DIP Liens on the DIP Collateral in favor of the DIP Agents

 for the benefit of the DIP Secured Parties, in each case, in accordance with and subject to the terms


                                                      18
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 19 of 366



 of this Final Order, the Approved Budget and the DIP Loan Documents; (c) to execute, deliver

 and perform under any and all other instruments, certificates, agreements, and documents which

 may be reasonably requested by the DIP Agents or the DIP Lenders; and (d) to take any and all

 other actions, which may be required, necessary or prudent for the performance by the applicable

 Debtors under the DIP Facilities or the DIP Loan Documents, the creation and perfection of the

 DIP Liens or to implement any of the transactions contemplated by the DIP Loan Documents or

 this Final Order. Without limiting the foregoing, the Debtors were, by the Interim Order, and

 hereby are authorized and directed, on a final basis, to pay, in accordance with this Final Order,

 all DIP Obligations, which shall not be subject to further approval of this Court and shall be non-

 refundable and not subject to contest, attack, rejection, recoupment, reduction, defense,

 counterclaim, offset, subordination, recharacterization, avoidance or other claim, cause of action

 or other challenge of any nature under the Bankruptcy Code, applicable non-bankruptcy law or

 otherwise in any respect including, without limitation, the non-refundable and irrevocable payment

 (and the ratification of any premiums or fees paid or payments made prior to the date of the Interim

 Order, each of which was found to be reasonable and to have been paid in exchange for fair and

 reasonably equivalent value, and which premiums, payments, and fees were approved upon entry

 of the Interim Order and hereby are ratified and approved on a final basis) of any and all premiums,

 payments, fees, costs, and expenses payable pursuant to the DIP Loan Documents, that certain

 Commitment Letter, dated November 13, 2020 (the “Term DIP Commitment Letter”), or that

 certain Payment Letter, dated November 13, 2020 (the “Payment Letter”). The DIP Loan

 Documents represent valid and binding obligations of the Debtors, enforceable against each of the

 Debtors and their estates, and the DIP Obligations shall be due and payable, in each case, in

 accordance with the terms of the Interim Order, this Final Order and the DIP Loan Documents.


                                                 19
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 20 of 366



 All premiums, payments, fees, or expenses payable under or in connection with, or related to, the

 DIP Loan Documents, including without limitation those contained in the Payment Letter are

 hereby ratified and approved on a final basis.

                (b)    The DIP Obligations shall include, without limitation, principal, interest,

 fees, premiums, and other payments (including unused facility premiums, fees, or payments,

 amendment premiums, fees, or payments, early termination premiums, fees, or payments,

 servicing premiums fees, or payments, audit premiums, fees, or payments, liquidator premiums,

 fees, or payments, appraisal premiums, fees, or payments,         structuring premiums, fees, or

 payments, administrative agent’s, collateral agent’s or trustee’s fees, upfront premiums, fees, or

 payments, closing premiums, fees, or payments, commitment premiums, fees, or payments, exit

 premiums, fees, or payments, backstop premiums, fees, or payments, and professional fees), and

 other amounts payable under the DIP Loan Documents, the Term DIP Commitment Letter, the

 Agent Fee Letter (as defined in the Term DIP Agreement), and the Payment Letter, original issue

 discount, costs and out-of-pocket expenses, charges, prepayment premiums or similar amounts,

 any obligations in respect of indemnity claims, whether contingent or absolute, due under the

 applicable DIP Loan Documents and any other amounts that are or may become due under the

 applicable DIP Loan Documents (or in any separate letter agreements, including, without

 limitation, any fee letters between any or all Debtors, on the one hand, and any of the DIP Secured

 Parties, on the other, in connection with the DIP Facilities) in each case, whether or not such

 premiums, fees and expenses arose before or after the Petition Date, as such amounts become

 earned, due and payable under the DIP Loan Documents, without the need to obtain further Court

 approval; provided that all out of pocket costs and expenses must be reasonable and documented

 and any professional fees incurred after the Closing Date (as defined in the DIP Credit


                                                  20
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                  Document    Page 21 of 366



 Agreements) shall be subject to the procedures set forth in paragraph 27 of this Final Order. In

 accordance with the Interim Order, ratified and approved on a final basis with this Final Order, all

 Bank Products (as defined in the Prepetition ABL Credit Agreement), Cash Management Services

 (as defined in the Prepetition ABL Credit Agreement) and Letters of Credit issued or provided by

 the Prepetition ABL Agent under the Prepetition ABL Agreement continued in place in accordance

 with their existing program terms on the Closing Date and all obligations under or in connection

 with such Bank Products, Cash Management Services and Letters of Credit were approved and

 automatically deemed issued under the ABL DIP Credit Agreement and constituted and continue

 to constitute ABL DIP Obligations.

               3.   Authorization to Borrow. The Interim Financing was approved by the Interim

 Order and is hereby approved on a final basis. The DIP Borrower is hereby authorized, on a final

 basis, to continue to borrow the DIP Loans from the DIP Lenders under the applicable DIP

 Facilities, subject to the terms and conditions set forth in this Final Order and the applicable DIP

 Loan Documents, and the DIP Guarantors are hereby authorized to unconditionally guarantee, on

 a joint and several basis, the repayment of all DIP Loans borrowed pursuant to the Interim Order

 and this Final Order. Except as required to fund the Carve Out as set forth in this Final Order (in

 which instance, for the avoidance of doubt, no DIP Agent and no DIP Lender shall be required to

 exceed its respective outstanding commitment (without giving effect to any DIP Agent’s or DIP

 Lender’s unilateral reduction or termination of such commitment as a result of an Event of

 Default)), no DIP Agent and no DIP Lender shall have an obligation to make any loan or advance

 any funds under the DIP Loan Documents unless all of the conditions precedent to the making of

 such extension of credit under the DIP Loan Documents and this Final Order have been satisfied

 in full or waived in accordance with the DIP Loan Documents and the DIP Loan Parties are


                                                 21
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                  Document    Page 22 of 366



 otherwise in compliance with the terms of the DIP Loan Documents. The Debtors were authorized

 to use the proceeds of the DIP Loans to, among others things, pay in full in cash all outstanding

 Prepetition ABL Obligations pursuant to the terms of the Prepetition ABL Payoff Letter. Such

 payment was approved pursuant to the Interim Order and is ratified and approved on a final basis

 with this Final Order.

               4.   DIP Obligations. This Final Order and the DIP Loan Documents shall evidence the

 applicable DIP Obligations, which DIP Obligations are valid, binding and enforceable against the

 Debtors, their estates and any successors thereto, including, without limitation, any estate

 representative or trustee appointed in any of the Chapter 11 Cases, or upon the conversion of any

 of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code, or in any other

 proceedings superseding any of the foregoing (collectively, the “Successor Cases”), and/or upon

 the dismissal of any of the Chapter 11 Cases or any Successor Cases, and their creditors and other

 parties-in-interest, in each case, in accordance with the terms of this Final Order and the DIP Loan

 Documents. No obligation, payment, transfer, or grant of security or lien under the Interim Order,

 this Final Order and/or under the DIP Loan Documents (including any DIP Obligation or DIP

 Liens) shall be stayed, restrained, voidable, avoidable, or recoverable, under the Bankruptcy Code

 or under any applicable law (including, without limitation, under sections 502(d), 544, and 547 to

 550 of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer Act,

 Uniform Fraudulent Conveyance Act, Uniform Voidable Transactions Act or similar statute or

 common law), or subject to any avoidance, reduction, setoff, recoupment, offset,

 recharacterization, subordination (whether equitable, contractual or otherwise), counter-claim,

 cross-claim, defense, or any other challenge under the Bankruptcy Code or any applicable law or

 regulation by any person or entity.


                                                   22
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                      Desc Main
                                  Document    Page 23 of 366



               5.   DIP Liens.

                    (a)   As security for the DIP Obligations, immediately upon, and effective as of,

 entry of the Interim Order, the DIP Agents, for the benefit of themselves and each of the other DIP

 Secured Parties, were each granted (and such grant is hereby ratified and approved on a final basis)

 continuing, valid, binding, enforceable, non-avoidable, and automatically and properly perfected

 security interests in and liens on (collectively, the “DIP Liens”) all DIP Collateral (subject to the

 priorities and terms of the Intercreditor Agreements and this Final Order) as collateral security for

 the prompt and complete performance and payment when due (whether at the stated maturity, by

 acceleration or otherwise) of all DIP Obligations.

                    (b)   The term “DIP Collateral” means the Debtors’ interest in all assets and

 properties (whether tangible, intangible, real, personal or mixed), whether now owned by or owing

 to, or hereafter acquired by, or arising in favor of, the Debtors (including under any trade names,

 styles, or derivations thereof), and whether owned or consigned by or to, or leased from or to, the

 Debtors, and regardless of where located, including, without limitation, all of the Debtors’ rights,

 title and interest in: (i) all Prepetition Collateral; (ii) all cash and cash equivalents; (iii) all funds in

 any deposit account, securities account or other account of the Debtors and all money, cash, cash

 equivalents, instruments and other property deposited therein or credited thereto from time to time;

 (iv) all accounts and other receivables; (v) all contract rights; (vi) all instruments, documents and

 chattel paper; (vii) all securities (whether or not marketable); (viii) all goods, as-extracted

 collateral, furniture, machinery, equipment, inventory, and fixtures; (ix) all real property interests;

 (x) all interests in leaseholds, (xi) all franchise rights; (xii) all patents, tradenames, trademarks

 (other than intent-to-use trademarks), copyrights, licenses, and all other intellectual property;

 (xiii) all general intangibles, tax or other refunds, or insurance proceeds; (xiv) all equity interests,


                                                      23
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 24 of 366



 capital stock, limited liability company interests, partnership interests and financial assets; (xv) all

 investment property; (xvi) all supporting obligations; (xvii) all letters of credit issued to the

 Debtors and letter of credit rights; (xviii) all commercial tort claims; (xix) all other claims and

 causes of action and the proceeds thereof (including those arising pursuant to section 549 of the

 Bankruptcy Code and all claims and causes of action arising under chapter 5 of the Bankruptcy

 Code and the proceeds thereof); (xx) all books and records (including, without limitation,

 customers lists, credit files, computer programs, printouts and other computer materials and

 records); (xxi) to the extent not covered by the foregoing, all other assets or properties of the

 Debtors, whether tangible, intangible, real, personal or mixed; and (xxii) all proceeds and products

 of each of the foregoing and all accessions to, substitutions and replacements for, and rents, profits

 and products of, each of the foregoing, including any and all proceeds of any insurance, indemnity,

 warranty or guaranty payable to such Debtor from time to time with respect to any of the foregoing;

 provided, however, that the DIP Collateral shall not include Excluded Assets (as defined in the

 DIP Loan Documents) but shall include the proceeds of Excluded Assets unless such proceeds are

 also Excluded Assets, and provided, further, that, without a further order of the Court, with respect

 to the Debtors’ non-residential real property leases, no liens or encumbrances shall be granted or

 extended to such leases themselves under this Final Order, except as permitted in the applicable

 lease or pursuant to applicable law, but rather any liens granted shall extend only to the proceeds

 of such leases, books and records of the foregoing, accessions and proceeds of the foregoing,

 wherever located, including insurance or other proceeds. Subject to the DIP Loan Documents, (A)

 ABL Priority Collateral, all products and proceeds of ABL Priority Collateral, the ABL DIP Loans,

 and all products and proceeds of the ABL DIP Loans, shall constitute “ABL DIP Priority

 Collateral,” and (B) Notes Priority Collateral, all products and proceeds of Notes Priority


                                                   24
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 25 of 366



 Collateral, the Term DIP Loans, all products and proceeds of the Term DIP Loans and all other

 DIP Collateral that is not ABL DIP Priority Collateral, shall constitute “Term DIP Priority

 Collateral.”

                    (c)    Subject to the provisions herein that state that no liens or encumbrances

 shall be granted or extended to the Debtors’ non-residential real property leases under this Final

 Order, except as permitted in the applicable lease or pursuant to applicable law, but rather any

 liens granted shall extend only to the proceeds of such leases, books and records of the foregoing,

 accessions and proceeds of the foregoing, wherever located, including insurance or other proceeds,

 any provision of any lease, loan document, easement, use agreement, proffer, covenant, license,

 contract, organizational document, or other instrument or agreement that requires the consent or

 the payment of any fees or obligations to any governmental entity or non-governmental entity in

 order for the Debtors to pledge, grant, mortgage, sell, assign, or otherwise transfer any fee or

 leasehold interest or the proceeds thereof or other DIP Collateral, shall have no force or effect with

 respect to the DIP Liens on such leasehold interests or other applicable DIP Collateral or the

 proceeds of any assignment and/or sale thereof by any Debtor, in favor of the DIP Secured Parties

 in accordance with the terms of the DIP Loan Documents and this Final Order or in favor of the

 Prepetition Secured Parties in accordance with this Final Order. Nothing in this paragraph 5(c)

 shall modify or expand the terms set forth in paragraph 5(b) of this Final Order.

               6.   Priority of DIP Liens.

                    (a)    Pursuant to section 364(c) and 364(d) of the Bankruptcy Code, effective as

 of entry of the Interim Order and hereby ratified and approved on a final basis by this Final Order,

 the DIP Liens securing the Term DIP Obligations (the “Term DIP Liens”) are valid, automatically

 perfected, non-avoidable, senior in priority and superior to any security, mortgage, collateral


                                                   25
 45014.00001


 45014.0000
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                  Document    Page 26 of 366



 interest, lien or claim to any of the DIP Collateral, except that the Term DIP Liens shall be subject

 to the Carve Out as set forth in this Final Order and shall otherwise be junior only to applicable

 Permitted Prior Senior Liens and, as to ABL DIP Priority Collateral, the ABL DIP Liens. Pursuant

 to section 364(c) and 364(d) of the Bankruptcy Code, effective as of entry of the Interim Order

 and hereby ratified and approved on a final basis by this Final Order, the DIP Liens securing the

 ABL DIP Obligations (the “ABL DIP Liens”) are valid, automatically perfected, non-avoidable,

 senior in priority and superior to any security, mortgage, collateral interest, lien or claim to any of

 the DIP Collateral, except that the ABL DIP Liens shall be subject to the Carve Out as set forth in

 this Final Order and shall otherwise be junior only to applicable Permitted Prior Senior Liens and,

 as to Term DIP Priority Collateral, (A) the Term DIP Liens, (B) the Prepetition Notes Liens, and

 (C) the Notes Adequate Protection Liens.

                    (b)    Except as expressly set forth in this Final Order, the DIP Liens: (i) shall not

 be made subject to or pari passu with (A) any lien or security interest heretofore or hereinafter

 granted in any of the Chapter 11 Cases or any Successor Cases, and shall be valid and enforceable

 against the Debtors, their estates, any trustee or any other estate representative appointed or elected

 in the Chapter 11 Cases or any Successor Cases and/or upon the dismissal of any of the Chapter

 11 Cases or any Successor Cases, (B) any lien that is avoided and preserved for the benefit of the

 Debtors and their estates under section 551 of the Bankruptcy Code, and (C) any intercompany or

 affiliate lien; and (ii) shall not be subject to sections 506(c), 510, 549, 550, or 551 of the

 Bankruptcy Code.

               7.   Superpriority DIP Claims. Subject and subordinate to the Carve Out, immediately

 upon, and effective as of, entry of the Interim Order, (a) the Term DIP Agent, for itself and for the

 benefit of the Term DIP Lenders, and (b) the ABL DIP Agent, for itself and for the benefit of the


                                                     26
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                   Document    Page 27 of 366



 ABL DIP Lenders, were each granted (and such grant is hereby ratified and approved on a final

 basis), pursuant to section 364(c)(1) and 364(e) of the Bankruptcy Code, allowed superpriority

 administrative expense claims in each of the Chapter 11 Cases or any Successor Cases

 (the “Superpriority DIP Claims”), on account of all applicable DIP Obligations. The Superpriority

 DIP Claims granted to the DIP Agents shall be subject to the Intercreditor Agreements and have

 the same priorities and rights with respect to the DIP Collateral as they had with respect to

 Prepetition Collateral of similar kind in the Intercreditor Agreements. The Superpriority DIP

 Claims shall have priority over any and all administrative expense claims, unsecured claims, and

 all other claims against the Debtors or their estates in any of the Chapter 11 Cases or any Successor

 Cases, at any time existing or arising, of any kind or nature whatsoever, including, without

 limitation, administrative expenses, unsecured claims, or other claims of the kinds specified in or

 ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c),

 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and any other

 provision of the Bankruptcy Code, whether or not such expenses or claims may become secured

 by a judgment lien or other non-consensual lien, levy or attachment, and (b) which shall at all

 times be senior to the rights of the Debtors or their estates, and any trustee appointed in the Chapter

 11 Cases or any Successor Cases to the extent permitted by law. The Superpriority DIP Claims

 shall, for purposes of section 1129(a)(9)(A) of the Bankruptcy Code, be considered administrative

 expenses allowed under section 503(b) of the Bankruptcy Code, shall be against each Debtor on a

 joint and several basis, and shall be payable from and have recourse to all DIP Collateral in

 accordance with this Final Order and the Intercreditor Agreements.

               8.   Use of DIP Facilities Proceeds.




                                                      27
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 28 of 366



                (a)     Use of DIP Facilities Proceeds and Cash Collateral. From and after the

 Closing Date, the Debtors have been and shall be permitted to draw upon the DIP Facilities, and,

 in each case, use the proceeds of the DIP Facilities and Cash Collateral only for the following

 purposes, in each case, solely in accordance with and subject to this Final Order, the DIP Loan

 Documents and the Approved Budget (subject to the variances permitted in the Term DIP Credit

 Agreement (the “Permitted Variances”) thereto): (a) the general corporate and working capital

 purposes of the Debtors during the Chapter 11 Cases in the ordinary course of business; (b) for the

 payment of prepetition amounts as authorized by the Court pursuant to orders approving the first

 day motions filed by the Debtors that are in form and substance reasonably acceptable to the

 Required Term DIP Lenders and the ABL DIP Agent; (c) to make all payments of costs and

 expenses of administration of the Chapter 11 Cases allowed or approved by the Court; (d) to pay

 in cash the Prepetition ABL Obligations in accordance with the Prepetition ABL Payoff Letter (as

 hereinafter defined); (e) to pay interest, payments, fees, costs and expenses related to the DIP

 Facilities, including, without limitation, those set forth in the Term DIP Commitment Letter and

 the Agent Fee Letter and the reasonable fees and expenses of the DIP Lender Advisors (as defined

 below); (f) to satisfy any adequate protection obligations owing under the Interim Order or this

 Final Order; (g) to automatically convert the Letters of Credit, Bank Products and Cash

 Management Services into ABL DIP Obligations; (h) to make any other payments permitted by

 the Approved Budget (including the payment of interest, fees, other payments, costs, and the

 allowed expenses of professionals retained by the Debtors), and (i) to pay (to the extent the Debtors

 are otherwise permitted to pay) Transaction Expenses (as defined in the Restructuring Support

 Agreement) in accordance with the terms thereof and to make payments pursuant to Section 9(a)(x)

 of the Restructuring Support Agreement, to the extent the Debtors are otherwise permitted to make


                                                  28
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 29 of 366



 such payments (with such amounts set forth in this clause (i) being deemed to be included in any

 Approved Budget).

                (b)    Payoff of Prepetition ABL Obligations and Automatic Termination of

 Prepetition ABL Liens. In accordance with the Interim Order, the Debtors were authorized on the

 Closing Date to draw upon the Interim Financing to pay the Prepetition ABL Obligations

 (including, without limitation, accrued and unpaid interest, fees, expenses, legal fees,

 disbursements, and other amounts properly chargeable thereunder which, for the avoidance of

 doubt, will not include any success or transaction fees of any kind for any professional) in

 accordance with that certain payoff letter (the “Prepetition ABL Payoff Letter”), dated November

 24, 2020, setting forth the terms and conditions of the satisfaction of the outstanding Prepetition

 ABL Obligations (the date the Prepetition ABL Obligations were satisfied in accordance with the

 Prepetition ABL Payoff Letter (other than contingent obligations with respect to then unasserted

 claims), the “Prepetition ABL Payoff Date”), and such repayment is hereby ratified and approved

 on a final basis. On the Prepetition ABL Payoff Date, in accordance with the Interim Order and

 hereby ratified and approved on a final basis, the Prepetition ABL Agent has and was deemed to

 have transferred and assigned possession and control of any Prepetition ABL Collateral to the ABL

 DIP Agent; provided, however, that nothing in the Interim Order or this Final Order shall discharge

 or otherwise impair the Prepetition ABL Reimbursement and Indemnity Obligations (as defined

 below), which shall survive the Prepetition ABL Payoff Date and the termination of any

 “Commitments” (as defined in the Prepetition ABL Agreement). In accordance with the Interim

 Order, and as hereby ratified and approved on a final basis, all Bank Products, Cash Management

 Services and Letters of Credit previously issued or provided by the Prepetition ABL Agent under

 the Prepetition ABL Agreement continued in place on the Closing Date in accordance with their


                                                 29
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 30 of 366



 existing program terms and all obligations under or in connection with such Bank Products, Cash

 Management Services and Letters of Credit were automatically deemed issued under the ABL DIP

 Credit Agreement and continue to constitute ABL DIP Obligations.

               9.    Authorization to Use Cash Collateral. The Debtors were, by the Interim Order, and

 hereby are, on a final basis, authorized to use Cash Collateral in accordance with the Approved

 Budget (subject to Permitted Variances) and subject to the terms and conditions of the DIP Loan

 Documents and this Final Order. Nothing in this Final Order shall authorize the disposition of any

 assets of the Debtors or their estates outside the ordinary course of business, or the Debtors’ use

 of Cash Collateral or other proceeds resulting therefrom in each case, except as expressly permitted

 in this Final Order and the DIP Loan Documents and in accordance with the Approved Budget and

 the Permitted Variances thereto. The Prepetition Liens on the Prepetition Collateral shall continue

 to attach to the Cash Collateral irrespective of the commingling of the Cash Collateral with other

 cash. Any failure by the Debtors on or after the Petition Date to comply with the segregation

 requirements of section 363(c)(4) of the Bankruptcy Code in respect of any Cash Collateral shall

 not be used as a basis to challenge the Prepetition Obligations, or the extent, validity, enforceability

 or perfected status of the Prepetition Liens.

               10.   Adequate Protection. In consideration for the Debtors’ use of the Prepetition

 Collateral (including Cash Collateral), and to protect the Prepetition Secured Parties against the

 Diminution in Value of their interests in the Prepetition Collateral, the Prepetition Secured Parties

 shall receive, solely to the extent of any such Diminution in Value, the following adequate

 protection:

                     (a)    ABL Adequate Protection Liens. Solely with respect to the Prepetition ABL

 Reimbursement and Indemnity Obligations, until the Prepetition ABL Obligations are Paid in


                                                    30
 45014.00001


 45014.0000
Case 20-34656-KRH                Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                              Desc Main
                                       Document    Page 31 of 366



 Full,7 pursuant to sections 361, 363(e), and 364(d) of the Bankruptcy Code, the Prepetition ABL

 Agent, for the benefit of itself and the Prepetition ABL Lenders, effective as of the entry of the

 Interim Order, was granted (and such grant is hereby ratified and approved on a final basis)

 continuing, valid, binding, enforceable and automatically perfected postpetition liens on all DIP

 Collateral (the “ABL Adequate Protection Liens”), which liens will be junior only to (i) the Carve

 Out, (ii) Permitted Prior Senior Liens, (iii) the ABL DIP Liens, (iv) the Prepetition ABL Liens,

 and (v) with respect to the Term DIP Priority Collateral, (A) the Term DIP Liens, (B) the

 Prepetition Notes Liens (C) the Notes Adequate Protection Liens (as defined below), and (D) the

 ABL DIP Liens. The ABL Adequate Protection Liens shall be senior in priority to all other liens

 on the DIP Collateral. Except as provided in this Final Order, the ABL Adequate Protection Liens

 shall not be made subject to or pari passu with any lien or security interest heretofore or hereinafter

 granted or created in any of the Chapter 11 Cases or any Successor Cases and shall be valid and

 enforceable against the Debtors, their estates and any successors thereto, including, without

 limitation, any trustee appointed in any of the Chapter 11 Cases or any Successor Cases. The ABL

 Adequate Protection Liens shall not be subject to sections 549 or 550 of the Bankruptcy Code. No




 7
        As used in this Final Order, “Paid in Full” means the indefeasible repayment in full in cash of all obligations
        (including principal, interest, fees, prepayment premiums, expenses, indemnities, other than contingent
        indemnification obligations for which no claim has been asserted) under the applicable credit facility, the cash
        collateralization of all treasury and cash management obligations, hedging obligations, and bank product
        obligations, and the cancelation, replacement, backing or cash collateralization of letters of credit, in each case,
        in accordance with the terms of the applicable credit facility and, with respect to the Prepetition ABL Obligations,
        the Prepetition ABL Payoff Letter. No facility shall be deemed to have been Paid in Full until such time as, with
        respect to the applicable facility, (a) the commitments to lend thereunder have been terminated, (b) with respect
        to the Prepetition ABL Obligations, (i) the Challenge Period (as defined below) shall have expired without the
        timely and proper commencement of a Challenge or (ii) if a Challenge is timely and properly asserted prior to the
        expiration of the Challenge Period, upon the final, non-appealable disposition of such Challenge; (c) the
        Prepetition Agent or the DIP Agent for the applicable facility has received (i) a countersigned payoff letter in
        form and substance satisfactory to such Agent and (ii) releases in form and substance satisfactory to such Agent,
        each in its sole discretion.

                                                              31
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 32 of 366



 lien or interest avoided and preserved for the benefit of the estates pursuant to section 551 of the

 Bankruptcy Code shall be pari passu with or senior to the ABL Adequate Protection Liens.

                (b)     Superpriority Notes Adequate Protection Liens. Pursuant to sections 361,

 363(e), and 364(d) of the Bankruptcy Code, the Superpriority Notes Trustee, for the benefit of

 itself and the Superpriority Noteholders, effective as of the entry of the Interim Order, was granted

 (and such grant is hereby ratified and approved on a final basis) continuing, valid, binding,

 enforceable and automatically perfected postpetition liens on all DIP Collateral (the “Superpriority

 Notes Adequate Protection Liens”), which liens shall be junior only to (i) the Carve Out, (ii)

 Permitted Prior Senior Liens, (iii) the Term DIP Liens, and (iv) with respect to the ABL DIP

 Priority Collateral, (A) the ABL DIP Liens and (B) the ABL Adequate Protection Liens. The

 Superpriority Notes Adequate Protection Liens shall be senior in priority to all other liens on the

 DIP Collateral. Except as provided in this Final Order, the Superpriority Notes Adequate

 Protection Liens shall not be made subject to or pari passu with any lien or security interest

 heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor Cases

 and shall be valid and enforceable against the Debtors, their estates and any successors thereto,

 including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

 Successor Cases until such time as the Prepetition Superpriority Notes Obligations are Paid in Full.

 The Superpriority Notes Adequate Protection Liens shall not be subject to sections 549 or 550 of

 the Bankruptcy Code. No lien or interest avoided and preserved for the benefit of the estates

 pursuant to section 551 of the Bankruptcy Code shall be pari passu with or senior to the

 Superpriority Notes Adequate Protection Liens.

                (c)     Senior Secured Notes Adequate Protection Liens. Pursuant to sections 361,

 363(e) and 364(d) of the Bankruptcy Code, the Senior Secured Notes Trustee, for the benefit of


                                                  32
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 33 of 366



 itself and the Senior Secured Noteholders, effective as of the entry of the Interim Order, was

 granted (and such grant is hereby ratified and approved on a final basis) continuing, valid, binding,

 enforceable and automatically perfected postpetition liens on all DIP Collateral (the “Senior

 Secured Notes Adequate Protection Liens”, and together with the Superpriority Notes Adequate

 Protection Liens, the “Notes Adequate Protection Liens”; the Notes Adequate Protection Liens,

 together with the ABL Adequate Protection Liens, the “Adequate Protection Liens”), which liens

 shall be junior only to (i) the Carve Out, (ii) Permitted Prior Senior Liens, (iii) the Term DIP Liens,

 (iv) the Prepetition Superpriority Notes Liens, (v) the Superpriority Notes Adequate Protection

 Liens and (vi) with respect to the ABL DIP Priority Collateral, (A) the ABL DIP Liens and (B)

 the ABL Adequate Protection Liens. The Senior Secured Notes Adequate Protection Liens shall

 be senior in priority to all other liens on the DIP Collateral. Except as provided in this Final Order,

 the Senior Secured Notes Adequate Protection Liens shall not be made subject to or pari passu

 with any lien or security interest heretofore or hereinafter granted or created in any of the Chapter

 11 Cases or any Successor Cases and shall be valid and enforceable against the Debtors, their

 estates and any successors thereto, including, without limitation, any trustee appointed in any of

 the Chapter 11 Cases or any Successor Cases until such time as the Prepetition Senior Secured

 Notes Obligations are Paid in Full. The Senior Secured Notes Adequate Protection Liens shall not

 be subject to sections 549 or 550 of the Bankruptcy Code. No lien or interest avoided and

 preserved for the benefit of the estates pursuant to section 551 of the Bankruptcy Code shall be

 pari passu with or senior to the Senior Secured Notes Adequate Protection Liens.

                (d)     ABL Superpriority Claim. Pursuant to section 507(b) of the Bankruptcy

 Code, solely with respect to the Prepetition ABL Reimbursement and Indemnity Obligations until

 the Prepetition ABL Obligations are Paid in Full, the Prepetition ABL Agent, on behalf of itself


                                                   33
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 34 of 366



 and the Prepetition ABL Lenders, effective as of the entry of the Interim Order, was granted (and

 such grant is hereby ratified and approved on a final basis) an allowed superpriority administrative

 expense claim (the “ABL Superpriority Claim”), which claim shall be junior to (i) the Superiority

 DIP Claims (except with respect to the ABL DIP Priority Collateral, in respect of which the ABL

 Superpriority Claim will be senior to the Superpriority DIP Claim of the Term DIP Agent), (ii) the

 Carve Out, and (iii) the Notes Superpriority Claims (except with respect to the ABL DIP Priority

 Collateral). The ABL Superpriority Claim shall be senior to and have priority over any other

 administrative expense claims, unsecured claims, and all other claims against the Debtors or their

 estates in any of the Chapter 11 Cases or any Successor Cases, at any time existing or arising, of

 any kind or nature whatsoever, including, without limitation, administrative expenses or other

 claims of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 365,

 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy

 Code, and any other provision of the Bankruptcy Code, whether or not such expenses or claims

 may become secured by a judgment lien or other non-consensual lien, levy, or attachment. The

 ABL Superpriority Claim shall be considered an administrative expense allowed under section

 503(b) of the Bankruptcy Code, shall be against each Debtor on a joint and several basis, and shall

 be payable from and have recourse to all DIP Collateral in accordance with this Final Order.

 Except as provided in this Final Order, the ABL Superpriority Claim shall not be made subject to

 or pari passu with any claim heretofore or hereinafter granted or created in any of the Chapter 11

 Cases or any Successor Cases and shall be valid and enforceable against the Debtors, their estates

 and any successors thereto, including, without limitation, any trustee appointed in any of the

 Chapter 11 Cases or any Successor Cases until such time as the Prepetition ABL Obligations are

 Paid in Full.


                                                 34
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 35 of 366



                (e)     Superpriority Notes Superpriority Claim. Pursuant to section 507(b) of the

 Bankruptcy Code, the Superpriority Notes Trustee, on behalf of itself and the Superpriority

 Noteholders, effective as of the entry of the Interim Order, was granted (and such grant is hereby

 ratified and approved on a final basis) an allowed superpriority administrative expense claim (the

 “Superpriority Notes Superpriority Claim”), which claim shall be junior to (i) the ABL

 Superpriority Claim with respect to the Priority ABL Collateral (solely with respect to the

 Prepetition ABL Reimbursement and Indemnity Obligations), (ii) the Superiority DIP Claims

 (except with respect to the Term DIP Priority Collateral, in respect of which the Superpriority

 Notes Superpriority Claim will be senior to the Superpriority DIP Claim of the ABL DIP Agent),

 and (iii) the Carve Out. The Superpriority Notes Superpriority Claim shall be senior to and have

 priority over any other administrative expense claims, unsecured claims, and all other claims

 against the Debtors or their estates in any of the Chapter 11 Cases or any Successor Cases, at any

 time existing or arising, of any kind or nature whatsoever, including, without limitation,

 administrative expenses or other claims of the kinds specified in or ordered pursuant to sections

 105, 326, 328, 330, 331, 365, 503(a), 503(b), 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113,

 and 1114 of the Bankruptcy Code, and any other provision of the Bankruptcy Code, whether or

 not such expenses or claims may become secured by a judgment lien or other non-consensual lien,

 levy, or attachment.    The Superpriority Notes Superpriority Claim shall be considered an

 administrative expense allowed under section 503(b) of the Bankruptcy Code, shall be against each

 Debtor on a joint and several basis, and shall be payable from and have recourse to all DIP

 Collateral; provided, however that the Superpriority Notes Superpriority Claims shall not be

 payable from or have recourse to the ABL DIP Priority Collateral until the ABL DIP Obligations

 and the Prepetition ABL Obligations are Paid in Full. Except as provided in this Final Order, the


                                                35
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 36 of 366



 Superpriority Notes Superpriority Claim shall not be made subject to or pari passu with any claim

 heretofore or hereinafter granted or created in any of the Chapter 11 Cases or any Successor Cases

 and shall be valid and enforceable against the Debtors, their estates and any successors thereto,

 including, without limitation, any trustee appointed in any of the Chapter 11 Cases or any

 Successor Cases until such time as the Prepetition Superpriority Notes Obligations are Paid in Full.

                (f)     Senior Secured Notes Superpriority Claim. Pursuant to section 507(b) of

 the Bankruptcy Code, the Senior Secured Notes Trustee, on behalf of itself and the Senior Secured

 Noteholders, effective as of the entry of the Interim Order, was granted (and such grant is hereby

 ratified and approved on a final basis) an allowed superpriority administrative expense claim (the

 “Senior Secured Notes Superpriority Claim”, and together with the Superpriority Notes

 Superpriority Claim, the “Notes Superpriority Claims”), which claim shall be junior to (i) the ABL

 Superpriority Claims with respect to the Priority ABL Collateral (solely with respect to the

 Prepetition ABL Reimbursement and Indemnity Obligations), (ii) the Superiority DIP Claims

 (except with respect to the Term DIP Priority Collateral, in respect of which the Senior Secured

 Notes Superpriority Claim will be senior to the Superpriority DIP Claim of the ABL DIP Agent),

 (iii) the Superpriority Notes Superpriority Claim, and (iv) the Carve Out. The Senior Secured

 Notes Superpriority Claim shall be senior to and have priority over any other administrative

 expense claims, unsecured claims and all other claims against the Debtors or their estates in any

 of the Chapter 11 Cases or any Successor Cases, at any time existing or arising, of any kind or

 nature whatsoever, including, without limitation, administrative expenses or other claims of the

 kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 365, 503(a), 503(b),

 506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code, and any other

 provision of the Bankruptcy Code, whether or not such expenses or claims may become secured


                                                 36
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 37 of 366



 by a judgment lien or other non-consensual lien, levy, or attachment. The Senior Secured Notes

 Superpriority Claim shall be considered an administrative expense allowed under section 503(b)

 of the Bankruptcy Code, shall be against each Debtor on a joint and several basis, and shall be

 payable from and have recourse to all DIP Collateral; provided, however that the Senior Secured

 Notes Superpriority Claims shall not be payable from or have recourse to the ABL DIP Priority

 Collateral until the ABL DIP Obligations and the Prepetition ABL Obligations are Paid in Full.

 Except as provided in this Final Order, the Senior Secured Notes Superpriority Claim shall not be

 made subject to or pari passu with any claim heretofore or hereinafter granted or created in any of

 the Chapter 11 Cases or any Successor Cases and shall be valid and enforceable against the

 Debtors, their estates, and any successors thereto, including, without limitation, any trustee

 appointed in any of the Chapter 11 Cases or any Successor Cases until such time as the Prepetition

 Senior Secured Notes Obligations are Paid in Full.

               11.   Additional Adequate Protection. As further adequate protection for the Prepetition

 Secured Parties:

                     (a)    In accordance with the Interim Order, and as hereby ratified and approved

 in full, on the Prepetition ABL Payoff Date, the Debtors funded for the benefit of the Prepetition

 ABL Agent the sum of $250,000 into a non-interest bearing account to be designated and held by

 the Prepetition ABL Agent to secure the Prepetition ABL Reimbursement and Indemnity

 Obligations (the “ABL Facility Reimbursement Account”), which account shall not constitute DIP

 Collateral until the Prepetition ABL Obligations are Paid in Full. No liens shall attach to the ABL

 Facility Reimbursement Account other than the Prepetition ABL Agent (for itself and the

 Prepetition ABL Lenders) shall have a first-priority lien (the “ABL Facility Reimbursement

 Account Liens”) on the ABL Facility Reimbursement Account and all amounts held in the ABL


                                                     37
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 38 of 366



 Facility Reimbursement Account without the need for any further approval or order of the Court,

 which for the avoidance of doubt shall not be subject to the Carve Out. The Debtors shall continue

 to pay the Prepetition ABL Reimbursement and Indemnity Obligations in the ordinary course. The

 Prepetition ABL Agent in its sole discretion may apply amounts in the ABL Facility

 Reimbursement Account to unpaid Prepetition ABL Reimbursement and Indemnity Obligations

 after compliance with the notice procedures set forth in paragraph 11 of this Final Order. On the

 date the Prepetition ABL Obligations are Paid in Full, the ABL Facility Reimbursement Account

 Liens shall automatically terminate and all remaining amounts held in the ABL Facility

 Reimbursement Account shall automatically constitute property of the Debtors and DIP Collateral

 hereunder.

                (b)     The Debtors were, by the Interim Order, and hereby are authorized, on a

 final basis to (i) on the Closing Date, pay to the Superpriority Notes Trustee, for the benefit of the

 Superpriority Noteholders, in full in cash all accrued and unpaid (whether accrued prior to or after

 the Petition Date) interest at the default rate under the Superpriority Notes Indenture and (ii) on a

 monthly basis, until all of the Superpriority Notes Obligations have been paid in full, pay to the

 Superpriority Notes Trustee, for the benefit of the Superpriority Noteholders, cash interest at the

 default rate set forth in the Superpriority Notes Indenture on any Superpriority Notes under the

 Superpriority Notes Indenture that remain outstanding.

                (c)     The Debtors shall pay all prepetition and postpetition reasonable and

 documented fees, costs and out-of-pocket expenses incurred by (i) without duplication of the fees

 payable to the ABL DIP Secured Party Advisors, the Prepetition ABL Agent (such fees, costs and

 out-of-pocket expenses, the “Prepetition ABL Reimbursement and Indemnity Obligations”)

 (including all reasonable and documented fees and out-of-pocket expenses of professional advisors


                                                  38
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 39 of 366



 to the Prepetition ABL Agent, Morgan, Lewis & Bockius LLP, M3 Capital Partners LLC and

 Williams Mullen (the “Prepetition ABL Agent Professionals”)) until such time as the Prepetition

 ABL Obligations are Paid in Full; (ii) the Superpriority Notes Trustee (including all reasonable

 and documented fees and out-of-pocket expenses of counsel to the Superpriority Notes Trustee,

 Emmet, Marvin & Martin LLP and applicable Virginia counsel) (the “Superpriority Notes Trustee

 Professionals”)), (iii) the Senior Secured Notes Trustee (including all reasonable and documented

 fees and out-of-pocket expenses of counsel to the Senior Secured Notes Trustee, Emmet, Marvin

 & Martin LLP and applicable Virginia counsel)) (the “Senior Secured Notes Trustee

 Professionals”) and (iv) without duplication of the fees payable to the Term DIP Secured Party

 Advisors pursuant to paragraph 27 of this Final Order, the ad hoc group of Prepetition Noteholders

 (the “Ad Hoc Group of Noteholders”) and the reasonable and documented fees, costs and out-of-

 pocket expenses of their legal and financial advisors, if any (including: (A) Stroock & Stroock &

 Lavan LLP (“Stroock”); (B) McGuireWoods LLP; (C) Province Inc. (“Province”), and (D) such

 other consultants or other professionals as may be retained by the Ad Hoc Group of Noteholders

 with the consent of the Debtors, such consent not to be unreasonably withheld, delayed, or

 conditioned (collectively, the “Ad Hoc Group of Noteholders Professionals”, and together with

 the Prepetition ABL Agent Professionals, Superpriority Notes Trustee Professionals, and Senior

 Secured Notes Professionals, the “Lender Professionals”). Invoices for the fees and out-of-pocket

 expenses of the Lender Professionals to be paid pursuant to this paragraph shall not be required to

 comply with the U.S. Trustee guidelines, may be in summary form only and not be required to

 contain detailed time entries (and may contain redactions of privileged, confidential or otherwise

 sensitive information), and shall be provided to counsel to the Debtors, with a copy to the U.S.

 Trustee and counsel to any Official Committee (if appointed) (collectively, the “Fee Notice


                                                 39
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 40 of 366



 Parties”). If no objection to payment of the requested fees and out-of-pocket expenses is made in

 writing and delivered to the applicable Lender Professionals and counsel to the Debtors (which

 delivery may be made via electronic mail) by any of the Fee Notice Parties within ten (10) calendar

 days after delivery of such invoices (the “Fee Objection Period”), then, without further order of,

 or application to, the Court or notice to any other party, such fees and out-of-pocket expenses shall

 be promptly paid by the Debtors. The Debtors were authorized, and are hereby authorized on a

 final basis, to pay upon entry of the Interim Order the fees and out of pocket expenses of the Lender

 Professionals incurred on or prior to entry of the Interim Order without the need to provide notice

 to any other party or otherwise comply with the procedures set forth in this paragraph 11. If an

 objection (solely as to reasonableness) is made by any of the Fee Notice Parties within the Fee

 Objection Period to payment of the requested fees and out-of-pocket expenses, then only the

 disputed portion of such fees and out-of-pocket expenses shall not be paid until the objection is

 resolved by the applicable parties in good faith or by order of the Court, and the undisputed portion

 shall be promptly paid by the Debtors. No payments made under the Interim Order or this Final

 Order shall be subject to any contest, attack, rejection, recoupment, reduction, defense,

 counterclaim, offset, subordination, recharacterization, avoidance or other claim, cause of action

 or other challenge of any nature under the Bankruptcy Code, applicable non-bankruptcy law or

 otherwise.

                (d)     Budget Compliance. The Debtors shall comply with the Approved Budget

 (subject to any Permitted Variances) and all budget requirements set forth in this Final Order and

 in the DIP Loan Documents.

                (e)     Information; Access to Books and Records. The Debtors will provide to the

 Prepetition Secured Notes Trustees and the Prepetition Noteholders such reports and information


                                                  40
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 41 of 366



 required to be delivered pursuant to the Term DIP Credit Agreement. In addition, without limiting

 the rights of access and information afforded the Prepetition Secured Parties, the DIP Agents and

 the DIP Lenders under this Final Order and/or the DIP Loan Documents, the Debtors shall, upon

 reasonable advance notice of the DIP Agents, the DIP Lenders, Prepetition Secured Notes Trustees

 and the Ad Hoc Group of Noteholders, as applicable, and their respective representatives, agents

 and/or employees, reasonable access to the Debtors’ premises and their books and records and

 shall reasonably cooperate, consult with, and provide to such persons all such information as may

 be reasonably requested. In addition, the Debtors authorize their independent certified public

 accountants, financial advisors, investment bankers, and consultants to cooperate, consult with,

 and provide to the DIP Agents, the DIP Lenders, the Prepetition ABL Agent, Prepetition Secured

 Notes Trustees, and the Ad Hoc Group of Noteholders, as applicable, all such information as may

 be reasonably requested with respect to the business, results of operations and financial condition

 of any of the Debtors.

               12.   Adequate Protection Reservation. The receipt by the Prepetition Secured Parties of

 the adequate protection provided pursuant to the Interim Order or this Final Order shall not be

 deemed an admission that the interests of the Prepetition Secured Parties are indeed adequately

 protected. Further, this Final Order shall not prejudice or limit the rights of the Prepetition Notes

 Secured Parties to seek additional conditions with respect to the use of Cash Collateral or for

 additional adequate protection; provided that any such additional or alternative adequate protection

 approved by the Court shall at all times be subordinate and junior to the Carve Out, any Permitted

 Prior Senior Liens, the Term DIP Liens, and, solely as to the ABL DIP Priority Collateral, the

 ABL DIP Liens and the ABL Adequate Protection Liens (solely with respect to the Prepetition

 ABL Reimbursement and Indemnity Obligations) granted under this Final Order and the DIP Loan


                                                     41
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                   Document    Page 42 of 366



 Documents. Without limiting the foregoing, nothing in this Final Order shall impair or modify the

 application of section 507(b) of the Bankruptcy Code in the event that the adequate protection

 provided under this Final Order is insufficient to compensate for any Diminution in Value during

 any of the Chapter 11 Cases, subject to the Carve Out.

               13.   Amendments. The Debtors, the DIP Agents and the DIP Lenders are authorized to

 enter into the DIP Loan Documents and implement, in accordance with the terms of the applicable

 DIP Loan Documents, one or more amendments, waivers, consents or other modifications to and

 under the DIP Loan Documents, in each case in accordance with the provisions of the applicable

 DIP Loan Document governing amendments thereto and otherwise in such form as the Debtors

 and the Required Term DIP Lenders (in the case of the Term DIP Credit Agreement) or the ABL

 DIP Agent (in the case of the ABL DIP Credit Agreement) may agree, and no further approval of

 the Bankruptcy Court shall be required for non-material amendments, waivers, consents or other

 modifications to and under the DIP Loan Documents (and any reasonable fees paid in connection

 therewith); provided, however, that the Debtors shall provide notice (which may be provided

 through electronic mail) of any material amendment, waiver, consent or other modification under

 the DIP Loan Documents to counsel to the Official Committee (if any), the U.S. Trustee and the

 DIP Agent not party to such material amendment, waiver, consent other modification, five (5)

 calendar days prior to the effective date thereof to the extent practicable. If no objections are

 timely received to a material amendment within five (5) calendar days from the date of delivery of

 such notice (or if, prior to such date, the U.S. Trustee and the Official Committee (if any) indicate

 via electronic mail or otherwise that they have no objection), the Debtors may proceed to execute

 such amendment, which shall become effective immediately upon execution. In no event shall

 any amendment or modification of this Final Order contravene any Sacred Right (as defined in the


                                                   42
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34             Desc Main
                                   Document    Page 43 of 366



 Term DIP Loan Credit Agreement) without the consent of each affected Term DIP Lender.

               14.   Budget Covenants.

                     (a)   Initial Budget and Updated Budget.      The Debtors have prepared and

 delivered to the DIP Agents and the DIP Lenders, and the DIP Agents and DIP Lenders have

 approved, an initial budget, a copy of which is attached hereto as Exhibit C (the “Initial Budget”),

 which reflects the Debtors’ anticipated cash receipts and all anticipated necessary and required

 disbursements for each calendar week during the period from the Petition Date through and

 including the end of the eleventh (11th) week following the date of the delivery of the Initial

 Budget to the DIP Lenders. The Initial Budget, and each Updated Budget (as defined below)

 approved by the DIP Agents and the Required Term DIP Lenders, shall be deemed the “Approved

 Budget” for all purposes of this Final Order until superseded by another Approved Budget pursuant

 to the provisions set forth below.

                     (b)   Updated Budget. The Debtors shall prepare in good faith and deliver to the

 DIP Agents and the professionals for the DIP Lenders updated cash flow forecasts consistent with

 the form and level of detail of the Initial Budget and otherwise in form and substance reasonably

 acceptable to the Required Term DIP Lenders, as and to the extent required by, and at such times,

 and for the periods required under, the DIP Credit Agreements (each such updated forecast, an

 “Updated Budget”). Each budget delivered to the DIP Agents and the DIP Lenders shall be

 accompanied by such supporting documentation as reasonably requested by the DIP Agents, the

 Required Term DIP Lenders and/or the Lender Professionals, and shall be prepared in good faith,

 with due care and based upon assumptions the Debtors believe to be reasonable. For the avoidance

 of doubt, no amendment, modification or update to an Approved Budget shall be effective without




                                                   43
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                   Document    Page 44 of 366



 the approval of the Required Term DIP Lenders (which approval shall not be unreasonably

 withheld, conditioned or delayed).

                     (c)    Variance Reporting. The Debtors are subject to the variance reporting and

 testing as set forth in, and in accordance with the terms of, the DIP Credit Agreements. Variances

 in excess of Permitted Variances, if any, from the Approved Budget, and any proposed changes to

 the Approved Budget, shall be subject to written agreement by the Debtors, the ABL DIP Agent,

 and the Term DIP Agent (acting at the direction of Required Term DIP Lenders), in each case

 without further notice, motion or application to, order of, or hearing before, the Court.

               15.   Modification of Automatic Stay. The automatic stay imposed by section 362(a) of

 the Bankruptcy Code is hereby modified as necessary to permit: (a) the Debtors to grant the DIP

 Liens and the Superpriority DIP Claims, and to perform such acts as the DIP Agents or the

 Required Term DIP Lenders may reasonably request to assure the perfection and priority of the

 DIP Liens; (b) the Debtors to grant the Adequate Protection Liens and the Adequate Protection

 Claims, and to take all appropriate action to ensure that the Adequate Protection Liens granted

 under this Final Order are perfected and maintain the priority set forth in this Final Order; (c) the

 Debtors to incur all liabilities and obligations to the Prepetition Secured Parties and the DIP

 Secured Parties as contemplated under the Interim Order, this Final Order, and the DIP Loan

 Documents; (d) the Debtors to pay all amounts referred to, required under, in accordance with, and

 subject to the DIP Loan Documents, the Interim Order and this Final Order; (e) the DIP Secured

 Parties and the Prepetition Secured Parties to retain and apply payments made in accordance with

 the DIP Loan Documents, the Interim Order, and this Final Order; (f) subject to paragraph 24 of

 this Final Order, the DIP Agents and the DIP Lenders to exercise, upon the occurrence and during

 the continuance of any applicable Event of Default (as defined in the respective DIP Credit


                                                    44
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 45 of 366



 Agreements), all rights and remedies provided for in the DIP Loan Documents and take any or all

 actions provided therein; (g) the Debtors to execute and perform under the DIP Loan Documents

 any and all other instruments, certificates, agreements and documents which may be required,

 necessary or prudent for the performance by the applicable Debtors under the DIP Loan

 Documents and any transactions contemplated therein or in this Final Order; and (h) the

 implementation of all of the terms, rights, benefits, privileges, remedies and provisions of this

 Final Order and the DIP Loan Documents, in each case, without further notice, motion or

 application to, or order of, or hearing before, this Court, subject to the terms of this Final Order

 including as to the Remedies Notice Period (as defined below).

               16.   Perfection of DIP Liens and Adequate Protection Liens. This Final Order shall be

 sufficient and conclusive evidence of the validity, perfection and priority of all security interests

 and liens granted in the Interim Order and this Final Order, including, without limitation, the DIP

 Liens, the Adequate Protection Liens and the ABL Facility Reimbursement Account Liens,

 without the necessity of executing, filing or recording any financing statement, mortgage, notice

 or other instrument or document that may otherwise be required under the law or regulation of any

 jurisdiction or the taking of any other action (including, for the avoidance of doubt, entering into

 any deposit account control agreement) to validate or perfect (in accordance with applicable law)

 such liens, or to entitle the Prepetition Secured Parties, the DIP Agents or the DIP Lenders to the

 priorities granted in the Interim Order and this Final Order. Notwithstanding the foregoing, each

 of the DIP Agents and the Prepetition Agents, without any further consent of any party, was, by

 the Interim Order, and hereby is authorized, on a final basis, to execute, file or record, and the DIP

 Agent(s) or Prepetition Agent(s), as applicable, may require the execution, filing or recording, as

 each, in its sole discretion deems necessary, of such financing statements, mortgages, notices of


                                                    45
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 46 of 366



 lien, and other similar documents (other than the filings of mortgages, which were perfected

 through the Interim Order and hereby ratified and approved on a final basis) to enable the DIP

 Agent(s) and the Prepetition Agents, as applicable, to further validate, perfect, preserve, and

 enforce the DIP Liens and/or the Adequate Protection Liens, as applicable, and all such financing

 statements, mortgages, notices, and other documents shall be deemed to have been executed, filed

 or recorded as of the Petition Date; provided, however, that no such execution, filing or recordation

 shall be necessary or required in order to create or perfect the DIP Liens and/or the Adequate

 Protection Liens. The Debtors were, by the Interim Order, and hereby are, on a final basis,

 authorized and directed to execute and deliver promptly upon demand to the DIP Agents or any of

 the Prepetition Agents, as applicable, all such financing statements, notices, and other documents

 as the DIP Agents, the Required Term DIP Lenders or any of the Prepetition Agents may

 reasonably request. The DIP Agents or any of the Prepetition Agents, each in its discretion, may

 file a photocopy of this Final Order as a financing statement with any filing or recording office or

 with any registry of deeds or similar office, in addition to or in lieu of such financing statements,

 notices of lien, or similar instruments, and in such event, the filing or recording office shall be

 authorized and directed to file or record such photocopy of this Final Order.

               17.   Protection of DIP Lenders’ Rights and Adequate Protection Liens. So long as there

 are any DIP Obligations outstanding, the Prepetition Secured Parties shall: (a) absent the written

 consent of (x) the Required Term DIP Lenders (or, if the Term DIP Loan Documents require a

 different threshold of Term DIP Lenders to approve such action, such to other threshold) or (y)

 with respect to ABL DIP Priority Collateral, the ABL DIP Agent, have no right to, and take no

 action to, foreclose upon or recover in connection with the liens granted thereto pursuant to the

 Prepetition Secured Debt Documents, the Interim Order, this Final Order or otherwise seek or


                                                    46
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 47 of 366



 exercise any enforcement rights or remedies against any DIP Collateral or in connection with the

 debt and obligations underlying the Prepetition Secured Debt Documents or Adequate Protection

 Liens, including, without limitation, in respect of the occurrence or continuance of any Event of

 Default (as defined in the Prepetition Secured Debt Documents); (b) be deemed to have consented

 to any transfer, disposition or sale of, or release of liens on the DIP Collateral (but not any proceeds

 of such transfer, disposition or sale to the extent remaining after payment in cash in full of the DIP

 Obligations and termination of the DIP Commitments) authorized under the DIP Loan Documents;

 (c) not file any further financing statements, patent filings, trademark filings, copyright filings,

 mortgages, memoranda of lease, notices of lien or similar instruments, or otherwise take any action

 to perfect their security interests in the DIP Collateral unless, solely as to this clause (c), the DIP

 Agents or the DIP Lenders filing financing statements or other documents to perfect the liens

 granted pursuant to the DIP Loan Documents, the Interim Order and/or this Final Order, or as may

 be required by applicable state law to continue the perfection of valid and unavoidable liens or

 security interests as of the date of filing; and (d) deliver or cause to be delivered, at the Debtors’

 costs and expense (for which the Prepetition Secured Parties shall be reimbursed upon submission

 to the Debtors of invoices or billing statements), any termination statements, releases and/or

 assignments (to the extent provided for herein) in favor of the DIP Agents and the DIP Lenders or

 other documents necessary to effectuate and/or evidence the release, termination and/or

 assignment of Adequate Protection Liens or the Prepetition Liens on any portion of the DIP

 Collateral subject to any sale or disposition approved or arranged for by the ABL DIP Agent, the

 Required Term DIP Lenders or the Term DIP Agent (upon direction from the Required Term DIP

 Lenders).




                                                   47
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 48 of 366



               18.   To the extent any Prepetition Notes Secured Party has possession of any Prepetition

 Collateral or DIP Collateral or has control with respect to any Prepetition Collateral or DIP

 Collateral, or has been noted as secured party on any certificate of title for a titled good constituting

 Prepetition Collateral or DIP Collateral, then such Prepetition Notes Secured Party shall be deemed

 to maintain such possession or notation or exercise such control as a gratuitous bailee and/or

 gratuitous agent for perfection for the benefit of the DIP Secured Parties, and such Prepetition

 Notes Secured Party shall comply with the instructions of the Term DIP Agent, acting at the

 direction of the Required Term DIP Lenders, with respect to the exercise of such control.

               19.   Any proceeds of Prepetition Notes Collateral subject to the DIP Liens received by

 any Prepetition Notes Secured Party, whether in connection with the exercise of any right or

 remedy (including setoff) relating to the Prepetition Notes Collateral shall be segregated and held

 in trust for the benefit of and forthwith paid over to the applicable DIP Agent for the benefit of the

 applicable DIP Secured Parties in the same form as received, with any necessary endorsements.

 The DIP Agents are hereby authorized to make any such endorsements as agent for any such

 Prepetition Notes Secured Party. This authorization is coupled with an interest and is irrevocable.

               20.   Proceeds of Subsequent Financing.       Without limiting the provisions of the

 immediately preceding paragraph, if the Debtors, any trustee, any examiner with enlarged powers

 or any responsible officer subsequently appointed in any of the Chapter 11 Cases or any Successor

 Cases shall obtain credit or incur debt pursuant to sections 364(b), (c), or (d) of the Bankruptcy

 Code in violation of this Final Order or the DIP Loan Documents at any time prior to the DIP

 Obligations being Paid in Full, the satisfaction of the Superpriority DIP Claims and the Adequate

 Protection Claims, and the termination of the DIP Agents’ and the DIP Lenders’ obligations to

 extend credit under the DIP Facilities and this Final Order, including subsequent to confirmation


                                                     48
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                   Document    Page 49 of 366



 of any plan with respect to any or all of the Debtors and the Debtors’ estates (but excluding the

 escrowed proceeds of any capital markets transaction contemplated by the Restructuring Support

 Agreement), then unless otherwise agreed by the DIP Agent(s) and the Required Term DIP

 Lenders, all cash proceeds derived from such credit or debt shall immediately be turned over to

 DIP Agents to be applied to the DIP Obligations in accordance with the DIP Loan Documents

 (including the Intercreditor Agreements) until the DIP Obligations are Paid in Full and after the

 DIP Obligations are Paid in Full, hereafter to the Prepetition Agents to be applied to the Prepetition

 Obligations (in accordance with the Prepetition Secured Debt Documents, including the

 Prepetition Intercreditor Agreements).

               21.   Maintenance of DIP Collateral. Until such time as the DIP Obligations and the

 Prepetition Obligations are Paid in Full, the Debtors shall continue to maintain all property,

 operational and other insurance as required and as specified in the DIP Loan Documents. Upon

 entry of the Interim Order and until the DIP Obligations are Paid in Full, to the fullest extent

 provided by applicable law, the DIP Agents (on behalf of the DIP Secured Parties) were, and shall

 remain, without any further action or notice, named as additional insureds and loss payee on each

 insurance policy maintained by the Debtors that in any way relates to the DIP Collateral. Until the

 DIP Obligations and Prepetition Obligations are Paid in Full, the Debtors shall also maintain the

 cash management system in effect as of the Petition Date, as modified by this Final Order and any

 order of the Court authorizing the continued use of the cash management system that is acceptable

 to the Required Term DIP Lenders and the DIP Agents. The Debtors shall not open any new

 deposit or securities account that is not subject to the security interests of each of the DIP Secured

 Parties and the Prepetition Secured Parties (in which case they shall be subject to the lien priorities

 set forth in this Final Order) except for such accounts specifically contemplated under this Final


                                                   49
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 50 of 366



 Order or, to the extent not inconsistent with the DIP Loan Documents, another order of the

 Bankruptcy Court.

               22.   Disposition of or New Liens on DIP Collateral. The Debtors shall not sell, transfer,

 lease, encumber or otherwise dispose of any portion of the DIP Collateral (or enter into any binding

 agreement to do so) other than in the ordinary course of business or that constitutes a Permitted

 Disposition under the applicable DIP Loan Documents without the prior written consent of the

 DIP Agents (in the case of the Term DIP Agent, upon direction from the Required DIP Lenders)

 (subject to the Intercreditor Agreements and, if applicable, the Sacred Rights (as defined in the

 Term DIP Credit Agreement)).

               23.   DIP Termination Date. As to each of the Term DIP Facility and the ABL DIP

 Facility, each of the following shall constitute a termination event under this Final Order (each a

 “Termination Event”, and the date upon which such Termination Event occurs, the “DIP

 Termination Date”), unless waived in writing by the applicable DIP Agent and the Required Term

 DIP Lenders (as applicable): (a) the occurrence of the maturity date or termination date of the

 applicable DIP Facility; (b) occurrence of an “Event of Default” under and as defined in the

 applicable DIP Credit Agreement (subject to any applicable grace period); (c) the consummation

 of a sale of substantially all of the Debtors’ assets pursuant to section 363 of the Bankruptcy Code

 or otherwise; (d) the effective date of a chapter 11 plan confirmed in the Chapter 11 Cases; or (e)

 the failure by the Debtors to timely perform in any material respect any of the material terms,

 provisions, conditions, covenants, or other obligations under this Final Order, which remains

 uncured for a period of five (5) business days after notice of such failure, unless waived.

               24.   Rights and Remedies Upon Termination Event. Immediately upon the occurrence

 and during the continuation of a Termination Event under (x) the ABL DIP Facility the ABL DIP


                                                      50
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 51 of 366



 Agent may or (y) the Term DIP Facility, the Term DIP Agent, upon direction from the Required

 Term DIP Lenders or the Required Term DIP Lenders may (and any automatic stay otherwise

 applicable to the DIP Secured Parties, whether arising under sections 105 or 362 of the Bankruptcy

 Code or otherwise, is hereby modified, without further notice to, hearing of, or order from this

 Court, to the extent necessary to permit the DIP Secured Parties to), subject to the Intercreditor

 Agreements: (a) terminate the applicable DIP Facility and any applicable DIP Loan Document as

 to any future liability or obligation of the DIP Secured Parties, but without affecting any of the

 DIP Obligations or the DIP Liens securing the DIP Obligations; (b) declare all applicable DIP

 Obligations to be immediately due and payable, without presentment, demand, protest or other

 notice of any kind, all of which are expressly waived by the Debtors; (c) invoke the right to charge

 interest at the default rate under the applicable DIP Loan Documents; (d) with respect to the

 applicable DIP Facility, immediately terminate and/or revoke the Debtors’ right under this Final

 Order and any other DIP Loan Documents to use any Cash Collateral; (e) freeze monies or balances

 in the Debtors’ accounts; (f) immediately set-off any and all amounts in accounts maintained by

 the Debtors with the applicable DIP Agent or DIP Lenders against the DIP Obligations; (g) enforce

 any and all rights against the DIP Collateral, including, without limitation, foreclosure on all or

 any portion of the DIP Collateral, collection of accounts receivable, occupying the Debtors’

 premises, sale or disposition of the DIP Collateral; (h) enforce all of the guaranty rights under the

 applicable DIP Loan Documents; and (i) take any other actions or exercise any other rights or

 remedies permitted under this Final Order, the applicable DIP Loan Documents or applicable law;

 provided, however, that prior to the exercise of any right or remedy in clauses (d) through (i) of

 this paragraph, the applicable DIP Agent or the DIP Lenders, as applicable, shall be required to

 provide five (5) business days’ written notice (which delivery may be made via electronic mail) to


                                                  51
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 52 of 366



 counsel to the Debtors, counsel to any Official Committee, counsel to the DIP Agent not providing

 such notice, and the U.S. Trustee of the applicable DIP Agent’s intent to exercise its rights and

 remedies (the “Remedies Notice Period”). Unless the Court finds, during the Remedies Notice

 Period, that a Termination Event has not occurred, the applicable DIP Agent and/or the applicable

 DIP Lenders shall be deemed to have received relief from the automatic stay and may exercise all

 rights and remedies set forth in the Interim Order, this Final Order, the DIP Loan Documents, and

 as otherwise available at law or equity without further notice to, hearing of, or order from this

 Court, and without restriction or restraint by any stay under sections 105 or 362 of the Bankruptcy

 Code or otherwise. The rights and remedies of the DIP Secured Parties specified in this Final

 Order are cumulative and not exclusive of any rights or remedies that the DIP Secured Parties have

 under the DIP Loan Documents or otherwise. The Debtors and any Official Committee shall be

 deemed to have waived any right to seek relief under the Bankruptcy Code, including under section

 105 thereof, to the extent such relief would restrict or impair the rights and remedies of the DIP

 Agents or the DIP Lenders as set forth in this Final Order or the DIP Loan Documents. During

 the Remedies Notice Period, the Debtors shall be entitled to seek an emergency hearing within the

 Remedies Notice Period with the Court for the sole purpose of contesting whether a Termination

 Event has occurred and/or is continuing. However, the Debtors shall not challenge or raise any

 other objections to the exercise of such rights or remedies, and the sole issue that the Debtors may

 raise at any hearing addressing the exercise of remedies by the DIP Agents or the DIP Lenders is

 whether a Termination Event has in fact occurred and is continuing. The Debtors shall cooperate

 with the DIP Secured Parties in their exercise of rights and remedies, whether against the DIP

 Collateral or otherwise and shall not take or direct any entity to take any action designed or

 intended to hinder or restrict in any respect such DIP Secured Parties from enforcing their security


                                                 52
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                   Document    Page 53 of 366



 interests in the DIP Collateral. During the Remedies Notice Period, the Debtors may use Cash

 Collateral only to fund the Carve Out and pay the following amounts and expenses solely in

 accordance with the respective Approved Budget line items: (i) expenses that the Debtors, the

 ABL DIP Agent, the Term DIP Agent and/or and Required Term DIP Lenders have determined in

 good faith are in the ordinary course and critical to the preservation of the Debtors and their estates

 and (ii) such other amounts as have been approved in advance in writing by the ABL DIP Agent

 and the Required Term DIP Lenders.

               25.   Landlord Agreements; Access. Upon expiration of the Remedies Notice Period,

 subject to the terms of the DIP Loan Documents and the Intercreditor Agreements, the DIP Agents

 (in the case of the Term DIP Agent, upon direction from the Required Term DIP Lenders) shall be

 permitted to: (a) access and recover any and all DIP Collateral; and (b) enter onto any leased or

 licensed premises of any Debtor and exercise all of the Debtors’ rights and privileges as lessee or

 licensee under any applicable lease or license in connection with an orderly liquidation of the DIP

 Collateral (including the use of any and all trademarks, trade names, copyrights, licenses, patents,

 or any other similar assets of the Debtors solely for such liquidation, subject to the applicable

 licensor’s rights under applicable law) provided, however, in the case of clause (b),

 notwithstanding anything to the contrary herein, the DIP Agents can only enter upon a leased

 premises during the continuation an Event of Default in accordance with (i) a separate written

 agreement by and between the applicable DIP Agent and the applicable landlord, (ii) pre-existing

 rights of the DIP Agents, as applicable, and any applicable landlord under applicable non-

 bankruptcy law, (iii) consent of the applicable landlord, or (iv) entry of an order of this Court

 obtained by motion of the applicable DIP Agent on such notice to the landlord as shall be required

 by this Court; provided, however, that, solely with respect to rent due to a landlord of any such


                                                   53
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 54 of 366



 leased premises, the applicable DIP Agent (on behalf of the applicable DIP Secured Parties) shall

 be obligated only for the payment of rent of the Debtors that first accrues after the expiration of

 the Remedies Notice Period that is payable during the period of such occupancy by such DIP Agent

 calculated on a daily per diem basis; provided, further, that nothing herein shall relieve the Debtors

 of their obligations pursuant to section 365(d)(3) of the Bankruptcy Code for the payment of rent

 that accrues prior to the expiration of the Remedies Notice Period through and including any

 assumption and/or rejection of any lease. Nothing in this Final Order shall require the Debtors or

 the DIP Secured Parties to assume any lease as a condition to the rights afforded in this paragraph.

               26.   Good Faith under Section 364(e) of the Bankruptcy Code; No Modification or Stay

 of this Final Order. The DIP Secured Parties have acted in good faith in connection with the

 DIP Facilities, the DIP Loan Documents, the Interim Order, and this Final Order, and their reliance

 on the Interim Order and this Final Order is in good faith. Based on the findings set forth in the

 Interim Order and this Final Order and the record made during the Interim Hearing and the Final

 Hearing, and in accordance with section 364(e) of the Bankruptcy Code, in the event any or all of

 the provisions of this Final Order are hereafter modified, reversed, amended or vacated by a

 subsequent order of the Court or any other court, the DIP Secured Parties and the Prepetition

 Secured Parties are entitled to the benefits and protections provided in section 364(e) of the

 Bankruptcy Code. Any such modification, reversal, amendment or vacatur shall not affect the

 validity and enforceability of any advances previously made or made under the Interim Order or

 this Final Order, or lien, claim or priority authorized or created hereby. Any security interests,

 liens or claims granted to the DIP Secured Parties arising prior to the effective date of any such

 modification, reversal, amendment or vacatur of the Interim Order or this Final Order shall be

 governed in all respects by the original provisions of the Interim Order and this Final Order (as the


                                                    54
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 55 of 366



 case may be), including entitlement to all rights, remedies, privileges, and benefits granted in this

 Final Order.

               27.   DIP Fees and Other Expenses. The Debtors were, by the Interim Order, and hereby

 are, on a final basis, authorized and directed to pay, in cash and on a current basis all fees, costs,

 expenses and other charges payable at any time under the DIP Loan Documents and this Final

 Order (including, without limitation, the reasonable and documented prepetition and postpetition

 fees, costs and expenses of (i) (A) Pryor Cashman LLP and LimNexus LLP; (B) Stroock,

 McGuireWoods LLP, and Province; and (C) any other professionals or consultants as may be

 retained by the Required Term DIP Lenders with the consent of the Debtors, such consent not to

 be unreasonably withheld, delayed or conditioned) in connection with advising the Term DIP

 Secured Parties (subparagraph (i), collectively, the “Term DIP Secured Party Advisors”) and (ii)

 (A) Morgan, Lewis & Bockius LLP, (B) M3 Capital Partners LLC and (C) Williams Mullen

 (subparagraph (ii), collectively, the “ABL DIP Secured Party Advisors,” and together with the

 Term DIP Secured Party Advisor, the “DIP Secured Party Advisors”), and any prior payments of

 such premiums, fees, costs, disbursements and expenses is expressly ratified and approved,

 whether or not the transactions contemplated hereby are consummated, whether incurred or paid

 prior to, on or after the Petition Date, and whether or not contained in the Approved Budget and

 without limitation with respect to the dollar estimates included in the Approved Budget; provided,

 however that such overages shall not weigh against the Debtors in any testing related to compliance

 with the Approved Budget. In addition, all obligations to make, and all payments made, by any of

 the Debtors, to the DIP Agents and/or the DIP Lenders, in each case, whether prior to or after the

 commencement of the Chapter 11 Cases and prior to entry of this Final Order, are hereby

 reaffirmed and ratified in all respects. Payments made under this paragraph 27 shall not be subject


                                                    55
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 56 of 366



 to further review, application or allowance by the Court. The invoices for such fees and expenses

 shall not be required to comply with the U.S. Trustee guidelines, may be in summary form only

 (provided that if a narrative is provided, such narrative may contain redactions of privileged,

 confidential or otherwise sensitive information), and shall be provided to the Fee Notice Parties.

 If no objection to payment of the requested fees and out-of-pocket expenses are made, in writing

 and delivered to the applicable DIP Secured Party Advisors and counsel to the Debtors (which

 delivery may be made via electronic mail) by any of the Fee Notice Parties within the Fee

 Objection Period, then, without further order of, or application to, the Court or notice to any other

 party, such fees and out-of-pockets expenses shall be promptly paid by the Debtors. If an objection

 (only as to reasonableness or whether such fee is then due and owing) is made by any of the Fee

 Notice Parties within the Fee Objection Period to payment of the requested fees and out-of-pocket

 expenses, then only the disputed portion of such fees and out-of-pocket expenses shall not be paid

 until the objection is resolved by the applicable parties in good faith or by order of the Court, and

 the undisputed portion shall be promptly paid by the Debtors. The Debtors were authorized, and

 are hereby authorized on a final basis, to pay on the Closing Date the reasonable and documented

 fees and out of pocket expenses of the DIP Secured Party Advisors incurred on or prior to such

 date without the need to provide notice to any other party or otherwise comply with the procedures

 set forth in this paragraph 27. Payments of any amount set forth in this paragraph 27 shall not be

 subject to any contest, attack, rejection, recoupment, reduction, defense, counterclaim, offset,

 subordination, recharacterization, avoidance or other claim, cause of action or other challenge of

 any nature under the Bankruptcy Code, applicable non-bankruptcy law or otherwise.

               28.   Indemnification. The Debtors were, by the Interim Order, and hereby are, on a final

 basis, authorized to jointly and severally indemnify and hold harmless the DIP Agents (solely in


                                                     56
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 57 of 366



 each of their capacities as DIP Agent), each DIP Lender (solely in its capacity as a DIP Lender)

 and each other Indemnified Party (as defined in the DIP Credit Agreements) in accordance and

 subject to the terms and conditions set forth in the DIP Credit Agreements. Upon the earlier of the

 (a) payment in cash in full of the ABL DIP Obligations or (b) conclusion of the Remedies Notice

 Period and funding of the Carve Out, $250,000 from proceeds of the ABL DIP Priority Collateral

 shall be deposited into an indemnity account (the “DIP ABL Indemnity Account”) subject to the

 first priority liens of the ABL DIP Agent, for the benefit of the ABL DIP Secured Parties. The

 DIP ABL Indemnity Account shall be released to the Debtors upon the ABL DIP Obligations being

 Paid in Full.

               29.   Proofs of Claim. The DIP Secured Parties and the Prepetition Secured Parties shall

 not be required to file proofs of claim in any of the Chapter 11 Cases for any claim against the

 Debtors. The Debtors’ stipulations, admissions and acknowledgments and the provisions of this

 Final Order shall be deemed to constitute a timely filed proof of claim for the DIP Secured Parties

 and the Prepetition Secured Parties with regard to all claims against the Debtors, including, without

 limitation, any claims arising under or in connection with the DIP Loan Documents or the

 Prepetition Secured Debt Documents. Any proof of claim filed by the DIP Secured Parties or the

 Prepetition Secured Parties shall be deemed to be in addition to (and not in lieu of) any other proof

 of claim that may be filed by any such persons. Any order entered by the Court in relation to the

 establishment of a bar date in any of the Chapter 11 Cases shall not apply to claims of the DIP

 Secured Parties or the Prepetition Secured Parties.

               30.   Carve Out.

                     (a)    Carve Out. As used in this Final Order, the “Carve Out” means: (i) all fees

 required to be paid to (A) the Clerk of the Court and (B) the U.S. Trustee under section 1930(a) of


                                                     57
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 58 of 366



 title 28 of the United States Code plus interest at the statutory rate (without regard to the notice set

 forth in (iii) below); (ii) all reasonable fees and expenses up to $50,000 (and any interest thereon)

 incurred by a trustee under section 726(b) of the Bankruptcy Code (without regard to the notice

 set forth in (iii) below); (iii) to the extent allowed at any time, whether by a compensation

 procedure order, procedural order, or otherwise, all unpaid fees and expenses (including

 transaction completion and similar fees) (the “Allowed Professional Fees”) incurred by persons or

 firms retained by the Debtors pursuant to section 327, 328, or 363 of the Bankruptcy Code (the

 “Debtor Professionals”) and an Official Committee (if appointed) pursuant to section 328 or 1103

 of the Bankruptcy Code (the “Committee Professionals” and, together with the Debtor

 Professionals, the “Professional Persons”) at any time before or on the first business day following

 delivery by the ABL DIP Agent or the Term DIP Agent of a Carve Out Trigger Notice (as defined

 herein), whether allowed by the Court prior to or after delivery of a Carve Out Trigger Notice

 (which, with respect to the ABL DIP Priority Collateral, shall be limited to the ABL Professional

 Fee Carve Out Cap (as defined herein)); and (iv) Allowed Professional Fees of Professional

 Persons in an aggregate amount not to exceed $3,000,000.00 incurred after the first business day

 following delivery by the ABL DIP Agent or the Term DIP Agent of the Carve Out Trigger Notice,

 to the extent allowed at any time, whether by interim order, procedural order or otherwise (the

 amounts set forth in this clause (iv) being the “Post-Carve Out Trigger Notice Cap”). For purposes

 of the foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by email (or

 other electronic means) by a DIP Agent to the Debtors, their lead restructuring counsel, the U.S.

 Trustee, and counsel to a Creditors’ Committee (if appointed), which notice may be delivered

 following the occurrence and during the continuation of an Event of Default (as defined in and




                                                   58
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 59 of 366



 under the DIP Credit Agreements) stating that the Post-Carve Out Trigger Notice Cap has been

 invoked.

                (b)    Delivery of Weekly Fee Statements. Not later than 7:00 p.m. New York time

 on the third Business Day of each week starting with the second week following the Petition Date,

 each Professional Person shall deliver to the Debtors and the DIP Agents a statement setting forth

 a good-faith estimate of the amount of fees and expenses incurred by such Professional Person

 during the preceding week (through Saturday of each such week, the “Calculation Date”), along

 with a good-faith estimate of the cumulative total of fees and expenses incurred in the Chapter 11

 Cases and a statement of the amount of such fees and expenses which have been paid to date by

 the Debtors (each such statement, a “Weekly Statement”). If any Professional Person fails to

 deliver a Weekly Statement within two calendar days after such Weekly Statement is due

 hereunder and such failure continues unremedied for a period of five calendar days, then such

 Professional Person’s entitlement to any funds in the Carve Out Reserves with respect to the

 applicable period(s) for which such Professional Person that failed to deliver a Weekly Statement,

 shall be limited to the Allowed Professional Fees included for such Professional Person in the

 Budget for such period which shall be funded into the applicable Carve Out Reserve. Solely as it

 relates to the ABL DIP Secured Parties, the Carve Out under paragraph (a)(iii) above shall be

 limited to the greater of (x) the aggregate amount of Allowed Professional Fees included in Weekly

 Statements timely received by the DIP Agents that remains unpaid prior to delivery of the Carve

 Out Trigger Notice and (y) the aggregate amount of unpaid Allowed Professional Fees included

 in the Budget for the period prior to delivery of the Carve Out Trigger Notice (such amount, the

 “ABL Professional Fee Carve Out Cap”). For the avoidance of doubt, the ABL DIP Agent shall




                                                59
 45014.00001


 45014.0000
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 60 of 366



 be entitled to maintain a reserve in the amount of the Carve Out, less amounts funded into the Pre-

 Carve Out Trigger Notice Reserve in accordance with paragraph 30(c)(i).

                (c)    Carve Out Reserves.

                (i)    Prior to the delivery of the Carve Out Trigger Notice, the Debtors shall

 maintain an escrow account funded on a weekly basis in the amount of the greater of (x) the

 aggregate principal unpaid amount of Allowed Professional Fees included in the Weekly

 Statements (as defined below) through the prior week and (y) the aggregate unpaid Allowed

 Professional Fees included in the Budget through the prior week.

                (ii)   Upon delivery of the Carve Out Trigger Notice, the Carve Out Trigger

 Notice shall be deemed a demand to utilize cash on hand as of such date and any available cash

 thereafter held by any Debtor (or, if insufficient cash on hand and available cash exists, a draw

 request and notice of borrowing by the Debtors for loans (or for the use of loans already extended)

 under the DIP Credit Agreements, in which instance, for the avoidance of doubt, the DIP Agents

 and the DIP Lenders shall not be required to lend in excess of their outstanding commitments

 (without giving effect to any DIP Agent’s or DIP Lender’s unilateral reduction or termination of

 such commitment as a result of an Event of Default)) to fund a reserve, to the extent not already

 funded in accordance with this paragraph or paragraph 30(c)(i) of this Final Order, in an amount

 equal to the sum of (x) the amounts set forth in subclauses (i) and (ii) of the definition of Carve

 Out, and (y) the then unpaid amounts of the Allowed Professional Fees (subject, in the case of the

 ABL DIP Facility, to the ABL Professional Fee Carve Out Cap), . The Debtors shall deposit and

 hold such amounts in an escrow account in trust exclusively to pay such unpaid Allowed

 Professional Fees referred to in paragraph 30(a) (the “Pre-Carve Out Trigger Notice Reserve”).

 Any amounts actually advanced by any DIP Lenders under the DIP Facilities to fund the Pre-Carve


                                                 60
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 61 of 366



 Out Trigger Notice Reserve in accordance with this paragraph 30(c)(ii) shall constitute DIP Loans

 under the applicable DIP Facility.

                (iii)   In addition, the Carve Out Trigger Notice shall also be deemed a demand to

 utilize cash on hand as of such date and any available cash thereafter held by any Debtor (or, if

 insufficient cash on hand and available cash exists, a draw request and notice of borrowing by the

 Debtors for loans (or the use of loans already extended) under the DIP Credit Agreements, in which

 instance, for the avoidance of doubt, the DIP Agents and the DIP Lenders shall not be required to

 lend in excess of their commitments (without giving effect to any DIP Agent’s or DIP Lender’s

 unilateral reduction or termination of such commitment as a result of an Event of Default)) in an

 amount equal to the Post-Carve Out Trigger Notice Cap (with any amounts actually advanced by

 DIP Lenders in accordance with this paragraph 30(c)(iii) constituting DIP Loans under the

 applicable DIP Facility). Notwithstanding anything to the contrary in the Prepetition Secured Debt

 Documents, the DIP Loan Documents, the Interim Order or this Final Order (including, without

 limitation, paragraph 24 of this Final Order), the DIP Loan Parties shall deposit and hold such

 amounts in an escrow account in trust exclusively to pay such Allowed Professional Fees

 benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out Trigger Notice

 Reserve” and, together with the Pre-Carve Out Trigger Notice Reserve, the “Carve Out Reserves”).

                (d)     Application of Carve Out Reserves.

                (i)     All funds in the Pre-Carve Out Trigger Notice Reserve shall be used first to

 pay the obligations set forth in subclauses (i) through (iii) of the definition of Carve Out (the “Pre-

 Carve Out Amounts”), but not, for the avoidance of doubt, the Post-Carve Out Trigger Notice Cap.

 If the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, remaining funds in such

 reserve shall be distributed first, if the Post-Carve Out Trigger Notice Reserve was not funded in


                                                   61
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 62 of 366



 full in the amount set forth in paragraph 30(a)(iv) then, until such Post-Carve Out Trigger Notice

 Reserve has been funded in full be distributed on a ratable basis (x) to the ABL DIP Agent on

 account of any then outstanding the ABL DIP Obligations and (y) to fund Post-Carve Out Trigger

 Notice Reserve, with such ratio being based on the amount of ABL DIP Priority Collateral and

 Term DIP Priority Collateral, respectively, used to fund the Pre-Carve Out Trigger Notice Reserve

 (the “Funding Ratio”) second after the Post-Carve Out Trigger Notice Reserve is funded in the

 full amount set forth in paragraph 30(a)(iv), to the ABL DIP Agent and Term DIP Agent based on

 the Funding Ratio until the ABL DIP Obligations and/or Term DIP Obligations (as the case may

 be) are Paid in Full, third, to pay any outstanding DIP Obligations pro rata and fourth, after the

 ABL DIP Obligations and Term DIP Obligations are Paid in Full, to the Debtors.

                (ii)    All funds in the Post-Carve Out Trigger Notice Reserve shall be used first

 to pay the obligations set forth in subclause (iv) of the definition of Carve Out (the “Post-Carve

 Out Amounts”). If the Post-Carve Out Trigger Notice Reserve has not been reduced to zero,

 subject to clause (iii), below, remaining funds in such reserve shall be distributed first pro rata to

 the DIP Agents on account of the applicable DIP Obligations until such DIP Obligations are Paid

 in Full, and second to the Debtors.

                (iii)   Notwithstanding anything to the contrary in the Prepetition Secured Debt

 Documents, the DIP Loan Documents or this Final Order (including, without limitation, paragraph

 24 of this Final Order), if either of the Carve Out Reserves is not funded in full in the amounts set

 forth in this paragraph 30(d), then, any excess funds in one of the Carve Out Reserves following

 the payment of the Pre-Carve Out Amounts or Post-Carve Out Amounts, respectively, may be used

 to fund the other Carve Out Reserve to the extent set forth in 30(d)(i) or 30(d)(ii).




                                                  62
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 63 of 366



                (iv)    Notwithstanding anything to the contrary in the Prepetition Secured Debt

 Documents, DIP Loan Documents or this Final Order (including, without limitation, paragraph 24

 of this Final Order), following delivery of a Carve Out Trigger Notice, the DIP Agents agree not

 to sweep or foreclose on cash (including cash received as a result of the sale or other disposition

 of any assets) of the Debtors until the Carve Out Reserves have been fully funded, but shall have

 a residual security interest in the Carve Out Reserves, with any excess paid as provided in

 paragraphs (i) and (ii) above.

                (v)     Notwithstanding anything to the contrary in this Final Order, (A) the failure

 of the Carve Out Reserves to satisfy in full Allowed Professional Fees shall not affect the priority

 of the Carve Out with respect to any shortfall, and (B) in no way shall the Approved Budget, Carve

 Out, Post-Carve Out Trigger Notice Cap or Carve Out Reserves be construed as a cap or limitation

 on the amount of the Allowed Professional Fees due and payable by the Debtors; provided that in

 all cases until the ABL DIP Obligations are Paid in Full, clause (iii) of the Carve Out with respect

 to the ABL DIP Priority Collateral and the ABL DIP Secured Parties will always be subject to the

 ABL Professional Fee Carve Out Cap.

                (e)     Reservation of Rights. Nothing herein shall be construed to impair the right

 or ability of any party to object to the fees, expenses, reimbursement or other compensation of any

 Professional Person. The DIP Secured Parties and the Prepetition Secured Parties shall not be

 responsible for the payment or reimbursement of any fees or disbursements of any Professional

 Person incurred in connection with the Chapter 11 Cases or any Successor Cases. Nothing in this

 Final Order or otherwise shall be construed to obligate the DIP Secured Parties or the Prepetition

 Secured Parties in any way to pay compensation to, or reimburse the expenses of, any Professional




                                                 63
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                    Document    Page 64 of 366



 Person or to guarantee that the Debtors have sufficient funds to pay such compensation or

 reimbursement.

               31.   Limitations on the DIP Facilities, the DIP Collateral, the Prepetition Collateral, the

 Cash Collateral and the Carve Out. Except as otherwise provided in this Final Order (including

 with respect to the rights otherwise granted in this Final Order with respect to the Remedies Notice

 Period to contest the occurrence and/or continuance of a Termination Event), no DIP Collateral,

 Prepetition Collateral, DIP Loans, Cash Collateral, proceeds of any of the foregoing or any portion

 of the Carve Out may be used, directly or indirectly, by any of the Debtors, any Official

 Committee, if any, or any trustee or other estate representative appointed in the Chapter 11 Cases

 or any Successor Cases or any other person or entity (or to pay any professional fees,

 disbursements, costs or expenses incurred in connection therewith): (a) to object to, prevent,

 hinder, or delay the DIP Agents’, the DIP Lenders’, and the Prepetition Secured Parties’

 enforcement or realization upon any of the DIP Collateral, Prepetition Collateral or Cash

 Collateral, once a Termination Event occurs; (b) to use or seek to use Cash Collateral other than

 as provided pursuant to the Interim Order or this Final Order, except to the extent expressly

 permitted by the terms of the DIP Loan Documents, selling or otherwise disposing of DIP

 Collateral, in each case, without the consent of the ABL DIP Agent (to the extent of Priority ABL

 Collateral) and the Required Term DIP Lenders; (c) to seek authorization to obtain liens or security

 interests that are senior to, or on a parity with, the DIP Liens or the Superpriority DIP Claims; or

 (d) to investigate (including by way of examinations or discovery proceedings), prepare, assert,

 join, commence, support or prosecute any action for any claim, counter-claim, action, proceeding,

 application, motion, objection, defense, or other contested matter seeking any order, judgment,

 determination or similar relief against, or adverse to the interests of, any of the Prepetition Secured


                                                      64
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 65 of 366



 Parties with respect to any transaction, occurrence, omission, action or other matter (including

 formal discovery proceedings in anticipation thereof), including, without limitation, (A) any

 claims or causes of action arising under chapter 5 of the Bankruptcy Code, (B) any so-called

 “lender liability” claims and causes of action, (C) any action with respect to the amount, validity,

 enforceability, priority, and extent of, or asserting any defense, counterclaim, or offset to, the DIP

 Obligations, the Superpriority DIP Claims, the DIP Liens, the DIP Loan Documents, the Term

 DIP Commitment Letter, the Prepetition ABL Loan Documents, the Prepetition ABL Obligations,

 the Superpriority Notes Documents, the Prepetition Superpriority Notes Obligations, the Senior

 Secured Notes Documents or the Prepetition Senior Secured Notes Obligations, (D) any action

 seeking to challenge, invalidate, modify, set aside, avoid, marshal, recharacterize or subordinate,

 in whole or in part, the DIP Obligations, the DIP Liens, the Superpriority DIP Claims, the DIP

 Collateral, the Prepetition Collateral or the Prepetition Obligations, (E) any action seeking to

 modify any of the rights, remedies, priorities, privileges, protections, and benefits granted to either

 the DIP Agents or the DIP Lenders under the Interim Order, this Final Order or under any of the

 DIP Loan Documents, the Term DIP Commitment Letter, any of the Prepetition Secured Parties

 under any of the Prepetition Secured Debt Documents (in each case, including, without limitation,

 claims, proceedings or actions that might prevent, hinder or delay any of the DIP Agents’ or the

 DIP Lenders’ assertions, enforcements, realizations or remedies on or against the DIP Collateral

 in accordance with the applicable DIP Loan Documents, the Interim Order, and this Final Order),

 and (F) objecting to, contesting, or interfering with, in any way, the DIP Agents’ and the DIP

 Lenders’ enforcement or realization upon any of the DIP Collateral once an “Event of Default” (as

 defined in the applicable DIP Credit Agreement) has occurred; provided, however, that no more

 than $50,000 in the aggregate of the DIP Collateral (including the Cash Collateral), proceeds from


                                                   65
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 66 of 366



 the borrowings under the DIP Facilities, the Carve Out, or any other amounts, may be used by any

 Official Committee to investigate claims and/or liens, including the validity, enforceability,

 perfection, priority or extent of the Prepetition Liens, of the Prepetition ABL Agent and the

 Prepetition ABL Lenders under the Prepetition ABL Loan Documents, the Superpriority Notes

 Trustee and the Superpriority Noteholders under the Superpriority Notes Documents, and the

 Senior Secured Notes Trustee and the Senior Secured Noteholders under the Senior Secured Notes

 Documents.

               32.   Reservation of Certain Third Party Rights and Bar of Challenges and Claims.

                     (a)    Each stipulation, admission, and agreement contained in this Final Order

 including, without limitation, the Debtors’ stipulations contained in paragraphs E and F of this

 Final Order (collectively, the “Stipulations”), shall be binding upon the Debtors and any successor

 thereto (including, without limitation, any chapter 7 or chapter 11 trustee appointed or elected for

 any of the Debtors in the Chapter 11 Cases or any Successor Cases) under all circumstances and

 for all purposes, and the Debtors are deemed to have irrevocably waived and relinquished all

 Challenges as of the Petition Date.

                     (b)    Notwithstanding the generality of clause (a) above, the Debtors’

 Stipulations shall be binding upon all other parties in interest (including without limitation, any

 Official Committee, if appointed) and any other person or entity acting or seeking to act on behalf

 of the Debtors’ estates, in all circumstances and for all purposes, unless (1) an Official Committee,

 if any, or a party in interest (in each case, to the extent requisite standing is obtained pursuant to

 an order of this Court entered prior to the expiration of the Challenge Period), has timely and duly

 filed an adversary proceeding or contested matter (subject to the limitations contained in this Final

 Order) (each, a “Challenge Proceeding”) by the expiration of the Challenge Period (as defined


                                                    66
 45014.00001


 45014.0000
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                 Document    Page 67 of 366



 below), objecting to or challenging the amount, validity, perfection, enforceability, priority or

 extent of the Prepetition Obligations, the Prepetition Liens or the Prepetition Secured Debt

 Documents, or otherwise asserting or prosecuting any avoidance action or any other claim,

 counterclaim, cause of action, objection, contest or defense (each, a “Challenge”) against any of

 the Prepetition Secured Parties or any of their respective affiliates, subsidiaries, officers, directors,

 managers, employees, agents, financial advisors, attorneys, accountants, investment bankers,

 consultants, representatives, and the respective successors and assigns thereof (in each case, in

 their respective capacities as such), arising under, in connection with or related to the Prepetition

 Senior Obligations, the Prepetition Liens or the Prepetition Secured Debt Documents, and (2) there

 is entered a final non-appealable order in favor of the plaintiff in any such timely filed Challenge

 Proceeding; provided, however, that any pleadings filed in any Challenge Proceeding shall set

 forth with specificity the basis for such Challenge (and any Challenges not so specified prior to

 the expiration of the Challenge Period shall be deemed forever, waived, released and barred).

                 (c)     Only those parties in interest who properly commence a Challenge within

 the Challenge Period may prosecute such Challenge. As to (x) any parties in interest, including

 any Official Committee, who fail to file a Challenge prior to the expiration of the Challenge Period,

 or if any such Challenge is filed and overruled, or (y) any and all matters that are not expressly the

 subject of a timely Challenge: (1) any and all such Challenges by any party (including, without

 limitation, any Official Committee, any chapter 11 trustee, any examiner or any other estate

 representative appointed in the Chapter 11 Cases, or any chapter 7 trustee, any examiner or any

 other estate representative appointed in any Successor Cases), shall be deemed to be forever

 waived and barred; (2) all of the findings, Stipulations, waivers, releases, affirmations and other

 stipulations under this Final Order, including without limitation, as to the priority, extent,


                                                    67
 45014.00001


 45014.0000
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 68 of 366



 allowability, validity, and perfection as to the Prepetition Liens, the Prepetition Obligations or the

 Prepetition Secured Debt Documents, which, in each case, shall be of full force and effect and

 forever binding upon the applicable Debtors’ bankruptcy estates and all creditors, interest holders,

 and other parties in interest in the Chapter 11 Cases and any Successor Cases; (3) [reserved]; (4)

 the Prepetition Obligations shall constitute allowed claims and shall not be subject to any defense,

 claim, counterclaim, recharacterization, subordination, offset, avoidance, for all purposes in the

 Chapter 11 Cases and any Successor Cases; (5) the Prepetition Secured Debt Documents shall be

 deemed to have been valid, as of the Petition Date, and enforceable against each of the Debtors

 (subject to the Prepetition Intercreditor Agreements) in the Chapter 11 Cases and any Successor

 Cases; and (6) the Prepetition Liens shall be deemed to have been, as of the Petition Date, legal,

 valid, binding, perfected, security interests and liens, not subject to recharacterization,

 subordination, avoidance or other defense;

                (d)     If any such Challenge Proceeding is timely and properly filed during the

 Challenge Period, the Stipulations shall nonetheless remain binding and preclusive (as provided in

 paragraph 30(b) hereof) on any Official Committee and on any other person or entity, except to

 the extent that such Stipulations were expressly and successfully challenged in such Challenge

 Proceeding as set forth in a final, non-appealable order of a court of competent jurisdiction.

                (e)     The “Challenge Period” shall mean the date that is the earliest of: (i)

 February 6, 2021 and (ii) the date of entry of an order of this Court confirming a plan of

 reorganization of the Debtors or approving the sale of all or substantially all of the assets of the

 Debtors. The Challenge Period may only be extended with the written consent of the applicable

 Prepetition Agent at the direction of the “Required Lenders”, as defined in the applicable

 Prepetition Secured Debt Documents, prior to the expiration of the Challenge Period.


                                                  68
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 69 of 366



                     (f)    Notwithstanding anything to the contrary in this Final Order: (x) if any

 Challenge is timely commenced, the Stipulations shall nonetheless remain binding and preclusive

 on all parties-in-interest (other than the party that has brought such Challenge in connection

 therewith and then only with respect to the Stipulations that are subject to the Challenge and not

 to any Stipulations not subject to the Challenge) except to the extent that such Stipulations are

 successfully challenged in such Challenge; and (y) the Prepetition Secured Parties reserve all of

 their rights to contest on any grounds any Challenge and preserve any and all of their rights to

 appeal and stay any orders issued in connection with a successful Challenge. Nothing in this Final

 Order vests or confers on any person (as defined in the Bankruptcy Code), including any Official

 Committee or any non-statutory committees that may be appointed in the Chapter 11 Cases,

 standing or authority to pursue any cause of action belonging to the Debtors or their estates, and

 all rights to object to such standing are expressly reserved.

               33.   No Third Party Rights. Except as explicitly provided for in this Final Order, this

 Final Order does not create any rights for the benefit of any third party, creditor, equity holder, or

 any direct, indirect or incidental beneficiary.

               34.   Section 506(c). In partial consideration for, among other things, the Carve Out and

 the payments contemplated by the Approved Budget to administer the Chapter 11 Cases with the

 use of Cash Collateral, no costs or expenses of administration which have been or may be incurred

 in the Chapter 11 Cases at any time shall be charged against the DIP Agents, the DIP Lenders, any

 of the DIP Obligations, any of the DIP Collateral, the Prepetition Agents, the Prepetition Secured

 Parties, any of the Prepetition Obligations, or any of the Prepetition Collateral pursuant to sections

 105 or 506(c) of the Bankruptcy Code or otherwise for any costs and expenses incurred in

 connection with the preservation, protection, or enhancement of realization by the DIP Lenders


                                                     69
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 70 of 366



 upon the DIP Collateral or Prepetition Secured Parties upon the Prepetition Collateral, as

 applicable, without the prior express written consent of the affected applicable DIP Agent,

 Prepetition Agent and/or affected DIP Lender or Prepetition Lender, in their sole discretion and

 no consent shall be implied from any other action, inaction or acquiescence by the applicable DIP

 Agent, the DIP Secured Parties, or the Prepetition Secured Parties. For the avoidance of doubt,

 consent to the Carve Out or the approval of any budget under this Final Order shall not be deemed

 a consent under this paragraph.

               35.   Section 552(b). The Prepetition Secured Parties are and shall each be entitled to all

 of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case”

 exception under section 552(b) shall not apply to the Prepetition Secured Parties or the Prepetition

 Obligations.

               36.   No Marshaling/Application of Proceeds. In no event shall any DIP Secured Party

 or Prepetition Secured Party be subject to the equitable doctrine of “marshaling” or any similar

 doctrine with respect to the enforcement of remedies in respect of the DIP Collateral or the

 Prepetition Collateral, as applicable, and all proceeds shall be received and applied in accordance

 with this Final Order, provided that any such enforcement receipt and application shall be in

 accordance with the Intercreditor Agreements.

               37.   Right to Credit Bid.     Subject to paragraph 32 of this Final Order and the

 Intercreditor Agreements, pursuant to section 363(k) of the Bankruptcy Code, each of the DIP

 Secured Parties (subject to the terms of the DIP Loan Documents) and the Prepetition Agents shall

 have the unqualified right to “credit bid” up to the full amount of the applicable DIP Obligations,

 Prepetition Superpriority Notes Obligations, or Prepetition Senior Secured Notes Obligations,

 respectively, and in their order of priority, in connection with any sale or other disposition of all


                                                      70
 45014.00001


 45014.0000
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 71 of 366



 or any portion of the DIP Collateral or the Prepetition Collateral, respectively, including, without

 limitation, sales occurring pursuant to section 363 of the Bankruptcy Code or included as part of

 any restructuring plan subject to confirmation under section 1129(b)(2)(A)(iii) of the Bankruptcy

 Code, and shall automatically be deemed a “qualified bidder” with respect to any disposition of

 the applicable collateral under or pursuant to (a) section 363 of the Bankruptcy Code, (b) a plan of

 reorganization or plan of liquidation under section 1129 of the Bankruptcy Code, or (c) a sale or

 disposition by a chapter 7 trustee for any of the Debtors under section 725 of the Bankruptcy Code,

 subject in each case to the Intercreditor Agreements. The rights set forth herein are subject to any

 successful Challenge under paragraph 32 of this Final Order.

               38.   Discharge Waiver/Release. The DIP Obligations, the Superpriority DIP Claims

 and the obligations of the Debtors with respect to adequate protection under this Final Order,

 including granting the Adequate Protection Liens and the Adequate Protection Superpriority

 Claims, shall not be discharged by the entry of an order confirming any plan of reorganization in

 any of the Chapter 11 Cases, notwithstanding the provisions of section 1141(d) of the Bankruptcy

 Code, unless such obligations have been Paid in Full, on or before the effective date of such

 confirmed plan of reorganization, or each of the DIP Agents, each Term DIP Lender, and, solely

 in respect of the ABL DIP Priority Collateral, the Prepetition ABL Agent have otherwise agreed,

 including as provided in an Acceptable Plan (as defined in the DIP Credit Agreements). None of

 the Debtors shall propose or support any plan of reorganization or sale of all or substantially all of

 the Debtors’ assets, or order confirming such plan or approving such sale, that is not conditioned

 upon the DIP Obligations being Paid in Full and, solely in the case of the sale of ABL DIP Priority

 Collateral, the Prepetition ABL Obligations being Paid in Full within a commercially reasonable

 period of time, in no event later than the effective date of such plan of reorganization or sale,


                                                  71
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 72 of 366



 without the written consent of the DIP Agents (upon direction of each Term DIP Lender with

 respect to the Term DIP Agent) and the Prepetition ABL Agent, as applicable. Unless otherwise

 agreed to by an individual DIP Lender with respect to amounts owed to it, all DIP Obligations

 shall be Paid in Full on the Effective Date of any plan.

               39.   Rights Preserved. Notwithstanding anything in this Final Order to the contrary, the

 entry of this Final Order is without prejudice to, and does not constitute a waiver of, expressly or

 implicitly: (a) the rights of the DIP Secured Parties or the Prepetition Secured Parties to seek any

 other or supplemental relief in respect of the Debtors; (b) the rights of the DIP Secured Parties or

 the Prepetition Secured Parties under the DIP Loan Documents, the applicable Prepetition Secured

 Debt Documents, the Bankruptcy Code or applicable non-bankruptcy law, including, without

 limitation, the right to (i) request modification of the automatic stay of section 362 of the

 Bankruptcy Code, (ii) request dismissal of any of the Chapter 11 Cases, conversion of any or all

 of the Chapter 11 Cases to a case under chapter 7, or appointment of a Chapter 11 trustee or

 examiner with expanded powers, or (iii) propose, subject to the provisions of section 1121 of the

 Bankruptcy Code, a chapter 11 plan or plans of reorganization; or (c) any other rights, claims, or

 privileges (whether legal, equitable or otherwise) of the DIP Secured Parties or the Prepetition

 Secured Parties. Notwithstanding anything in this Final Order to the contrary, the entry of this

 Final Order is without prejudice to, and does not constitute a waiver of, expressly or implicitly,

 the Debtors’, the Official Committee’s (if any) or any party-in-interest’s right to oppose any of the

 relief requested in accordance with the immediately preceding sentence, except as expressly set

 forth in this Final Order.

               40.   Limitation of Liability. In determining to make any loan or other extension of credit

 under the DIP Loan Documents, to permit the use of the DIP Collateral or Prepetition Collateral


                                                      72
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 73 of 366



 (including Cash Collateral) or in exercising any rights or remedies as and when permitted pursuant

 to the Interim Order, this Final Order or the DIP Loan Documents or Prepetition Secured Debt

 Documents, none of the DIP Secured Parties or Prepetition Secured Parties shall (a) have any

 liability to any third party or be deemed to be in “control” of the operations of the Debtors; (b)

 owe any fiduciary duty to the Debtors, their respective creditors, shareholders or estates; or (c) be

 deemed to be acting as a “Responsible Person” or “Owner” or “Operator” or “managing agent”

 with respect to the operation or management of any of the Debtors (as such terms or similar terms

 are used in the United States Comprehensive Environmental Response, Compensation and

 Liability Act, 42 U.S.C. §§ 9601, et seq., as amended, or any other federal or state statute, including

 the Internal Revenue Code). Furthermore, nothing in this Final Order shall in any way be

 construed or interpreted to impose or allow the imposition upon any of the DIP Agents, the DIP

 Secured Parties, the Prepetition Agents or the Prepetition Secured Parties of any liability for any

 claims arising from the prepetition or postpetition activities of any of the Debtors and their

 respective affiliates (as defined in section 101(2) of the Bankruptcy Code).

               41.   No Waiver by Failure to Seek Relief. The failure, at any time or times hereafter,

 of the DIP Secured Parties or the Prepetition Secured Parties, to require strict performance by the

 Debtors of any provision of the Interim Order or this Final Order shall not waive, affect or diminish

 any right of such parties thereafter to demand strict compliance and performance therewith. No

 delay on the part of any party in the exercise of any right or remedy under the Interim Order or

 this Final Order shall preclude any other or further exercise of any such right or remedy or the

 exercise of any other right or remedy. None of the rights or remedies of any party under this Final

 Order shall be deemed to have been amended, modified, suspended or waived unless such

 amendment, modification, suspension or waiver is in writing and signed by the party against whom


                                                    73
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 74 of 366



 such amendment, modification, suspension, or waiver is sought. No consents by any of the DIP

 Secured Parties or the Prepetition Secured Parties required under this Final Order shall be implied

 by any inaction or acquiescence by any of the DIP Secured Parties or the Prepetition Secured

 Parties.

               42.   Binding Effect of this Final Order. Immediately upon, and effective as of, entry by

 the Court, this Final Order shall inure to the benefit of the Debtors, the DIP Secured Parties and

 the Prepetition Secured Parties, and it shall become valid and binding upon the Debtors, the DIP

 Secured Parties, and the Prepetition Secured Parties, any and all other creditors of the Debtors, any

 Official Committee or other committee appointed in the Chapter 11 Cases, any and all other parties

 in interest and their respective successors and assigns, including any trustee or other fiduciary

 hereafter appointed as legal representative of any of the Debtors in any of the Chapter 11 Cases or

 any Successor Cases, or upon dismissal of any of the Chapter 11 Cases. Further, by the Interim

 Order, the Stipulations were held to be binding on the Debtors and the DIP Obligations were held

 to constitute allowed claims for all purposes in each of the Chapter 11 Cases, and such order is

 hereby ratified and approved on a final basis.

               43.   No Modification to Final Order. Until and unless the DIP Obligations and the

 Prepetition Obligations have been Paid in Full, the Debtors irrevocably waive the right to seek and

 shall not seek or consent, directly or indirectly, without the prior written consent of the DIP Agents,

 subject to the Intercreditor Agreements to: (a) (i) any modification, stay, vacatur or amendment to

 this Final Order or (ii) a priority claim for any administrative expense or unsecured claim against

 the Debtors (now existing or hereafter arising of any kind or nature whatsoever, including, without

 limitation any administrative expense of the kind specified in sections 503(b), 506(c), 507(a), or

 507(b) of the Bankruptcy Code) in the Chapter 11 Cases, equal or superior to the Superpriority


                                                     74
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                    Document    Page 75 of 366



 DIP Claims, other than the Carve Out; (b) any order authorizing the use of Cash Collateral that is

 inconsistent with this Final Order; (c) any lien on any of the DIP Collateral with priority equal or

 superior to the DIP Liens, except as specifically provided in the DIP Loan Documents or this Final

 Order; or (d) without the prior written consent of the Prepetition Secured Notes Trustees, any lien

 on any of the DIP Collateral with priority equal or superior to the Prepetition Liens or the Adequate

 Protection Liens. The Debtors irrevocably waive any right to seek any amendment, modification

 or extension of this Final Order without the prior written consent of the ABL DIP Agent and the

 Required Term DIP Lenders and to the extent set forth herein, the Prepetition Agents.

               44.   Order Controls. In the event of any inconsistency between the terms and conditions

 of the DIP Loan Documents, any other document or any other order of the Court and of this Final

 Order, the provisions of this Final Order shall govern and control.

               45.   Limits on Lender Liability. Nothing in the Interim Order, this Final Order, or in

 any of the DIP Loan Documents, the Prepetition Secured Debt Documents or any other documents

 related to this transaction shall in any way be construed or interpreted to impose or allow the

 imposition upon the DIP Secured Parties or the Prepetition Secured Parties of any liability for any

 claims arising from any and all activities by the Debtors in the operation of their businesses in

 connection with the Debtors’ postpetition restructuring efforts.

               46.   Survival. The provisions of this Final Order and any actions taken pursuant hereto

 shall survive, and shall not be modified, impaired or discharged by entry of any order that may be

 entered: (a) confirming any plan of reorganization in any of the Chapter 11 Cases; (b) converting

 any or all of the Chapter 11 Cases to a case under chapter 7 of the Bankruptcy Code; (c) dismissing

 any or all of the Chapter 11 Cases; or (d) pursuant to which the Court abstains from hearing any

 of the Chapter 11 Cases. The terms and provisions of this Final Order, including the claims, liens,


                                                     75
 45014.00001


 45014.0000
Case 20-34656-KRH             Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 76 of 366



 security interests, and other protections (as applicable) granted to the DIP Secured Parties and the

 Prepetition Secured Parties pursuant to this Final Order, notwithstanding the entry of any such

 order, shall continue in any of the Chapter 11 Cases or any Successor Cases, and following

 dismissal of any of the Chapter 11 Cases, and shall maintain their priority as provided by this Final

 Order until the DIP Obligations, the Prepetition Obligations and the Adequate Protection

 Obligations shall have been Paid in Full. The rights, privileges, benefits and protections afforded

 herein and in the DIP Loan Documents, including the DIP Liens, the Superpriority DIP Claims,

 the Adequate Protection Liens, and the Adequate Protection Claims (collectively, the “DIP

 Protections”), as well as the terms and provisions concerning the indemnification of the DIP

 Secured Parties and the Prepetition Secured Parties, shall continue in any of the Chapter 11 Cases

 following dismissal of any of the Chapter 11 Cases, termination of the provisions of this Final

 Order, and/or the indefeasible payment in full of the DIP Obligations.

               47.   Dismissal. If any order dismissing any of the Chapter 11 Cases under section 1112

 of the Bankruptcy Code or otherwise is at any time entered, such order shall provide (in accordance

 with sections 105 and 349 of the Bankruptcy Code), that (i) the DIP Protections shall continue in

 full force and effect and shall maintain their priorities as provided in this Final Order until all DIP

 Obligations and Prepetition Obligations have been Paid in Full (and that all DIP Protections and

 Adequate Protection Liens shall, notwithstanding such dismissal, remain binding on all parties in

 interest), and (ii) this Court shall retain jurisdiction, notwithstanding such dismissal, for the

 purposes of enforcing such DIP Protections and the Adequate Protection Liens.

               48.   Entry of this Final Order/Waiver of Applicable Stay. The Clerk of the Court is

 hereby directed to forthwith enter this Final Order on the docket of the Court maintained in regard

 to the Chapter 11 Cases. This Final Order shall be effective upon its entry and not subject to any


                                                    76
 45014.00001


 45014.0000
Case 20-34656-KRH              Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                        Desc Main
                                     Document    Page 77 of 366



 stay (all of which are hereby waived), notwithstanding anything to the contrary contained in

 Bankruptcy Rule 4001(a)(3).

               49.   Notice of Entry of this Final Order. The Debtors’ counsel shall serve a copy of this

 Final Order or a suitable notice respecting same on all Notice Parties.

               50.   Effect of this Final Order. Notwithstanding Bankruptcy Rules 4001(a)(3), 6004(h),

 6006(d), 7062, and 9024 or any other Bankruptcy Rule, or Rule 62(a) of the Federal Rules of Civil

 Procedure, this Final Order shall be immediately effective and enforceable upon its entry and there

 shall be no stay of execution or effectiveness of this Final Order.

               51.   Certain Taxing Authorities. Notwithstanding any other provisions included in this

 Final Order, or any agreements approved in this Final Order, any statutory liens (collectively, the

 “Tax Liens”), of Certain Taxing Authorities8 shall not be primed by nor made subordinate to any

 liens granted to any party by this Final Order to the extent such Tax Liens are valid, senior,

 perfected, and unavoidable, and all parties’ rights to object to the priority, validity, amount, and

 extent of the claims and liens asserted by Certain Taxing Authorities are fully preserved.

               52.   Retention of Jurisdiction. The Court shall retain jurisdiction to hear, determine and,

 if applicable, enforce the terms of, any and all matters arising from or related to the DIP Facilities

 and/or this Final Order.
        Dec 17 2020                                        /s/ Kevin R Huennekens
Dated: ________________
Richmond, Virginia                                         UNITED STATES BANKRUPTCY JUDGE
                                                       Entered On Docket: Dec 17 2020


 8
        Certain Taxing Authorities” means Maricopa County Treasurer, Bell County Tax Appraisal District, Denton
        County, Bexar County, City of Mesquite, Cypress-Fairbanks ISD, Dallas County, El Paso, Fort Bend Co. WCID
        #02, Fort Bend County, Harris County, Hidalgo County, Lewisville ISD, McAllen, Northwest ISD, Nueces
        County, Smith County, Tarrant County, Randall County Tax Office, Arlington ISD, Crowley ISD, Plano ISD,
        Lubbock Central Appraisal District, Brazoria County, Cinco Mud 12, Willowfork Drainage, Fort Bend ISD, Fort
        Bend County LID 2, JC DD6, Tomball ISD, Malcomson Rud UD, Clear Creek ISD, Baybrook MUD, Spring
        Branch ISD, City of Houston, Harris-FB MUD 3, Pasadena ISD, and Humble ISD.

                                                         77
 45014.00001


 45014.0000
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                              Document    Page 78 of 366



 WE ASK FOR THIS:

 /s/ Jennifer E. Wuebker
 Tyler P. Brown, Esq.       (VSB No. 28072)
 Justin F. Paget, Esq.       (VSB No. 77949)
 Jennifer E. Wuebker, Esq. (VSB No. 91184)
 HUNTON ANDREWS KURTH LLP
 Riverfront Plaza, East Tower
 951 East Byrd Street
 Richmond, Virginia 23219
 Telephone:       (804) 788-8200
 Facsimile:       (804) 788-8218

 - and -

 Dennis F. Dunne, Esq.    (admitted pro hac vice)
 Andrew M. Leblanc, Esq. (admitted pro hac vice)
 Michael W. Price, Esq. (admitted pro hac vice)
 Lauren C. Doyle, Esq.   (admitted pro hac vice)
 MILBANK LLP
 55 Hudson Yards
 New York, New York 10001
 Telephone:    (212) 530-5000
 Facsimile:    (212) 530-5219

 Thomas R. Kreller, Esq. (admitted pro hac vice)
 MILBANK LLP
 2029 Century Park East
 33rd Floor
 Los Angeles, California 90067
 Telephone:     (424) 386-4000
 Facsimile:     (213) 629-5063

 Co-Counsel for Debtors and Debtors in Possession

                        CERTIFICATION OF ENDORSEMENT
                     UNDER LOCAL BANKRUPTCY RULE 9022-1(C)

        Pursuant to Local Bankruptcy Rule 9022-1(C), I certify that the foregoing proposed order
 has been endorsed by or served upon all necessary parties.

                                               /s/ Jennifer E. Wuebker




                                                 78
 45014.00001


 45014.0000
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 79 of 366



                                   Exhibit A

                           Term DIP Credit Agreement
Case 20-34656-KRH                      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34 Desc Main
                                             Document    Page 80 of 366
                                                                           EXECUTION VERSION




   SENIOR SECURED SUPER-PRIORITY PRIMING DEBTOR-IN-POSSESSION CREDIT
                              AGREEMENT

                                                      dated as of
                                                   November 24, 2020

                               GUITAR CENTER, INC.,
                                   as the Borrower
             THE FACILITY GUARANTORS PARTY HERETO FROM TIME TO TIME,

                                           DELAWARE TRUST COMPANY,
                                       as Administrative Agent and Collateral Agent,

                                                           and

                                                     THE LENDERS
                                                    NAMED HEREIN




 NY 78279583v7
 11/19/2020 10:56 AM45014.0000145014.00001
Case 20-34656-KRH                Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                    Desc Main
                                       Document    Page 81 of 366



                                                   TABLE OF CONTENTS

 ARTICLE I         ..................................................................................................................................1

   SECTION 1.01             Definitions ......................................................................................................1
   SECTION 1.02             Terms Generally ...........................................................................................33
   SECTION 1.03             Accounting Terms.........................................................................................34
   SECTION 1.04             Rounding.......................................................................................................35
   SECTION 1.05             Times of Day ................................................................................................35
   SECTION 1.06             [Reserved] .....................................................................................................35
   SECTION 1.07             Certifications .................................................................................................35
   SECTION 1.08             [Reserved] .....................................................................................................35
   SECTION 1.09             Divisions .......................................................................................................35

 ARTICLE II Amount and Terms of Loans ...................................................................................35

   SECTION 2.01             Commitments of the Lenders ........................................................................35
   SECTION 2.02             [Reserved] .....................................................................................................36
   SECTION 2.03             Borrowings....................................................................................................36
   SECTION 2.04             [Reserved] .....................................................................................................36
   SECTION 2.05             [Reserved] .....................................................................................................36
   SECTION 2.06             [Reserved] .....................................................................................................36
   SECTION 2.07             Notes .............................................................................................................36
   SECTION 2.08             Interest on Loans ...........................................................................................36
   SECTION 2.09             [Reserved] .....................................................................................................36
   SECTION 2.10             [Reserved] .....................................................................................................36
   SECTION 2.11             [Reserved] .....................................................................................................36
   SECTION 2.12             Default Interest .............................................................................................36
   SECTION 2.13             [Reserved] .....................................................................................................37
   SECTION 2.14             Increased Costs .............................................................................................37
   SECTION 2.15             [Reserved] .....................................................................................................38
   SECTION 2.16             Optional Prepayment of Loans; Reimbursement of Lenders ........................38
   SECTION 2.17             Mandatory Prepayment; Commitment Termination .....................................38
   SECTION 2.18             [Reserved] .....................................................................................................39
   SECTION 2.19             Fees; Payments .............................................................................................39
   SECTION 2.20             Maintenance of Loan Account; Statements of Account ...............................39
   SECTION 2.21             Payments; Sharing of Setoff .........................................................................40
   SECTION 2.22             [Reserved] .....................................................................................................41
   SECTION 2.23             Taxes .............................................................................................................41
   SECTION 2.24             Mitigation Obligations; Replacement of Lenders .........................................44
   SECTION 2.25             [Reserved] .....................................................................................................44
   SECTION 2.26             Security Interests in Collateral ......................................................................44
   SECTION 2.27             Defaulting Lenders .......................................................................................45

 ARTICLE III Representations and Warranties .............................................................................46

   SECTION 3.01             Organization; Powers ....................................................................................46


                                                                        i
Case 20-34656-KRH                 Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                Desc Main
                                        Document    Page 82 of 366



    SECTION 3.02             Authorization; Enforceability .......................................................................46
    SECTION 3.03             No Conflicts ..................................................................................................47
    SECTION 3.04             Financial Condition.......................................................................................47
    SECTION 3.05             Properties ......................................................................................................47
    SECTION 3.06             Litigation and Environmental Matters ..........................................................48
    SECTION 3.07             Compliance with Laws and Agreements ......................................................49
    SECTION 3.08             Investment Company Status .........................................................................50
    SECTION 3.09             Taxes .............................................................................................................50
    SECTION 3.10             ERISA ...........................................................................................................50
    SECTION 3.11             Disclosure .....................................................................................................50
    SECTION 3.12             Subsidiaries ...................................................................................................51
    SECTION 3.13             [Reserved] .....................................................................................................51
    SECTION 3.14             Labor Matters ................................................................................................51
    SECTION 3.15             Security Documents ......................................................................................52
    SECTION 3.16             Federal Reserve Regulations ........................................................................52
    SECTION 3.17             Initial Budget ................................................................................................52
    SECTION 3.18             Chapter 11 Cases ..........................................................................................54
    SECTION 3.19             [Reserved] .....................................................................................................54
    SECTION 3.20             OFAC/Sanctions ...........................................................................................54
    SECTION 3.21             [Reserved] .....................................................................................................54
    SECTION 3.22             Orders............................................................................................................54
    SECTION 3.23             Petition Date; Claims and Collateral ............................................................54

 ARTICLE IV Conditions ..............................................................................................................54

    SECTION 4.01             Closing Date .................................................................................................54

 ARTICLE V Affirmative Covenants ............................................................................................57

    SECTION 5.01             Reporting Requirements ...............................................................................57
    SECTION 5.02             Notices of Material Events ...........................................................................61
    SECTION 5.03             Information Regarding Collateral .................................................................61
    SECTION 5.04             Existence; Conduct of Business ....................................................................61
    SECTION 5.05             Payment of Obligations ................................................................................62
    SECTION 5.06             Maintenance of Properties ............................................................................62
    SECTION 5.07             Insurance .......................................................................................................62
    SECTION 5.08             Books and Records; Inspection and Audit Rights; Appraisals;
                             Accountants ..................................................................................................64
    SECTION 5.09             [Reserved] .....................................................................................................65
    SECTION 5.10             Compliance with Laws .................................................................................65
    SECTION 5.11             Use of Proceeds ............................................................................................65
    SECTION 5.12             Additional Subsidiaries .................................................................................66
    SECTION 5.13             Further Assurances .......................................................................................66
    SECTION 5.14             Corporate Separateness .................................................................................66
    SECTION 5.15             [Reserved] .....................................................................................................67
    SECTION 5.16             [Reserved] .....................................................................................................67
    SECTION 5.17             OFAC; Sanctions ..........................................................................................67


                                                                      ii
Case 20-34656-KRH                 Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                Desc Main
                                        Document    Page 83 of 366



    SECTION 5.18             Lender Calls ..................................................................................................67
    SECTION 5.19             Milestones .....................................................................................................67
    SECTION 5.20             Other Bankruptcy Matters ............................................................................67

 ARTICLE VI Negative Covenants ...............................................................................................68

    SECTION 6.01             Indebtedness and Other Obligations .............................................................68
    SECTION 6.02             Liens..............................................................................................................68
    SECTION 6.03             Fundamental Changes; New Subsidiaries ....................................................68
    SECTION 6.04             Investments ...................................................................................................69
    SECTION 6.05             Asset Sales ....................................................................................................69
    SECTION 6.06             Restricted Payments; Certain Payments of Indebtedness .............................69
    SECTION 6.07             Transactions with Affiliates ..........................................................................69
    SECTION 6.08             Restrictive Agreements .................................................................................70
    SECTION 6.09             Amendment of Material Documents.............................................................70
    SECTION 6.10             Fiscal Year ....................................................................................................70
    SECTION 6.11             Chapter 11 Cases. No Loan Party will, nor will it permit any
                             Subsidiary of it to:.........................................................................................71
    SECTION 6.12             Use of Proceeds ............................................................................................71
    SECTION 6.13             Budget Covenant...........................................................................................71
    SECTION 6.14             Subrogation ...................................................................................................72

 ARTICLE VII Events of Default ..................................................................................................72

    SECTION 7.01             Events of Default ..........................................................................................72
    SECTION 7.02             Remedies on Default .....................................................................................78
    SECTION 7.03             Application of Proceeds ................................................................................80

 ARTICLE VIII The Agents ..........................................................................................................81

    SECTION 8.01             Appointment and Administration by Administrative Agent.........................81
    SECTION 8.02             Appointment of Collateral Agent .................................................................81
    SECTION 8.03             Sharing of Excess Payments .........................................................................81
    SECTION 8.04             Agreement of Applicable Lenders ................................................................82
    SECTION 8.05             Liability of Agents ........................................................................................82
    SECTION 8.06             Notice of Default ..........................................................................................85
    SECTION 8.07             Credit Decisions ............................................................................................85
    SECTION 8.08             Reimbursement and Indemnification ............................................................85
    SECTION 8.09             [Reserved] .....................................................................................................86
    SECTION 8.10             Notice of Transfer .........................................................................................86
    SECTION 8.11             Successor Agents ..........................................................................................86
    SECTION 8.12             Relation Among the Lenders ........................................................................87
    SECTION 8.13             Reports and Financial Statements .................................................................87
    SECTION 8.14             Agency for Perfection ...................................................................................88
    SECTION 8.15             Reserved........................................................................................................88
    SECTION 8.16             Collateral Matters .........................................................................................88




                                                                      iii
Case 20-34656-KRH                Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                               Desc Main
                                       Document    Page 84 of 366



 ARTICLE IX Miscellaneous ........................................................................................................88

    SECTION 9.01            Notices ..........................................................................................................88
    SECTION 9.02            Waivers; Amendments ..................................................................................89
    SECTION 9.03            Expenses; Indemnity; Damage Waiver.........................................................92
    SECTION 9.04            Successors and Assigns ................................................................................93
    SECTION 9.05            Survival .........................................................................................................97
    SECTION 9.06            Counterparts; Integration; Effectiveness ......................................................98
    SECTION 9.07            Severability ...................................................................................................98
    SECTION 9.08            Right of Set-off .............................................................................................98
    SECTION 9.09            Governing Law; Jurisdiction; Consent to Service of Process.......................99
    SECTION 9.10            WAIVER OF JURY TRIAL.........................................................................99
    SECTION 9.11            [Reserved] ...................................................................................................100
    SECTION 9.12            Headings .....................................................................................................100
    SECTION 9.13            Interest Rate Limitation ..............................................................................100
    SECTION 9.14            Additional Waivers .....................................................................................100
    SECTION 9.15            Confidentiality ............................................................................................102
    SECTION 9.16            Patriot Act ...................................................................................................103
    SECTION 9.17            Foreign Asset Control Regulations .............................................................103
    SECTION 9.18            Order, Intercreditor Arrangement ...............................................................104
    SECTION 9.19            [Reserved] ...................................................................................................104
    SECTION 9.20            [Reserved] ...................................................................................................104
    SECTION 9.21            Acknowledgment and Consent to Bail-In of EEA Financial
                            Institutions ..................................................................................................104




                                                                    iv
Case 20-34656-KRH     Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                            Document    Page 85 of 366



                                     EXHIBITS

 Exhibit A:            Form of Assignment and Acceptance
 Exhibit B:            Form of Joinder
 Exhibit C:            Form of Guarantee
 Exhibit D:            Form of Interim Order
 Exhibit E-1 – E-4:    Tax Compliance Certificates
 Exhibit F             Form of Initial Budget




                                          v
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                               Document    Page 86 of 366



                                        SCHEDULES

 Schedule 1.1(a):         Lenders and Commitments
 Schedule 1.1(b):         Excluded Subsidiaries
 Schedule 3.01:           Organization Information
 Schedule 3.05(b):        Intellectual Property
 Schedule 3.05(c)(i):     Owned Real Property
 Schedule 3.05(c)(ii):    Leased Real Property
 Schedule 3.06(a):        Disclosed Matters
 Schedule 3.12:           Subsidiaries; Joint Ventures
 Schedule 5.19:           Milestones
 Schedule 6.01:           Permitted Indebtedness
 Schedule 6.02:           Permitted Encumbrances
 Schedule 6.04:           Permitted Investments
 Schedule 6.05:           Permitted Dispositions




                                               vi
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 87 of 366



      SENIOR SECURED SUPER-PRIORITY PRIMING DEBTOR-IN-POSSESSION
                          CREDIT AGREEMENT

        This SENIOR SECURED SUPER-PRIORITY PRIMING DEBTOR-IN-
 POSSESSION CREDIT AGREEMENT (as amended, restated or otherwise modified from
 time to time in accordance with the terms hereof, this “Agreement”), dated as of November 24,
 2020, is among Guitar Center, Inc., a corporation organized under the laws of the State of
 Delaware (the “Borrower”), the Facility Guarantors from time to time party hereto, the Lenders
 from time to time party hereto and Delaware Trust Company, as administrative agent (in such
 capacity, the “Administrative Agent”), and as collateral agent (in such capacity, the “Collateral
 Agent”), for its own benefit and the benefit of the other Secured Parties.

         WHEREAS, each Loan Party (as defined below) filed voluntary petitions for relief under
 chapter 11 (such proceedings, the “Chapter 11 Cases”) of the Bankruptcy Code (as defined
 herein) in the United States Bankruptcy Court for the Eastern District of Virginia, Richmond
 Division (the “Bankruptcy Court”), bearing Case No. 20-34655, on November 21, 2020 (the
 “Petition Date”);

         WHEREAS, each of the Loan Parties is continuing in the possession of its assets and in
 the management of its business as a debtor-in-possession pursuant to Sections 1107(a) and 1108
 of the Bankruptcy Code;

        WHEREAS, on November 23, 2020 (the “Interim Order Date”), the Bankruptcy Court
 entered the Interim Order (as defined below); and

        WHEREAS, the Lenders are willing, subject to the terms and conditions set forth herein,
 to make a term loan in an aggregate principal amount equal to $325,000,000 to the Borrower.

         NOW THEREFORE, in consideration of the mutual covenants and agreements herein
 contained, and for other good and valuable consideration, the receipt and sufficiency of which is
 hereby acknowledged, and benefits to be derived herefrom, the parties hereto hereby covenant
 and agree as follows:

                                            ARTICLE I

        SECTION 1.01          Definitions. As used in this Agreement, the following capitalized
 terms shall have the meanings specified below:

        “ABL Agent” means Wells Fargo Bank, National Association in its capacity as
 administrative agent under the ABL DIP Facility.

         “ABL DIP Facility” means that certain Senior Secured Super Priority Priming Debtor-In-
 Possession Credit Agreement dated as of the date hereof, by and among Guitar Center, Inc., as
 the Lead Borrower, the other borrowers party thereto from time to time, Wells Fargo Bank,
 National Association, as administrative agent, and the banks and other financial institutions party
 thereto, as in effect on the Closing Date and as the same may be amended from time to time and
 the Intercreditor Acknowledgment.
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 88 of 366



        “Accommodation Payment” has the meaning provided in SECTION 9.14.

        “Account(s)” means “accounts” as defined in the UCC, and also means a right to
 payment of a monetary obligation, whether or not earned by performance, (a) for property that
 has been or is to be sold, leased, licensed, assigned, or otherwise disposed of or (b) for services
 rendered or to be rendered. The term “Account” does not include (a) rights to payment
 evidenced by chattel paper or an instrument, (b) commercial tort claims, (c) deposit accounts, (d)
 investment property, or (e) letter-of-credit rights or letters of credit.

         “Acquisition” means, with respect to a specified Person, (a) an Investment in or a
 purchase of a 50% or greater interest in the Capital Stock of any other Person, (b) a purchase or
 acquisition of all or substantially all of the assets of any other Person, (c) a purchase or
 acquisition of a Real Estate portfolio or Stores from any other Person, or (d) any merger or
 consolidation of such Person with any other Person or other transaction or series of transactions
 resulting in the acquisition of all or substantially all of the assets, or a 50% or greater interest in
 the Capital Stock of, any Person, in each case in any transaction or group of transactions which
 are part of a common plan.

        “Adequate Protection Liens” has the meaning assigned to the term “Adequate Protection
 Liens” in the Interim Order (or the Final Order, when applicable).

        “Adequate Protection Superpriority Claims” has the meaning assigned to the term
 “Adequate Protection Superpriority Claims” in the Interim Order (or the Final Order, when
 applicable).

        “Administrative Agent” has the meaning provided in the preamble to this Agreement.

         “Affiliate” means, with respect to a specified Person, any other Person that directly or
 indirectly through one or more intermediaries Controls, is Controlled by or is under common
 Control with the Person specified.

         “Agency Fee Letter” means the Agency Fee Letter dated as of the date hereof by and
 between the Agents and the Borrower, as amended and in effect from time to time, providing for
 reasonable fees to be payable to the Administrative Agent to be mutually agreed and acceptable
 to the Borrower.

        “Agents” means, collectively, the Administrative Agent and the Collateral Agent.

         “Agreement” means this Credit Agreement, as modified, amended, supplemented or
 restated, and in effect from time to time.

        “Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
 and all other applicable laws and regulations or ordinances concerning or relating to bribery,
 money laundering or corruption in any jurisdiction in which any Loan Party or any of its
 Subsidiaries or Affiliates is located or is doing business.

         “Anti-Money Laundering Laws” means the applicable laws or regulations in any
 jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is located or is doing


                                                   2
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                  Document    Page 89 of 366



 business that relates to money laundering, any predicate crime to money laundering, or any
 financial record keeping and reporting requirements related thereto.

        “Applicable Law” means as to any Person: (a) all laws, statutes, rules, regulations, orders,
 codes, ordinances, treaties or other requirements having the force of law; and (b) all court orders,
 decrees, judgments, injunctions, enforceable notices, binding agreements and/or rulings, in each
 case of or by any Governmental Authority which has jurisdiction over such Person, or any
 property of such Person.

            “Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

            “Approved Budget” means the Initial Budget until updated in accordance with Section
 5.01(j).

         “Approved Fund” means any Person (other than a natural person) that is engaged in
 making, purchasing, holding or investing in bank loans and similar extensions of credit in the
 ordinary course and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender
 or (c) an entity or an Affiliate of an entity that advises, administers or manages a Lender.

         “Assignment and Acceptance” means an assignment and acceptance entered into by a
 Lender and an assignee (with the consent of any party whose consent is required by SECTION
 9.04), and accepted by the Administrative Agent, in substantially the form of Exhibit A, or any
 other form approved by the Administrative Agent.

         “Avoidance Actions” means any and all claims and causes of action of any Loan Party’s
 estate arising under Sections 502(d), 542, 544, 545, 547, 548, 549, 550, 551, 553(b) or 724(a) of
 the Bankruptcy Code, or any other avoidance action under the Bankruptcy Code, together with
 any proceeds, settlements or judgments recovered therefrom.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
 applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

         “Bail-In Legislation” means, with respect to any EEA Member Country implementing
 Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
 European Union, the implementing law for such EEA Member Country from time to time which
 is described in the EU Bail-In Legislation Schedule.

        “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §§101-1532), as
 applicable to the Chapter 11 Cases.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Eastern District of
 Virginia, Richmond Division, or any other court having jurisdiction over the Chapter 11 Cases.

         “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
 interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

         “Board” means the Board of Governors of the Federal Reserve System of the United
 States of America.


                                                   3
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 90 of 366



        “Borrower” has the meaning set forth in the Preamble to this Agreement.

        “Borrowing” means the incurrence of the Loans.

      “Business Day” means any day that is not a Saturday, Sunday or other day on which
 commercial banks in New York, New York are authorized or required by law to remain closed.

         “Capital Lease Obligations” means, with respect to any Person for any period, the
 obligations of such Person to pay rent or other amounts under any lease of (or other arrangement
 conveying the right to use) real or personal property, or a combination thereof, which obligations
 are required to be classified and accounted for as capital leases on a balance sheet of such Person
 under GAAP; for purposes of this Agreement, the amount of such obligations shall be the
 capitalized amount thereof determined in accordance with GAAP (except for temporary
 treatment of construction related expenditures under EITF 97-10, “The Effects of Lessee
 Involvement in Asset Construction” which will ultimately be treated as operating leases upon a
 sale-leaseback transaction); provided, however, that, for the avoidance of doubt, any obligations
 relating to a lease that was accounted for by such Person as an operating lease as of the Closing
 Date and any similar lease entered into after the Closing Date by such Person shall be accounted
 for as an operating lease and not a Capital Lease Obligation.

         “Capital Stock” means, as to any Person that is a corporation, the authorized shares of
 such Person’s capital stock, including all classes of common, preferred, voting and nonvoting
 capital stock, and, as to any Person that is not a corporation or an individual, the membership or
 other ownership interests in such Person, including, without limitation, the right to share in
 profits and losses, the right to receive distributions of cash and other property, and the right to
 receive allocations of items of income, gain, loss, deduction and credit and similar items from
 such Person, whether or not such interests include voting or similar rights entitling the holder
 thereof to exercise Control over such Person, collectively with, in any such case, all warrants,
 options and other rights to purchase or otherwise acquire, and all other instruments convertible
 into or exchangeable for, any of the foregoing.

         “CERCLA” means the Comprehensive Environmental Response, Compensation, and
 Liability Act, 42 U.S.C. § 9601 et seq.

        “Change in Control” means, at any time:

                      (a)    any “change in/of control” or similar event as defined in any of the
        Senior Secured Notes Documents, the Senior Secured Superpriority Notes Documents or
        the Senior Unsecured Notes Documents; or

                       (b)     [reserved]; or

                       (c)    a change in the Control of Holdings such that the Loan Parties are
        not Controlled by any one or more of the Sponsor Group; or

                      (d)     Holdings fails at any time to own, directly or indirectly (i) 100% of
        the voting Capital Stock of the Borrower or (ii) 100% of the Capital Stock of each of its
        other Subsidiaries (other than Subsidiaries that are directly or indirectly owned by the


                                                 4
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                               Document    Page 91 of 366



        Borrower), in each case, free and clear of all Liens (other than those Liens specified in
        clauses (a), (e), (i), (l) and (r) of the definition of Permitted Encumbrances), except, in the
        case of clause (ii), where such failure is as a result of a transaction permitted by the Loan
        Documents.

         “Change in Law” means (a) the adoption of any Applicable Law after the Closing Date,
 (b) any change in any Applicable Law or in the interpretation or application thereof by any
 Governmental Authority after the Closing Date or (c) compliance by any Credit Party (or, for
 purposes of SECTION 2.14, by any lending office of such Credit Party or by such Credit Party’s
 holding company, if any) with any request, guideline or directive (whether or not having the
 force of law) of any Governmental Authority made or issued after the Closing Date applicable to
 the Loan Parties; provided that notwithstanding anything herein to the contrary, (x) the Dodd-
 Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
 directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or
 directives promulgated by the Bank for International Settlements, the Basel Committee on
 Banking Supervision (or any successor or similar authority) or the United States or foreign
 regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a
 “Change in Law”, regardless of the date enacted, adopted or issued.

        “Chapter 11 Cases” has the meaning specified in the recitals hereto.

        “Charges” has the meaning provided in SECTION 9.13.

         “Charter Document” means as to any Person, its partnership agreement, certificate of
 incorporation, certificate of formation, operating agreement, membership agreement or similar
 constitutive document or agreement or its by-laws.

        “Closing Date” means the date hereof, upon the conditions precedent in SECTION 4.01
 being satisfied or waived in accordance with SECTION 9.02.

         “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
 regulations promulgated thereunder.

         “Collateral” means any and all “Collateral”, “Pledged Collateral” or words of similar
 intent as defined in any applicable Security Document or words of similar intent, as defined in
 the Orders.

        “Collateral Agent” has the meaning provided in the preamble to this Agreement.

        “Commitments” means, with respect to each Lender, the aggregate commitments of such
 Lender hereunder to make Loans to the Borrower in the amount set forth opposite its name on
 Schedule 1.1(a) hereto. The aggregate Commitments of all Lenders on the Closing Date equals
 $325,000,000.

        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
 as amended from time to time, and any successor statute.

        “Compliance Certificate” has the meaning provided in SECTION 5.01(d).


                                                  5
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 92 of 366



         “Consolidated” means, when used to modify a financial term, test, statement, or report of
 a Person, the application or preparation of such term, test, statement or report (as applicable)
 based upon the consolidation, in accordance with GAAP, of the financial condition or operating
 results of such Person and its Subsidiaries.

        “Control” means the possession, directly or indirectly, of the power (a) to vote 50% or
 more of the securities having ordinary voting power for the election of directors (or any similar
 governing body) of a Person, or (b) to direct or cause the direction of the management or policies
 of a Person, whether through the ability to exercise voting power or by contract. The terms
 “Controlling” and “Controlled” have meanings correlative thereto.

         “Cost” means the cost of purchases, as reported on the applicable Loan Party’s financial
 stock ledger based upon the Loan Parties’ accounting practices in effect on the Closing Date or
 thereafter consented to by the Administrative Agent, whose consent will not be unreasonably
 withheld. “Cost” does not include inventory capitalization costs or other non-purchase price
 charges (except for freight charges with respect to all Inventory to the extent treated consistently
 with the Loan Parties’ accounting practices in effect on the Closing Date) used in the applicable
 Loan Party’s calculation of cost of goods sold.

        “Covered Entity” means any of the following:

                      (i)    a “covered entity” as that term is defined in, and interpreted in
        accordance with, 12 C.F.R. § 252.82(b);

                      (ii)   a “covered bank” as that term is defined in, and interpreted in
        accordance with, 12 C.F.R. § 47.3(b); or

                      (iii)  a “covered FSI” as that term is defined in, and interpreted in
        accordance with, 12 C.F.R. § 382.2(b).

        “Covered Party” has the meaning assigned to it in SECTION 9.22.

        “COVID-19 Pandemic” means the COVID-19 pandemic and the economic, financial,
 business, operational and healthcare effects thereof and the response of governmental and
 healthcare authorities with respect thereto.

         “Credit Party” means (a) the Lenders, (b) the Agents and their respective Affiliates and
 (c) the successors and permitted assigns of each of the foregoing.

         “Credit Party Expenses” means, without limitation, all of the following to the extent
 incurred in connection with this Agreement and the other Loan Documents: (a) all reasonable
 documented out-of-pocket expenses incurred by the Agents and the Lenders, including the
 reasonable documented fees, charges and disbursements of (i) Stroock & Stroock & Lavan, LLP,
 as counsel to certain Lenders, (ii) Province, Inc., as advisor to certain Lenders, and (iii) Pryor
 Cashman LLP, as counsel for the Agents (plus one local counsel in any other jurisdiction to the
 extent reasonably necessary), in connection with the preparation and administration of the Loan
 Documents, the arrangement of the credit facilities provided for herein, or any amendments,
 modifications or waivers requested by a Loan Party of the provisions hereof or thereof (whether


                                                  6
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 93 of 366



 or not any such amendments, modifications or waivers shall be consummated), and (b) all
 reasonable documented out-of-pocket expenses incurred by the Agents or any Lender and their
 respective Affiliates and branches, including the reasonable documented fees, charges and
 disbursements of (i) Stroock & Stroock & Lavan, LLP, as counsel to certain Lenders, (ii)
 Province, Inc., as advisor to certain Lenders, and (iii) Pryor Cashman LLP, as counsel for the
 Agents and their respective Affiliates (plus one local counsel in any other jurisdiction to the
 extent reasonably necessary) and outside consultants for the Agents (including, without
 limitation, one inventory appraisal firm and one real estate appraisal firm), in each case, in
 connection with the enforcement and protection of their rights in connection with the Loan
 Documents, including all such reasonable documented out-of-pocket expenses incurred during
 any workout, restructuring or related negotiations. Except as expressly provided above, Credit
 Party Expenses shall not include the allocation of any overhead expenses of any Credit Party.

         “Debtors” means, collectively, the Borrower, Holdings and their Subsidiaries, each in
 their capacity as debtors and debtors-in-possession in the Chapter 11 Cases.

        “Default” means any event or condition described in SECTION 7.01 that constitutes an
 Event of Default or that upon notice, lapse of any cure period set forth in SECTION 7.01, or
 both, would, unless cured or waived, become an Event of Default.

        “Default Rate” has the meaning provided in SECTION 2.12.

        “Default Right” has the meaning assigned to that term in, and shall be interpreted in
 accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

         “Defaulting Lender” means any Lender that (a) has failed to fund any amounts required
 to be funded by it under this Agreement within one (1) Business Day of the date that it is
 required to do so under this Agreement (including the failure to make available to the
 Administrative Agent amounts required pursuant to a settlement), (b) notified the Borrower, the
 Administrative Agent, or any Lender in writing that it does not intend to comply with all or any
 portion of its funding obligations under this Agreement, (c) has made a public statement to the
 effect that it does not intend to comply with its funding obligations under this Agreement or
 under other agreements generally (as reasonably determined by the Administrative Agent) under
 which it has committed to extend credit, (d) failed, within one (1) Business Day after written
 request by the Administrative Agent (acting at the written direction of the Required Lenders), to
 confirm that it will comply with the terms of this Agreement relating to its obligations to fund
 any amounts required to be funded by it under this Agreement, (e) otherwise failed to pay over to
 the Administrative Agent or any other Lender any other amount required to be paid by it under
 this Agreement within one (1) Business Day of the date that it is required to do so under this
 Agreement, or (f) (i) becomes or is insolvent or has a parent company that has become or is
 insolvent, (ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
 receiver, conservator, trustee, or custodian or appointed for it, or has taken any action in
 furtherance of, or indicating its consent to, approval of or acquiescence in any such proceeding
 or appointment or has a parent company that has become the subject of a bankruptcy or
 insolvency proceeding, or has had a receiver, conservator, trustee, or custodian appointed for it,
 or has taken any action in furtherance of, or indicating its consent to, approval of or acquiescence
 in any such proceeding or appointment, or (iii) becomes the subject of a Bail-in Action.


                                                  7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 94 of 366



         “Disqualified Capital Stock” means any Capital Stock which, by its terms (or by the
 terms of any security into which it is convertible or for which it is exchangeable), or upon the
 happening of any event, (a) is mandatorily redeemable in whole or in part prior to the Maturity
 Date, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the
 holder thereof, in whole or in part, (b) is convertible into or exchangeable (unless at the sole
 option of the issuer thereof) for Indebtedness or any Capital Stock referred to in (a) above prior
 to the Maturity Date, or (c) contains any mandatory repurchase obligation which comes into
 effect prior to the Maturity Date, provided that any Capital Stock that would not constitute
 Disqualified Capital Stock but for provisions thereof giving holders thereof (or the holders of any
 security into or for which such Capital Stock is convertible, exchangeable or exercisable) the
 right to require the issuer thereof to redeem such Capital Stock upon the occurrence of a Change
 in Control shall not constitute Disqualified Capital Stock.

        “Documents” has the meaning assigned to such term in the Security Agreement.

        “dollars” or “$” refers to lawful money of the United States of America.

         “EEA Financial Institution” means (a) any credit institution or investment firm
 established in any EEA Member Country which is subject to the supervision of an EEA
 Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
 an institution described in clause (a) of this definition, or (c) any financial institution established
 in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
 of this definition and is subject to consolidated supervision with its parent.

        “EEA Member Country” means any of the member states of the European Union,
 Iceland, Liechtenstein, and Norway.

         “EEA Resolution Authority” means any public administrative authority or any person
 entrusted with public administrative authority of any EEA Member Country (including any
 delegee) having responsibility for the resolution of any EEA Financial Institution.

         “Eligible Assignee” means a commercial bank, insurance company, or company engaged
 in the business of making commercial loans or a commercial finance company or any Affiliate of
 any Credit Party under common control with such Credit Party, or an Approved Fund, or a
 Related Fund of any Credit Party (any two or more Related Funds being treated as a single
 Eligible Assignee for all purposes hereof), provided, that in any event, unless consented to by
 each of the Lenders, “Eligible Assignee” shall not include (x) any natural person, (y) the Sponsor
 Group or any of their respective Affiliates or (z) any Loan Party or any of its Subsidiaries;
 provided, further, that no Person that has not executed the Restructuring Support Agreement
 shall be an Eligible Assignee unless it executes a joinder to the Restructuring Support
 Agreement.

        “Environmental Laws” means all Applicable Laws issued, promulgated or entered into by
 or with any Governmental Authority, relating in any way to the protection of human health from
 environmental hazards, to the protection of the environment, to the handling, treatment, storage,
 disposal of Hazardous Materials or to the assessment or remediation of any Release or threatened
 Release of any Hazardous Material to the environment.



                                                   8
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 95 of 366



         “Environmental Liability” means any liability, contingent or otherwise (including,
 without limitation, any liability for damages, natural resource damage, costs of environmental
 remediation, administrative oversight costs, fines, penalties or indemnities), of any Loan Party or
 any Subsidiary directly or indirectly resulting from or based upon (a) violation of any
 Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or
 disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
 threatened Release of any Hazardous Materials into the environment or (e) any contract,
 agreement or other consensual arrangement pursuant to which liability is assumed or imposed
 with respect to any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
 from time to time and the regulations promulgated and rulings issued thereunder.

         “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
 together with any Loan Party, is treated as a single employer under Section 414(b) or (c) of the
 Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
 a single employer under Section 414(m) or Section 414(o) of the Code.

         “ERISA Event” means: (a) any Reportable Event; (b) the existence with respect to any
 Plan of an “accumulated funding deficiency” (as defined in Section 412 of the Code or Section
 302 of ERISA), and, on and after the effectiveness of the Pension Act, any failure by any Plan to
 satisfy the minimum funding standards (within the meaning of Section 412 of the Code or
 Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the filing pursuant to
 Section 412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of the
 minimum funding standard with respect to any Plan, the failure to make by its due date a
 required installment under Section 412(m) of the Code with respect to any Plan or the failure to
 make any required contribution to a Multiemployer Plan; (d) the incurrence by any of the Loan
 Parties or any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
 termination of any Plan; (e) on and after the effectiveness of the Pension Act, a determination
 that any Plan is, or is expected to be, in “at risk” status (within the meaning of Title IV of
 ERISA); (f) the receipt by any of the Loan Parties or any ERISA Affiliate from the PBGC or a
 plan administrator of any notice relating to an intention to terminate any Plan or Plans or to
 appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the incurrence by any
 of the Loan Parties or any ERISA Affiliate of any liability with respect to the withdrawal or
 partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by any of the Loan
 Parties or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
 of the Loan Parties or any ERISA Affiliate of any notice, concerning the imposition of
 Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be,
 insolvent or in reorganization or in endangered or critical status, within the meaning of Section
 432 of the Code or Section 305 or Title IV of ERISA.

        “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
 by the Loan Market Association (or any successor person), as in effect from time to time.

        “Event of Default” has the meaning provided in SECTION 7.01.




                                                 9
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 96 of 366



         “Excess Availability” has the meaning assigned to such term in the ABL DIP Facility (in
 effect on the date hereof).

         “Excluded Net Proceeds” means, with respect to any Net Proceeds received from a sale,
 transfer or disposition of any Revolver Priority Collateral or any event described in clause (b) of
 the definition of “Prepayment Event” with respect to any of the Revolver Priority Collateral
 only, such amount of such Net Proceeds as is required to be paid to the DIP ABL Lenders under
 the ABL DIP Facility pursuant to the terms of such DIP Facility.

         “Excluded Taxes” means any of the following Taxes imposed on or with respect to the
 Agents, any Lender or any other recipient of any payment to be made by or on account of any
 obligation of the Loan Parties hereunder or under any other Loan Document or required to be
 withheld or deducted from a payment to such recipients, (a) income or franchise Taxes imposed
 on (or measured by) its net income (however denominated), in each case, (i) by the United States
 of America, or by the jurisdiction under the laws of which such recipient is organized or in which
 its principal office is located or, in the case of any Lender, in which its applicable lending office
 is located (or any political subdivision thereof,) or (ii) that are Other Connection Taxes, (b) any
 branch profits taxes, (i) imposed by the United States of America or any similar tax imposed by
 any other jurisdiction under the laws of which the Agents or any Lender is organized or in which
 its principal office is located or, in the case of any Lender, in which its applicable lending office
 is located (or any political subdivision thereof,) or (ii) that are Other Connection Taxes, (c) in the
 case of a U.S. Lender, any United States backup withholding tax imposed on amounts payable to
 such U.S. Lender that is attributable to such U.S. Lender’s failure to comply with SECTION
 2.23(f), (d) in the case of a Lender (other than an assignee pursuant to a request by a Borrower
 under SECTION 2.24(a)), any United States withholding tax that is imposed on amounts payable
 to such Lender with respect to an applicable interest in a Loan or Commitment pursuant to a law
 in effect on the date on which such Lender becomes a party to this Agreement (or designates a
 new lending office other than at the request of a Borrower under SECTION 2.24), except to the
 extent that such Lender (or its assignor, if any) was entitled, at the time of designation of a new
 lending office (or assignment), to receive additional amounts from the Loan Parties with respect
 to such withholding tax pursuant to SECTION 2.23(a), and (e) any U.S. federal withholding
 Taxes imposed under FATCA.

        “Executive Order” has the meaning set forth in SECTION 9.17.

        “Exit Payment” has the meaning set forth in SECTION 2.19.

         “Exit Payment Other Event” means the satisfaction, release, replacement, reinstatement,
 defeasance or compromise of any of the Obligations in any proceeding, including the Chapter 11
 Case, foreclosure (whether by power of judicial proceeding or otherwise) or deed in lieu of
 foreclosure or the making of a distribution of any kind to the Secured Parties (whether directly or
 indirectly), in full or partial satisfaction of the Obligations; and (b) the termination of this
 Agreement (including by any defeasance or satisfaction and discharge) for any reason.

         “Facility Guarantee” means any Guarantee of the Obligations executed by Holdings and
 its Subsidiaries which are or hereafter become Facility Guarantors in favor of the Agents and the
 other Secured Parties, which shall be in the form of Exhibit C attached hereto.


                                                  10
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 97 of 366



        “Facility Guarantors” means any Person executing a Facility Guarantee.

         “FATCA” means (a) Sections 1471 through 1474 of the Code, or any current or future
 Treasury regulations promulgated or Revenue Ruling, Revenue Procedure, Notice or other
 administrative guidance issued thereunder, (b) any treaty, law, regulation or other official
 guidance enacted in any other jurisdiction, or relating to an intergovernmental agreement
 between the U.S. and any other jurisdiction which (in either case) facilitates the implementation
 of the preceding clause (a), or (c) any agreement entered into pursuant to the implementation of
 the preceding clauses (a) or (b) with the United States Internal Revenue Service, the U.S.
 Government or any governmental or taxation authority under any other jurisdiction.

         “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
 regulations thereunder.

          “Federal Funds Rate” means, for any period, a fluctuating interest rate per annum equal
 to, for each day during such period, the weighted average of the rates on overnight Federal funds
 transactions with members of the Federal Reserve System, as published on the next succeeding
 Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
 any day which is a Business Day, the average of the quotations for such day on such transactions
 received by Administrative Agent from three Federal funds brokers of recognized standing
 selected by it (and, if any such rate is below zero, then the rate determined pursuant to this
 definition shall be deemed to be zero).

          “Final Order” means a final order of the Bankruptcy Court approving the Loans, the
 Facility and the Loan Documents on a final basis, in form and substance reasonably acceptable to
 the Required Lenders, which Final Order shall be in full force and effect and shall not have been
 reversed, vacated, stayed or subject to the possibility of appeal, and shall not have been
 amended, supplemented or otherwise modified without the prior written consent of the
 Administrative Agent and (x) in the case of any amendment, supplement or other modification
 affecting or implicating the Sacred Rights, each Lender and (y) otherwise, the Required Lenders,
 which consent from the Required Lenders not to be unreasonably withheld or delayed (for the
 avoidance of doubt, such written consent shall be given by the Administrative Agent on behalf of
 itself and the Required Lenders).

        “Financial Officer” means, with respect to any Loan Party, the chief financial officer,
 chief accounting officer, treasurer, assistant treasurer, controller or assistant controller of such
 Loan Party.

         “Fiscal Month” means any fiscal month of any Fiscal Year, which month shall end on the
 last day of each calendar month in accordance with the fiscal accounting calendar of Holdings
 and its Subsidiaries.

        “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter shall end on
 the Saturday closest to the last day of each April, July, October and January of such Fiscal Year
 in accordance with the fiscal accounting calendar of Holdings and its Subsidiaries.

         “Fiscal Year” means any period of twelve consecutive months ending on the Saturday
 closest to January 31 of each calendar year.


                                                 11
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 98 of 366



         “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of
 1968 as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
 Protection Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the
 National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any successor
 statute thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
 successor statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
 or hereafter in effect or any successor statute thereto.

        “Foreign Lender” means any Lender that is not a U.S. Lender.

         “Funding Office” means the office of the Administrative Agent specified in SECTION
 9.01 or such other office as may be specified from time to time by the Administrative Agent as
 its funding office by written notice to the Borrower and the Lenders.

         “GAAP” means generally accepted accounting principles in effect from time to time in
 the United States of America which are consistent with those promulgated or adopted by the
 Financial Accounting Standards Board and its predecessors (or successors) in effect and
 applicable to that accounting period in respect of which reference to GAAP is being made.
 Notwithstanding anything to the contrary contained above or in the definition of “Capital Lease
 Obligations,” in the event of an accounting change requiring all leases to be capitalized, only
 those leases (assuming for purposes hereof that such leases were in existence on December 15,
 2018) that would constitute Capital Lease Obligations in conformity with GAAP on December
 15, 2018 shall be considered Capital Lease Obligations, and all calculations and deliverables
 under this Agreement or any other Loan Document shall be made or delivered, as applicable, in
 accordance therewith.

         “Governmental Authority” means the government of the United States of America, any
 other nation or any political subdivision thereof, whether state or local, and any agency,
 authority, instrumentality, regulatory body, court, tribunal, central bank or other entity exercising
 executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
 pertaining to government.

         “Guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or
 otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any
 Indebtedness or other obligation of any other Person (the “primary obligor”) in any manner,
 whether directly or indirectly, and including any obligation of the guarantor, direct or indirect,
 (a) to purchase or pay (or advance or supply funds for the purchase or payment of) such
 Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase
 of) any security for the payment thereof, (b) to purchase or lease property, securities or services
 for the purpose of assuring the owner of such Indebtedness or other obligation of the payment
 thereof, (c) to maintain working capital, equity capital or any other financial statement condition
 or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness
 or other obligation or (d) as an account party in respect of any letter of credit or letter of guaranty
 issued to support such Indebtedness or obligation, provided that the term “Guarantee” shall not
 include endorsements for collection or deposit in the ordinary course of business or customary
 and reasonable indemnity obligations, including but not limited to, those in effect on the Closing
 Date or entered into in connection with any Permitted Disposition (other than such obligations


                                                   12
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 99 of 366



 with respect to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
 equal to the stated or determinable amount of the related primary obligation, or portion thereof,
 in respect of which such Guarantee is made or, if not stated or determinable, the maximum
 reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in
 good faith.

          “Hazardous Materials” means all explosive or radioactive substances or wastes and all
 hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum
 distillates, asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
 mold, fungi or similar bacteria, and all other substances or wastes of any nature regulated
 pursuant to any Environmental Law because of their dangerous or deleterious properties,
 including any material listed as a hazardous substance under Section 101(14) of CERCLA.

        “Holdings” means Guitar Center Holdings, Inc., a Delaware corporation.

        “Indebtedness” of any Person means, without duplication:

                      (a)     All obligations of such Person for borrowed money (including any
        obligations which are without recourse to the credit of such Person);

                       (b)     All obligations of such Person evidenced by bonds, debentures,
        notes or similar instruments;

                       (c)    All obligations of such Person under conditional sale or other title
        retention agreements relating to property acquired by such Person;

                       (d)     All obligations of such Person in respect of the deferred purchase
        price of property or services (excluding accrued expenses and accounts payable incurred
        in the ordinary course of business);

                      (e)     All Indebtedness of others secured by (or for which the holder of
        such Indebtedness has an existing right, contingent or otherwise, to be secured by) any
        Lien on property owned or acquired by such Person, whether or not the Indebtedness
        secured thereby has been assumed or is limited in recourse;

                       (f)    All Guarantees by such Person of Indebtedness of others;

                       (g)    All Capital Lease Obligations of such Person;

                       (h)    All obligations, contingent or otherwise, of such Person as an
        account party in respect of letters of credit and letters of guaranty;

                       (i)    All obligations, contingent or otherwise, of such Person in respect
        of bankers’ acceptances;

                         (j)     Net obligations of such Person under any Swap Contract relating to
        interest rates, foreign currency exchange rates or commodity prices;



                                                13
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 100 of 366



                        (k)    The principal and interest portions of all rental obligations of such
        Person under any Synthetic Lease, tax retention operating lease, off-balance sheet loan or
        similar off-balance sheet financing where such transaction is considered borrowed money
        indebtedness for tax purposes but is classified as an operating lease in accordance with
        GAAP;

                        (l)    [reserved]; and

                        (m)    All mandatory obligations of such Person to purchase, redeem,
        retire, defease or otherwise make any payment in respect of any Capital Stock of such
        Person (including, without limitation, Disqualified Capital Stock), other than upon any
        change of control or sale of all or substantially all assets of such Person;

 Indebtedness shall not include (A) any sale-leaseback transactions to the extent the lease or
 sublease thereunder is not required to be recorded under GAAP as a Capital Lease, (B) any
 obligations relating to overdraft protection and netting services, (C) any preferred stock required
 to be included as Indebtedness in accordance with GAAP, (D) items that would appear as a
 liability on a balance sheet prepared in accordance with GAAP as a result of the application of
 EITF 97-10, “The Effects of Lessee Involvement in Asset Construction” or (E) Guarantees by
 the Borrower of lease obligations of its Subsidiaries (other than Capital Lease Obligations).

 The Indebtedness of any Person shall include the Indebtedness of any other entity (including any
 partnership in which such Person is a general partner) to the extent such Person is liable therefor
 as a result of such Person’s ownership interest in or other relationship with such entity, except to
 the extent the terms of such Indebtedness provide that such Person is not liable therefor.

         “Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
 respect to any payment made by or on account of any obligation of any Loan Party under any
 Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.

        “Indemnitee” has the meaning provided in SECTION 9.03(b).

        “Information” has the meaning provided in SECTION 9.15.

        “Initial Budget” means that certain budget attached as Exhibit F hereto.

         “Intellectual Property” means all present and future: trade secrets, know-how and other
 proprietary information; trademarks, Internet domain names, service marks, trade dress, trade
 names, business names, designs, logos, slogans (and all translations, adaptations, derivations and
 combinations of the foregoing), indicia and other source and/or business identifiers, all of the
 goodwill related thereto, and all registrations and applications for registrations thereof; works of
 authorship and other copyrighted works (including copyrights for computer programs), and all
 registrations and applications for registrations thereof; inventions (whether or not patentable) and
 all improvements thereto; patents and patent applications, together with all continuances,
 continuations, divisions, revisions, extensions, reissuances, and reexaminations thereof;
 industrial design applications and registered industrial designs; and all other recognized forms of
 intellectual property throughout the world.



                                                 14
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 101 of 366



        “Intercreditor Acknowledgment” means that certain Acknowledgment and Agreement,
 dated as of the date hereof, by and among the Administrative Agent and the ABL Agent, and
 acknowledged by the Loan Parties.

        “Intercreditor Arrangement” means collectively, (i) the Intercreditor Acknowledgment
 and (ii) the Order; provided that in the event of a conflict as between the Intercreditor
 Acknowledgment and the Order, the Order shall control.

        “Interest Payment Date” means with respect to any Loan, the last Business Day of each
 calendar month.

        “Interest Rate” means, with respect to the Loans, a rate per annum equal to 7.00%.

         “Interim Order” means the interim order entered by the Bankruptcy Court on the Interim
 Order Date in the Chapter 11 Cases approving the Facility, the Loans and the Loan Documents
 on an interim basis, substantially in the form attached hereto as Exhibit D.

        “Interim Order Date” has the meaning set forth in the recitals.

        “Investment” means with respect to any Person, any direct or indirect acquisition or
 investment by such Person, whether by means of:

                       (a)    Any Capital Stock of another Person, evidence of Indebtedness or
        other security of another Person, including any option, warrant or right to acquire the
        same;

                       (b)     Any loan, advance, contribution to capital, extension of credit
        (except for current trade and customer accounts receivable for inventory sold or services
        rendered in the ordinary course of business and deposits in connection with leases that are
        not required to be classified and accounted for as capital leases on a balance sheet of such
        Person in accordance with GAAP) to, or guaranty of Indebtedness of, another Person;
        and

                       (c)     Any Acquisition;

        in all cases whether now existing or hereafter made. For purposes of calculation, the
 amount of any Investment outstanding at any time shall be the aggregate cash Investment without
 giving effect to any cash returns, cash dividends and cash distributions (or the fair market value
 of any non-cash returns, dividends and distributions) received by such Person in respect of such
 Investment.

         “Joinder Agreement” means an agreement, in substantially the form attached hereto as
 Exhibit B, pursuant to which, among other things, a Person becomes a party to, and bound by the
 terms of, this Agreement and/or the other Loan Documents in the same capacity and to the same
 extent as either a Borrower or a Facility Guarantor, as the Administrative Agent may determine.

        “Landlord Lien State” means any state in which a landlord’s claim for rent has priority by
 operation of Applicable Law over the lien of the Collateral Agent in any of the Collateral.


                                                  15
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 102 of 366



        “Lease” means any written agreement pursuant to which a Loan Party is entitled to the
 use or occupancy of any space in a structure, land, improvements or premises for any period of
 time.

        “Lender” means each Person holding a Commitment or a Loan from time to time or at
 any time and each assignee that becomes a party to this Agreement as set forth in SECTION
 9.04(b).

         “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien (statutory or
 otherwise), pledge, hypothecation, encumbrance, collateral assignment, charge or security
 interest in, on or of such asset, (b) the interest of a vendor or a lessor under any conditional sale
 agreement, capital lease or title retention agreement (or any financing lease having substantially
 the same economic effect as any of the foregoing) relating to such asset and (c) in the case of
 securities, any purchase option, call or similar right of a third party with respect to such
 securities.

        “Line-Item Variances” has the meaning specified in Section 6.01(b).

        “Liquidity” means, as of any date, the sum of (i) Excess Availability plus (ii)
 Consolidated unrestricted book cash of the Loan Parties as of such date.

        “Loan Account” has the meaning provided in SECTION 2.20.

         “Loan Documents” means this Agreement, the Notes, the Agency Fee Letter, the
 Payment Letter, the Security Documents, the Facility Guarantee, the Intercreditor
 Acknowledgment, and any other instrument or agreement now or hereafter executed and
 delivered in connection herewith, each as amended and in effect from time to time.

        “Loan Party” or “Loan Parties” means the Borrower and the Facility Guarantors.

         “Loans” has the meaning given to such term in SECTION 2.01. For the avoidance of
 doubt, the Loans made herein shall be deemed to be “Loans” for all purposes of this Agreement
 and the other Loan Documents.

        “Margin Stock” has the meaning assigned to such term in Regulation U.

         “Material Adverse Effect” means any event, facts, circumstances, action, suit,
 investigation, litigation or proceeding pending or threatened in any court or before any arbitrator
 or governmental authority that has or could be reasonably likely to have a material adverse
 change or material adverse condition in or affecting (x) the businesses, assets, operations or
 financial condition of the Loan Parties and their respective direct and indirect subsidiaries taken
 as a whole or (y) the validity or enforceability of this Agreement or the other Loan Documents,
 taken as a whole, or the rights or remedies of the Secured Parties hereunder or thereunder, taken
 as a whole; provided, that none of (i) the Chapter 11 Cases, actions in connection with the
 solicitation of holders of claims and execution of the Restructuring Support Agreement, the
 events and conditions leading up to the Chapter 11 Cases, or their reasonably anticipated
 consequences, (ii) the actions expressly required to be taken pursuant to this Agreement, the



                                                  16
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 103 of 366



 ABL DIP Facility or the Interim Order or Final Order (as applicable) and (iii) the COVID-19
 Pandemic shall constitute a “Material Adverse Effect” for any purpose.

         “Material Indebtedness” means Indebtedness (other than the Obligations) of the Loan
 Parties, individually or in the aggregate, having an aggregate principal amount exceeding
 $5,000,000. In any event, all Indebtedness evidenced by the Senior Secured Notes, the Senior
 Secured Superpriority Notes and the Senior Unsecured Notes shall be deemed Material
 Indebtedness, regardless of the outstanding balance thereunder from time to time.

         “Maturity Date” means the date that is the earliest of (a) the date that is 12 months after
 the Petition Date; (b) 45 calendar days after the Petition Date, if the Final Order has not been
 entered by the Bankruptcy Court prior to the expiration of such 45-day period (or such later date
 as may be agreed in connection with an extension of Milestones as a result of the COVID-19
 Pandemic); (c) the effective date of a plan of reorganization or liquidation in the Chapter 11
 Cases; (d) the consummation of a sale of all or substantially all of the assets of the Debtors
 pursuant to section 363 of the Bankruptcy Code or otherwise; (e) the date of termination of the
 Commitments and the acceleration of any outstanding Loans, in each case, pursuant to Section
 7.02 hereunder; and (f) dismissal of the Chapter 11 Cases or conversion of the Chapter 11 Cases
 into cases under chapter 7 of the Bankruptcy Code.

        “Maximum Rate” has the meaning provided in SECTION 9.13.

        “Minority Lenders” has the meaning provided in SECTION 9.02(c).

        “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

        “Mortgages” means the mortgages and deeds of trust and any other security documents
 granting a Lien on Real Estate between the Loan Party owning the Real Estate encumbered
 thereby and the Collateral Agent for its own benefit and the benefit of the other Secured Parties.

      “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
 ERISA.

          “Net Proceeds” means, with respect to any event, (a) the cash proceeds received in
 respect of such event, including (i) any cash received in respect of any non-cash proceeds or
 amounts escrowed pursuant to clause (b)(iv) of this definition, but only as and when received,
 (ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a condemnation or
 similar event, condemnation awards and similar payments, in each case net of (b) the sum of (i)
 to the extent included in and consistent with the Approved Budget, all reasonable and
 documented fees and out-of-pocket fees and expenses (including appraisals, and brokerage,
 legal, title and recording or transfer tax expenses and commissions) paid by any Loan Party or a
 Subsidiary to third parties (other than Affiliates, except to the extent permitted under SECTION
 6.07 hereof) in connection with such event, (ii) in the case of a sale or other disposition of an
 asset (including pursuant to a casualty or condemnation), the amount of all payments required to
 be made by any Loan Party or any of their respective Subsidiaries as a result of such event to
 repay (or to establish an escrow for the repayment of) any Indebtedness (other than the
 Obligations) secured by a Permitted Encumbrance on such asset that is senior to the Lien of the
 Collateral Agent on such asset, (iii) capital gains or other income taxes paid or payable as a result


                                                  17
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 104 of 366



 of any such sale or disposition (after taking into account any available tax credits or deductions),
 and (iv) any funded escrow established pursuant to the documents evidencing any such sale or
 disposition to secure any indemnification obligations or adjustments to the purchase price
 associated with any such sale or disposition.

        “Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

         “Notes Priority Collateral” means all “Notes Priority Collateral” as such term is defined
 in the Intercreditor Acknowledgment.

        “Notes Trustee” means The Bank of New York Mellon Trust Company, N.A., in its
 capacity as trustee under the Senior Secured Notes Documents, and any successor thereto.

         “Obligations” means (a) (i) the principal of, interest on (including all interest that accrues
 after the commencement of any case or proceeding by or against any Borrower or Facility
 Guarantor under the Bankruptcy Code, including the Chapter 11 Cases, or any state or federal
 bankruptcy, insolvency, receivership or similar law, whether or not allowed in such case or
 proceeding), and Exit Payment with respect to the Loans and Facility Guarantees and (ii) all
 other monetary obligations, including fees, costs, expenses and indemnities, whether primary,
 secondary, direct, contingent, fixed or otherwise, of the Loan Parties to the Secured Parties under
 this Agreement and the other Loan Documents and (b) the due and punctual payment and
 performance of all the covenants, agreements, obligations and liabilities of each Loan Party
 under or pursuant to this Agreement and the other Loan Documents.

        “OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
 Treasury.

        “Orders” means, collectively, the Interim Order and the Final Order and separately, the
 Interim Order and the Final Order, as the context requires.

        “Other Connection Taxes” means Taxes imposed as a result of a present or former
 connection between an Agent or any Lender and the jurisdiction imposing such Tax (other than
 connections arising from such Agent or Lender having executed, delivered, become a party to,
 performed its obligations under, received payments under, engaged in any other transaction
 pursuant to or enforced any Loan Document, or sold or assigned an interest in any Loan or Loan
 Document).

        “Other Taxes” means any and all current or future stamp or documentary taxes or any
 other excise or property taxes, charges or similar levies arising from any payment made under
 any Loan Document or from the execution, delivery or enforcement of, or otherwise with respect
 to, any Loan Document, except any such taxes, charges or similar levies that are Other
 Connection Taxes imposed with respect to an assignment (other than an assignment made at the
 request of a Borrower under SECTION 2.24).

        “Participant” has the meaning provided in SECTION 9.04(e).

        “Participation Register” has the meaning provided in SECTION 9.04(e).



                                                  18
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                              Document    Page 105 of 366



      “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
 ERISA.

       “Pension Act” means the Pension Protection Act of 2006.

       “Permitted Disposition” means any of the following:

                      (a)     licenses of Intellectual Property of a Loan Party or any of its
       Subsidiaries entered into in the ordinary course of business;

                      (b)     licenses for the conduct of licensed departments within the Stores
       of a Loan Party or any of its Subsidiaries in the ordinary course of business and
       consistent with past practice;

                      (c)     sales or other dispositions of the Inventory of a Loan Party or any
       of its Subsidiaries in the ordinary course of business or otherwise in connection with
       Store closings to the extent consistent with the Approved Budget;

                      (d)    without duplication of the provisions of clause (c) of this
       definition, terminations of Leases in the ordinary course of business to the extent
       consistent with the Approved Budget;

                      (e)     dispositions of assets (other than Real Estate or Intellectual
       Property) in the ordinary course of business and consistent with past practice that is worn,
       damaged, obsolete, uneconomical or, in the judgment of a Loan Party, no longer used or
       useful or necessary in, or material to, its business;

                      (f)    sales, transfers and dispositions among the Loan Parties, so long as
       the Collateral Agent has a perfected first priority lien on the property so sold, transferred
       or disposed of subject only to Permitted Encumbrances (x) having priority by operation
       of Applicable Law on all Notes Priority Collateral, or (y) in favor of the ABL Agent on
       Revolver Priority Collateral, after giving effect to such exchange, transfer or swap;

                     (g)    sales, discounting or forgiveness of Accounts in the ordinary
       course of business and consistent with past practice or in connection with the collection
       or compromise thereof;

                      (h)    leases, subleases, licenses and sublicenses of real or personal
       property (other than Intellectual Property) entered into by Loan Parties and their
       Subsidiaries in the ordinary course of business at arm’s length and consistent with past
       practice;

                   (i)    the making of Permitted Investments and payments permitted
       under SECTION 6.06;

                      (j)     sales, transfers and dispositions as set forth on Schedule 6.05; and




                                                19
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                             Document    Page 106 of 366



                      (k)    a one-time write-off and disposition of aged Inventory in an
      aggregate amount not to exceed $1,000,000 so long as the Net Proceeds of such
      disposition are applied to repay the Loans hereunder.

      “Permitted Encumbrances” means:

                    (a)  Liens imposed by law for Taxes that are not required to be paid
      pursuant to SECTION 5.05;

                      (b)   Carriers’,     warehousemen’s,       mechanics’,    materialmen’s,
      repairmen’s, landlord’s and other like Liens imposed by Applicable Law, (i) arising in
      the ordinary course of business, consistent with past practice and securing obligations
      that are not overdue by more than sixty (60) days, (ii) (A) that are being contested in
      good faith by appropriate proceedings, (B) the applicable Loan Party or Subsidiary has
      set aside on its books adequate reserves with respect thereto in accordance with GAAP
      and (C) such contest effectively suspends collection of the contested obligation and
      enforcement of any Lien securing such obligation, or (iii) the existence of which would
      not reasonably be expected to result in a Material Adverse Effect;

                     (c)    Pledges and deposits made in the ordinary course of business and
      consistent with past practice in compliance with workers’ compensation, unemployment
      insurance and other social security laws or regulations;

                      (d)     Deposits to secure or relating to the performance of bids, trade
      contracts (other than for Indebtedness), leases (other than Capital Lease Obligations),
      statutory obligations, surety and appeal bonds, performance bonds (and Liens arising in
      accordance with Applicable Law in connection therewith), and other obligations of a like
      nature, in each case in the ordinary course of business and consistent with past practice;

                    (e)    Judgment Liens in respect of judgments that do not constitute an
      Event of Default under SECTION 7.01(j);

                      (f)     Easements, covenants, conditions, restrictions, building code laws,
      zoning restrictions, other land use laws, rights-of-way, development, site plan or similar
      agreements and similar encumbrances on real property imposed by law or arising in the
      ordinary course of business and consistent with past practice that do not secure any
      monetary obligations and do not materially detract from the value of the affected property
      when used in a manner consistent with current usage or materially interfere with the
      ordinary conduct of business of a Loan Party as currently conducted and such other minor
      title defects, or survey matters that are disclosed by current surveys, but that, in each
      case, do not interfere with the current use of the affected property in any material respect;

                     (g)     Any Lien on any property or asset of any Loan Party (other than
      Holdings) or any Subsidiary of it set forth on Schedule 6.02, provided that, if such Lien
      secured Indebtedness, such Lien shall secure only the Indebtedness listed on Schedule
      6.01 as of the Closing Date (and extensions, renewals and replacements thereof permitted
      under SECTION 6.01;



                                               20
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                             Document    Page 107 of 366



                      (h)     Liens on fixed or capital assets acquired by any Loan Party or any
      of its Subsidiaries to secure Indebtedness permitted under clause (d) of the definition of
      Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured thereby
      are incurred prior to or within 30 days after such acquisition or the completion of the
      construction or improvement thereof (other than refinancings thereof permitted
      hereunder), (ii) the Indebtedness secured thereby does not exceed 100% of the cost of
      acquisition or improvement of such fixed or capital assets, and (iii) such Liens shall not
      extend to any other property or assets of the Loan Parties or any of their Subsidiaries;

                      (i)    Liens in favor of the Collateral Agent, for its own benefit and the
      benefit of the other Secured Parties;

                    (j)    Landlords’ and lessors’ Liens in respect of rent not in default for
      more than sixty (60) days or the existence of which, individually or in the aggregate,
      would not reasonably be expected to result in a Material Adverse Effect;

                      (k)    Possessory Liens in favor of brokers and dealers arising in
      connection with the acquisition or disposition of Investments owned as of the date hereof
      and other Permitted Investments, provided that such liens (a) attach only to such
      Investments or other Investments held by such broker or dealer and (b) secure only
      obligations incurred in the ordinary course and arising in connection with the acquisition
      or disposition of such Investments and not any obligation in connection with margin
      financing, in each case, consistent with past practice;

                      (l)     Liens arising solely by virtue of any statutory or common law
      provisions relating to banker’s liens, liens in favor of securities intermediaries, rights of
      setoff or similar rights and remedies as to deposit accounts or securities accounts or other
      funds maintained with depository institutions or securities intermediaries, in each case,
      consistent with past practice;

                     (m)     [reserved];

                     (n)     [reserved];

                     (o)    Liens arising from precautionary UCC filings regarding “true”
      operating leases or the consignment of goods to a Loan Party, in each case, consistent
      with past practice;

                     (p)     [reserved];

                      (q)    Liens in favor of customs and revenues authorities imposed by
      Applicable Law arising in the ordinary course of business in connection with the
      importation of goods and securing obligations (i) that are not overdue by more than sixty
      (60) days, (ii)(A) that are being contested in good faith by appropriate proceedings, (B)
      the applicable Loan Party or Subsidiary has set aside on its books adequate reserves with
      respect thereto in accordance with GAAP and (C) such contest effectively suspends
      collection of the contested obligation and enforcement of any Lien securing such



                                               21
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                             Document    Page 108 of 366



      obligation, or (iii) the existence of which would not reasonably be expected to result in a
      Material Adverse Effect, in each case, consistent with past practice;

                       (r)     (i) Liens granted by the Loan Parties to secure Indebtedness
      permitted under clause (h) of the definition of “Permitted Indebtedness”; provided, that
      the Liens incurred pursuant to this clause (r)(i) shall be junior to the Liens securing the
      Obligations pursuant to the Orders; (ii) Liens granted by the Loan Parties to secure
      Indebtedness permitted under clause (j) of the definition of “Permitted Indebtedness”;
      provided, that the Liens incurred pursuant to this clause (r)(ii) shall have the priorities set
      forth in the Intercreditor Arrangement and the Orders; and (iii) Liens granted by the Loan
      Parties to secure Indebtedness permitted under clause (k) of the definition of “Permitted
      Indebtedness”; provided, that the Liens incurred pursuant to this clause (r)(iii) shall have
      the priorities set forth in the Intercreditor Arrangement and the Orders;

                     (s)    any interest or title of a licensor, sublicensor, lessor or sublessor
      under any license or operating or true lease agreement, in each case, consistent with past
      practice;

                     (t)    leases or subleases granted to third Persons in the ordinary course
      of business and consistent with past practice;

                    (u)     licenses or sublicenses of Intellectual Property granted in the
      ordinary course of business and consistent with past practice;

                     (v)    the replacement, extension or renewal of any Permitted
      Encumbrance; provided, that such Lien shall at no time be extended to cover any assets
      or property other than such assets or property subject thereto on the Closing Date or the
      date such Lien was incurred, as applicable;

                    (w)     Liens on insurance proceeds incurred in the ordinary course of
      business and consistent with past practice in connection with the financing of insurance
      premiums;

                      (x)    Liens on securities which are the subject of repurchase agreements
      incurred in the ordinary course of business and consistent with past practice;

                    (y)     Liens arising by operation of law under Article 4 of the UCC in
      connection with collection of items provided for therein consistent with past practice;

                      (z)    Liens arising by operation of law under Article 2 of the UCC in
      favor of a reclaiming seller of goods or buyer of goods consistent with past practice;

                     (aa) Liens on deposit accounts or securities accounts in connection with
      overdraft protection and netting services consistent with past practice;

                     (bb) Security given to a public or private utility or any Governmental
      Authority as required in the ordinary course of business and consistent with past practice;



                                                22
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                              Document    Page 109 of 366



                       (cc) Liens in the nature of the right of setoff in favor of counterparties
        to contractual agreements with the Loan Parties in the ordinary course of business and
        consistent with past practice;

                      (dd) Other Liens securing Indebtedness and other obligations in an
        amount not to exceed $500,000 in the aggregate at any time outstanding;

                      (ee)    [reserved];

                      (ff)    Liens securing the obligations under the Prepetition ABL Credit
        Agreement;

                       (gg) the     Adequate    Protection   Liens   and   Adequate    Protection
        Superpriority Claims;

        provided, however, that, except as provided in any one or more of clauses (a) through
 (gg) above, the term “Permitted Encumbrances” shall not include any Lien securing
 Indebtedness for borrowed money.

        “Permitted Indebtedness” means each of the following:

                      (a)     Indebtedness created under the Loan Documents;

                      (b)     Indebtedness set forth on Schedule 6.01;

                       (c)     (i) Indebtedness of any Loan Party to any other Loan Party
        (excluding Holdings) or Guarantees by any Loan Party of Indebtedness or other
        obligations of any other Loan Party (excluding Holdings), (ii) Indebtedness of any non-
        Loan Party Subsidiary of a Loan Party to any other non-Loan Party Subsidiary of a Loan
        Party or Guarantees by any non-Loan Party Subsidiary of a Loan Party of Indebtedness or
        other obligations of any other non-Loan Party Subsidiary of a Loan Party, (iii)
        Indebtedness of any Loan Party to any Subsidiary of a Loan Party or, subject to
        compliance with SECTION 6.04, Guarantees by any Loan Party of Indebtedness or other
        obligations of any Subsidiary of a Loan Party, provided, that any such Indebtedness is
        subordinated in right of payment to the Obligations, and (iv) subject to compliance with
        SECTION 6.04, Indebtedness of any Subsidiary of a Loan Party to any Loan Party
        (excluding Holdings) or Guarantees by any Subsidiary of a Loan Party of Indebtedness or
        other obligations of any Loan Party (excluding Holdings);

                        (d)    Purchase money Indebtedness of any Loan Party or any Subsidiary
        of it to finance the acquisition or improvement of any fixed or capital assets (excluding
        Real Estate), including Capital Lease Obligations and any Indebtedness assumed in
        connection with the acquisition of any such assets or secured by a Lien on any such assets
        prior to the acquisition thereof, provided that the aggregate principal amount of
        Indebtedness permitted by this clause (d)(i) outstanding at any time shall not exceed
        $1,000,000 or such greater amounts consistent with the Approved Budget;

                      (e)     [reserved];


                                                23
Case 20-34656-KRH     Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                            Document    Page 110 of 366



                     (f)   Contingent liabilities under surety bonds, customs and appeal
      bonds, governmental contracts and leases or similar instruments incurred in the ordinary
      course of business;

                    (g)     Indebtedness under the Senior Unsecured Notes;

                   (h)      Indebtedness under the Senior Secured Notes and the Senior
      Secured Superpriority Notes;

                    (i)     [reserved];

                     (j)    Indebtedness under the Prepetition ABL Credit Agreement in an
      aggregate principal amount not to exceed $279,000,000;

                     (k)    Indebtedness of the Loan Parties under the ABL DIP Facility in an
      aggregate principal amount not to exceed $50,000,000;

                    (l)      Indebtedness incurred in the ordinary course of business in
      connection with the financing of insurance premiums;

                    (m)     [reserved];

                    (n)     Indebtedness relating to surety and appeal bonds, performance
      bonds and other obligations of a like nature incurred in the ordinary course of business;

                    (o)     [reserved];

                    (p)     [reserved];

                    (q)     Guarantees and letters of credit and surety bonds (other than
      Guarantees of, or letters of credit and surety bonds related to, Indebtedness) issued in
      connection with Permitted Dispositions, in each case, consistent with past practice;

                      (r)    without duplication of any other Indebtedness, non-cash accruals
      of interest, accretion or amortization of original issue discount and payment-in-kind
      interest with respect to Indebtedness permitted hereunder, in each case, consistent with
      past practice;

                     (s)     Indebtedness due to any landlord in connection with the financing
      by such landlord of leasehold improvements, in each case, consistent with past practice;

                    (t)     [Reserved];

                    (u)     [Reserved];

                   (v)     other unsecured Indebtedness in an aggregate principal amount not
      exceeding $500,000 at any time outstanding; and




                                             24
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                             Document    Page 111 of 366



                    (w)    extensions, renewals and replacements of any such Indebtedness
      described in clauses (c) and (s) above provided that such Indebtedness constitutes a
      Permitted Refinancing.

      “Permitted Investments” means each of the following:

                      (a)    Direct obligations of, or obligations the principal of and interest on
      which are unconditionally guaranteed by, the United States of America (or by any agency
      thereof to the extent such obligations are backed by the full faith and credit of the United
      States of America) or any state or state agency thereof, in each case maturing within one
      (1) year from the date of acquisition thereof;

                     (b)      Investments in commercial paper maturing within one (1) year
      from the date of acquisition thereof and having, at the date of acquisition, the highest or
      next highest credit rating obtainable from S&P or from Moody’s;

                     (c)     Investments in certificates of deposit, banker’s acceptances and
      time deposits maturing within one (1) year from the date of acquisition thereof which are
      issued or guaranteed by, or placed with, and demand deposit and money market deposit
      accounts issued or offered by, any Lender or any domestic office of any commercial bank
      organized under the laws of the United States of America or any State thereof that has a
      combined capital and surplus and undivided profits of not less than $500,000,000;

                     (d)    Master demand notes and fully collateralized repurchase
      agreements with a term of not more than thirty (30) days for securities described in clause
      (a) above (without regard to the limitation on maturity contained in such clause) and
      entered into with a financial institution satisfying the criteria described in clause (c)
      above or with any primary dealer;

                       (e)     Shares of any money market or mutual fund that has substantially
      all of its assets invested in the types of investments referred to in clauses (a) through (d),
      above;

                    (f)     Investments existing or contemplated on the Closing Date and set
      forth on Schedule 6.04;

                     (g)     capital contributions or loans made by (i) any Loan Party (with
      respect to loans, excluding Holdings) to any other Loan Party or (ii) any non-Loan Party
      Subsidiary to any other non-Loan Party Subsidiary;

                     (h)     Guarantees constituting Permitted Indebtedness;

                      (i)    Investments received in connection with the bankruptcy or
      reorganization of, or settlement of delinquent accounts and disputes with, customers and
      suppliers, in each case in the ordinary course of business;

                    (j)    Loans or advances to employees made in the ordinary course of
      business, provided that all such loans and advances to employees shall not exceed


                                               25
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 112 of 366



        $500,000 in the aggregate at any time outstanding, and determined without regard to any
        write-downs or write-offs thereof;

                       (k)     Investments received from purchasers of assets pursuant to
        dispositions permitted pursuant to SECTION 6.05;

                       (l)     [reserved];

                       (m)     [reserved];

                     (n)     To the extent permitted by Applicable Law, notes from officers
        and employees in exchange for equity interests of Holdings purchased by such officers or
        employees pursuant to a stock ownership or purchase plan or compensation plan;

                       (o)     [reserved];

                       (p)     Subject to SECTION 2.18, Investments in deposit accounts opened
        in the ordinary course of business and consistent with past practice;

                       (q)     [reserved];

                       (r)     expenditures required to be capitalized in accordance with GAAP;

                       (s)     [reserved];

                       (t)     [reserved];

                       (u)     [reserved]; and

                       (v)     without duplication of, or accumulation with, other categories of
        Investments permitted hereunder, other Investments in an amount not to exceed $500,000
        in the aggregate outstanding at any time;

 provided, however, that for purposes of calculation, the amount of any Investment held by any
 Person outstanding at any time shall be the aggregate cash Investment less all cash returns, cash
 dividends and cash distributions (or the fair market value of any non-cash returns, dividends and
 distributions) received by such Person in respect of such Investment and less all liabilities
 expressly assumed by another Person in connection with the sale of such Investment.

          “Permitted Refinancing” means any Indebtedness that replaces or refinances (whether in
 whole or in part) any other Permitted Indebtedness, as long as, after giving effect thereto (i) the
 principal amount of the Indebtedness outstanding at such time is not increased (except by the
 amount of any accrued interest and reasonable closing costs, expenses, fees and premiums paid
 in connection with such extension, renewal or replacement), (ii) the result of such refinancing of
 or replacement shall not be (A) an earlier maturity date or (B) decreased weighted average life,
 (iii) the holders of such refinancing Indebtedness are not afforded covenants, defaults, rights or
 remedies, taken as a whole, which are materially more burdensome to the obligor or obligors for
 any period prior to the Maturity Date than those contained in the Indebtedness being extended,


                                                 26
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                               Document    Page 113 of 366



 renewed or replaced, (iv) the obligor or obligors under any such refinancing Indebtedness and
 the collateral, if applicable, granted pursuant to any such refinancing Indebtedness are the same
 (or in the case of collateral, the same or less than) as the obligor(s) and collateral under the
 Indebtedness being extended, renewed or replaced, (v) the subordination, to the extent
 applicable, and other material provisions of the refinancing Indebtedness are no less favorable to
 the Lenders than those terms of the Indebtedness being refinanced, and (vi) the refinancing
 Indebtedness is not exchangeable or convertible into any other Indebtedness which does not
 comply with clauses (i) through (v) above.

        “Person” means any natural person, corporation, limited liability company, trust, joint
 venture, association, company, partnership, Governmental Authority or other entity.

        “Petition Date” has the meaning set forth in the recitals hereto.

          “Plan” means any “employee pension benefit plan” (as such term is defined in Section
 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is
 sponsored or maintained by the Borrower or any ERISA Affiliate or to which the Borrower or
 any ERISA Affiliate contributes or has an obligation to contribute, or in the case of a multiple
 employer or other plan described in Section 4064(a) of ERISA, has made contributions at any
 time during the immediately preceding five plan years or for which the Borrower may have
 liability (including as an ERISA Affiliate).

        “Pledge Agreement” means the Pledge Agreement dated as of the date hereof among the
 Loan Parties party thereto and the Collateral Agent for its own benefit and the benefit of the
 other Secured Parties, as amended and in effect from time to time.

        “Portal” has the meaning specified in SECTION 2.04(b).

        “Prepayment Event” means the occurrence of any of the following events:

                        (a)     Any sale, transfer or other disposition (including pursuant to a sale
        and leaseback transaction) of any assets of a Loan Party or any of its Subsidiaries (other
        than (i) the sale of assets in the ordinary course of business, (ii) the transfer of any assets
        among Stores and other locations of the Loan Parties or any of their Subsidiaries and (iii)
        the sale of assets in connection with the Specified Closures) where the proceeds
        therefrom are in excess of $500,000; or

                       (b)    Any casualty or other insured damage to, or any taking under
        power of eminent domain or by condemnation, expropriation or similar proceeding of,
        any assets of a Loan Party or any of its Subsidiaries where the proceeds therefrom are in
        excess of $500,000.

         “Prepetition ABL Credit Agreement” means Credit Agreement dated as of April 2, 2014
 by and among the DIP Borrower, the other Borrowers and Guarantors parties thereto, Wells
 Fargo Bank, National Association, as administrative agent and collateral agent, the lenders
 from time to time party thereto and the other parties thereto, as amended, restated, amended
 and restated, supplemented or otherwise modified from time to time.



                                                  27
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 114 of 366



        “Prepetition ABL Agent” means Wells Fargo Bank, National Association, as
 administrative agent and as collateral agent, under the Prepetition ABL Credit Agreement.

       “Prepetition ABL Lenders” mean those lenders party to the Prepetition ABL Credit
 Agreement as lenders thereto.

        “Real Estate” means all land, together with the buildings, structures, parking areas, and
 other improvements thereon, now or hereafter owned by any Loan Party, including all
 easements, rights-of-way, and similar rights relating thereto and all leases, tenancies, and
 occupancies thereof related to such owned property.

        “Register” has the meaning provided in SECTION 9.04(c).

         “Regulation U” means Regulation U of the Board as from time to time in effect and all
 official rulings and interpretations thereunder or thereof.

         “Regulation X” means Regulation X of the Board as from time to time in effect and all
 official rulings and interpretations thereunder or thereof.

        “Related Fund” means, with respect to any Lender that is an Approved Fund, any other
 Approved Fund that is managed, administered or advised by the same investment advisor as such
 Lender or by an Affiliate of such investment advisor.

        “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
 and the respective directors, officers, employees, agents and advisors of such Person and such
 Person’s Affiliates.

         “Release” has the meaning provided in Section 101(22) of CERCLA without giving
 effect to the exclusions set forth in subsections (A), (B), (C) and (D) thereof.

        “Remedies Notice Period” has the meaning ascribed to such term in the Orders.

        “Reorganization Plan” means a plan of reorganization filed by the Loan Parties in the
 Chapter 11 Cases, in form and substance reasonably acceptable to the Agents and the Required
 Lenders, and consistent with the Restructuring Support Agreement.

         “Reportable Event” means any reportable event as defined in Section 4043(c) of ERISA
 or the regulations issued thereunder, other than those events as to which the 30-day notice period
 referred to in Section 4043(c) of ERISA has been waived, with respect to a Plan.

        “Reports” has the meaning provided in SECTION 8.13.

        “Required Lenders” means, at any time, Non-Defaulting Lenders having Commitments
 aggregating more than 50% of the Total Commitments held by Non-Defaulting Lenders or, if the
 Commitments have been terminated, Non-Defaulting Lenders whose percentage of the
 outstanding Loans aggregate more than 50% of all such Loans made by Non-Defaulting Lenders.




                                                28
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 115 of 366



        “Responsible Officer” of any Person shall mean any executive officer or financial officer
 of such Person and any other officer or similar official thereof with responsibility for the
 administration of the obligations of such Person in respect of this Agreement.

          “Restricted Payment” means (a) any dividend or other distribution (whether in cash,
 securities or other property) with respect to any class of Capital Stock of a Person, or any
 payment (whether in cash, securities or other property), including any sinking fund or similar
 deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or
 termination of any Capital Stock of a Person or any option, warrant or other right to acquire any
 Capital Stock of a Person or on account of any return of capital to the Person’s stockholders,
 partners or members and (b) any principal or interest payment (or other distribution, whether in
 cash, securities or other property) on, or redemption, repurchase, defeasance or other acquisition
 or retirement for value of, in each case prior to any scheduled payment, sinking fund payment or
 maturity, of any Indebtedness due to Holdings, any of the Sponsors, Sponsor Related Parties
 and/or other stockholders, partners or members of Holdings or any of their respective Affiliates
 (other than Indebtedness due to the Borrower or any Subsidiary of it). “Restricted Payments”
 shall not include any dividends payable solely in Capital Stock of a Loan Party.

        “Restructuring Support Agreement” means that certain Restructuring Support
 Agreement, dated as of November 13, 2020, by and among the Borrower and each of its
 subsidiaries, the equity parties set forth therein, the consenting creditors set forth therein and
 Ares PE Extended Value Fund LP.

         “Revolver Priority Collateral” means all ABL Priority Collateral (as such term is defined
 in the Intercreditor Acknowledgement).

        “Sacred Rights” mean the consent right of each Lender as set forth in the first proviso of
 Section 9.02(b).

         “Sanctioned Entity” means (a) a country or a government of a country, (b) an agency of
 the government of a country, (c) an organization directly or indirectly controlled by a country or
 its government, or (d) a Person resident in or determined to be resident in a country, in each case
 of clauses (a) through (d) that is a target of Sanctions, including a target of any country sanctions
 program administered and enforced by OFAC.

         “Sanctioned Person” means, at any time (a) any Person named on the list of Specially
 Designated Nationals and Blocked Persons maintained by OFAC (“SDN”), OFAC’s
 consolidated Non-SDN list or any other Sanctions-related list maintained by any Governmental
 Authority, (b) a Person or legal entity that is a target of Sanctions, (c) any Person operating,
 organized or resident in a Sanctioned Entity, or (d) any Person directly or indirectly owned or
 controlled (individually or in the aggregate) by or acting on behalf of any such Person or Persons
 described in clauses (a) through (c) above.

        “Sanctions” means individually and collectively, respectively, any and all economic
 sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions, trade
 embargoes anti-terrorism laws and other sanctions laws, regulations or embargoes imposed,
 administered or enforced from time to time by: (a) the United States of America, including those



                                                  29
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 116 of 366



 administered by OFAC, the U.S. Department of State, the U.S. Department of Commerce, or
 through any existing or future executive order, (b) the United Nations Security Council, (c) the
 European Union or any European Union member state, (d) Her Majesty’s Treasury of the United
 Kingdom, or (d) any other Governmental Authority with jurisdiction over any Lender or any
 Loan Party or any of their respective Subsidiaries or Affiliates.

        “SEC” means the Securities and Exchange Commission or any Governmental Authority
 succeeding to any of its principal functions.

        “Secured Party” means (a) each Credit Party, (b) the beneficiaries of each
 indemnification obligation undertaken by any Loan Party under any Loan Document, and (c) the
 successors and, subject to any limitations contained in this Agreement, assigns of each of the
 foregoing.

         “Security Agreement” means the Security Agreement dated as of the date hereof among
 the Loan Parties and the Collateral Agent for its benefit and for the benefit of the other Secured
 Parties, as amended and in effect from time to time.

        “Security Documents” means the Security Agreement, the Orders, the Facility Guarantee,
 and each other security agreement or other instrument or document executed and delivered
 pursuant to this Agreement or any other Loan Document that creates a Lien in favor of the
 Collateral Agent to secure any of the Obligations.

         “Senior Secured Notes” means the 9.500% Senior Secured Notes Due 2021 in the
 original amount of $635,000,000, issued by the Borrower.

         “Senior Secured Notes Documents” means the documents, instruments and other
 agreements now or hereafter executed and delivered in connection with the Senior Secured
 Notes, including, without limitation, the Indenture dated March 16, 2018.

        “Senior Secured Superpriority Notes” means the 10.00% Senior Secured Superpriority
 Notes Due 2022 in the original amount of $35,750,000, issued by the Borrower.

        “Senior Secured Superpriority Notes Documents” means the documents, instruments and
 other agreements now or hereafter executed and delivered in connection with the Senior Secured
 Superpriority Notes, including, without limitation, the Indenture dated May 15, 2020.

         “Senior Unsecured Notes” means the Cash/PIK Senior Unsecured Notes Due 2022 in the
 original amount of up to $325,000,000 (as such amount may increase pursuant to PIK interest
 added to principal in accordance with the terms thereof) issued by the Borrower and any
 securities issued in lieu or in replacement thereof.

         “Senior Unsecured Notes Documents” means the documents, instruments and other
 agreements now or hereafter executed and delivered in connection with the Senior Unsecured
 Notes, including, without limitation, the Indenture, dated as of APRIL 16, 2018.

        “Settlement Date” has the meaning provided in SECTION 2.22(b).



                                                30
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 117 of 366



         “Specified Closures” means those seven (7) store closures disclosed to Province, Inc. on
 or prior to the Closing Date, and contemplated by the Approved Budget.

      “Specified Indebtedness” means all Indebtedness under the Senior Secured Notes
 Documents, Senior Secured Superpriority Notes Documents and the Senior Unsecured Notes
 Documents of Holdings, the Borrower and/or their Subsidiaries.

        “Sponsors” means collectively, Ares Management LLC and its Affiliates.

        “Sponsor Group” means the Sponsors and the Sponsor Related Parties.

        “Sponsor Related Parties” means, with respect to the Sponsors, (a) any Controlling
 stockholder or partner thereof (including in the case of an individual Person who possesses
 Control, the spouse or immediate family member of such Person provided such Person retains
 Control of the voting rights, by stockholders agreement, trust agreement or otherwise of the
 Capital Stock owned by such spouse or immediate family member) or (b) any trust, corporation,
 partnership or other entity, the beneficiaries, stockholders, partners, owners or Persons
 beneficially holding a 51% or more Controlling interest of which consist of such Person and/or
 such Persons referred to in the immediately preceding clause (a).

        “Store” means any retail store (which includes any real property, fixtures, equipment,
 inventory and other property related thereto) operated, or to be operated, by any Loan Party.

        “Subsidiary” means with respect to any Person (the “parent”) at any date, any
 corporation, limited liability company, partnership, association or other entity (a) of which
 Capital Stock representing more than 50% of the ordinary voting power or, in the case of a
 partnership, more than 50% of the general partnership interests are, as of such date, owned,
 Controlled or held, or (b) that is, as of such date, otherwise Controlled, by the parent or one or
 more subsidiaries of the parent or by the parent and one or more subsidiaries of the parent.
 Unless the context requires otherwise, each Subsidiary shall be a reference to Subsidiaries of
 Holdings.

         “Superpriority Claims” means all of the allowed superpriority administrative expense
 claims of the Agents and the other Secured Parties on account of the Obligations, which claims
 shall be entitled to the benefits of section 364(c)(1) and 364(e) of the Bankruptcy Code, having
 priority over any and all administrative expenses of the kind that are specified in or ordered
 pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c), 507(a),
 507(b), 546(c), 1113, 1114 or any other provisions of the Bankruptcy Code and any other claims
 against the Loan Parties. Superpriority Claims shall, at all times be (x) junior only to the Carve-
 Out, (y) senior to any and all other administrative expense claims or other claims against the
 Loan Parties or their estates, in the Chapter 11 Cases and any successor cases, and (z) subject to
 the Intercreditor Arrangement.

         “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit
 derivative transactions, forward rate transactions, commodity swaps, commodity options,
 forward commodity contracts, equity or equity index swaps or options, bond or bond price or
 bond index swaps or options or forward bond or forward bond price or forward bond index
 transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor


                                                 31
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 118 of 366



 transactions, collar transactions, currency swap transactions, cross-currency rate swap
 transactions, currency options, spot contracts, or any other similar transactions or any
 combination of any of the foregoing (including any options to enter into any of the foregoing),
 whether or not any such transaction is governed by or subject to any master agreement, and (b)
 any and all transactions of any kind, and the related confirmations, which are subject to the terms
 and conditions of, or governed by, any form of master agreement published by the International
 Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement,
 or any other master agreement (any such master agreement, together with any related schedules,
 a “Master Agreement”), including any such obligations or liabilities under any Master
 Agreement.

        “Synthetic Lease” means any lease or other agreement for the use or possession of
 property creating obligations which do not appear as Indebtedness on the balance sheet of the
 lessee thereunder but which, upon the insolvency or bankruptcy of such Person, may be
 characterized as Indebtedness of such lessee without regard to the accounting treatment.

        “Taxes” means any and all current or future income, stamp or other taxes, levies, imposts,
 duties (including stamp duties), deductions, fees, charges (including ad valorem charges) or
 withholdings now or hereafter imposed, levied, collected, withheld or assessed by any
 Governmental Authority, and any and all interest and penalties related thereto.

        “Test Date” means December 11, 2020 and each Friday thereafter.

        “Test Period” means with respect to each Test Date the immediately preceding four
 calendar weeks from such Test Date, on a cumulative basis; provided, that the Test Period
 corresponding to the Test Date on December 11, 2020 shall be the immediately preceding three
 calendar weeks from such Test Date, on a cumulative basis.

        “Threshold Lenders” has the meaning provided in SECTION 9.02(c).

        “Total Commitments” means the aggregate of the Commitments of all Lenders.

        “Transactions” means collectively, the transactions to occur in connection with the
 Chapter 11 Cases, including (a) the execution and delivery of this Agreement and the borrowing
 of the Loans hereunder and the use of proceeds therefrom and (b) the payment of all fees,
 premiums, costs and expenses to be paid owing in connection with the foregoing (including to
 fund any original issue discount and upfront fees).

         “UCC” means the Uniform Commercial Code as in effect from time to time in the State
 of New York; provided, however, that if a term is defined in Article 9 of the Uniform
 Commercial Code differently than in another Article thereof, the term shall have the meaning set
 forth in Article 9; provided further that, if by reason of mandatory provisions of law, perfection,
 or the effect of perfection or non-perfection, of a security interest in any Collateral or the
 availability of any remedy hereunder is governed by the Uniform Commercial Code as in effect
 in a jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
 Commercial Code as in effect in such other jurisdiction for purposes of the provisions hereof
 relating to such perfection or effect of perfection or non-perfection or availability of such
 remedy, as the case may be.


                                                 32
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 119 of 366



        “Updated Budget” has the meaning specified in Section 5.01(i).

         “U.S. Lender” means any Lender that is a “United States person,” as that term is defined
 in Section 7701(a)(30) of the Code.

        “U.S. Special Resolution Regime” has the meaning assigned to it in SECTION 9.22.

        “U.S. Tax Compliance Certificate” has the meaning provided in SECTION 2.23(e).

        “Variance Report” has the meaning specified in Section 5.01(j).

        “Variance Report Date” has the meaning specified in Section 5.01(j).

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness, at any
 date, the quotient obtained by dividing (1) the sum of the products of the number of years from
 the date of determination to the date of each successive scheduled principal payment of such
 Indebtedness multiplied by the amount of such payment, by (2) the sum of all such payments.

         “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete
 or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part 1 of
 Subtitle E of Title IV of ERISA.

        “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
 Authority, the write-down and conversion powers of such EEA Resolution Authority from time
 to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
 down and conversion powers are described in the EU Bail-In Legislation Schedule.

        SECTION 1.02           Terms Generally.

         With reference to this Agreement and each other Loan Document, unless otherwise
 specified herein or in such other Loan Document:

                 (a)     The definitions of terms herein shall apply equally to the singular and
 plural forms of the terms defined. Whenever the context may require, any pronoun shall include
 the corresponding masculine, feminine and neuter forms. The words “include,” “includes” and
 “including” shall be deemed to be followed by the phrase “without limitation.” The word “will”
 shall be construed to have the same meaning and effect as the word “shall.” Unless the context
 requires otherwise, (i) any definition of or reference to any agreement, instrument or other
 document (including any Charter Document) shall be construed as referring to such agreement,
 instrument or other document as from time to time amended, supplemented or otherwise
 modified (subject to any restrictions on such amendments, supplements or modifications set forth
 herein or in any other Loan Document), (ii) any reference herein to any Person shall be construed
 to include such Person’s successors and permitted assigns, (iii) the words “herein,” “hereof” and
 “hereunder,” and words of similar import when used in any Loan Document, shall be construed
 to refer to such Loan Document in its entirety and not to any particular provision thereof, (iv) all
 references in a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
 to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan Document in which
 such references appear, (v) any reference to any law shall include all statutory and regulatory


                                                  33
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 120 of 366



 provisions consolidating, amending replacing or interpreting such law and any reference to any
 law or regulation shall, unless otherwise specified, refer to such law or regulation as amended,
 modified or supplemented from time to time, (vi) the words “asset” and “property” shall be
 construed to have the same meaning and effect and to refer to any and all tangible and intangible
 assets and properties, including cash, securities, accounts and contract rights, (vii) all references
 to “$” or “dollars” or to amounts of money and all calculations of Excess Availability, permitted
 “baskets” and other similar matters shall be deemed to be references to the lawful currency of the
 United States of America, and (viii) references to “knowledge” of any Loan Party means the
 actual knowledge of a Responsible Officer.

                (b)    In the computation of periods of time from a specified date to a later
 specified date, the word “from” means “from and including;” the words “to” and “until” each
 mean “to but excluding;” and the word “through” means “to and including.”

              (c)     Section headings herein and in the other Loan Documents are included for
 convenience of reference only and shall not affect the interpretation of this Agreement or any
 other Loan Document.

               (d)     This Agreement and the other Loan Documents are the result of
 negotiation among, and have been reviewed by counsel to, among others, the Loan Parties and
 the Administrative Agent and are the product of discussions and negotiations among all parties.
 Accordingly, this Agreement and the other Loan Documents are not intended to be construed
 against the Administrative Agent or any of the Lenders merely on account of the Administrative
 Agent’s or any Lender’s involvement in the preparation of such documents.

        SECTION 1.03            Accounting Terms.

                 (a)    Generally. All accounting terms not specifically or completely defined
 herein shall be construed in conformity with, and all financial data (including financial ratios and
 other financial calculations) required to be submitted pursuant to this Agreement shall be
 prepared in conformity with, GAAP applied on a consistent basis, as in effect from time to time,
 applied in a manner consistent with that used in preparing the audited financial statements
 described in SECTION 3.04, except as otherwise specifically prescribed herein. All amounts
 used for purposes of financial calculations required to be made shall be without duplication.

                 (b)     Issues Related to GAAP. If at any time any change in GAAP would affect
 the computation of any financial ratio or requirement set forth in any Loan Document, and either
 the Borrower or the Required Lenders shall so request, the Administrative Agent, the Lenders
 and the Borrower shall negotiate in good faith to amend such ratio or requirement to preserve the
 original intent thereof in light of such change in GAAP (subject to the approval of the Required
 Lenders); provided that, until so amended, (i) such ratio or requirement shall continue to be
 computed in accordance with GAAP prior to such change therein and (ii) the Borrower shall
 provide to the Administrative Agent and the Lenders as reasonably requested hereunder a
 reconciliation between calculations of such ratio or requirement made before and after giving
 effect to such change in GAAP. In addition, the definitions set forth in the Loan Documents and
 any financial calculations required by the Loan Documents shall be computed to exclude (a) the
 effect of purchase accounting adjustments, including the effect of non-cash items resulting from


                                                  34
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 121 of 366



 any amortization, write-up, write-down or write-off of any assets or deferred charges (including,
 without limitation, intangible assets, goodwill and deferred financing costs in connection with
 any merger, consolidation or other similar transaction permitted by this Agreement), (b) the
 application of FAS 133, FAS 150 or FAS 123r (to the extent that the pronouncements in FAS
 123r result in recording an equity award as a liability on the Consolidated balance sheet of
 Holdings and its Subsidiaries in the circumstance where, but for the application of the
 pronouncements, such award would have been classified as equity), (c) any mark-to-market
 adjustments to any derivatives (including embedded derivatives contained in other debt or equity
 instruments under FAS 133), (d) any non-cash compensation charges resulting from the
 application of FAS 123r and (e) FAS 159 (or any other Financial Accounting Standard having a
 similar result or effect) to value any Indebtedness or other liabilities of the Borrower or any
 Subsidiary at “fair value”, as defined therein.

         SECTION 1.04          Rounding. Any financial ratios required to be maintained pursuant
 to this Agreement shall be calculated by dividing the appropriate component by the other
 component, carrying the result to one place more than the number of places by which such ratio
 is expressed herein and rounding the result up or down to the nearest number (with a rounding-
 up if there is no nearest number).

        SECTION 1.05           Times of Day. Unless otherwise specified, all references herein to
 times of day shall be references to Eastern time (daylight or standard, as applicable).

        SECTION 1.06            [Reserved].

         SECTION 1.07           Certifications. All certifications to be made hereunder by an
 officer or representative of a Loan Party shall be made by such person in his or her capacity
 solely as an officer or a representative of such Loan Party, on such Loan Party’s behalf and not
 in such person’s individual capacity.

        SECTION 1.08            [Reserved].

          SECTION 1.09            Divisions. For all purposes under the Loan Documents, in
 connection with any division or plan of division under Delaware law (or any comparable event
 under a different jurisdiction’s laws): (a) if any asset, right, obligation or liability of any Person
 becomes the asset, right, obligation or liability of a different Person, then it shall be deemed to
 have been transferred from the original Person to the subsequent Person, and (b) if any new
 Person comes into existence, such new Person shall be deemed to have been organized on the
 first date of its existence by the holders of its equity interests at such time.

                                              ARTICLE II

                                    Amount and Terms of Loans

        SECTION 2.01         Commitments of the Lenders. Subject to the terms and conditions
 hereof, each Lender severally agrees to make a term loan in Dollars to the Borrower on the
 Closing Date in an amount which will not exceed the amount of the Commitment of such
 Lender. The aggregate outstanding principal amount of the Loans for all purposes of this
 Agreement and the other Loan Documents shall be the stated principal amount thereof


                                                  35
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                               Document    Page 122 of 366



 outstanding from time to time. The Commitments of all Lenders shall terminate upon the
 funding of the Loans on the Closing Date. Once repaid the Loans may not be reborrowed.

        SECTION 2.02          [Reserved].

        SECTION 2.03          Borrowings.

                 (a)    The Borrower shall give the Administrative Agent written notice (which
 notice must be received by the Administrative Agent one Business Day prior to the anticipated
 Closing Date or such later date as the Administrative Agent may agree) requesting that the
 Lenders make Loans on the Closing Date and specifying the amount to be borrowed. Upon
 receipt of such notice the Administrative Agent shall promptly notify each Lender thereof. Not
 later than 11:00 A.M., New York City time, on the Closing Date each Lender shall make
 available to the Administrative Agent at the Funding Office an amount in immediately available
 funds equal to the Loans to be made by such Lender. The Administrative Agent shall credit the
 account designated in writing by the Borrower to the Administrative Agent with the aggregate of
 the amounts made available to the Administrative Agent by the Lenders in immediately available
 funds.

        SECTION 2.04          [Reserved].

        SECTION 2.05          [Reserved].

        SECTION 2.06          [Reserved].

         SECTION 2.07         Notes. The Borrower, upon receipt of written notice from the
 relevant Lender, agrees to issue Notes to any Lender requiring the same (in the case of an
 assignment, following surrender by the assigning Lender of all Notes representing its assigned
 interests).

        SECTION 2.08          Interest on Loans.

                (a)    Subject to SECTION 2.12, each Loan shall bear interest (computed on the
 basis of the actual number of days elapsed over a year of 365 or 366 days, as applicable) at the
 Interest Rate.

               (b)      Accrued interest on all Loans shall be payable in arrears on each Interest
 Payment Date applicable thereto upon prepayment, at maturity (whether by acceleration or
 otherwise) and after such maturity on demand.

        SECTION 2.09          [Reserved].

        SECTION 2.10          [Reserved].

        SECTION 2.11          [Reserved].

        SECTION 2.12           Default Interest. At all times while an Event of Default is
 continuing, interest shall accrue on all Loans and other amounts owing by the Loan Parties


                                                36
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 123 of 366



 (computed on the basis of the actual number of days elapsed over a year of 365 or 366 days, as
 applicable) (the “Default Rate”) equal to (a) with respect to overdue principal of any Loan, the
 rate otherwise applicable thereto plus two percent (2.00%) per annum and (b) with respect to any
 other amounts, the rate then applicable to Loans plus two percent (2.00%) per annum. Such
 interest shall be payable on each Interest Payment Date. Such interest shall not be payable to
 Defaulting Lenders.

        SECTION 2.13           [Reserved].

        SECTION 2.14           Increased Costs.

                 (a)    If any Change in Law shall impose, modify or deem applicable any
 reserve, special deposit or similar requirement against assets of, deposits with or for the account
 of, or credit extended by, any Lender or any holding company of any Lender and the result of
 any of the foregoing shall be to increase the cost in any material amount in excess of those
 incurred by similarly situated lenders to such Lender of making or maintaining any Loan (or of
 maintaining its obligation to make any such Loan) or to increase the cost in any material amount
 in excess of those incurred by similarly situated lenders to such Lender or to reduce the amount
 in any material respect of any sum received or receivable by such Lender hereunder (whether of
 principal, interest or otherwise), then the Borrower will pay to such Lender such additional
 amount or amounts as will compensate such Lender for such additional costs incurred or
 reduction suffered. This SECTION 2.14 shall not apply to any costs related to any Indemnified
 Taxes or Excluded Taxes.

                (b)     If any Lender determines that any Change in Law regarding capital
 requirements has or would have the effect of reducing the rate of return on such Lender’s capital
 or on the capital of such Lender’s holding company, if any, as a consequence of this Agreement
 or the Loans made by such Lender to a level below that which such Lender or such Lender’s
 holding company would have achieved but for such Change in Law (taking into consideration
 such Lender’s policies and the policies of such Lender’s holding company with respect to capital
 adequacy), then from time to time the Borrower will pay to such Lender, such additional amount
 or amounts as will compensate such Lender or such Lender’s holding company for any such
 reduction suffered.

                 (c)    A certificate of a Lender setting forth the amount or amounts necessary to
 compensate such Lender or its holding company, as the case may be, as specified in paragraph
 (a) or (b) of this SECTION 2.14 and setting forth in reasonable detail the manner in which such
 amount or amounts were determined shall be delivered to the Borrower and shall be conclusive
 absent manifest error. The Borrower shall pay such Lender, the amount shown as due on any
 such certificate within fifteen (15) Business Days after receipt thereof.

                (d)     Failure or delay on the part of any Lender to demand compensation
 pursuant to this SECTION 2.14 shall not constitute a waiver of such Lender’s right to demand
 such compensation, provided that the Borrower shall not be required to compensate a Lender
 pursuant to this Section for any increased costs or reductions incurred more than 90 days prior to
 the date that such Lender, notifies the Borrower of the Change in Law giving rise to such
 increased costs or reductions and of such Lender’s intention to claim compensation therefor, and


                                                  37
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 124 of 366



 provided further that, if the Change in Law giving rise to such increased costs or reductions is
 retroactive, then the 90 day period referred to above shall be extended to include the period of
 retroactive effect thereof.

        SECTION 2.15           [Reserved].

        SECTION 2.16           Optional Prepayment of Loans; Reimbursement of Lenders.

               (a)    The Borrower shall have the right at any time to prepay the Loans in
 whole (but not in part) upon at least one (1) Business Days’ prior written notice to the
 Administrative Agent; provided, that any prepayment of Loans shall be accompanied by the Exit
 Payment.

                (b)     All prepayments (including prepayments pursuant to SECTION 2.17
 hereof) shall be paid to the Administrative Agent for application (except as otherwise directed by
 the applicable Borrower), to the prepayment of outstanding Loans on a pro rata basis.

                (c)    Each notice of prepayment shall specify the prepayment date and the
 principal amount of the Loans to be prepaid. Each notice of prepayment shall be irrevocable
 and, once repaid, Loans may not be reborrowed. The Administrative Agent shall, promptly after
 receiving notice from the Borrower hereunder, notify each applicable Lender of the principal
 amount of the Loans held by such Lender which are to be prepaid, the prepayment date and the
 manner of application of the prepayment.

        SECTION 2.17           Mandatory Prepayment; Commitment Termination.

                The outstanding Obligations shall be subject to prepayment as follows:

                (a)    Immediately upon the issuance or incurrence by any Loan Party or any of
 its Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the Borrower shall
 prepay the outstanding amount of the Loans in an amount equal to 100% of the Net Proceeds
 received by such Person in connection therewith. The provisions of this Section 2.17(b) shall not
 be deemed to be implied consent to any such issuance or incurrence of Indebtedness otherwise
 prohibited by the terms and conditions of this Agreement.

                 (b)    Any Net Proceeds received from a Prepayment Event (other than
 Excluded Net Proceeds) while this Agreement is in effect shall be paid over to the
 Administrative Agent within two (2) Business Days of receipt by the Loan Parties and shall be
 utilized to prepay the Loans in the order of priority set forth in this section 2.17(b). The Agents
 shall not be obligated to release their Liens on any Collateral included in such Prepayment Event
 until such Net Proceeds have been so received (to the extent required in this clause (b)). Such
 Net Proceeds shall be applied as follows:

                        (i)     first, to pay accrued and unpaid interest on, and expenses in respect
        of, the Obligations, to the extent then due and payable; then

                      (ii)   second, to any principal amounts or other obligations (including
        the Exit Payment) which are outstanding hereunder.


                                                 38
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 125 of 366



                (c)     Upon the Maturity Date, the Loan Parties shall pay, jointly and severally,
 in full and in cash, all outstanding Loans and all other outstanding Obligations then owing by
 them.

              (d)     Each mandatory prepayment of Loans pursuant to this Section 2.17 shall
 be accompanied by the Exit Payment.

        SECTION 2.18           [Reserved].

        SECTION 2.19           Fees; Payments.

                  (a)    The Borrower shall pay to the Agents, for their respective accounts, the
 fees set forth in the Payment Letter as and when payment of such fees is due as therein set forth.

                (b)    [Reserved].

                 (c)    The Borrower shall pay the Administrative Agent, for the account of the
 Lenders, an aggregate payment in cash (the “Exit Payment”) in an amount equal to 3.00% of
 each Lender’s Commitment (or Loans, if the Commitments have terminated) on the earlier to
 occur of (i) the Maturity Date, (ii) any Exit Payment Other Event and (iii) a prepayment pursuant
 to Sections 2.16 or 2.17. The Administrative Agent shall pay the Exit Payment to the Lenders
 (excluding Defaulting Lenders) upon the Administrative Agent’s receipt of the Exit Payment
 based upon their pro rata share of Loans then outstanding (excluding Loans of Defaulting
 Lenders). The Borrower and the Lenders agree to treat the Exit Payment for U.S. federal income
 tax purposes as an additional payment with respect to the Loans.

                (d)    [Reserved].

               (e)     All fees shall be paid on the dates due, in immediately available funds, to
 the Administrative Agent for the account of the Administrative Agent and other Credit Parties as
 provided herein. Once due, all fees shall be fully earned and shall not be refundable under any
 circumstances (except to the extent set forth in the Payment Letter).

        SECTION 2.20           Maintenance of Loan Account; Statements of Account.

               (a)    The Administrative Agent shall maintain an account on its books in the
 name of the Borrower (each, the “Loan Account”) which will reflect (i) all Loans and other
 advances made by the Lenders to the Borrower or for the Borrower’s account and (ii) any and all
 other monetary Obligations that have become payable.

                 (b)    The Loan Account will be credited with all amounts received by the
 Administrative Agent from the Borrower or from other Persons for the Borrower’s account and
 the amounts so credited shall be applied as set forth in and to the extent required by SECTION
 2.17(b) or 7.03, as applicable. After the end of each month, the Administrative Agent shall send
 to the Borrower a statement accounting for the charges (including interest), loans, advances and
 other transactions occurring among and between the Administrative Agent, the Lenders and the
 Borrower during that month. The monthly statements shall, absent manifest error, shall be
 deemed presumptively correct.


                                                 39
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 126 of 366



        SECTION 2.21           Payments; Sharing of Setoff.

                (a)     The Borrower shall make each payment required to be made hereunder or
 under any other Loan Document (whether of principal, interest or fees of amounts payable under
 SECTIONS 2.14 or 2.23, or otherwise) prior to 3:00 p.m. on the date when due, in immediately
 available funds, without setoff or counterclaim. Any amounts received after such time on any
 date may, in the discretion of the Administrative Agent, be deemed to have been received on the
 next succeeding Business Day for purposes of calculating interest thereon. All such payments
 shall be made to the Administrative Agent at its Funding Office, except that payments pursuant
 to SECTIONS 2.14, 2.23 and 9.03 shall be made directly to the Persons entitled thereto and
 payments pursuant to other Loan Documents shall be made to the Persons specified therein. The
 Administrative Agent shall distribute any such payments to the appropriate recipient promptly
 following receipt thereof. If any payment under any Loan Document shall be due on a day that
 is not a Business Day, except with respect to Borrowings, the date for payment shall be extended
 to the next succeeding Business Day, and, if any payment due with respect to Borrowings shall
 be due on a day that is not a Business Day, the date for payment shall be extended to the next
 succeeding Business Day, unless that succeeding Business Day is in the next calendar month, in
 which event, the date of such payment shall be on the last Business Day of subject calendar
 month, and, in the case of any payment accruing interest, interest thereon shall be payable for the
 period of such extension.

                 (b)     All funds received by and available to the Administrative Agent to pay
 principal, interest, premium (including the Exit Payment), fees and other amounts then due
 hereunder, shall be applied in accordance with the provisions of SECTION 2.17(b) or 7.03
 ratably among the parties entitled thereto in accordance with the amounts of principal, interest,
 fees and other amounts then due to such respective parties. For purposes of calculating interest
 due to a Lender, that Lender shall be entitled to receive interest on the actual amount contributed
 by that Lender towards the principal balance of the Loans outstanding during the applicable
 period covered by the interest payment made by the Borrower. Any net principal reductions to
 the Loans received by the Administrative Agent in accordance with the Loan Documents during
 such period shall not reduce such actual amount so contributed, for purposes of calculation of
 interest due to that Lender, until the Administrative Agent has distributed to the applicable
 Lender its pro rata portion thereof.

                 (c)    Unless the Administrative Agent shall have received notice from the
 Borrower prior to the date on which any payment is due to the Administrative Agent for the
 account of the Lenders hereunder that the Borrower will not make such payment, the
 Administrative Agent may assume that the Borrower have made such payment on such date in
 accordance herewith and may, in reliance upon such assumption, distribute to the Lenders the
 amount due. In such event, if the Borrower has not in fact made such payment, then each of the
 Lenders severally agrees to repay to the Administrative Agent forthwith on demand the amount
 so distributed to such Lender with interest thereon, for each day from and including the date such
 amount is distributed to it to but excluding the date of payment to the Administrative Agent, at
 the Federal Funds Rate.

               (d)   In accordance with the provisions of SECTION 2.27, if any Lender shall
 fail to make any payment required to be made by it pursuant to this Agreement, then the


                                                 40
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 127 of 366



 Administrative Agent may, in its discretion (notwithstanding any contrary provision hereof),
 apply any amounts thereafter received by the Administrative Agent for the account of such
 Lender to satisfy such Lender’s obligations under such Section until all such unsatisfied
 obligations are fully paid.

        SECTION 2.22            [Reserved].

        SECTION 2.23            Taxes.

                (a)    Any and all payments by or on account of any obligation of the Loan
 Parties hereunder or under any other Loan Document shall be made free and clear of and without
 deduction for any Taxes, except as required by Applicable Law; provided, however, that if a
 Loan Party or an Agent or a Lender shall be required to deduct or remit any such Taxes from
 such payments, then (i) in the case of any Indemnified Taxes, the sum payable shall be increased
 as necessary so that after making all required deductions or remittances for such Taxes
 (including deductions applicable to additional sums payable under this SECTION 2.23) the
 applicable Credit Party receives an amount equal to the sum it would have received had no such
 deductions been made, (ii) the Loan Party shall make such deductions and (iii) the Loan Party
 shall pay the full amount deducted to the relevant Governmental Authority in accordance with
 Applicable Law.

              (b)    In addition, the Loan Parties shall pay any Other Taxes to the relevant
 Governmental Authority in accordance with Applicable Law.

                 (c)    The Loan Parties shall indemnify each Credit Party, within ten (10) days
 after written demand therefor, for the full amount of any Indemnified Taxes paid or payable by
 such Credit Party on or with respect to any payment by or on account of any obligation of the
 Loan Parties hereunder or under any other Loan Document (including Indemnified Taxes
 imposed or asserted on or attributable to amounts payable under this SECTION 2.23) and any
 penalties, interest and reasonable expenses arising therefrom or with respect thereto; provided
 that if any Borrower reasonably believes that such Taxes were not correctly or legally asserted,
 each Lender will use reasonable efforts to cooperate with such Borrower to obtain a refund of
 such taxes so long as such efforts would not, in the good-faith determination of such Lender,
 result in any additional costs, expenses or risks or be otherwise disadvantageous to it; provided
 further, that the Borrower shall not be required to compensate any Lender pursuant to this
 SECTION 2.23 for any amounts payable by such Lender in any fiscal year of such Lender if
 such Lender does not furnish notice of such claim within nine (9) months from the end of such
 fiscal year; provided further, that if the law giving rise to such claim has a retroactive effect, then
 such nine (9) month period shall be extended to include such period of retroactive effect. A
 certificate as to the amount of such payment or liability delivered to the Borrower by a Credit
 Party, or by the Administrative Agent on its own behalf or on behalf of any other Credit Party,
 setting forth in reasonable detail the manner in which such amount was determined, shall be
 conclusive absent manifest error.

                 (d)     As soon as practicable after any payment of Indemnified Taxes by a Loan
 Party to a Governmental Authority, the Borrower shall deliver to the Administrative Agent the
 original or a certified copy of a receipt issued by such Governmental Authority evidencing such


                                                   41
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                              Document    Page 128 of 366



 payment, a copy of the return reporting such payment or other evidence of such payment
 reasonably satisfactory to the Administrative Agent.

                 (e)    Any Foreign Lender that is entitled to an exemption from or reduction in
 United States withholding tax shall deliver to the Borrower and the Administrative Agent two (2)
 executed copies of (i) either United States Internal Revenue Service Form W-8BEN-E or W-
 8BEN, as applicable (claiming a treaty benefit) or Form W-8ECI, or any subsequent versions
 thereof or successors thereto, (ii) in the case of a Foreign Lender claiming exemption from or
 reduction in U.S. federal withholding Tax under Section 871(h) or 881(c) of the Code with
 respect to payments of “portfolio interest”, a (A) Form W-8BEN-E or W-8BEN, as applicable, or
 any subsequent versions thereof or successors thereto and (B) a certificate substantially in the
 form of Exhibit E-1 representing that such Foreign Lender (1) is not a bank for purposes of
 Section 881(c) of the Code, (2) is not a 10 percent shareholder (within the meaning of Section
 871(h)(3)(B) of the Code) of any Loan Party and (3) is not a controlled foreign corporation
 related to the Loan Parties (within the meaning of Section 864(d)(4) of the Code) (a “U.S. Tax
 Compliance Certificate”), in all cases, properly completed and duly executed by such Foreign
 Lender claiming, as applicable, complete exemption from or reduced rate of, U.S. federal
 withholding Tax on payments by the Loan Parties under this Agreement and the other Loan
 Documents, or, (iii) to the extent a Foreign Lender is not the beneficial owner, a Form W-8IMY,
 accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, as applicable, a U.S.
 Tax Compliance Certificate substantially in the form of Exhibit E-2 or Exhibit E-3, IRS Form
 W-9, and/or other certification documents from each beneficial owner, as applicable; provided
 that if the Foreign Lender is a partnership and one or more direct or indirect partners of such
 Foreign Lender are claiming the portfolio interest exemption, such Foreign Lender may provide
 a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on behalf of each
 such direct and indirect partner. Such forms shall be delivered by each Foreign Lender on or
 before the date it becomes a party to this Agreement (or, in the case of a transferee that is a
 participation holder, on or before the date such participation holder becomes a transferee
 hereunder) and on or before the date, if any, such Foreign Lender changes its applicable lending
 office by designating a different lending office (a “New Lending Office”). In addition, each
 Foreign Lender shall deliver such forms promptly upon the obsolescence or invalidity of any
 form previously delivered by such Foreign Lender. If a payment made to a Lender under any
 Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if such
 Lender were to fail to comply with the applicable reporting requirements of FATCA (including
 those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
 deliver to the Borrower and the Administrative Agent at the time or times prescribed by law and
 at such time or times reasonably requested by the Borrower or the Administrative Agent such
 documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i)
 of the Code) and such additional documentation reasonably requested by the Borrower or the
 Administrative Agent as may be necessary for the Borrower and the Administrative Agent to
 comply with their obligations under FATCA and to determine that such Lender has complied
 with such Lender’s obligations under FATCA or to determine the amount to deduct and withhold
 from such payment. Notwithstanding any other provision of this SECTION 2.23(e), a Foreign
 Lender shall not be required to deliver any form pursuant to this SECTION 2.23(e) that such
 Foreign Lender is not legally able to deliver.




                                               42
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 129 of 366



               (f)    Any U.S. Lender shall deliver to the Borrower and the Administrative
 Agent two (2) properly completed and duly executed copies of Internal Revenue Service Form
 W-9 or any successor form certifying that such U.S. Lender is exempt from U.S. federal backup
 withholding tax.

                 (g)    The Loan Parties shall not be required to indemnify any Foreign Lender or
 to pay any additional amounts to any Foreign Lender in respect of U.S. federal withholding Tax
 pursuant to paragraph (a) or (c) above to the extent that the obligation to pay such additional
 amounts would not have arisen but for a failure by such Foreign Lender to comply with the
 provisions of paragraph (e) above. Should a Lender become subject to Taxes because of its
 failure to deliver a form required hereunder, the Loan Parties shall, at such Lender’s expense,
 take such steps as such Lender shall reasonably request to assist such Lender to recover such
 Taxes.

                (h)     If any Loan Party shall be required pursuant to this SECTION 2.23 to pay
 any additional amount to, or to indemnify, any Credit Party to the extent that such Credit Party
 becomes subject to Taxes subsequent to the Closing Date (or, if applicable, subsequent to the
 date such Person becomes a party to this Agreement) as a result of any change in the
 circumstances of such Credit Party (other than a change in Applicable Law), including without
 limitation a change in the residence, place of incorporation, principal place of business of such
 Credit Party or a change in the branch or lending office of such Credit Party, as the case may be,
 such Credit Party shall use reasonable efforts to avoid or minimize any amounts which might
 otherwise be payable pursuant to this SECTION 2.23(h); provided, however, that such efforts
 shall not include the taking of any actions by such Credit Party that would result in any Tax,
 costs or other expense to such Credit Party (other than a tax, cost or other expense for which
 such Credit Party shall have been reimbursed or indemnified by the Loan Parties pursuant to this
 Agreement or otherwise) or any action which would or might in the reasonable opinion of such
 Credit Party have an adverse effect upon its business, operations or financial condition or
 otherwise be disadvantageous to such Credit Party.

                (i)     If any Credit Party, in its sole discretion, determines in good faith that it
 has actually and finally realized, by reason of a refund, deduction or credit of any Taxes paid or
 reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in respect of payments
 under the Loan Documents (which refund, deduction or credit is provided by the jurisdiction
 imposing such Taxes), a current monetary benefit that it would otherwise not have obtained and
 that would result in the total payments under this SECTION 2.23 exceeding the amount needed
 to make such Credit Party whole, such Credit Party shall pay to the Borrower, with reasonable
 promptness following the date upon which it actually realizes such benefit, an amount equal to
 the amount of such refund, deduction or credit (but only to the extent of the amount of any Taxes
 paid or reimbursed by the Loan Parties), net of all reasonable out of pocket expenses incurred in
 securing such refund, deduction or credit; provided, however, that the Borrower, upon the
 request of the Administrative Agent or such Credit Party, agrees to repay the amount paid over to
 the Borrower (plus any penalties, interest or other charges imposed by the relevant Governmental
 Authority) to the Administrative Agent or such Credit Party in the event the Administrative
 Agent or such Credit Party is required to repay such refund, deduction or credit to such
 Governmental Authority. This SECTION 2.23(i) shall not be construed to require any Credit



                                                 43
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 130 of 366



 Party to make available its tax returns (or any other information relating to its Taxes which it
 deems confidential) to any Loan Party.

        SECTION 2.24            Mitigation Obligations; Replacement of Lenders.

                 (a)    If any Lender requests compensation under SECTION 2.14 or if the Loan
 Parties are required to pay any additional amount to any Lender or any Governmental Authority
 for the account of any Lender pursuant to SECTION 2.23, then such Lender shall use reasonable
 efforts to designate a different lending office for funding or booking its Loans hereunder or to
 assign its rights and obligations hereunder to another of its offices, branches or affiliates, if, in
 the reasonable judgment of such Lender, such designation or assignment (i) would eliminate or
 reduce amounts payable pursuant to SECTION 2.14 or SECTION 2.23, as the case may be, in
 the future and (ii) would not subject such Lender to any unreimbursed cost or expense. The Loan
 Parties hereby agree to pay all reasonable costs and expenses incurred by any Lender in
 connection with any such designation or assignment; provided, however, that the Loan Parties
 shall not be liable for such costs and expenses of a Lender requesting compensation if (i) such
 Lender becomes a party to this Agreement on a date after the Closing Date and (ii) the relevant
 Change in Law occurs on a date prior to the date such Lender becomes a party hereto.

                 (b)     If any Lender requests compensation under SECTION 2.14 for thirty (30)
 consecutive days, or if any Borrower is required to pay any additional amount to any Lender or
 any Governmental Authority for the account of any Lender pursuant to SECTION 2.23, or if any
 Lender is a Defaulting Lender, then the Borrower may, at its sole expense and effort, upon notice
 to such Lender and the Administrative Agent, require such Lender to assign and delegate,
 without recourse (in accordance with and subject to the restrictions contained in SECTION
 9.04), all its interests, rights and obligations under this Agreement to an assignee that shall
 assume such obligations (which assignee may be another Lender, if a Lender accepts such
 assignment); provided, however, that (i) the Borrower shall have received the prior written
 consent of the Administrative Agent, which consent shall not be unreasonably withheld, (ii) such
 Lender shall have received payment of an amount equal to the outstanding principal of its Loans,
 accrued interest thereon, accrued fees, the Exit Payment and all other amounts payable to it
 hereunder from the assignee (to the extent of such outstanding principal and accrued interest and
 fees) or the Borrower (in the case of all other amounts) and (iii) in the case of any such
 assignment resulting from a claim for compensation under SECTION 2.14 or payments required
 to be made pursuant to SECTION 2.23, such assignment will result in a reduction in such
 compensation or payments. A Lender shall not be required to make any such assignment and
 delegation if, prior thereto, as a result of a waiver by such Lender or otherwise, the
 circumstances entitling the Borrower to require such assignment and delegation cease to apply.

        SECTION 2.25            [Reserved].

        SECTION 2.26            Security Interests in Collateral.

         To secure their Obligations under this Agreement and the other Loan Documents, the
 Borrower shall, and shall cause each other Loan Party to, grant to the Collateral Agent, for its
 benefit and the benefit of the other Secured Parties, a first-priority security interest in (having the




                                                   44
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 131 of 366



 priority set forth in the Order ), all of the Collateral pursuant hereto and to the Security
 Documents.

        SECTION 2.27           Defaulting Lenders.

          Notwithstanding anything to the contrary set forth herein, the Administrative Agent shall
 not be obligated to transfer to a Defaulting Lender any payments made by the Borrower to the
 Administrative Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
 would otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of such
 transfer to the Defaulting Lender, the Administrative Agent shall transfer any such payments (i)
 first, to each Non-Defaulting Lender ratably in accordance with their Commitments (but, in each
 case, only to the extent that such Defaulting Lender’s portion of a Loan (or other funding
 obligation) was funded by such other Non-Defaulting Lender) and (ii) second, from and after the
 date on which all other Obligations have been paid in full, to such Defaulting Lender. Solely for
 the purposes of voting or consenting to matters with respect to the Loan Documents such
 Defaulting Lender shall be deemed not to be a “Lender” and such Lender’s Commitment shall be
 deemed to be zero; provided, that the foregoing shall not apply to any of the matters governed by
 SECTION 9.02(b)(i) or (ii) (A) or (B). The provisions of this SECTION 2.27 shall remain
 effective with respect to such Defaulting Lender until the earlier of (y) the date on which all of
 the Non-Defaulting Lenders, the Administrative Agent, and the Borrower shall have waived, in
 writing, the application of this SECTION 2.27 to such Defaulting Lender, or (z) the date on
 which such Defaulting Lender pays to the Administrative Agent all amounts owing by such
 Defaulting Lender in respect of the amounts that it was obligated to fund hereunder, and, if
 requested by the Administrative Agent, provides adequate assurance of its ability to perform its
 future obligations hereunder. The operation of this SECTION 2.27 shall not be construed to
 increase or otherwise affect the Commitment of any Lender, to relieve or excuse the performance
 by such Defaulting Lender or any other Lender of its duties and obligations hereunder, or to
 relieve or excuse the performance by any Borrower of its duties and obligations hereunder to the
 Administrative Agent or to the Lenders other than such Defaulting Lender. Any failure by a
 Defaulting Lender to fund amounts that it was obligated to fund hereunder shall constitute a
 material breach by such Defaulting Lender of this Agreement and shall entitle the Borrower, at
 its option, upon written notice to the Administrative Agent, to arrange for a substitute Lender to
 assume the Commitment of such Defaulting Lender, such substitute Lender to be reasonably
 acceptable to the Administrative Agent. In connection with the arrangement of such a substitute
 Lender, the Defaulting Lender shall have no right to refuse to be replaced hereunder, and agrees
 to execute and deliver a completed form of Assignment and Assumption in favor of the
 substitute Lender (and agrees that it shall be deemed to have executed and delivered such
 document if it fails to do so) subject only to being paid its share of the outstanding Obligations
 (including all interest, fees, and other amounts that may be due and payable in respect thereof);
 provided, that any such assumption of the Commitment of such Defaulting Lender shall not be
 deemed to constitute a waiver of any of the Credit Parties’ or the Loan Parties’ rights or remedies
 against any such Defaulting Lender arising out of or in relation to such failure to fund. In the
 event of a direct conflict between the priority provisions of this SECTION 2.27 and any other
 provision contained in this Agreement or any other Loan Document, it is the intention of the
 parties hereto that such provisions be read together and construed, to the fullest extent possible,
 to be in concert with each other. In the event of any actual, irreconcilable conflict that cannot be
 resolved as aforesaid, the terms and provisions of this SECTION 2.27 shall control and govern.


                                                 45
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 132 of 366



                                             ARTICLE III

                                   Representations and Warranties

         To induce the Credit Parties to make the Loans, the Loan Parties executing this
 Agreement or a Joinder Agreement hereto, jointly and severally, make the following
 representations and warranties to each Credit Party with respect to each Loan Party and its
 Subsidiaries on the date hereof and on each other date required by SECTION 4.02 hereof, in
 each case as of the date such representation and warranty is made unless an earlier date is
 specified:

        SECTION 3.01            Organization; Powers.

          Each Loan Party is a Debtor in the Chapter 11 Cases. Each Loan Party and each of its
 Subsidiaries is duly organized, validly existing and in good standing under the laws of the
 jurisdiction of its organization and subject to the entry of the Interim Order (and the Final Order,
 when applicable), has all requisite corporate or other applicable entity power and authority to
 own its property and assets and to carry on its business as now conducted, except, in each case,
 where the failure to do so, or so possess, individually or in the aggregate would not reasonably
 be expected to result in a Material Adverse Effect. Subject to the entry of the Interim Order (and
 the Final Order, when applicable), each Loan Party has all requisite organizational power and
 authority to execute and deliver and perform all its obligations under all Loan Documents to
 which such Loan Party is a party. Each Loan Party and each of its Subsidiaries is qualified to do
 business in, and is in good standing (where such concept exists) in, every jurisdiction in which
 the nature of its business or the ownership or leasing of its properties makes such qualification
 necessary, except where the failure to be so qualified or in good standing individually or in the
 aggregate would not reasonably be expected to result in a Material Adverse Effect. Schedule
 3.01 annexed hereto sets forth, as of the date hereof, each Loan Party’s and each of its
 Subsidiaries’ name as it appears in official filings in its state of incorporation or organization, its
 state of incorporation or organization, organization type, organization number, if any, issued by
 its state of incorporation or organization, and its federal employer identification number.

        SECTION 3.02            Authorization; Enforceability.

         The transactions contemplated hereby and by the other Loan Documents to be entered
 into by each Loan Party are within such Loan Party’s corporate powers and, subject to approval
 of the Bankruptcy Court pursuant to the Orders, have been duly authorized by all necessary
 corporate, membership, partnership or other necessary action. Subject to approval of the
 Bankruptcy Court pursuant to the Orders, this Agreement has been duly executed and delivered
 by each Loan Party that is a party hereto or thereto and constitutes, and each other Loan
 Document to which any Loan Party is a party, when executed and delivered by such Loan Party
 will constitute, a legal, valid and binding obligation of such Loan Party, enforceable in
 accordance with its terms, subject to applicable bankruptcy, insolvency, reorganization,
 moratorium or other laws affecting creditors’ rights generally and subject to general principles of
 equity, regardless of whether considered in a proceeding in equity or at law.




                                                   46
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 133 of 366



        SECTION 3.03            No Conflicts.

         Upon entry of the Orders, as applicable, the transactions to be entered into and
 contemplated by the Loan Documents (a) will not violate any Applicable Law (except to the
 extent that such violation would not reasonably be expected to result in a Material Adverse
 Effect) or the Charter Documents of any Loan Party or any of its Subsidiaries, (b) do not violate
 or result in a default (with due notice, lapse of grace period or both) under any indenture or any
 other material agreement or instrument, except to the extent that such default would not
 reasonably be expected to result in a Material Adverse Effect or such default is stayed by the
 filing of the Chapter 11 Cases, and (c) will not result in the creation or imposition of any Lien on
 any asset of any Loan Party or any of its Subsidiaries, except Liens created under the Loan
 Documents and Permitted Encumbrances.

        SECTION 3.04            Financial Condition.

         The Borrower has heretofore furnished to the Agents (i) the Consolidated balance sheet,
 and statements of operations, stockholders’ equity, and cash flows for the Borrower and its
 Subsidiaries as of and for the twelve month period ending December 31, 2019, audited by
 KPMG, LLP, independent public accountants, and (ii) the unaudited interim Consolidated
 balance sheet, and the related statements of operations, stockholders’ equity, and cash flows for
 the Borrower and its Subsidiaries for the period ending September 30, 2020. Such financial
 statements present fairly, in all material respects, the financial position, results of operations and
 cash flows of Holdings and its Subsidiaries as of such dates and for such periods in accordance
 with GAAP. Since May 12, 2020, there has been no event, change, condition or development
 that has had or could reasonably be expected to have, individually or in the aggregate, a Material
 Adverse Effect.

        SECTION 3.05            Properties.

                 (a)     Each Loan Party and each of its Subsidiaries has title to, or valid leasehold
 interests in or right to use, all its real and personal property material to its business, except for
 defects which would not reasonably be expected to have a Material Adverse Effect.

                 (b)     Schedule 3.05(b) sets forth with respect to each Loan Party and each of its
 Subsidiaries a list of all registrations and issuances of the Intellectual Property arising under the
 United States laws owned by such Loan Party and each of its Subsidiaries and all applications for
 the registrations or issuance thereof, in each case as of the date hereof. Each such registration,
 issuance and application that is material to the business of such Loan Party or such Subsidiary is
 subsisting, has not expired or been abandoned or cancelled, and to the knowledge of each Loan
 Party, is valid and enforceable. To the knowledge of each Loan Party, no proceeding is pending
 against any Loan Party challenging the ownership, registration, validity, enforceability or use of
 any item of Intellectual Property. Each Loan Party and each of its Subsidiaries owns or is
 licensed to use, all Intellectual Property used in its business, free and clear of all Liens other than
 Permitted Encumbrances, except to the extent that the failure to so own or have the right to use
 would not reasonably be expected to have a Material Adverse Effect, and each Loan Party’s and
 each of its Subsidiaries’ conduct of its business and its use of the Intellectual Property owned by
 such Loan Party or such Subsidiary does not infringe upon, misappropriate, dilute or otherwise


                                                   47
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 134 of 366



 violate the rights of any other Person, except for any such infringements, misappropriations,
 dilutions or other violations that, individually or in the aggregate, would not reasonably be
 expected to result in a Material Adverse Effect. No proceeding is pending (or to the knowledge
 of each Loan Party, threatened) in which any Person is alleging that a Loan Party or any of its
 Subsidiaries is infringing, misappropriating, diluting, or otherwise violating the Intellectual
 Property rights of any Person in any material respect. Each Loan Party and each of its
 Subsidiaries have taken reasonable actions to maintain and protect their material Intellectual
 Property, including protecting the secrecy and confidentiality of the confidential information and
 trade secrets of the Loan Parties and each of the Subsidiaries taking reasonable steps to prevent
 any trade secret of any Loan Party or any Subsidiary from falling into the public domain. To the
 knowledge of each Loan Party, no Person is infringing, misappropriating, diluting or otherwise
 violating any intellectual property owned by any Loan Party or any of its Subsidiaries. Each
 Loan Party and each of its Subsidiaries owns or possesses adequate rights to use all computer
 systems (including hardware, software databases, firmware and related equipment),
 communications systems, and networking systems, (the “IT Systems”) used by such Loan Party
 or Subsidiary in connection with the operation of its businesses and operations (such rights for
 all Loan Parties, collectively, the “Loan Party IT Systems”). The Loan Party IT Systems are
 adequate in all material respects for their intended use in the operation of the Loan Parties and
 their Subsidiaries’ respective businesses and operations, taken as a whole, as such businesses and
 operations are currently conducted.

                 (c)      Schedule 3.05(c)(i) sets forth the address (including county) of all Real
 Estate that is owned by the Loan Parties and their Subsidiaries as of the date hereof. Schedule
 3.05(c)(ii) sets forth, in all material respects, the address of all real property that is leased by the
 Loan Parties and their Subsidiaries as of the date hereof in each Landlord Lien State on which
 Inventory (as defined in the ABL DIP Facility) included in the Borrowing Base (as defined in the
 ABL DIP Facility) is located with an aggregate Cost in excess of $700,000.

        SECTION 3.06            Litigation and Environmental Matters.

                (a)    As of the date hereof except the Chapter 11 Cases, there are no actions,
 suits or proceedings by or before any arbitrator or Governmental Authority pending against or, to
 the actual knowledge of Responsible Officers of a Loan Party, threatened in writing against or
 affecting any Loan Party or any of its Subsidiaries (i) as to which there is a reasonable
 expectation of an adverse determination which, if adversely determined, would reasonably be
 expected individually or in the aggregate to result in a Material Adverse Effect or (ii) that
 involve any of the Loan Documents, the Senior Secured Notes Documents, the Senior Secured
 Superpriority Notes Documents or the Senior Unsecured Notes Documents.

                (b)     No Loan Party nor any of its Subsidiaries (i) has failed to comply with any
 Environmental Law or to obtain, maintain or comply with any permit, license or other approval
 required under any Environmental Law, (ii) has become subject to any Environmental Liability,
 (iii) has received written notice of any actual or potential claim with respect to any
 Environmental Liability or (iv) knows of any basis for any Environmental Liability, which, in
 each case, individually or in the aggregate, would reasonably be expected to result in a Material
 Adverse Effect.



                                                   48
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 135 of 366



                (c)      No Real Estate or facility owned, operated or leased by any Loan Party or
 any of its Subsidiaries is listed or, to the knowledge of the Loan Parties, proposed for listing on
 the National Priorities List promulgated pursuant to CERCLA or similar state “Superfund” list
 except to the extent that such filings, individually or in the aggregate, would not reasonably be
 expected to result in a Material Adverse Effect.

                (d)     No Lien has been recorded or, to the knowledge of any Loan Party,
 threatened under any Environmental Law with respect to any Real Estate of the Loan Parties or
 any of their Subsidiaries.

               (e)      The execution, delivery and performance of this Agreement and the
 consummation of the Transactions and the other transactions contemplated hereby will not
 require any notification, registration, filing, reporting, disclosure, investigation, remediation or
 cleanup pursuant to any applicable Environmental Law, except for any requirement the
 noncompliance with which could not reasonably be expected to have, individually or in the
 aggregate, a Material Adverse Effect.

                 (f)     The Borrower has made available to the Agents and the Lenders all
 material documents, studies, and reports in the possession, custody or control of the Loan Parties
 and their Subsidiaries concerning compliance with or liability under Environmental Law,
 including those concerning the actual or suspected existence of Hazardous Material at Real
 Estate or facilities currently or formerly owned, operated, leased or used by any Loan Party or
 any of its Subsidiaries.

                (g)      Hazardous Materials are not present at or about any of the Real Estate or
 any other facility currently owned, operated or leased by any Loan Party or any of its
 Subsidiaries in amount or condition that, individually or in the aggregate, would reasonably be
 expected to result in a Material Adverse Effect.

        SECTION 3.07           Compliance with Laws and Agreements.

         Each Loan Party and each of its Subsidiaries is in compliance with all Applicable Law
 except where the failure to comply, individually or in the aggregate, would not reasonably be
 expected to result in a Material Adverse Effect. Without limiting the generality of the foregoing,
 each Loan Party and each of its Subsidiaries has obtained all permits, licenses and other
 authorizations which are required with respect to the ownership and operations of its business,
 except where the failure to obtain such permits, licenses or other authorizations, individually or
 in the aggregate, could not reasonably be expected to have a Material Adverse Effect. Each
 Loan Party and each of its Subsidiaries is in compliance with all terms and conditions of all such
 permits, licenses, orders and authorizations, except where the failure to comply with such terms
 or conditions, individually or in the aggregate, could not reasonably be expected to have a
 Material Adverse Effect. Without limiting the generality of the foregoing, each Loan Party has
 complied at all times in all material respects with applicable Laws regarding the collection,
 retention, use and protection of personal information. No Person (including any Governmental
 Authority) has made any claim or commenced any action relating to the Loan Party’s privacy or
 data security practices, including with respect to the access, disclosure or use of personal
 information maintained by or on behalf of any of such business or to the knowledge of each


                                                 49
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 136 of 366



 Loan Party and their Subsidiaries threatened any such claim or action or conducted any
 investigation or inquiry thereof, except any such claim or action that could not reasonably be
 expected to have a Material Adverse Effect. The execution, delivery, or performance of this
 Agreement and the consummation of the transactions contemplated hereby, will not violate any
 applicable privacy Laws or the privacy policy of any Loan Party or any of its Subsidiaries as it
 currently exists or as it existed at any time during which any personal information was collected
 or obtained by or on behalf of such Loan Party or Subsidiary.

        SECTION 3.08           Investment Company Status.

         No Loan Party nor any of its Subsidiaries is an “investment company” as defined in, and
 subject to regulation under, the Investment Company Act of 1940, as amended.

        SECTION 3.09           Taxes.

        Since the Closing Date, each Loan Party and each of its Subsidiaries has timely filed or
 caused to be filed all tax returns and reports required to have been filed and subject to the
 approval of the Bankruptcy Court has paid or caused to be paid all Taxes required to have been
 paid by it, except (a) Taxes that are being contested in good faith by appropriate proceedings, for
 which such Loan Party or such Subsidiary has set aside on its books adequate reserves in
 accordance with GAAP, and as to which no Lien has arisen, (b) to the extent that the failure to
 do so could not, individually or in the aggregate, reasonably be expected to result in a Material
 Adverse Effect or (c) Taxes the non-payment of which is permitted or required by the
 Bankruptcy Code or order of the Court.

        SECTION 3.10           ERISA.

         Other than the Chapter 11 Cases and except as would not reasonably be expected to result
 in a Material Adverse Effect: (i) each of the Loan Parties and their ERISA Affiliates is in
 compliance with the applicable provisions of ERISA and the provisions of the Code relating to
 Plans and the regulations and published interpretations thereunder; (ii) the present value of all
 benefit liabilities under each Plan of each of the Loan Parties and their ERISA Affiliates (based
 on those assumptions used to fund such Plan) does not exceed the value of the assets of such
 Plan and the present value of all accrued benefit obligations of all underfunded Plans (based on
 the assumptions used for purposes of Statement of Financial Accounting Standards No. 87) does
 not exceed the value of the assets of all such underfunded Plans; (iii) no ERISA Event has
 occurred or is reasonably expected to occur; and (iv) none of the Loan Parties or the ERISA
 Affiliates has received any written notification that any Multiemployer Plan is in reorganization
 or is in endangered or critical status or has been terminated within the meaning of Title IV of
 ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be in
 reorganization or in endangered or critical status or to be terminated. Each of the Loan Parties
 represents and warrants as of the date hereof that the assets of such Loan Party do not constitute
 “plan assets” for purposes of Title I of ERISA.

        SECTION 3.11           Disclosure.

        As of the date hereof, none of the reports, financial statements, certificates or other
 written information (other than any projections, pro formas, budgets and general market


                                                 50
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 137 of 366



 information) concerning any of the Loan Parties or any of their Subsidiaries furnished by or on at
 the direction of any Loan Party to any Credit Party in connection with the negotiation of this
 Agreement or any other Loan Document or delivered hereunder or thereunder (as modified or
 supplemented by other information so furnished), when taken as a whole, contains, as of the date
 furnished, any material misstatement of fact or omits to state any material fact necessary to make
 the statements therein, in the light of the circumstances under which they were made, not
 materially misleading in light of the circumstances under which such statements were made;
 provided, further, and notwithstanding the forgoing, the Loan Parties have not failed to disclose
 any and all material assumptions made in connection with the Initial Budget and then-Approved
 Budget, as applicable.

        SECTION 3.12           Subsidiaries.

                 (a)    Schedule 3.12 sets forth the name of, and the ownership interest of each
 Loan Party and each of its Subsidiaries in, each Subsidiary as of the date hereof; there is no other
 Capital Stock of any class outstanding as of the date hereof. To the knowledge of the Loan
 Parties, all such shares of Capital Stock as of the date hereof are validly issued, fully paid, and,
 with respect to corporate shares, non-assessable.

                (b)    Except as set forth on Schedule 3.12, no Loan Party nor any of its
 Subsidiaries is party to any joint venture, general or limited partnership, or limited liability
 company agreements as of the date hereof.

        SECTION 3.13           [Reserved].

        SECTION 3.14           Labor Matters.

         As of the date hereof, there are no strikes, lockouts or slowdowns against any Loan Party
 or any of its Subsidiaries pending or, to the actual knowledge of any Responsible Officer of any
 Loan Party, threatened, except to the extent that strikes, lockouts or slowdowns would not
 reasonably be expected to result in a Material Adverse Effect. The hours worked by and
 payments made to employees of any of the Loan Parties and any of their Subsidiaries have not
 been in violation of the Fair Labor Standards Act or any other applicable federal, state, local or
 foreign law dealing with such matters to the extent that any such violation could reasonably be
 expected to have a Material Adverse Effect. Except as set forth on Schedule 3.06(a) or except to
 the extent that such liability would not reasonably be expected to have a Material Adverse Effect,
 all payments due from any Loan Party or any Subsidiary thereof, or for which any claim may be
 made against any Loan Party or any Subsidiary thereof, on account of wages and employee
 health and welfare insurance and other benefits, have been paid or accrued in accordance with
 GAAP as a liability on the books of such Loan Party or such Subsidiary. Except as set forth on
 Schedule 3.14, as of the date hereof no Loan Party nor any Subsidiary thereof is a party to or
 bound by any material collective bargaining agreement, bonus, restricted stock, stock option, or
 stock appreciation plan or agreement or any similar plan, agreement or arrangement. As of the
 date hereof, there are no representation proceedings pending or, to the actual knowledge of any
 Responsible Officer of any Loan Party, threatened to be filed with the National Labor Relations
 Board or other applicable Governmental Authority, and no labor organization or group of
 employees of any Loan Party or any Subsidiary thereof has made a pending demand in writing


                                                 51
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 138 of 366



 for recognition. As of the date hereof, the consummation of the transactions contemplated by the
 Loan Documents will not give rise to any right of termination or right of renegotiation on the
 part of any union under any collective bargaining agreement to which any Loan Party or any
 Subsidiary thereof is bound to the extent that such would be reasonably expected to result in a
 Material Adverse Effect.

        SECTION 3.15            Security Documents.

         The Interim Order is (and the Final Order when entered will be) effective to create in
 favor of the Collateral Agent, for the benefit of the Secured Parties, a legal, valid and
 enforceable, non-avoidable and automatically and fully and properly perfected priority security
 interest in all right, title and interest of the Loan Parties in each item of Collateral (which for the
 avoidance of doubt, shall include both tangible and intangible assets) and the proceeds thereof
 without the necessity of the execution of mortgages, security agreements, pledge agreements,
 financing statements or other agreements or documents with the priorities set forth in the
 Intercreditor Arrangement. Each Loan Party is the legal and beneficial owner of the Collateral
 pledged by it free and clear of any Lien, other than the Permitted Encumbrances. Pursuant to the
 terms of the Orders, the Obligations of the Loan Parties under this Agreement will constitute
 Superpriority Claims and be allowed as superpriority administrative expense claims in the
 Chapter 11 Cases under section 364(c) of the Bankruptcy Code, having priority over all
 administrative expense claims and unsecured claims against such Loan Parties now existing or
 hereafter arising, of any kind whatsoever, including, without limitation, all administrative
 expense claims of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and
 all super-priority administrative expense claims granted to any other Person (including
 Avoidance Actions and the proceeds thereof), subject only to the terms of the Carve-Out and the
 Intercreditor Arrangement.

        SECTION 3.16            Federal Reserve Regulations.

               (a)     No Loan Party nor any Subsidiary thereof is engaged principally, or as one
 of its important activities, in the business of extending credit for the purpose of buying or
 carrying Margin Stock.

                 (b)   No part of the proceeds of any Loan will be used, whether directly or
 indirectly, and whether immediately, incidentally or ultimately, (i) to buy or carry Margin Stock
 or to extend credit to others for the purpose of buying or carrying Margin Stock or to refund
 indebtedness originally incurred for such purpose in violation of Regulation U or X or (ii) for
 any purpose that entails a violation of, or that is inconsistent with, the provisions of the
 Regulations of the Board, including Regulation U or Regulation X.

        SECTION 3.17            Initial Budget.

         The Initial Budget, each Approved Budget and each Updated Budget is based upon good
 faith estimates and assumptions believed by management of the Borrower to be reasonable at the
 time made, in light of the circumstances under which they were made, it being recognized by the
 Administrative Agent and the Lenders that such financial information as it relates to future
 events is not to be viewed as fact and that actual results during the period or periods covered by



                                                   52
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                              Document    Page 139 of 366



 such financial information may differ from the projected results set forth therein by a material
 amount. The Loan Parties have not failed to disclose to the Lenders any material assumptions
 with respect to any of the Initial Budget, each Approved Budget and each Updated Budget, and
 the Borrower affirms the reasonableness of the material assumptions set forth in the Initial
 Budget in all material respects




                                               53
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 140 of 366



         SECTION 3.18          Chapter 11 Cases. Chapter 11 Cases were commenced on the
 Petition Date, in accordance with applicable Requirements of Law and proper notice thereof
 under the circumstances, and proper notice under the circumstances of (x) the motion seeking
 approval of the Loan Documents and (y) entry of the Orders, as applicable and the hearings for
 the approval of the Interim Order have been held by the Bankruptcy Court

        SECTION 3.19           [Reserved].

         SECTION 3.20           OFAC/Sanctions. No Loan Party nor any of its Subsidiaries nor
 any director, officer, employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
 Sanctioned Person or a Sanctioned Entity, (b) has any material assets located in Sanctioned
 Entities, or (c) derives revenues from investments in, or transactions with Sanctioned Persons or
 Sanctioned Entities. Each of the Loan Parties and its Subsidiaries, each director, officer,
 employee, agent and Affiliate of each such Loan Party and each such Subsidiary, is in
 compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No
 proceeds of any Loan made hereunder will be used to fund any operations in, finance any
 investments or activities in, or make any payments to, a Sanctioned Person or a Sanctioned
 Entity, or otherwise used in any manner that would result in a violation of any applicable
 Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws by any Loan Party or any of
 its Subsidiaries.

        SECTION 3.21           [Reserved].

         SECTION 3.22           Orders. The Interim Order or the Final Order, as applicable, is in
 full force and effect and has not been vacated, reversed or rescinded or, without the prior written
 consent of the Administrative Agent and Required Lenders, amended or modified (other than
 amendments or modifications to the Interim Order as a result of entry of the Final Order) and no
 appeal of such order has been timely filed or, if timely filed, no stay pending such appeal is
 currently effective and if impacting or implicating the Sacred Rights, each Lender.

         SECTION 3.23          Petition Date; Claims and Collateral. Upon the entry of the
 Orders, each such Order and the Loan Documents are sufficient to provide that the Obligations
 will constitute a Superpriority Claim (as defined in the Orders) and the Liens and security
 interests securing the Obligations shall be senior secured, valid, enforceable and automatically
 and properly perfected priming liens, having the priorities set forth in the Orders.

                                             ARTICLE IV

                                              Conditions

        SECTION 4.01           Closing Date.

        The effectiveness of this Agreement on the date hereof, and the obligation of the Lenders
 to make Loans, is subject to the satisfaction by the Loan Parties or the waiver in accordance with
 SECTION 9.02 hereof of each of the following conditions precedent:

              (a)     The Agents (or their counsel) shall have received either (i) a counterpart of
 this Agreement and all other Loan Documents from each party thereto signed on behalf of such


                                                 54
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 141 of 366



 party or (ii) written evidence reasonably satisfactory to the Agents (which may include telecopy
 transmission or electronic pdf copy of a signed signature page of this Agreement) that such party
 has signed a counterpart of this Agreement and all other Loan Documents to which it is a party.

                 (b)   The Restructuring Support Agreement shall have been duly executed and
 filed with the Bankruptcy Court.

               (c)    The Agents shall have received a written opinion (addressed to the Agents
 and the Lenders and dated the Closing Date) of Milbank LLP, counsel for the Loan Parties.

                 (d)    The Agents shall have received Charter Documents and such other
 documents and certificates as the Agents or their counsel may reasonably request relating to the
 organization and existence of each Loan Party, the authorization of the transactions contemplated
 by the Loan Documents and any other legal matters relating to the Loan Parties, the Loan
 Documents or the transactions contemplated thereby, all in form and substance reasonably
 satisfactory to the Agents and their counsel.

                (e)     The Administrative Agent shall have received a borrowing request.

                (f)     The Agents shall have received a certificate, reasonably satisfactory in
 form and substance to the Agents, certifying that, as of the Closing Date, no Default or Event of
 Default exists and that immediately after the consummation of the Transactions, no Default or
 Event of Default will exist.

                (g)    The representations and warranties of the Borrower and each Facility
 Guarantor contained in this Agreement and the other Loan Documents or otherwise made in
 writing in connection herewith or therewith shall be true and correct in all material respects as of
 the Closing Date (unless qualified by materiality or Material Adverse Effect, in which case such
 representation and warranties shall be true and correct in all respects) on and as of the date
 hereof.

                (h)     [Reserved].

                (i)   The Administrative Agent shall have received a copy of the fully executed
 Intercreditor Acknowledgement.

                (j)     [Reserved].

                 (k)     All Indebtedness outstanding under the Prepetition ABL Credit Agreement
 shall have been paid in full (other than contingent obligations) from the first borrowing
 hereunder and all commitments thereunder shall have terminated), and the Administrative Agent
 shall have received a “pay-off” letter in form and substance reasonably satisfactory to the
 Administrative Agent with respect to such Indebtedness and such UCC (or equivalent)
 termination statements, mortgage releases, releases of assignments of leases and rents, releases
 of security interests in Intellectual Property and other instruments, in each case in proper form
 for recording or filing, as the Administrative Agent shall have reasonably requested to release
 and terminate of record the Liens securing such Indebtedness.



                                                 55
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                 Document    Page 142 of 366



                  (l)     The Collateral Agent shall have received all Uniform Commercial Code
 financing statements, required by law or reasonably requested by the Collateral Agent to be filed,
 registered or recorded to create or perfect in the United States the first priority Liens intended to
 be created under the Loan Documents and all such documents and instruments shall have been so
 filed, registered or recorded to the satisfaction of the Collateral Agent and the Collateral Agent,
 for the benefit of the Secured Parties, shall have a legal, valid, binding, enforceable fully
 perfected first priority Lien on, and perfected security interest in, all right, title and interest of the
 Loan Parties in the Collateral, subject only to (i) Liens expressly permitted hereby, (ii) the
 Carve-Out and (iii) the Intercreditor Arrangement, and free of all other Liens, other than Liens
 expressly permitted hereby and by the Interim Order, provided that the Interim Order (and the
 Final Order, when applicable) shall be effective to create in favor of the Administrative Agent a
 legal, valid, perfected and enforceable security interest and Lien upon the Collateral, with the
 priority set forth in the Orders and the terms thereof.

               (m)     There shall have been delivered to the Agents all documentation and other
 information requested by them that is required by regulatory authorities under applicable “know
 your customer” and anti-money laundering rules and regulations, including the Act (as defined in
 SECTION 9.16 below).

                (n)     The Administrative Agent and the Lenders shall have received a copy of
 the Initial Budget in form and substance reasonably acceptable to the Administrative Agent and
 Required Lenders.

                  (o)    All premiums, payments, fees and documented out-of-pocket fees and
 expenses (including fees and expenses of counsel and financial advisors) required to be paid to
 the Lenders and Administrative Agent on or before the Closing Date (whether incurred before or
 after the Petition Date and including estimated fees and expenses through the Closing Date) shall
 have been paid, including without limitation, fees and expenses of Stroock & Stroock & Lavan
 LLP, as counsel to certain Lenders, and Province, Inc., as financial advisor to certain Lenders.

                (p)   In connection with the Chapter 11 Cases, each of the following conditions
 shall have been met:

                       (i)      the Chapter 11 Cases for each of the Loan Parties shall have been
         commenced in the Bankruptcy Court for the Eastern District of Virginia, Richmond
         Division, and all of the “first day orders” and all related pleadings to be entered at the
         time of commencement of the Chapter 11 Cases or shortly thereafter shall have been
         reviewed in advance by the Lenders and shall be in form and substance acceptable or
         reasonably acceptable, as applicable pursuant to the Restructuring Support Agreement, to
         the Required Lenders.

                        (ii)   the Bankruptcy Court shall have entered, upon motion in form and
         substance acceptable to the Required Lenders and the Administrative Agent, the Interim
         Order no later than three (3) Business Days after the Petition Date, approving and
         authorizing this Agreement, all provisions thereof and transactions contemplated thereby,
         in form and substance reasonably satisfactory to the Required Lenders in their sole
         discretion, and following its entry the Interim Order shall be in full force and effect and


                                                    56
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                 Document    Page 143 of 366



        shall not have been vacated, reversed, modified, amended or stayed without the prior
        written consent of the Required Lenders (not to be unreasonably withheld or delayed) or
        in the case of a Sacred Rights Amendment, each Lender;

                         (iii)   the Loan Parties shall be in compliance in all respects with the
        Interim Order;

                       (iv)   each other Milestone that is required to be complied with prior to
        or concurrently with entry of the Interim Order shall have been complied with;

                        (v)   No trustee or examiner with enlarged powers (beyond those set
        forth in Bankruptcy Code sections 1106(a)(3) and (4)) shall have been appointed with
        respect to the Borrower or their respective properties;

                        (vi)   Upon entry of the Interim Order, the entry into this Agreement
        shall not violate any Applicable Law and shall not be enjoined, temporarily, preliminarily
        or permanently;

                         (vii) The Collateral Agent, for the benefit of the Secured Parties, shall
        have a valid and fully perfected lien on and security interest in the Collateral, having the
        priorities set forth in the Intercreditor Arrangement;

                      (viii) An order approving the Debtors’ cash management system, the
        form of which is reasonably acceptable to the Required Lenders, shall have been entered
        by the Bankruptcy Court; and

               (q)       Since May 12, 2020, there shall not exist any Material Adverse Effect.

                 (r)     The Closing Date shall occur not later than two (2) Business Days after
 the entry of the Interim Order.

                                            ARTICLE V

                                       Affirmative Covenants

         Until (i) the Commitments have expired or been terminated and (ii) the principal of and
 interest on each Loan and all fees and other Obligations (other than contingent indemnity
 obligations with respect to then-unasserted claims) shall have been paid in full, each Loan Party
 covenants and agrees with the Credit Parties that:

       SECTION 5.01           Reporting Requirements.        The Borrower will furnish to the
 Administrative Agent (for delivery to the Lenders):

               (a)     Within ninety (90) days after the end of each Fiscal Year of the Borrower,
 the Consolidated balance sheet and related statements of operations, and Consolidated statements
 of cash flows as of the end of and for such year for the Borrower and its Subsidiaries, setting
 forth in comparative form, the Consolidated figures for the previous Fiscal Year all audited and
 reported on by independent public accountants of recognized national standing to the effect that


                                                 57
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 144 of 366



 such Consolidated financial statements present fairly in all material respects the financial
 condition and results of operations of the Borrower and its Subsidiaries on a Consolidated basis
 in accordance with GAAP;

                 (b)    Within forty-five (45) days after the end of each first three (3) Fiscal
 Quarter of the Borrower, the Consolidated balance sheet and related statements of operations,
 and Consolidated statements of cash flows for the Borrower and its Subsidiaries as of the end of
 and for such Fiscal Quarter and the elapsed portion of the Fiscal Year, setting forth in each case
 in comparative form the Consolidated figures for the previous Fiscal Year, all such Consolidated
 figures certified by one of the Borrower’s Financial Officers as fairly presenting in all material
 respects the financial condition and results of operations of the Borrower and its Subsidiaries on
 a Consolidated basis in accordance with GAAP, subject to year-end audit adjustments and the
 absence of footnotes;

                 (c)    Concurrently with any delivery of financial statements under clause (a) or
 clause (b) above, a certificate of a Financial Officer of the Borrower substantially in the form of
 Exhibit G hereto (a “Compliance Certificate”) (i) certifying as to whether a Default or Event of
 Default has occurred and, if a Default or Event of Default has occurred, specifying the details
 thereof and any action taken or proposed to be taken with respect thereto, (ii) [reserved], (iii)
 detailing all Store openings and Store closings during the immediately preceding fiscal period,
 and stating the aggregate number of the Loan Parties’ and their Subsidiaries’ Stores as of the first
 day of the current fiscal period, and (iv) stating whether any change in GAAP or in the
 application thereof has occurred since the date of the Borrower’s most recent audited financial
 statements and, if any such change has occurred, specifying the effect of such change on the
 financial statements accompanying such Compliance Certificate;

                (d)     [Reserved];

                (e)     [Reserved];

                (f)     [reserved];

               (g)    Promptly upon receipt thereof, copies of all material reports submitted to
 any Loan Party by independent certified public accountants in connection with each annual or
 special audit of the books of the Loan Parties or any of their Subsidiaries made by such
 accountants;

                (h)     [Reserved];

                 (i)    On or before 12:00 p.m. New York City time of the fifth Business Day of
 each calendar month following the Petition Date commencing with January 2021, a supplement
 to the Initial Budget (or the previously supplemented Approved Budget, as the case may be),
 covering the period through the end of the Fiscal Month following the last week of the
 subsequent 11-week period that commences with the week immediately following the date of
 delivery of the supplemental budget (which may reforecast periods in any prior Approved
 Budget), consistent with the form and level of detail set forth in the Initial Budget and otherwise
 in form and substance acceptable to the Required Lenders in their sole discretion (each such
 supplemental budget, an “Updated Budget”). Three (3) calendar days following (and subject to)


                                                 58
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 145 of 366



 the approval of any such Updated Budget by the Required Lenders in their reasonable discretion,
 such Updated Budget shall constitute the then-approved “Approved Budget”; provided that
 unless and until the Required Lenders approve such supplemental budget, the then-current
 Approved Budget shall remain in effect.

                 (j)     On or before 12:00 p.m. New York City time on Thursday of each
 calendar week following each Test Date (each such Thursday, a “Variance Report Date”), (A) a
 variance report (each, a “Variance Report”) setting forth, in reasonable detail, any differences
 between (x) actual aggregate disbursements and receipts for each line item for the Test Period
 applicable to the immediately preceding Test Date and (y) projected aggregate disbursements
 and receipts for each line item for such applicable Test Period as set forth in the Approved
 Budget, with management commentary on any individual line item with a positive or negative
 variance of 10.0% or more as compared to the Approved Budget (unless the dollar amount
 corresponding to such percentage variance is less than $1,000,000, in which case no management
 commentary shall be required), together with a statement from the Borrower’s chief financial
 officer certifying the information contained in the report is correct and (B) a report setting forth
 Liquidity as of the immediately preceding Test Date and certifying compliance with SECTION
 6.14(d).

                 (k)     Promptly following any reasonable request therefor, on and after the
 effectiveness of the Pension Act, copies of (i) any documents described in Section 101(k) of
 ERISA that any Loan Party or any of their ERISA Affiliates have received with respect to any
 Multiemployer Plan and (ii) any notices described in Section 101(l) of ERISA that the any Loan
 Party any of their ERISA Affiliates have received with respect to any Plan or Multiemployer
 Plan; provided, that if the Loan Parties or any of their ERISA Affiliates have not requested such
 documents or notices from the administrator or sponsor of the applicable Plan or Multiemployer
 Plan, upon reasonable request of the Administrative Agent, the Loan Parties and/or their ERISA
 Affiliates shall promptly make a request for such documents or notices from such administrator
 or sponsor and the Borrower shall provide copies of such documents and notices promptly after
 receipt thereof;

                 (l)    Promptly following any reasonable request therefor, such other
 information regarding the operations, business affairs and financial condition of any Loan Party
 as the Agents or any Lender may reasonably request (other than information which is subject to
 an attorney-client privilege or would result in a breach of a confidentiality obligation of the Loan
 Parties to any other Person);

               (m)   Promptly following any request therefor, provide information and
 documentation reasonably requested by the Administrative Agent or any Lender for purposes of
 compliance with anti-terrorism laws, applicable “know your customer” and anti-money
 laundering rules and regulations, including, without limitation, the Act and the Beneficial
 Ownership Regulation

                (n)      Within fifteen (15) calendar days after the end of each Fiscal Month of the
 Borrower and its Subsidiaries, internally prepared monthly operating financial reports for the
 Borrower and its Subsidiaries, as of the end of and for such Fiscal Month and the elapsed portion
 of the Fiscal Year, setting forth in each case in comparative form the consolidated figures for the


                                                 59
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 146 of 366



 previous Fiscal Year, all certified by one of the Borrower’s Financial Officers as fairly
 presenting in all material respects the financial condition and results of operations of the
 Borrower and its Subsidiaries on a consolidated basis in accordance with GAAP, subject to
 normal year end audit adjustments and the absence of footnotes.

                (o)     Within forty-five (45) calendar days after the end of each Fiscal Quarter of
 the Borrower and its Subsidiaries, internally prepared quarterly store-level operating financial
 statements for all properties, as of the end of and for such Fiscal Quarter, setting forth in each
 case in comparative form the consolidated figures for the corresponding Fiscal Quarter in the
 previous Fiscal Year, all certified by one of the Borrower’s Financial Officers as fairly
 presenting in all material respects the financial condition and results of operations thereof on a
 consolidated basis in accordance with GAAP, subject to normal year end audit adjustments and
 the absence of footnotes; provided, that such store-level reporting shall not disclose individual
 store names or locations.

                (p)      On or before 12:00 p.m. New York City time on the Friday of each
 calendar week following the second week after the Petition Date (i) updates on the status of
 critical vendor agreements (including regarding inventory provided thereunder) and (ii) updates
 on closures of two (2) or more store locations (other than the Specified Closures) at any one time
 related to the COVID-19 Pandemic (other than Store closures set forth in and contemplated by
 the Initial Budget), in each case, certified by a Responsible Officer of the Borrower.

                 (q)    (i) Advance copies of all material pleadings, motions, applications, orders,
 financial information and/or filings in the Chapter 11 Cases or that are distributed to any official
 or unofficial committee appointed or appearing in the Chapter 11 Cases or any other party in
 interest (including, without limitation, the Orders, any plan of reorganization or liquidation and
 any disclosure statements related to such plan) to be made by the Debtors as promptly as
 practicable and no less than three (3) Business Days prior to the filing thereof other than in
 exigent circumstances in which case as soon as practicable and (ii) any monthly reporting
 provided to the Bankruptcy Court or the U.S. Trustee as soon as practicable after being provided
 to such entity; provided, that the deliverables described in this clause (q) shall be delivered to
 Stroock & Stroock & Lavan LLP at the same time as such deliverables are delivered to the
 Administrative Agent.

 Documents required to be delivered pursuant to SECTION 5.01 (to the extent any such
 documents are included in materials otherwise filed with the SEC) may be delivered
 electronically and if so delivered, shall be deemed to have been delivered on the date on which
 such documents are posted on the Borrower’s and/or Holdings’ behalf on
 IntraLinks/IntraAgency or another relevant website (the “Informational Website”), if any, to
 which each Lender and the Administrative Agent have unrestricted access (whether a
 commercial, third-party website or whether sponsored by the Administrative Agent); provided
 that: (A) the accommodation provided by the foregoing sentence shall not impair the right of the
 Administrative Agent, or any Lender through the Administrative Agent, to request and receive
 from the Loan Parties physical delivery of specific financial information provided for in this
 SECTION 5.01 and (B) the Borrower and/or Holdings, as applicable, shall give the
 Administrative Agent and each Lender (or if applicable, the Administrative Agent shall give
 each Lender) written or electronic notice each time any information is delivered by posting to the


                                                 60
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 147 of 366



 Informational Website. The Credit Parties shall have no liability to any Loan Party, any Credit
 Party or any of their respective Affiliates associated with establishing and maintaining the
 security and confidentiality of the Informational Website and the information posted thereto.

        SECTION 5.02           Notices of Material Events.

        The Borrower will furnish to the Administrative Agent prompt written notice of the
 occurrence of any of the following after any Responsible Officer of the Borrower obtains
 knowledge thereof:

                (a)      A Default or Event of Default, specifying the nature and extent thereof
 and the action (if any) which is proposed to be taken with respect thereto;

                (b)    The filing or commencement of any action, suit or proceeding by or before
 any arbitrator or Governmental Authority (other than the Chapter 11 Cases) against or affecting
 any Loan Party or any Subsidiary of the Borrower that, if adversely determined, would
 reasonably be expected to result in a Material Adverse Effect;

                (c)    The occurrence of an ERISA Event that, alone or together with any other
 ERISA Events that have occurred, would reasonably be expected to result in a liability to any
 Loan Party or any of their respective ERISA Affiliates in excess of $5,000,000; and

                (d)     Any development that results in a Material Adverse Effect.

 Each notice delivered under SECTION 5.02 shall be accompanied by a statement of a
 Responsible Officer of the Borrower setting forth the details of the event or development
 requiring such notice and, if applicable, any action taken or proposed to be taken with respect
 thereto.

        SECTION 5.03           Information Regarding Collateral.

          The Borrower will furnish to the Agents prompt written notice of any change in: (a) any
 Loan Party’s name; (b) the location of any Loan Party’s chief executive office or its principal
 place of business; (c) any Loan Party’s organizational structure or jurisdiction of incorporation or
 formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or organizational
 identification number assigned to it by its state of organization. The Loan Parties agree not to
 effect or permit any change referred to in the preceding sentence unless all filings, publications
 and registrations, have been made (or will be made in a timely fashion) under the Uniform
 Commercial Code or other Applicable Law that are required in order for the Collateral Agent to
 continue at all times following such change to have a valid, legal and perfected first priority
 security interest to the extent required under the Security Documents (subject only to Permitted
 Encumbrances) in all the Collateral for its own benefit and the benefit of the other Secured
 Parties.

        SECTION 5.04           Existence; Conduct of Business.

       Each Loan Party will, and will cause each Subsidiary of it to, do all things necessary (a)
 to comply with its Charter Documents in all material respects, and (b) to obtain, preserve, renew


                                                 61
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 148 of 366



 and keep in full force and effect (i) its legal existence and (ii) the rights, licenses, permits,
 privileges, franchises, patents, copyrights, trademarks, trade names, domain names, trade secrets
 and other proprietary and confidential information material to the conduct of its business, except,
 in the case of clause (a) and (b)(ii) above, to the extent that the failure to do so would not
 reasonably be expected to have a Material Adverse Effect; provided, however, that the foregoing
 shall not prohibit any merger, consolidation, liquidation or dissolution permitted under
 SECTION 6.03 or SECTION 6.05.

        SECTION 5.05           Payment of Obligations.

          Subject to the approval of the Bankruptcy Court, each Loan Party will cause each
 Subsidiary of it to, pay its Taxes before the same shall become delinquent or in default, except
 where (a) the validity or amount thereof is being contested in good faith by appropriate
 proceedings and such Loan Party or such Subsidiary has set aside on its books adequate reserves
 with respect thereto in accordance with GAAP, (b) such contest effectively suspends collection
 of the contested obligation and enforcement of any Lien securing such obligation, (c) the failure
 to make payment, individually or in the aggregate, would not reasonably be expected to result in
 a Material Adverse Effect, or (d) the non-payment thereof is permitted or required under the
 Bankruptcy Code or order of the Court. The provisions of this paragraph shall not limit or
 restrict the ability of the Agents to establish any Reserve for any unpaid Tax liabilities.

        SECTION 5.06           Maintenance of Properties.

         Each Loan Party will, and will cause each Subsidiary of it to, keep and maintain all
 tangible property material to the conduct of its business in substantially the same condition as of
 the Closing Date (ordinary wear and tear, casualty loss and condemnation excepted), except (a)
 where the failure to do so would not reasonably be expected to result in a Material Adverse
 Effect and (b) for Store closings and Permitted Dispositions permitted hereunder. Each Loan
 Party will, and will cause each Subsidiary of it to, use commercially reasonable efforts to
 prosecute, maintain, and enforce the Intellectual Property, except to the extent such Intellectual
 Property is no longer used or deemed by such Loan Party or such Subsidiary in its reasonable
 business judgment to be materially useful or desirable in the conduct of the business of the Loan
 Parties and their Subsidiaries.

        SECTION 5.07           Insurance.

                 (a)     Each Loan Party shall, and shall cause each Subsidiary of it to, (i)
 maintain insurance with financially sound and reputable insurers (or, to the extent consistent with
 business practices in effect on the Closing Date, a program of self-insurance) on such of its
 property and in at least such amounts and against at least such risks as is consistent with business
 practices in effect on the date hereof or as otherwise determined by the Responsible Officers of
 the Loan Parties acting reasonably in their business judgment, including public liability
 insurance against claims for personal injury or death occurring upon, in or about or in connection
 with the use of any properties owned, occupied or controlled by it (including the insurance
 required pursuant to the Security Documents); (ii) maintain such other insurance as may be
 required by law; and (iii) furnish to the Agents, upon written request, full information as to the
 insurance carried.


                                                 62
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 149 of 366



                 (b)     Fire and extended coverage policies maintained with respect to any
 Collateral shall be endorsed or otherwise amended to include (i) a non-contributing mortgage
 clause (regarding improvements to real property) and a lenders’ loss payable clause (regarding
 personal property), in form and substance reasonably satisfactory to the Agents, which
 endorsements or amendments shall provide that the insurer shall pay all proceeds otherwise
 payable to any of the Loan Parties or their Subsidiaries under the policies directly to the
 Administrative Agent, (ii) a provision to the effect that none of the Loan Parties, their
 Subsidiaries, Credit Parties (in their capacity as such) or any other Affiliate of a Loan Party shall
 be a co-insurer (the foregoing not being deemed to limit the amount of self-insured retention or
 deductibles under such policies, which self-insured retention or deductibles shall be consistent
 with business practices in effect on the Closing Date or as otherwise determined by the
 Responsible Officers of the Loan Parties acting reasonably in their business judgment), and (iii)
 such other provisions as the Administrative Agent may reasonably require from time to time to
 protect the interests of the Credit Parties. Commercial general liability policies shall be endorsed
 to name the Administrative Agent as an additional insured. Business interruption policies shall
 name the Administrative Agent as a loss payee and shall be endorsed or amended to include a
 provision to the effect that none of the Loan Parties, their Subsidiaries, Credit Parties (in their
 capacity as such) or any other Affiliate of a Loan Party shall be a co-insurer and (iii) such other
 provisions to the endorsement as the Administrative Agent may reasonably require from time to
 time to protect the interests of the Credit Parties. Each such casualty or liability policy referred to
 in this SECTION 5.07(b) shall also provide that it shall not be canceled, modified in any manner
 that would cause this SECTION 5.07 to be violated, or not renewed (i) by reason of nonpayment
 of premium except upon not less than ten (10) days’ prior written notice thereof by the insurer to
 the Administrative Agent (giving the Administrative Agent the right to cure defaults in the
 payment of premiums) or (ii) for any other reason except upon not less than ten (10) days’ prior
 written notice thereof by the insurer to the Administrative Agent. The Borrower shall deliver to
 the Administrative Agent, prior to the cancellation, modification or non-renewal of any such
 policy of insurance, a copy of a renewal or replacement insurance binder or certificate (or other
 evidence of renewal of a policy previously delivered to the Administrative Agent, including an
 insurance binder) together with evidence reasonably satisfactory to the Administrative Agent of
 payment of the premium therefor.

                 (c)    With respect to each improved Real Estate subject to a lien securing the
 Obligation that is located in an area identified by the Federal Emergency Management Agency
 (or any successor agency) as a “special flood hazard area” with respect to which flood insurance
 has been made available under Flood Insurance Laws, the applicable Loan Party (A) has
 obtained and will maintain, with financially sound and reputable insurance companies (except to
 the extent that any insurance company insuring such Real Estate of the Loan Party ceases to be
 financially sound and reputable after the Closing Date, in which case, the Loan Parties shall
 promptly replace such insurance company with a financially sound and reputable insurance
 company), such flood insurance in such reasonable total amount as the Administrative Agent and
 the Lenders may from time to time reasonably require, and otherwise sufficient to comply with
 all applicable rules and regulations promulgated pursuant to the Flood Insurance Laws and (B)
 promptly upon request of the Administrative Agent or any Lender, will deliver to the
 Administrative Agent or such Lender as applicable, evidence of such compliance in form and
 substance reasonably acceptable to the Administrative Agent and such Lender, including,
 without limitation, evidence of annual renewals of such insurance.


                                                   63
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 150 of 366



       SECTION 5.08             Books and Records; Inspection and Audit Rights; Appraisals;
 Accountants.

                (a)     Each Loan Party will, and will cause each Subsidiary of it to, keep proper
 books of record and account in accordance with GAAP and in which full, true and correct entries
 are made of all dealings and transactions in relation to its business and activities. Each Loan
 Party will, and will cause each Subsidiary of it to, permit any representatives designated by any
 Agent, upon reasonable prior written notice and during regular business hours, to visit and
 inspect its properties, to discuss its affairs, finances and condition with its officers and to
 examine and make extracts from its books and records, all at the reasonable expense of the Loan
 Parties at such reasonable times and as often as reasonably requested; provided that, so long as
 no Event of Default has occurred and is continuing, the Loan Parties shall pay the reasonable
 out-of-pocket expenses for only one such visit/inspection in any calendar year.

                 (b)    Each Loan Party will from time to time upon the reasonable request of any
 Agent, permit any Agent or professionals (including consultants, accountants, lawyers and
 appraisers) retained by the Agents, on reasonable prior written notice and during normal business
 hours, to conduct appraisals and commercial finance examinations, including, without limitation,
 sales, gross margins, payables, accruals and reserves. The Loan Parties shall pay the reasonable
 documented out-of-pocket fees and expenses of the Agents or such professionals with respect to
 such evaluations and appraisals within thirty (30) days after receipt of an invoice therefor.

                (c)     The Loan Parties shall, and shall cause each Subsidiary of it to, at all times
 retain independent certified public accountants of national standing and shall instruct such
 accountants to cooperate with, and be available to, the Agents or their representatives to discuss
 the annual audited statements, the Loan Parties’ and their Subsidiaries’ financial performance,
 financial condition, operating results, controls, and such other matters, within the scope of the
 retention of such accountants for such audited statements, as may be raised by the Agents;
 subject, however, if requested by such accountants, to the execution of an access agreement by
 the Agents and such accountants in form reasonably satisfactory to each of them; provided that a
 representative of the Borrower shall be given the opportunity to be present all such discussions.

                  (d)    At its election, upon either (i) its reasonable belief that any Loan Party or
 any Subsidiary thereof has breached any representation, warranty or covenant herein relating to
 environmental matters, which breach could reasonably be expected to have a Material Adverse
 Effect, or (ii) in connection with the enforcement of remedies against any Real Estate after the
 occurrence and during the continuance of an Event of Default, the Collateral Agent or any
 Lender may request in writing that the Loan Party, at its own cost and expense, retain an
 independent engineer or environmental consultant to conduct an environmental assessment or
 other appropriate review of reasonable scope (but, prior to the occurrence of any such Event of
 Default, only with respect to the subject matter of such breach), including, as relevant of the
 condition of any Real Estate or facility of any Loan Party or any Subsidiary thereof and/or such
 Loan Party’s or such Subsidiary’s compliance with Environmental Law. If the Loan Party fails
 to conduct such assessment or review within 30 days of receipt of the request, the Collateral
 Agent or Lender may retain an independent engineer or environmental consultant to conduct an
 environmental assessment or other appropriate review. Each Loan Party shall, and shall cause
 each Subsidiary of it to, cooperate in the performance of any such environmental assessment or


                                                  64
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 151 of 366



 review and permit any such engineer or consultant designated by the Collateral Agent or such
 Lender to have full access to each property or facility at reasonable times and after reasonable
 notice to the Borrower of the plans to conduct such an environmental assessment or review.
 Environmental assessments or reviews conducted under this paragraph shall be limited to visual
 inspections of the Real Estate or facility, interviews with representatives of the Loan Parties or
 their Subsidiaries or facility personnel, and review of applicable records and documents
 pertaining to the condition of the property or facility, its compliance with Environmental Law
 and any potential Environmental Liabilities, in each case prior to the occurrence and during the
 continuance of an Event of Default, to the extent relevant to the subject matter of such breach.
 All environmental assessments or reviews conducted pursuant to this paragraph shall be at the
 Loan Parties’ sole cost and expense.

        SECTION 5.09           [Reserved].

        SECTION 5.10           Compliance with Laws.

         Each Loan Party will, and will cause each Subsidiary of it to, comply with all Applicable
 Laws and the orders of any Governmental Authority except where the failure to do so,
 individually or in the aggregate, would not reasonably be expected to result in a Material
 Adverse Effect. Except where the failure to do so, individually or in the aggregate, would not
 reasonably be expected to result in a Material Adverse Effect, each Loan Party shall, and shall
 cause each Subsidiary of it to: (a) conduct its operations and keep and maintain its Real Estate in
 compliance with all Environmental Laws; and (b) implement any and all investigation,
 remediation, removal and response actions that are appropriate or necessary to materially comply
 with Environmental Laws pertaining to the presence, generation, treatment, storage, use,
 disposal, transportation or Release of any Hazardous Materials on, at, in, under, above, to, from
 or about any of its Real Estate. The Loan Parties shall, and shall cause each Subsidiary of it to,
 notify the Administrative Agent promptly after such Person becomes aware of any violation of or
 non-compliance with any Environmental Laws or any Release on, at, in, under, above, to, from
 or about any Real Estate or any property subject to a Lease that is reasonably likely to result in
 Environmental Liabilities in excess of $1,000,000 individually or in the aggregate; and promptly
 forward to Administrative Agent a copy of any order, notice, request for information or any
 communication or report received by such Person in connection with any such violation or
 Release or any other matter that could reasonably be expected to result in Environmental
 Liabilities in excess of $1,000,000 individually or in the aggregate in each case whether or not
 any Governmental Authority has taken or threatened any action in connection with any such
 violation, Release or other matter.

        SECTION 5.11           Use of Proceeds.

         The proceeds of the Loans are being and shall at all times be used by the Borrower (and,
 to the extent provided to them by the Load Borrower, each other Loan Party) solely as follows,
 and in accordance with (and subject to) the terms of the Orders and the Loan Documents: (a) to
 refinance the Obligations (as defined in the Prepetition ABL Credit Agreement), (b) to finance
 the Borrower and its operations in accordance with the Approved Budget and (c) for general
 working capital purposes, in each case, in accordance with the Approved Budget.



                                                  65
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 152 of 366



         Other than as expressly set forth in the Orders and notwithstanding anything to the
 contrary contained herein or in any other Loan Document, no proceeds of any Loans, cash
 collateral, the Carve Out or any other funds shall be used to investigate, challenge, object to or
 contest the validity, security, perfection, priority, extent or enforceability of any amount due
 under, or the liens or claims granted under or in connection with the facilities evidenced by this
 Agreement, the Senior Secured Notes or the Senior Secured Superpriority Notes.

        SECTION 5.12           Additional Subsidiaries.

 If any Loan Party shall form or directly acquire a Subsidiary after the Closing Date, the
 Borrower will notify the Agents thereof, such Loan Party will cause such Subsidiary to enter into
 a Joinder Agreement and to become a Loan Party hereunder and under each applicable Security
 Document in the manner provided therein within 30 calendar days (or such longer period as the
 Administrative Agent may reasonably agree) after such Subsidiary is formed or acquired and
 promptly take such actions to create and perfect Liens on such Subsidiary’s assets to secure the
 Obligations to the extent that such assets constitute Collateral under any applicable Security
 Document or as the Agents or the Required Lenders shall reasonably request; provided, that
 Mortgages shall only be required in respect of Real Estate having a fair market value at the time
 of the acquisition of such Subsidiary exceeding $1,000,000. If any shares of Capital Stock or
 Indebtedness of any Subsidiary are owned by or on behalf of any Loan Party, such Loan Party
 will cause such shares and promissory notes evidencing such Indebtedness to be pledged to
 secure the Obligations within 30 calendar days (or such longer period as the Administrative
 Agent may reasonably agree) after such Subsidiary is formed or such shares of Capital Stock or
 Indebtedness are acquired.

        SECTION 5.13           Further Assurances.

                (a)    Each Loan Party will execute any and all further documents, financing
 statements, agreements and instruments, and take all such further actions (including the filing
 and recording of financing statements, fixture filings, Mortgages, deeds of trust and other
 documents), that may be required under any Applicable Law, or which any Agent or the
 Required Lenders may reasonably request, to effectuate the transactions contemplated by the
 Loan Documents or to grant, preserve, protect or perfect the Liens created or intended to be
 created by the Security Documents or the validity or priority of any such Lien, all at the expense
 of the Loan Parties.

                  (b)    If any Real Estate having a fair market value in excess of $1,000,000 is
 acquired by any Loan Party after the Closing Date (other than Real Estate constituting Collateral
 under the Security Agreement that becomes subject to a Lien in favor of the Collateral Agent
 upon acquisition thereof), the Borrower will notify the Collateral Agent, and, if reasonably
 requested by the Collateral Agent, the Borrower will, or will cause the other Loan Parties to,
 take, such actions as shall be necessary to grant and perfect such Liens, including actions
 described in SECTION 4.01(b) and (m), paragraph (a) of this SECTION 5.13 and SECTION
 5.16, all at the expense of the Loan Parties.

        SECTION 5.14          Corporate Separateness. Each Loan Party shall satisfy, and cause
 each of its Subsidiaries to satisfy, customary corporate and other formalities, including, as


                                                66
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 153 of 366



 applicable, the holding of regular board of directors’ and shareholders’ meetings or action by
 directors or shareholders without a meeting, in each case, to the extent required by law and the
 maintenance of corporate offices and records.

        SECTION 5.15            [Reserved].

        SECTION 5.16            [Reserved].

        SECTION 5.17            OFAC; Sanctions.

        Each Loan Party will, and will cause each of its Subsidiaries to, comply in all material
 respects with all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.

        SECTION 5.18            Lender Calls.

          At the request of a Lender, the Borrower shall hold a weekly update meeting in the form
 of a telephonic conference call with the Required Lenders and/or their legal counsel and financial
 advisor, to discuss the Variance Reports, the Chapter 11 Cases, the financial and operational
 performance of the Loan Parties, and such other related matters as may be reasonably requested
 (such reporting and information delivery requirements, collectively, the “Reporting
 Requirements”) with reasonable advance notice by the Required Lenders. Such telephonic
 conference calls shall upon request include senior management and advisors of Holdings, the
 Borrower and their Subsidiaries if requested by a Lender or an advisor to a Lender.

        SECTION 5.19           Milestones. Comply with all milestones set forth in Schedule 5.19
 attached hereto (the “Milestones”).

        SECTION 5.20            Other Bankruptcy Matters.

                 (a)     Comply in all material respects with all of the requirements and
 obligations set forth in the Orders and in all material respects with any other orders entered in the
 Chapter 11 Cases to the extent relevant to the interests of the Lenders, in each case after the entry
 thereof). Deliver to the Administrative Agent and Lenders (and their respective advisors
 including without limitation, Stroock & Stroock & Lavan LLP (“Stroock”)) as soon as
 reasonably practicable, but in no event less than three (3) Business Days prior to any filing other
 than in exigent circumstances in which case as soon as practicable, copies of all proposed
 pleadings, motions, applications, orders, financial information and other documents to be filed by
 or on behalf of the Loan Parties with the Bankruptcy Court in the Chapter 11 Cases that affect or
 may affect the Administrative Agent or the Lenders, or distributed by or on behalf of the Loan
 Parties to any official or unofficial committee appointed or appearing in the Chapter 11 Cases or
 any other party in interest, including, without limitation, the Orders, any plan of reorganization
 or liquidation and any disclosure statements related to such plan, in the Chapter 11 Cases (each
 of which must be in form and substance acceptable to the Lenders and the Administrative
 Agent).

                (b)    If not otherwise provided through the Bankruptcy Court’s electronic
 docketing system, as soon as available, deliver to the Administrative Agent and the Lenders and
 to counsel to Administrative Agent and the Lenders promptly as soon as available, copies of all


                                                  67
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 154 of 366



 final pleadings, motions, applications, orders, financial information and other documents
 distributed by or on behalf of the Loan Parties to any official or unofficial committee appointed
 or appearing in the Chapter 11 Cases.

                (c)    Except as otherwise is permitted by the Orders, the Borrower shall provide
 prior written notice as soon as reasonably practicable to the Administrative Agent and the
 Lenders (and their respective counsel) prior to any assumption or rejection of any Loan Party’s
 or any Subsidiary’s material contracts or material non-residential real property leases pursuant to
 Section 365 of the Bankruptcy Code.

                                            ARTICLE VI

                                         Negative Covenants

         Until (i) the Commitments have expired or been terminated and (ii) the principal of and
 interest on each Loan and all fees and other Obligations (other than contingent indemnity
 obligations with respect to then unasserted claims) shall have been paid in full, each Loan Party
 covenants and agrees with the Credit Parties that:

        SECTION 6.01            Indebtedness and Other Obligations.

         No Loan Party will, nor will it permit any Subsidiary of it to, create, incur, assume or
 permit to exist any Indebtedness, except Permitted Indebtedness.

        SECTION 6.02            Liens.

        No Loan Party will, nor will it permit any Subsidiary of it to, create, incur, assume or
 permit to exist any Lien on any property or asset now owned or hereafter acquired by it, except
 Permitted Encumbrances.

        SECTION 6.03            Fundamental Changes; New Subsidiaries.

                  (a)    No Loan Party will, nor will it permit any Subsidiary of it to, merge into
 or consolidate with any other Person, or permit any other Person to merge into or consolidate
 with it, or liquidate or dissolve, except that a Loan Party may convert from a corporation or a
 limited liability company or vice-versa with prior written notice to the Administrative Agent. No
 Loan Party will, nor will it permit any Subsidiary of it to, create any new Subsidiary that is not in
 existence on the Closing Date or acquire any new Subsidiary.

                (b)     No Loan Party will, nor will it permit any Subsidiary of it to, engage, to
 any material extent, in any business other than businesses of the type conducted by such Loan
 Party or such Subsidiary, as applicable, on the date of execution of this Agreement and
 businesses reasonably related thereto and those supportive, complementary or ancillary thereto.

                (c)     Holdings shall not, nor shall it permit any of its Subsidiaries directly or
 indirectly owning Capital Stock of the Borrower to, (i) engage or commit to engage in any
 business or activity other than (A) the ownership of substantially all the outstanding shares of
 Capital Stock of the Borrower and activities incidental thereto and (B) the ownership of all the


                                                  68
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 155 of 366



 outstanding shares of Capital Stock of other entities created or acquired in a transaction
 otherwise permitted hereunder and activities incidental thereto, (ii) own or acquire any assets
 (other than the outstanding shares of voting Capital Stock of the Borrower, the cash proceeds of
 any Restricted Payments permitted by SECTION 6.06 or all of the outstanding shares of voting
 Capital Stock of any other entity created or acquired in a transaction otherwise permitted
 hereunder) or (iii) incur any Indebtedness or other liabilities or financial obligations.

        SECTION 6.04           Investments.

        No Loan Party will, nor will it permit any Subsidiary of it to, make or permit to exist any
 Investment, except Permitted Investments.

        SECTION 6.05           Asset Sales.

         No Loan Party will, nor will it permit any Subsidiary of it to, sell, transfer, lease (as
 lessor), license (as licensor), abandon or otherwise voluntarily dispose of any asset, including
 any Capital Stock of another Person, except sales of Inventory and the use of cash or cash
 equivalents in the ordinary course of business and consistent with past practice and Permitted
 Dispositions and the making of Permitted Investments (to the extent such Investment would
 involve a sale, transfer or disposition of any assets).

        SECTION 6.06           Restricted Payments; Certain Payments of Indebtedness.

                (a)     No Loan Party will, nor will it permit any Subsidiary of it to, declare or
 make, directly or indirectly, any Restricted Payment, except that (a) any Loan Party or any
 Subsidiary of a Loan Party may declare and pay cash dividends or make other distributions of
 property to a Loan Party and (b) any non-Loan Party may declare and pay cash dividends to any
 Loan Party to its equity holders on a pro rata basis.

                (b)    No Loan Party will, nor will it permit any Subsidiary of it to, make any
 payment or other distribution (whether in cash, securities or other property) of or in respect of
 principal of or interest on any Specified Indebtedness, or any payment or other distribution
 (whether in cash, securities or other property), including any sinking fund or similar deposit, on
 account of the purchase, redemption, retirement, acquisition, cancellation or termination of any
 Specified Indebtedness except payments required under the Order with respect to any Specified
 Indebtedness.

        SECTION 6.07           Transactions with Affiliates.

         No Loan Party will, nor will it permit any Subsidiary of it to, sell, lease or otherwise
 transfer any property or assets to, or purchase, lease or otherwise acquire any property or assets
 from, or otherwise engage in any other transactions with, any of its Affiliates involving
 aggregate payments or consideration in excess of $500,000, except (a) transactions pursuant to
 the Restructuring Support Agreement, (b) transactions between or among the Loan Parties and/or
 their Subsidiaries not otherwise prohibited hereunder, (c) [Reserved]; (d) payments of
 indemnities and expense reimbursements under the Management Agreements to the extent
 permitted by the Approved Budget; (e) payment of reasonable compensation to officers and
 employees for services actually rendered to any such Loan Party or any of its Subsidiaries; (f)


                                                69
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 156 of 366



 payment of director’s fees, expenses and indemnities, (g) stock option, stock incentive, equity,
 bonus and other compensation plans of the Loan Parties and their Subsidiaries, (h) employment
 contracts with officers and management of the Loan Parties and their Subsidiaries, (i) advances
 and loans to officers and employees of the Loan Parties and their Subsidiaries to the extent
 specifically permitted under this Agreement, and (j) payments pursuant to the tax sharing
 agreements among the Loan Parties and their Subsidiaries to the extent attributable to the
 ownership or operations of Holdings and its Subsidiaries.

        SECTION 6.08           Restrictive Agreements.

         No Loan Party will, nor will it permit any Subsidiary of it to, directly or indirectly enter
 into, incur or permit to exist any agreement or other arrangement that prohibits, restricts or
 imposes any condition upon (a) the ability of such Loan Party or such Subsidiary to create, incur
 or permit to exist any Lien upon any of its property or assets in favor of the Collateral Agent or
 (b) the ability of any Subsidiary thereof to pay dividends or other distributions with respect to
 any shares of its Capital Stock to such Loan Party or such Subsidiary or to make or repay loans
 or advances to a Loan Party or to guarantee Indebtedness of the Loan Parties, provided that (i)
 the foregoing shall not apply to restrictions and conditions imposed by Applicable Law, by any
 Loan Document, by any documents in existence on the Closing Date or under any documents
 relating to joint ventures of any Loan Party or any Subsidiary to the extent that such joint
 ventures are not prohibited hereunder, (ii) the foregoing shall not apply to customary restrictions
 and conditions contained in agreements relating to the sale of assets or equity permitted
 hereunder by a Loan Party or a Subsidiary pending such sale, provided such restrictions and
 conditions apply only to the assets of the Loan Party or Subsidiary that are to be sold and such
 sale is permitted hereunder, (iii) clause (a) of the foregoing shall not apply to restrictions or
 conditions imposed by any agreement relating to secured Indebtedness permitted by this
 Agreement if such restrictions or conditions apply only to the property or assets securing such
 Indebtedness, (iv) clause (a) of the foregoing shall not apply to customary provisions in contracts
 or leases restricting the assignment or subleasing or sublicensing thereof, (v) the foregoing shall
 not apply to any agreement related to the Specified Indebtedness or ABL DIP Facility, (vi)
 clause (a) of the foregoing shall not apply to licenses or contracts which by the terms of such
 licenses and contracts prohibit the granting of Liens on the rights contained therein, and (vii) the
 foregoing shall not apply to any restrictions in existence prior to the time any such Person
 became a Subsidiary and not created in contemplation of any such acquisition.

        SECTION 6.09           Amendment of Material Documents.

        No Loan Party will, nor will it permit any Subsidiary of it to, amend, modify or waive
 any of its rights governing any Specified Indebtedness or the ABL DIP Facility, except, in the
 case of the ABL DIP Facility, any amendment, modification or waiver that is not materially
 adverse to the Lenders or the Administrative Agent in their capacity as such.

        SECTION 6.10           Fiscal Year.

        No Loan Party will, nor will it permit any Subsidiary of it to, change its Fiscal Year
 without the prior written consent of the Required Lenders.




                                                 70
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 157 of 366



        SECTION 6.11           Chapter 11 Cases. No Loan Party will, nor will it permit any
 Subsidiary of it to:

                (a)    Except for the Carve-Out, incur, create, assume, suffer to exist or permit,
 or file any motion seeking, any other superpriority claim which is pari passu with, or senior to,
 the Obligations (except as may be set forth in the Orders).

                 (b)    Incur, create, assume, suffer to exist or permit or file any motion seeking,
 any lien which is pari passu with, or senior to, the liens granted hereunder (except as may be set
 forth in the Orders).

                (c)    Make or permit to be made any amendment, modification, supplement or
 change to the Orders, as applicable, without the prior written consent of the Required Lenders
 and, if such amendment, modification, supplement or change to any Order would adversely
 affect the Administrative Agent, without the prior written consent of the Administrative Agent
 not to be unreasonably withheld or delayed.

                (d)    Commence any adversary proceeding, contested matter or other action
 asserting any claims or defenses or otherwise against the Administrative Agent or any Lender
 with respect to this Agreement or the other Loan Documents or the transactions contemplated
 hereby or hereby or thereby or any agent under any Specified Indebtedness or any such Specified
 Indebtedness or the loan documents with respect thereto.

        SECTION 6.12           Use of Proceeds.

        Use the proceeds of the Loans in any manner inconsistent with Section 5.11.

        SECTION 6.13           Budget Covenant.

               (a)     The Borrower shall not permit actual receipts for Holdings, the Borrower
 and their Subsidiaries for any Test Period to be less than 87.5% of budgeted receipts for the
 corresponding period in the Approved Budget (the “Permitted Collections Budget Variances”).

                (b)     The Borrower shall not permit actual disbursements (excluding
 professional fees) for Holdings, the Borrower and their Subsidiaries for any Test Period to be
 more than 15% greater than the budgeted disbursements for the corresponding period in the
 Approved Budget (the “Permitted Expenditures Budget Variances”).

                (c)    Notwithstanding anything to the contrary herein, the Borrower and the
 Required Lenders shall agree to increase the Permitted Expenditures Budget Variances, in the
 event that the Debtors are able to more rapidly open store locations than anticipated in the Initial
 Budget and the Permitted Collections Budget Variances shall be adjusted accordingly to the
 extent agreed.

                (d)     The Borrower shall not permit Liquidity at any time to be less than
 $35,000,000.




                                                  71
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 158 of 366



        SECTION 6.14            Subrogation.

         Each Loan Party hereby agrees that until the payment and satisfaction in full in cash of all
 obligations and the expiration and termination of the Commitments of the Lenders under this
 Agreement it shall waive any claim and shall not exercise any right or remedy, direct or indirect,
 whether by subrogation or otherwise, against the Borrower or any other Loan Party of any of the
 obligations or any security for any of the obligations.

                                           ARTICLE VII

                                          Events of Default

        SECTION 7.01            Events of Default.

        If any of the following events (“Events of Default”) shall occur:

               (a)     Any Loan Party shall fail to pay any principal of any Loan when and as
 the same shall become due and payable, whether at the due date thereof or at a date fixed for
 prepayment thereof or by acceleration or otherwise;

              (b)    Any Loan Party shall fail to pay any interest on or fee with respect to any
 Loan as the same shall become due and payable under this Agreement or any other Loan
 Document and such failure continues for three (3) Business Days;

                (c)     Any representation or warranty made or deemed made by or on behalf of
 any Loan Party in, or in connection with, any Loan Document or any amendment or modification
 thereof or waiver thereunder (including, without limitation, in any certificate of a Financial
 Officer accompanying any financial statement), shall prove to have been incorrect in any
 material respect when made or deemed made;

                 (d)      Any Loan Party shall fail to observe or perform when due any covenant,
 condition or agreement contained in (i) Article VI, Section 5.01(b)(i), 5.01(i), 5.01(j), 5.11, 5.17,
 5.18, 5.19 and 5.20, (ii) Section 5.07 (but only with respect to insurance on the Revolver Priority
 Collateral) after a five (5) Business Day grace period, (iii) Section 5.08(b) (after a five (5) day
 grace period) or (iv) any of Section 5.01(b) (provided that, if (A) any such Default described in
 this clause (iv) is of a type that can be cured within five (5) Business Days and (B) such Default
 could not materially adversely impact the Lenders’ Liens on the Collateral, such default shall not
 constitute an Event of Default for five (5) Business Days after the occurrence of such Default so
 long as the Loan Parties are diligently pursuing the cure of such Default;

                 (e)    Any Loan Party shall fail to observe or perform when due any covenant,
 condition or agreement contained in any Loan Document (other than those specified in
 SECTION 7.01(a), SECTION 7.01(b), SECTION 7.01(c), or SECTION 7.01(d)), and such
 failure shall continue unremedied for a period of fifteen (15) days after the earlier of (x) notice
 thereof from the Administrative Agent to the Borrower and (y) a Responsible Officer of any
 Loan Party obtaining actual knowledge thereof;




                                                  72
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 159 of 366



                 (f)    (i) Any Loan Party shall fail to make any payment (whether of principal,
 interest, fees or commitment fees and regardless of amount) in respect of any Material
 Indebtedness when and as the same shall become due and payable and such failure shall continue
 beyond the expiration of any applicable grace or cure period set forth in the documents
 governing such Material Indebtedness, (ii) any event, circumstance or condition occurs that, with
 or without any action on the part of the holder or holders of any such Material Indebtedness or
 any trustee or agent on its or their behalf, results in any Material Indebtedness becoming due
 prior to its scheduled maturity or requiring the prepayment, repurchase, redemption or
 defeasance thereof, prior to its scheduled maturity or (iii) any event, circumstance or condition
 shall have occurred and be continuing that enables or permits (with or without the giving of
 notice) the holder or holders of any Material Indebtedness or any trustee or agent on its or their
 behalf to cause any such Material Indebtedness to become due, or to require the prepayment,
 redemption, repurchase or defeasance thereof, prior to its scheduled maturity and any applicable
 grace or cure period set forth in respect of such event, circumstance or condition in the
 documents governing such Material Indebtedness shall have expired; provided that an event
 described in this paragraph shall not at any time constitute an Event of Default if the exercise of
 the rights and remedies by a holder of such Material Indebtedness against the obligors thereof is
 subject to the automatic stay in the Chapter 11 Cases; provided, further, that the foregoing
 proviso shall not apply to the ABL DIP Facility;

                (g)    a Change in Control shall occur;

                (h)    [reserved];

                (i)    [reserved];

                (j)     Except with respect to matters set forth on Schedule 3.06(a), one or more
 final judgments for the payment of money in an aggregate amount in excess of $5,000,000 (or
 such lesser amount as would reasonably be expected to result in a Material Adverse Effect) in
 excess of insurance coverage (or indemnities from indemnitors reasonably satisfactory to the
 Agents) shall be rendered against any Loan Party or any combination of Loan Parties and the
 same shall remain undischarged for a period of forty-five (45) days during which execution shall
 not be effectively stayed, satisfied or bonded or any action shall be legally taken by a judgment
 creditor to attach or levy upon any material assets of any Loan Party to enforce any such
 judgment;

                (k)      (A) An ERISA Event shall have occurred that, when taken together with
 all other ERISA Events that have occurred, would reasonably be expected to result in a liability
 of any Loan Party in excess of $5,000,000 or such other amount that would reasonably be
 expected to result in a Material Adverse Effect or (B) the imposition of a Lien under Section 412
 or 430(k) of the Code or Section 303 or 4608 of ERISA on any assets of any Loan Party;

               (l)    Any challenge by or on behalf of any Loan Party to the validity of any
 Loan Document or the applicability or enforceability of any Loan Document strictly in
 accordance with the subject Loan Document’s terms or which seeks to void, avoid, limit, or
 otherwise adversely affect any security interest created by or in any Loan Document or any




                                                 73
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 160 of 366



 payment made pursuant thereto, in each case, as to which an order or judgment has been entered
 materially adverse to the Agents and the Lenders;

                (m)    Any default under the ABL Credit Agreement that is not amended or
 waived;

               (n)   The Interim Order and the Final Order, as applicable, together with the
 Loan Documents shall cease to create a valid and perfected Lien with such priority required by
 this Agreement; or

                (o)    The termination of the Facility Guarantee or any other guaranty of the
 Obligations (except for any release or termination permitted hereunder);

                (p)    Failure to comply with any of the Milestones;

                (q)     Termination or modification of Debtors’ exclusive right to file or solicit a
 plan of reorganization;

                (r)     Entry into, or the making of any payment in respect of, any critical vendor
 agreements or otherwise entry into any agreement to pay, or the making of any payment in
 respect of, any prepetition trade obligations except as consented to by the Administrative Agent
 (which may be via consent to the “first day” orders);

                (s)    There shall have occurred any of the following in the Chapter 11 Cases:

                         (i)    the bringing of a motion or application by any Loan Party in the
        Chapter 11 Cases, or the entry of any order by the Bankruptcy Court approving a motion:
        (i) to obtain additional financing under section 364(c) or (d) of the Bankruptcy Code that
        does not provide for the repayment of all Obligations under this Agreement in full in cash
        immediately upon the consummation of such financing; (ii) to grant any Lien other than
        Liens expressly permitted under this Agreement or the Orders upon or affecting any
        Collateral; (iii) except as provided in this Agreement, the Interim Order or the Final
        Order, as the case may be, to use cash collateral of the Administrative Agent under
        section 363(c) of the Bankruptcy Code without the prior written consent of the
        Administrative Agent and the Required Lenders; or (iv) that (in the case of any Loan
        Party) requests or seeks authority for or that (in the case of an order entered by the
        Bankruptcy Court) approves or provides authority to take any other action or actions
        adverse to the rights and remedies of the Administrative Agent and the Lenders
        hereunder or their interest in the Collateral;

                       (ii)   the filing, proposal or support by any Loan Party of any plan of
        reorganization or plan of liquidation or disclosure statement attendant thereto, or any
        amendment, modification or supplement to such plan or disclosure statement, by any
        Loan Party other than a Reorganization Plan (it being understood that the plan described
        and defined in the Restructuring Support Agreement is a Reorganization Plan);

                       (iii)   reserved;



                                                 74
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                             Document    Page 161 of 366



                      (iv)   the entry of an order in any of the Chapter 11 Cases approving a
      disclosure statement in respect of a plan other than a Reorganization Plan, or the entry of
      an order confirming a plan or plans of reorganization other than a Reorganization Plan;

                     (v)    the payment of, or application for authority to pay, any Pre-Petition
      claim without Administrative Agent’s consent (which shall be deemed to have been given
      if the Administrative Agent does not object to a motion filed with the Bankruptcy Court)
      unless in accordance with the Approved Budget or as provided under a “first day” order;

                     (vi)    reserved;

                     (vii)   reserved;

                      (viii) the entry of an order by the Bankruptcy Court appointing, or the
      filing of a motion or application by any Loan Party, for an order seeking the appointment
      of, in either case without the prior written consent of the Required Lenders, an interim or
      permanent trustee in the Chapter 11 Cases or the appointment of a receiver or an
      examiner under section 1104 of the Bankruptcy Code in the Chapter 11 Cases, with
      expanded powers (beyond those set forth in sections 1106(a)(3) and 1106(a)(4) of the
      Bankruptcy Code) to operate or manage the financial affairs, the business, or
      reorganization of the Borrower or with the power to conduct an investigation of (or
      compel discovery);

                     (ix)   the sale without the Administrative Agent’s and the Required
      Lenders’ written consent, of any of Borrower’s assets either through a sale under section
      363 of the Bankruptcy Code, through a confirmed plan of reorganization in the Chapter
      11 Cases, or otherwise other than Permitted Dispositions

                     (x)    the dismissal of the Chapter 11 Cases which does not contain a
      provision for payment in full in cash of all noncontingent monetary Obligations of the
      Borrower (“Payment in Full”) hereunder, or if any Loan Party shall file a motion or other
      pleading seeking the dismissal of the Chapter 11 Cases that does not contain a provision
      for Payment in Full, in each case, without the prior written consent of the Required
      Lenders;

                    (xi)    the conversion of the Chapter 11 Cases from one under chapter 11
      to one under chapter 7 of the Bankruptcy Code or a bankruptcy under Debtor Relief
      Laws, as applicable, or any Loan Party shall file a motion or other pleading seeking the
      conversion of the Chapter 11 Cases under section 1112 of the Bankruptcy Code or
      otherwise;

                     (xii) any Loan Party files a motion or application seeking, or the entry
      of an order by the Bankruptcy Court, as applicable, granting relief from or modifying the
      automatic stay of section 362 of the Bankruptcy Code (x) to allow any creditor to execute
      upon or enforce a Lien on any Collateral not in accordance with the terms hereof, in an
      amount in excess of $250,000 or (y) with respect to any Lien of or the granting of any
      Lien on any Collateral to any state or local environmental or regulatory agency or



                                              75
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                             Document    Page 162 of 366



      authority having priority over the Liens in favor of the Administrative Agent and the DIP
      ABL Agent in an amount in excess of $250,000;

                     (xiii) any Loan Party files a motion or application seeking, or the entry
      of an order in the Chapter 11 Cases challenging, subordinating, disgorging, avoiding or
      requiring repayment of any portion of the payments made on account of the Obligations
      owing under this Agreement, the other Loan Documents or the Senior Secured Notes or
      the Senior Secured Superpriority Notes;

                     (xiv) the failure of any Loan Party to perform any of its obligations
      under the Interim Order or the Final Order or any violation of any of the terms of the
      Interim Order or the Final Order, subject to any applicable grace or cure periods set forth
      therein;

                      (xv) the challenge by any Loan Party to the validity, extent, perfection
      or priority of any liens granted under or obligations arising under the Loan Documents,
      the DIP ABL Facility, the Interim Order or the Final Order;

                     (xvi)   reserved;

                     (xvii) any Loan Party files a motion or application seeking, or the entry
      of an order in any of the Chapter 11 Cases granting any other super priority
      administrative claim or Lien equal or superior to that granted to the Administrative
      Agent, on behalf of itself and the Lenders, without the consent in writing of the Required
      Lenders (other than any such super priority administrative claim or Lien that is expressly
      permitted to have such priority in this Agreement or pursuant to the terms of the Orders);

                     (xviii) the filing of a motion or application by any Loan Party requesting,
      or the entry of any order granting, any super-priority claim which is senior or pari passu
      with the Lenders’ claims, the DIP ABL Facility, or under the Loan Documents, as
      applicable, not in accordance with the terms of this Agreement or the Orders ;

                     (xix) any Loan Party files a motion or application seeking, or the entry
      of an order precluding the Administrative Agent or the trustee under the Senior Secured
      Notes or the Senior Secured Superpriority Notes (or either of their respective designees)
      from having the right to or being permitted to “credit bid” with respect to the assets of the
      Loan Parties;

                     (xx) any attempt by any Loan Party to reduce (other than a reduction in
      accordance with the terms of this Agreement), avoid, set off or subordinate the
      Obligations or the Liens securing such Obligations to any other debt excluding the DIP
      ABL Facility Obligations with respect to Revolving Priority Collateral or as expressly
      provided for in this Agreement or the Orders;

                     (xxi) the reversal, vacation or stay of the effectiveness of or material
      modification of either the Interim Order or the Final Order or any provision thereof
      without the prior written consent of the Required Lenders not to be unreasonably
      withheld or delayed;


                                               76
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 163 of 366



                       (xxii) the payment of or granting adequate protection (except pursuant to
        (i) the Adequate Protection Provisions and (ii) as provided under the “first day orders”)
        with respect to any Indebtedness of the Loan Parties (other than with respect to payment
        permitted under the Interim Order or the Final Order) without the prior consent of the
        Required Lenders; or

                       (xxiii) the cessation of Liens or super-priority claims granted with respect
        to this Agreement to be valid, perfected and enforceable in all respects; or the Bankruptcy
        Court shall cease to have exclusive jurisdiction with respect to all matters relating to the
        exercise of rights and remedies under the Loan Documents, the Orders, the Liens granted
        under the Collateral Documents and the Collateral.

 then, and in every such event, and at any time thereafter during the continuance of such event,
 the Administrative Agent may, and at the request of the Required Lenders, shall, by notice to the
 Borrower, take any or all of the following actions, at the same or different times: (i) terminate the
 Commitments, and thereupon the Commitments shall irrevocably terminate immediately; and/or
 (ii) declare the Obligations owing by such Borrower then outstanding to be due and payable in
 whole, and thereupon the principal of the Loans and all other Obligations so declared to be due
 and payable, together with accrued interest thereon and all fees and other obligations of the Loan
 Parties accrued hereunder, shall become due and payable immediately, without presentment,
 demand, protest or other notice of any kind, all of which are hereby waived by the Loan Parties
 to the extent permitted by Applicable Law.

 If the Obligations are accelerated at any time, any Exit Payment Other Event occurs or the
 Obligations otherwise become due prior to or following the Maturity Date, the Exit Payment
 shall immediately become due and payable and the Exit Payment shall constitute part of the
 Obligations in respect of the Loans. In view of the impracticability and extreme difficulty of
 ascertaining actual damages and by mutual agreement of the parties as to a reasonable
 calculation of each Lender’s loss as a result thereof, the Exit Payment constitutes liquidated
 damages, not unmatured interest or a penalty, sustained by each Lender, and the Loan Parties
 agree that it is a reasonable estimation and calculation of such actual lost profits and other actual
 damages. THE LOAN PARTIES EXPRESSLY WAIVE (TO THE FULLEST EXTENT IT
 MAY LAWFULLY DO SO) THE PROVISIONS OF ANY PRESENT OR FUTURE
 STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF
 THE EXIT PAYMENT IN CONNECTION WITH ANY SUCH ACCELERATION OR
 MATURITY OR EXIT PAYMENT OTHER EVENT. The Loan Parties expressly agree (to the
 fullest extent it may lawfully do so) that: (A) the Exit Payment is reasonable and is the product of
 an arm’s length transaction between sophisticated business people, ably represented by counsel;
 (B) the Exit Payment shall be payable notwithstanding the then-prevailing market rates at the
 time payment is made; (C) there has been a course of conduct between the Lenders and the
 Borrower giving specific consideration in this transaction for such agreement to pay the Exit
 Payment; and (D) the Loan Parties shall be estopped hereafter from claiming differently than as
 agreed to in this paragraph or otherwise in this Agreement. The Borrower expressly
 acknowledges that its agreement to pay the Exit Payment as herein described is a material
 inducement to the Lenders to make the Loans.




                                                  77
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 164 of 366



        SECTION 7.02           Remedies on Default.

                In case any one or more of the Events of Default shall have occurred and be
 continuing, and whether or not the maturity of the Obligations shall have been accelerated
 pursuant hereto, the Agents (at the direction of the Required Lenders) subject to the Remedies
 Notice Period, shall proceed to protect and enforce their rights and remedies under this
 Agreement or any of the other Loan Documents by suit in equity, action at law or other
 appropriate proceeding, whether for the specific performance of any covenant or agreement
 contained in this Agreement and the other Loan Documents or any instrument pursuant to which
 the Obligations are evidenced, and, if such amount shall have become due, by declaration or
 otherwise, proceed to enforce the payment thereof or any other legal or equitable right of the
 Secured Parties. No remedy herein is intended to be exclusive of any other remedy and each and
 every remedy shall be cumulative and shall be in addition to every other remedy given hereunder
 or now or hereafter existing at law or in equity or by statute or any other provision of law.

         At any hearing during the Remedies Notice Period to contest the enforcement of
 remedies, the only issue that may be raised by any party in opposition thereto shall be whether,
 in fact, an Event of Default has occurred, and the Loan Parties hereby waive their right to and
 shall not be entitled to seek relief, including, without limitation, under Section 105 of the
 Bankruptcy Code, to the extent that such relief would in any way impair or restrict the rights and
 remedies of the Administrative Agent or the Secured Parties, as set forth in this Agreement, the
 applicable Order or other Loan Documents.

        As set forth in and subject to the Order, the Automatic Stay shall be modified and vacated
 to permit the Administrative Agent and the Lenders to exercise all rights and remedies under this
 Agreement, the other Loan Documents or applicable Law, without further notice, motion or
 application to, hearing before, or order from, the Court.

        No remedy herein is intended to be exclusive of any other remedy and each and every
 remedy shall be cumulative and shall be in addition to every other remedy given hereunder or
 now or hereafter existing at law or in equity or by statute or any other provision of Law.

                (a)     Subject to the Remedies Notice Period, the Agent may exercise any other
 appropriate right or remedy the Bankruptcy Court may fashion, including:

                        (i)    foreclosure, sale or disposition of the Collateral;

                        (ii)   collection of accounts receivable;

                        (iii)  seek the appointment of a receiver or keeper to take possession of
 any Collateral and to enforce any of the Agent’s remedies (for the benefit of the Secured Parties);
 and

                       (iv)    taking any other actions or exercise any other rights or remedies
 permitted under the Orders, the Loan Documents or applicable Law or equity.

                (b)      Each Loan Party further agrees, that, during the continuance of any Event
 of Default, subject to the Remedies Notice Period, (i) at the Agent’s request, it shall assemble the


                                                 78
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 165 of 366



 Collateral and make it available to the Agent at places that the Agent shall reasonably select,
 whether at such Secured Party’s premises or elsewhere, (ii) without limiting the foregoing, the
 Agent also has the right to require that each Loan Party store and keep any Collateral pending
 further action by the Agent and, while any such Collateral is so stored or kept, provide such
 guards and maintenance services as shall be necessary to protect the same and to preserve and
 maintain such Collateral in good condition, and (iii) until the Agent is able to sell any Collateral,
 the Agent shall have the right to hold or use such Collateral to the extent that it deems
 appropriate for the purpose of preserving the Collateral or its value. The Agent shall not have
 any obligation to any Loan Party to maintain or preserve the rights of any Loan Party as against
 third parties with respect to any Collateral while such Collateral is in the possession of the
 Agent.

                (c)     All of the rights and remedies of the Agent and any other Secured Party
 under any Loan Document shall be cumulative, may be exercised individually or concurrently
 and not exclusive of any other rights or remedies provided by any applicable Law. To the extent
 it may lawfully do so, each Loan Party absolutely and irrevocably waives and relinquishes the
 benefit and advantage of, and covenants not to assert against the Agent or any Lender, any
 valuation, stay, appraisement, extension, redemption or similar laws and any and all rights or
 defenses it may have as a surety, now or hereafter existing, arising out of the exercise by them of
 any rights hereunder. If any notice of a proposed sale or other disposition of any Collateral shall
 be required by law, such notice shall be deemed reasonable and proper if given at least 10 days
 before such sale or other disposition.

                (d)    To the extent that applicable Law imposes duties on the Agent to exercise
 remedies in a commercially reasonable manner, each Loan Party acknowledges and agrees that it
 is not commercially unreasonable for the Agent to do any of the following:

                      (i)    fail to incur significant costs, expenses or other liabilities
 reasonably deemed as such by the Agent to prepare any Collateral for disposition or otherwise to
 complete raw material or work in process into finished goods or other finished products for
 disposition;

                         (ii)    fail to obtain Permits, or other consents, for access to any
 Collateral to sell or for the collection or sale of any Collateral, or, if not required by applicable
 Law, fail to obtain Permits or other consents for the collection or disposition of any Collateral;

                       (iii)    fail to exercise remedies against account debtors or other Persons
 obligated on any Collateral or to remove Liens on any Collateral or to remove any adverse
 claims against any Collateral;

                         (iv)   advertise dispositions of any Collateral through publications or
 media of general circulation, whether or not such Collateral is of a specialized nature or to
 contact other Persons, whether or not in the same business as any Loan Party, for expressions of
 interest in acquiring any such Collateral;

                      (v)    exercise collection remedies against account debtors and other
 Persons obligated on any Collateral, directly or through the use of collection agencies or other



                                                  79
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 166 of 366



 collection specialists, hire one or more professional auctioneers to assist in the disposition of any
 Collateral, whether or not such Collateral is of a specialized nature or, to the extent deemed
 appropriate by the Agent, obtain the services of other brokers, investment bankers, consultants
 and other professionals to assist the Agent in the collection or disposition of any Collateral, or
 utilize internet sites that provide for the auction of assets of the types included in the Collateral
 or that have the reasonable capacity of doing so, or that match buyers and sellers of assets to
 dispose of any Collateral;

                        (vi)    dispose of assets in wholesale rather than retail markets;

                        (vii)   disclaim disposition warranties, such as title, possession or quiet
 enjoyment; or

                        (viii) purchase insurance or credit enhancements to insure the Agent
 against risks of loss, collection or disposition of any Collateral or to provide to the Agent a
 guaranteed return from the collection or disposition of any Collateral.

 Notwithstanding anything contained herein or in any other Loan Document to the contrary, the
 Loan Parties hereby waive any right to seek relief under the Bankruptcy Code, including under
 section 105 thereof, to the extent such relief would restrict or impair the rights and remedies of
 the Agent and the Lenders set forth in the Orders and in the Loan Documents.

         SECTION 7.03           Application of Proceeds.

         After the occurrence and during the continuance of any Event of Default and acceleration
 of the Obligations, all proceeds realized from any Loan Party or on account of any Collateral
 owned by a Loan Party or, without limiting the foregoing, on account of any Prepayment Event,
 any payments in respect of any Obligations and all proceeds of the Collateral, shall be applied in
 the following order:

                (a)    FIRST, ratably to pay the Obligations in respect of any Credit Party
 Expenses, indemnities and other amounts then due to the Agents until paid in full (other than
 contingent obligations);

                (b)     SECOND, ratably to pay any Credit Party Expenses and indemnities, and
 to pay any fees then due to the Lenders, until paid in full;

                 (c)    THIRD, ratably to pay interest accrued in respect of the Obligations until
 paid in full;

                 (d)    FOURTH, ratably to pay any other outstanding Obligations; and

              (e)       FIFTH, to the Borrower or such other Person entitled thereto under
 Applicable Law.




                                                  80
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 167 of 366



                                           ARTICLE VIII

                                             The Agents

        SECTION 8.01            Appointment and Administration by Administrative Agent.

          Each Credit Party hereby irrevocably designates Delaware Trust Company as
 Administrative Agent under this Agreement and the other Loan Documents. The general
 administration of the Loan Documents shall be by the Administrative Agent. The Credit Parties
 each hereby (a) irrevocably authorizes the Administrative Agent (i) to enter into the Loan
 Documents to which it is a party, and (ii) to take or refrain from taking such actions as agent on
 its behalf and to exercise or refrain from exercising such powers under the Loan Documents as
 are delegated by the terms hereof or thereof, as appropriate, together with all powers reasonably
 incidental thereto, and (b) agrees and consents to all of the provisions of the Security Documents.
 The Administrative Agent shall have no duties or responsibilities except as expressly set forth in
 this Agreement and the other Loan Documents, nor shall it have any fiduciary relationship with
 any other Credit Party, and no implied covenants, responsibilities, duties, obligations, or
 liabilities shall be read into the Loan Documents or otherwise exist against the Administrative
 Agent.

        SECTION 8.02            Appointment of Collateral Agent.

         Each Secured Party hereby irrevocably designates Delaware Trust Company as Collateral
 Agent under this Agreement and the other Loan Documents. The Secured Parties each hereby (i)
 irrevocably authorizes the Collateral Agent (x) to enter into the Loan Documents to which it is a
 party, and (y) to take or refrain from taking such actions as agent on its behalf and to exercise or
 refrain from exercising such powers under the Loan Documents as are delegated by the terms
 hereof or thereof, as appropriate, together with all powers reasonably incidental thereto, and (ii)
 agrees and consents to all of the provisions of the Security Documents. All Collateral shall be
 held or administered by the Collateral Agent (or its duly-appointed agent) for its own benefit and
 for the ratable benefit of the other Credit Parties. Any proceeds received by the Collateral Agent
 from the foreclosure, sale, lease or other disposition of any of the Collateral and any other
 proceeds received pursuant to the terms of the Security Documents or the other Loan Documents
 shall be paid over to the Administrative Agent for application as provided in this Agreement and
 the other Loan Documents. The Collateral Agent shall have no duties or responsibilities except
 as expressly set forth in this Agreement and the other Loan Documents, nor shall it have any
 fiduciary relationship with any other Secured Party, and no implied covenants, responsibilities,
 duties, obligations, or liabilities shall be read into the Loan Documents or otherwise exist against
 the Collateral Agent.

        SECTION 8.03            Sharing of Excess Payments.

          If at any time or times any Secured Party shall receive (i) by payment, foreclosure, setoff,
 banker’s lien, counterclaim, or otherwise, or any payments with respect to the Obligations owing
 to such Secured Party arising under, or relating to, this Agreement or the other Loan Documents,
 or (ii) payments from the Administrative Agent in excess of such Secured Party’s ratable portion
 of all such distributions by the Administrative Agent, such Secured Party shall promptly (1) turn


                                                  81
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 168 of 366



 the same over to the Administrative Agent, in kind, and with such endorsements as may be
 required to negotiate the same to the Administrative Agent, or in same day funds, as applicable,
 for the account of all of the Secured Parties and for application to the Obligations in accordance
 with the applicable provisions of this Agreement, or (2) purchase, without recourse or warranty,
 an undivided interest and participation in the Obligations owed to the other Secured Parties so
 that such excess payment received shall be applied ratably as among the Secured Parties in
 accordance with the provisions of SECTION 2.17 or SECTION 7.03, as applicable; provided,
 however, that if all or part of such excess payment received by the purchasing party is thereafter
 recovered from it, those purchases of participations shall be rescinded in whole or in part, as
 applicable, and the applicable portion of the purchase price paid therefor shall be returned to
 such purchasing party, but without interest except to the extent that such purchasing party is
 required to pay interest in connection with the recovery of the excess payment. In no event shall
 the provisions of this paragraph be construed to apply to any payment made by the Loan Parties
 pursuant to and in accordance with the express terms of this Agreement or any other Loan
 Document or any payment obtained by a Lender as consideration for the assignment of or sale of
 a participation in any of its Loans to any assignee or participant, other than to the Loan Parties or
 any Affiliate(s) thereof (as to which the provisions of this paragraph shall apply).

        SECTION 8.04            Agreement of Applicable Lenders.

        Upon any occasion requiring or permitting an approval, consent, waiver, election or other
 action on the part of the Applicable Lenders, action shall be taken by each Agent for and on
 behalf or for the benefit of all Credit Parties upon the written direction of the Applicable
 Lenders, and any such action shall be binding on all Credit Parties. No amendment,
 modification, consent, or waiver shall be effective except in accordance with the provisions of
 SECTION 9.02.

        SECTION 8.05            Liability of Agents.

                 (a)     The Agents may execute any of their respective duties under this
 Agreement or any of the other Loan Documents by or through any of their respective officers,
 agents and employees, and no Agent nor any of their respective directors, officers, agents or
 employees shall be liable to any other Secured Party for any action taken or omitted to be taken
 in good faith, or be responsible to any other Secured Party for the consequences of any oversight
 or error of judgment, or for any loss, except to the extent of any liability imposed by law by
 reason of such Agent’s own gross negligence or willful misconduct (as determined by a court of
 competent jurisdiction in a final and non-appealable decision). No Agent nor any of their
 respective directors, officers, agents and employees shall in any event be liable to any other
 Secured Party for any action taken or omitted to be taken by it pursuant to instructions received
 by it from the Applicable Lenders, or in reliance upon the advice of counsel selected by it.
 Without limiting the foregoing no Agent, nor any of their respective directors, officers,
 employees, or agents shall be: (i) responsible to any other Secured Party for the due execution,
 validity, genuineness, effectiveness, sufficiency, or enforceability of, or for any recital,
 statement, warranty or representation in, this Agreement, any other Loan Document or any
 related agreement, document or order; (ii) required to ascertain or to make any inquiry
 concerning the performance or observance by any Loan Party of any of the terms, conditions,
 covenants, or agreements of this Agreement or any of the Loan Documents; (iii) responsible to


                                                  82
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 169 of 366



 any other Secured Party for the state or condition of any properties of the Loan Parties or any
 other obligor hereunder constituting Collateral for the Obligations or any information contained
 in the books or records of the Loan Parties; (iv) responsible to any other Secured Party for the
 validity, enforceability, collectibility, effectiveness or genuineness of this Agreement or any
 other Loan Document or any other certificate, document or instrument furnished in connection
 therewith; or (v) responsible to any other Secured Party for the validity, priority or perfection of
 any Lien securing or purporting to secure the Obligations or for the value or sufficiency of any of
 the Collateral.

                (b)    The Agents may execute any of their duties under this Agreement or any
 other Loan Document by or through their agents or attorneys-in-fact, and shall be entitled to the
 advice of counsel concerning all matters pertaining to its rights and duties hereunder or under the
 other Loan Documents. The Agents shall not be responsible for the negligence or misconduct of
 any agents or attorneys-in-fact selected by them with reasonable care.

                (c)    None of the Agents nor any of their respective directors, officers,
 employees, or agents shall have any responsibility to any Loan Party on account of the failure or
 delay in performance or breach by any other Secured Party (other than by each such Agent in its
 capacity as a Lender) of any of its respective obligations under this Agreement or any of the
 other Loan Documents or in connection herewith or therewith.

                (d)     The Agents shall be entitled to rely, and shall be fully protected in relying,
 upon any notice, consent, certificate, affidavit, or other document or writing believed by them to
 be genuine and correct and to have been signed, sent or made by the proper person or persons,
 and upon the advice and statements of legal counsel (including, without, limitation, counsel to
 the Loan Parties), independent accountants and other experts selected by any Loan Party or any
 Secured Party. The Agents shall be fully justified in failing or refusing to take any action under
 this Agreement or any other Loan Document unless they shall first receive such advice or
 concurrence of the Applicable Lenders as they deem appropriate or they shall first be
 indemnified to their satisfaction by the other Secured Parties against any and all liability and
 expense which may be incurred by them by reason of the taking or failing to take any such
 action.

                   (e)   The Administrative Agent is not obliged to expend or risk its own funds or
 otherwise incur any financial liability in the performance of its duties, obligations or
 responsibilities or the exercise of any right, power, authority or discretion if it has grounds for
 believing the repayment of such funds or adequate indemnity against, or security for, such risk or
 liability is not reasonably assured to it.

                 (f)     The Agents shall not be responsible for any unsuitability, inadequacy,
 expiration or unfitness of any security interest created hereunder or pursuant to any other security
 documents pertaining to this matter nor shall it be obligated to make any investigation into, and
 shall be entitled to assume, the adequacy and fitness of any security interest created hereunder or
 pursuant to any other security document pertaining to this matter.

                (g)    The Agents shall not be liable for any error of judgment, or for any act
 done or step taken or omitted by it in good faith or for any mistake in act or law, or for anything


                                                  83
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 170 of 366



 which it may do or refrain from doing in connection herewith, in each case except for such
 Agent’s own gross negligence or willful misconduct as determined by a court of competent
 jurisdiction in a final, nonappealable judgment.

                (h)     In no event shall the Agents be liable for any indirect, special, punitive or
 consequential loss or damage of any kind whatsoever, including, but not limited to, lost profits,
 even if such loss or damage was foreseeable or it has been advised of the likelihood of such loss
 or damage and regardless of the form of action.

                (i)    The Agents shall be entitled to seek written directions from the Required
 Lenders prior to taking any action under this Agreement, any Collateral instrument or any of the
 Loan Documents.

                (j)     The Agents shall have no responsibility for or liability with respect to
 monitoring compliance of any other party to the Loan Documents or any other document related
 hereto or thereto. The Agents have no duty to monitor the value or rating of any Collateral on an
 ongoing basis.

                  (k)     The Agents may request that the Required Lenders or other parties deliver
 a certificate setting forth the names of individuals and/or titles of officers authorized at such time
 to take specified actions pursuant to the Loan Documents.

                 (l)     Beyond the exercise of reasonable care in the custody thereof, the Agents
 shall have no duty as to any Collateral in such Agent’s possession or control or in the possession
 or control of any agent or bailee or any income thereon or as to preservation of rights against
 prior parties or any other rights pertaining thereto and the Agents shall not be responsible for
 filing any financing or continuation statements or recording any documents or instruments in any
 public office at any time or times or otherwise perfecting or maintaining the perfection of any
 security interest in the Collateral. The Agents shall be deemed to have exercised reasonable care
 in the custody of the Collateral in such Agent’s possession if the Collateral is accorded treatment
 substantially equal to that which such Agent accords similar collateral and shall not be liable or
 responsible for any loss or diminution in the value of any of the Collateral, by reason of the act
 or omission of any carrier, forwarding agency or other agent or bailee.

                 (m)     In no event shall the Agents be responsible or liable for any failure or
 delay in the performance of such Agent’s obligations hereunder arising out of or caused by,
 directly or indirectly, forces beyond such Agent’s control, including, without limitation, strikes,
 work stoppages, accidents, acts of war or terrorism, civil or military disturbances, nuclear or
 natural catastrophes or acts of God, and interruptions, loss or malfunctions of utilities,
 communications or computer (software and hardware) services.

              (n)    For the avoidance of doubt and notwithstanding anything contrary in any
 Loan Document, in the event of inconsistency between the terms of this Agreement and any
 other Loan Document, the terms in this Agreement shall prevail.

              (o)    Notwithstanding anything in the Loan Documents to the contrary, neither
 the Administrative Agent nor the Collateral Agent shall have any responsibility for the



                                                  84
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 171 of 366



 preparation, filing or recording of any instrument, document or financing statement or for the
 perfection or maintenance of any security interest created hereunder.

        SECTION 8.06           Notice of Default.

         No Agent shall be deemed to have knowledge or notice of the occurrence of any Default
 or Event of Default unless such Agent has received written notice from a Secured Party or Loan
 Party referring to this Agreement, describing such Default or Event of Default and stating that
 such notice is a “notice of default”. In the event that an Agent obtains such a notice, such Agent
 shall give prompt notice thereof to each of the other Secured Parties. Upon the occurrence of an
 Event of Default, the Agents shall (subject to the provisions of SECTION 9.02) take such action
 with respect to such Default or Event of Default as shall be reasonably directed in writing by the
 Required Lenders. Unless and until the Agents shall have received such written direction, the
 Agents may (but shall not be obligated to) take such action, or refrain from taking such action,
 with respect to any such Default or Event of Default as they shall deem advisable in the best
 interest of the Secured Parties. In no event shall the Agents be required to comply with any such
 directions to the extent that the Agents believe that their compliance with such directions would
 be unlawful.

        SECTION 8.07           Credit Decisions.

         Each Secured Party (other than the Agents) acknowledges that it has, independently and
 without reliance upon the Agents or any other Secured Party, and based on the financial
 statements prepared by the Loan Parties and such other documents and information as it has
 deemed appropriate, made its own credit analysis and investigation into the business, assets,
 operations, property, and financial and other condition of the Loan Parties and has made its own
 decision to enter into this Agreement and the other Loan Documents. Each Credit Party (other
 than the Agents) also acknowledges that it will, independently and without reliance upon the
 Agents or any other Secured Party, and based on such documents and information as it shall
 deem appropriate at the time, continue to make its own credit decisions in determining whether
 or not conditions precedent to closing any Loan hereunder have been satisfied and in taking or
 not taking any action under this Agreement and the other Loan Documents.

        SECTION 8.08           Reimbursement and Indemnification.

         Without limiting the obligations of the Loan Parties hereunder, each Secured Party (other
 than the Agents) agrees to (i) reimburse the Agents for such Secured Party’s pro rata share of all
 Obligations held by such Secured Party of (x) any expenses and fees incurred by any Agent for
 the benefit of Secured Parties under this Agreement and any of the other Loan Documents or any
 other agreement or instrument contemplated hereby or thereby, including, without limitation,
 reasonable counsel fees and expenses and compensation of agents and employees paid for
 services rendered on behalf of the Secured Parties, and any other expense incurred in connection
 with the operations or enforcement thereof not reimbursed by the Loan Parties, and (y) any
 expenses of any Agent incurred for the benefit of the Secured Parties that the Loan Parties have
 agreed to reimburse pursuant to this Agreement or any other Loan Document and have failed to
 so reimburse, and (ii) indemnify and hold harmless each Agent and any of their respective
 directors, officers, employees, or agents, on demand, in the amount of such Secured Party’s pro


                                                   85
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 172 of 366



 rata share of all Obligations held by such Secured Party, from and against any and all liabilities,
 obligations, losses, damages, penalties, actions, judgments, suits, costs, expenses, or
 disbursements of any kind or nature whatsoever which may be imposed on, incurred by, or
 asserted against it or any Secured Party in any way relating to or arising out of this Agreement or
 any of the other Loan Documents or any other agreement or instrument contemplated hereby or
 thereby or any action taken or omitted by it or any of them under this Agreement or any of the
 other Loan Documents or any other agreement or instrument contemplated hereby or thereby to
 the extent not reimbursed by the Loan Parties, including, without limitation, costs of any suit
 initiated by each Agent against any Secured Party (except such as shall have been determined by
 a court of competent jurisdiction or another independent tribunal having jurisdiction by final and
 non-appealable judgment to have resulted from the gross negligence or willful misconduct of
 such Agent); provided, however, that the unreimbursed expense or indemnified loss, claim,
 damage, liability or related expense, as the case may be, was incurred by or asserted against such
 Secured Party in its capacity as such. The provisions of this SECTION 8.08 shall survive the
 repayment of the Obligations and the termination of the Commitments.

        SECTION 8.09           [Reserved].

        SECTION 8.10           Notice of Transfer.

        The Administrative Agent may deem and treat a Lender party to this Agreement as the
 owner of such Lender’s portion of the Obligations for all purposes, unless and until, and except
 to the extent, an Assignment and Acceptance shall have become effective as set forth in
 SECTION 9.04.

        SECTION 8.11           Successor Agents.

         Any Agent may resign at any time by giving thirty (30) Business Days’ written notice
 thereof to the other Secured Parties and the Borrower. Upon any such resignation of an Agent,
 the Required Lenders shall have the right to appoint a successor Agent, which, so long as there is
 no Event of Default, shall be reasonably satisfactory to the Borrower (whose consent in any
 event shall not be unreasonably withheld or delayed). If no successor Agent shall have been so
 appointed by the Required Lenders and/or none shall have accepted such appointment within
 thirty (30) days after the retiring Agent’s giving of notice of resignation, the retiring Agent may,
 on behalf of the other Secured Parties, appoint a successor Agent which shall be a commercial
 bank (or affiliate thereof) organized under the laws of the United States of America or of any
 State thereof and having a combined capital and surplus of a least $1,000,000,000, or capable of
 complying with all of the duties of such Agent hereunder (in the opinion of the retiring Agent
 and as certified to the other Secured Parties in writing by such successor Agent) which, so long
 as there is no Event of Default, shall be reasonably satisfactory to the Borrower (whose consent
 shall not in any event be unreasonably withheld or delayed). Upon the acceptance of any
 appointment as Agent by a successor Agent, such successor Agent shall thereupon succeed to
 and become vested with all the rights, powers, privileges and duties of the retiring Agent and the
 retiring Agent shall be discharged from its duties and obligations under this Agreement. After
 any retiring Agent’s resignation hereunder as such Agent, the provisions of this Article VIII shall
 inure to its benefit as to any actions taken or omitted to be taken by it while it was such Agent
 under this Agreement.


                                                 86
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 173 of 366



        SECTION 8.12            Relation Among the Lenders.

        The Lenders are not partners or co-venturers, and no Lender shall be liable for the acts or
 omissions of, or (except as otherwise set forth herein in case of any Agent) authorized to act for,
 any other Lender.

        SECTION 8.13            Reports and Financial Statements.

        By signing this Agreement, each Lender:

                (a)     [Reserved];

                 (b)    is deemed to have requested that the Agents furnish such Lender, promptly
 after they become available, copies of (i) all financial statements required to be delivered by
 Holdings under SECTION 5.01, and (ii) all commercial finance examinations and appraisals of
 the Collateral received by the Agents, if any (collectively, the “Reports”) (and the Agents agree
 to furnish such Reports promptly to the Lenders, which Reports may be furnished in accordance
 with the final paragraph of SECTION 5.01);

                (c)    expressly agrees and acknowledges that no Agent makes any
 representation or warranty as to the accuracy of the Reports, and shall not be liable for any
 information contained in any Report;

                (d)     expressly agrees and acknowledges that the Reports are not
 comprehensive audits or examinations, that the Agents or any other party performing any audit
 or examination will inspect only specific information regarding the Loan Parties and will rely
 significantly upon the Loan Parties’ books and records, as well as on representations of the Loan
 Parties’ personnel;

                (e)    agrees to keep all Reports confidential pursuant to the terms of this
 Agreement and strictly for its internal use, and not to distribute except to its participants, or use
 any Report in any other manner; and

                 (f)     without limiting the generality of any other indemnification provision
 contained in this Agreement, agrees: (i) to hold each Agent and any such other Lender preparing
 a Report harmless from any action the indemnifying Lender may take or conclusion the
 indemnifying Lender may reach or draw from any Report in connection with any Loans that the
 indemnifying Lender has made or may make to the Borrower, or the indemnifying Lender’s
 participation in, or the indemnifying Lender’s purchase of, a Loan or Loans of the Borrower; and
 (ii) to pay and protect, and indemnify, defend, and hold each Agent and any such other Lender
 preparing a Report harmless from and against, the claims, actions, proceedings, damages, costs,
 expenses, and other amounts (including reasonable attorney costs) incurred by the Agents and
 any such other Lender preparing a Report as the direct or indirect result of any third parties who
 might obtain all or part of any Report through the indemnifying Lender in violation of the terms
 hereof.




                                                  87
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 174 of 366



        SECTION 8.14           Agency for Perfection.

         Each Lender hereby appoints each other Lender as agent for the purpose of perfecting
 Liens for the benefit of the Agents and the Secured Parties, in assets which, in accordance with
 Article 9 of the UCC or any other Applicable Law of the United States of America can be
 perfected only by possession. Should any Secured Party (other than an Agent) obtain possession
 of any such Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
 promptly upon the Collateral Agent’s request therefor shall deliver such Collateral to the
 Collateral Agent, or otherwise deal with such Collateral in accordance with the Collateral
 Agent’s instructions.

        SECTION 8.15           Reserved.

        SECTION 8.16           Collateral Matters.

                 (a)    The Lenders hereby irrevocably authorize the Collateral Agent to release
 any Lien upon any Collateral (i) upon the termination of the Commitments and indefeasible
 payment and satisfaction in full in cash of all Obligations (other than contingent indemnity
 obligations with respect to then unasserted claims), or (ii) constituting property being sold,
 transferred or disposed of in a Permitted Disposition upon receipt by the Administrative Agent of
 the Net Proceeds thereof to the extent required by this Agreement. Except as provided above, the
 Collateral Agent will not release any of the Collateral Agent’s Liens without the prior written
 authorization of the Applicable Lenders. Upon request by any Agent or any Loan Party at any
 time, the Lenders will confirm in writing the Collateral Agent’s authority to release any Liens
 upon particular types or items of Collateral pursuant to this SECTION 8.16.

                  (b)    Upon at least two (2) Business Days’ prior written request by the
 Borrower, the Collateral Agent shall (and is hereby irrevocably authorized by the Lenders to)
 execute such documents as may be necessary to evidence the release of the Liens upon any
 Collateral described in SECTION 8.16(a); provided, however, that (i) the Collateral Agent shall
 not be required to execute any such document on terms which, in its reasonable opinion, would,
 under Applicable Law, expose the Collateral Agent to liability or create any obligation or entail
 any adverse consequence other than the release of such Liens without recourse or warranty, and
 (ii) such release shall not in any manner discharge, affect or impair the Obligations or any Liens
 (other than those expressly being released) upon (or obligations of any Loan Party in respect of)
 all interests retained by any Loan Party, including (without limitation) the proceeds of any sale,
 all of which shall continue to constitute part of the Collateral.

                                           ARTICLE IX

                                           Miscellaneous

        SECTION 9.01           Notices.

         Except in the case of notices and other communications expressly permitted to be given
 by telephone or electronically, all notices and other communications provided for herein shall be
 in writing and shall be delivered by hand or overnight courier service, mailed by certified or
 registered mail or sent by telecopy or e-mail, as follows:


                                                88
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 175 of 366



               (a)   if to any Loan Party, to it at Guitar Center, Inc., 5795 Lindero Canyon
 Road, Westlake Village, California 91362, Attention: Tim Martin (Telecopy No. (818) 735-
 8833, E-Mail: tim.martin@guitarcenter.com) and Michael Pendleton (Telecopy No. (818) 735-
 8833, E-Mail: mpendleton@guitarcenter.com), with copies to each of Ares Management LLC,
 2000 Avenue of the Stars, 12th Floor, Los Angeles, California 90067, Attention: Adam Stein
 (Telecopy No. (310) 201-4170, E-Mail: stein@aresmgmt.com, and Milbank LLP, 55 Hudson
 Yards, New York, NY, 10001, Attention: Al Pisa (Telephone: (212) 530-5319, E-Mail:
 apisa@milbank.com);

               (b)     if to the Administrative Agent or the Collateral Agent to Delaware Trust
 Company, 251 Little Falls Drive, Wilmington, Delaware 19808, Attention: Dana Dugan (Email:
 ddugan@delawaretrust.com) and 19 West 44th Street, Suite 200, New York, NY 10036,
 Attention: Sean Foronjy (Telephone: 302-425-9747, E-Mail: sean.foronjy@delawaretrust.com),
 with a copy to Pryor Cashman LLP, 7 Times Square, New York, New York 10036, Attention:
 Seth Lieberman, Esq., (Telephone: (212) 326-0819, Email: slieberman@pryorcashman.com);

               (c)    if to any other Credit Party, to it at its address (or telecopy number or
 electronic mail address) set forth on the signature pages hereto or on any Assignment and
 Acceptance.

         Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be solely for the
 distribution of (i) routine communications such as financial statements and (ii) documents and
 signature pages for execution by the parties hereto, and for no other purpose. Any party hereto
 may change its address or telecopy number for notices and other communications hereunder by
 notice to the other parties hereto. All notices and other communications given to any party
 hereto in accordance with the provisions of this Agreement shall be deemed to have been given
 on the date of receipt.

        SECTION 9.02           Waivers; Amendments.

                 (a)     No failure or delay by any Credit Party in exercising any right or power
 hereunder or under any other Loan Document shall operate as a waiver thereof, nor shall any
 single or partial exercise of any such right or power, or any abandonment or discontinuance of
 steps to enforce such a right or power, preclude any other or further exercise thereof or the
 exercise of any other right or power. The rights and remedies of the Credit Parties hereunder and
 under the other Loan Documents are cumulative and are not exclusive of any other rights or
 remedies that they would otherwise have. No waiver of any provision of any Loan Document or
 consent to any departure by any Loan Party therefrom shall in any event be effective unless the
 same shall be permitted by SECTION 9.02(b), and then such waiver or consent shall be effective
 only in the specific instance and for the purpose for which given. Without limiting the generality
 of the foregoing, the making of a Loan shall not be construed as a waiver of any Default or Event
 of Default, regardless of whether any Credit Party may have had notice or knowledge of such
 Default or Event of Default at the time.

               (b)    Except as otherwise specifically provided herein, neither this Agreement
 nor any other Loan Document nor any provision hereof or thereof may be waived, amended or
 modified except, in the case of this Agreement, pursuant to an agreement or agreements in


                                                89
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 176 of 366



 writing entered into by the Loan Parties and the Required Lenders or, in the case of any other
 Loan Document, pursuant to an agreement or agreements in writing entered into by the Agent(s)
 and the Loan Parties that are parties thereto, in each case (other than the Payment Letter) with the
 consent of the Required Lenders; provided, however, that no such waiver, amendment,
 modification or other agreement shall:

                       (i)   Increase the Commitment of any Lender without the prior written
        consent of such Lender;

                        (ii)   Without:

                                (A)    the prior written consent of all Lenders directly adversely
                affected thereby, reduce the principal amount of any Obligation or reduce the rate
                of interest thereon (other than the waiver of the Default Rate), or reduce any fees
                or premiums payable under the Loan Documents, including the Exit Payment (it
                being understood that a waiver of a Default shall not constitute a reduction of
                interest for purposes of this Section);

                                (B)    the prior written consent of all Lenders directly adversely
                affected thereby, extend the date set forth in clause (a) of the Maturity Date or
                modify the definition of Maturity Date (other than clause (b) of the definition of
                Maturity Date), waive or postpone the scheduled date of payment of principal,
                any interest on any Obligation or any fees or premiums payable under the Loan
                Documents, including the Exit Payment (other than any waiver of default
                interest), or provide that repayment, satisfaction or discharge of the Obligations
                can occur in any manner other than indefeasible payment in full and in cash
                (provided that a waiver of a Default shall not constitute a reduction, excuse or
                waiver of interest for purposes of this Section), or postpone the expiration of, or
                increase the amount of, any Lender’s Commitment;

                               (C)     the prior written consent of all Lenders, except for
                Collateral releases as provided in clause (a)(ii) of SECTION 8.16 following the
                termination of the Commitments and indefeasible payment and satisfaction in full
                in cash of all Obligations (other than contingent indemnity obligations with
                respect to then unasserted claims), release all or substantially all of the Collateral
                from the Liens of the Security Documents or release all or substantially all of the
                Facility Guarantors from their respective obligations under their Facility
                Guarantee or substantially limit their liability in respect of such Facility
                Guarantee;

                               (D)     the prior written consent of all Lenders, subordinate or
                otherwise modify the priority of the Liens securing the Obligations to any other
                Liens on the Collateral or subordinate or otherwise modify the priority of the
                Obligations in right of payment to any other obligation;




                                                 90
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 177 of 366



                               (E)    the prior written consent of all Lenders, release any Loan
                Party from its obligations under any Loan Document, or limit its liability in
                respect of such Loan Document;

                               (F)    the prior written consent of all Lenders, directly or
                indirectly, change any of the provisions of SECTION 2.16(b), SECTION 2.21(b)
                or SECTION 8.03;

                               (G)    the prior written consent of all Lenders, change any of the
                provisions of this SECTION 9.02(b) or the definitions of “Required Lenders” or
                any other provision of any Loan Document specifying the number or percentage
                of Lenders required to waive, amend or modify any rights thereunder or make any
                determination or grant any consent thereunder or change, amend, supplement or
                otherwise modify or waive any provision in any Loan Document providing for
                pro rata sharing among the Lenders; or

                               (H)    the prior written consent of all Lenders, directly or
                indirectly, change any of the provisions of SECTION 2.17(b), SECTION 7.03 or
                any provision in any Loan Document providing for a waterfall for application of
                proceeds;

                       (iii)  Without prior written consent of the Agents affect the rights or
        duties of the Agents.

                 (c)     Notwithstanding anything to the contrary contained in this SECTION
 9.02, in the event that the Borrower shall request that this Agreement or any other Loan
 Document be modified, amended or waived in a manner which would require the consent of all
 Lenders or all directly adversely affected Lenders pursuant to SECTION 9.02(b) and such
 modification, amendment or waiver is approved by the Lenders holding at least 50% of the
 aggregate Commitments held by all Lenders or all directly adversely affected Lenders (as
 applicable) or, if Commitments have been terminated, at least 50% of the aggregate outstanding
 Loans held by all Lenders or all directly adversely affected Lenders (as applicable) (such Lender
 or Lenders collectively, the “Threshold Lenders”), but not by the requisite percentage of all the
 Lenders or all the directly adversely affected Lenders (as applicable), the Borrower and the
 Administrative Agent shall be permitted to amend this Agreement without the consent of the
 requisite Lender or Lenders which did not agree to the modification or amendment requested by
 the Borrower (such Lender or Lenders, collectively the “Minority Lenders”), subject to the
 Borrower or (in its sole discretion) the Administrative Agent providing for (i) the termination of
 the Commitment of each of the Minority Lenders and the repayment of any Loans of such
 Minority Lenders, together with accrued and unpaid interest thereon and together with the Exit
 Payment, (ii) the making of such additional Loans by such new or increasing Lender or Lenders,
 as the case may be, as may be necessary to repay in full the outstanding Loans (including
 principal, interest, fees and other amounts due and owing under the Loan Documents) of the
 Minority Lenders immediately before giving effect to such amendment and (iii) such other
 modifications to this Agreement or the Loan Documents as may be appropriate and incidental to
 the foregoing.



                                                91
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 178 of 366



                (d)      Further, notwithstanding anything to the contrary contained in this
 SECTION 9.02, if following the Closing Date, the Administrative Agent and the Borrower shall
 have jointly identified an obvious error or any error or omission of a technical or immaterial
 nature, in each case, in any provision of the Loan Documents, then the Administrative Agent and
 the Borrower shall be permitted to amend such provision and such amendment shall become
 effective without any further action or consent of any other party to any Loan Documents if the
 same is not objected to in writing by the Required Lenders within five (5) Business Days
 following receipt of notice thereof.

                (e)    No notice to or demand on any Loan Party shall entitle any Loan Party to
 any other or further notice or demand in the same, similar or other circumstances. Each holder
 of a Note shall be bound by any amendment, modification, waiver or consent authorized as
 provided herein, whether or not a Note shall have been marked to indicate such amendment,
 modification, waiver or consent and any consent by a Lender, or any holder of a Note, shall bind
 any Person subsequently acquiring a Note, whether or not a Note is so marked. No amendment
 to this Agreement or any other Loan Document shall be effective against any Loan Party unless
 signed by such Loan Party.

        SECTION 9.03            Expenses; Indemnity; Damage Waiver.

                 (a)    The Loan Parties shall jointly and severally pay all Credit Party Expenses
 incurred as of the Closing Date on the Closing Date. Thereafter, the Loan Parties shall jointly
 and severally pay all Credit Party Expenses within thirty (30) days after receipt of an invoice
 therefor setting forth such expenses in reasonable detail; provided that in the event the Loan
 Parties have a bona fide dispute with any such expenses, payment of such disputed amounts shall
 not be required until the earlier of the date such dispute is resolved to the reasonable satisfaction
 of the Loan Parties or thirty (30) days after receipt of any such invoice (and any such disputed
 amount which is so paid shall be subject to a reservation of the Loan Parties’ rights with respect
 thereto).

                 (b)     The Loan Parties shall, jointly and severally, indemnify the Secured
 Parties and each of their Subsidiaries and Affiliates, and each of the respective directors, officers,
 employees, agents and controlling persons of any of the foregoing Persons (each such Person
 being called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and all
 damages, actual out-of-pocket losses, claims, actions, causes of action, settlement payments,
 obligations, liabilities and related expenses, including the reasonable fees, charges and
 disbursements of one counsel for all the Indemnitees (plus, in each case, one local counsel in any
 other jurisdiction to the extent reasonably necessary) (provided that in the case of a conflict of
 interest the affected Indemnitee may engage and shall be reimbursed for one additional counsel,
 plus one local counsel in any other jurisdiction to the extent reasonably necessary), incurred,
 suffered, sustained or required to be paid by, or asserted against, any Indemnitee arising out of,
 in any way connected with, or as a result of (i) the execution or delivery of any Loan Document
 or any other agreement or instrument contemplated hereby, the performance by the parties to the
 Loan Documents of their respective obligations thereunder or the consummation of the
 transactions contemplated by the Loan Documents or any other transactions contemplated
 hereby, (ii) any Loan or the use of the proceeds therefrom, (iii) any actual or alleged presence or
 release of Hazardous Materials on or from any property currently or formerly owned or operated


                                                  92
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 179 of 366



 by any Loan Party or any Subsidiary, or any Environmental Liability related in any way to any
 Loan Party or any Subsidiary, (iv) any actual or prospective claim, litigation, investigation or
 proceeding relating to or arising from any of the foregoing, whether based on contract, tort or
 any other theory and regardless of whether any Indemnitee is a party thereto or whether such
 claim, litigation, investigation or proceeding is brought by a third party or any Loan Party or any
 Affiliate thereof or (v) any documentary taxes, assessments or similar charges made by any
 Governmental Authority by reason of the execution and delivery of this Agreement or any other
 Loan Document; provided, however, that such indemnity shall not, as to any Indemnitee, be
 available to the extent that such losses, claims, damages, liabilities or related expenses have
 resulted from (i) the gross negligence, bad faith, fraud or willful misconduct of such Indemnitee
 (or any of its Affiliates or Related Parties), (ii) such Indemnitee’s (or any of its Affiliates’ or
 Related Parties’) material breach of its obligations under this Agreement or any other Loan
 Document or (iii) any dispute solely among the Indemnitees other than claims against the
 Administrative Agent in its capacity or in fulfilling its role as an agent or arranger or any other
 similar role under this Agreement or any other Loan Document or any other agreement or
 instrument contemplated hereby or thereby, and any claims arising out of any act or omission by
 the Borrower or any of its Affiliates. Notwithstanding anything to the contrary contained herein,
 the Loan Parties shall have no obligation to reimburse any Indemnitee for fees and expenses
 unless such Indemnitee provides the Loan Parties with an executed undertaking in which such
 Indemnitee agrees to refund and return any and all amounts paid by the Loan Parties to such
 Indemnitee to the extent any of the foregoing items described in clauses (i) through (iii) occurs.
 This SECTION 9.03(b) shall not apply with respect to Taxes other than any Taxes that represent
 losses, claims, damages, etc. arising from any non-Tax claim.

                (c)     No party to this Agreement shall assert and, to the extent permitted by
 Applicable Law, each such party hereby waives, any claim against any other party to this
 Agreement or any Indemnitee, on any theory of liability, for special, indirect, consequential or
 punitive damages (as opposed to direct or actual damages) arising out of, in connection with, or
 as a result of, this Agreement, any other Loan Document or any agreement or instrument
 contemplated hereby or thereby, the transactions contemplated by the Loan Documents, any
 Loan or the use of the proceeds thereof.

                  (d)   The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall
 remain operative and in full force and effect regardless of the termination of this Agreement, the
 consummation of the transactions contemplated hereby, the repayment of any of the Obligations,
 the invalidity or unenforceability of any term or provision of any Loan Document, or any
 investigation made by or on behalf of any Credit Party. All amounts due under this SECTION
 9.03 shall be payable within thirty (30) days of written demand therefor, which written demand
 shall set forth such amounts in reasonable detail.

        SECTION 9.04           Successors and Assigns.

                 (a)     The provisions of this Agreement shall be binding upon and inure to the
 benefit of the parties hereto and their respective successors and assigns permitted hereby, except
 that no Loan Party may assign or otherwise transfer any of its rights or obligations hereunder
 without the prior written consent of the Agents and the Lenders (and any such attempted
 assignment or transfer without such consent shall be null and void). Nothing in this Agreement,


                                                 93
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 180 of 366



 expressed or implied, shall be construed to confer upon any Person (other than the parties hereto,
 their respective successors and assigns permitted hereby and, to the extent expressly
 contemplated hereby, Indemnitees), any legal or equitable right, remedy or claim under or by
 reason of this Agreement.

                 (b)     Any Lender may, with the consent of the Administrative Agent and the
 Borrower (which consent shall be deemed to have been granted unless the Borrower shall object
 thereto by written notice to the Administrative Agent within five Business Days after having
 received notice of any such assignment), assign to one or more Eligible Assignees all or a
 portion of its rights and obligations under this Agreement (including all or a portion of its
 Commitment and the Loans at the time owing to it); provided, however, that no such consent of
 the Administrative Agent shall be required in connection with any assignment to another Lender,
 an Affiliate of a Lender or an Approved Fund, and no such consent of the Borrower shall be
 required (A) in connection with any assignment to another Lender, an Affiliate of a Lender or an
 Approved Fund or (B) if an Event of Default has occurred and is continuing; and provided
 further that, each assignment shall be subject to the following conditions: (i) except in the case of
 an assignment to a Lender or an Affiliate of a Lender the amount of the Commitment or Loans of
 the assigning Lender subject to a partial assignment (determined as of the date the Assignment
 and Assumption with respect to such assignment is delivered to the Administrative Agent and
 determined on an aggregate basis in the event of concurrent assignments to Related Funds) shall
 not be less than $5,000,000 with respect to the Commitments, or, if less, the entire remaining
 amount of the assigning Lender’s Commitment or Loans; (ii) each partial assignment shall be
 made as an assignment of a proportionate part of all the assigning Lender’s rights and
 obligations; and (iii) the parties to each assignment shall execute and deliver to the
 Administrative Agent an Assignment and Acceptance, and, after completion of the syndication
 of the Loans, together with a processing and recordation fee of $3,500.00. Subject to acceptance
 and recording thereof pursuant to SECTION 9.04(d), from and after the effective date specified
 in each Assignment and Acceptance the assignee thereunder shall be a party hereto and, to the
 extent of the interest assigned by such Assignment and Acceptance, have the rights and
 obligations of a Lender under this Agreement, and the assigning Lender thereunder shall, to the
 extent of the interest assigned by such Assignment and Acceptance, be released from its
 obligations under this Agreement (and, in the case of an Assignment and Acceptance covering
 all of the assigning Lender’s rights and obligations under this Agreement, such Lender shall
 cease to be a party hereto but shall continue to be entitled to the benefits of SECTION 9.03).
 Any assignment or transfer by a Lender of rights or obligations under this Agreement that does
 not comply with this SECTION 9.04(b) shall be treated for purposes of this Agreement as a sale
 by such Lender of a participation in such rights and obligations in accordance with SECTION
 9.04(e). The Loan Parties hereby acknowledge and agree that any effective assignment shall
 give rise to a direct obligation of the Loan Parties to the assignee and that the assignee shall be
 considered to be a “Credit Party” for all purposes under this Agreement and the other Loan
 Documents.

                 (c)    The Administrative Agent, acting for this purpose as an agent of the Loan
 Parties, shall maintain at one of its offices in Wilmington, Delaware, a copy of each Assignment
 and Acceptance delivered to it and a register (the “Register”) for the recordation of the names
 and addresses of the Lenders, and the Commitment of, and principal amount (and stated interest)
 of the Loans owing to, each Lender pursuant to the terms hereof from time to time. The entries


                                                  94
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 181 of 366



 in the Register shall be conclusive and the Loan Parties and Credit Parties shall treat each Person
 whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all
 purposes of this Agreement absent any manifest error, notwithstanding notice to the contrary.
 The Register shall be available for inspection by the Borrower and any Lender, at any reasonable
 time and from time to time upon reasonable prior notice.

               (d)     Upon its receipt of a duly completed Assignment and Acceptance
 executed by an assigning Lender and an assignee, the processing and recordation fee referred to
 in SECTION 9.04(b) and any written consent to such assignment required by SECTION 9.04(a),
 the Administrative Agent shall accept such Assignment and Acceptance and record the
 information contained therein in the Register. No assignment shall be effective for purposes of
 this Agreement unless it has been recorded in the Register as provided in this SECTION 9.04(d).

                 (e)    Any Lender may, without the consent of the Loan Parties or any other
 Person, sell participations to one or more banks or other entities (other than a Disqualified
 Institution or any Person in direct competition with a Loan Party’s business) (a “Participant”) in
 all or a portion of such Lender’s rights and obligations under this Agreement (including all or a
 portion of its Commitment and the Loans owing to it), subject to the following:

                    (i)     such Lender’s obligations under this Agreement and the other
        Loan Documents shall remain unchanged;

                        (ii)  such Lender shall remain solely responsible to the other parties
        hereto for the performance of such obligations;

                       (iii)   the Loan Parties and other Credit Parties shall continue to deal
        solely and directly with such Lender in connection with such Lender’s rights and
        obligations under this Agreement;

                        (iv)   any agreement or instrument pursuant to which a Lender sells a
        participation in the Commitments, the Loans shall provide that such Lender shall retain
        the sole right to enforce the Loan Documents and to approve any amendment,
        modification or waiver of any provision of the Loan Documents; provided, however, that
        such agreement or instrument may provide that such Lender will not, without the consent
        of the Participant, agree to any amendment, modification or waiver described in the
        proviso to SECTION 9.02(b)(ii)(A) , (B) or (C) that affects such Participant;

                       (v)    subject to clauses (viii) and (ix) of this SECTION 9.04(e), the
        Loan Parties agree that each Participant shall be entitled to the benefits of SECTION 2.14
        and SECTION 2.23 to the same extent as if it were a Lender and had acquired its interest
        by assignment pursuant to SECTION 9.04(b);

                        (vi)    to the extent permitted by Applicable Law, each Participant also
        shall be entitled to the benefits of SECTION 9.08 as though it were a Lender so long as
        such Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

                        (vii) each Lender, acting for this purpose as an agent of the Loan
        Parties, shall maintain at its offices a record of each agreement or instrument effecting


                                                 95
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 182 of 366



        any participation and a register (each a “Participation Register”) meeting the
        requirements of 26 CFR §5f.103-1(c) for the recordation of the names and addresses of
        its Participants and their rights with respect to principal amounts (and stated interest) and
        other Obligations from time to time. The entries in each Participation Register shall be
        conclusive and the Loan Parties and the Credit Parties may treat each Person whose name
        is recorded in a Participant Register as a Participant for all purposes of this Agreement
        (including, for the avoidance of doubt, for purposes of entitlement to benefits under
        SECTION 2.14, SECTION 2.23, and SECTION 9.08). The Participation Register shall
        be available for inspection by the Borrower and any Credit Party at any reasonable time
        and from time to time upon reasonable prior notice;

                        (viii) a Participant shall not be entitled to receive any greater payment
        under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been
        entitled to receive with respect to the participation sold to such Participant, unless the sale
        of the participation to such Participant is made with the Borrower’s prior written consent;
        and

                         (ix)   a Participant that would be a Foreign Lender if it were a Lender
        shall not be entitled to the benefits of SECTION 2.23 unless the Borrower is notified of
        the participation sold to such Participant and such Participant agrees, for the benefit of
        the Loan Parties, to comply with SECTION 2.23(e) as though it were a Lender and such
        Participant is eligible for exemption from, or reduction in, the withholding Tax referred
        to therein, following compliance with SECTION 2.23(e).

                 (f)    Any Credit Party may at any time pledge or grant a security interest in all
 or any portion of its rights under this Agreement to secure obligations of such Credit Party,
 including any pledge or grant to secure obligations to any of the twelve Federal Reserve Banks
 organized under Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION
 9.04 shall not apply to any such pledge or grant of a security interest; provided, however, that no
 such pledge or grant of a security interest shall release a Credit Party from any of its obligations
 hereunder or substitute any such pledgee or grantee for such Credit Party as a party hereto.

                (g)    The Loan Parties authorize each Credit Party to disclose to any Participant
 or grantee and any prospective Participant or grantee, subject to the provisions of SECTION
 9.15, any and all financial information in such Credit Party’s possession concerning the Loan
 Parties which has been delivered to such Credit Party by or on behalf of the Loan Parties
 pursuant to this Agreement or which has been delivered to such Credit Party by or on behalf of
 the Loan Parties in connection with such Credit Party’s credit evaluation of the Loan Parties
 prior to becoming a party to this Agreement.

                 (h)     Notwithstanding anything to the contrary contained herein, any Lender (a
 “Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified as
 such in writing from time to time by the Granting Lender to the Administrative Agent and the
 Borrower, the option to provide to a Borrower all or any part of any Loan that such Granting
 Lender would otherwise be obligated to make to a Borrower pursuant to this Agreement;
 provided that (i) nothing herein shall constitute a commitment by any SPC to make any Loan,
 and (ii) if an SPC elects not to exercise such option or otherwise fails to provide all or any part of


                                                  96
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 183 of 366



 such Loan, the Granting Lender shall be obligated to make such Loan pursuant to the terms
 hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of the
 Granting Lender to the same extent, and as if, such Loan were made by such Granting Lender.
 Each party hereto hereby agrees that (i) an SPC shall be entitled to the benefits of SECTIONS
 2.11, 2.14, 2.21, 2.22 and 2.23 to the same extent as if it were a Lender, (ii) neither the grant to
 any SPC nor the exercise by any SPC of such option shall increase the costs or expenses or
 otherwise increase or change the obligations of any Borrower under this Agreement (including
 its obligations under SECTION 2.14 or 2.23) unless the grant to the SPC was made with the
 Borrower’s prior written consent, (iii) no SPC shall be liable for any indemnity or similar
 payment obligation under this Agreement (all liability for which shall remain with the Granting
 Lender) and (iv) the Granting Lender shall for all purposes including approval of any
 amendment, waiver or other modification of any provision of the Loan Documents, remain the
 Lender of record hereunder. In furtherance of the foregoing, each party hereto hereby agrees
 (which agreement shall survive the termination of this Agreement) that, prior to the date that is
 one year and one day after the payment in full of all outstanding commercial paper or other
 senior indebtedness of any SPC, it will not institute against, or join any other Person in
 instituting against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
 liquidation proceedings under the laws of the United States or any state thereof. In addition,
 notwithstanding anything to the contrary contained in this SECTION 9.04, any SPC may (i) with
 notice to, but without the prior written consent of, any Borrower or the Administrative Agent and
 without paying any processing fee therefor, assign all or a portion of its interests in any Loans to
 the Granting Lender or, subject to obtaining the requisite consents under SECTION 9.04(b), to
 any other financial institutions providing liquidity and/or credit support to or for the account of
 such SPC to support the funding or maintenance of Loans and (ii) disclose on a confidential basis
 any non-public information relating to its Loans to any rating agency, commercial paper dealer
 or provider of any surety, guarantee or credit or liquidity enhancement to such SPC. Any Lender
 who grants an option to an SPC to make a Loan to the any Borrower shall, if such option is
 exercised, maintain a register similar to the Participant Register described in paragraph (c) of this
 SECTION.

                 (i)     No Lender may assign or sell a participation of, Loans to Holdings or any
 of its Subsidiaries or any of their Affiliates.

        SECTION 9.05            Survival.

         All covenants, agreements, indemnities, representations and warranties made by the Loan
 Parties in the Loan Documents and in the certificates or other instruments delivered in
 connection with or pursuant to this Agreement or any other Loan Document shall be considered
 to have been relied upon by the other parties hereto and shall survive the execution and delivery
 of the Loan Documents and the making of any Loans, regardless of any investigation made by
 any such other party or on its behalf and, notwithstanding that any Credit Party may have had
 notice or knowledge of any Default or Event of Default or incorrect representation or warranty at
 the time any credit is extended hereunder, and shall continue in full force and effect until (i) the
 Commitments have expired or been terminated, and (ii) the principal of and interest on each
 Loan and all fees and other Obligations (other than contingent indemnity obligations with respect
 to then unasserted claims) shall have been paid in full. The provisions of SECTION 2.14,
 SECTION 2.23, SECTION 9.03 and Article VIII shall survive and remain in full force and effect


                                                  97
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 184 of 366



 regardless of the repayment of the Obligations and the Commitments or the termination of this
 Agreement or any provision hereof. In connection with the termination of this Agreement and
 the release and termination of the security interests in the Collateral, the Agents, on behalf of
 themselves and the other Credit Parties, may require such indemnities as they shall reasonably
 deem necessary or appropriate to protect the Credit Parties against loss on account of credits
 previously applied to the Obligations that may subsequently be reversed or revoked.

        SECTION 9.06             Counterparts; Integration; Effectiveness.

         This Agreement may be executed in counterparts (and by different parties hereto on
 different counterparts), each of which shall constitute an original, but all of which when taken
 together shall constitute a single contract. This Agreement and the other Loan Documents
 constitute the entire contract among the parties relating to the subject matter hereof and
 supersede any and all contemporaneous or previous agreements and understandings, oral or
 written, relating to the subject matter hereof. Except as provided in SECTION 4.01, this
 Agreement shall become effective when it shall have been executed by the applicable Credit
 Parties and when the Administrative Agent shall have received counterparts hereof that, when
 taken together, bear the signatures of each of the other parties hereto, and thereafter shall be
 binding upon and inure to the benefit of the parties hereto and their respective successors and
 assigns. Delivery of an executed counterpart of a signature page of this Agreement by telecopy
 or e-mail shall be effective as delivery of a manually executed counterpart of this Agreement.

        SECTION 9.07             Severability.

         Any provision of this Agreement held to be invalid, illegal or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality
 or unenforceability without affecting the validity, legality and enforceability of the remaining
 provisions hereof, and the invalidity of a particular provision in a particular jurisdiction shall not
 invalidate such provision in any other jurisdiction.

        SECTION 9.08             Right of Set-off.

         If any Event of Default shall have occurred and be continuing, each Secured Party, each
 Participant and each of their respective Affiliates is hereby authorized at any time and from time
 to time, to the fullest extent permitted by law, to setoff and apply any and all deposits (general or
 special, time or demand, provisional or final, but excluding any payroll, trust and tax withholding
 accounts) at any time held and other obligations at any time owing by such Secured Party,
 Participant or Affiliate to or for the credit or the account of the Loan Parties against any and all
 of the Obligations of the Loan Parties now or hereafter existing under this Agreement or other
 Loan Document to the extent such are then due and owing, although such Obligations may be
 otherwise fully secured; provided that such Secured Party shall provide the Borrower with
 written notice promptly after its exercise of such right of setoff. The rights of each Secured Party
 under this SECTION 9.08 are in addition to other rights and remedies (including other rights of
 setoff) that such Credit Party may have. No Credit Party will, or will permit its Participant to,
 exercise its rights under this SECTION 9.08 without the consent of the Administrative Agent or
 the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE COLLATERAL AGENT
 TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER


                                                     98
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                               Document    Page 185 of 366



 COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE
 EXERCISE BY ANY SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT
 OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND
 IRREVOCABLY WAIVED.

        SECTION 9.09           Governing Law; Jurisdiction; Consent to Service of Process.

           (a) EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY
 CODE, THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
 ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

                 (b)     Each Loan Party agrees that any suit for the enforcement of this
 Agreement or any other Loan Document shall be brought solely in the Bankruptcy Court and
 each party to this Agreement hereby waives any objection which it may now or hereafter have to
 the venue of any such suit or any such court or that such suit is brought in an inconvenient forum
 and agrees that a final judgment in any such action or proceeding shall be conclusive and may be
 enforced in other jurisdictions by suit on the judgment or in any other manner provided by law.

                (c)    Each Loan Party agrees that any action commenced by any Loan Party
 asserting any claim or counterclaim arising under or in connection with this Agreement or any
 other Loan Document shall be brought solely in the Bankruptcy Court.

               (d)    Each party to this Agreement irrevocably consents to service of process in
 the manner provided for notices in SECTION 9.01. Nothing in this Agreement or any other
 Loan Document will affect the right of any party to this Agreement to serve process in any other
 manner permitted by law.

        SECTION 9.10           WAIVER OF JURY TRIAL.

      EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
 PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
 IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
 RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
 TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
 TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
 PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE
 OF NONPAYMENT.       EACH PARTY HERETO (A) CERTIFIES THAT NO
 REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
 REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
 NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
 WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
 HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
 THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.




                                                99
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 186 of 366



        SECTION 9.11            [Reserved].

        SECTION 9.12            Headings.

         Article and Section headings and the Table of Contents used herein are for convenience
 of reference only, are not part of this Agreement and shall not affect the construction of, or be
 taken into consideration in interpreting, this Agreement.

        SECTION 9.13            Interest Rate Limitation.

         Notwithstanding anything herein to the contrary, if at any time the Interest Rate
 applicable to any Loan, together with all fees, charges and other amounts that are treated as
 interest on such Loan under Applicable Law (collectively, the “Charges”), shall be found by a
 court of competent jurisdiction in a final order to exceed the maximum lawful rate (the
 “Maximum Rate”) that may be contracted for, charged, taken, received or reserved by the Lender
 holding such Loan in accordance with Applicable Law, the rate of interest payable in respect of
 such Loan hereunder, together with all Charges payable in respect thereof, shall be limited to the
 Maximum Rate and, to the extent lawful, the interest and Charges that would have been payable
 in respect of such Loan but were not payable as a result of the operation of this Section shall be
 cumulated and the interest and Charges payable to such Lender in respect of other Loans or
 periods shall be increased (but not above the Maximum Rate therefor) until such cumulated
 amount, together with interest thereon at the Federal Funds Rate to the date of repayment, shall
 have been received by such Lender.

        SECTION 9.14            Additional Waivers.

                 (a)     The Obligations are the joint and several obligation of each Loan Party.
 To the fullest extent permitted by Applicable Law, the obligations of each Loan Party hereunder
 shall not be affected by (i) the failure of any Credit Party to assert any claim or demand or to
 enforce or exercise any right or remedy against any other Loan Party under the provisions of this
 Agreement, any other Loan Document or under Applicable Law, (ii) any rescission, waiver,
 amendment or modification of, or any release of any Loan Party from, any of the terms or
 provisions of, this Agreement, any other Loan Document, or (iii) the failure to perfect any
 security interest in, or the release of, any of the Collateral or other security held by or on behalf
 of the Collateral Agent or any other Credit Party.

                  (b)     The obligations of each Loan Party to pay the Obligations in full
 hereunder shall not be subject to any reduction, limitation, impairment or termination for any
 reason (other than the payment in full in cash of the Obligations after the termination of all
 Commitments to any Loan Party under any Loan Document), including any claim of waiver,
 release, surrender, alteration or compromise of any of the Obligations, and shall not be subject to
 any defense or setoff, counterclaim, recoupment or termination whatsoever by reason of the
 invalidity, illegality or unenforceability of any of the Obligations or otherwise. Without limiting
 the generality of the foregoing, the obligations of each Loan Party hereunder shall not be
 discharged or impaired or otherwise affected by the failure of the Administrative Agent or any
 other Credit Party to assert any claim or demand or to enforce any remedy under this Agreement,
 any other Loan Document or any other agreement, by any waiver or modification of any



                                                 100
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 187 of 366



 provision of any thereof, any default, failure or delay, willful or otherwise, in the performance of
 any of the Obligations, or by any other act or omission that may or might in any manner or to
 any extent vary the risk of any Loan Party or that would otherwise operate as a discharge of any
 Loan Party as a matter of law or equity (other than the payment in full in cash of all the
 Obligations after termination of all Commitments to any Loan Party under any Loan Document).

                (c)     To the fullest extent permitted by Applicable Law, each Loan Party
 waives any defense based on or arising out of any defense of any other Loan Party or the
 unenforceability of the Obligations or any part thereof from any cause, or the cessation from any
 cause of the liability of any other Loan Party, other than the payment in full in cash of all the
 Obligations after the termination of all Commitments to any Loan Party under any Loan
 Document. The Collateral Agent and the other Credit Parties may, at their election, foreclose on
 any security held by one or more of them by one or more judicial or nonjudicial sales, accept an
 assignment of any such security in lieu of foreclosure, compromise or adjust any part of the
 Obligations, make any other accommodation with any other Loan Party, or exercise any other
 right or remedy available to them against any other Loan Party, without affecting or impairing in
 any way the liability of any Loan Party hereunder except to the extent that all the Obligations
 have been indefeasibly paid in full in cash and performed in full after the termination of
 Commitments to any Loan Party under any Loan Document. Pursuant to Applicable Law, each
 Loan Party waives any defense arising out of any such election even though such election
 operates, pursuant to Applicable Law, to impair or to extinguish any right of reimbursement or
 subrogation or other right or remedy of such Loan Party against any other Loan Party, as the case
 may be, or any security.

                 (d)    Except as otherwise specifically provided herein, each Borrower is
 obligated to repay the Obligations as joint and several obligors under this Agreement. Upon
 payment by any Loan Party of any Obligations, all rights of such Loan Party against any other
 Loan Party arising as a result thereof by way of right of subrogation, contribution,
 reimbursement, indemnity or otherwise shall in all respects be subordinate and junior in right of
 payment to the prior payment in full in cash of all the Obligations (other than contingent
 indemnity obligations for then unasserted claims) and the termination of all Commitments to any
 Loan Party under any Loan Document. If any amount shall erroneously be paid to any Loan
 Party on account of (i) such subrogation, contribution, reimbursement, indemnity or similar right
 or (ii) any such indebtedness of any Loan Party, such amount shall be held in trust for the benefit
 of the Credit Parties and shall forthwith be paid to the Administrative Agent to be credited
 against the payment of the Obligations, whether matured or unmatured, in accordance with the
 terms of this Agreement and the other Loan Documents. Subject to the foregoing, to the extent
 that any Loan Party shall, under this Agreement as a joint and several obligor, repay any of the
 Obligations constituting Loans made to another Loan Party hereunder (an “Accommodation
 Payment”), then the Loan Party making such Accommodation Payment shall be entitled to
 contribution and indemnification from, and be reimbursed by, each of the other Loan Parties in
 an amount equal to a fraction of such Accommodation Payment, the numerator of which fraction
 is such other Loan Party’s Allocable Amount and the denominator of which is the sum of the
 Allocable Amounts of all of the Loan Parties. As of any date of determination, the “Allocable
 Amount” of each Loan Party shall be equal to the maximum amount of liability for
 Accommodation Payments which could be asserted against such Loan Party hereunder without
 (a) rendering such Loan Party “insolvent” within the meaning of Section 101 (32) of the


                                                 101
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 188 of 366



 Bankruptcy Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of
 the Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with
 unreasonably small capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
 Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay
 its debts as they become due within the meaning of Section 548 of the Bankruptcy Code or
 Section 4 of the UFTA, or Section 5 of the UFCA.

                 (e)     Each Loan Party hereby agrees to keep each other Loan Party fully
 apprised at all times as to the status of its business, affairs, finances, and financial condition, and
 its ability to perform its Obligations under the Loan Documents, and in particular as to any
 adverse developments with respect thereto. Each Loan Party hereby agrees to undertake to keep
 itself apprised at all times as to the status of the business, affairs, finances, and financial
 condition of each other Loan Party, and of the ability of each other Loan Party to perform its
 Obligations under the Loan Documents, and in particular as to any adverse developments with
 respect to any thereof. Each Loan Party hereby agrees, in light of the foregoing mutual
 covenants to inform each other, and to keep themselves and each other informed as to such
 matters, that the Credit Parties shall have no duty to inform any Loan Party of any information
 pertaining to the business, affairs, finances, or financial condition of any other Loan Party, or
 pertaining to the ability of any other Loan Party to perform its Obligations under the Loan
 Documents, even if such information is adverse, and even if such information might influence
 the decision of one or more of the Loan Parties to continue to be jointly and severally liable for,
 or to provide Collateral for, the Obligations of one or more of the other Loan Parties. To the
 fullest extent permitted by Applicable Law, each Loan Party hereby expressly waives any duty
 of the Credit Parties to inform any Loan Party of any such information.

        SECTION 9.15            Confidentiality.

         Each of the Credit Parties agrees to maintain the confidentiality of the Information (as
 defined below), except that Information may be disclosed (a) to their and their Affiliates’
 directors, officers, employees and agents, including accountants, legal counsel and other advisors
 involved with the financing (it being understood that the Persons to whom such disclosure is
 made will be informed of the confidential nature of such Information and agree to keep such
 Information confidential), (b) to the extent requested by any regulatory authority, (c) to the
 extent required by Applicable Laws or by any subpoena or similar legal process (the Credit
 Parties’ agreeing to furnish the Borrower with notice of such process and an opportunity to
 contest such disclosure as long as furnishing such notice and opportunity would not result in the
 Credit Parties’ violation of Applicable Law), (d) to any other party to this Agreement in
 accordance with Applicable Laws, (e) in connection with the exercise of any remedies hereunder
 or any suit, action or proceeding relating to this Agreement or any other Loan Document or the
 enforcement of rights hereunder or thereunder, (f) subject to an agreement containing provisions
 substantially the same as those of this Section, to any assignee of or Participant in, or any
 prospective assignee of or Participant in, any of its rights or obligations under this Agreement
 and any actual or prospective counterparty or advisors to any swap or derivative transactions
 relating to the Loan Parties and the Obligations so long as such Person or any of their Affiliates
 is not a competitor of any Loan Party, (g) with the consent of the Loan Parties, (h) to the extent
 such Information (i) becomes publicly available other than as a result of a breach of this Section,
 or to the knowledge of such Credit Party, the breach of any other Person’s obligation to keep the


                                                   102
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 189 of 366



 information confidential, or (ii) becomes available to any Credit Party on a nonconfidential basis
 from a source other than the Loan Parties, or (iii) to the extent that such Information is
 independently developed by such Credit Party. For the purposes of this Section, the term
 “Information” means all information received from or on behalf of the Loan Parties or any of
 their Affiliates relating to their business. Any Person required to maintain the confidentiality of
 Information as provided in this Section shall be considered to have complied with its obligation
 to do so if such Person has exercised the same degree of care to maintain the confidentiality of
 such Information as such Person would accord to its own confidential information.

        SECTION 9.16            Patriot Act.

         Each Lender hereby notifies the Loan Parties that pursuant to the requirements of the
 USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), as
 amended) (the “Act”), it is required to obtain, verify and record information that identifies the
 Loan Parties, which information includes the name and address of each Borrower and other
 information that will allow such Lender to identify such Borrower in accordance with the Act.
 Each Borrower is in compliance with (i) the Act, and (ii) Trading with the Enemy Act, as
 amended, and each of the foreign assets control regulations of the United States Treasury
 Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling legislation or
 executive order relating thereto. No part of the proceeds of the Loans will be used by the Loan
 Parties, directly or indirectly, for any payments to any governmental official or employee,
 political party, official of a political party, candidate for political office, or anyone else acting in
 an official capacity, in order to obtain, retain or direct business or obtain any improper
 advantage, in violation of the FCPA, as amended, or any applicable Anti-Corruption Laws or
 Anti-Money Laundering Laws. In addition, Agents and each Lender shall have the right to
 periodically conduct due diligence on all Loan Parties, their senior management and key
 principals and legal and beneficial owners. Each Loan Party agrees to cooperate in respect of the
 conduct of such due diligence and further agrees that the reasonable costs and charges for any
 such due diligence by Agents shall constitute Credit Party Expenses hereunder and be for the
 account of Borrower.

        SECTION 9.17            Foreign Asset Control Regulations.

        Neither of the advance of the Loans nor the use of the proceeds of any thereof will violate
 the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the
 Enemy Act”) or any of the foreign assets control regulations of the United States Treasury
 Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets Control
 Regulations”) or any enabling legislation or executive order relating thereto (which for the
 avoidance of doubt shall include, but shall not be limited to (a) Executive Order 13224 of
 September 21, 2001 Blocking Property and Prohibiting Transactions With Persons Who
 Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
 “Executive Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
 Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
 Furthermore, none of the Loan Parties or their Affiliates (a) is or will become a “blocked person”
 as described in the Executive Order, the Trading With the Enemy Act or the Foreign Assets
 Control Regulations or (b) knowingly engages or will engage in any dealings or transactions, or



                                                  103
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                               Document    Page 190 of 366



 be otherwise associated, with any such “blocked person” or in any manner violative of any such
 order.

        SECTION 9.18           Order, Intercreditor Arrangement.

         In the event of any conflict between the terms of the Order and the terms of this
 Agreement or any other Loan Document, the terms of the Order shall govern and control.
 Notwithstanding anything herein to the contrary, the Liens and security interests granted to the
 Collateral Agent pursuant to the Security Documents, Lien priority and the exercise of any right
 or remedy by the Collateral Agent hereunder or thereunder, are subject to the provisions of the
 Intercreditor Arrangement.

          The Loan Parties, the Agents, the Lenders and the other Credit Parties acknowledge that
 the exercise of certain of the Agents’ rights and remedies hereunder may be subject to, and
 restricted by, the provisions of the Intercreditor Arrangement. Except as specified herein,
 nothing contained in the Intercreditor Arrangement shall be deemed to modify any of the
 provisions of this Agreement and the other Loan Documents, which, as among the Loan Parties,
 the Agents, the Lenders and the other Credit Parties shall remain in full force and effect.

        SECTION 9.19           [Reserved].

        SECTION 9.20           [Reserved].

          SECTION 9.21         Acknowledgment and Consent to Bail-In of EEA Financial
 Institutions.

        Notwithstanding anything to the contrary in any Loan Document or in any other
 agreement, arrangement or understanding among any such parties, each party hereto
 acknowledges that any liability of any EEA Financial Institution arising under any Loan
 Document, to the extent such liability is unsecured, may be subject to the write-down and
 conversion powers of an EEA Resolution Authority and agrees and consents to, and
 acknowledges and agrees to be bound by:

                (a)      the application of any Write-Down and Conversion Powers by an EEA
 Resolution Authority to any such liabilities arising hereunder which may be payable to it by any
 party hereto that is an EEA Financial Institution; and

               (b)     the effects of any Bail-in Action on any such liability, including, if
 applicable:

                       (i)     a reduction in full or in part or cancellation of any such liability;

                        (ii)    a conversion of all, or a portion of, such liability into shares or
        other instruments of ownership in such EEA Financial Institution, its parent undertaking,
        or a bridge institution that may be issued to it or otherwise conferred on it, and that such
        shares or other instruments of ownership will be accepted by it in lieu of any rights with
        respect to any such liability under this Agreement or any other Loan Document; or



                                                 104
Case 20-34656-KRH     Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                            Document    Page 191 of 366



                      (iii)  the variation of the terms of such liability in connection with the
      exercise of the write-down and conversion powers of any EEA Resolution Authority.

                          [Remainder of Page Intentionally Blank]




                                             105
Case 20-34656-KRH    Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34       Desc Main
                           Document    Page 192 of 366



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed by their respective authorized officers as of the date first above written.

                                       BORROWER:

                                       GUITAR CENTER, INC., as Borrower and as a
                                       Borrower


                                       By:
                                             Name:
                                             Title:


                                       GUARANTORS:

                                       GUITAR CENTER HOLDINGS, INC., as a
                                       Guarantor


                                       By:
                                             Name:
                                             Title:

                                       GUITAR CENTER STORES, INC.


                                       By:
                                             Name:
                                             Title:


                                       MUSICIAN’S FRIEND, INC.


                                       By:
                                             Name:
                                             Title:




                                   [Signature Page]
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 193 of 366



                                    GUITAR CENTER GIFT CARD COMPANY,
                                    LLC, as a Guarantor


                                    By:
                                          Name:
                                          Title:


                                    MUSIC123, INC., as a Guarantor


                                    By:
                                          Name:
                                          Title:


                                    GTRC SERVICES, INC., as a Guarantor


                                    By:
                                          Name:
                                          Title:


                                    WOODWIND & BRASSWIND, INC., as a
                                    Guarantor


                                    By:
                                          Name:
                                          Title:


                                    GC BUSINESS SOLUTIONS, INC., as a
                                    Guarantor


                                    By:
                                          Name:
                                          Title:




                                [Signature Page]
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 194 of 366



                                    AVDG, LLC, as a Guarantor


                                    By:
                                          Name:
                                          Title:


                                    MUSIC & ARTS INSTRUCTOR SERVICES,
                                    LLC, as a Guarantor


                                    By:
                                          Name:
                                          Title:




                                [Signature Page]
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34        Desc Main
                          Document    Page 195 of 366



                                    DELAWARE TRUST COMPANY, as
                                    Administrative Agent and as Collateral Agent


                                    By:
                                          Name:
                                          Title:




                                [Signature Page]
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 196 of 366



                                   Exhibit B

                           ABL DIP Credit Agreement
Case 20-34656-KRH     Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34 Desc Main
                            Document    Page 197 of 366
                                                                  Execution Version


    SENIOR SECURED, SUPER-PRIORITY PRIMING DEBTOR-IN-POSSESSION CREDIT
                                AGREEMENT

                                     dated as of
                                  November 24, 2020

                               GUITAR CENTER, INC.

                                The Lead Borrower
                                       for
                         THE BORROWERS NAMED HEREIN

                    THE FACILITY GUARANTORS PARTY HERETO

                   WELLS FARGO BANK, NATIONAL ASSOCIATION
                      as Administrative Agent and Collateral Agent

                                   THE LENDERS
                                  NAMED HEREIN




                                          i
DB1/ 117162443.7
Case 20-34656-KRH                    Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                Desc Main
                                           Document    Page 198 of 366



                                                     TABLE OF CONTENTS

 ARTICLE I ..................................................................................................................................... 2
    SECTION 1.01               Definitions .......................................................................................................2
    SECTION 1.02               Terms Generally............................................................................................55
    SECTION 1.03               Accounting Terms .........................................................................................56
    SECTION 1.04               Rounding .......................................................................................................57
    SECTION 1.05               Times of Day.................................................................................................57
    SECTION 1.06               Letter of Credit Amounts ..............................................................................57
    SECTION 1.07               Certifications .................................................................................................57
    SECTION 1.08               Effect of Benchmark Transition Event. ........................................................57
    SECTION 1.09               Divisions. ......................................................................................................61
 ARTICLE II Amount and Terms of Credit................................................................................... 61
    SECTION 2.01               Commitment of the Lenders .........................................................................61
    SECTION 2.02               [Reserved]. ....................................................................................................62
    SECTION 2.03               Reserves; Changes to Reserves .....................................................................62
    SECTION 2.04               Borrowings, Conversions and Continuations of Revolving Credit
                               Loans. ............................................................................................................62
    SECTION 2.05               Overadvances. ...............................................................................................64
    SECTION 2.06               Reserved. .......................................................................................................64
    SECTION 2.07               Notes. ............................................................................................................64
    SECTION 2.08               Interest on Revolving Credit Loans. .............................................................65
    SECTION 2.09               [Reserved]. ....................................................................................................65
    SECTION 2.10               Alternate Rate of Interest for Revolving Credit Loans. ................................65
    SECTION 2.11               Change in Legality. .......................................................................................66
    SECTION 2.12               Default Interest. .............................................................................................66
    SECTION 2.13               Letters of Credit. ...........................................................................................66
    SECTION 2.14               Increased Costs. ............................................................................................76
    SECTION 2.15               Optional Termination or Reduction of Commitments. .................................77
    SECTION 2.16               Optional Prepayment of Revolving Credit Loans; Reimbursement of
                               Lenders..........................................................................................................78
    SECTION 2.17               Mandatory Prepayment; Commitment Termination; Cash Collateral. .........79
    SECTION 2.18               Cash Management. ........................................................................................81
    SECTION 2.19               Fees. ..............................................................................................................84
    SECTION 2.20               Maintenance of Loan Account; Statements of Account. ..............................84
    SECTION 2.21               Payments; Sharing of Setoff. ........................................................................84
    SECTION 2.22               Settlement Amongst Lenders ........................................................................86
    SECTION 2.23               Taxes. ............................................................................................................86
    SECTION 2.24               Mitigation Obligations; Replacement of Lenders. ........................................89
    SECTION 2.25               Designation of Lead Borrower as Borrowers’ Agent. ..................................90
    SECTION 2.26               Security Interests in Collateral. .....................................................................91
    SECTION 2.27               Defaulting Lenders. .......................................................................................91
    SECTION 2.28               [Reserved]. ....................................................................................................93
    SECTION 2.29               MIRE Events. ................................................................................................93



DB1/ 117162443.7
Case 20-34656-KRH                 Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                Desc Main
                                        Document    Page 199 of 366



 ARTICLE III Representations and Warranties ............................................................................. 94
    SECTION 3.01             Organization; Powers. ...................................................................................94
    SECTION 3.02             Authorization; Enforceability. ......................................................................94
    SECTION 3.03             No Conflicts. .................................................................................................95
    SECTION 3.04             Financial Condition. ......................................................................................95
    SECTION 3.05             Properties. .....................................................................................................95
    SECTION 3.06             Litigation and Environmental Matters. .........................................................96
    SECTION 3.07             Compliance with Laws and Agreements. .....................................................97
    SECTION 3.08             Investment Company Status..........................................................................98
    SECTION 3.09             Taxes. ............................................................................................................98
    SECTION 3.10             ERISA. ..........................................................................................................98
    SECTION 3.11             Disclosure......................................................................................................99
    SECTION 3.12             Subsidiaries. ..................................................................................................99
    SECTION 3.13             Reserved. .......................................................................................................99
    SECTION 3.14             Labor Matters. ...............................................................................................99
    SECTION 3.15             Security Documents. ...................................................................................100
    SECTION 3.16             Federal Reserve Regulations. ......................................................................100
    SECTION 3.17             Initial Budget...............................................................................................101
    SECTION 3.18             Chapter 11 Cases .........................................................................................101
    SECTION 3.19             Reserved ......................................................................................................101
    SECTION 3.20             OFAC/Sanctions .........................................................................................101
    SECTION 3.21             Beneficial Ownership Certification. ...........................................................101
    SECTION 3.22             Orders. .........................................................................................................101
    SECTION 3.23             Petition Date; Claims and Collateral. ..........................................................102
 ARTICLE IV Conditions ............................................................................................................ 102
    SECTION 4.01 Closing Date. ...............................................................................................102
    SECTION 4.02 Conditions Precedent to Each Revolving Credit Loan and Each
                 Letter of Credit............................................................................................105
 ARTICLE V Affirmative Covenants .......................................................................................... 106
    SECTION 5.01             Financial Statements and Other Information. .............................................106
    SECTION 5.02             Notices of Material Events. .........................................................................110
    SECTION 5.03             Information Regarding Collateral. ..............................................................111
    SECTION 5.04             Existence; Conduct of Business. .................................................................111
    SECTION 5.05             Payment of Obligations. ..............................................................................111
    SECTION 5.06             Maintenance of Properties. .........................................................................111
    SECTION 5.07             Insurance. ....................................................................................................112
    SECTION 5.08             Books and Records; Inspection and Audit Rights; Appraisals;
                             Accountants. ...............................................................................................113
    SECTION 5.09             Reserved. .....................................................................................................114
    SECTION 5.10             Compliance with Laws................................................................................114
    SECTION 5.11             Use of Proceeds and Letters of Credit. .......................................................115
    SECTION 5.12             Additional Subsidiaries. ..............................................................................115
    SECTION 5.13             Further Assurances. .....................................................................................116
    SECTION 5.14             Restructuring Advisor and Investment Banker. ..........................................116

DB1/ 117162443.7
Case 20-34656-KRH                Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                                Desc Main
                                       Document    Page 200 of 366



    SECTION 5.15 [Reserved]. ..................................................................................................117
    SECTION 5.16 [Reserved]. ..................................................................................................117
    SECTION 5.17 DIP Term Loan Facility; Requests for Loans Under DIP Term Loan
                 Facility. .......................................................................................................117
    SECTION 5.18 Lender Calls. ...............................................................................................117
    SECTION 5.19 Required Milestones. ..................................................................................117
    SECTION 5.20 OFAC; Sanctions. .......................................................................................117
 ARTICLE VI Negative Covenants ............................................................................................. 118
    SECTION 6.01            Indebtedness and Other Obligations. ..........................................................118
    SECTION 6.02            Liens. ...........................................................................................................118
    SECTION 6.03            Fundamental Changes .................................................................................118
    SECTION 6.04            Investments. ................................................................................................119
    SECTION 6.05            Asset Sales. .................................................................................................119
    SECTION 6.06            Restricted Payments; Certain Payments of Indebtedness. ..........................119
    SECTION 6.07            Transactions with Affiliates. .......................................................................120
    SECTION 6.08            Restrictive Agreements. ..............................................................................121
    SECTION 6.09            Amendment of Material Documents. ..........................................................121
    SECTION 6.10            Fiscal Year. .................................................................................................121
    SECTION 6.11            Reclamation Claims. ...................................................................................121
    SECTION 6.12            Insolvency Proceeding Claims. ...................................................................122
    SECTION 6.13            Bankruptcy Actions.....................................................................................122
    SECTION 6.14            Liquidity. .....................................................................................................122
    SECTION 6.15            Budget Covenant. ........................................................................................122
 ARTICLE VII Events of Default ................................................................................................ 123
    SECTION 7.01 Events of Default. .......................................................................................123
    SECTION 7.02 Remedies on Default. ..................................................................................129
    SECTION 7.03 Application of Proceeds. .............................................................................132
 ARTICLE VIII The Agents ........................................................................................................ 132
    SECTION 8.01            Appointment and Administration by Administrative Agent. ......................132
    SECTION 8.02            Appointment of Collateral Agent. ...............................................................133
    SECTION 8.03            Sharing of Excess Payments. ......................................................................133
    SECTION 8.04            Agreement of Applicable Lenders. .............................................................134
    SECTION 8.05            Liability of Agents. .....................................................................................134
    SECTION 8.06            Notice of Default. ........................................................................................135
    SECTION 8.07            Credit Decisions. .........................................................................................135
    SECTION 8.08            Reimbursement and Indemnification. .........................................................136
    SECTION 8.09            Rights of Agents..........................................................................................136
    SECTION 8.10            Notice of Transfer. ......................................................................................137
    SECTION 8.11            Successor Agents. .......................................................................................137
    SECTION 8.12            Relation Among the Lenders. .....................................................................137
    SECTION 8.13            Reports and Financial Statements. ..............................................................137
    SECTION 8.14            Agency for Perfection. ................................................................................138
    SECTION 8.15            Reserved. .....................................................................................................139
    SECTION 8.16            Collateral Matters. .......................................................................................139

DB1/ 117162443.7
Case 20-34656-KRH                Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                                     Desc Main
                                       Document    Page 201 of 366



 ARTICLE IX Miscellaneous ...................................................................................................... 139
    SECTION 9.01 Notices ........................................................................................................139
    SECTION 9.02 Waivers; Amendments ................................................................................140
    SECTION 9.03 Expenses; Indemnity; Damage Waiver. ......................................................143
    SECTION 9.04 Successors and Assigns. ..............................................................................146
    SECTION 9.05 Survival. ......................................................................................................150
    SECTION 9.06 Counterparts; Integration; Effectiveness. ....................................................150
    SECTION 9.07 Severability. ................................................................................................151
    SECTION 9.08 Right of Set-off. ..........................................................................................151
    SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process. ....................151
    SECTION 9.10 WAIVER OF JURY TRIAL. ......................................................................152
    SECTION 9.11 Press Releases and Related Matters. ...........................................................152
    SECTION 9.12 Headings......................................................................................................153
    SECTION 9.13 Interest Rate Limitation. .............................................................................153
    SECTION 9.14 Additional Waivers. ....................................................................................153
    SECTION 9.15 Confidentiality. ...........................................................................................155
    SECTION 9.16 Patriot Act. ..................................................................................................156
    SECTION 9.17 Foreign Asset Control Regulations. ............................................................156
    SECTION 9.18 Order; Intercreditor Arrangement. ..............................................................157
    SECTION 9.19 Joint and Several Obligations .....................................................................157
    SECTION 9.20 Keepwell. ....................................................................................................157
    SECTION 9.21 Acknowledgment and Consent to Bail-In of EEA Financial
                 Institutions. .................................................................................................157
    SECTION 9.22 Acknowledgement Regarding Any Supported QFCs. ................................158




DB1/ 117162443.7
Case 20-34656-KRH       Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                              Document    Page 202 of 366



                                         EXHIBITS

 Exhibit A:            Form of Assignment and Acceptance
 Exhibit B:            Form of LIBO Rate Loan Notice
 Exhibit C:            Form of Revolving Credit Note
 Exhibit D:            Form of Interim Order
 Exhibit E:            Form of Facility Guarantee
 Exhibit F:            Form of Credit Card Notification
 Exhibit G:            Form of Compliance Certificate
 Exhibit H:            Form of Borrowing Base Certificate
 Exhibit I:            Form of Initial Budget
 Exhibits K-1 – K-4:   Tax Compliance Certificates




DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                                Document    Page 203 of 366



                                          SCHEDULES

 Schedule 1.1:           Lenders and Commitments
 Schedule 2.13:          Existing Letters of Credit
 Schedule 2.18(a):       Credit Card Arrangements
 Schedule 2.18(b):       Blocked Accounts
 Schedule 3.01:          Organization Information
 Schedule 3.05(b):       Intellectual Property
 Schedule 3.05(c)(i):    Owned Real Property
 Schedule 3.05(c)(ii):   Leased Real Property
 Schedule 3.06(a):       Disclosed Matters
 Schedule 3.12:          Subsidiaries; Joint Ventures
 Schedule 3.14:          Collective Bargaining Agreements
 Schedule 5.01(i):       Reporting Requirements
 Schedule 5.19:          Milestones
 Schedule 6.01:          Existing Indebtedness
 Schedule 6.02:          Existing Encumbrances
 Schedule 6.04:          Permitted Investments
 Schedule 6.05:          Permitted Dispositions
 Schedule 6.07:          Affiliate Transactions




DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 204 of 366



     SENIOR SECURED, SUPER-PRIORITY PRIMING DEBTOR-IN-POSSESSION
 CREDIT AGREEMENT dated as of November 24, 2020, among:

       GUITAR CENTER, INC., a corporation organized under the laws of the State of
 Delaware (the “Lead Borrower”), for itself and in conjunction with its capacity as Lead
 Borrower as agent for the Borrowers; and

         The BORROWERS AND THE FACILITY GUARANTORS from time to time party
 hereto; and

         WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking
 association, having a place of business at One Boston Place, 19th Floor, Boston, MA, as
 administrative agent (in such capacity, the “Administrative Agent”), and as collateral agent (in
 such capacity, the “Collateral Agent”), for its own benefit and the benefit of the other Secured
 Parties; and

          The LENDERS party hereto.

                                        W I T N E S E T H:

         WHEREAS, on November 21, 2020 (the “Petition Date”), (i) the Lead Borrower, (ii)
 Guitar Center Stores, Inc., a Delaware corporation, (iii) Guitar Center Holdings, Inc., a Delaware
 corporation, (iv) AVDG, LLC, a Delaware limited liability company, (v) GC Business Solutions,
 Inc., a Delaware corporation, (vi) GTRC Services, Inc., a Delaware corporation, (vii) Guitar
 Center Gift Card Company, LLC, a Virginia limited liability company, and (viii) Music & Arts
 Instructor Services, LLC, a Maryland limited liability company ((i) through (viii) collectively,
 the “Debtors” and each individually, a “Debtor”), commenced Chapter 11 Case No. 20-34655
 (the “Chapter 11 Cases”) with the United States Bankruptcy Court for the Eastern District of
 Virginia (the “Court”).

        WHEREAS, prior to the Petition Date, the Lenders, among other Lenders party thereto,
 provided financing to the Borrowers pursuant to that certain Credit Agreement, dated as of April
 2, 2014, by and among the Lead Borrower, the other Borrowers party thereto, the Facility
 Guarantors party thereto, Wells Fargo Bank, National Association, as Pre-Petition Agent, the
 Pre-Petition Lenders, and the other parties thereto (as amended, restated, modified, waived or
 supplemented through the date hereof, the “Pre-Petition Credit Agreement”).

         WHEREAS, as of the close of business on November 20, 2020, the Pre-Petition Lenders
 under the Pre-Petition Credit Agreement were owed: (i) $279,000,000 in outstanding principal
 with respect to Revolving Credit Loans (as such term is defined in the Pre-Petition Credit
 Agreement), and (ii) $7,550,000 in maximum aggregate amounts available to be drawn under
 outstanding Letters of Credit (as such term is defined in the Pre-Petition Credit Agreement), plus
 interest, fees, costs and expenses and all other Pre-Petition Obligations under the Pre-Petition
 Credit Agreement.



                                                 1

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 205 of 366



         WHEREAS, the Obligations, under and as defined in the Pre-Petition Credit Agreement,
 are secured by a security interest in substantially all of the existing and after-acquired personal
 property assets of the Borrowers and the Facility Guarantors as more fully set forth in the Pre-
 Petition Loan Documents and such security interest is perfected and, with certain exceptions, as
 described in the Pre-Petition Loan Documents, has priority over other security interests.

         WHEREAS, the Borrowers have requested, and, upon the terms and conditions set forth
 in this Agreement, the Lenders have agreed to make available to the Borrowers, a senior secured,
 super-priority revolving loan credit facility of up to $50,000,000 in the aggregate to fund the
 working capital requirements of the Debtors during the pendency of the Chapter 11 Cases.

         WHEREAS, each Borrower and each Facility Guarantor have agreed to secure all of
 their Obligations under the Loan Documents by granting to the Collateral Agent, for the benefit
 of the Agents and the other Credit Parties, a security interest in and lien upon substantially all of
 their existing and after-acquired personal property (subject to the limitations contained in the
 Loan Documents and the Orders).

         WHEREAS, each Borrowers’ and each Facility Guarantors’ business is a mutual and
 collective enterprise and the Borrowers and the Facility Guarantors believe that the loans and
 other financial accommodations to the Borrowers under this Agreement will enhance the
 aggregate borrowing powers of the Borrowers and facilitate the administration of the Chapter 11
 Cases and their loan relationship with the Agents and the Lenders, all to the mutual advantage of
 the Borrowers and Facility Guarantors.

         WHEREAS, each Borrower and each Facility Guarantor acknowledges that it will
 receive substantial direct and indirect benefits by reason of the making of loans and other
 financial accommodations to the Borrowers as provided in the Agreement.

         WHEREAS, the Agent’s and the Lenders’ willingness to extend financial
 accommodations to the Borrowers as more fully set forth in this Agreement and the other Loan
 Documents, is done solely as an accommodation to the Borrowers and the Facility Guarantors
 and at the Borrowers’ and the Facility Guarantors’ request and in furtherance of the Borrowers’
 and the Facility Guarantors’ mutual and collective enterprise.

         NOW, THEREFORE, in consideration of the mutual conditions and agreements set
 forth in this Agreement, and for good and valuable consideration, the receipt of which is hereby
 acknowledged (these recitals being an integral part of this Agreement), the parties hereto hereby
 agree as follows:

                                             ARTICLE I

        SECTION 1.01 Definitions.

          As used in this Agreement, the following terms have the meanings specified below:

          “ACH” means automated clearing house transfers.

                                                   2

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                 Document    Page 206 of 366



          “Accommodation Payment” has the meaning provided in SECTION 9.14.

        “Account(s)” means “accounts” as defined in the UCC, and also means a right to
 payment of a monetary obligation, whether or not earned by performance, (a) for property that
 has been or is to be sold, leased, licensed, assigned, or otherwise disposed of or (b) for services
 rendered or to be rendered. The term “Account” does not include (a) rights to payment
 evidenced by chattel paper or an instrument, (b) commercial tort claims, (c) deposit accounts, (d)
 investment property, or (e) letter-of-credit rights or letters of credit.

          “Account Debtor” means any Person obligated on an Account.

          “Account Party” has the meaning specified in SECTION 2.13(h).

         “Acquisition” means, with respect to a specified Person, (a) an Investment in or a
 purchase of a 50% or greater interest in the Capital Stock of any other Person, (b) a purchase or
 acquisition of all or substantially all of the assets of any other Person, (c) a purchase or
 acquisition of a Real Estate portfolio or Stores from any other Person, or (d) any merger or
 consolidation of such Person with any other Person or other transaction or series of transactions
 resulting in the acquisition of all or substantially all of the assets, or a 50% or greater interest in
 the Capital Stock of, any Person, in each case in any transaction or group of transactions which
 are part of a common plan.

        “Adequate Protection Liens” has the meaning assigned to the term “Adequate Protection
 Liens” in the Interim Order (or the Final Order, when applicable).

        “Adequate Protection Superpriority Claims” has the meaning assigned to the term
 “Adequate Protection Superpriority Claims” in the Interim Order (or the Final Order, when
 applicable).

          “Administrative Agent” has the meaning provided in the preamble to this Agreement.

         “Affiliate” means, with respect to a specified Person, any other Person that directly or
 indirectly through one or more intermediaries Controls, is Controlled by or is under common
 Control with the Person specified.

          “Agents” means collectively, the Administrative Agent and the Collateral Agent.

         “Agreement” means this Credit Agreement, as modified, amended, supplemented or
 restated, and in effect from time to time.

         “Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
 and all other applicable laws and regulations or ordinances concerning or relating to bribery,
 money laundering or corruption in any jurisdiction in which any Loan Party or any of its
 Subsidiaries or Affiliates is located or is doing business.

         “Anti-Money Laundering Laws” means the applicable laws or regulations in any
 jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
                                                  3

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                  Document    Page 207 of 366



 business that relates to money laundering, any predicate crime to money laundering, or any
 financial record keeping and reporting requirements related thereto.

         “Applicable Law” means as to any Person: (a) all laws, statutes, rules, regulations, orders,
 codes, ordinances, treaties or other requirements having the force of law; and (b) all court orders,
 decrees, judgments, injunctions, enforceable notices, binding agreements and/or rulings, in each
 case of or by any Governmental Authority which has jurisdiction over such Person, or any
 property of such Person.

            “Applicable Lenders” means the Required Lenders or all Lenders, as applicable.

         “Applicable Margin” means (a) in the case of LIBO Loans, 2.75% per annum and (b) in
 the case of Base Rate Loans, 1.75% per annum.

            “Appraised Inventory Advance Rate” means 90%.

            “Approved Budget” means the Initial Budget until updated in accordance with Section
 5.01(j).

         “Approved Fund” means any Person (other than a natural person) that is engaged in
 making, purchasing, holding or investing in bank loans and similar extensions of credit in the
 ordinary course and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender
 or (c) an entity or an Affiliate of an entity that advises, administers or manages a Lender.

         “Assignment and Acceptance” means an assignment and acceptance entered into by a
 Lender and an assignee (with the consent of any party whose consent is required by SECTION
 9.04), and accepted by the Administrative Agent, in substantially the form of Exhibit A, or any
 other form approved by the Administrative Agent.

       “Automatic Stay” means the automatic stay provided under Section 362 of the
 Bankruptcy Code.

         “Availability Reserves” means, (A) reserves in respect of the Carve-Out, (B) the Lease
 Reserve, and (C) without duplication of any other Reserves or items that are otherwise addressed
 or excluded through eligibility criteria, such reserves as the Administrative Agent, from time to
 time determines in its reasonable commercial discretion exercised in good faith as being
 appropriate (a) to reflect any impediments to the realization upon the Collateral included in the
 Borrowing Base (including, without limitation, claims that the Administrative Agent determines
 will need to be satisfied in connection with the realization upon such Collateral), and (b) to
 reflect any restrictions under the DIP Term Loan Documents, the Pre-Petition Senior Secured
 Notes Documents or the Pre-Petition Senior Unsecured Notes Documents on the incurrence of
 Indebtedness by the Loan Parties, but only to the extent that such restrictions reduce, or with the
 passage of time could reduce, the amounts available to be borrowed hereunder (including,
 without limitation as a result of the Loan Parties’ receipt of net proceeds from asset sales) in
 order for the Loan Parties to comply with such restrictions. Availability Reserves shall at any
 time include, without limitation,
                                                   4

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 208 of 366



        (i) a layaway deposits reserve in an amount equal to fifty percent (50%) of the customer
 deposits made for layaway or other goods;

          (ii) a landlord lien reserve equal to two (2) months’ rent for all of the Loan Parties’
 (excluding Holdings’) leased locations in each Landlord Lien State on which Inventory included
 in the Borrowing Base is located with an aggregate Cost in excess of $700,000, other than leased
 locations with respect to which the Agents have received a landlord’s waiver or subordination of
 lien in form and substance reasonably satisfactory to the Agents;

         (iii) without duplication, a reserve for Customer Credit Liabilities in an amount equal to
 fifty percent (50%) of credits due to customers;

          (iv) Cash Management Reserves; and

          (v) Bank Product Reserves.

        “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
 applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

         “Bail-In Legislation” means, with respect to any EEA Member Country implementing
 Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
 European Union, the implementing law for such EEA Member Country from time to time which
 is described in the EU Bail-In Legislation Schedule.

         “Bank Products” means any services or facilities provided to any Loan Party by any
 Agent, any Lender or any of their respective Affiliates (but excluding Cash Management
 Services) including, without limitation, on account of (a) Swap Contracts, (b) merchant services
 constituting a line of credit, (c) leasing, (d) Factored Receivables, and (e) supply chain finance
 services including, without limitation, trade payable services and supplier accounts receivable
 purchases.

         “Bank Product Reserves” means such reserves as the Administrative Agent from time to
 time determines in its reasonable commercial discretion exercised in good faith as being
 appropriate to reflect the reasonably anticipated liabilities and obligations of the Loan Parties
 with respect to Bank Products then provided or outstanding.

          “Bankruptcy Code” means Title 11, U.S.C.

        “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure, as the same may
 from time to time be in effect and applicable to the Chapter 11 Cases.

         “Base Rate” means, for any day, a fluctuating rate per annum equal to the highest of (a)
 the Federal Funds Rate plus ½%, (b) the LIBO Rate (which rate shall be calculated based upon
 an Interest Period of one month and shall be determined on a daily basis), plus one percentage
 point, and (c) the rate of interest announced, from time to time, within Wells Fargo at its
 principal office in San Francisco as its “prime rate”, with the understanding that the “prime rate”
 is one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves as the
                                                   5

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 209 of 366



 basis upon which effective rates of interest are calculated for those loans making reference
 thereto and is evidenced by the recording thereof after its announcement in such internal
 publications as Wells Fargo may designate. In no event shall the Base Rate be less than 1.50%.

          “Base Rate Loan” means a Revolving Credit Loan that bears interest based on the Base
 Rate.

       “Beneficial Ownership Certification” means a certification regarding beneficial
 ownership required by the Beneficial Ownership Regulation.

          “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

         “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
 interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

        “Blocked Account” means each deposit account maintained by a Loan Party (excluding
 any Disbursement Account) (a) in which funds of any of the Loan Parties from one or more
 DDAs are concentrated or (b) that is a DDA (excluding any DDA which is swept daily to
 another deposit account that is subject to a Blocked Account Agreement).

          “Blocked Account Agreement” has the meaning provided in SECTION 2.18(b).

        “Blocked Account Bank” means each bank with whom a Blocked Account is maintained
 and with whom a Blocked Account Agreement has been, or is required to be, executed in
 accordance with the terms hereof.

         “Board” means the Board of Governors of the Federal Reserve System of the United
 States of America.

        “Borrowers” means, collectively, the Lead Borrower and the Borrowers identified on the
 signature pages hereto.

         “Borrowing” means the incurrence of Revolving Credit Loans of a single Type, on a
 single date and having, in the case of LIBO Loans, a single Interest Period.

          “Borrowing Base” means, at any time of calculation, an amount equal to:

                (a)      the face amount of Eligible Third Party Credit Card Receivables of the
          Loan Parties, net of Credit Card Receivables Reserves, multiplied by the Credit Card
          Advance Rate;

                   plus

                 (b)   the face amount of Eligible Trade Receivables of the Loan Parties, net of
          Trade Receivables Reserves, multiplied by the Eligible Trade Receivables Advance Rate;


                                                  6

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                  Document    Page 210 of 366



                   plus

                  (c)    the lesser of (i) the Cost of Eligible Inventory of the Loan Parties, net of
          Inventory Reserves, multiplied by the Inventory Advance Rate and (ii) the Cost of
          Eligible Inventory of the Loan Parties, net of Inventory Reserves, multiplied by the result
          of the Appraised Inventory Advance Rate multiplied by the Net Appraised Recovery
          Value of Eligible Inventory of the Loan Parties;

                   minus

                   (d)     the then amount of all Availability Reserves.

          “Borrowing Base Certificate” has the meaning provided in SECTION 5.01(f).

       “Borrowing Request” means a request by the Lead Borrower on behalf of any of the
 Borrowers for a Borrowing in accordance with SECTION 2.04.

          “Breakage Costs” has the meaning provided in SECTION 2.16(b).

         “Business Day” means any day that is not a Saturday, Sunday or other day on which
 commercial banks in New York, New York are authorized or required by law to remain closed;
 provided, however, that when used in connection with a LIBO Loan, the term “Business Day”
 shall also exclude any day on which banks are not open for dealings in dollar deposits in the
 London interbank market.

         “Capital Lease Obligations” means, with respect to any Person for any period, the
 obligations of such Person to pay rent or other amounts under any lease of (or other arrangement
 conveying the right to use) real or personal property, or a combination thereof, which obligations
 are required to be classified and accounted for as capital leases on a balance sheet of such Person
 under GAAP; for purposes of this Agreement, the amount of such obligations shall be the
 capitalized amount thereof determined in accordance with GAAP (except for temporary
 treatment of construction related expenditures under EITF 97-10, “The Effects of Lessee
 Involvement in Asset Construction” which will ultimately be treated as operating leases upon a
 sale-leaseback transaction); provided, however, that, for the avoidance of doubt, any obligations
 relating to a lease that was accounted for by such Person as an operating lease as of the Closing
 Date and any similar lease entered into after the Closing Date by such Person shall be accounted
 for as an operating lease and not a Capital Lease Obligation.

         “Capital Stock” means, as to any Person that is a corporation, the authorized shares of
 such Person’s capital stock, including all classes of common, preferred, voting and nonvoting
 capital stock, and, as to any Person that is not a corporation or an individual, the membership or
 other ownership interests in such Person, including, without limitation, the right to share in
 profits and losses, the right to receive distributions of cash and other property, and the right to
 receive allocations of items of income, gain, loss, deduction and credit and similar items from
 such Person, whether or not such interests include voting or similar rights entitling the holder
 thereof to exercise Control over such Person, collectively with, in any such case, all warrants,
                                                    7

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 211 of 366



 options and other rights to purchase or otherwise acquire, and all other instruments convertible
 into or exchangeable for, any of the foregoing.

        “Carve-Out” has the meaning assigned to the term “Carve Out” in the Interim Order (or
 the Final Order, when applicable).

         “Cash Collateral Account” means an interest bearing account established by the Loan
 Parties with the Collateral Agent, for its own benefit and the benefit of the other Secured Parties,
 under the sole and exclusive dominion and control of the Collateral Agent, in the name of the
 Collateral Agent or as the Collateral Agent shall otherwise direct, in which deposits are required
 to be made in accordance herewith.

         “Cash Collateralize” has the meaning specified in SECTION 2.13(k). Derivatives of
 such term have corresponding meanings.

         “Cash Dominion Event” means either (a) the occurrence and continuance of any Event of
 Default, or (b) the failure of the Loan Parties to maintain Excess Availability of at least
 $10,000,000 for three (3) consecutive Business Days. For purposes of this Agreement, the
 occurrence of a Cash Dominion Event shall be deemed continuing (unless the Administrative
 Agent otherwise agrees in its reasonable discretion or the Administrative Agent, in its reasonable
 judgment, has determined that circumstances surrounding such Event of Default cease to exist)
 (a) so long as such Event of Default is continuing and has not been cured or waived, and/or (b) if
 the Cash Dominion Event arises under clause (b) above, until Excess Availability is equal to or
 greater than $10,000,000 for thirty (30) consecutive days, in which case a Cash Dominion Event
 shall no longer be deemed to be continuing for purposes of this Agreement.

         “Cash Management Order” means the order of the Court entered in the Chapter 11 Cases
 after the “first day” hearing, together with all extensions, modifications and amendments thereto,
 in form and substance reasonably satisfactory to the Administrative Agent, which among other
 matters authorizes the Debtors to maintain their existing cash management and treasury
 arrangements (as set forth in the Pre-Petition Credit Agreement) or such other arrangements as
 shall be reasonably acceptable to the Administrative Agent in all material respects.

         “Cash Management Reserves” means such reserves as the Administrative Agent from
 time to time determines in its reasonable commercial discretion exercised in good faith as being
 appropriate to reflect the reasonably anticipated liabilities and obligations of the Loan Parties and
 their Subsidiaries with respect to Cash Management Services then provided or outstanding.

        “Cash Management Services” means any cash management services or facilities provided
 to any Loan Party by any Agent or any Lender or any of their respective Affiliates, including,
 without limitation: (a) ACH transactions, (b) controlled disbursement services, treasury,
 depository, overdraft, and electronic funds transfer services, (c) credit or debit cards, (d) credit
 card processing services, and (e) purchase cards.

          “Cash Receipts” has the meaning provided in SECTION 2.18(c).

                                                  8

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 212 of 366



         “CERCLA” means the Comprehensive Environmental Response, Compensation, and
 Liability Act, 42 U.S.C. § 9601 et seq.

          “Change in Control” means, at any time:

                  (a)    any “change in/of control” or similar event as defined in any of the DIP
          Term Loan Documents, the Pre-Petition Senior Secured Notes Documents or the Pre-
          Petition Senior Unsecured Notes Documents; or

                 (b)     a change in the Control of Holdings such that the Loan Parties are not
          Controlled by any one or more of the Sponsor Group; or

                  (c)      Holdings fails at any time to own, directly or indirectly (i) 100% of the
          voting Capital Stock of the Lead Borrower or (ii) 100% of the Capital Stock of each of its
          other Subsidiaries (other than Subsidiaries that are directly or indirectly owned by the
          Lead Borrower), in each case, free and clear of all Liens (other than those Liens specified
          in clauses (a), (e), (i), (l) and (r) of the definition of Permitted Encumbrances), except, in
          the case of clause (ii), where such failure is as a result of a transaction permitted by the
          Loan Documents.

         “Change in Law” means (a) the adoption of any Applicable Law after the Closing Date,
 (b) any change in any Applicable Law or in the interpretation or application thereof by any
 Governmental Authority after the Closing Date or (c) compliance by any Credit Party (or, for
 purposes of SECTION 2.14, by any lending office of such Credit Party or by such Credit Party’s
 holding company, if any) with any request, guideline or directive (whether or not having the
 force of law) of any Governmental Authority made or issued after the Closing Date applicable to
 the Loan Parties; provided that notwithstanding anything herein to the contrary, (x) the Dodd-
 Frank Wall Street Reform and Consumer Protection Act and all requests, rules, guidelines or
 directives thereunder or issued in connection therewith and (y) all requests, rules, guidelines or
 directives promulgated by the Bank for International Settlements, the Basel Committee on
 Banking Supervision (or any successor or similar authority) or the United States or foreign
 regulatory authorities, in each case pursuant to Basel III, shall in each case be deemed to be a
 “Change in Law”, regardless of the date enacted, adopted or issued.

          “Chapter 11 Cases” has the meaning specified in the Recitals.

          “Charges” has the meaning provided in SECTION 9.13.

         “Charter Document” means as to any Person, its partnership agreement, certificate of
 incorporation, certificate of formation, operating agreement, membership agreement or similar
 constitutive document or agreement or its by-laws.

         “Closing Date” means the first date all the conditions precedent in SECTION 4.01 were
 satisfied or waived in accordance with SECTION 9.02.



                                                    9

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                Document    Page 213 of 366



         “Code” means the Internal Revenue Code of 1986, as amended, and the Treasury
 regulations promulgated thereunder.

         “Collateral” means any and all “Collateral”, “Pledged Collateral” or words of similar
 intent as defined in any applicable Security Document, and the “DIP Collateral” as referred to in
 the Orders, it being understood that “Collateral” shall (x) include all such “DIP Collateral”
 irrespective of whether any such property was excluded pursuant to the Pre-Petition Loan
 Documents, and (y) exclude any “Excluded Assets” (as defined in any applicable Security
 Document).

          “Collateral Agent” has the meaning provided in the preamble to this Agreement.

        “Commercial Letter of Credit” means any Letter of Credit issued for the purpose of
 providing the primary payment mechanism in connection with the purchase of any materials,
 goods or services by a Borrower in the ordinary course of business of such Borrower.

         “Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
 Agreement relating to the issuance of a Commercial Letter of Credit in the form from time to
 time in use by the Issuing Bank.

          “Commitments” means, with respect to each Lender, the aggregate commitments of such
 Lender hereunder to make Credit Extensions (including Loans) to the Borrowers in the amount
 set forth opposite its name on Schedule 1.1 hereto or as may subsequently be set forth in the
 Register from time to time, as the same may be reduced from time to time pursuant to SECTION
 2.15 of this Agreement.

         “Commitment Percentage” means, with respect to each Lender, that percentage of the
 Commitments of all Lenders hereunder to make Credit Extensions to the Loan Parties, in the
 amount set forth opposite such Lender’s name on Schedule 1.1 hereto or as may subsequently be
 set forth in the Register from time to time, as the same may be reduced from time to time
 pursuant to SECTION 2.15 of this Agreement.

        “Committee” means an official committee of unsecured creditors appointed in any of the
 Chapter 11 Cases by the U.S. Trustee.

        “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.),
 as amended from time to time, and any successor statute.

          “Compliance Certificate” has the meaning provided in SECTION 5.01(d).

          “Concentration Account” has the meaning provided in SECTION 2.18(c).

         “Consolidated” means, when used to modify a financial term, test, statement, or report of
 a Person, the application or preparation of such term, test, statement or report (as applicable)
 based upon the consolidation, in accordance with GAAP, of the financial condition or operating
 results of such Person and its Subsidiaries.

                                                10

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 214 of 366



         “Control” means the possession, directly or indirectly, of the power (a) to vote 50% or
 more of the securities having ordinary voting power for the election of directors (or any similar
 governing body) of a Person, or (b) to direct or cause the direction of the management or policies
 of a Person, whether through the ability to exercise voting power or by contract. The terms
 “Controlling” and “Controlled” have meanings correlative thereto.

         “Cost” means the cost of purchases, as reported on the applicable Loan Party’s financial
 stock ledger based upon the Loan Parties’ accounting practices in effect on the Closing Date or
 thereafter consented to by the Administrative Agent, whose consent will not be unreasonably
 withheld. “Cost” does not include inventory capitalization costs or other non-purchase price
 charges (except for freight charges with respect to all Inventory to the extent treated consistently
 with the Loan Parties’ accounting practices in effect on the Closing Date) used in the applicable
 Loan Party’s calculation of cost of goods sold.

          “Court” has the meaning specified in the Recitals.

          “Covered Entity” means any of the following:

        (i)    a “covered entity” as that term is defined in, and interpreted in accordance with,
 12 C.F.R. § 252.82(b);

        (ii)    a “covered bank” as that term is defined in, and interpreted in accordance with, 12
 C.F.R. § 47.3(b); or

        (iii)  a “covered FSI” as that term is defined in, and interpreted in accordance with, 12
 C.F.R. § 382.2(b).

          “Covered Party” has the meaning assigned to it in SECTION 9.22.

        “COVID-19 Pandemic” means the COVID-19 pandemic and the economic, financial,
 business, operational and healthcare effects thereof and the response of governmental and
 healthcare authorities with respect thereto.

          “Credit Card Advance Rate” means 90%.

         “Credit Card Issuer” means any person (other than a Borrower or other Loan Party) who
 issues or whose members issue credit cards, including, without limitation, MasterCard or VISA
 bank credit cards or other bank credit cards issued through MasterCard International, Inc., Visa,
 U.S.A., Inc. or Visa International and American Express, Discover, Diners Club, PayPal, Bill Me
 Later and other non-bank credit cards, including, without limitation, credit cards issued by or
 through American Express Travel Related Services Company, Inc., and Novus Services, Inc.
 and other issuers approved by the Administrative Agent.

          “Credit Card Processor” means any servicing or processing agent or any factor or
 financial intermediary who facilitates, services, processes or manages the credit authorization,
 billing transfer and/or payment procedures with respect to any Loan Party’s sales transactions

                                                  11

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 215 of 366



 involving credit card or debit card purchases by customers using credit cards or debit cards
 issued by any Credit Card Issuer.

          “Credit Card Notifications” has the meaning provided in SECTION 2.18(b).

         “Credit Card Receivables” means each “payment intangible” (as defined in the UCC)
 together with all income, payments and proceeds thereof, owed by a Credit Card Issuer or Credit
 Card Processor to a Loan Party resulting from charges by a customer of a Loan Party on credit or
 debit cards issued by such Credit Card Issuer in connection with the sale of goods by a Loan
 Party, or services performed by a Loan Party, in each case in the ordinary course of its business.

         “Credit Card Receivables Reserves” means such reserves as may be established from
 time to time by the Administrative Agent, in its reasonable commercial discretion exercised in
 good faith and consistent with past practice, with respect to Dilution of Accounts related to
 Eligible Third Party Credit Card Receivables to the extent that such Dilution exceeds 5% of the
 gross sales of the Loan Parties for the then most recently completed period of twelve (12)
 consecutive months.

         “Credit Extensions” as of any day, shall be equal to the sum of (a) the principal balance
 of all Revolving Credit Loans then outstanding, (b) the then Outstanding Amount of the Letters
 of Credit, and (c) the Purchase Card Reserve.

        “Credit Party” means (a) the Lenders, (b) the Agents and their respective Affiliates and
 branches, (c) each Issuing Bank, and (d) the successors and permitted assigns of each of the
 foregoing.

         “Credit Party Expenses” means, without limitation, all of the following to the extent
 incurred in connection with this Agreement and the other Loan Documents: (a) all reasonable
 documented out-of-pocket expenses incurred by the Agents, including the reasonable
 documented fees, charges and disbursements of one counsel for the Agents (plus one local
 counsel in any other jurisdiction to the extent reasonably necessary), MIII Partners as the
 Agents’ financial advisor, outside consultants for the Agents consisting of one inventory
 appraisal firm, one real estate appraisal firm and one commercial finance examination firm with
 regard to asset classes included in the Borrowing Base (including the allocated expenses of field
 examinations conducted by the Agents and their Affiliates, to the extent such field examinations
 are substituting for the work of outside consultants), in connection with the preparation and
 administration of the Loan Documents, the Orders, or any amendments, modifications or waivers
 requested by a Loan Party of the provisions hereof or thereof (whether or not any such
 amendments, modifications or waivers shall be consummated), and any refinancing of the
 Obligations hereunder requested by the Borrowers, including any “exit financing” requested by
 the Loan Parties in connection with the Chapter 11 Cases (whether or not the transactions
 contemplated hereby or thereby shall be consummated), (b) all reasonable documented out-of-
 pocket expenses incurred by any Issuing Bank in connection with the issuance, amendment,
 renewal or extension of any Letter of Credit or any demand for payment thereunder, (c) all
 reasonable documented out-of-pocket expenses incurred by the Agents or, subject to the proviso
 below, any Lender and their respective Affiliates and branches, including the reasonable
                                                 12

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                 Document    Page 216 of 366



 documented fees, charges and disbursements of one counsel for the Agents, the Lenders and their
 respective Affiliates (plus one local counsel in any other jurisdiction to the extent reasonably
 necessary), MIII Partners as the Agents’ financial advisor, and outside consultants for the Agents
 (including, without limitation, one inventory appraisal firm, one real estate appraisal firm and
 one commercial finance examination firm with regards to asset types included in the Borrowing
 Base), in connection with the enforcement and protection of their rights in connection with the
 Loan Documents, including all such reasonable documented out-of-pocket expenses incurred
 during any workout, restructuring or related negotiations in respect of such Revolving Credit
 Loans or Letters of Credit; provided that the Agents, the Lenders and their Affiliates shall be
 entitled to reimbursement for no more than one counsel representing all such Lenders (plus one
 local counsel in any other jurisdiction to the extent reasonably necessary); and provided further
 that in the case of an actual conflict of interest the Agents, the Lenders and their respective
 Affiliates may engage and shall be reimbursed for additional counsel (plus additional local
 counsel in any other jurisdiction to the extent reasonably necessary). Except as expressly
 provided above, Credit Party Expenses shall not include the allocation of any overhead expenses
 of any Credit Party.

         “Customer Credit Liabilities” means, at any time, the liability recorded on the financial
 reports of Holdings and its Subsidiaries at such time of (a) outstanding gift certificates and gift
 cards entitling the holder thereof to use all or a portion of the certificate or gift card to pay all or
 a portion of the purchase price to any Loan Party for any Inventory and (b) outstanding
 merchandise credits and customer deposits of the Loan Parties.

        “DDAs” means any checking or other demand deposit account maintained by a Loan
 Party. All funds in such DDAs shall be conclusively presumed to be Collateral and proceeds of
 Collateral and the Agents and the Lenders shall have no duty to inquire as to the source of the
 amounts on deposit in the DDAs.

          “Debtors” has the meaning specified in the Recitals.

        “Default” means any event or condition described in SECTION 7.01 that constitutes an
 Event of Default or that upon notice, lapse of any cure period set forth in SECTION 7.01, or
 both, would, unless cured or waived, become an Event of Default.

          “Default Rate” has the meaning provided in SECTION 2.12.

        “Default Right” has the meaning assigned to that term in, and shall be interpreted in
 accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

         “Defaulting Lender” means any Lender, as determined by the Administrative Agent and
 until such time as the Administrative Agent and the Lead Borrower determine that such Lender
 is no longer a Defaulting Lender, that (a) has failed to fund any amounts required to be funded
 by it under this Agreement within one (1) Business Day of the date that it is required to do so
 under this Agreement (including the failure to make available to the Administrative Agent
 amounts required pursuant to a settlement or to make a required payment in connection with a
 Letter of Credit Disbursement), (b) notified the Borrowers, the Administrative Agent, or any
                                                    13

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 217 of 366



 Lender in writing that it does not intend to comply with all or any portion of its funding
 obligations under this Agreement, (c) has made a public statement to the effect that it does not
 intend to comply with its funding obligations under this Agreement or under other agreements
 generally (as reasonably determined by the Administrative Agent) under which it has committed
 to extend credit, (d) failed, within one (1) Business Day after written request by the
 Administrative Agent, to confirm that it will comply with the terms of this Agreement relating to
 its obligations to fund any amounts required to be funded by it under this Agreement, (e)
 otherwise failed to pay over to the Administrative Agent or any other Lender any other amount
 required to be paid by it under this Agreement within one (1) Business Day of the date that it is
 required to do so under this Agreement, or (f) (i) becomes or is insolvent or has a parent
 company that has become or is insolvent, (ii) becomes the subject of a bankruptcy or insolvency
 proceeding, or has had a receiver, conservator, trustee, or custodian or appointed for it, or has
 taken any action in furtherance of, or indicating its consent to, approval of or acquiescence in any
 such proceeding or appointment or has a parent company that has become the subject of a
 bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee, or custodian
 appointed for it, or has taken any action in furtherance of, or indicating its consent to, approval of
 or acquiescence in any such proceeding or appointment, or (iii) becomes the subject of a Bail-in
 Action.

        “Defaulting Lender Rate” means (a) for the first three (3) days from and after the date the
 relevant payment is due, the Base Rate, and (b) thereafter, the interest rate then applicable to
 Base Rate Loans (inclusive of the Applicable Margin applicable thereto).

        “Dilution” means a reduction, in the value of Accounts caused by returns, allowances,
 discounts, credits, and/or any other offsets asserted by customers or granted by any Loan Party
 having the effect of reducing the collections of accounts.

        “DIP Term Loan Agent” means Delaware Trust Company in its capacity as
 administrative agent under the DIP Term Loan Agreement.

          “DIP Term Loan Agreement” means that certain Senior Secured Super Priority Priming
 Debtor-In-Possession Credit Agreement dated as of the date hereof, by and among Guitar Center,
 Inc., as the Borrower, the other borrowers party thereto from time to time, Delaware Trust
 Company, as administrative agent, and the banks and other financial institutions party thereto, as
 in effect on the Closing Date and as the same may be amended from time to time in accordance
 with the Intercreditor Arrangement.

       “DIP Term Loan Documents” means the “Loan Documents” as defined in the DIP Term
 Loan Agreement.

         “DIP Term Loan Facility” means the term loan facility provided by the DIP Term Loan
 Lenders under the DIP Term Loan Agreement in an aggregate principal amount not to exceed
 $325 million, which will be made available to the Borrowers on the Closing Date subject to the
 entry of the Interim Order.

          “DIP Term Loan Lenders” means the lenders under the DIP Term Loan Agreement.
                                                  14

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 218 of 366



       “DIP Term Loan Obligations” means the “Obligations” as defined in the DIP Term Loan
 Agreement.

          “Disbursement Accounts” has the meaning provided in SECTION 2.18(f).

         “Disqualified Capital Stock” means any Capital Stock which, by its terms (or by the
 terms of any security into which it is convertible or for which it is exchangeable), or upon the
 happening of any event, (a) is mandatorily redeemable in whole or in part prior to the Maturity
 Date, pursuant to a sinking fund obligation or otherwise, or is redeemable at the option of the
 holder thereof, in whole or in part, (b) is convertible into or exchangeable (unless at the sole
 option of the issuer thereof) for Indebtedness or any Capital Stock referred to in (a) above prior
 to the Maturity Date, or (c) contains any mandatory repurchase obligation which comes into
 effect prior to the Maturity Date, provided that any Capital Stock that would not constitute
 Disqualified Capital Stock but for provisions thereof giving holders thereof (or the holders of any
 security into or for which such Capital Stock is convertible, exchangeable or exercisable) the
 right to require the issuer thereof to redeem such Capital Stock upon the occurrence of a Change
 in Control shall not constitute Disqualified Capital Stock.

          “Disqualified Institution” means (a) any bank, financial institution or other Person or any
 competitor of the Lead Borrower and its Subsidiaries, in each case as identified in writing by the
 Lead Borrower to the Administrative Agent prior to the Closing Date, and (b) any Excluded
 Institution.

          “Documents” has the meaning assigned to such term in the Security Agreement.

          “dollars” or “$” refers to lawful money of the United States of America.

        “Drawing Document” means any Letter of Credit or other document presented for
 purposes of drawing under any Letter of Credit, including by electronic transmission such as
 SWIFT, electronic mail, facsimile or computer generated communication.

         “EEA Financial Institution” means (a) any credit institution or investment firm
 established in any EEA Member Country which is subject to the supervision of an EEA
 Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
 an institution described in clause (a) of this definition, or (c) any financial institution established
 in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
 of this definition and is subject to consolidated supervision with its parent.

        “EEA Member Country” means any of the member states of the European Union,
 Iceland, Liechtenstein, and Norway.

         “EEA Resolution Authority” means any public administrative authority or any person
 entrusted with public administrative authority of any EEA Member Country (including any
 delegee) having responsibility for the resolution of any EEA Financial Institution.



                                                   15

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                  Document    Page 219 of 366



          “Eligible Assignee” means a commercial bank, insurance company, or company engaged
 in the business of making commercial loans or a commercial finance company, which Person,
 together with its Affiliates, has a combined capital and surplus in excess of $1,000,000,000, or
 any Affiliate of any Credit Party under common control with such Credit Party, or an Approved
 Fund, or a Related Fund of any Credit Party (any two or more Related Funds being treated as a
 single Eligible Assignee for all purposes hereof), provided that in any event, “Eligible Assignee”
 shall not include (x) any natural person, or (y) the Sponsor Group or any of their respective
 Affiliates (other than any fund that makes debt investments in the ordinary course of business
 and is managed or administered by Sankaty Advisors LLC or any of its Subsidiaries).

          “Eligible Inventory” means, as of any date of determination, without duplication, items of
 Inventory of a Loan Party that are finished goods, merchantable and readily saleable to the public
 in the ordinary course that are not excluded as ineligible by virtue of the one or more of the
 criteria set forth below. None of the following shall be deemed to be Eligible Inventory:

                 (a)    Inventory that is not solely owned by a Loan Party, or is leased by or is on
          consignment to a Loan Party, or the Loan Parties do not have title thereto;

                   (b)    Inventory that is not located in the United States of America;

                 (c)     Except as otherwise agreed by the Administrative Agent, Inventory that
          represents goods which (i) are damaged, defective, “seconds,” or otherwise
          unmerchantable, (ii) are to be returned to the vendor and not able to be sold or (iii) are
          obsolete, custom items, work in process, raw materials, or that constitute spare parts,
          shipping materials or supplies used or consumed in a Borrower’s business;

                  (d)    Except as otherwise agreed by the Agents, Inventory that represents goods
          that do not conform in all material respects to the representations and warranties
          contained in this Agreement or any of the Security Documents;

                  (e)     Inventory that is not subject to a perfected first priority security interest in
          favor of the Collateral Agent for its own benefit and the benefit of the other Secured
          Parties (subject only to Permitted Encumbrances having priority by operation of
          Applicable Law);

                 (f)     Inventory which consists of samples, labels, bags, packaging materials,
          displays or display items and other similar non-merchandise categories;

                 (g)     Inventory as to which casualty insurance in compliance with the
          provisions of SECTION 5.07 hereof is not in effect;

                  (h)    Inventory which has been sold but not yet delivered or Inventory to the
          extent that any Loan Party has accepted a deposit therefor;

                   (i)    [reserved];

                   (j)    Inventory on loan to a third party;
                                                    16

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 220 of 366



                (k)     Inventory located at locations owned or leased by Affiliates (other than
          any Loan Party); and

                  (l)     Inventory that is considered rental inventory, which is either (i) in physical
          possession of customers under customer rental agreements or (ii) otherwise located at a
          third party location.

         “Eligible Third Party Credit Card Receivables” means, as of any date of determination,
 Credit Card Receivables due to a Loan Party from a Credit Card Issuer or Credit Card Processor,
 net of fees and expenses payable to such Credit Card Issuer or Credit Card Processor in the
 ordinary course and cash payments made in respect of any such Credit Card Receivables but not
 yet applied thereto, as arise in the ordinary course of business and which have been earned by
 performance and that are not excluded as ineligible by virtue of one or more of the criteria set
 forth below. None of the following shall be deemed to be Eligible Third Party Credit Card
 Receivables:

                  (a)    Credit Card Receivables due from Credit Card Issuers or Credit Card
          Processors that have been past due for more than five (5) Business Days, or for such
          longer period(s) as may be approved by the Administrative Agent in its reasonable
          discretion;

                   (b)      Credit Card Receivables due from Credit Card Issuers or Credit Card
          Processors with respect to which a Loan Party does not have good, valid and marketable
          title thereto, free and clear of any Lien, other than (i) Liens granted to the Collateral
          Agent for its own benefit and the benefit of the other Secured Parties pursuant to the
          Security Documents, (ii) a Permitted Encumbrance which does not have priority over
          such Liens in favor of the Collateral Agent and (iii) those Liens specified in clauses (a)
          and (e) of the definition of Permitted Encumbrances and Permitted Encumbrances having
          priority by operation of Applicable Law over the Lien of the Collateral Agent (the
          foregoing not being intended to limit the discretion of the Administrative Agent to
          change, establish or eliminate any Reserves on account of any such Liens);

                  (c)    Credit Card Receivables due from Credit Card Issuers or Credit Card
          Processors that are not subject to a first priority (except as provided in clause (b)(iii),
          above) security interest in favor of the Collateral Agent for its own benefit and the benefit
          of the other Secured Parties;

                 (d)    Credit Card Receivables due from Credit Card Issuers or Credit Card
          Processors which are disputed, or with respect to which a claim, counterclaim, offset or
          chargeback (other than chargebacks in the ordinary course by the Credit Card Issuers or
          Credit Card Processors) has been asserted, by the related Credit Card Issuer or Credit
          Card Processor (but only to the extent of such dispute, counterclaim, offset or
          chargeback);

                 (e)    Except as otherwise approved by the Administrative Agent, Credit Card
          Receivables due from Credit Card Issuers or Credit Card Processors as to which the
                                                   17

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                 Document    Page 221 of 366



          Credit Card Issuer or Credit Card Processor has the right under certain circumstances to
          require a Loan Party to repurchase the Credit Card Receivables from such Credit Card
          Issuer or Credit Card Processor;

                   (f)   [reserved]; and

                  (g)    Credit Card Receivables due from Credit Card Issuers or Credit Card
          Processors (other than VISA, Mastercard, American Express, Diners Club, DiscoverCard,
          PayPal, Bill Me Later and private label credit cards) which the Administrative Agent
          determines in its commercial reasonable discretion acting in good faith to be unlikely to
          be collected.

         “Eligible Trade Receivables” means, as of any date of determination, Accounts due to a
 Loan Party (other than from Credit Card Issuers and Credit Card Processors), net of any
 payments made in respect of any such Account but not yet applied thereto, as arise in the
 ordinary course of business and which have been earned by performance, that are not excluded
 as ineligible by virtue of one or more of the criteria set forth below. Eligible Trade Receivables
 shall not include any:

                  (a)     Account which is subject to any Lien other than (i) a Lien granted to the
          Collateral Agent for its own benefit and the benefit of the other Secured Parties pursuant
          to the Security Documents, (ii) a Permitted Encumbrance which does not have priority
          over such Liens in favor of the Collateral Agent and (iii) those Liens specified in clauses
          (a) and (e) of the definition of Permitted Encumbrances and Permitted Encumbrances
          having priority by operation of Applicable Law over the Lien of the Collateral Agent (the
          foregoing not being intended to limit the discretion of the Administrative Agent to
          change, establish or eliminate any Reserves on account of any such Liens);

                  (b)      Account which is not subject to a first priority (except as provided in
          clause (a)(iii) above) perfected security interest in favor of the Administrative Agent;

                  (c)     Account which is unpaid more than 90 days after the date of the original
          invoice therefor or more than 60 days after the original due date, or which has been
          written off the books of the applicable Loan Party or otherwise designated as
          uncollectible;

                  (d)   Account which is owing by an Account Debtor for which more than 50%
          of the Accounts owing from such Account Debtor and its Affiliates are ineligible
          hereunder;

                   (e)    Account which is owing by an Account Debtor to the extent the aggregate
          amount of Accounts owing from such Account Debtor and its Affiliates to (i) a Loan
          Party exceeds 10% of the aggregate amount of Eligible Accounts of such Loan Party or
          (ii) all Loan Parties exceeds 15% of the aggregate amount of Eligible Accounts of all
          Loan Parties;

                                                   18

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                  Document    Page 222 of 366



                  (f)      except as otherwise agreed by the Agents, Account that does not conform
          in all material respects to the representations and warranties contained in this Agreement
          or in the Security Documents;

                 (g)      Account which (i) does not arise from the sale of goods or performance of
          services in the ordinary course of business, (ii) is not evidenced by an invoice or other
          documentation satisfactory to the Administrative Agent which has been sent to the
          Account Debtor, (iii) represents a progress billing, (iv) is contingent upon the applicable
          Loan Party’s completion of any further performance, (v) represents a sale on a bill-and-
          hold, guaranteed sale, sale-and-return, sale on approval, consignment, cash-on-delivery or
          any other repurchase or return basis or (vi) relates to payments of interest;

                 (h)     Account for which the goods giving rise to such Account have not been
          shipped to the Account Debtor or for which the services giving rise to such Account have
          not been performed by such applicable Loan Party or if such Account was invoiced more
          than once;

                 (i)     Account with respect to which any check or other instrument of payment
          has been returned uncollected for any reason;

                   (j)      Account which is owed by an Account Debtor which has (i) applied for,
          suffered, or consented to the appointment of any receiver, custodian, trustee, or liquidator
          of its assets, (ii) has had possession of all or a material part of its property taken by any
          receiver, custodian, trustee or liquidator, (iii) filed, or had filed against it, any request or
          petition for liquidation, reorganization, arrangement, adjustment of debts, adjudication as
          bankrupt, winding-up, or voluntary or involuntary case under any state or federal
          bankruptcy laws, (iv) has admitted in writing its inability, or is generally unable to, pay
          its debts as they become due, (v) become insolvent, or (vi) ceased operation of its
          business;

                 (k)      Account which is owed by any Account Debtor which has sold all or a
          substantially all of its assets;

                  (l)     Account which is owed by an Account Debtor which (i) does not maintain
          its chief executive office in the U.S. or (ii) is not organized under applicable law of the
          U.S. or any state of the U.S. unless, in either case, such Account is backed by a letter of
          credit acceptable to the Administrative Agent which is in the possession of, has been
          assigned to and is directly drawable by the Administrative Agent;

                   (m)    Account which is owed in any currency other than U.S. dollars;

                  (n)    Account which is owed by (i) the government (or any department, agency,
          public corporation, or instrumentality thereof) of any country other than the U.S. unless
          such Account is backed by a letter of credit reasonably acceptable to the Administrative
          Agent which is in the possession of the Administrative Agent, or (ii) the government of
          the U.S., or any department, agency, public corporation, or instrumentality thereof, unless
                                                    19

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 223 of 366



          the Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq. and
          41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien of the
          Administrative Agent in such Account have been complied with to the Administrative
          Agent’s satisfaction;

                  (o)    Account which is owed by any Affiliate, employee, officer, director, agent
          or stockholder of any Loan Party;

                   (p)   [reserved];

                  (q)     Account which is owed by an Account Debtor or any Affiliate of such
          Account Debtor to which any Loan Party is indebted, but only to the extent of such
          indebtedness or is subject to any security, deposit, progress payment, retainage or other
          similar advance made by or for the benefit of an Account Debtor, in each case to the
          extent thereof;

                 (r)     Account which is subject to any counterclaim, deduction, defense, setoff
          or dispute;

                 (s)     Account which is evidenced by any promissory note, chattel paper, or
          instrument;

                  (t)     Account which is owed by an Account Debtor located in any jurisdiction
          which requires filing of a “Notice of Business Activities Report” or other similar report in
          order to permit a Loan Party to seek judicial enforcement in such jurisdiction of payment
          of such Account, unless such Loan Party has filed such report or qualified to do business
          in such jurisdiction;

                  (u)    Account with respect to which a Loan Party has made any agreement with
          the Account Debtor for any reduction thereof, other than discounts and adjustments given
          in the ordinary course of business, or any Account which was partially paid and such
          Loan Party created a new receivable for the unpaid portion of such Account;

                  (v)   Account which does not comply in all material respects with the
          requirements of all applicable laws and regulations, whether Federal, state or local,
          including without limitation the Federal Consumer Credit Protection Act, the Federal
          Truth in Lending Act and Regulation Z of the Board;

                  (w)     Account which is for goods that have been sold under a purchase order or
          pursuant to the terms of a contract or other agreement or understanding (written or oral)
          that indicates or purports that any Person other than a Loan Party has or has had an
          ownership interest in such goods, or which indicates any party other than such Loan Party
          as payee or remittance party;

                   (x)   Account which was created on cash on delivery terms;


                                                  20

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                 Document    Page 224 of 366



                 (y)     Account which the Administrative Agent determines may not be paid by
          reason of the Account Debtor’s inability to pay;

                 (z)    Account with respect to which the Account Debtor is a Sanctioned Person
          or Sanctioned Entity; or

                   (aa)   any Eligible Third Party Credit Card Receivables.

          “Eligible Trade Receivables Advance Rate” means 85%.

         “Environmental Laws” means all Applicable Laws issued, promulgated or entered into by
 or with any Governmental Authority, relating in any way to the protection of human health from
 environmental hazards, to the protection of the environment, to the handling, treatment, storage,
 disposal of Hazardous Materials or to the assessment or remediation of any Release or threatened
 Release of any Hazardous Material to the environment.

         “Environmental Liability” means any liability, contingent or otherwise (including,
 without limitation, any liability for damages, natural resource damage, costs of environmental
 remediation, administrative oversight costs, fines, penalties or indemnities), of any Loan Party or
 any Subsidiary directly or indirectly resulting from or based upon (a) violation of any
 Environmental Law, (b) the generation, use, handling, transportation, storage, treatment or
 disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
 threatened Release of any Hazardous Materials into the environment or (e) any contract,
 agreement or other consensual arrangement pursuant to which liability is assumed or imposed
 with respect to any of the foregoing.

        “ERISA” means the Employee Retirement Income Security Act of 1974, as amended
 from time to time and the regulations promulgated and rulings issued thereunder.

         “ERISA Affiliate” means any trade or business (whether or not incorporated) that,
 together with any Loan Party, is treated as a single employer under Section 414(b) or (c) of the
 Code or, solely for purposes of Section 302 of ERISA and Section 412 of the Code, is treated as
 a single employer under Section 414(m) or Section 414(o) of the Code.

          “ERISA Event” means: (a) any Reportable Event; (b) the existence with respect to any
 Plan of an “accumulated funding deficiency” (as defined in Section 412 of the Code or Section
 302 of ERISA), and, on and after the effectiveness of the Pension Act, any failure by any Plan to
 satisfy the minimum funding standards (within the meaning of Section 412 of the Code or
 Section 302 of ERISA) applicable to such Plan, whether or not waived; (c) the filing pursuant to
 Section 412(d) of the Code or Section 303(d) of ERISA of an application for a waiver of the
 minimum funding standard with respect to any Plan, the failure to make by its due date a
 required installment under Section 412(m) of the Code with respect to any Plan or the failure to
 make any required contribution to a Multiemployer Plan; (d) the incurrence by any of the Loan
 Parties or any ERISA Affiliate of any liability under Title IV of ERISA with respect to the
 termination of any Plan; (e) on and after the effectiveness of the Pension Act, a determination
 that any Plan is, or is expected to be, in “at risk” status (within the meaning of Title IV of
                                                  21

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 225 of 366



 ERISA) ; (f) the receipt by any of the Loan Parties or any ERISA Affiliate from the PBGC or a
 plan administrator of any notice relating to an intention to terminate any Plan or Plans or to
 appoint a trustee to administer any Plan under Section 4042 of ERISA; (g) the incurrence by any
 of the Loan Parties or any ERISA Affiliate of any liability with respect to the withdrawal or
 partial withdrawal from any Plan or Multiemployer Plan; or (h) the receipt by any of the Loan
 Parties or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
 of the Loan Parties or any ERISA Affiliate of any notice, concerning the imposition of
 Withdrawal Liability or a determination that a Multiemployer Plan is, or is expected to be,
 insolvent or in reorganization or in endangered or critical status, within the meaning of Section
 432 of the Code or Section 305 or Title IV of ERISA.

        “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule published
 by the Loan Market Association (or any successor person), as in effect from time to time.

          “Event of Default” has the meaning provided in SECTION 7.01.

         “Excess Availability” means, at any time, the difference between (a) the Loan Cap minus
 (b) the outstanding Credit Extensions to or for the account of the Borrowers.

         “Excluded Institution” means any institution engaged as a principal primarily in private
 equity or venture capital.

          “Excluded Net Proceeds” means (a) with respect to any Net Proceeds received from a
 sale, transfer or disposition of any Revolver Priority Collateral or any event described in clause
 (b) of the definition of “Prepayment Event” with respect to any of the Revolver Priority
 Collateral only, if no Cash Dominion Event has occurred and is continuing or would arise
 therefrom, such amount of such Net Proceeds as is required to be paid to the holders of the DIP
 Term Loan Facility or the Pre-Petition Senior Secured Notes and (b) with respect to any Net
 Proceeds received from any other Prepayment Event, such amount of such Net Proceeds as is
 required to be paid to the holders of the DIP Term Loan Facility or the Pre-Petition Senior
 Secured Notes.

         “Excluded Swap Obligation” means, with respect to any Facility Guarantor, any Swap
 Obligation if, and to the extent that, all or a portion of the Facility Guarantee of such Facility
 Guarantor of, or the grant by such Facility Guarantor of a security interest to secure, such Swap
 Obligation (or any Facility Guarantee thereof) is or becomes illegal under the Commodity
 Exchange Act or any rule, regulation or order of the Commodity Futures Trading Commission
 (or the application or official interpretation of any thereof) by virtue of such Facility Guarantor’s
 failure for any reason to constitute an “eligible contract participant” as defined in the Commodity
 Exchange Act and the regulations thereunder at the time the Facility Guarantee of such Facility
 Guarantor or the grant of such security interest becomes effective with respect to such Swap
 Obligation. If a Swap Obligation arises under a master agreement governing more than one
 swap, such exclusion shall apply only to the portion of such Swap Obligation that is attributable
 to swaps for which such Facility Guarantee or security interest is or becomes illegal.


                                                  22

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 226 of 366



          “Excluded Taxes” means any of the following Taxes imposed on or with respect to the
 Agents, any Lender, any Issuing Bank or any other recipient of any payment to be made by or on
 account of any obligation of the Loan Parties hereunder or under any other Loan Document or
 required to be withheld or deducted from a payment to such recipients, (a) income or franchise
 Taxes imposed on (or measured by) its net income (however denominated), in each case, (i) by
 the United States of America, or by the jurisdiction under the laws of which such recipient is
 organized or in which its principal office is located or, in the case of any Lender, in which its
 applicable lending office is located (or any political subdivision thereof,) or (ii) that are Other
 Connection Taxes, (b) any branch profits taxes, (i) imposed by the United States of America or
 any similar tax imposed by any other jurisdiction under the laws of which the Agents, any
 Lender or any Issuing Bank is organized or in which its principal office is located or, in the case
 of any Lender, in which its applicable lending office is located (or any political subdivision
 thereof,) or (ii) that are Other Connection Taxes, (c) any United States backup withholding tax
 imposed on amounts payable to such recipient, (d) in the case of a Lender (other than an assignee
 pursuant to a request by a Borrower under SECTION 2.24(a)), any United States withholding tax
 that is imposed on amounts payable to such Lender with respect to an applicable interest in a
 Loan or Commitment pursuant to a law in effect on the date on which such Lender becomes a
 party to this Agreement (or designates a new lending office other than at the request of a
 Borrower under SECTION 2.24), except to the extent that such Lender (or its assignor, if any)
 was entitled, at the time of designation of a new lending office (or assignment), to receive
 additional amounts from the Loan Parties with respect to such withholding tax pursuant to
 SECTION 2.23(a), (e) Taxes attributable to such recipient’s failure to comply with SECTIONS
 2.23(e) or (f), and (f) any U.S. federal withholding Taxes imposed under FATCA.

          “Executive Order” has the meaning set forth in SECTION 9.17.

        “Existing Letters of Credit” means the Letters of Credit issued by Wells Fargo under the
 Pre-Petition Credit Agreement and more fully described on Schedule 2.13 hereto.

         “Facility Guarantee” means any Guarantee of the Obligations executed by Holdings and
 its Subsidiaries which are or hereafter become Facility Guarantors in favor of the Agents and the
 other Secured Parties, which shall be in the form of Exhibit E attached hereto.

          “Facility Guarantors” means any Person executing a Facility Guarantee.

         “Factored Receivables” means any Accounts originally owed or owing by a Loan Party
 to another Person which have been purchased by or factored with the Administrative Agent or
 any of its Affiliates pursuant to a factoring arrangement or otherwise with the Person that sold
 the goods or rendered the services to the Loan Party which gave rise to such Account.

         “FATCA” means (a) Sections 1471 through 1474 of the Code, or any current or future
 Treasury regulations promulgated or Revenue Ruling, Revenue Procedure, Notice or other
 administrative guidance issued thereunder, (b) any treaty, law, regulation or other official
 guidance enacted in any other jurisdiction, or relating to an intergovernmental agreement
 between the U.S. and any other jurisdiction which (in either case) facilitates the implementation
 of the preceding clause (a), or (c) any agreement entered into pursuant to the implementation of
                                                 23

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 227 of 366



 the preceding clauses (a) or (b) with the United States Internal Revenue Service, the U.S.
 Government or any governmental or taxation authority under any other jurisdiction.

         “FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the rules and
 regulations thereunder.

          “Federal Funds Rate” means, for any period, a fluctuating interest rate per annum equal
 to, for each day during such period, the weighted average of the rates on overnight Federal funds
 transactions with members of the Federal Reserve System, as published on the next succeeding
 Business Day by the Federal Reserve Bank of New York, or, if such rate is not so published for
 any day which is a Business Day, the average of the quotations for such day on such transactions
 received by Administrative Agent from three Federal funds brokers of recognized standing
 selected by it (and, if any such rate is below zero, then the rate determined pursuant to this
 definition shall be deemed to be zero).

        “Fee Letter” means the Fee Letter dated as of the Closing Date by and between Wells
 Fargo and the Lead Borrower, as amended and in effect from time to time.

          “Final Order” means, collectively, the order of the Court entered in the Chapter 11 Cases
 after a final hearing under Bankruptcy Rule 4001(c)(2) or such other procedures as approved by
 the Court, which order shall be reasonably satisfactory in form and substance to the
 Administrative Agent, together with all extensions, modifications, and amendments thereto, in
 form and substance reasonably satisfactory to the Administrative Agent, which, among other
 matters but not by way of limitation, authorizes the Loan Parties to obtain credit, incur (or
 guaranty) Indebtedness, and grant Liens under this Agreement and the other Loan Documents, as
 the case may be, and provides for the super-priority of the Administrative Agent’s and the
 Lenders’ claims.

         “Financial Officer” means, with respect to any Loan Party, the chief financial officer,
 chief accounting officer, treasurer, assistant treasurer, controller or assistant controller of such
 Loan Party.

         “Fiscal Month” means any fiscal month of any Fiscal Year, which month shall end on the
 last day of each calendar month in accordance with the fiscal accounting calendar of Holdings
 and its Subsidiaries.

         “Fiscal Quarter” means any fiscal quarter of any Fiscal Year, which quarter shall end on
 the Saturday closest to the last day of each April, July, October and January of such Fiscal Year
 in accordance with the fiscal accounting calendar of Holdings and its Subsidiaries.

         “Fiscal Year” means any period of twelve consecutive months ending on the Saturday
 closest to January 31 of each calendar year.

         “Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act of
 1968 as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster
 Protection Act of 1973 as now or hereafter in effect or any successor statute thereto, (iii) the
                                                   24

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 228 of 366



 National Flood Insurance Reform Act of 1994 as now or hereafter in effect or any successor
 statute thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
 successor statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
 or hereafter in effect or any successor statute thereto.

          “Foreign Lender” means any Lender that is not a U.S. Lender.

         “Funding Office” means the office of the Administrative Agent specified in SECTION
 9.01 or such other office as may be specified from time to time by the Administrative Agent as
 its funding office by written notice to the Lead Borrower and the Lenders.

         “GAAP” means generally accepted accounting principles in effect from time to time in
 the United States of America which are consistent with those promulgated or adopted by the
 Financial Accounting Standards Board and its predecessors (or successors) in effect and
 applicable to that accounting period in respect of which reference to GAAP is being made.
 Notwithstanding anything to the contrary contained above or in the definition of “Capital Lease
 Obligations,” in the event of an accounting change requiring all leases to be capitalized, only
 those leases (assuming for purposes hereof that such leases were in existence on December 15,
 2018) that would constitute Capital Lease Obligations in conformity with GAAP on December
 15, 2018 shall be considered Capital Lease Obligations, and all calculations and deliverables
 under this Agreement or any other Loan Document shall be made or delivered, as applicable, in
 accordance therewith.

         “Governmental Authority” means the government of the United States of America, any
 other nation or any political subdivision thereof, whether state or local, and any agency,
 authority, instrumentality, regulatory body, court, tribunal, central bank or other entity exercising
 executive, legislative, judicial, taxing, regulatory or administrative powers or functions of or
 pertaining to government.

         “Guarantee” of or by any Person (the “guarantor”) means any obligation, contingent or
 otherwise, of the guarantor guaranteeing or having the economic effect of guaranteeing any
 Indebtedness or other obligation of any other Person (the “primary obligor”) in any manner,
 whether directly or indirectly, and including any obligation of the guarantor, direct or indirect,
 (a) to purchase or pay (or advance or supply funds for the purchase or payment of) such
 Indebtedness or other obligation or to purchase (or to advance or supply funds for the purchase
 of) any security for the payment thereof, (b) to purchase or lease property, securities or services
 for the purpose of assuring the owner of such Indebtedness or other obligation of the payment
 thereof, (c) to maintain working capital, equity capital or any other financial statement condition
 or liquidity of the primary obligor so as to enable the primary obligor to pay such Indebtedness
 or other obligation or (d) as an account party in respect of any letter of credit or letter of guaranty
 issued to support such Indebtedness or obligation, provided that the term “Guarantee” shall not
 include endorsements for collection or deposit in the ordinary course of business or customary
 and reasonable indemnity obligations, including but not limited to, those in effect on the Closing
 Date or entered into in connection with any Permitted Disposition (other than such obligations
 with respect to Indebtedness). The amount of any Guarantee shall be deemed to be an amount
 equal to the stated or determinable amount of the related primary obligation, or portion thereof,
                                                  25

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 229 of 366



 in respect of which such Guarantee is made or, if not stated or determinable, the maximum
 reasonably anticipated liability in respect thereof as determined by the guaranteeing Person in
 good faith.

          “Hazardous Materials” means all explosive or radioactive substances or wastes and all
 hazardous or toxic substances, wastes or other pollutants, including petroleum or petroleum
 distillates, asbestos or asbestos containing materials, polychlorinated biphenyls, radon gas,
 mold, fungi or similar bacteria, and all other substances or wastes of any nature regulated
 pursuant to any Environmental Law because of their dangerous or deleterious properties,
 including any material listed as a hazardous substance under Section 101(14) of CERCLA.

          “Holdings” means Guitar Center Holdings, Inc., a Delaware corporation.

          “Indebtedness” of any Person means, without duplication:

                  (a)   All obligations of such Person for borrowed money (including any
          obligations which are without recourse to the credit of such Person);

                  (b)    All obligations of such Person evidenced by bonds, debentures, notes or
          similar instruments;

                  (c)    All obligations of such Person under conditional sale or other title
          retention agreements relating to property acquired by such Person;

                 (d)     All obligations of such Person in respect of the deferred purchase price of
          property or services (excluding accrued expenses and accounts payable incurred in the
          ordinary course of business);

                 (e)    All Indebtedness of others secured by (or for which the holder of such
          Indebtedness has an existing right, contingent or otherwise, to be secured by) any Lien on
          property owned or acquired by such Person, whether or not the Indebtedness secured
          thereby has been assumed or is limited in recourse;

                   (f)   All Guarantees by such Person of Indebtedness of others;

                   (g)   All Capital Lease Obligations of such Person;

                  (h)    All obligations, contingent or otherwise, of such Person as an account
          party in respect of letters of credit and letters of guaranty;

                 (i)    All obligations, contingent or otherwise, of such Person in respect of
          bankers’ acceptances;

                  (j)      Net obligations of such Person under any Swap Contract relating to
          interest rates, foreign currency exchange rates or commodity prices;


                                                   26

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 230 of 366



                  (k)    The principal and interest portions of all rental obligations of such Person
          under any Synthetic Lease, tax retention operating lease, off-balance sheet loan or similar
          off-balance sheet financing where such transaction is considered borrowed money
          indebtedness for tax purposes but is classified as an operating lease in accordance with
          GAAP;

                   (l)   [reserved]; and

                  (m)     All mandatory obligations of such Person to purchase, redeem, retire,
          defease or otherwise make any payment in respect of any Capital Stock of such Person
          (including, without limitation, Disqualified Capital Stock), other than upon any change of
          control or sale of all or substantially all assets of such Person;

 Indebtedness shall not include (A) any sale-leaseback transactions to the extent the lease or
 sublease thereunder is not required to be recorded under GAAP as a Capital Lease, (B) any
 obligations relating to overdraft protection and netting services, (C) any preferred stock required
 to be included as Indebtedness in accordance with GAAP, (D) items that would appear as a
 liability on a balance sheet prepared in accordance with GAAP as a result of the application of
 EITF 97-10, “The Effects of Lessee Involvement in Asset Construction” or (E) Guarantees by
 the Lead Borrower of lease obligations of its Subsidiaries (other than Capital Lease Obligations).

 The Indebtedness of any Person shall include the Indebtedness of any other entity (including any
 partnership in which such Person is a general partner) to the extent such Person is liable therefor
 as a result of such Person’s ownership interest in or other relationship with such entity, except to
 the extent the terms of such Indebtedness provide that such Person is not liable therefor.

         “Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
 respect to any payment made by or on account of any obligation of any Loan Party under any
 Loan Document and (b) to the extent not otherwise described in (a), Other Taxes.

          “Indemnitee” has the meaning provided in SECTION 9.03(b).

          “Information” has the meaning provided in SECTION 9.15.

          “Informational Website” has the meaning provided in SECTION 5.01.

          “Initial Budget” means that certain budget attached as Exhibit I hereto.

         “Intellectual Property” means all present and future: trade secrets, know-how and other
 proprietary information; trademarks, Internet domain names, service marks, trade dress, trade
 names, business names, designs, logos, slogans (and all translations, adaptations, derivations and
 combinations of the foregoing), indicia and other source and/or business identifiers, all of the
 goodwill related thereto, and all registrations and applications for registrations thereof; works of
 authorship and other copyrighted works (including copyrights for computer programs), and all
 registrations and applications for registrations thereof; inventions (whether or not patentable) and
 all improvements thereto; patents and patent applications, together with all continuances,

                                                  27

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 231 of 366



 continuations, divisions, revisions, extensions, reissuances, and reexaminations thereof;
 industrial design applications and registered industrial designs; and all other recognized forms of
 intellectual property throughout the world.

        “Intercreditor Acknowledgment” means that certain Acknowledgment and Agreement,
 dated as of the date hereof, by and among the Administrative Agent, the DIP Term Loan Agent
 and the Loan Parties, and acknowledged by the Loan Parties.

         “Intercreditor Arrangement” means, collectively, (i) the Intercreditor Acknowledgment
 and (ii) the Order; provided that in the event of a conflict as between the Intercreditor
 Acknowledgment and the Order, the Order shall control.

        “Interest Payment Date” means (a) with respect to any Base Rate Loan, the first day of
 each calendar quarter, and (b) with respect to any LIBO Loan, the last day of the Interest Period
 applicable to the Borrowing of which such LIBO Loan is a part, and, in addition, if such LIBO
 Loan has an Interest Period of greater than ninety (90) days, the last day of every third month of
 such Interest Period.

         “Interest Period” means, with respect to any LIBO Borrowing, the period commencing on
 the date of such Borrowing and ending on the numerically corresponding day in the calendar
 month that is one (1), two (2), or three (3) months, and, if available to all relevant Lenders, two
 (2) weeks or six (6) or twelve (12) months thereafter as the Lead Borrower may elect by notice to
 the Administrative Agent in accordance with the provisions of this Agreement; provided,
 however, that (a) if any Interest Period would end on a day other than a Business Day, such
 Interest Period shall be extended to the next succeeding Business Day unless such next
 succeeding Business Day would fall in the next calendar month, in which case such Interest
 Period shall end on the next preceding Business Day, (b) any Interest Period of one month or
 more that commences on the last Business Day of a calendar month (or on a day for which there
 is no numerically corresponding day in the last calendar month during which such Interest Period
 ends) shall end on the last Business Day of the calendar month of such Interest Period, and (c)
 any Interest Period that would otherwise end after the Termination Date shall end on the
 Termination Date. For purposes hereof, the date of a Borrowing initially shall be the date on
 which such Borrowing is made and thereafter shall be the effective date of the most recent
 conversion or continuation of such Borrowing.

        “Interim Order” means, collectively, the order of the Court entered in the Chapter 11
 Cases after an interim hearing substantially in the form attached hereto as Exhibit D.

          “Inventory” has the meaning assigned to such term in the Security Agreement.

          “Inventory Advance Rate” means 75%.

          “Inventory Reserves” means such reserves as may be established from time to time by the
 Administrative Agent, in its reasonable commercial discretion exercised in good faith and
 consistent with past practice, with respect to changes in the determination of the saleability, at
 retail, of the Eligible Inventory or which reflect such other factors as negatively affect the market
                                                  28

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 232 of 366



 value of the Eligible Inventory including, but not limited to reserves for (i) Shrink equal to the
 amount of Shrink posted from time to time in the Loan Parties’ (excluding Holdings’) general
 ledger or stock ledger since the date of the Loan Parties’ (excluding Holdings’) last physical
 inventory, (ii) slow-moving and obsolete inventory, (iii) accrued warranty, (iv) vendor rebates
 and (v) the lower of cost or market value in accordance with the Loan Parties’ (excluding
 Holdings’) general ledger or stock ledger with respect to the items described in the foregoing
 clauses (ii) through (iv).

        “Investment” means with respect to any Person, any direct or indirect acquisition or
 investment by such Person, whether by means of:

                  (a)    Any Capital Stock of another Person, evidence of Indebtedness or other
          security of another Person, including any option, warrant or right to acquire the same;

                  (b)    Any loan, advance, contribution to capital, extension of credit (except for
          current trade and customer accounts receivable for inventory sold or services rendered in
          the ordinary course of business and deposits in connection with leases that are not
          required to be classified and accounted for as capital leases on a balance sheet of such
          Person in accordance with GAAP) to, or guaranty of Indebtedness of, another Person;
          and

                   (c)   Any Acquisition;

         in all cases whether now existing or hereafter made. For purposes of calculation, the
 amount of any Investment outstanding at any time shall be the aggregate cash Investment less all
 cash returns, cash dividends and cash distributions (or the fair market value of any non-cash
 returns, dividends and distributions) received by such Person in respect of such Investment.

          “Investment Banker” has the meaning provided in Section 5.14.

         “ISP” means, with respect to any Letter of Credit, the International Standby Practices
 1998 (International Chamber of Commerce Publication No. 590) and any subsequent revision
 thereof adopted by the International Chamber of Commerce on the date such Letter of Credit is
 issued.

         “Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
 Application, the Standby Letter of Credit Agreement or Commercial Letter of Credit Agreement,
 as applicable, and any other document, agreement and instrument entered into by the Issuing
 Bank and the Lead Borrower (or any Subsidiary) or in favor of the Issuing Bank and relating to
 any such Letter of Credit.

          “Issuing Bank” means, individually and collectively, each of Wells Fargo and its
 affiliates. The Issuing Bank may, in its reasonable discretion, arrange for one or more Letters of
 Credit to be issued by Affiliates of such Issuing Bank and/or for such Affiliate to act as an
 advising, transferring, confirming and/or nominated bank in connection with the issuance or


                                                  29

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 233 of 366



 administration of any such Letter of Credit, in which case the term “Issuing Bank” shall include
 any such Affiliate with respect to Letters of Credit issued by such Affiliate.

        “Landlord Lien State” means any state in which a landlord’s claim for rent has priority by
 operation of Applicable Law over the lien of the Collateral Agent in any of the Collateral.

         “L/C Obligations” means, as at any date of determination, the sum of (a) the aggregate
 undrawn amount of all outstanding Letters of Credit, plus (b) the aggregate amount of
 outstanding reimbursement obligations with respect to Letters of Credit which remain
 unreimbursed or which have not been paid through a Loan. For purposes of computing the
 amounts available to be drawn under any Letter of Credit, the amount of such Letter of Credit
 shall be determined in accordance with SECTION 1.06. For all purposes of this Agreement, if
 on any date of determination a Letter of Credit has expired by its terms but any amount may still
 be drawn thereunder by reason of the operation of any Rule under the ISP or any article of the
 UCP, such Letter of Credit shall be deemed to be “outstanding” in the amount so remaining
 available to be drawn.

          “Lead Borrower” has the meaning set forth in the Preamble to this Agreement.

         “Lease” means any written agreement pursuant to which a Loan Party is entitled to the
 use or occupancy of any space in a structure, land, improvements or premises for any period of
 time.

        “Lease Rejection Date” means the last day of the lease rejection/assumption period
 provided under Section 365(d)(4) of the Bankruptcy Code, as such period may be extended or
 shortened by the Court.

          “Lease Reserve” means a reserve, in an amount established by the Administrative Agent
 in its commercially reasonable discretion, in respect of (a) Inventory held at any leased Store
 locations with respect to which the Lease therefor is, or is intended to be pursuant to a motion
 filed with the Court, terminated by the applicable Loan Party, (b) Inventory at leased Store
 locations with respect to which the Lease has not been assumed commencing on the Lease
 Reserve Commencement Date, or (c) Inventory held at any leased Store locations with respect to
 which there has been filed a motion to compel the assumption or rejection of the applicable
 Lease. Notwithstanding anything to the contrary, no Lease Reserve shall be taken for any leased
 location for which the lease has been assumed by the Loan Parties.

         “Lease Reserve Commencement Date” means the date that is nineteen (19) weeks prior
 to the Lease Rejection Date.

        “Lender” means each Person holding a Commitment or a Loan from time to time or at
 any time, and each assignee that becomes a party to this Agreement as set forth in SECTION
 9.04(b).

         “Letter of Credit” means each Standby Letter of Credit and each Commercial Letter of
 Credit issued hereunder, and shall include the Existing Letters of Credit.
                                                30

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 234 of 366



         “Letter of Credit Application” means an application for the issuance or amendment of a
 Letter of Credit in the form from time to time in use by the Issuing Bank.

         “Letter of Credit Disbursement” means a payment made by any Issuing Bank to the
 beneficiary of, and pursuant to, a Letter of Credit.

        “Letter of Credit Expiration Date” means the day that is seven days prior to the Maturity
 Date then in effect (or, if such day is not a Business Day, the next preceding Business Day).

      “Letter of Credit Fee” means the fee payable in respect of Letters of Credit pursuant to
 SECTION 2.13(l).

          “Letter of Credit Indemnified Costs” has the meaning specified in SECTION 2.13(f).

          “Letter of Credit Related Person” has the meaning specified in SECTION 2.13(f).

        “Letter of Credit Sublimit” means, at any time, $20,000,000, as such amount may be
 increased or reduced in accordance with the provisions of this Agreement.

          “LIBO Borrowing” means a Borrowing comprised of LIBO Loans.

        “LIBO Loan” means any Revolving Credit Loan bearing interest at a rate determined by
 reference to the LIBO Rate in accordance with the provisions of Article II.

         “LIBO Rate” means for any Interest Period with respect to a LIBO Loan, the rate per
 annum as published by ICE Benchmark Administration Limited (or any successor page or other
 commercially available source as the Administrative Agent may designate from time to time) as
 of 11:00 a.m., London time, two Business Days prior to the commencement of the requested
 Interest Period, for a term, and in an amount, comparable to the Interest Period and the amount of
 the LIBO Loan requested (whether as an initial LIBO Loan or as a continuation of a LIBO Loan
 or as a conversion of a Base Rate Loan to a LIBO Loan) by the Borrowers in accordance with
 this Agreement (and, if any such published rate is below 0.50%, then the rate determined
 pursuant to this clause (b) shall be deemed to be 0.50%). Each determination of the LIBO Rate
 shall be made by the Administrative Agent and shall be conclusive in the absence of manifest
 error.

        “LIBO Rate Loan Notice” means a notice for a LIBO Borrowing or continuation
 pursuant to SECTION 2.04(b), which shall be substantially in the form of Exhibit B.

         “Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien (statutory or
 otherwise), pledge, hypothecation, encumbrance, collateral assignment, charge or security
 interest in, on or of such asset, (b) the interest of a vendor or a lessor under any conditional sale
 agreement, capital lease or title retention agreement (or any financing lease having substantially
 the same economic effect as any of the foregoing) relating to such asset and (c) in the case of
 securities, any purchase option, call or similar right of a third party with respect to such
 securities.

                                                  31

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 235 of 366



        “Liquidation” means the exercise by the Agents of those rights and remedies accorded to
 the Agents under the Loan Documents and Applicable Law as a creditor of the Loan Parties,
 including (after the occurrence and during the continuation of an Event of Default) the conduct
 by any Loan Party, acting with the consent of the Administrative Agent, of any public, private or
 “Going-Out-Of-Business Sale” or other disposition of Collateral for the purpose of liquidating
 the Collateral. Derivations of the word “Liquidation” (such as “Liquidate”) are used with like
 meaning in this Agreement.

        “Liquidity” means, as of any date, the sum of (i) Excess Availability plus (ii)
 Consolidated unrestricted book cash of the Loan Parties as of such date.

          “Loan Account” has the meaning provided in SECTION 2.20.

         “Loan Cap” means, at any time of calculation, the lesser of (a) the Revolving Credit
 Ceiling and (b) the Borrowing Base, as determined from the most recent Borrowing Base
 Certificate (delivered by the Lead Borrower to the Administrative Agent pursuant to SECTION
 4.01(d) or SECTION 5.01(f) hereof (as may be adjusted from time to time pursuant to SECTION
 2.03 hereof)).

         “Loan Documents” means this Agreement, the Notes, the Letters of Credit, the Fee
 Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the Credit Card
 Notifications, the Security Documents, the Facility Guarantee, the Intercreditor
 Acknowledgment, all Approved Budgets, all Variance Reports, and any other instrument or
 agreement now or hereafter executed and delivered in connection herewith (excluding
 agreements entered into in connection with any transaction arising out of any Bank Products or
 Cash Management Services), each as amended and in effect from time to time.

          “Loan Party” or “Loan Parties” means the Borrowers and the Facility Guarantors.

          “Loans” means, collectively, the Credit Extensions made by the Lenders hereunder.

         “Management Agreements” means (1) the Management Services Agreement, dated as of
 April 2, 2014, by and among ACOF Operating Manager II, LLC, the Lead Borrower and
 Holdings, (2) the Management Services Agreement, dated as of April 2, 2014, by and among
 ACOF Operating Manager III, LLC, the Lead Borrower and Holdings and (3) the Advisory
 Agreement, dated as of October 9, 2007, by and among Holdings, the Lead Borrower and Bain
 Capital Partners, LLC, as amended by the Termination Agreement, dated as of April 2, 2014, in
 each case as in effect on the Closing Date.

          “Margin Stock” has the meaning assigned to such term in Regulation U.

         “Material Adverse Effect” means any event, facts, circumstances, action, suit,
 investigation, litigation or proceeding pending or threatened in any court or before any arbitrator
 or governmental authority that has or could be reasonably likely to have a material adverse
 change or material adverse condition in or affecting (x) the businesses, assets, operations or
 financial condition of the Loan Parties and their respective direct and indirect subsidiaries taken
                                                 32

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 236 of 366



 as a whole or (y) the validity or enforceability of this Agreement or the other Loan Documents,
 taken as a whole, or the rights or remedies of the Secured Parties hereunder or thereunder, taken
 as a whole; provided, that none of (i) the Chapter 11 Cases, actions in connection with the
 solicitation of holders of claims and execution of the RSA, the events and conditions leading up
 to the Chapter 11 Cases, or their reasonably anticipated consequences, (ii) the actions expressly
 required to be taken pursuant to this Agreement, the DIP Term Loan Agreement or the Interim
 Order or Final Order (as applicable) and (iii) the COVID-19 Pandemic shall constitute a
 “Material Adverse Effect” for any purpose.

         “Material Indebtedness” means Indebtedness (other than the Obligations) of the Loan
 Parties, individually or in the aggregate, having an aggregate principal amount exceeding
 $5,000,000. In any event, all Indebtedness evidenced by the DIP Term Loan Agreement, the
 Pre-Petition Senior Secured Notes, and the Pre-Petition Senior Unsecured Notes shall be deemed
 Material Indebtedness, regardless of the outstanding balance thereunder from time to time.

          “Maturity Date” means November 24, 2021.

          “Maximum Rate” has the meaning provided in SECTION 9.13.

          “Minority Lenders” has the meaning provided in SECTION 9.02(c).

        “MIRE Event” means (a) any increase in the amount of any Lender’s Commitment or (b)
 a renewal or extension of the Maturity Date.

          “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

      “Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3) of
 ERISA.

         “Net Appraised Recovery Value” means, with respect to any Loan Party, the net
 appraised recovery value of such Loan Party’s Inventory as set forth in such Loan Party’s stock
 ledger (expressed as a percentage of the Cost of such Inventory) as reasonably determined from
 time to time by reference to the most recent appraisal received by the Administrative Agent
 conducted by an independent appraiser reasonably satisfactory to the Administrative Agent.

          “Net Proceeds” means, with respect to any event, (a) the cash proceeds received in
 respect of such event, including (i) any cash received in respect of any non-cash proceeds or
 amounts escrowed pursuant to clause (b)(iv) of this definition, but only as and when received,
 (ii) in the case of a casualty, insurance proceeds, and (iii) in the case of a condemnation or
 similar event, condemnation awards and similar payments, in each case net of (b) the sum of (i)
 to the extent included in and consistent with the Approved Budget, all reasonable and
 documented fees and out-of-pocket fees and expenses (including appraisals, and brokerage,
 legal, title and recording or transfer tax expenses and commissions) paid by any Loan Party or a
 Subsidiary to third parties (other than Affiliates, except to the extent permitted under SECTION
 6.07 hereof) in connection with such event, (ii) in the case of a sale or other disposition of an
 asset (including pursuant to a casualty or condemnation), the amount of all payments required to
                                                33

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 237 of 366



 be made by any Loan Party or any of their respective Subsidiaries as a result of such event to
 repay (or to establish an escrow for the repayment of) any Indebtedness (other than the
 Obligations) secured by a Permitted Encumbrance on such asset that is senior to the Lien of the
 Collateral Agent on such asset, (iii) capital gains or other income taxes paid or payable as a result
 of any such sale or disposition (after taking into account any available tax credits or deductions),
 provided that the Administrative Agent may, in its discretion, establish an Availability Reserve
 in the amount of any taxes so deducted in calculating Net Proceeds, and (iv) any funded escrow
 established pursuant to the documents evidencing any such sale or disposition to secure any
 indemnification obligations or adjustments to the purchase price associated with any such sale or
 disposition.

          “Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

          “Notes” means, collectively, the Revolving Credit Notes.

         “Notes Priority Collateral” means all “Notes Priority Collateral” (as such term is defined
 in the Intercreditor Acknowledgment).

         “Obligations” means (a) (i) the principal of, and interest (including all interest that
 accrues after the commencement of any case or proceeding by or against any Borrower or
 Facility Guarantor under the Bankruptcy Code, including the Chapter 11 Cases, or any state or
 federal bankruptcy, insolvency, receivership or similar law, whether or not allowed in such case
 or proceeding) with respect to the Revolving Credit Loans and Facility Guarantees, (ii) other
 amounts owing by the Loan Parties under this Agreement or any other Loan Document in respect
 of any Letter of Credit, including payments in respect of reimbursement of disbursements,
 interest thereon and obligations to provide Cash Collateral and (iii) all other monetary
 obligations, including fees, costs, expenses and indemnities, whether primary, secondary, direct,
 contingent, fixed or otherwise, of the Loan Parties to the Secured Parties under this Agreement
 and the other Loan Documents, (b) the due and punctual payment and performance of all the
 covenants, agreements, obligations and liabilities of each Loan Party under or pursuant to this
 Agreement and the other Loan Documents, and (c) the Other Liabilities; provided that the
 Obligations shall not include any Excluded Swap Obligations.

        “OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
 Treasury.

        “Order” means, as applicable, and as the context may require, the Interim Order or the
 Final Order, whichever is then applicable.

         “Other Connection Taxes” means Taxes imposed as a result of a present or former
 connection between an Agent, any Lender or any Issuing Bank and the jurisdiction imposing
 such Tax (other than connections arising from such Agent, Lender or Issuing Bank having
 executed, delivered, become a party to, performed its obligations under, received payments
 under, engaged in any other transaction pursuant to or enforced any Loan Document, or sold or
 assigned an interest in any Loan or Loan Document).

                                                  34

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 238 of 366



         “Other Liabilities” means outstanding liabilities of any Loan Party or any Subsidiary
 thereof with respect to or arising from any Bank Products or Cash Management Services.

         “Other Taxes” means any and all current or future stamp or documentary taxes or any
 other excise or property taxes, charges or similar levies arising from any payment made under
 any Loan Document or from the execution, delivery or enforcement of, or otherwise with respect
 to, any Loan Document, except any such taxes, charges or similar levies that are Other
 Connection Taxes imposed with respect to an assignment (other than an assignment made at the
 request of a Borrower under Section 2.24).

         “Outstanding Amount” means (i) with respect to Revolving Credit Loans on any date, the
 aggregate outstanding principal amount thereof after giving effect to any borrowings and
 prepayments or repayments of Revolving Credit Loans, occurring on such date; and (ii) with
 respect to any L/C Obligations on any date, the amount of such L/C Obligations on such date
 after giving effect to any Credit Extension of any Letter of Credit occurring on such date and any
 other changes in the aggregate amount of the L/C Obligations as of such date.

          “Overadvance” means a Revolving Credit Loan, advance, or providing of credit support
 (such as the issuance of a Letter of Credit) to the Borrowers to the extent that, immediately after
 the making of such loan or advance or the providing of such credit support, Excess Availability
 is less than zero.

          “Participant” has the meaning provided in SECTION 9.04(e).

          “Participation Register” has the meaning provided in SECTION 9.04(e).

      “PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
 ERISA.

          “Pension Act” means the Pension Protection Act of 2006.

          “Permitted Disposition” means any of the following:

                 (a)      licenses of Intellectual Property of a Loan Party or any of its Subsidiaries
          entered into in the ordinary course of business;

                (b)      licenses for the conduct of licensed departments within the Stores of a
          Loan Party or any of its Subsidiaries in the ordinary course of business;

                 (c)      sales or other dispositions of the Inventory of a Loan Party or any of its
          Subsidiaries in the ordinary course of business or otherwise in connection with Store
          closings to the extent consistent with the Approved Budget;

                 (d)     without duplication of the provisions of clause (c) of this definition,
          terminations of Leases in the ordinary course of business to the extent consistent with the
          Approved Budget;

                                                   35

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                 Document    Page 239 of 366



                  (e)     dispositions of assets (other than Real Estate and other than assets
          included in the Borrowing Base), including abandonment of or failure to maintain
          Intellectual Property, in the ordinary course of business that is worn, damaged, obsolete,
          uneconomical or, in the judgment of a Loan Party, no longer used or useful or necessary
          in, or material to, its business;

                  (f)     sales, transfers and dispositions among the Loan Parties, so long as the
          Collateral Agent has a perfected first priority lien on the property so sold, transferred to
          disposed of (subject only to Permitted Encumbrances (x) having priority by operation of
          Applicable Law on all Revolver Priority Collateral, or (y) in favor of the DIP Term Loan
          Agent and the Pre-Petition Notes Trustee on any Notes Priority Collateral) after giving
          effect to such exchange, transfer or swap;

                   (g)   [reserved];

                 (h)      sales, discounting or forgiveness of Accounts in the ordinary course of
          business or in connection with the collection or compromise thereof;

                  (i)     leases, subleases, licenses and sublicenses of real or personal property
          (other than Intellectual Property) entered into by Loan Parties and their Subsidiaries in
          the ordinary course of business at arm’s length;

               (j)    the making of Permitted Investments and payments permitted under
          SECTION 6.06;

                   (k)   sales, transfers and dispositions as set forth on Schedule 6.05; and

                 (l)     a one-time write-off and disposition of aged Inventory in an aggregate
          amount not to exceed $1,000,000 so long as the Net Proceeds of such disposition are
          applied to repay the Loans hereunder.

          “Permitted Encumbrances” means:

                (a)   Liens imposed by law for Taxes that are not required to be paid pursuant
          to SECTION 5.05;

                  (b)      Carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
          landlord’s and other like Liens imposed by Applicable Law, (i) arising in the ordinary
          course of business and securing obligations that are not overdue by more than sixty (60)
          days, (ii) (A) that are being contested in good faith by appropriate proceedings, (B) the
          applicable Loan Party or Subsidiary has set aside on its books adequate reserves with
          respect thereto in accordance with GAAP and (C) such contest effectively suspends
          collection of the contested obligation and enforcement of any Lien securing such
          obligation, or (iii) the existence of which would not reasonably be expected to result in a
          Material Adverse Effect;


                                                   36

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                 Document    Page 240 of 366



                  (c)    Pledges and deposits made in the ordinary course of business in
          compliance with workers’ compensation, unemployment insurance and other social
          security laws or regulations;

                  (d)     Deposits to secure or relating to the performance of bids, trade contracts
          (other than for Indebtedness), leases (other than Capital Lease Obligations), statutory
          obligations, surety and appeal bonds, performance bonds (and Liens arising in
          accordance with Applicable Law in connection therewith), and other obligations of a like
          nature, in each case in the ordinary course of business;

                 (e)    Judgment Liens in respect of judgments that do not constitute an Event of
          Default under SECTION 7.01(j);

                   (f)     Easements, covenants, conditions, restrictions, building code laws, zoning
          restrictions, other land use laws, rights-of-way, development, site plan or similar
          agreements and similar encumbrances on real property imposed by law or arising in the
          ordinary course of business that do not secure any monetary obligations and do not
          materially detract from the value of the affected property when used in a manner
          consistent with current usage or materially interfere with the ordinary conduct of business
          of a Loan Party as currently conducted and such other minor title defects, or survey
          matters that are disclosed by current surveys, but that, in each case, do not interfere with
          the current use of the affected property in any material respect;

                 (g)     Any Lien on any property or asset of any Loan Party (other than Holdings)
          or any Subsidiary of it set forth on Schedule 6.02, provided that, if such Lien secured
          Indebtedness, such Lien shall secure only the Indebtedness listed on Schedule 6.01 as of
          the Closing Date (and extensions, renewals and replacements thereof permitted under
          SECTION 6.01);

                  (h)     Liens on fixed or capital assets acquired by any Loan Party or any of its
          Subsidiaries to secure Indebtedness permitted under clause (e) of the definition of
          Permitted Indebtedness so long as (i) such Liens and the Indebtedness secured thereby
          are incurred prior to or within thirty (30) days after such acquisition or the completion of
          the construction or improvement thereof (other than refinancings thereof permitted
          hereunder), (ii) the Indebtedness secured thereby does not exceed 100% of the cost of
          acquisition or improvement of such fixed or capital assets, and (iii) such Liens shall not
          extend to any other property or assets of the Loan Parties or any of their Subsidiaries;

                  (i)    Liens in favor of the Collateral Agent, for its own benefit and the benefit
          of the other Secured Parties;

                  (j)     Landlords’ and lessors’ Liens in respect of rent not in default for more
          than sixty (60) days or the existence of which, individually or in the aggregate, would not
          reasonably be expected to result in a Material Adverse Effect;


                                                   37

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                 Document    Page 241 of 366



                  (k)    Possessory Liens in favor of brokers and dealers arising in connection
          with the acquisition or disposition of Investments owned as of the date hereof and other
          Permitted Investments, provided that such liens (a) attach only to such Investments or
          other Investments held by such broker or dealer and (b) secure only obligations incurred
          in the ordinary course and arising in connection with the acquisition or disposition of
          such Investments and not any obligation in connection with margin financing;

                  (l)     Liens arising solely by virtue of any statutory or common law provisions
          relating to banker’s liens, liens in favor of securities intermediaries, rights of setoff or
          similar rights and remedies as to deposit accounts or securities accounts or other funds
          maintained with depository institutions or securities intermediaries;

                   (m)   [reserved];

                   (n)   [reserved];

                  (o)     Liens arising from precautionary UCC filings regarding “true” operating
          leases or the consignment of goods to a Loan Party;

                   (p)   [reserved];

                   (q)     Liens in favor of customs and revenues authorities imposed by Applicable
          Law arising in the ordinary course of business in connection with the importation of
          goods and securing obligations (i) that are not overdue by more than sixty (60) days,
          (ii)(A) that are being contested in good faith by appropriate proceedings, (B) the
          applicable Loan Party or Subsidiary has set aside on its books adequate reserves with
          respect thereto in accordance with GAAP and (C) such contest effectively suspends
          collection of the contested obligation and enforcement of any Lien securing such
          obligation, or (iii) the existence of which would not reasonably be expected to result in a
          Material Adverse Effect;

                  (r)     (i) Liens granted by the Loan Parties to secure Indebtedness permitted
          under clause (h) of the definition of “Permitted Indebtedness” with respect to the Pre-
          Petition Senior Secured Notes referenced in clause (i) of the definition thereof; provided,
          that the Liens incurred pursuant to this clause (r)(i) shall be junior to the Liens securing
          the Obligations pursuant to the Orders; and (ii) Liens granted by the Loan Parties to
          secure Indebtedness permitted under clause (h) of the definition of “Permitted
          Indebtedness” with respect to the DIP Term Loan Agreement referenced in clause (ii) of
          the definition thereof; provided, that the Liens incurred pursuant to this clause (r)(ii) shall
          have the priorities set forth in the Intercreditor Arrangement and the Orders;

                  (s)    any interest or title of a licensor, sublicensor, lessor or sublessor under any
          license or operating or true lease agreement;

                 (t)     leases or subleases granted to third Persons in the ordinary course of
          business;
                                                    38

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 242 of 366



                 (u)     licenses or sublicenses of Intellectual Property granted in the ordinary
          course of business;

                 (v)     the replacement, extension or renewal of any Permitted Encumbrance;
          provided that such Lien shall at no time be extended to cover any assets or property other
          than such assets or property subject thereto on the Closing Date or the date such Lien was
          incurred, as applicable;

                 (w)    Liens on insurance proceeds incurred in the ordinary course of business in
          connection with the financing of insurance premiums;

                 (x)      Liens on securities which are the subject of repurchase agreements
          incurred in the ordinary course of business;

                 (y)    Liens arising by operation of law under Article 4 of the UCC in
          connection with collection of items provided for therein;

                 (z)     Liens arising by operation of law under Article 2 of the UCC in favor of a
          reclaiming seller of goods or buyer of goods;

                 (aa) Liens on deposit accounts or securities accounts in connection with
          overdraft protection and netting services;

                  (bb) Security given to a public or private utility or any Governmental Authority
          as required in the ordinary course of business;

                 (cc) Liens in the nature of the right of setoff in favor of counterparties to
          contractual agreements with the Loan Parties in the ordinary course of business;

                 (dd) Other Liens securing Indebtedness and other obligations in an amount not
          to exceed $500,000 in the aggregate at any time outstanding; and

                   (ee)   [reserved];

                   (ff)   Liens securing the Pre-Petition Obligations; and

                 (gg)     the Adequate Protection Liens and Adequate Protection Superpriority
          Claims;

        provided, however, that, except as provided in any one or more of clauses (a) through
 (gg) above, the term “Permitted Encumbrances” shall not include any Lien securing
 Indebtedness for borrowed money. The designation of a Lien as a Permitted Encumbrance shall
 not limit or restrict the ability of the Agents to establish any Reserve relating thereto.




                                                  39

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 243 of 366



          “Permitted Indebtedness” means each of the following:

               (a)       Indebtedness created under the Loan Documents and the Pre-Petition Loan
          Documents;

                   (b)   Indebtedness set forth on Schedule 6.01;

                  (c)     (i) Indebtedness of any Loan Party to any other Loan Party (excluding
          Holdings) or Guarantees by any Loan Party of Indebtedness or other obligations of any
          other Loan Party (excluding Holdings), (ii) Indebtedness of any Subsidiary of a Loan
          Party to any other Subsidiary of a Loan Party or Guarantees by any Subsidiary of a Loan
          Party of Indebtedness or other obligations of any other Subsidiary of a Loan Party, (iii)
          Indebtedness of any Loan Party to any Subsidiary of a Loan Party or, subject to
          compliance with SECTION 6.04, Guarantees by any Loan Party of Indebtedness or other
          obligations of any Subsidiary of a Loan Party, provided that any such Indebtedness is
          subordinated in right of payment to the Obligations, and (iv) subject to compliance with
          SECTION 6.04, Indebtedness of any Subsidiary of a Loan Party to any Loan Party
          (excluding Holdings) or Guarantees by any Subsidiary of a Loan Party of Indebtedness or
          other obligations of any Loan Party (excluding Holdings);

                  (d)     Purchase money Indebtedness of any Loan Party or any Subsidiary of it to
          finance the acquisition or improvement of any fixed or capital assets (excluding Real
          Estate), including Capital Lease Obligations and any Indebtedness assumed in connection
          with the acquisition of any such assets or secured by a Lien on any such assets prior to
          the acquisition thereof, provided that the aggregate principal amount of Indebtedness
          permitted by this clause (d)(i) outstanding at any time shall not exceed $1,000,000 or
          such greater amounts consistent with the Approved Budget;

                   (e)   [reserved];

                  (f)   Contingent liabilities under surety bonds, customs and appeal bonds,
          governmental contracts and leases or similar instruments incurred in the ordinary course
          of business;

                  (g)    Indebtedness under the Pre-Petition Senior Unsecured Notes outstanding
          as of the Closing Date;

                  (h)    Indebtedness under (i) the Pre-Petition Senior Secured Notes, including
          any adequate protection obligations under the Orders relating thereto, provided that
          Indebtedness under the Pre-Petition Senior Secured Notes is subject to the Intercreditor
          Acknowledgment, and (ii) Indebtedness under the DIP Term Loan Agreement in an
          aggregate principal amount at any time outstanding not to exceed $325,000,000, provided
          that Indebtedness under the DIP Term Loan Agreement is subject to the Intercreditor
          Arrangement;

                   (i)   [reserved];
                                                 40

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                 Document    Page 244 of 366



                   (j)   [reserved];

                   (k)   [reserved];

                 (l)     Indebtedness incurred in the ordinary course of business in connection
          with the financing of insurance premiums;

                   (m)   [reserved];

                 (n)     Indebtedness relating to surety and appeal bonds, performance bonds and
          other obligations of a like nature incurred in the ordinary course of business;

                   (o)   [reserved];

                   (p)   [reserved];

                   (q)     Guarantees and letters of credit and surety bonds (other than Guarantees
          of, or letters of credit and surety bonds related to, Indebtedness) issued in connection with
          Permitted Dispositions, in each case, consistent with past practice;

                  (r)      without duplication of any other Indebtedness, non-cash accruals of
          interest, accretion or amortization of original issue discount and payment-in-kind interest
          with respect to Indebtedness permitted hereunder;

                 (s)     Indebtedness due to any landlord in connection with the financing by such
          landlord of leasehold improvements;

                   (t)   [reserved];

                   (u)   [reserved];

                 (v)   other unsecured Indebtedness in an aggregate principal amount not
          exceeding $500,000 at any time outstanding; and

                  (w)     extensions, renewals and replacements of any such Indebtedness described
          in clauses (c) and (s) above provided that such Indebtedness constitutes a Permitted
          Refinancing.

          “Permitted Investments” means each of the following:

                  (a)     Direct obligations of, or obligations the principal of and interest on which
          are unconditionally guaranteed by, the United States of America (or by any agency
          thereof to the extent such obligations are backed by the full faith and credit of the United
          States of America) or any state or state agency thereof, in each case maturing within one
          (1) year from the date of acquisition thereof;



                                                   41

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 245 of 366



                  (b)     Investments in commercial paper maturing within one (1) year from the
          date of acquisition thereof and having, at the date of acquisition, the highest or next
          highest credit rating obtainable from S&P or from Moody’s;

                  (c)    Investments in certificates of deposit, banker’s acceptances and time
          deposits maturing within one (1) year from the date of acquisition thereof which are
          issued or guaranteed by, or placed with, and demand deposit and money market deposit
          accounts issued or offered by, any Lender or any domestic office of any commercial bank
          organized under the laws of the United States of America or any State thereof that has a
          combined capital and surplus and undivided profits of not less than $500,000,000;

                  (d)    Master demand notes and fully collateralized repurchase agreements with
          a term of not more than thirty (30) days for securities described in clause (a) above
          (without regard to the limitation on maturity contained in such clause) and entered into
          with a financial institution satisfying the criteria described in clause (c) above or with any
          primary dealer;

                  (e)    Shares of any money market or mutual fund that has substantially all of its
          assets invested in the types of investments referred to in clauses (a) through (d), above;

                (f)      Investments existing or contemplated on the Closing Date and set forth on
          Schedule 6.04;

                  (g)    capital contributions or loans made by (i) any Loan Party (with respect to
          loans, excluding Holdings) to any other Loan Party or (ii) any Subsidiary of a Loan Party
          to any other Subsidiary of a Loan Party or to any Loan Party;

                   (h)   Guarantees constituting Permitted Indebtedness;

                  (i)     Investments received in connection with the bankruptcy or reorganization
          of, or settlement of delinquent accounts and disputes with, customers and suppliers, in
          each case in the ordinary course of business;

                 (j)      Loans or advances to employees made in the ordinary course of business,
          provided that all such loans and advances to employees shall not exceed $500,000 in the
          aggregate at any time outstanding, and determined without regard to any write-downs or
          write-offs thereof;

                 (k)    Investments received from purchasers of assets pursuant to dispositions
          permitted pursuant to SECTION 6.05;

                   (l)   [reserved];

                   (m)   [reserved];



                                                   42

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 246 of 366



                (n)     To the extent permitted by Applicable Law, notes from officers and
          employees in exchange for equity interests of Holdings purchased by such officers or
          employees pursuant to a stock ownership or purchase plan or compensation plan;

                   (o)   [reserved];

                 (p)    Subject to SECTION 2.18, Investments in deposit accounts opened in the
          ordinary course of business;

                   (q)   [reserved];

                   (r)   expenditures required to be capitalized in accordance with GAAP;

                   (s)   [reserved];

                   (t)   [reserved];

                   (u)   [reserved]; and

                  (v)    without duplication of, or accumulation with, other categories of
          Investments permitted hereunder, other Investments in an amount not to exceed $500,000
          in the aggregate outstanding at any time;

 provided, however, that for purposes of calculation, the amount of any Investment held by any
 Person outstanding at any time shall be the aggregate cash Investment less all cash returns, cash
 dividends and cash distributions (or the fair market value of any non-cash returns, dividends and
 distributions) received by such Person in respect of such Investment and less all liabilities
 expressly assumed by another Person in connection with the sale of such Investment.

         “Permitted Overadvance” means an Overadvance made by the Administrative Agent, in
 its reasonable discretion, which:

                  (a)     Is made to maintain, protect or preserve the Collateral and/or the Secured
          Parties’ rights under the Loan Documents or which is otherwise for the benefit of the
          Secured Parties; or

                (b)     Is made to enhance the likelihood of, or maximize the amount of,
          repayment of any Obligation; or

                   (c)   Is made to pay any other amount chargeable to any Borrower hereunder;
          and

                   (d)    Together with all other Permitted Overadvances then outstanding, shall
          not (i) exceed ten percent (10%) of the Borrowing Base each at the time, in the aggregate
          outstanding at any time or (ii) unless a Liquidation is taking place, remain outstanding for
          more than forty-five (45) consecutive Business Days;

                                                   43

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                 Document    Page 247 of 366



 provided however, that the foregoing shall not (i) modify or abrogate any of the provisions of
 SECTION 2.13 regarding the Lenders’ obligations with respect to Letters of Credit, or (ii) result
 in any claim or liability against the Administrative Agent (regardless of the amount of any
 Overadvance) for “inadvertent Overadvances” (i.e. where an Overadvance results from changed
 circumstances beyond the control of the Administrative Agent (such as a reduction in the
 collateral value)), and further provided that in no event shall the Administrative Agent make an
 Overadvance, if after giving effect thereto, the principal amount of the Credit Extensions would
 exceed the aggregate of the Commitments (as in effect prior to any termination of the
 Commitments pursuant to SECTION 7.01 hereof).

          “Permitted Refinancing” means any Indebtedness that replaces or refinances (whether in
 whole or in part) any other Permitted Indebtedness, as long as, after giving effect thereto (i) the
 principal amount of the Indebtedness outstanding at such time is not increased (except by the
 amount of any accrued interest and reasonable closing costs, expenses, fees and premiums paid
 in connection with such extension, renewal or replacement), (ii) the result of such refinancing of
 or replacement shall not be (A) an earlier maturity date or (B) decreased weighted average life,
 (iii) the holders of such refinancing Indebtedness are not afforded covenants, defaults, rights or
 remedies, taken as a whole, which are materially more burdensome to the obligor or obligors for
 any period prior to the Maturity Date than those contained in the Indebtedness being extended,
 renewed or replaced, (iv) the obligor or obligors under any such refinancing Indebtedness and
 the collateral, if applicable, granted pursuant to any such refinancing Indebtedness are the same
 (or in the case of collateral, the same or less than) as the obligor(s) and collateral under the
 Indebtedness being extended, renewed or replaced, (v) the subordination, to the extent
 applicable, and other material provisions of the refinancing Indebtedness are no less favorable to
 the Lenders than those terms of the Indebtedness being refinanced, and (vi) the refinancing
 Indebtedness is not exchangeable or convertible into any other Indebtedness which does not
 comply with clauses (i) through (v) above.

        “Person” means any natural person, corporation, limited liability company, trust, joint
 venture, association, company, partnership, Governmental Authority or other entity.

          “Petition Date” has the meaning set forth in the Recitals.

         “Plan” means any “employee pension benefit plan” (as such term is defined in Section
 3(2) of ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA and is
 sponsored or maintained by the Lead Borrower or any ERISA Affiliate or to which the Lead
 Borrower or any ERISA Affiliate contributes or has an obligation to contribute, or in the case of
 a multiple employer or other plan described in Section 4064(a) of ERISA, has made
 contributions at any time during the immediately preceding five plan years or for which the
 Borrower may have liability (including as an ERISA Affiliate).

         “Plan of Reorganization” means a plan of reorganization confirmed by an order of the
 Court in the Chapter 11 Cases (i) containing a provision for termination of the Commitments and
 repayment in full in cash of all of the Obligations and the Pre-Petition Obligations (if any) on or
 before the effective date of such plan or such other treatment acceptable to the Administrative
 Agent in its sole discretion and (ii) containing a customary release in favor of the Administrative
                                                   44

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 248 of 366



 Agent, the Lenders, and the Pre-Petition Agents and the Pre-Petition Lenders, and each of their
 respective affiliates.

        “Pledge Agreement” means the Pledge Agreement dated as of the Closing Date among
 the Loan Parties party thereto and the Collateral Agent for its own benefit and the benefit of the
 other Secured Parties, as amended and in effect from time to time.

          “Portal” has the meaning specified in SECTION 2.04(b).

          “Prepayment Event” means the occurrence of any of the following events:

                   (a)     Any sale, transfer or other disposition (including pursuant to a sale and
          leaseback transaction) of any assets of a Loan Party or any of its Subsidiaries (other than
          (i) the sale of assets in the ordinary course of business, (ii) the transfer of any assets
          among Stores and other locations of the Loan Parties or any of their Subsidiaries and (iii)
          the sale of assets in connection with the Specified Closures) where the proceeds
          therefrom are in excess of $500,000, unless, as long as no Cash Dominion Event has
          occurred and is continuing, the proceeds therefrom are utilized for purposes of replacing
          or repairing the assets in respect of which such proceeds were received or reinvesting in
          assets used in any Loan Party’s or any of its Subsidiaries’ business (any such application
          of proceeds, a “Proceeds Reinvestment”) within twelve (12) months of the receipt of such
          proceeds (or, if a letter of intent or other binding commitment to reinvest such proceeds is
          entered into within twelve (12) months of receipt of such proceeds within the later of
          twelve (12) months of receipt of such proceeds and 180 days from the date of such letter
          of intent or other binding commitment) (such time period, with respect to such proceeds,
          the “Reinvestment Period”); or

                   (b)    Any casualty or other insured damage to, or any taking under power of
          eminent domain or by condemnation, expropriation or similar proceeding of, any assets
          of a Loan Party or any of its Subsidiaries where the proceeds therefrom are in excess of
          $500,000, unless (i) the proceeds therefrom are required to be paid to the holder of a Lien
          on such property or asset having priority over the Lien of the Collateral Agent, or (ii) as
          long as no Cash Dominion Event has occurred and is continuing, the proceeds therefrom
          are utilized for purposes of replacing or repairing the assets in respect of which such
          proceeds, awards or payments were received or reinvesting in assets used in any Loan
          Party’s or any of its Subsidiaries’ business within the Reinvestment Period with respect
          to such proceeds.

         “Pre-Petition 2021 Senior Secured Notes” means the 9.500% Senior Secured Notes Due
 2021 in the original amount of $635,000,000 issued by the Lead Borrower, and any securities
 issued in lieu or in replacement thereof.

        “Pre-Petition 2021 Senior Secured Notes Documents” means the documents, instruments
 and other agreements executed and delivered in connection with the Pre-Petition 2021 Senior
 Secured Notes, including, without limitation, the Indenture dated March 16, 2018 (as
 supplemented by that certain First Supplemental Indenture dated as of May 15, 2020), and any
                                                  45

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 249 of 366



 documents, instruments and other agreements executed and delivered in connection therewith
 prior to the Petition Date.

         “Pre-Petition Agent” means Wells Fargo, in its capacity as administrative agent under
 any of the Pre-Petition Loan Documents.

          “Pre-Petition Credit Agreement” has the meaning specified in the Recitals.

        “Pre-Petition Credit Extensions” means Pre-Petition Obligations in respect of “Credit
 Extensions” as defined in the Pre-Petition Credit Agreement.

        “Pre-Petition L/C Obligations” means Pre-Petition Obligations in respect of “L/C
 Obligations” under, and as defined in, the Pre-Petition Credit Agreement and all interest,
 expenses, fees and other amounts payable in respect thereof under the Pre-Petition Credit
 Agreement.

         “Pre-Petition Loan Documents” means the “Loan Documents” as defined in the Pre-
 Petition Credit Agreement.

       “Pre-Petition Mortgages” means the mortgages and deeds of trust and any other security
 documents granting a Lien on Real Estate between the Loan Party owning the Real Estate
 encumbered thereby and the Collateral Agent under the Pre-Petition Credit Agreement for its
 own benefit and the benefit of the other Secured Parties under the Pre-Petition Loan Documents.

         “Pre-Petition Notes Trustee” means The Bank of New York Mellon Trust Company,
 N.A., in its capacity as trustee under the Pre-Petition Senior Secured Notes Documents, and any
 successor thereto.

       “Pre-Petition Obligations” means “Obligations” as defined in the Pre-Petition Credit
 Agreement.

        “Pre-Petition Senior Secured Notes” means the Pre-Petition 2021 Senior Secured Notes
 and the Pre-Petition Superpriority Senior Secured Notes.

        “Pre-Petition Senior Secured Notes Documents” means the Pre-Petition 2021 Senior
 Secured Notes Documents and the Pre-Petition Superpriority Senior Secured Notes Documents.

        “Pre-Petition Superpriority Senior Secured Notes” means the 10.00% Senior Secured
 Superpriority Notes Due 2022 in the original amount of $35,748,000 issued by the Lead
 Borrower, and any securities issued in lieu or in replacement thereof.

        “Pre-Petition Superpriority Senior Secured Notes Documents” means the documents,
 instruments and other agreements executed and delivered in connection with the Pre-Petition
 Superpriority Senior Secured Notes, including, without limitation, the Indenture dated May 15,
 2020, and any documents, instruments and other agreements executed and delivered in
 connection therewith prior to the Petition Date.

                                                 46

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 250 of 366



         “Pre-Petition Senior Unsecured Notes” means the 13.000% Cash/PIK Notes due 2022 in
 the aggregate principal amount of $317,957,000 issued by the Lead Borrower, and any securities
 issued in lieu or in replacement thereof.

         “Pre-Petition Senior Unsecured Notes Documents” means the documents, instruments
 and other agreements executed and delivered in connection with the Pre-Petition Senior
 Unsecured Notes, including, without limitation, the Indenture dated April 16, 2018 (as
 supplemented by that certain First Supplemental Indenture dated as of May 15, 2020), and any
 documents, instruments and other agreements executed and delivered in connection therewith
 prior to the Petition Date.

        “Proceeds Reinvestment” has the meaning set forth in the definition of “Prepayment
 Event.”

        “Purchase Card Reserve” means the amount of $2,500,000 in respect of the purchase card
 program of the Loan Parties maintained with Wells Fargo.

         “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall
 be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

          “QFC Credit Support” has the meaning assigned to it in SECTION 9.22.

         “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan Party
 that has total assets exceeding $10,000,000 at the time the relevant Facility Guarantee or grant of
 the relevant security interest becomes effective with respect to such Swap Obligation or such
 other person as constitutes an “eligible contract participant” under the Commodity Exchange Act
 or any regulations promulgated thereunder and can cause another person to qualify as an
 “eligible contract participant” at such time by entering into a keepwell under Section
 1a(18)(A)(v)(II) of the Commodity Exchange Act.

         “Real Estate” means all land, together with the buildings, structures, parking areas, and
 other improvements thereon, now or hereafter owned by any Loan Party, including all
 easements, rights-of-way, and similar rights relating thereto and all leases, tenancies, and
 occupancies thereof related to such owned property.

          “Register” has the meaning provided in SECTION 9.04(c).

         “Regulation U” means Regulation U of the Board as from time to time in effect and all
 official rulings and interpretations thereunder or thereof.

         “Regulation X” means Regulation X of the Board as from time to time in effect and all
 official rulings and interpretations thereunder or thereof.

       “Reinvestment Period” has the meaning provided in clause (a) of the definition of
 Prepayment Event.


                                                 47

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 251 of 366



        “Related Fund” means, with respect to any Lender that is an Approved Fund, any other
 Approved Fund that is managed, administered or advised by the same investment advisor as such
 Lender or by an Affiliate of such investment advisor.

        “Related Parties” means, with respect to any specified Person, such Person’s Affiliates
 and the respective directors, officers, employees, agents and advisors of such Person and such
 Person’s Affiliates.

         “Release” has the meaning provided in Section 101(22) of CERCLA without giving
 effect to the exclusions set forth in subsections (A), (B), (C) and (D) thereof.

        “Remedies Notice Period” has the meaning specified in the Interim Order (or Final
 Order, when applicable).

         “Reportable Event” means any reportable event as defined in Section 4043(c) of ERISA
 or the regulations issued thereunder, other than those events as to which the 30-day notice period
 referred to in Section 4043(c) of ERISA has been waived, with respect to a Plan.

          “Reports” has the meaning provided in SECTION 8.13.

        “Required Lenders” means, at any time, Non-Defaulting Lenders having Commitments
 aggregating more than 50% of the Total Commitments held by Non-Defaulting Lenders, or if the
 Commitments have been terminated, Non-Defaulting Lenders whose percentage of the
 outstanding Credit Extensions aggregate more than 50% of all such Credit Extensions made by
 Non-Defaulting Lenders; provided, however, that, at any time that there are two or more Non-
 Defaulting Lenders, “Required Lenders” must consist of at least two (2) Non-Defaulting
 Lenders.

        “Reserves” means all (if any) Inventory Reserves and Availability Reserves (including,
 without limitation, Cash Management Reserves, Bank Product Reserves and reserves for
 Customer Credit Liabilities).

        “Responsible Officer” of any Person shall mean any executive officer or financial officer
 of such Person and any other officer or similar official thereof with responsibility for the
 administration of the obligations of such Person in respect of this Agreement.

          “Restricted Payment” means (a) any dividend or other distribution (whether in cash,
 securities or other property) with respect to any class of Capital Stock of a Person, or any
 payment (whether in cash, securities or other property), including any sinking fund or similar
 deposit, on account of the purchase, redemption, retirement, acquisition, cancellation or
 termination of any Capital Stock of a Person or any option, warrant or other right to acquire any
 Capital Stock of a Person or on account of any return of capital to the Person’s stockholders,
 partners or members and (b) any principal or interest payment (or other distribution, whether in
 cash, securities or other property) on, or redemption, repurchase, defeasance or other acquisition
 or retirement for value of, in each case prior to any scheduled payment, sinking fund payment or
 maturity, of any Indebtedness due to Holdings, any of the Sponsors, Sponsor Related Parties
                                                 48

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 252 of 366



 and/or other stockholders, partners or members of Holdings or any of their respective Affiliates
 (other than Indebtedness due to the Lead Borrower or any Restricted Subsidiary of it).
 “Restricted Payments” shall not include any dividends payable solely in Capital Stock of a Loan
 Party.

          “Restructuring Advisor” has the meaning provided in Section 5.14.

        “Revolver Priority Collateral” means all “ABL Priority Collateral” (as such term is
 defined in the Intercreditor Acknowledgment).

          “Revolving Credit Ceiling” means as of any date, the Total Commitments, as of such
 date.

        “Revolving Credit Facility” means the facility described herein providing for Revolving
 Credit Loans to the Borrowers and participations in respect of Letters of Credit by the Lenders in
 the aggregate principal amount of the Total Commitments.

        “Revolving Credit Loans” means all loans at any time made by any Lender (including,
 without limitation, Loans) pursuant to Article II.

        “Revolving Credit Notes” means the promissory notes of the Borrowers substantially in
 the form of Exhibit C, each payable to the order of a Lender, evidencing the Revolving Credit
 Loans made to the Borrowers.

       “RSA” means that certain Restructuring Support Agreement dated as of November 13,
 2020 by and among the Lead Borrower, Holdings and the Support Parties party thereto.

      “S&P” means Standard & Poor’s Ratings Services, advisor of The McGraw-Hill
 Companies, Inc. and any successor thereto.

         “Sanctioned Entity” means (a) a country or a government of a country, (b) an agency of
 the government of a country, (c) an organization directly or indirectly controlled by a country or
 its government, or (d) a Person resident in or determined to be resident in a country, in each case
 of clauses (a) through (d) that is a target of Sanctions, including a target of any country sanctions
 program administered and enforced by OFAC.

         “Sanctioned Person” means, at any time (a) any Person named on the list of Specially
 Designated Nationals and Blocked Persons maintained by OFAC (”SDN”), OFAC’s
 consolidated Non-SDN list or any other Sanctions-related list maintained by any Governmental
 Authority, (b) a Person or legal entity that is a target of Sanctions, (c) any Person operating,
 organized or resident in a Sanctioned Entity, or (d) any Person directly or indirectly owned or
 controlled (individually or in the aggregate) by or acting on behalf of any such Person or Persons
 described in clauses (a) through (c) above.

        “Sanctions” means individually and collectively, respectively, any and all economic
 sanctions, trade sanctions, financial sanctions, sectoral sanctions, secondary sanctions, trade
 embargoes anti-terrorism laws and other sanctions laws, regulations or embargoes imposed,
                                                   49

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 253 of 366



 administered or enforced from time to time by: (a) the United States of America, including those
 administered by OFAC, the U.S. Department of State, the U.S. Department of Commerce, or
 through any existing or future executive order, (b) the United Nations Security Council, (c) the
 European Union or any European Union member state, (d) Her Majesty’s Treasury of the United
 Kingdom, or (d) any other Governmental Authority with jurisdiction over any Lender or any
 Loan Party or any of their respective Subsidiaries or Affiliates.

        “SEC” means the Securities and Exchange Commission or any Governmental Authority
 succeeding to any of its principal functions.

        “Secured Party” means (a) each Credit Party, (b) any Lender or any Affiliate of a Lender
 providing Bank Products or Cash Management Services, (c) the beneficiaries of each
 indemnification obligation undertaken by any Loan Party under any Loan Document, and (d) the
 successors and, subject to any limitations contained in this Agreement, assigns of each of the
 foregoing.

         “Security Agreement” means the Security Agreement dated as of Closing Date among the
 Loan Parties and the Collateral Agent for its benefit and for the benefit of the other Secured
 Parties, as amended and in effect from time to time.

         “Security Documents” means the Security Agreement, the Pre-Petition Mortgages, the
 Pledge Agreement, the Facility Guarantee, and each other security agreement or other instrument
 or document executed and delivered pursuant to this Agreement or any other Loan Document
 that creates a Lien in favor of the Collateral Agent to secure any of the Obligations.

          “Settlement Date” has the meaning provided in SECTION 2.22(b).

          “Shrink” means Inventory identified by the Loan Parties as lost, misplaced, or stolen.

         “Specified Closures” means those seven (7) store closures disclosed to MIII Partners on
 or prior to the Closing Date, and contemplated by the Approved Budget.

         “Specified Indebtedness” means all Indebtedness under the DIP Term Loan Documents,
 the Pre-Petition Senior Secured Notes Documents and the Pre-Petition Senior Unsecured Notes
 Documents.

          “Sponsors” means collectively, Ares Management LLC and its Affiliates.

          “Sponsor Group” means the Sponsors and the Sponsor Related Parties.

        “Sponsor Related Parties” means, with respect to the Sponsors, (a) any Controlling
 stockholder or partner thereof (including in the case of an individual Person who possesses
 Control, the spouse or immediate family member of such Person provided such Person retains
 Control of the voting rights, by stockholders agreement, trust agreement or otherwise of the
 Capital Stock owned by such spouse or immediate family member) or (b) any trust, corporation,
 partnership or other entity, the beneficiaries, stockholders, partners, owners or Persons

                                                  50

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 254 of 366



 beneficially holding a 51% or more Controlling interest of which consist of such Person and/or
 such Persons referred to in the immediately preceding clause (a).

         “Spot Rate” means, for a currency, the rate determined by the Administrative Agent to be
 the rate quoted by the Person acting in such capacity as the spot rate for the purchase by such
 Person of such currency with another currency through its principal foreign exchange trading
 office at approximately 11:00 a.m. on the date two Business Days prior to the date of such
 determination; provided that the Administrative Agent may obtain such spot rate from another
 financial institution designated by the Administrative Agent if the Person acting in such capacity
 does not have as of the date of determination a spot buying rate for any such currency.

         “Standard Letter of Credit Practice” means, for the Issuing Bank, any domestic or foreign
 law or letter of credit practices applicable in the city in which the Issuing Bank issued the
 applicable Letter of Credit or, for its branch or correspondent, such laws and practices applicable
 in the city in which it has advised, confirmed or negotiated such Letter of Credit, as the case may
 be, in each case, (a) which letter of credit practices are of banks that regularly issue letters of
 credit in the particular city, and (b) which laws or letter of credit practices are required or
 permitted under ISP or UCP, as chosen in the applicable Letter of Credit.

           “Standby Letter of Credit” means any Letter of Credit that is not a Commercial Letter of
 Credit.

         “Standby Letter of Credit Agreement” means the Standby Letter of Credit Agreement
 relating to the issuance of a Standby Letter of Credit in the form from time to time in use by the
 Issuing Bank.

        “Stated Amount” means at any time the maximum amount for which a Letter of Credit
 may be honored.

        “Store” means any retail store (which includes any real property, fixtures, equipment,
 inventory and other property related thereto) operated, or to be operated, by any Loan Party.

        “Subsidiary” means with respect to any Person (the “parent”) at any date, any
 corporation, limited liability company, partnership, association or other entity (a) of which
 Capital Stock representing more than 50% of the ordinary voting power or, in the case of a
 partnership, more than 50% of the general partnership interests are, as of such date, owned,
 Controlled or held, or (b) that is, as of such date, otherwise Controlled, by the parent or one or
 more subsidiaries of the parent or by the parent and one or more subsidiaries of the parent.

        “Successor Cases” means, with respect to the Chapter 11 Cases, any subsequent
 proceedings under Chapter 7 of the Bankruptcy Code.

        “Supermajority Required Lenders” means, at any time, Non-Defaulting Lenders having
 Commitments aggregating more than 66 2/3% of the Total Commitments held by Non-
 Defaulting Lenders, or if the Commitments have been terminated, Non-Defaulting Lenders
 whose percentage of the outstanding Credit Extensions aggregate more than 66 2/3% of all such
                                                  51

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 255 of 366



 Credit Extensions made by Non-Defaulting Lenders; provided, however, that, at any time that
 there are two or more Non-Defaulting Lenders, “Supermajority Required Lenders” must consist
 of at least two (2) Non-Defaulting Lenders.

         “Superpriority Claims” means all of the allowed superpriority administrative expense
 claims of the Administrative Agent and the other Secured Parties on account of the Obligations,
 which claims shall be entitled to the benefits of section 364(c)(1) and 364(e) of the Bankruptcy
 Code, having priority over any and all administrative expenses of the kind that are specified in or
 ordered pursuant to sections 105, 326, 328, 330, 331, 364(c)(1), 365, 503(a), 503(b), 506(c),
 507(a), 507(b), 546(c), 1113, 1114 or any other provisions of the Bankruptcy Code and any other
 claims against the Loan Parties. Superpriority Claims shall, at all times be (x) junior only to the
 Carve-Out, (y) senior to any and all other administrative expense claims or other claims against
 the Loan Parties or their estates, in the Chapter 11 Cases and any successor cases, and (z) subject
 to the Intercreditor Arrangement.

          “Supported QFC” has the meaning assigned to it in SECTION 9.22.

         “Swap Contract” means (a) any and all rate swap transactions, basis swaps, credit
 derivative transactions, forward rate transactions, commodity swaps, commodity options,
 forward commodity contracts, equity or equity index swaps or options, bond or bond price or
 bond index swaps or options or forward bond or forward bond price or forward bond index
 transactions, interest rate options, forward foreign exchange transactions, cap transactions, floor
 transactions, collar transactions, currency swap transactions, cross-currency rate swap
 transactions, currency options, spot contracts, or any other similar transactions or any
 combination of any of the foregoing (including any options to enter into any of the foregoing),
 whether or not any such transaction is governed by or subject to any master agreement, and (b)
 any and all transactions of any kind, and the related confirmations, which are subject to the terms
 and conditions of, or governed by, any form of master agreement published by the International
 Swaps and Derivatives Association, Inc., any International Foreign Exchange Master Agreement,
 or any other master agreement (any such master agreement, together with any related schedules,
 a “Master Agreement”), including any such obligations or liabilities under any Master
 Agreement.

         “Swap Obligation” means, with respect to any Facility Guarantor, any obligation to pay
 or perform under any agreement, contract or transaction that constitutes a “swap” within the
 meaning of section 1a(47) of the Commodity Exchange Act.

         “Synthetic Lease” means any lease or other agreement for the use or possession of
 property creating obligations which do not appear as Indebtedness on the balance sheet of the
 lessee thereunder but which, upon the insolvency or bankruptcy of such Person, may be
 characterized as Indebtedness of such lessee without regard to the accounting treatment.

         “Taxes” means any and all current or future income, stamp or other taxes, levies, imposts,
 duties (including stamp duties), deductions, fees, charges (including ad valorem charges) or
 withholdings now or hereafter imposed, levied, collected, withheld or assessed by any
 Governmental Authority, and any and all interest and penalties related thereto.
                                                 52

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 256 of 366



         “Termination Date” means the earliest to occur of (i) the Maturity Date, (ii) the effective
 date of a Plan of Reorganization, (iii) the date on which the maturity of the Obligations is
 accelerated (or deemed accelerated) and the Commitments are irrevocably terminated (or
 deemed terminated) in accordance with Article VII, (iv) the date on which the Aggregate
 Commitments are irrevocably terminated in accordance with the provisions of SECTION 2.15,
 (v) the date of consummation of a sale of all or substantially all of the Debtors’ assets under
 Section 363 of the Bankruptcy Code, (vi) the date of conversion of any of the Chapter 11 Cases
 to a case under Chapter 7 of the Bankruptcy Code, (vii) dismissal of any of the Chapter 11 Cases,
 unless otherwise consented to in writing by the Administrative Agent, and (viii) the earlier of (a)
 forty-five (45) days after the date of entry of the Interim Order if entry of the Final Order has not
 occurred by such date (or such later date as may be agreed in connection with an extension of
 Milestones as a result of the COVID-19 Pandemic) and (b) the first Business Day on which the
 Interim Order expires by its terms or is terminated, unless the Final Order has been entered and
 become effective prior thereto.

          “Test Date” means December 11, 2020 and each Friday thereafter.

        “Test Period” means with respect to each Test Date the immediately preceding four
 calendar weeks from such Test Date, on a cumulative basis; provided, that the Test Period
 corresponding to the Test Date on December 11, 2020 shall be the immediately preceding three
 calendar weeks from such Test Date, on a cumulative basis.

          “Threshold Lenders” has the meaning provided in SECTION 9.02(c).

          “Total Commitments” means the aggregate of the Commitments of all Lenders.

         “Trade Receivables Reserves” means such reserves as may be established from time to
 time by the Administrative Agent, in its reasonable commercial discretion exercised in good faith
 and consistent with past practice, with respect to Dilution related to Eligible Trade Receivables
 to the extent that such Dilution exceeds 5% of the gross sales of the Loan Parties for the then
 most recently completed period of twelve (12) consecutive months.

        “Type”, when used in reference to any Revolving Credit Loan or Borrowing, refers to
 whether the rate of interest on such Revolving Credit Loan, or on the Revolving Credit Loans
 comprising such Borrowing, is determined by reference to the LIBO Rate or the Base Rate, as
 applicable.

          “UCC” means the Uniform Commercial Code as in effect from time to time in the State
 of New York; provided, however, that if a term is defined in Article 9 of the Uniform
 Commercial Code differently than in another Article thereof, the term shall have the meaning set
 forth in Article 9; provided further that, if by reason of mandatory provisions of law, perfection,
 or the effect of perfection or non-perfection, of a security interest in any Collateral or the
 availability of any remedy hereunder is governed by the Uniform Commercial Code as in effect
 in a jurisdiction other than New York, “Uniform Commercial Code” means the Uniform
 Commercial Code as in effect in such other jurisdiction for purposes of the provisions hereof

                                                  53

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                Document    Page 257 of 366



 relating to such perfection or effect of perfection or non-perfection or availability of such
 remedy, as the case may be.

        “UCP” means, with respect to any Letter of Credit, the Uniform Customs and Practice for
 Documentary Credits 2007 Revision, International Chamber of Commerce Publication No. 600
 and any subsequent revision thereof adopted by the International Chamber of Commerce on the
 date such Letter of Credit is issued.

       “Unanimous Consent” means the consent of Non-Defaulting Lenders holding 100% of
 the Commitments (other than Commitments held by a Defaulting Lender).

        “Unused Commitment” means, on any day, (a) the then Total Commitments, minus (b)
 the sum of (i) the principal amount of the Revolving Credit Loans of the Borrowers then
 outstanding, and (ii) the Outstanding Amount of L/C Obligations.

          “Unused Fee” has the meaning provided in SECTION 2.19(b).

          “Updated Budget” has the meaning specified in Section 5.01(i).

         “U.S. Lender” means any Lender that is a “United States person,” as that term is defined
 in Section 7701(a)(30) of the Code.

          “U.S. Special Resolution Regime” has the meaning assigned to it in SECTION 9.22.

          “U.S. Tax Compliance Certificate” has the meaning provided in SECTION 2.23(e).

          “U.S. Trustee” means the United States Trustee applicable in the Chapter 11 Cases.

          “Variance Report” has the meaning specified in Section 5.01(j).

          “Variance Report Date” has the meaning specified in Section 5.01(j).

         “Weighted Average Life to Maturity” means, when applied to any Indebtedness, at any
 date, the quotient obtained by dividing (1) the sum of the products of the number of years from
 the date of determination to the date of each successive scheduled principal payment of such
 Indebtedness multiplied by the amount of such payment, by (2) the sum of all such payments.

          “Wells Fargo” means Wells Fargo Bank, National Association.

         “Withdrawal Liability” means liability to a Multiemployer Plan as a result of a complete
 or partial withdrawal from such Multiemployer Plan, as such terms are defined in Part 1 of
 Subtitle E of Title IV of ERISA.

         “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
 Authority, the write-down and conversion powers of such EEA Resolution Authority from time
 to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
 down and conversion powers are described in the EU Bail-In Legislation Schedule.
                                                  54

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                 Document    Page 258 of 366



        SECTION 1.02 Terms Generally.
         With reference to this Agreement and each other Loan Document, unless otherwise
 specified herein or in such other Loan Document:

                  (a)     The definitions of terms herein shall apply equally to the singular and
          plural forms of the terms defined. Whenever the context may require, any pronoun shall
          include the corresponding masculine, feminine and neuter forms. The words “include,”
          “includes” and “including” shall be deemed to be followed by the phrase “without
          limitation.” The word “will” shall be construed to have the same meaning and effect as
          the word “shall.” Unless the context requires otherwise, (i) any definition of or reference
          to any agreement, instrument or other document (including any Charter Document) shall
          be construed as referring to such agreement, instrument or other document as from time
          to time amended, supplemented or otherwise modified (subject to any restrictions on such
          amendments, supplements or modifications set forth herein or in any other Loan
          Document), (ii) any reference herein to any Person shall be construed to include such
          Person’s successors and permitted assigns, (iii) the words “herein,” “hereof” and
          “hereunder,” and words of similar import when used in any Loan Document, shall be
          construed to refer to such Loan Document in its entirety and not to any particular
          provision thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
          and Schedules shall be construed to refer to Articles and Sections of, and Exhibits and
          Schedules to, the Loan Document in which such references appear, (v) any reference to
          any law shall include all statutory and regulatory provisions consolidating, amending
          replacing or interpreting such law and any reference to any law or regulation shall, unless
          otherwise specified, refer to such law or regulation as amended, modified or
          supplemented from time to time, (vi) the words “asset” and “property” shall be construed
          to have the same meaning and effect and to refer to any and all tangible and intangible
          assets and properties, including cash, securities, accounts and contract rights, (vii) all
          references to “$” or “dollars” or to amounts of money and all calculations of Excess
          Availability, Borrowing Base, permitted “baskets” and other similar matters shall be
          deemed to be references to the lawful currency of the United States of America, and (viii)
          references to “knowledge” of any Loan Party means the actual knowledge of a
          Responsible Officer.

                  (b)     In the computation of periods of time from a specified date to a later
          specified date, the word “from” means “from and including;” the words “to” and “until”
          each mean “to but excluding;” and the word “through” means “to and including.”

                 (c)    Section headings herein and in the other Loan Documents are included for
          convenience of reference only and shall not affect the interpretation of this Agreement or
          any other Loan Document.

                  (d)    This Agreement and the other Loan Documents are the result of
          negotiation among, and have been reviewed by counsel to, among others, the Loan
          Parties and the Administrative Agent and are the product of discussions and negotiations
          among all parties. Accordingly, this Agreement and the other Loan Documents are not
          intended to be construed against the Administrative Agent or any of the Lenders merely
                                                 55

DB1/ 117162443.7
   Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                     Document    Page 259 of 366



              on account of the Administrative Agent’s or any Lender’s involvement in the preparation
              of such documents.

            SECTION 1.03 Accounting Terms.

                      (a)     Generally. All accounting terms not specifically or completely defined
              herein shall be construed in conformity with, and all financial data (including financial
              ratios and other financial calculations) required to be submitted pursuant to this
              Agreement shall be prepared in conformity with, GAAP applied on a consistent basis, as
              in effect from time to time, applied in a manner consistent with that used in preparing the
              audited financial statements described in SECTION 3.04, except as otherwise specifically
              prescribed herein. All amounts used for purposes of financial calculations required to be
              made shall be without duplication.

                       (b)     Issues Related to GAAP. If at any time any change in GAAP would affect
              the computation of any financial ratio or requirement set forth in any Loan Document,
              and either the Lead Borrower or the Required Lenders shall so request, the
              Administrative Agent, the Lenders and the Lead Borrower shall negotiate in good faith to
              amend such ratio or requirement to preserve the original intent thereof in light of such
              change in GAAP (subject to the approval of the Required Lenders); provided that, until
              so amended, (i) such ratio or requirement shall continue to be computed in accordance
              with GAAP prior to such change therein and (ii) the Lead Borrower shall provide to the
              Administrative Agent and the Lenders as reasonably requested hereunder a reconciliation
              between calculations of such ratio or requirement made before and after giving effect to
              such change in GAAP. In addition, the definitions set forth in the Loan Documents and
              any financial calculations required by the Loan Documents shall be computed to exclude
              (a) the effect of purchase accounting adjustments, including the effect of non-cash items
              resulting from any amortization, write-up, write-down or write-off of any assets or
              deferred charges (including, without limitation, intangible assets, goodwill and deferred
              financing costs in connection with any merger, consolidation or other similar transaction
              permitted by this Agreement), (b) the application of FAS 133, FAS 150 or FAS 123r (to
              the extent that the pronouncements in FAS 123r result in recording an equity award as a
              liability on the Consolidated balance sheet of Holdings and its Subsidiaries in the
              circumstance where, but for the application of the pronouncements, such award would
              have been classified as equity), (c) any mark-to-market adjustments to any derivatives
              (including embedded derivatives contained in other debt or equity instruments under FAS
              133), (d) any non-cash compensation charges resulting from the application of FAS 123r
              and (e) FAS 159 (or any other Financial Accounting Standard having a similar result or
              effect) to value any Indebtedness or other liabilities of the Borrowers or any Subsidiary at
              “fair value”, as defined therein.

            SECTION 1.04 Rounding. Any financial ratios required to be maintained pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other component,
carrying the result to one place more than the number of places by which such ratio is expressed herein
and rounding the result up or down to the nearest number (with a rounding-up if there is no nearest
number).
                                                     56

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 260 of 366



             SECTION 1.05 Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as applicable).

             SECTION 1.06 Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the Stated Amount of such
Letter of Credit in effect at such time; provided, however, that with respect to any Letter of Credit that,
by its terms of any Issuer Documents related thereto, provides for one or more automatic increases in
the Stated Amount thereof, the amount of such Letter of Credit shall be deemed to be the maximum
Stated Amount of such Letter of Credit after giving effect to all such increases, whether or not such
maximum Stated Amount is in effect at such time.

            SECTION 1.07 Certifications. All certifications to be made hereunder by an officer or
representative of a Loan Party shall be made by such person in his or her capacity solely as an officer
or a representative of such Loan Party, on such Loan Party’s behalf and not in such person’s individual
capacity.

            SECTION 1.08 Effect of Benchmark Transition Event.

                (a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Lead Borrower may amend this Agreement
to replace the LIBO Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m. on the fifth (5th) Business Day after
the Administrative Agent has posted such proposed amendment to all Lenders and the Lead Borrower
so long as the Administrative Agent has not received, by such time, written notice of objection to such
amendment from Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of the LIBO Rate with a Benchmark Replacement pursuant to this
SECTION 1.08 will occur prior to the applicable Benchmark Transition Start Date.

                (b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have the right to make
Benchmark Replacement Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in another Loan Document, any amendments implementing such Benchmark
Replacement Conforming Changes will become effective without any further action or consent of any
other party to this Agreement.

                 (c) Notices; Standards for Decisions and Determinations. The Administrative Agent
will promptly notify the Lead Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event or an Early Opt-in Election, as applicable, and its related Benchmark Replacement
Date and Benchmark Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any determination, decision
or election that may be made by the Administrative Agent or Lenders pursuant to this SECTION 1.08,
including any determination with respect to a tenor, rate or adjustment or of the occurrence or non-
                                                       57

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                     Document    Page 261 of 366



occurrence of an event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in its or their sole
discretion and without consent from or consultation with any other party hereto, except, in each case,
as expressly required pursuant to this SECTION 1.08.

               (d) Benchmark Unavailability Period. Upon the Lead Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Lead Borrower may revoke any request
for a Borrowing of LIBO Loans of, conversion to or continuation of LIBO Loans to be made,
converted or continued during any Benchmark Unavailability Period and, failing that, the Lead
Borrower will be deemed to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the component of the
Base Rate based upon the LIBO Rate will not be used in any determination of the Base Rate.

                (e)    Certain Defined Terms. As used in this SECTION 1.08:

      “Benchmark Replacement” means the sum of: (a) the alternate benchmark rate (which may
include Term SOFR or SOFR) that has been selected by the Administrative Agent and the Lead
Borrower giving due consideration to (i) any selection or recommendation of a replacement rate or the
mechanism for determining such a rate by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a replacement to the LIBO Rate
for dollar-denominated syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than 0.50%, the
Benchmark Replacement will be deemed to be 0.50% for the purposes of this Agreement.

      “Benchmark Replacement Adjustment” means, with respect to any replacement of the LIBO
Rate with an Unadjusted Benchmark Replacement for each applicable Interest Period, the spread
adjustment, or method for calculating or determining such spread adjustment, (which may be a
positive or negative value or zero) that has been selected by the Administrative Agent and the Lead
Borrower giving due consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the replacement of the LIBO Rate
with the applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or (ii)
any evolving or then-prevailing market convention for determining a spread adjustment, or method for
calculating or determining such spread adjustment, for the replacement of the LIBO Rate with the
applicable Unadjusted Benchmark Replacement for dollar-denominated syndicated credit facilities at
such time.

     “Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including changes to the definition
of “Base Rate”, the definition of “Interest Period”, timing and frequency of determining rates and
making payments of interest and other administrative matters) that the Administrative Agent, in
consultation with the Lead Borrower, decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no market practice for the
administration of the Benchmark Replacement exists, in such other manner of administration as the
                                                       58

    DB1/ 117162443.7
   Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 262 of 366



Administrative Agent decides is reasonably necessary in connection with the administration of this
Agreement).

      “Benchmark Replacement Date” means the earlier to occur of the following events with respect
to the LIBO Rate:

     (1) in the case of clause (1) or (2) of the definition of “Benchmark Transition Event”, the later of
     (a) the date of the public statement or publication of information referenced therein and (b) the
     date on which the administrator of the LIBO Rate permanently indefinitely ceases to provide
     the LIBO Rate; or

     (2) in the case of clause (3) of the definition of “Benchmark Transition Event”, the later of (a)
     the date of the public statement or publication of information referenced therein and (b) the date
     on which such public statement or publication has deemed the LIBO Rate to be no longer
     representative, if any.

      “Benchmark Transition Event” means the occurrence of one or more of the following events
with respect to the LIBO Rate:

     (1) a public statement or publication of information by or on behalf of the administrator of the
     LIBO Rate announcing that such administrator has ceased or will cease to provide the LIBO
     Rate, permanently or indefinitely, provided that, at the time of such statement or publication,
     there is no successor administrator that will continue to provide the LIBO Rate;

     (2) a public statement or publication of information by the regulatory supervisor for the
     administrator of the LIBO Rate, the Federal Reserve System, an insolvency official with
     jurisdiction over the administrator for the LIBO Rate, a resolution authority with jurisdiction
     over the administrator for the LIBO Rate or a court or an entity with similar insolvency or
     resolution authority over the administrator for the LIBO Rate, which states that the administrator
     of the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or indefinitely,
     provided that, at the time of such statement or publication, there is no successor administrator
     that will continue to provide the LIBO Rate; or

     (3) a public statement or publication of information by the regulatory supervisor for the
     administrator of the LIBO Rate announcing that the LIBO Rate is no longer representative.

        “Benchmark Transition Start Date” means (a) in the case of a Benchmark Transition Event, the
earlier of (i) the applicable Benchmark Replacement Date and (ii) if such Benchmark Transition Event
is a public statement or publication of information of a prospective event, the 90th day prior to the
expected date of such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such statement or publication, the
date of such statement or publication) and (b) in the case of an Early Opt-in Election, the date
specified by the Administrative Agent or the Required Lenders, as applicable, by notice to the Lead
Borrower, the Administrative Agent (in the case of such notice by the Required Lenders) and the
Lenders.

                                                      59

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 263 of 366



         “Benchmark Unavailability Period” means, if a Benchmark Transition Event and its related
Benchmark Replacement Date have occurred with respect to the LIBO Rate and solely to the extent
that the LIBO Rate has not been replaced with a Benchmark Replacement, the period (x) beginning at
the time that such Benchmark Replacement Date has occurred if, at such time, no Benchmark
Replacement has replaced the LIBO Rate for all purposes hereunder in accordance with this
SECTION 1.08 and (y) ending at the time that a Benchmark Replacement has replaced the LIBO Rate
for all purposes hereunder pursuant to this SECTION 1.08

       “Early Opt-in Election” means the occurrence of:

       (1) (i) a determination by the Administrative Agent or (ii) a notification by the Required
       Lenders to the Administrative Agent (with a copy to the Lead Borrower) that the Required
       Lenders have determined that dollar-denominated syndicated credit facilities being executed at
       such time, or that include language similar to that contained in this SECTION 1.08, are being
       executed or amended, as applicable, to incorporate or adopt a new benchmark interest rate to
       replace the LIBO Rate, and

        (2) (i) the election by the Administrative Agent (in consultation with the Lead Borrower) or (ii)
the election by the Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such election to the Lead
Borrower and the Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.

      “Federal Reserve Bank of New York’s Website” means the website of the Federal Reserve
Bank of New York at http://www.newyorkfed.org, or any successor source.

       “Relevant Governmental Body” means the Board and/or the Federal Reserve Bank of New
York, or a committee officially endorsed or convened by the Board and/or the Federal Reserve Bank
of New York or any successor thereto.

       “SOFR” with respect to any day means the secured overnight financing rate published for such
day by the Federal Reserve Bank of New York, as the administrator of the benchmark, (or a successor
administrator) on the Federal Reserve Bank of New York’s Website.

      “Term SOFR” means the forward looking term rate based on SOFR that has been selected or
recommended by the Relevant Governmental Body.

      “Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.




                                                      60

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 264 of 366




            SECTION 1.09 Divisions.

              For all purposes under the Loan Documents, in connection with any division or plan of
     division under Delaware law (or any comparable event under a different jurisdiction’s laws): (a)
     if any asset, right, obligation or liability of any Person becomes the asset, right, obligation or
     liability of a different Person, then it shall be deemed to have been transferred from the original
     Person to the subsequent Person, and (b) if any new Person comes into existence, such new
     Person shall be deemed to have been organized on the first date of its existence by the holders of
     its equity interests at such time.

                                                 ARTICLE II

                                         Amount and Terms of Credit

            SECTION 2.01 Commitment of the Lenders.

              (a) Each Lender, severally and not jointly with any other Lender, agrees, upon the
terms and subject to the conditions herein set forth, to make Credit Extensions to or for the benefit of
the Borrowers, on a revolving basis, subject in each case to the following limitations:

                             (i)    The aggregate Outstanding Amount of the Credit Extensions shall
              not at any time exceed the Loan Cap;

                            (ii)   Letters of Credit shall be available from the Issuing Bank to the
              Borrowers, provided that the Borrowers shall not at any time permit the Outstanding
              Amount of all L/C Obligations at any time to exceed the Letter of Credit Sublimit;

                            (iii)  No Lender shall be obligated to make any Credit Extension to the
              Borrowers in excess of such Lender’s Commitment; and

                             (iv)   Subject to all of the other provisions of this Agreement, Revolving
              Credit Loans to the Borrowers that are repaid may be reborrowed prior to the
              Termination Date. No new Credit Extensions (other than Permitted Overadvances) shall
              be made to the Borrowers after the Termination Date.

               (b) Each Borrowing of Revolving Credit Loans to the Borrowers shall be made by the
Lenders pro rata as to the Revolving Credit Facility and in accordance with the Commitments of the
Lenders. The failure of any Lender to make any Revolving Credit Loan to the Borrowers shall neither
relieve any other Lender of its obligation to fund its Revolving Credit Loan to the Borrowers in
accordance with the provisions of this Agreement nor increase the obligation of any such other
Lender.




                                                      61

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 265 of 366



            SECTION 2.02 [Reserved].

             SECTION 2.03 Reserves; Changes to Reserves. The Administrative Agent may hereafter
     establish additional Reserves or modify any existing Reserves, in the exercise of its reasonable
     business judgment acting in accordance with industry standards for asset based lending in the
     retail industry.

            SECTION 2.04 Borrowings, Conversions and Continuations of Revolving Credit Loans.

                (a) Except as set forth in SECTION 2.10 and SECTION 2.11, Revolving Credit
Loans shall be either Base Rate Loans or LIBO Loans as the Lead Borrower on behalf of the
Borrowers may request subject to and in accordance with this SECTION 2.04. All Revolving Credit
Loans made pursuant to the same Borrowing shall, unless otherwise specifically provided herein, be
Revolving Credit Loans of the same Type. Each Lender may fulfill its Commitment with respect to
any Revolving Credit Loan by causing any lending office of such Lender to make such Revolving
Credit Loan; provided, however, that any such use of a lending office shall not affect the obligation of
the Borrowers to repay such Revolving Credit Loan in accordance with the terms of the applicable
Revolving Credit Note. Each Lender shall, subject to its overall policy considerations, use reasonable
efforts to select a lending office which will not result in the payment of increased costs by the
Borrowers. Subject to the other provisions of this SECTION 2.04 and the provisions of SECTION
2.11, Borrowings of Revolving Credit Loans of more than one Type may be incurred at the same time,
but in any event no more than ten (10) Borrowings of LIBO Loans may be outstanding at any time.

                 (b) Each request for a Borrowing consisting of a Base Rate Loan shall be made by
electronic request of the Lead Borrower through Administrative Agent’s Commercial Electronic
Office Portal or through such other electronic portal provided by Administrative Agent (the “Portal”),
which must be received by the Administrative Agent not later than 3:00 p.m. on the requested date of
any Borrowing of Base Rate Loans. The Borrowers hereby acknowledge and agree that any request
made through the Portal shall be deemed made by a Responsible Officer of the Borrowers. Each
request for a Borrowing consisting of a LIBO Loan shall be made pursuant to the Lead Borrower’s
submission of a LIBO Rate Loan Notice, which must be received by the Administrative Agent not
later than 1:00 p.m. three (3) Business Days prior to the requested date of any Borrowing or
continuation of LIBO Loans. Each LIBO Loan Notice shall specify (i) the requested date of the
Borrowing or continuation, as the case may be (which shall be a Business Day), (ii) the principal
amount of LIBO Loans to be borrowed or continued (which shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof), and (iii) the duration of the Interest
Period with respect thereto. If the Lead Borrower fails to specify an Interest Period, it will be deemed
to have specified an Interest Period of one month. On the requested date of any LIBO Loan, (i) in the
event that Base Rate Loans are outstanding in an amount equal to or greater than the requested LIBO
Loan, all or a portion of such Base Rate Loans shall be automatically converted to a LIBO Loan in the
amount requested by the Lead Borrower, and (ii) if Base Rate Loans are not outstanding in an amount
at least equal to the requested LIBO Loan, the Lead Borrower shall make an electronic request via the
Portal for additional Base Rate Loans in an such amount, when taken with the outstanding Base Rate
Loans (which shall be converted automatically at such time), as is necessary to satisfy the requested
LIBO Loan. If the Lead Borrower fails to make such additional request via the Portal as required
pursuant to clause (ii) of the foregoing sentence, then the Borrowers shall be responsible for all
                                                       62

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 266 of 366



amounts due pursuant to SECTION 2.16 hereof arising on account of such failure. If the Lead
Borrower fails to give a timely notice with respect to any continuation of a LIBO Loan, then the
applicable Loans shall be converted to Base Rate Loans, effective as of the last day of the Interest
Period then in effect with respect to the applicable LIBO Loans.

                (c) The Administrative Agent shall promptly notify each Lender of its proportionate
share of such Borrowing, the date of such Borrowing, the Type of Borrowing being requested and the
Interest Period or Interest Periods applicable thereto, as appropriate. On the borrowing date specified
in such notice, each Lender shall make its share of the Borrowing available at the office of the
Administrative Agent at 125 High Street, Boston, Massachusetts 02110 no later than 1:00 p.m., in
immediately available funds. Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with this SECTION 2.04
and may, in reliance upon such assumption, make available to the Borrowers a corresponding amount.
In the event a Lender has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally agree to pay to the
Administrative Agent, forthwith on demand such corresponding amount, with interest thereon for each
day from and including the date such amount is made available to the Borrowers to but excluding the
date of payment to the Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of the Borrowers, the interest rate
applicable to Base Rate Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Revolving Credit Loan included in such Borrowing. Upon
receipt of the funds made available by the Lenders to fund any borrowing hereunder, the
Administrative Agent shall disburse such funds in the manner specified in the LIBO Rate Loan Notice
delivered by the Lead Borrower and shall use reasonable efforts to make the funds so received from
the Lenders available to the Borrowers no later than 5:00 p.m.

               (d) Except as otherwise provided herein, a LIBO Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Loan, unless the applicable
Borrower pays all Breakage Costs incurred in connection with such conversion. During the existence
and continuance of an Event of Default, no Loans may be converted to or continued as LIBO Loans
without the consent of the Required Lenders.

                (e) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Loans upon determination of
such interest rate. At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Lead Borrower and the Lenders of any change in Wells Fargo’s prime rate used in
determining the Base Rate promptly following the public announcement of such change.

                (f) To the extent not paid by the Borrowers when due (after taking into consideration
any applicable grace period), the Administrative Agent, without the request of the Lead Borrower,
may advance any interest, fee payable pursuant to SECTION 2.19 or other payment to which any
Credit Party is entitled from the Loan Parties pursuant hereto or any other Loan Document and may
charge the same to the Loan Account notwithstanding that an Overadvance may result thereby. The
                                                      63

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                     Document    Page 267 of 366



Administrative Agent shall advise the Lead Borrower of any such advance or charge promptly after
the making thereof. Such action on the part of the Administrative Agent shall not constitute a waiver
of the Administrative Agent’s rights and the Borrowers’ obligations under SECTION 2.17(a). Any
amount which is added to the principal balance of the Loan Account as provided in this SECTION
2.04(d) shall bear interest at the interest rate then and thereafter applicable to Base Rate Loans.

            SECTION 2.05 Overadvances.

               (a) The Agents and the Lenders shall have no obligation to make any Revolving
Credit Loan or to provide any Letter of Credit if an Overadvance would result.

              (b) The Administrative Agent may, in its discretion, make Permitted Overadvances to
the Borrowers without the consent of the Lenders and each Lender shall be bound thereby. The
making of a Permitted Overadvance is for the benefit of the Borrowers and shall constitute a
Revolving Credit Loan and an Obligation. The making of any such Permitted Overadvance on any
one occasion shall not obligate the Administrative Agent or any Lender to make or permit any
Permitted Overadvance on any other occasion or to permit such Permitted Overadvances to remain
outstanding.

                (c) The making by the Administrative Agent of a Permitted Overadvance shall not
modify or abrogate any of the provisions of SECTION 2.13 regarding the Lenders’ obligations with
respect to Letters of Credit.

            SECTION 2.06 Reserved.

            SECTION 2.07 Notes.

               (a) Upon the request of any Lender, the Revolving Credit Loans made by such
Lender shall be evidenced by a Revolving Credit Note, dated the Closing Date, duly executed on
behalf of the Borrowers, payable to the order of such Lender in an aggregate principal amount equal to
such Lender’s Commitment, as each may be amended, supplemented or modified from time to time.

                (b)    [Reserved].

               (c) Each Lender is hereby authorized by the Borrowers to endorse on a schedule
attached to each Note delivered to such Lender (or on a continuation of such schedule attached to such
Note and made a part thereof), or otherwise to record in such Lender’s internal records, an appropriate
notation evidencing the date and amount of each Revolving Credit Loan from such Lender, each
payment and prepayment of principal of any such Revolving Credit Loan, each payment of interest on
any such Revolving Credit Loan and the other information provided for on such schedule; provided,
however, that the failure of any Lender to make such a notation or any error therein shall not affect the
obligation of any Borrower to repay the Revolving Credit Loans made by such Lender in accordance
with the terms of this Agreement and the applicable Notes.

               (d) Upon receipt of an affidavit and indemnity of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such Note, the Borrowers

                                                      64

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 268 of 366



will issue, in lieu thereof, a replacement Note in favor of such Lender, in the same principal amount
thereof and otherwise of like tenor at such Lender’s expense.

            SECTION 2.08 Interest on Revolving Credit Loans.

                (a) Subject to SECTION 2.12, each Base Rate Loan shall bear interest (computed on
the basis of the actual number of days elapsed over a year of 365 or 366 days, as applicable) at a rate
per annum that shall be equal to the then Base Rate plus the Applicable Margin for Base Rate Loans.

               (b) Subject to SECTION 2.10 through SECTION 2.12, each LIBO Loan shall bear
interest (computed on the basis of 360-day year and actual days elapsed) at a rate per annum equal,
during each Interest Period applicable thereto, to the LIBO Rate for such Interest Period, plus the
Applicable Margin for LIBO Loans.

              (c) Accrued interest on all Revolving Credit Loans shall be payable in arrears on each
Interest Payment Date applicable thereto upon prepayment, at maturity (whether by acceleration or
otherwise) and after such maturity on demand.

            SECTION 2.09 [Reserved].

            SECTION 2.10 Alternate Rate of Interest for Revolving Credit Loans.

           If prior to the commencement of any Interest Period for a LIBO Borrowing, the
     Administrative Agent:

                     (a)     Reasonably determines (which determination shall be conclusive absent
              manifest error) that adequate and reasonable means do not exist for ascertaining the
              LIBO Rate (in accordance with the terms of the definition thereof) for such Interest
              Period; or

                      (b)    Is advised by the Required Lenders that the LIBO Rate for such Interest
              Period will not adequately and fairly reflect the cost to such Required Lenders of making
              or maintaining their Revolving Credit Loans included in such Borrowing for such Interest
              Period;

     then the Administrative Agent shall give notice thereof to the Lead Borrower and the Lenders by
     telephone or telecopy as promptly as practicable thereafter and, until the Administrative Agent
     notifies the Lead Borrower and the Applicable Lenders that the circumstances giving rise to such
     notice no longer exist (which notice the Administrative Agent shall deliver promptly upon
     obtaining knowledge of the same), (i) any Borrowing Request that requests the continuation of
     any Borrowing as a LIBO Borrowing shall be ineffective and (ii) if any Borrowing Request
     requests a LIBO Borrowing, such Borrowing shall be made as a Borrowing of Base Rate Loans
     unless withdrawn by the Lead Borrower.




                                                     65

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 269 of 366



            SECTION 2.11 Change in Legality.

               (a) Notwithstanding anything to the contrary contained elsewhere in this Agreement,
if any Change in Law occurring after the Closing Date shall make it unlawful for a Lender to make or
maintain a LIBO Loan or to give effect to its obligations as contemplated hereby with respect to a
LIBO Loan, then, by written notice to the Lead Borrower, such Lender may (x) declare that LIBO
Loans will not thereafter be made by such Lender hereunder, whereupon any request by the Lead
Borrower for a LIBO Borrowing shall, as to such Lender only, be deemed a request for a Base Rate
Loan unless such declaration shall be subsequently withdrawn; and (y) require that all outstanding
LIBO Loans made by such Lender be converted to Base Rate Loans, in which event all such LIBO
Loans shall be automatically converted to Base Rate Loans as of the effective date of such notice as
provided in SECTION 2.04. In the event any Lender shall exercise its rights hereunder, all payments
and prepayments of principal which would otherwise have been applied to repay the LIBO Loans that
would have been made by such Lender or the converted LIBO Loans of such Lender, shall instead be
applied to repay the Base Rate Loans made by such Lender in lieu of, or resulting from the conversion
of, such LIBO Loans.

                (b) For purposes of this SECTION 2.11, a notice to the Lead Borrower pursuant to
SECTION 2.11(a) above shall be effective, if lawful, and if any LIBO Loans shall then be outstanding,
on the last day of the then-current Interest Period; and otherwise such notice shall be effective on the
date of receipt by the Lead Borrower.

            SECTION 2.12 Default Interest.

             Effective upon written notice from the Administrative Agent after the occurrence and
     during the continuance of an Event of Default, interest shall accrue on all Loans and other
     amounts owing by the Loan Parties (after as well as before judgment, as and to the extent
     permitted by Applicable Law) at a rate per annum (computed on the basis of the actual number
     of days elapsed over a year of 365 or 366 days, as applicable) (the “Default Rate”) equal to (a)
     with respect to overdue principal of any Loan (including any Letter of Credit Disbursement), the
     rate (including the Applicable Margin) otherwise applicable thereto plus two percent (2.00%) per
     annum and (b) with respect to any other overdue amount, the rate then applicable to Base Rate
     Loans plus two percent (2.00%) per annum. Such interest shall be payable on each Interest
     Payment Date (or any earlier maturity of the Revolving Credit Loans). Such interest shall not be
     payable to Defaulting Lenders.

            SECTION 2.13 Letters of Credit.

                    (a)    Subject to the terms and conditions of this Agreement, upon the request of
     the Lead Borrower made in accordance herewith, and prior to the Maturity Date, the Issuing
     Bank agrees to issue a requested Letter of Credit for the account of the Loan Parties. By
     submitting a request to the Issuing Bank for the issuance of a Letter of Credit, the Borrowers
     shall be deemed to have requested that the Issuing Bank issue the requested Letter of Credit.
     Each request for the issuance of a Letter of Credit, or the amendment, renewal, or extension of
     any outstanding Letter of Credit, shall be (i) irrevocable and be made in writing pursuant to a
     Letter of Credit Application by a Responsible Officer, (ii) delivered to the Issuing Bank and the
                                                     66

    DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 270 of 366



 Administrative Agent via telefacsimile or other electronic method of transmission reasonably
 acceptable to the Issuing Bank not later than 11:00 a.m. at least two Business Days (or such other
 date and time as the Administrative Agent and the Issuing Bank may agree in a particular
 instance in their sole discretion) prior to the requested date of issuance, amendment, renewal, or
 extension, and (iii) subject to the Issuing Bank’s authentication procedures with results
 reasonably satisfactory to the Issuing Bank. Each such request shall be in form and substance
 reasonably satisfactory to the Issuing Bank and (i) shall specify (A) the amount of such Letter of
 Credit, (B) the date of issuance, amendment, renewal, or extension of such Letter of Credit, (C)
 the proposed expiration date of such Letter of Credit, (D) the name and address of the
 beneficiary of the Letter of Credit, and (E) such other information (including, the conditions to
 drawing, and, in the case of an amendment, renewal, or extension, identification of the Letter of
 Credit to be so amended, renewed, or extended) as shall be necessary to prepare, amend, renew,
 or extend such Letter of Credit, and (ii) shall be accompanied by such Issuer Documents as the
 Administrative Agent or the Issuing Bank may request or require, to the extent that such requests
 or requirements are consistent with the Issuer Documents that the Issuing Bank generally
 requests for Letters of Credit in similar circumstances. The Administrative Agent’s records of
 the content of any such request will be conclusive.

                 (b)     The Issuing Bank shall have no obligation to issue a Letter of Credit if,
 after giving effect to the requested issuance, (i) the aggregate Outstanding Amount of all Loans
 and all L/C Obligations would exceed Loan Cap, (ii) the aggregate Outstanding Amount of the
 Loans of any Lender, plus such Lender’s Commitment Percentage of the Outstanding Amount of
 all L/C Obligations, would exceed such Lender’s Commitment, or (iii) the Outstanding Amount
 of the L/C Obligations would exceed the Letter of Credit Sublimit;

                 (c)     In the event there is a Defaulting Lender as of the date of any request for
 the issuance of a Letter of Credit, the Issuing Bank shall not be required to issue or arrange for
 such Letter of Credit to the extent (i) the Defaulting Lender’s participation with respect to such
 Letter of Credit may not be reallocated pursuant to SECTION 2.27(b), or (ii) the Issuing Bank
 has not otherwise entered into arrangements reasonably satisfactory to it and the Borrowers to
 eliminate the Issuing Bank’s risk with respect to the participation in such Letter of Credit of the
 Defaulting Lender, which arrangements may include the Borrowers Cash Collateralizing such
 Defaulting Lender’s participation with respect to such Letter of Credit in accordance with
 SECTION 2.27(b). Additionally, the Issuing Bank shall have no obligation to issue and/or
 extend a Letter of Credit if (A) any order, judgment, or decree of any Governmental Authority or
 arbitrator shall, by its terms, purport to enjoin or restrain the Issuing Bank from issuing such
 Letter of Credit, or any law applicable to the Issuing Bank or any request or directive (whether or
 not having the force of law) from any Governmental Authority with jurisdiction over the Issuing
 Bank shall prohibit or request that the Issuing Bank refrain from the issuance of letters of credit
 generally or such Letter of Credit in particular, or (B) the issuance of such Letter of Credit would
 violate one or more policies of the Issuing Bank applicable to letters of credit generally, or (C) if
 the expiry date of such requested Letter of Credit would occur after the Letter of Credit
 Expiration Date, unless either such Letter of Credit is Cash Collateralized on or prior to the date
 of issuance of such Letter of Credit (or such later date as to which the Administrative Agent may
 agree) or the Issuing Bank and all the Lenders have approved such expiry date.

                                                  67

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 271 of 366



                (d)    Each Letter of Credit shall be in form and substance reasonably acceptable
 to the Issuing Bank, including the requirement that the amounts payable thereunder must be
 payable in Dollars; provided that if the Issuing Bank, in its discretion, issues a Letter of Credit
 denominated in a currency other than Dollars, all reimbursements by the Borrowers of the
 honoring of any drawing under such Letter of Credit shall be paid in Dollars based on the Spot
 Rate. If the Issuing Bank makes a payment under a Letter of Credit, the Borrowers shall pay to
 Administrative Agent an amount equal to the applicable Letter of Credit Disbursement on the
 Business Day such Letter of Credit Disbursement is made and, in the absence of such payment,
 the amount of the Letter of Credit Disbursement immediately and automatically shall be deemed
 to be a Revolving Credit Loan hereunder (notwithstanding any failure to satisfy any condition
 precedent set forth in SECTION 4.02 hereof) and, initially, shall bear interest at the rate then
 applicable to Base Rate Loans. If a Letter of Credit Disbursement is deemed to be a Revolving
 Credit Loan hereunder, the Borrowers’ obligation to pay the amount of such Letter of Credit
 Disbursement to the Issuing Bank shall be automatically converted into an obligation to pay the
 resulting Revolving Credit Loan. Promptly following receipt by the Administrative Agent of any
 payment from the Borrowers pursuant to this paragraph, the Administrative Agent shall
 distribute such payment to the Issuing Bank or, to the extent that the Lenders have made
 payments pursuant to SECTION 2.13(e) to reimburse the Issuing Bank, then to such Lenders and
 the Issuing Bank as their interests may appear.

                 (e)     Promptly following receipt of a notice of a Letter of Credit Disbursement
 pursuant to SECTION 2.13(d), each Lender agrees to fund its Commitment Percentage of any
 Revolving Credit Loan deemed made pursuant to SECTION 2.13(d) on the same terms and
 conditions as if the Borrowers had requested the amount thereof as a Revolving Credit Loan and
 the Administrative Agent shall promptly pay to the Issuing Bank the amounts so received by it
 from the Lenders. By the issuance of a Letter of Credit (or an amendment, renewal, or extension
 of a Letter of Credit) and without any further action on the part of the Issuing Bank or the
 Lenders, the Issuing Bank shall be deemed to have granted to each Lender, and each Lender shall
 be deemed to have purchased, a participation in each Letter of Credit issued by the Issuing Bank,
 in an amount equal to its Commitment Percentage of such Letter of Credit, and each such Lender
 agrees to pay to the Administrative Agent, for the account of the Issuing Bank, such Lender’s
 Commitment Percentage of any Letter of Credit Disbursement made by the Issuing Bank under
 the applicable Letter of Credit. In consideration and in furtherance of the foregoing, each Lender
 hereby absolutely and unconditionally agrees to pay to the Administrative Agent, for the account
 of the Issuing Bank, such Lender’s Commitment Percentage of each Letter of Credit
 Disbursement made by the Issuing Bank and not reimbursed by Borrowers on the date due as
 provided in SECTION 2.13(d), or of any reimbursement payment that is required to be refunded
 (or that the Administrative Agent or the Issuing Bank elects, based upon the advice of counsel, to
 refund) to the Borrowers for any reason. Each Lender acknowledges and agrees that its
 obligation to deliver to the Administrative Agent, for the account of the Issuing Bank, an amount
 equal to its respective Commitment Percentage of each Letter of Credit Disbursement pursuant
 to this SECTION 2.13(e) shall be absolute and unconditional and such remittance shall be made
 notwithstanding the occurrence or continuation of a Default or Event of Default or the failure to
 satisfy any condition set forth in SECTION 4.02 hereof. If any such Lender fails to make
 available to the Administrative Agent the amount of such Lender’s Commitment Percentage of a
                                                 68

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                 Document    Page 272 of 366



 Letter of Credit Disbursement as provided in this Section, such Lender shall be deemed to be a
 Defaulting Lender and the Administrative Agent (for the account of the Issuing Bank) shall be
 entitled to recover such amount on demand from such Lender together with interest thereon at
 the Defaulting Lender Rate until paid in full.

                  (f)     Each Borrower agrees to indemnify, defend and hold harmless each Credit
 Party (including the Issuing Bank and its branches, Affiliates, and correspondents) and each such
 Person’s respective directors, officers, employees, attorneys and agents (each, including the
 Issuing Bank, a “Letter of Credit Related Person”) (to the fullest extent permitted by Applicable
 Law) from and against any and all claims, demands, suits, actions, investigations, proceedings,
 liabilities, fines, costs, penalties, and damages, and all reasonable fees and disbursements of
 attorneys, experts, or consultants and all other costs and expenses actually incurred in connection
 therewith or in connection with the enforcement of this indemnification (as and when they are
 incurred and irrespective of whether suit is brought), which may be incurred by or awarded
 against any such Letter of Credit Related Person (other than Taxes, which shall be governed by
 SECTION 2.23) (the “Letter of Credit Indemnified Costs”), and which arise out of or in
 connection with, or as a result of:

                         (i)    any Letter of Credit or any pre-advice of its issuance;

                        (ii)    any transfer, sale, delivery, surrender or endorsement (or lack
          thereof) of any Drawing Document at any time(s) held by any such Letter of Credit
          Related Person in connection with any Letter of Credit;

                         (iii)  any action or proceeding arising out of, or in connection with, any
          Letter of Credit (whether administrative, judicial or in connection with arbitration),
          including any action or proceeding to compel or restrain any presentation or payment
          under any Letter of Credit, or for the wrongful dishonor of, or honoring a presentation
          under, any Letter of Credit;

                         (iv)   any independent undertakings issued by the beneficiary of any
          Letter of Credit;

                          (v)    any unauthorized instruction or request made to the Issuing Bank
          in connection with any Letter of Credit or requested Letter of Credit, or any error,
          omission, interruption or delay in such instruction or request, whether transmitted by
          mail, courier, electronic transmission, SWIFT, or any other telecommunication including
          communications through a correspondent;

                        (vi)   an adviser, confirmer or other nominated person seeking to be
          reimbursed, indemnified or compensated;

                         (vii) any third party seeking to enforce the rights of an applicant,
          beneficiary, nominated person, transferee, assignee of Letter of Credit proceeds or holder
          of an instrument or document;

                                                  69

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                 Document    Page 273 of 366



                         (viii) the fraud, forgery or illegal action of parties other than the Letter
          of Credit Related Person;

                          (ix)   any prohibition on payment or delay in payment of any amount
          payable by the Issuing Bank to a beneficiary or transferee beneficiary of a Letter of
          Credit arising out of Anti-Corruption Laws, Anti-Money Laundering Laws, or Sanctions;

                          (x)      the Issuing Bank’s performance of the obligations of a confirming
          institution or entity that wrongfully dishonors a confirmation;

                        (xi)   any foreign language translation provided to the Issuing Bank in
          connection with any Letter of Credit;

                         (xii) any foreign law or usage as it relates to the Issuing Bank’s issuance
          of a Letter of Credit in support of a foreign guaranty including without limitation the
          expiration of such guaranty after the related Letter of Credit expiration date and any
          resulting drawing paid by the Issuing Bank in connection therewith; or

                        (xiii) the acts or omissions, whether rightful or wrongful, of any present
          or future de jure or de facto governmental or regulatory authority or cause or event
          beyond the control of the Letter of Credit Related Person;

 provided, however, that such indemnity shall not be available to any Letter of Credit Related
 Person claiming indemnification under clauses (i) through (x) above to the extent that such Letter
 of Credit Indemnified Costs may be finally determined in a final, non-appealable judgment of a
 court of competent jurisdiction to have resulted directly from the gross negligence, bad faith,
 fraud or willful misconduct of the Letter of Credit Related Person (or any of its Affiliates or
 Related Parties) claiming indemnity. The Borrowers hereby agree to pay the Letter of Credit
 Related Person claiming indemnity within ten (10) Business Days of receiving a written demand
 therefor from time to time all amounts owing under this SECTION 2.13(f). If and to the extent
 that the obligations of the Borrowers under this SECTION 2.13(f) are unenforceable for any
 reason, the Borrowers agree to make the maximum contribution to the Letter of Credit
 Indemnified Costs permissible under Applicable Law. This indemnification provision shall
 survive termination of this Agreement and all Letters of Credit.

                (g)     The liability of the Issuing Bank (or any other Letter of Credit Related
 Person) under, in connection with or arising out of any Letter of Credit (or pre-advice),
 regardless of the form or legal grounds of the action or proceeding, shall be limited to direct
 damages suffered by the Borrowers that are caused directly by the Issuing Bank’s gross
 negligence, bad faith, fraud or willful misconduct in (i) honoring a presentation under a Letter of
 Credit that on its face does not at least substantially comply with the terms and conditions of
 such Letter of Credit, (ii) failing to honor a presentation under a Letter of Credit that strictly
 complies with the terms and conditions of such Letter of Credit or (iii) retaining Drawing
 Documents presented under a Letter of Credit. The Borrowers’ aggregate remedies against the
 Issuing Bank and any Letter of Credit Related Person for wrongfully honoring a presentation
 under any Letter of Credit or wrongfully retaining honored Drawing Documents shall in no event
                                                  70

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 274 of 366



 exceed the aggregate amount paid by the Borrowers to the Issuing Bank in respect of the honored
 presentation in connection with such Letter of Credit under SECTION 2.13(d), plus interest at
 the rate then applicable to Base Rate Loans hereunder. The Borrowers shall take action to avoid
 and mitigate the amount of any damages claimed against the Issuing Bank or any other Letter of
 Credit Related Person, including by enforcing its rights against the beneficiaries of the Letters of
 Credit. Any claim by the Borrowers under or in connection with any Letter of Credit shall be
 reduced by an amount equal to the sum of (x) the amount (if any) saved by the Borrowers as a
 result of the breach or alleged wrongful conduct complained of; and (y) the amount (if any) of
 the loss that would have been avoided had the Borrowers taken all reasonable steps to mitigate
 any loss, and in case of a claim of wrongful dishonor, by specifically and timely authorizing the
 Issuing Bank to effect a cure.

                  (h)    The Borrowers shall be responsible for the final text of the Letter of Credit
 as issued by the Issuing Bank, irrespective of any assistance the Issuing Bank may provide such
 as drafting or recommending text or by the Issuing Bank’s use or refusal to use text submitted by
 the Borrowers. The Borrowers understand that the final form of any Letter of Credit may be
 subject to such revisions and changes as are deemed necessary or appropriate by the Issuing
 Bank, and Borrowers hereby consent to such revisions and changes not materially different from
 the application executed in connection therewith. The Borrowers are solely responsible for the
 suitability of the Letter of Credit for the Borrowers’ purposes. If the Borrowers request that the
 Issuing Bank issue a Letter of Credit for an affiliated or unaffiliated third party (an “Account
 Party”), (i) such Account Party shall have no rights against the Issuing Bank; (ii) the Borrowers
 shall be responsible for the application and obligations under this Agreement; and (iii)
 communications (including notices) related to the respective Letter of Credit shall be among the
 Issuing Bank and the Borrowers. The Borrowers will examine the copy of the Letter of Credit
 and any other documents sent by the Issuing Bank in connection therewith and shall promptly
 notify the Issuing Bank (not later than three (3) Business Days following the Borrowers’ receipt
 of documents from the Issuing Bank) of any non-compliance with the Borrowers’ instructions
 and of any discrepancy in any document under any presentment or other irregularity. The
 Borrowers understand and agree that the Issuing Bank is not required to extend the expiration
 date of any Letter of Credit for any reason. With respect to any Letter of Credit containing an
 “automatic amendment” to extend the expiration date of such Letter of Credit, the Issuing Bank,
 in its sole and absolute discretion, may give notice of nonrenewal of such Letter of Credit and, if
 the Borrowers do not at any time want the then current expiration date of such Letter of Credit to
 be extended, the Borrowers will so notify the Administrative Agent and the Issuing Bank at least
 30 calendar days before the Issuing Bank is required to notify the beneficiary of such Letter of
 Credit or any advising bank of such non-extension pursuant to the terms of such Letter of Credit.

              (i)    The Borrowers’ reimbursement and payment obligations under this
 SECTION 2.13 are absolute, unconditional and irrevocable and shall be performed strictly in
 accordance with the terms of this Agreement under any and all circumstances whatsoever,
 including:




                                                  71

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 275 of 366



                         (i)     any lack of validity, enforceability or legal effect of any Letter of
          Credit, any Issuer Document, this Agreement or any Loan Document, or any term or
          provision therein or herein;

                         (ii)    payment against presentation of any draft, demand or claim for
          payment under any Drawing Document that does not comply in whole or in part with the
          terms of the applicable Letter of Credit or which proves to be fraudulent, forged or
          invalid in any respect or any statement therein being untrue or inaccurate in any respect,
          or which is signed, issued or presented by a Person or a transferee of such Person
          purporting to be a successor or transferee of the beneficiary of such Letter of Credit;

                         (iii)   the Issuing Bank or any of its branches or Affiliates being the
          beneficiary of any Letter of Credit;

                       (iv)  the Issuing Bank or any correspondent honoring a drawing against
          a Drawing Document up to the amount available under any Letter of Credit even if such
          Drawing Document claims an amount in excess of the amount available under the Letter
          of Credit;

                         (v)     the existence of any claim, set-off, defense or other right that the
          Lead Borrower or any of its Subsidiaries may have at any time against any beneficiary or
          transferee beneficiary, any assignee of proceeds, the Issuing Bank or any other Person;

                         (vi)    the Issuing Bank or any correspondent honoring a drawing upon
          receipt of an electronic presentation under a Letter of Credit requiring the same,
          regardless of whether the original Drawing Documents arrive at the Issuing Bank’s
          counters or are different from the electronic presentation;

                            (vii) any other event, circumstance or happening whatsoever, whether
          or not similar to any of the foregoing that might, but for this SECTION 2.13(i), constitute
          a legal or equitable defense to or discharge of, or provide a right of set-off against, any
          Borrower’s or any of its Subsidiaries’ reimbursement and other payment obligations and
          liabilities, arising under, or in connection with, any Letter of Credit, whether against the
          Issuing Bank, the beneficiary or any other Person; or

                        (viii)   the fact that any Default or Event of Default shall have occurred
          and be continuing;

 provided, however, that subject to SECTION 2.13(g) above, the foregoing shall not release the
 Issuing Bank from such liability to the Borrowers as may be finally determined in a final, non-
 appealable judgment of a court of competent jurisdiction against the Issuing Bank following
 reimbursement or payment of the obligations and liabilities, including reimbursement and other
 payment obligations, of the Borrowers to the Issuing Bank arising under, or in connection with,
 this SECTION 2.13 or any Letter of Credit.



                                                  72

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 276 of 366



                 (j)    Without limiting any other provision of this Agreement, the Issuing Bank
 and each other Letter of Credit Related Person (if applicable) shall not be responsible to the
 Borrowers for, and the Issuing Bank’s rights and remedies against the Borrowers and the
 obligation of the Borrowers to reimburse the Issuing Bank for each drawing under each Letter of
 Credit shall not be impaired by:

                         (i)     honor of a presentation under any Letter of Credit that on its face
          substantially complies with the terms and conditions of such Letter of Credit, even if the
          Letter of Credit requires strict compliance by the beneficiary;

                         (ii)  honor of a presentation of any Drawing Document that appears on
          its face to have been signed, presented or issued (A) by any purported successor or
          transferee of any beneficiary or other Person required to sign, present or issue such
          Drawing Document or (B) under a new name of the beneficiary;

                         (iii)   acceptance as a draft of any written or electronic demand or
          request for payment under a Letter of Credit, even if nonnegotiable or not in the form of a
          draft or notwithstanding any requirement that such draft, demand or request bear any or
          adequate reference to the Letter of Credit;

                         (iv)     the identity or authority of any presenter or signer of any Drawing
          Document or the form, accuracy, genuineness or legal effect of any Drawing Document
          (other than the Issuing Bank’s determination that such Drawing Document appears on its
          face substantially to comply with the terms and conditions of the Letter of Credit);

                         (v)    acting upon any instruction or request relative to a Letter of Credit
          or requested Letter of Credit that the Issuing Bank in good faith believes to have been
          given by a Person authorized to give such instruction or request;

                          (vi)    any errors, omissions, interruptions or delays in transmission or
          delivery of any message, advice or document (regardless of how sent or transmitted) or
          for errors in interpretation of technical terms or in translation or any delay in giving or
          failing to give notice to any Borrower;

                         (vii) any acts, omissions or fraud by, or the insolvency of, any
          beneficiary, any nominated person or entity or any other Person or any breach of contract
          between any beneficiary and any Borrower or any of the parties to the underlying
          transaction to which the Letter of Credit relates;

                        (viii) assertion or waiver of any provision of the ISP or UCP that
          primarily benefits an issuer of a letter of credit, including any requirement that any
          Drawing Document be presented to it at a particular hour or place;

                         (ix)   payment to any presenting bank (designated or permitted by the
          terms of the applicable Letter of Credit) claiming that it rightfully honored or is entitled
          to reimbursement or indemnity under Standard Letter of Credit Practice applicable to it;
                                                  73

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 277 of 366



                        (x)      acting or failing to act as required or permitted under Standard
          Letter of Credit Practice applicable to where the Issuing Bank has issued, confirmed,
          advised or negotiated such Letter of Credit, as the case may be;

                          (xi)   honor of a presentation after the expiration date of any Letter of
          Credit notwithstanding that a presentation was made prior to such expiration date and
          dishonored by the Issuing Bank if subsequently the Issuing Bank or any court or other
          finder of fact determines such presentation should have been honored;

                         (xii) dishonor of any presentation that does not strictly comply or that is
          fraudulent, forged or otherwise not entitled to honor; or

                          (xiii) honor of a presentation that is subsequently determined by the
          Issuing Bank to have been made in violation of international, federal, state or local
          restrictions on the transaction of business with certain prohibited Persons.

                 (k)     Upon the request of the Administrative Agent, if, as of the Letter of Credit
 Expiration Date, any L/C Obligation for any reason remains outstanding, the Borrowers shall, in
 each case, immediately Cash Collateralize the then Outstanding Amount of all L/C Obligations.
 SECTIONS 2.17 and 7.01 set forth certain additional requirements to deliver Cash Collateral
 hereunder. For purposes of this SECTION 2.13, SECTION 2.16, SECTION 2.17, SECTION
 2.27, SECTION 7.01, SECTION 7.03 and SECTION 9.05 and ARTICLE V and ARTICLE VI,
 “Cash Collateralize” means providing to the Administrative Agent, for the benefit of the Issuing
 Bank and the Lenders, as collateral for the L/C Obligations, cash or deposit account balances in
 an amount equal to 103% of the Outstanding Amount of all L/C Obligations, pursuant to
 documentation in form and substance satisfactory to the Administrative Agent and the Issuing
 Bank (which documents are hereby Consented to by the Lenders). The Borrowers hereby grant
 to the Agents a security interest in all such cash, deposit accounts and all balances therein and all
 proceeds of the foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
 deposit accounts at Wells Fargo. If at any time the Administrative Agent determines that any
 funds held as Cash Collateral are subject to any right or claim of any Person other than the
 Administrative Agent or that the total amount of such funds is less than the aggregate
 Outstanding Amount of all L/C Obligations, the Borrowers will, forthwith upon demand by the
 Administrative Agent, pay to the Administrative Agent, as additional funds to be deposited as
 Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding Amount over
 (y) the total amount of funds, if any, then held as Cash Collateral that the Agents determine to be
 free and clear of any such right and claim. Upon the drawing of any Letter of Credit for which
 funds are on deposit as Cash Collateral, such funds shall be applied, to the extent permitted under
 Applicable Laws, to reimburse the Issuing Bank and, to the extent not so applied, shall thereafter
 be applied to satisfy other Obligations.

                (l)    The Borrowers shall pay to the Administrative Agent for the account of
 each Lender in accordance with its Commitment Percentage a Letter of Credit fee (the “Letter of
 Credit Fee”) for each Letter of Credit issued pursuant to this Agreement equal to the following
 per annum percentages of the aggregated Stated Amount of the following categories of Letters of
 Credit outstanding during the three-month period then ended: (i) Standby Letters of Credit, at a
                                                74

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 278 of 366



 per annum rate equal to the then Applicable Margin for LIBO Loans, and (ii) Commercial
 Letters of Credit, at a per annum rate equal to fifty percent (50%) of the then Applicable Margin
 for LIBO Loans. For purposes of computing the daily amount available to be drawn under any
 Letter of Credit, the amount of the Letter of Credit shall be determined in accordance with
 SECTION 1.06. Letter of Credit Fees shall be due and payable on the first day of each calendar
 quarter and on demand after the Termination Date, in arrears, calculated on the basis of a 365
 day or 366-day year, as applicable, and actual days elapsed. Notwithstanding anything to the
 contrary contained herein, while any Event of Default exists, all Letter of Credit Fees shall
 accrue at the Default Rate as provided in SECTION 2.12 hereof.

                 (m)     In addition to the Letter of Credit Fees as set forth in SECTION 2.13(l)
 above, the Borrowers shall pay promptly upon demand to the Administrative Agent for the
 account of the Issuing Bank as non-refundable fees, commissions, and charges (it being
 acknowledged and agreed that any charging of such fees, commissions, and charges to the Loan
 Account pursuant to the provisions of SECTION 2.04(d) shall be deemed to constitute a demand
 for payment thereof for the purposes of this SECTION 2.13(m)): (i) a fronting fee which shall
 be imposed by the Issuing Bank equal to 0.125% per annum times the average amount of the L/C
 Obligations during the immediately preceding quarter (or if an Event of Default has occurred,
 month) (or portion thereof), plus (ii) any and all other reasonable and customary fees and charges
 then in effect imposed by, and any and all expenses incurred by, the Issuing Bank, relating to
 Letters of Credit, at the time of issuance of any Letter of Credit and upon the occurrence of any
 other activity with respect to any Letter of Credit (including transfers, assignments of proceeds,
 amendments, drawings, renewals or cancellations).

                  (n)    Unless otherwise expressly agreed by the Issuing Bank and the Borrowers
 when a Letter of Credit is issued (including any such agreement applicable to an Existing Letter
 of Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the rules
 of the UCP shall apply to each Commercial Letter of Credit.

                 (o)    The Issuing Bank shall be deemed to have acted with due diligence and
 reasonable care if the Issuing Bank’s conduct is in accordance with Standard Letter of Credit
 Practice or in accordance with this Agreement.

                 (p)     The Issuing Bank shall act on behalf of the Lenders with respect to any
 Letters of Credit issued by it and the documents associated therewith, and the Issuing Bank shall
 have all of the benefits and immunities (A) provided to the Agents in Article VIII with respect to
 any acts taken or omissions suffered by the Issuing Bank in connection with Letters of Credit
 issued by it or proposed to be issued by it and Issuer Documents pertaining to such Letters of
 Credit as fully as if the term “Agents” as used in Article VIII included the Issuing Bank with
 respect to such acts or omissions, and (B) as additionally provided herein with respect to the
 Issuing Bank.

                (q)     In the event of a direct conflict between the provisions of this SECTION
 2.13 and any provision contained in any Issuer Document, it is the intention of the parties hereto
 that such provisions be read together and construed, to the fullest extent possible, to be in concert

                                                  75

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                  Document    Page 279 of 366



 with each other. In the event of any actual, irreconcilable conflict that cannot be resolved as
 aforesaid, the terms and provisions of this SECTION 2.13 shall control and govern.

               (r)    The provisions of this SECTION 2.13 shall survive the termination of this
 Agreement and the repayment in full of the Obligations with respect to any Letters of Credit that
 remain outstanding.

                 (s)      At the Borrowers’ costs and expense, the Borrowers shall execute and
 deliver to the Issuing Bank such additional certificates, instruments and/or documents and take
 such additional action as may be reasonably requested by the Issuing Bank to enable the Issuing
 Bank to issue any Letter of Credit pursuant to this Agreement and related Issuer Document, to
 protect, exercise and/or enforce the Issuing Bank’s rights and interests under this Agreement or
 to give effect to the terms and provisions of this Agreement or any Issuer Document.

               (t)      Notwithstanding anything to the contrary contained herein or in any other
 Loan Document, all Pre-Petition L/C Obligations on the Closing Date shall be refinanced and
 constitute L/C Obligations hereunder on the Closing Date (including all Existing Letters of
 Credit being deemed issued under this Agreement on Closing Date). It is hereby acknowledged
 and agreed that each of the Existing Letters of Credit shall constitute a “Letter of Credit” for all
 purposes of this Agreement and shall be deemed issued under this Agreement on the Closing
 Date and all Pre-Petition L/C Obligations shall constitute “L/C Obligations” for all purposes of
 this Agreement.

        SECTION 2.14 Increased Costs.

            (a)    If any Change in Law shall:

                         (i)     impose, modify or deem applicable any reserve, special deposit or
          similar requirement against assets of, deposits with or for the account of, or credit
          extended by, any Lender or any holding company of any Lender (except any such reserve
          requirement reflected in the LIBO Rate) or any Issuing Bank; or

                         (ii)     impose on any Lender or any Issuing Bank or the London
          interbank market any other condition affecting LIBO Loans made by such Lender or any
          Letter of Credit or participation therein;

 and the result of any of the foregoing shall be to increase the cost in any material amount in
 excess of those incurred by similarly situated lenders to such Lender of making or maintaining
 any LIBO Loan (or of maintaining its obligation to make any such Revolving Credit Loan) or to
 increase the cost in any material amount in excess of those incurred by similarly situated lenders
 to such Lender or the Issuing Bank of participating in, issuing or maintaining any Letter of
 Credit or to reduce the amount in any material respect of any sum received or receivable by such
 Lender or the Issuing Bank hereunder (whether of principal, interest or otherwise), then the
 Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such additional
 amount or amounts as will compensate such Lender or the Issuing Bank, as the case may be, for

                                                 76

DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 280 of 366



     such additional costs incurred or reduction suffered. This SECTION 2.14 shall not apply to any
     costs related to any Indemnified Taxes or Excluded Taxes.

               (b) If any Lender or the Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return on such Lender’s or the
Issuing Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding company, if
any, as a consequence of this Agreement or the Revolving Credit Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company would have achieved but for such Change in Law (taking into consideration such Lender’s or
the Issuing Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will compensate such Lender
or the Issuing Bank or such Lender’s or the Issuing Bank’s holding company for any such reduction
suffered.

                (c) A certificate of a Lender or the Issuing Bank setting forth the amount or amounts
necessary to compensate such Lender or the Issuing Bank or its holding company, as the case may be,
as specified in paragraph (a) or (b) of this SECTION 2.14 and setting forth in reasonable detail the
manner in which such amount or amounts were determined shall be delivered to the Lead Borrower
and shall be conclusive absent manifest error. The Borrowers shall pay such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within fifteen (15)
Business Days after receipt thereof.

                (d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this SECTION 2.14 shall not constitute a waiver of such Lender’s or the
Issuing Bank’s right to demand such compensation, provided that the Borrowers shall not be required
to compensate a Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 90 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or the Issuing Bank’s intention to claim compensation therefor, and
provided further that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90 day period referred to above shall be extended to include the period of
retroactive effect thereof.

            SECTION 2.15 Optional Termination or Reduction of Commitments.

             Upon at least two (2) Business Days’ prior written notice to the Administrative Agent,
     the Lead Borrower may, at any time, in whole permanently terminate, or from time to time in
     part permanently reduce, the Commitments. Each such reduction shall be in the principal
     amount of $5,000,000 or any integral multiple thereof. Each such reduction or termination shall
     (i) be applied pro rata to the Commitments of the Lenders based on the Commitment Percentage
     of each lender, and (ii) be irrevocable at the effective time of any such termination or reduction.
     The Borrowers shall pay to the Administrative Agent for application as provided herein (i) at the
     effective time of any such termination (but not any partial reduction), all earned and unpaid fees
     under the Fee Letter and all Unused Fees accrued on the Commitments so terminated, and (ii) at
                                                       77

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 281 of 366



     the effective time of any such reduction or termination, any amount by which the Credit
     Extensions to the Borrowers outstanding on such date exceed the amount to which the
     Commitments are to be reduced effective on such date.

          SECTION 2.16 Optional Prepayment of Revolving Credit Loans; Reimbursement of
    Lenders.

                (a) The Borrowers shall have the right at any time and from time to time to prepay
without premium or penalty (but subject to payment of Breakage Costs as provided herein) (without a
commitment reduction) outstanding Revolving Credit Loans in whole or in part, (x) with respect to
LIBO Loans, upon at least three (3) Business Days’ prior written, telex or facsimile notice to the
Administrative Agent, prior to 1:00 p.m., and (y) with respect to Base Rate Loans, on the same
Business Day if written, telex or facsimile notice is received by the Administrative Agent prior to 1:00
p.m., subject in each case to the following limitations:

                             (i)      Subject to SECTION 2.17, all prepayments shall be paid to the
              Administrative Agent for application (except as otherwise directed by the applicable
              Borrower), first, to the prepayment of outstanding Revolving Credit Loans, ratably in
              accordance with each Lender’s Commitment Percentage, and second, if a Cash Dominion
              Event then exists, to the funding of a Cash Collateral deposit in the Cash Collateral
              Account to Cash Collateralize the L/C Obligations;

                              (ii)    Subject to the foregoing, outstanding Base Rate Loans of the
              Borrowers shall be prepaid before outstanding LIBO Loans of the Borrowers are prepaid
              (except as otherwise directed by the Lead Borrower). Each partial prepayment of LIBO
              Loans shall be in an integral multiple of $1,000,000 (but in no event less than
              $5,000,000). No prepayment of LIBO Loans shall be permitted pursuant to this
              SECTION 2.16 other than on the last day of an Interest Period applicable thereto, unless
              the Borrowers reimburse the Lenders for all Breakage Costs associated therewith within
              five (5) Business Days of receiving a written demand for such reimbursement which sets
              forth the calculation of such Breakage Costs in reasonable detail. No partial prepayment
              of a Borrowing of LIBO Loans shall result in the aggregate principal amount of the LIBO
              Loans remaining outstanding pursuant to such Borrowing being less than $5,000,000
              (unless all such outstanding LIBO Loans are being prepaid in full); and

                              (iii)   Each notice of prepayment shall specify the prepayment date, the
              principal amount and Type of the Revolving Credit Loans to be prepaid and, in the case
              of LIBO Loans, the Borrowing or Borrowings pursuant to which such Revolving Credit
              Loans were made. Each notice of prepayment shall be revocable, provided that, within
              ten (10) Business Days of receiving a written demand for such reimbursement which sets
              forth the calculation of such Breakage Costs in reasonable detail, the Borrowers shall
              reimburse the Lenders for all Breakage Costs associated with the revocation of any notice
              of prepayment. The Administrative Agent shall, promptly after receiving notice from the
              Lead Borrower hereunder, notify each applicable Lender of the principal amount and
              Type of the Revolving Credit Loans held by such Lender which are to be prepaid, the
              prepayment date and the manner of application of the prepayment.
                                                       78

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 282 of 366



                 (b) The Borrowers shall reimburse each Lender as set forth below for any loss
incurred or to be incurred by the Lenders in the reemployment of the funds (i) resulting from any
prepayment (for any reason whatsoever, including, without limitation, conversion to Base Rate Loans
or acceleration by virtue of, and after, the occurrence and during the continuance of an Event of
Default) of any LIBO Loan required or permitted under this Agreement, if such Revolving Credit
Loan is prepaid other than on the last day of the Interest Period for such Revolving Credit Loan or (ii)
in the event that after the Lead Borrower delivers LIBO Rate Loan Notice under SECTION 2.04 in
respect of LIBO Loans, such Revolving Credit Loans are not made on the first day of the Interest
Period specified in such LIBO Rate Loan Notice for any reason other than a breach by such Lender of
its obligations hereunder or the delivery of any notice pursuant to SECTION 2.10 or SECTION 2.11,
or (iii) in the event that after a Borrower delivers a notice of commitment reduction under SECTION
2.15 or a notice of prepayment under SECTION 2.16 in respect of LIBO Loans, such commitment
reductions or such prepayments are not made on the day specified in such notice of reduction or
prepayment. Such loss shall be the amount (herein, collectively, “Breakage Costs”) as reasonably
determined by such Lender as the excess, if any, of (A) the amount of interest which would have
accrued to such Lender on the amount so paid, not prepaid or not borrowed at a rate of interest equal to
the LIBO Rate for such Revolving Credit Loan (but specifically excluding any Applicable Margin),
for the period from the date of such payment or failure to borrow or convert or failure to prepay to the
last day (x) in the case of a payment or refinancing of a LIBO Loan with Base Rate Loans other than
on the last day of the Interest Period for such Revolving Credit Loan or the failure to prepay a LIBO
Loan, of the then current Interest Period for such Revolving Credit Loan or (y) in the case of such
failure to borrow or convert, of the Interest Period for such LIBO Loan which would have commenced
on the date of such failure to borrow or convert, over (B) the amount of interest which would have
accrued to such Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the London interbank market. Any Lender demanding reimbursement for such
loss shall deliver to the Lead Borrower from time to time one or more certificates setting forth the
amount of such loss as determined by such Lender and setting forth in reasonable detail the manner in
which such amount was determined and such amounts shall be due within ten (10) Business Days after
the receipt of such notice.

               (c) Whenever any partial prepayment of Revolving Credit Loans is to be applied to
LIBO Loans, such LIBO Loans shall be prepaid in the chronological order of their Interest Payment
Dates or as the Lead Borrower may otherwise designate in writing.

            SECTION 2.17 Mandatory Prepayment; Commitment Termination; Cash Collateral.

              The outstanding Obligations shall be subject to prepayment as follows:

                     (a)     If at any time the amount of the Credit Extensions by the Lenders causes
              Excess Availability to be less than zero (including as a result of a reduction or
              termination of Commitments pursuant to SECTION 2.15), the Borrowers will,
              immediately upon notice from the Administrative Agent: (x) prepay the Loans in an
              amount necessary to eliminate such deficiency and (y) if, after giving effect to the
              prepayment in full of all outstanding Loans such deficiency has not been eliminated,
              deposit cash into the Cash Collateral Account to Cash Collateralize the L/C Obligations.

                                                     79

    DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 283 of 366



                  (b)     The Revolving Credit Loans shall be repaid daily in accordance with (and
          to the extent required under) the provisions of SECTION 2.18, to the extent then
          applicable.

                  (c)     Any Net Proceeds received from a Prepayment Event (other than
          Excluded Net Proceeds), whether or not a Cash Dominion Event then exists, shall be paid
          over to the Administrative Agent on receipt by the Loan Parties and shall be utilized to
          prepay the Revolving Credit Loans in the order of priority set forth in SECTION 7.03.
          The Agents shall not be obligated to release their Liens on any Collateral included in
          such Prepayment Event until such Net Proceeds have been so received (to the extent
          required in this clause (c)). The application of such Net Proceeds to the Revolving Credit
          Loans shall not reduce the Commitments. If all Obligations then due are paid, any excess
          Net Proceeds shall be remitted to the operating account of the Loan Parties maintained
          with the Administrative Agent.

                 (d)     Except as set forth in SECTION 2.17(c) and except during the continuance
          of a Cash Dominion Event, any Net Proceeds, Cash Receipts and other payments
          received by the Administrative Agent shall be applied as the Lead Borrower shall direct
          the Administrative Agent in writing.

                   (e)   [Reserved].

                  (f)    Subject to the foregoing, outstanding Base Rate Loans shall be prepaid
          before outstanding LIBO Loans are prepaid. No prepayment of LIBO Loans shall be
          permitted pursuant to this SECTION 2.17 other than on the last day of an Interest Period
          applicable thereto, unless the Borrowers reimburse the Lenders for all Breakage Costs
          associated therewith within ten (10) Business Days of receiving a written demand for
          such reimbursement which sets forth the calculation of such Breakage Costs in
          reasonable detail. In order to avoid such Breakage Costs, as long as no Cash Dominion
          Event has occurred and is continuing, at the request of the Lead Borrower, the
          Administrative Agent shall hold all amounts required to be applied to LIBO Loans in the
          Cash Collateral Account and will apply such funds to the applicable LIBO Loans at the
          end of the then pending Interest Period therefor (provided that the foregoing shall in no
          way limit or restrict the Agents’ rights upon the occurrence and during the continuance of
          any Cash Dominion Event). A prepayment of the Revolving Credit Loans pursuant to
          SECTION 2.16 or SECTION 2.17 shall not permanently reduce the Total Commitments.

                  (g)     Upon the Termination Date, the Commitments and the Revolving Credit
          Facility shall be terminated in full and the Loan Parties shall pay, jointly and severally, in
          full and in cash, all outstanding Revolving Credit Loans and all other outstanding
          Obligations then owing by them.




                                                    80

DB1/ 117162443.7
   Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                     Document    Page 284 of 366



            SECTION 2.18 Cash Management.

               (a) Annexed hereto as Schedule 2.18(a) is a list describing, as of the Closing Date, all
arrangements to which any Loan Party is a party with respect to the payment to such Loan Party of the
proceeds of all credit card charges for sales by such Loan Party.

               (b) On or prior to the Closing Date, each Loan Party shall (provided that the items set
forth below previously delivered under the Pre-Petition Credit Agreement shall be deemed to satisfy
the requirements set forth in this clause (b)):

                             (i)    deliver to the Agents a schedule of all DDAs that, to the
              knowledge of the Responsible Officers of the Loan Parties, are maintained by the Loan
              Parties, which schedule includes, with respect to each depository (A) the name and
              address of such depository; (B) the account number(s) maintained with such depository;
              and (C) a contact person at such depository;

                             (ii)    deliver to the Collateral Agent notifications (each, a “Credit Card
              Notification”) substantially in the form attached hereto as Exhibit F which have been
              executed on behalf of such Loan Party and addressed to such Loan Party’s Credit Card
              Issuers and Credit Card Processors listed on Schedule 2.18(a); and

                             (iii)  enter into a blocked account agreement (each, a “Blocked Account
              Agreement”), reasonably satisfactory in form and substance to the Agents, with any
              Blocked Account Bank with respect to each Blocked Account existing as of the Closing
              Date listed on Schedule 2.18(b) attached hereto.

               (c) Each Credit Card Notification and Blocked Account Agreement shall require,
during the continuance of a Cash Dominion Event (and delivery of notice thereof from the Collateral
Agent), the ACH or wire transfer on each Business Day (and whether or not there is then an
outstanding balance in the Loan Account) of all available cash receipts (the “Cash Receipts”) to the
concentration account maintained by the Administrative Agent at Wells Fargo (the “Concentration
Account”), from:

                             (i)     the sale of Inventory and other Collateral;

                             (ii)    all proceeds of collections of Accounts;

                               (iii)  all Net Proceeds on account of any Prepayment Event (other than,
              until the DIP Term Loan Obligations and the Pre-Petition Senior Secured Notes are
              repaid in full, a Prepayment Event arising in connection with the Notes Priority
              Collateral);

                           (iv)      each Blocked Account (including all cash deposited therein from
              each DDA); and

                             (v)     the cash proceeds of all credit card charges.

                                                       81

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 285 of 366



                 (d) If, at any time during the continuance of a Cash Dominion Event, any cash or
cash equivalents owned by any Loan Party (other than (i) any petty cash accounts funded in the
ordinary course of business, the deposits in which shall not aggregate more than $3,000,000 or exceed
$25,000 with respect to any one account (or in each case, such greater amounts to which the
Administrative Agent may agree), (ii) any payroll, trust and tax withholding accounts funded in the
ordinary course of business or pursuant to the Approved Budget and (iii) any Disbursement Account)
are deposited to any account, or held or invested in any manner, otherwise than in a Blocked Account
that is subject to a Blocked Account Agreement (or a DDA which is swept daily to a Blocked Account
subject to a Blocked Account Agreement), or if at any time a Blocked Account shall cease to be
subject to a Blocked Account Agreement, the applicable Loan Party shall promptly furnish the
Collateral Agent with written notice thereof and the Collateral Agent may require such Loan Party to
close such account and have any such funds transferred to a Blocked Account which is subject to a
Blocked Account Agreement. In addition to the foregoing, during the continuance of a Cash
Dominion Event, the Loan Parties shall provide the Collateral Agent with an accounting of the
contents of the Blocked Accounts, which shall identify, to the reasonable satisfaction of the Collateral
Agent, the proceeds from the Notes Priority Collateral which were deposited into a Blocked Account
and swept to the Concentration Account. Upon the receipt of (x) the contents of the Blocked
Accounts, and (y) such accounting, the Collateral Agent agrees to promptly remit to the DIP Term
Loan Agent the proceeds of the Notes Priority Collateral received by the Administrative Agent.

                 (e) The Loan Parties may close DDAs or Blocked Accounts, maintain existing DDAs
or Blocked Accounts and/or open new DDAs or Blocked Accounts, subject to the execution and
delivery to the Collateral Agent of appropriate Blocked Account Agreements with respect to each
Blocked Account (except with respect to (i) any petty cash accounts funded in the ordinary course of
business, the deposits in which shall not aggregate more than $1,000,000 or exceed $25,000 with
respect to any one account (or in each case, such greater amounts to which the Administrative Agent
may agree), (ii) any payroll, trust, and tax withholding accounts funded in the ordinary course of
business or pursuant to the Approved Budget and (iii) unless expressly waived by the Collateral
Agent) consistent with the provisions of this SECTION 2.18 and otherwise reasonably satisfactory to
the Collateral Agent. The Loan Parties shall furnish the Collateral Agent with prior written notice of
its intention to open or close a Blocked Account and the Collateral Agent shall promptly notify the
Lead Borrower as to whether the Collateral Agent shall require a Blocked Account Agreement with
the Person with whom such account will be maintained. Unless consented to in writing by the
Collateral Agent, the Loan Parties shall not enter into any agreements with Credit Card Issuers or
Credit Card Processors other than the ones expressly contemplated herein unless contemporaneously
therewith, a Credit Card Notification, is executed and delivered to the Collateral Agent.

               (f) The Loan Parties may also maintain one or more disbursement accounts which
shall be used by the Loan Parties solely for disbursements and payments (including payroll) in the
ordinary course of business or as otherwise permitted hereunder (any account so used, a
“Disbursement Account”).

                (g) The Concentration Account shall at all times be under the sole dominion and
control of the Collateral Agent. Each Borrower hereby acknowledges and agrees that (i) such
Borrower has no right of withdrawal from the Concentration Account, (ii) the funds on deposit in the

                                                     82

    DB1/ 117162443.7
   Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                      Document    Page 286 of 366



Concentration Account shall at all times continue to be collateral security for all of the Obligations,
and (iii) the funds on deposit in the Concentration Account shall be applied as provided in this
Agreement. In the event that, notwithstanding the provisions of this SECTION 2.18, during the
continuation of a Cash Dominion Event, any Borrower receives or otherwise has dominion and control
of any such proceeds or collections, such proceeds and collections shall be held in trust by such
Borrower for the Collateral Agent, shall not be commingled with any of such Borrower’s other funds
or deposited in any account of such Borrower and shall promptly be deposited into the Concentration
Account or dealt with in such other fashion as such Borrower may be instructed by the Collateral
Agent.

                (h) Any amounts remaining in the Concentration Account at any time when all of the
Obligations (other than contingent obligations) then due have been and remain fully repaid shall be
remitted to the operating account of the Loan Parties maintained with the Administrative Agent.

              (i) The Collateral Agent shall promptly (but in any event within two (2) Business
Days) furnish written notice to each Person with whom a Blocked Account is maintained when a Cash
Dominion Event is no longer continuing for purposes of this Agreement.

                (j)    The following shall apply to deposits and payments under and pursuant to this
Agreement:

                             (i)    Funds shall be deemed to have been deposited to the Concentration
              Account on the Business Day on which deposited, provided that such deposit is available
              to the Administrative Agent by 4:00 p.m. on that Business Day (except that if the
              Obligations are being paid in full, by 3:00 p.m., on that Business Day);

                             (ii)     Funds paid to the Administrative Agent, other than by deposit to
              the Concentration Account, shall be deemed to have been received on the Business Day
              when they are good and collected funds, provided that such payment is available to the
              Administrative Agent by 4:00 p.m. on that Business Day (except that if the Obligations
              are being paid in full, by 4:00 p.m., on that Business Day);

                              (iii) If a deposit to the Concentration Account or payment is not
              available to the Administrative Agent until after 4:00 p.m. on a Business Day, such
              deposit or payment shall be deemed to have been made at 9:00 a.m. on the then next
              Business Day;

                              (iv)     If any item deposited to the Concentration Account and credited to
              the Loan Account is dishonored or returned unpaid for any reason, whether or not such
              return is rightful or timely, the Administrative Agent shall have the right to reverse such
              credit and charge the amount of such item to the applicable Loan Account and the Loan
              Parties shall indemnify the Secured Parties against all reasonable documented out-of-
              pocket claims and losses resulting from such dishonor or return; and

                             (v)     All amounts received under this SECTION 2.18 shall be applied in
              the manner set forth in SECTION 7.03.
                                                       83

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 287 of 366



            SECTION 2.19 Fees.

                (a) The Borrowers shall pay to the Agents, for their respective accounts, the fees set
forth in the Fee Letter as and when payment of such fees is due as therein set forth.

                (b) The Borrowers shall pay the Administrative Agent, for the account of the
Lenders, an aggregate fee (the “Unused Fee”) at a rate equal to 0.375% per annum (computed on the
basis of actual days elapsed in a year of 365 or 366 days, as applicable) of the average daily balance of
the Unused Commitment, during the calendar quarter just ended (or relevant period with respect to the
payment being made on the Termination Date). The Unused Fee shall be paid in arrears, on the first
day of each calendar quarter and on the Termination Date. The Administrative Agent shall pay the
Unused Fee to the Lenders (excluding Defaulting Lenders) upon the Administrative Agent’s receipt of
the Unused Fee based upon their pro rata share of an amount equal to the aggregate Unused Fee
payable to all Lenders.

              (c) The Administrative Agent shall pay the Letter of Credit Fees to the Lenders
(excluding Defaulting Lenders) upon the Administrative Agent’s receipt of the Letter of Credit Fees
based upon their Commitment Percentage.

                (d) All fees shall be paid on the dates due, in immediately available funds, to the
Administrative Agent for the account of the Administrative Agent and other Credit Parties as provided
herein. Once due, all fees shall be fully earned and shall not be refundable under any circumstances
(except to the extent set forth in the Fee Letter).

            SECTION 2.20 Maintenance of Loan Account; Statements of Account.

              (a) The Administrative Agent shall maintain an account on its books in the name of
the Borrowers (each, the “Loan Account”) which will reflect (i) all Revolving Credit Loans and other
advances made by the Lenders to the Borrowers or for the Borrowers’ account, (ii) all Letter of Credit
Disbursements, fees and interest that have become payable as herein set forth, and (iii) any and all
other monetary Obligations that have become payable.

               (b) The Loan Account will be credited with all amounts received by the
Administrative Agent from the Borrowers or from other Persons for the Borrowers’ account, including
all amounts received in the Concentration Account from the Blocked Account Banks, and the amounts
so credited shall be applied as set forth in and to the extent required by SECTION 2.17(f) or 7.03, as
applicable. After the end of each month, the Administrative Agent shall send to the Borrowers a
statement accounting for the charges (including interest), loans, advances and other transactions
occurring among and between the Administrative Agent, the Lenders and the Borrowers during that
month. The monthly statements shall, absent manifest error, shall be deemed presumptively correct.

            SECTION 2.21 Payments; Sharing of Setoff.

               (a) The Borrowers shall make each payment required to be made hereunder or under
any other Loan Document (whether of principal, interest, fees or reimbursement of drawings under
Letters of Credit, of amounts payable under SECTIONS 2.14, 2.16(b) or 2.23, or otherwise) prior to
                                                      84

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 288 of 366



3:00 p.m. on the date when due, in immediately available funds, without setoff or counterclaim. Any
amounts received after such time on any date may, in the discretion of the Administrative Agent, be
deemed to have been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at its Funding Office,
except payments to be made directly to each Issuing Bank as expressly provided herein and except that
payments pursuant to SECTIONS 2.14, 2.16(b), 2.23 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to the Persons
specified therein. The Administrative Agent shall distribute any such payments to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, except with respect to LIBO Borrowings, the date for payment
shall be extended to the next succeeding Business Day, and, if any payment due with respect to LIBO
Borrowings shall be due on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, unless that succeeding Business Day is in the next calendar month,
in which event, the date of such payment shall be on the last Business Day of subject calendar month,
and, in the case of any payment accruing interest, interest thereon shall be payable for the period of
such extension.

                (b) All funds received by and available to the Administrative Agent to pay principal,
unreimbursed drawings under Letters of Credit, interest, fees and other amounts then due hereunder,
shall be applied in accordance with the provisions of SECTIONS 2.17(f) or 7.03 ratably among the
parties entitled thereto in accordance with the amounts of principal, unreimbursed drawings under
Letters of Credit, interest, fees and other amounts then due to such respective parties. For purposes of
calculating interest due to a Lender, that Lender shall be entitled to receive interest on the actual
amount contributed by that Lender towards the principal balance of the Revolving Credit Loans
outstanding during the applicable period covered by the interest payment made by the Borrowers.
Any net principal reductions to the Revolving Credit Loans received by the Administrative Agent in
accordance with the Loan Documents during such period shall not reduce such actual amount so
contributed, for purposes of calculation of interest due to that Lender, until the Administrative Agent
has distributed to the applicable Lender its Commitment Percentage thereof.

                (c) Unless the Administrative Agent shall have received notice from the Lead
Borrower prior to the date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Banks hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the Lenders or the
applicable Issuing Bank, as the case may be, the amount due. In such event, if the Borrowers have not
in fact made such payment, then each of the Lenders or the applicable Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or such Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment to the Administrative
Agent, at the Federal Funds Rate.

              (d) In accordance with the provisions of SECTION 2.27, if any Lender shall fail to
make any payment required to be made by it pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof), apply any amounts

                                                      85

    DB1/ 117162443.7
   Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34              Desc Main
                                     Document    Page 289 of 366



thereafter received by the Administrative Agent for the account of such Lender to satisfy such
Lender’s obligations under such Section until all such unsatisfied obligations are fully paid.

            SECTION 2.22 Settlement Amongst Lenders

                (a)    [Reserved].

               (b) The amount of each Lender’s Commitment Percentage of outstanding Revolving
Credit Loans shall be computed weekly (or more frequently in the Administrative Agent’s discretion)
and shall be adjusted upward or downward based on all Revolving Credit Loans and repayments of
Revolving Credit Loans received by the Administrative Agent as of 3:00 p.m. on the first Business
Day (such date, the “Settlement Date”) following the end of the period specified by the Administrative
Agent.

                (c) The Administrative Agent shall deliver to each of the Lenders promptly after a
Settlement Date a summary statement of the amount of outstanding Revolving Credit Loans for the
period and the amount of repayments received for the period. As reflected on the summary statement,
(i) the Administrative Agent shall transfer to each Lender its applicable Commitment Percentage of
repayments, and (ii) each Lender shall transfer to the Administrative Agent (as provided below) or the
Administrative Agent shall transfer to each Lender, such amounts as are necessary to insure that, after
giving effect to all such transfers, the amount of Revolving Credit Loans made by each Lender with
respect to Revolving Credit Loans to the Borrowers shall be equal to such Lender’s applicable
Commitment Percentage of Revolving Credit Loans outstanding as of such Settlement Date. If the
summary statement requires transfers to be made to the Administrative Agent by the Lenders and is
received prior to 12:00 Noon on a Business Day, such transfers shall be made in immediately available
funds no later than 3:00 p.m. that day; and, if received after 12:00 Noon, then no later than 3:00 p.m.
on the next Business Day. The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by the Administrative Agent. If and to the extent
any Lender shall not have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative Agent, at the Federal
Funds Rate.

            SECTION 2.23 Taxes.

               (a) Any and all payments by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document shall be made free and clear of and without deduction
for any Taxes, except as required by Applicable Law; provided, however, that if a Loan Party or an
Agent or a Lender shall be required to deduct or remit any such Taxes from such payments, then (i) in
the case of any Indemnified Taxes, the sum payable shall be increased as necessary so that after
making all required deductions or remittances for such Taxes (including deductions applicable to
additional sums payable under this SECTION 2.23) the applicable Credit Party receives an amount
equal to the sum it would have received had no such deductions been made, (ii) the Loan Party shall
make such deductions and (iii) the Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with Applicable Law.

                                                     86

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 290 of 366



             (b) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with Applicable Law.

                (c) The Loan Parties shall indemnify each Credit Party, within ten (10) days after
written demand therefor, for the full amount of any Indemnified Taxes paid or payable by such Credit
Party on or with respect to any payment by or on account of any obligation of the Loan Parties
hereunder or under any other Loan Document (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this SECTION 2.23) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto; provided that if any Borrower reasonably believes
that such Taxes were not correctly or legally asserted, each Lender will use reasonable efforts to
cooperate with such Borrower to obtain a refund of such taxes so long as such efforts would not, in the
good-faith determination of such Lender, result in any additional costs, expenses or risks or be
otherwise disadvantageous to it; provided further, that the Borrowers shall not be required to
compensate any Lender pursuant to this SECTION 2.23 for any amounts payable by such Lender in
any fiscal year of such Lender if such Lender does not furnish notice of such claim within nine (9)
months from the end of such fiscal year; provided further, that if the law giving rise to such claim has
a retroactive effect, then such nine (9) month period shall be extended to include such period of
retroactive effect. A certificate as to the amount of such payment or liability delivered to the Lead
Borrower by a Credit Party, or by the Administrative Agent on its own behalf or on behalf of any other
Credit Party, setting forth in reasonable detail the manner in which such amount was determined, shall
be conclusive absent manifest error.

                (d) As soon as practicable after any payment of Indemnified Taxes by a Loan Party to
a Governmental Authority, the Lead Borrower shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing such payment, a copy
of the return reporting such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

                (e) Any Foreign Lender that is entitled to an exemption from or reduction in United
States withholding tax shall deliver to the Lead Borrower and the Administrative Agent two (2)
executed copies of (i) either United States Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable (claiming a treaty benefit) or Form W-8ECI, or any subsequent versions thereof or
successors thereto, (ii) in the case of a Foreign Lender claiming exemption from or reduction in U.S.
federal withholding Tax under Section 871(h) or 881(c) of the Code with respect to payments of
“portfolio interest”, a (A) Form W-8BEN-E or W-8BEN, as applicable, or any subsequent versions
thereof or successors thereto and (B) a certificate substantially in the form of Exhibit K-1 representing
that such Foreign Lender (1) is not a bank for purposes of Section 881(c) of the Code, (2) is not a 10
percent shareholder (within the meaning of Section 871(h)(3)(B) of the Code) of any Loan Party and
(3) is not a controlled foreign corporation related to the Loan Parties (within the meaning of Section
864(d)(4) of the Code) (a “U.S. Tax Compliance Certificate”), in all cases, properly completed and
duly executed by such Foreign Lender claiming, as applicable, complete exemption from or reduced
rate of, U.S. federal withholding Tax on payments by the Loan Parties under this Agreement and the
other Loan Documents, or, (iii) to the extent a Foreign Lender is not the beneficial owner, a Form W-
8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E or W-8BEN, as applicable, a U.S.
Tax Compliance Certificate substantially in the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9,

                                                      87

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 291 of 366



and/or other certification documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of such Foreign Lender are
claiming the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit K-4 on behalf of each such direct and indirect partner.
Such forms shall be delivered by each Foreign Lender on or before the date it becomes a party to this
Agreement (or, in the case of a transferee that is a participation holder, on or before the date such
participation holder becomes a transferee hereunder) and on or before the date, if any, such Foreign
Lender changes its applicable lending office by designating a different lending office (a “New Lending
Office”). In addition, each Foreign Lender shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Foreign Lender. If a payment made to a Lender
under any Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall deliver to
the Lead Borrower and the Administrative Agent at the time or times prescribed by law and at such
time or times reasonably requested by the Lead Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of
the Code) and such additional documentation reasonably requested by the Lead Borrower or the
Administrative Agent as may be necessary for the Lead Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has complied with
such Lender’s obligations under FATCA or to determine the amount to deduct and withhold from such
payment. Notwithstanding any other provision of this SECTION 2.23(e), a Foreign Lender shall not
be required to deliver any form pursuant to this SECTION 2.23(e) that such Foreign Lender is not
legally able to deliver.

               (f) Any U.S. Lender shall deliver to the Lead Borrower and the Administrative Agent
two (2) properly completed and duly executed copies of Internal Revenue Service Form W-9 or any
successor form certifying that such U.S. Lender is exempt from U.S. federal backup withholding tax.

               (g) The Loan Parties shall not be required to indemnify any Foreign Lender or to pay
any additional amounts to any Foreign Lender in respect of U.S. federal withholding Tax pursuant to
paragraph (a) or (c) above to the extent that the obligation to pay such additional amounts would not
have arisen but for a failure by such Foreign Lender to comply with the provisions of paragraph (e)
above. Should a Lender become subject to Taxes because of its failure to deliver a form required
hereunder, the Loan Parties shall, at such Lender’s expense, take such steps as such Lender shall
reasonably request to assist such Lender to recover such Taxes.

                (h) If any Loan Party shall be required pursuant to this SECTION 2.23 to pay any
additional amount to, or to indemnify, any Credit Party to the extent that such Credit Party becomes
subject to Taxes subsequent to the Closing Date (or, if applicable, subsequent to the date such Person
becomes a party to this Agreement) as a result of any change in the circumstances of such Credit Party
(other than a change in Applicable Law), including without limitation a change in the residence, place
of incorporation, principal place of business of such Credit Party or a change in the branch or lending
office of such Credit Party, as the case may be, such Credit Party shall use reasonable efforts to avoid
or minimize any amounts which might otherwise be payable pursuant to this SECTION 2.23(h);
provided, however, that such efforts shall not include the taking of any actions by such Credit Party

                                                     88

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 292 of 366



that would result in any Tax, costs or other expense to such Credit Party (other than a tax, cost or other
expense for which such Credit Party shall have been reimbursed or indemnified by the Loan Parties
pursuant to this Agreement or otherwise) or any action which would or might in the reasonable
opinion of such Credit Party have an adverse effect upon its business, operations or financial condition
or otherwise be disadvantageous to such Credit Party.

                 (i) If any Credit Party, in its sole discretion, determines in good faith that it has
actually and finally realized, by reason of a refund, deduction or credit of any Taxes paid or
reimbursed by the Loan Parties pursuant to subsection (a) or (c) above in respect of payments under
the Loan Documents (which refund, deduction or credit is provided by the jurisdiction imposing such
Taxes), a current monetary benefit that it would otherwise not have obtained and that would result in
the total payments under this SECTION 2.23 exceeding the amount needed to make such Credit Party
whole, such Credit Party shall pay to the Lead Borrower, with reasonable promptness following the
date upon which it actually realizes such benefit, an amount equal to the amount of such refund,
deduction or credit (but only to the extent of the amount of any Taxes paid or reimbursed by the Loan
Parties), net of all reasonable out of pocket expenses incurred in securing such refund, deduction or
credit; provided, however, that the Lead Borrower, upon the request of the Administrative Agent or
such Credit Party, agrees to repay the amount paid over to the Lead Borrower (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Credit Party in the event the Administrative Agent or such Credit Party is required to
repay such refund, deduction or credit to such Governmental Authority. This SECTION 2.23(j) shall
not be construed to require any Credit Party to make available its tax returns (or any other information
relating to its Taxes which it deems confidential) to any Loan Party.

            SECTION 2.24 Mitigation Obligations; Replacement of Lenders.

                (a) If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11, or if the Loan Parties are required to pay any
additional amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to SECTION 2.23, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Revolving Credit Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in the reasonable judgment of
such Lender, such designation or assignment (i) would eliminate or reduce amounts payable pursuant
to SECTION 2.14 or SECTION 2.23, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense. The Loan Parties hereby agree to pay all reasonable costs
and expenses incurred by any Lender in connection with any such designation or assignment;
provided, however, that the Loan Parties shall not be liable for such costs and expenses of a Lender
requesting compensation if (i) such Lender becomes a party to this Agreement on a date after the
Closing Date and (ii) the relevant Change in Law occurs on a date prior to the date such Lender
becomes a party hereto.

                (b) If any Lender requests compensation under SECTION 2.14 or cannot make
Revolving Credit Loans under SECTION 2.11 for thirty (30) consecutive days, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental Authority for the account
of any Lender pursuant to SECTION 2.23, or if any Lender is a Defaulting Lender, then the Borrowers
may, at their sole expense and effort, upon notice to such Lender and the Administrative Agent,
                                                       89

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                     Document    Page 293 of 366



require such Lender to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in SECTION 9.04), all its interests, rights and obligations under this Agreement
to an assignee that shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, however, that (i) the Lead Borrower shall have received the prior
written consent of the Administrative Agent and the Issuing Bank, which consent shall not be
unreasonably withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and participations in unreimbursed drawings under
Letters of Credit, accrued interest thereon, accrued fees and all other amounts payable to it hereunder
from the assignee (to the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts) and (iii) in the case of any such assignment resulting from
a claim for compensation under SECTION 2.14 or payments required to be made pursuant to
SECTION 2.23, such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if, prior thereto, as a result
of a waiver by such Lender or otherwise, the circumstances entitling the Borrowers to require such
assignment and delegation cease to apply.

            SECTION 2.25 Designation of Lead Borrower as Borrowers’ Agent.

                (a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower as
such Borrower’s agent to obtain Revolving Credit Loans and Letters of Credit, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this Agreement. As the
disclosed principal for its agent, each Borrower shall be obligated to the Administrative Agent and
each Lender on account of Revolving Credit Loans so made and Letters of Credit so issued as if made
directly by the Lenders to such Borrower, notwithstanding the manner by which such Revolving
Credit Loans and Letters of Credit are recorded on the books and records of the Lead Borrower and of
any other Borrower.

                 (b) Each Borrower represents to the Credit Parties that it is an integral part of a
consolidated enterprise, and that each Loan Party will receive direct and indirect benefits from the
availability of the joint credit facility provided for herein, and from the ability to access the collective
credit resources of the consolidated enterprise which the Loan Parties comprise. Each Borrower
recognizes that credit available to it hereunder is in excess of and on better terms than it otherwise
could obtain on and for its own account and that one of the reasons therefor is its joining in the credit
facility contemplated herein with all other Borrowers. Consequently, each Borrower hereby assumes
and agrees to discharge all Obligations of each of the other Borrowers as if the Borrower which is so
assuming and agreeing were each of the other Borrowers.

              (c) The Lead Borrower shall act as a conduit for each Borrower (including itself, as a
Borrower) on whose behalf the Lead Borrower has requested a Revolving Credit Loan. None of the
Agents nor any other Credit Party shall have any obligation to see to the application of such proceeds.

               (d) The authority of the Lead Borrower to request Revolving Credit Loans and
Letters of Credit on behalf of, and to bind, the Borrowers, shall continue unless and until the
Administrative Agent actually receives written notice of: (i) the termination of such authority, (ii) the
subsequent appointment of a successor Lead Borrower, which notice is signed by the respective
Financial Officers of each Borrower and (iii) written notice from such successive Lead Borrower
                                                      90

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                    Document    Page 294 of 366



accepting such appointment and acknowledging that from and after the date of such appointment, the
newly appointed Lead Borrower shall be bound by the terms hereof, and that as used herein, the term
“Lead Borrower” shall mean and include the newly appointed Lead Borrower.

            SECTION 2.26 Security Interests in Collateral.

             To secure their Obligations under this Agreement and the other Loan Documents, the
     Borrowers shall, and shall cause each other Loan Party to, grant to the Collateral Agent, for its
     benefit and the benefit of the other Secured Parties, a first-priority security interest in (subject
     only to Permitted Encumbrances (x) having priority by operation of Applicable Law, or (y) in
     favor of the DIP Term Loan Agent and the Pre-Petition Notes Trustee on any Notes Priority
     Collateral), all of the Collateral pursuant hereto and to the Orders and the Security Documents.

            SECTION 2.27 Defaulting Lenders.

                 (a) Notwithstanding anything to the contrary set forth herein, the Administrative
Agent shall not be obligated to transfer to a Defaulting Lender any payments made by the Borrowers
to the Administrative Agent for the Defaulting Lender’s benefit or any proceeds of Collateral that
would otherwise be remitted hereunder to the Defaulting Lender, and, in the absence of such transfer
to the Defaulting Lender, the Administrative Agent shall transfer any such payments (i) first, to the
Issuing Bank, to the extent of the portion of a Letter of Credit Disbursement that was required to be,
but was not, paid by the Defaulting Lender, (iii) second, to each Non-Defaulting Lender ratably in
accordance with their Commitments (but, in each case, only to the extent that such Defaulting
Lender’s portion of a Loan (or other funding obligation) was funded by such other Non-Defaulting
Lender), (iii) third, to the Cash Collateral Account, the proceeds of which shall be retained by the
Administrative Agent and may be made available to be re-advanced to or for the benefit of the
Borrowers (upon the request of the Lead Borrower and subject to the conditions set forth in SECTION
4.02) as if such Defaulting Lender had made its portion of the Loans (or other funding obligations)
hereunder, and (iv) fourth, from and after the date on which all other Obligations have been paid in
full, to such Defaulting Lender. Subject to the foregoing, the Administrative Agent may hold and, in
its discretion, re-lend to the Borrowers for the account of such Defaulting Lender the amount of all
such payments received and retained by the Administrative Agent for the account of such Defaulting
Lender. Solely for the purposes of voting or consenting to matters with respect to the Loan
Documents (including the calculation of Commitment Percentages in connection therewith) and for
the purpose of calculating the fee payable under SECTION 2.19(b), such Defaulting Lender shall be
deemed not to be a “Lender” and such Lender’s Commitment shall be deemed to be zero; provided,
that the foregoing shall not apply to any of the matters governed by SECTION 9.02(b)(i) or (ii) (A) or
(B). The provisions of this SECTION 2.27 shall remain effective with respect to such Defaulting
Lender until the earlier of (y) the date on which all of the Non-Defaulting Lenders, the Administrative
Agent, the Issuing Banks, and the Borrowers shall have waived, in writing, the application of this
SECTION 2.27 to such Defaulting Lender, or (z) the date on which such Defaulting Lender pays to the
Administrative Agent all amounts owing by such Defaulting Lender in respect of the amounts that it
was obligated to fund hereunder, and, if requested by the Administrative Agent, provides adequate
assurance of its ability to perform its future obligations hereunder (on which earlier date, so long as no
Event of Default has occurred and is continuing, any remaining Cash Collateral held by the Agents
pursuant to SECTION 2.27(b) shall be released to the Borrowers). The operation of this SECTION
                                                        91

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                     Document    Page 295 of 366



2.27 shall not be construed to increase or otherwise affect the Commitment of any Lender, to relieve or
excuse the performance by such Defaulting Lender or any other Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by any Borrower of its duties and obligations
hereunder to the Administrative Agent, the Issuing Bank, or to the Lenders other than such Defaulting
Lender. Any failure by a Defaulting Lender to fund amounts that it was obligated to fund hereunder
shall constitute a material breach by such Defaulting Lender of this Agreement and shall entitle the
Borrowers, at their option, upon written notice to the Administrative Agent, to arrange for a substitute
Lender to assume the Commitment of such Defaulting Lender, such substitute Lender to be reasonably
acceptable to the Administrative Agent. In connection with the arrangement of such a substitute
Lender, the Defaulting Lender shall have no right to refuse to be replaced hereunder, and agrees to
execute and deliver a completed form of Assignment and Assumption in favor of the substitute Lender
(and agrees that it shall be deemed to have executed and delivered such document if it fails to do so)
subject only to being paid its share of the outstanding Obligations (other than any Other Liabilities, but
including (1) all interest, fees (except any Unused Fees or Letter of Credit Fees not due to such
Defaulting Lender in accordance with the terms of this Agreement), and other amounts that may be
due and payable in respect thereof, and (2) an assumption of its Commitment Percentage of its
participation in the Letters of Credit); provided, that any such assumption of the Commitment of such
Defaulting Lender shall not be deemed to constitute a waiver of any of the Credit Parties’ or the Loan
Parties’ rights or remedies against any such Defaulting Lender arising out of or in relation to such
failure to fund. In the event of a direct conflict between the priority provisions of this SECTION 2.27
and any other provision contained in this Agreement or any other Loan Document, it is the intention of
the parties hereto that such provisions be read together and construed, to the fullest extent possible, to
be in concert with each other. In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this SECTION 2.27 shall control and govern.

              (b) If any Letter of Credit is outstanding at the time that a Lender becomes a
Defaulting Lender, then:

                              (i)    such Defaulting Lender’s participation interest in any Letter of
              Credit shall be reallocated among the Non-Defaulting Lenders in accordance with their
              respective Commitment Percentages but only to the extent (x) the aggregate sum of all
              Non-Defaulting Lenders’ Credit Extensions after giving effect to such reallocation does
              not exceed the total of all Non-Defaulting Lenders’ Commitments and the sum of each
              Non-Defaulting Lender’s Credit Extensions after giving effect to such reallocation does
              not exceed such Non-Defaulting Lender’s Commitment and (y) the conditions set forth in
              SECTION 4.02 are satisfied at such time;

                              (ii)    if the reallocation described in clause (b)(i) above cannot, or can
              only partially, be effected, the Borrowers shall within one Business Day following notice
              by the Administrative Agent Cash Collateralize such Defaulting Lender’s participation in
              Letters of Credit (after giving effect to any partial reallocation pursuant to clause (b)(i)
              above), pursuant to a Cash Collateral agreement to be entered into in form and substance
              reasonably satisfactory to the Administrative Agent; provided, that the Borrowers shall
              not be obligated to Cash Collateralize any Defaulting Lender’s participations in Letters of
              Credit if such Defaulting Lender is also an Issuing Bank;

                                                      92

    DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 296 of 366



                         (iii)   if the Borrowers Cash Collateralize any portion of such Defaulting
          Lender’s participation in Letters of Credit Exposure pursuant to this SECTION 2.27(b),
          the Borrowers shall not be required to pay any Letter of Credit Fees to the Administrative
          Agent for the account of such Defaulting Lender pursuant to SECTION 2.19 with respect
          to such Cash Collateralized portion of such Defaulting Lender’s participation in Letters
          of Credit during the period such participation is Cash Collateralized;

                         (iv)     to the extent the participation by any Non-Defaulting Lender in the
          Letters of Credit is reallocated pursuant to this SECTION 2.27(b), then the Letter of
          Credit Fees payable to the Non-Defaulting Lenders pursuant to SECTION 2.19 shall be
          adjusted in accordance with such reallocation;

                          (v)     to the extent any Defaulting Lender’s participation in Letters of
          Credit is neither Cash Collateralized nor reallocated pursuant to this SECTION 2.27(b),
          then, without prejudice to any rights or remedies of the Issuing Bank or any Lender
          hereunder, all Letter of Credit Fees that would have otherwise been payable to such
          Defaulting Lender under SECTION 2.19 with respect to such portion of such
          participation shall instead be payable to the Issuing Bank until such portion of such
          Defaulting Lender’s participation is Cash Collateralized or reallocated;

                          (vi)    so long as any Lender is a Defaulting Lender, the Issuing Bank
          shall not be required to issue, amend, or increase any Letter of Credit, in each case, to the
          extent (x) the Defaulting Lender’s Commitment Percentage of such Letter of Credit
          cannot be reallocated pursuant to this SECTION 2.27(b) or (y) the Issuing Bank has not
          otherwise entered into arrangements reasonably satisfactory to the Issuing Bank and the
          Borrowers to eliminate the Issuing Bank’s risk with respect to the Defaulting Lender’s
          participation in Letters of Credit; and

                        (vii) The Administrative Agent may release any Cash Collateral
          provided by the Borrowers pursuant to this SECTION 2.27(b) to the Issuing Bank and
          such Issuing Bank may apply any such Cash Collateral to the payment of such Defaulting
          Lender’s Commitment Percentage of any Letter of Credit Disbursement that is not
          reimbursed by the Borrowers pursuant to SECTION 2.13.

        SECTION 2.28 [Reserved].

        SECTION 2.29 MIRE Events.

         Each of the parties hereto acknowledges and agrees that, if there is any improved Real
 Estate of the Loan Parties subject to a Mortgage at the time of any proposed MIRE Event, such
 MIRE Event (excluding (i) any continuation or conversion of Borrowings, (ii) the making of any
 Revolving Credit Loans or (iii) the issuance, renewal or extension of Letters of Credit) shall be
 subject to (and conditioned upon): (1) the prior delivery of all flood hazard determination
 certifications, acknowledgements and evidence of flood insurance and other flood-related
 documentation with respect to such improved Real Estate of the Loan Parties subject to a
 Mortgage as required by Flood Insurance Laws and (2) the Administrative Agent shall have
                                                   93

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                Document    Page 297 of 366



 received written confirmation from the Lenders that reasonable and customary flood insurance
 due diligence and flood insurance compliance has been completed by the Lenders (such written
 confirmation not to be unreasonably conditioned, withheld or delayed).

                                             ARTICLE III

                                   Representations and Warranties

         To induce the Credit Parties to make the Revolving Credit Loans and to issue Letters of
 Credit, the Loan Parties executing this Agreement, jointly and severally, make the following
 representations and warranties to each Credit Party with respect to each Loan Party and its
 Subsidiaries on the Closing Date and on each other date required by SECTION 4.02 hereof, in
 each case as of the date such representation and warranty is made unless an earlier date is
 specified:

        SECTION 3.01 Organization; Powers.

          Each Loan Party is a Debtor in the Chapter 11 Cases. Each Loan Party and each of its
 Subsidiaries is duly organized, validly existing and in good standing under the laws of the
 jurisdiction of its organization and subject to the entry of the Interim Order (and the Final Order,
 when applicable), has all requisite corporate or other applicable entity power and authority to
 own its property and assets and to carry on its business as now conducted, except, in each case,
 where the failure to do so, or so possess, individually or in the aggregate would not reasonably
 be expected to result in a Material Adverse Effect. Subject to the entry of the Interim Order (and
 the Final Order, when applicable), each Loan Party has all requisite organizational power and
 authority to execute and deliver and perform all its obligations under all Loan Documents to
 which such Loan Party is a party. Each Loan Party and each of its Subsidiaries is qualified to do
 business in, and is in good standing (where such concept exists) in, every jurisdiction in which
 the nature of its business or the ownership or leasing of its properties makes such qualification
 necessary, except where the failure to be so qualified or in good standing individually or in the
 aggregate would not reasonably be expected to result in a Material Adverse Effect. Schedule
 3.01 annexed hereto sets forth, as of the Closing Date, each Loan Party’s and each of its
 Subsidiaries’ name as it appears in official filings in its state of incorporation or organization, its
 state of incorporation or organization, organization type, organization number, if any, issued by
 its state of incorporation or organization, and its federal employer identification number.

        SECTION 3.02 Authorization; Enforceability.

         The transactions contemplated hereby and by the other Loan Documents to be entered
 into by each Loan Party are within such Loan Party’s corporate powers and, subject to the
 approval of the Court pursuant to the Orders, have been duly authorized by all necessary
 corporate, membership, partnership or other necessary action. Subject to the approval of the
 Court pursuant to the Orders, this Agreement has been duly executed and delivered by each Loan
 Party that is a party hereto or thereto and constitutes, and each other Loan Document to which
 any Loan Party is a party, when executed and delivered by such Loan Party will constitute, a
 legal, valid and binding obligation of such Loan Party, enforceable in accordance with its terms,
                                                   94

DB1/ 117162443.7
    Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                      Document    Page 298 of 366



      subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting
      creditors’ rights generally and subject to general principles of equity, regardless of whether
      considered in a proceeding in equity or at law.

             SECTION 3.03 No Conflicts.

              Upon the entry of the Orders, as applicable, the transactions to be entered into and
      contemplated by the Loan Documents (a) will not violate any Applicable Law (except to the
      extent that such violation would not reasonably be expected to result in a Material Adverse
      Effect) or the Charter Documents of any Loan Party or any of its Subsidiaries, (b) do not violate
      or result in a default (with due notice, lapse of grace period or both) under any indenture or any
      other material agreement or instrument, except to the extent that such default would not
      reasonably be expected to result in a Material Adverse Effect or such default is stayed by the
      filing of the Chapter 11 Cases, and (c) will not result in the creation or imposition of any Lien on
      any asset of any Loan Party or any of its Subsidiaries, except Liens created under the Loan
      Documents and Permitted Encumbrances.

             SECTION 3.04 Financial Condition.

              The Lead Borrower has heretofore furnished to the Agents (i) the Consolidated balance
      sheet, and statements of operations, stockholders’ equity, and cash flows for the Lead Borrower
      and its Subsidiaries as of and for the twelve month period ending December 31, 2019, audited by
      KPMG, LLP, independent public accountants, and (ii) the unaudited interim Consolidated
      balance sheet, and the related statements of operations, stockholders’ equity, and cash flows for
      the Lead Borrower and its Subsidiaries for the period ending September 30, 2020. Such
      financial statements present fairly, in all material respects, the financial position, results of
      operations and cash flows of Holdings and its Subsidiaries as of such dates and for such periods
      in accordance with GAAP. Since the Petition Date, there has been no event, change, condition
      or development that has had or could reasonably be expected to have, individually or in the
      aggregate, a Material Adverse Effect.

             SECTION 3.05 Properties.

                 (a) Each Loan Party and each of its Subsidiaries has title to, or valid leasehold
interests in or right to use, all its real and personal property material to its business, except for defects
which would not reasonably be expected to have a Material Adverse Effect.

                (b) Schedule 3.05(b) sets forth with respect to each Loan Party and each of its
Subsidiaries a list of all registrations and issuances of the Intellectual Property arising under the United
States laws owned by such Loan Party and each of its Subsidiaries and all applications for the
registrations or issuance thereof, in each case as of the Closing Date. Each such registration, issuance
and application that is material to the business of such Loan Party or such Subsidiary is subsisting, has
not expired or been abandoned or cancelled, and to the knowledge of each Loan Party, is valid and
enforceable. To the knowledge of each Loan Party, no proceeding is pending against any Loan Party
challenging the ownership, registration, validity, enforceability or use of any item of Intellectual
Property. Each Loan Party and each of its Subsidiaries owns or is licensed to use, all Intellectual
                                                         95

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 299 of 366



Property used in its business, free and clear of all Liens other than Permitted Encumbrances, except to
the extent that the failure to so own or have the right to use would not reasonably be expected to have
a Material Adverse Effect, and each Loan Party’s and each of its Subsidiaries’ conduct of its business
and its use of the Intellectual Property owned by such Loan Party or such Subsidiary does not infringe
upon, misappropriate, dilute or otherwise violate the rights of any other Person, except for any such
infringements, misappropriations, dilutions or other violations that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect. No proceeding is pending (or
to the knowledge of each Loan Party, threatened) in which any Person is alleging that a Loan Party or
any of its Subsidiaries is infringing, misappropriating, diluting, or otherwise violating the Intellectual
Property rights of any Person in any material respect. Each Loan Party and each of its Subsidiaries
have taken reasonable actions to maintain and protect their material Intellectual Property, including
protecting the secrecy and confidentiality of the confidential information and trade secrets of the Loan
Parties and each of the Subsidiaries taking reasonable steps to prevent any trade secret of any Loan
Party or any Subsidiary from falling into the public domain. To the knowledge of each Loan Party, no
Person is infringing, misappropriating, diluting or otherwise violating any intellectual property owned
by any Loan Party or any of its Subsidiaries. Each Loan Party and each of its Subsidiaries owns or
possesses adequate rights to use all computer systems (including hardware, software databases,
firmware and related equipment), communications systems, and networking systems, (the “IT
Systems”) used by such Loan Party or Subsidiary in connection with the operation of its businesses
and operations (such rights for all Loan Parties, collectively, the “Loan Party IT Systems”). The Loan
Party IT Systems are adequate in all material respects for their intended use in the operation of the
Loan Parties and their Subsidiaries’ respective businesses and operations, taken as a whole, as such
businesses and operations are currently conducted.

                (c) Schedule 3.05(c)(i) sets forth the address (including county) of all Real Estate that
is owned by the Loan Parties and their Subsidiaries as of the Closing Date. Schedule 3.05(c)(ii) sets
forth, in all material respects, the address of all real property that is leased by the Loan Parties and
their Subsidiaries as of the Closing Date in each Landlord Lien State on which Inventory included in
the Borrowing Base is located with an aggregate Cost in excess of $700,000.

            SECTION 3.06 Litigation and Environmental Matters.

               (a) Except for the Chapter 11 Cases, as of the Closing Date, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending against or, to the actual
knowledge of Responsible Officers of a Loan Party, threatened in writing against or affecting any
Loan Party or any of its Subsidiaries (i) as to which there is a reasonable expectation of an adverse
determination which, if adversely determined, would reasonably be expected individually or in the
aggregate to result in a Material Adverse Effect or (ii) that involve any of the Loan Documents, the
DIP Term Loan Documents, the Pre-Petition Senior Secured Notes Documents or the Pre-Petition
Senior Unsecured Notes Documents.

               (b) No Loan Party nor any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any actual or potential claim with respect to any Environmental Liability

                                                      96

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 300 of 366



or (iv) knows of any basis for any Environmental Liability, which, in each case, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect.

                 (c) No Real Estate or facility owned, operated or leased by any Loan Party or any of
its Subsidiaries is listed or, to the knowledge of the Loan Parties, proposed for listing on the National
Priorities List promulgated pursuant to CERCLA or similar state “Superfund” list except to the extent
that such filings, individually or in the aggregate, would not reasonably be expected to result in a
Material Adverse Effect.

              (d) No Lien has been recorded or, to the knowledge of any Loan Party, threatened
under any Environmental Law with respect to any Real Estate of the Loan Parties or any of their
Subsidiaries.

                (e) The execution, delivery and performance of this Agreement and the
consummation of the transactions contemplated hereby will not require any notification, registration,
filing, reporting, disclosure, investigation, remediation or cleanup pursuant to any applicable
Environmental Law, except for any requirement the noncompliance with which could not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect.

                (f) The Lead Borrower has made available to the Agents and the Lenders all material
documents, studies, and reports in the possession, custody or control of the Loan Parties and their
Subsidiaries concerning compliance with or liability under Environmental Law, including those
concerning the actual or suspected existence of Hazardous Material at Real Estate or facilities
currently or formerly owned, operated, leased or used by any Loan Party or any of its Subsidiaries.

                (g) Hazardous Materials are not present at or about any of the Real Estate or any
other facility currently owned, operated or leased by any Loan Party or any of its Subsidiaries in
amount or condition that, individually or in the aggregate, would reasonably be expected to result in a
Material Adverse Effect.

            SECTION 3.07 Compliance with Laws and Agreements.

             Each Loan Party and each of its Subsidiaries is in compliance with all Applicable Law
     except where the failure to comply, individually or in the aggregate, would not reasonably be
     expected to result in a Material Adverse Effect. Without limiting the generality of the foregoing,
     each Loan Party and each of its Subsidiaries has obtained all permits, licenses and other
     authorizations which are required with respect to the ownership and operations of its business,
     except where the failure to obtain such permits, licenses or other authorizations, individually or
     in the aggregate, could not reasonably be expected to have a Material Adverse Effect. Each
     Loan Party and each of its Subsidiaries is in compliance with all terms and conditions of all such
     permits, licenses, orders and authorizations, except where the failure to comply with such terms
     or conditions, individually or in the aggregate, could not reasonably be expected to have a
     Material Adverse Effect. Without limiting the generality of the foregoing, each Loan Party has
     complied at all times in all material respects with applicable Laws regarding the collection,
     retention, use and protection of personal information. No Person (including any Governmental
     Authority) has made any claim or commenced any action relating to the Loan Party’s privacy or
                                                      97

    DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 301 of 366



 data security practices, including with respect to the access, disclosure or use of personal
 information maintained by or on behalf of any of such business or to the knowledge of each
 Loan Party and their Subsidiaries threatened any such claim or action or conducted any
 investigation or inquiry thereof, except any such claim or action that could not reasonably be
 expected to have a Material Adverse Effect. The execution, delivery, or performance of this
 Agreement and the consummation of the transactions contemplated hereby, will not violate any
 applicable privacy Laws or the privacy policy of any Loan Party or any of its Subsidiaries as it
 currently exists or as it existed at any time during which any personal information was collected
 or obtained by or on behalf of such Loan Party or Subsidiary.

        SECTION 3.08 Investment Company Status.

         No Loan Party nor any of its Subsidiaries is an “investment company” as defined in, and
 subject to regulation under, the Investment Company Act of 1940, as amended.

        SECTION 3.09 Taxes.

         Each Loan Party and each of its Subsidiaries has timely filed or caused to be filed all tax
 returns and reports required to have been filed and, subject to the approval of the Bankruptcy
 Court, has paid or caused to be paid all Taxes required to have been paid by it, except (a) Taxes
 that are being contested in good faith by appropriate proceedings, for which such Loan Party or
 such Subsidiary has set aside on its books adequate reserves in accordance with GAAP, and as to
 which no Lien has arisen, (b) to the extent that the failure to do so could not, individually or in
 the aggregate, reasonably be expected to result in a Material Adverse Effect or (c) Taxes the non-
 payment of which is permitted or required by the Bankruptcy Code or order of the Court.

        SECTION 3.10 ERISA.

          Other than the Chapter 11 Cases and except as would not reasonably be expected to result
 in a Material Adverse Effect: (i) each of the Loan Parties and their ERISA Affiliates is in
 compliance with the applicable provisions of ERISA and the provisions of the Code relating to
 Plans and the regulations and published interpretations thereunder; (ii) the present value of all
 benefit liabilities under each Plan of each of the Loan Parties and their ERISA Affiliates (based
 on those assumptions used to fund such Plan) does not exceed the value of the assets of such
 Plan and the present value of all accrued benefit obligations of all underfunded Plans (based on
 the assumptions used for purposes of Statement of Financial Accounting Standards No. 87) does
 not exceed the value of the assets of all such underfunded Plans; (iii) no ERISA Event has
 occurred or is reasonably expected to occur; and (iv) none of the Loan Parties or the ERISA
 Affiliates has received any written notification that any Multiemployer Plan is in reorganization
 or is in endangered or critical status or has been terminated within the meaning of Title IV of
 ERISA, or has knowledge that any Multiemployer Plan is reasonably expected to be in
 reorganization or in endangered or critical status or to be terminated. Each of the Loan Parties
 represents and warrants as of the Closing Date that the assets of such Loan Party do not
 constitute “plan assets” for purposes of Title I of ERISA.


                                                 98

DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 302 of 366



            SECTION 3.11 Disclosure.

             As of the Closing Date, none of the reports, financial statements, certificates or other
     written information (other than any projections, pro formas, budgets and general market
     information) concerning any of the Loan Parties or any of their Subsidiaries furnished by or on at
     the direction of any Loan Party to any Credit Party in connection with the negotiation of this
     Agreement or any other Loan Document or delivered hereunder or thereunder (as modified or
     supplemented by other information so furnished), when taken as a whole, contains, as of the date
     furnished, any material misstatement of fact or omits to state any material fact necessary to make
     the statements therein, in the light of the circumstances under which they were made, not
     materially misleading in light of the circumstances under which such statements were made;
     provided, further, and notwithstanding the forgoing, the Loan Parties have not failed to disclose
     any and all material assumptions made in connection with the Initial Budget and then-Approved
     Budget, as applicable.

            SECTION 3.12 Subsidiaries.

               (a) Schedule 3.12 sets forth the name of, and the ownership interest of each Loan
Party and each of its Subsidiaries in, each Subsidiary as of the Closing Date; there is no other Capital
Stock of any class outstanding as of the Closing Date. To the knowledge of the Loan Parties, all such
shares of Capital Stock as of the Closing Date are validly issued, fully paid, and, with respect to
corporate shares, non-assessable.

                (b) Except as set forth on Schedule 3.12, no Loan Party nor any of its Subsidiaries is
party to any joint venture, general or limited partnership, or limited liability company agreements as of
the Closing Date.

              SECTION 3.13          Reserved.

              SECTION 3.14          Labor Matters.

             As of the Closing Date, there are no strikes, lockouts or slowdowns against any Loan
     Party or any of its Subsidiaries pending or, to the actual knowledge of any Responsible Officer
     of any Loan Party, threatened, except to the extent that strikes, lockouts or slowdowns would not
     reasonably be expected to result in a Material Adverse Effect. The hours worked by and
     payments made to employees of any of the Loan Parties and any of their Subsidiaries have not
     been in violation of the Fair Labor Standards Act or any other applicable federal, state, local or
     foreign law dealing with such matters to the extent that any such violation could reasonably be
     expected to have a Material Adverse Effect. Except as set forth on Schedule 3.06(a) or except to
     the extent that such liability would not reasonably be expected to have a Material Adverse Effect,
     all payments due from any Loan Party or any Subsidiary thereof, or for which any claim may be
     made against any Loan Party or any Subsidiary thereof, on account of wages and employee
     health and welfare insurance and other benefits, have been paid or accrued in accordance with
     GAAP as a liability on the books of such Loan Party or such Subsidiary. Except as set forth on
     Schedule 3.14, as of the Closing Date no Loan Party nor any Subsidiary thereof is a party to or
     bound by any material collective bargaining agreement, bonus, restricted stock, stock option, or
                                                      99

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                     Document    Page 303 of 366



     stock appreciation plan or agreement or any similar plan, agreement or arrangement. As of the
     Closing Date, there are no representation proceedings pending or, to the actual knowledge of any
     Responsible Officer of any Loan Party, threatened to be filed with the National Labor Relations
     Board or other applicable Governmental Authority, and no labor organization or group of
     employees of any Loan Party or any Subsidiary thereof has made a pending demand in writing
     for recognition. As of the Closing Date, the consummation of the transactions contemplated by
     the Loan Documents will not give rise to any right of termination or right of renegotiation on the
     part of any union under any collective bargaining agreement to which any Loan Party or any
     Subsidiary thereof is bound to the extent that such would be reasonably expected to result in a
     Material Adverse Effect.

            SECTION 3.15 Security Documents.

             The Interim Order is (and the Final Order when entered will be) effective to create in
     favor of the Administrative Agent, for the benefit of the Secured Parties, a legal, valid and
     enforceable, non-avoidable and automatically and fully and properly perfected priority security
     interest in all right, title and interest of the Loan Parties in each item of Collateral (which for the
     avoidance of doubt, shall include both tangible and intangible assets) and the proceeds thereof
     without the necessity of the execution of mortgages, security agreements, pledge agreements,
     financing statements or other agreements or documents with the priorities set forth in the
     Intercreditor Arrangement. Each Loan Party is the legal and beneficial owner of the Collateral
     pledged by it free and clear of any Lien, other than the Permitted Encumbrances. Pursuant to the
     terms of the Orders, the Obligations of the Loan Parties under this Agreement will constitute
     Superpriority Claims and be allowed as superpriority administrative expense claims in the
     Chapter 11 Cases under section 364(c) of the Bankruptcy Code, having priority over all
     administrative expense claims and unsecured claims against such Loan Parties now existing or
     hereafter arising, of any kind whatsoever, including, without limitation, all administrative
     expense claims of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and
     all super-priority administrative expense claims granted to any other Person (including
     Avoidance Actions and the proceeds thereof), subject only to the terms of the Carve-Out and the
     Intercreditor Arrangement.

            SECTION 3.16 Federal Reserve Regulations.

               (a) No Loan Party nor any Subsidiary thereof is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of buying or carrying Margin
Stock.

                (b) No part of the proceeds of any Revolving Credit Loan or any Letter of Credit will
be used, whether directly or indirectly, and whether immediately, incidentally or ultimately, (i) to buy
or carry Margin Stock or to extend credit to others for the purpose of buying or carrying Margin Stock
or to refund indebtedness originally incurred for such purpose in violation of Regulation U or X or (ii)
for any purpose that entails a violation of, or that is inconsistent with, the provisions of the Regulations
of the Board, including Regulation U or Regulation X.


                                                       100

    DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 304 of 366



        SECTION 3.17 Initial Budget.

         The Initial Budget, each Approved Budget and each Updated Budget is based upon good
 faith estimates and assumptions believed by management of the Borrower to be reasonable at the
 time made, in light of the circumstances under which they were made, it being recognized by the
 Administrative Agent and the Lenders that such financial information as it relates to future
 events is not to be viewed as fact and that actual results during the period or periods covered by
 such financial information may differ from the projected results set forth therein by a material
 amount. The Loan Parties have not failed to disclose to the Lenders any material assumptions
 with respect to any of the Initial Budget, each Approved Budget and each Updated Budget, and
 the Borrower affirms the reasonableness of the material assumptions set forth in the Initial
 Budget in all material respects.

          SECTION 3.18         Chapter 11 Cases.

        The Chapter 11 Cases were commenced on the Petition Date in accordance with
 Applicable Law and proper notice thereof was given for (i) the motion seeking approval of the
 Loan Documents and the Interim Order and Final Order, (ii) the hearing for the entry of the
 Interim Order, and (iii) the hearing for the entry of the Final Order. The Debtors shall give, on a
 timely basis as specified in the Interim Order or the Final Order, as applicable, all notices
 required to be given to all parties specified in the Interim Order or Final Order, as applicable.

        SECTION 3.19 Reserved.

        SECTION 3.20 OFAC/Sanctions. No Loan Party nor any of its Subsidiaries nor any
 director, officer, employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
 Sanctioned Person or a Sanctioned Entity, (b) has any material assets located in Sanctioned
 Entities, or (c) derives revenues from investments in, or transactions with Sanctioned Persons or
 Sanctioned Entities. Each of the Loan Parties and its Subsidiaries, and each director, officer,
 employee, agent and Affiliate of each such Loan Party and each such Subsidiary, is in
 compliance with all Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws. No
 proceeds of any Loan made or Letter of Credit issued hereunder will be used to fund any
 operations in, finance any investments or activities in, or make any payments to, a Sanctioned
 Person or a Sanctioned Entity, or otherwise used in any manner that would result in a violation of
 any applicable Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws by any Loan
 Party or any of its Subsidiaries.

        SECTION 3.21 Beneficial Ownership Certification.

         As of the Closing Date, the information included in the Beneficial Ownership
 Certification, if applicable, is true and correct in all respects.

        SECTION 3.22 Orders.

        The Interim Order or the Final Order, as applicable, is in full force and effect and has not
 been vacated, reversed or rescinded or, without the prior written consent of the Administrative
                                                 101

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 305 of 366



 Agent and Required Lenders, amended or modified (other than amendments or modifications to
 the Interim Order as a result of entry of the Final Order) and no appeal of such order has been
 timely filed or, if timely filed, no stay pending such appeal is currently effective.

        SECTION 3.23 Petition Date; Claims and Collateral.

         Upon the entry of the Orders, each such Order and the Loan Documents are sufficient to
 provide that the Obligations will constitute a Superpriority Claim (as defined in the Orders) and
 the Liens and security interests securing the Obligations shall be senior secured, valid,
 enforceable and automatically and properly perfected priming liens, having the priorities set
 forth in the Orders.

                                            ARTICLE IV

                                              Conditions

        SECTION 4.01 Closing Date.

         The obligation of the Issuing Bank and each Lender to make its initial Credit Extension
 hereunder and the effectiveness of this Agreement on the Closing Date is subject to the
 satisfaction by the Loan Parties or the waiver in accordance with SECTION 9.02 hereof of each
 of the following conditions precedent:

                  (a)     Subject to SECTION 2.18(b) and SECTION 5.17, the Agents (or their
          counsel) shall have received either (i) a counterpart of this Agreement and all other Loan
          Documents from each party thereto signed on behalf of such party or (ii) written evidence
          reasonably satisfactory to the Agents (which may include telecopy transmission or
          electronic pdf copy of a signed signature page of this Agreement) that such party has
          signed a counterpart of this Agreement and all other Loan Documents to which it is a
          party.

                   (b)  The Agents shall have received a written opinion (addressed to the Agents
          and the Lenders and dated the Closing Date) of Milbank LLP, counsel for the Loan
          Parties.

                  (c)    The Agents shall have received Charter Documents and such other
          documents and certificates as the Agents or their counsel may reasonably request relating
          to the organization and existence of each Loan Party, the authorization of the transactions
          contemplated by the Loan Documents and any other legal matters relating to the Loan
          Parties, the Loan Documents or the transactions contemplated thereby, all in form and
          substance reasonably satisfactory to the Agents and their counsel.

                  (d)     The Administrative Agent shall have received a notice with respect to
          such Borrowing or issuance, as the case may be, as required by Article II and a
          Borrowing Base Certificate relating to the month ended on October 31, 2020 (and dated
          as of the Closing Date) evidencing that, after giving effect to the Credit Extensions
                                                  102

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 306 of 366



          requested to be made on the Closing Date and the borrowing under the DIP Term Loan
          Facility, Excess Availability will be no less than $40,000,000, and executed by a
          Financial Officer of the Lead Borrower.

                 (e)    The Agents shall have received a certificate, reasonably satisfactory in
          form and substance to the Agents, certifying that, as of the Closing Date, no Default or
          Event of Default exists.

                (f)   The Administrative Agent shall have received a copy of the fully executed
          DIP Term Loan Documents and the Intercreditor Acknowledgment.

                   (g)   No Material Adverse Effect shall have occurred since the Petition Date.

                 (h)    There shall not be any other Indebtedness of the Loan Parties outstanding
          immediately after the Closing Date other than (i) this Agreement, and (ii) Permitted
          Indebtedness.

                (i)      The Administrative Agent shall have received the initial Approved
          Budget, the draft Plan of Reorganization and related disclosure statement.

                  (j)     The Collateral Agent shall have received results of searches or other
          evidence reasonably satisfactory to the Collateral Agent (in each case dated as of a date
          reasonably satisfactory to the Collateral Agent) indicating the absence of Liens on the
          assets of the Loan Parties, except for Permitted Encumbrances.

                   (k)   [Reserved].

                  (l)    All Indebtedness outstanding under the Pre-Petition Credit Agreement
          shall have been paid in full (other than contingent obligations and other than the Existing
          Letters of Credit) and all commitments thereunder shall have terminated), and the
          Administrative Agent shall have received a “pay-off” letter in form and substance
          reasonably satisfactory to the Administrative Agent with respect to such Indebtedness
          and such UCC (or equivalent) termination statements, mortgage releases, releases of
          assignments of leases and rents, releases of security interests in Intellectual Property and
          other instruments, in each case in proper form for recording or filing, as the
          Administrative Agent shall have reasonably requested to release and terminate of record
          the Liens securing such Indebtedness.

                  (m)      The Collateral Agent shall have received all Uniform Commercial Code
          financing statements, required by law or reasonably requested by the Collateral Agent to
          be filed, registered or recorded to create or perfect in the United States the first priority
          Liens intended to be created under the Loan Documents and all such documents and
          instruments shall have been so filed, registered or recorded to the satisfaction of the
          Collateral Agent and the Collateral Agent, for the benefit of the Secured Parties, shall
          have a legal, valid, binding, enforceable fully perfected first priority Lien on, and
          perfected security interest in, all right, title and interest of the Loan Parties in the
                                                   103

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                  Document    Page 307 of 366



          Collateral, subject only to (i) Liens expressly permitted hereby, (ii) the Carve-Out and
          (iii) the Intercreditor Arrangement, and free of all other Liens, other than Liens expressly
          permitted hereby and by the Interim Order; provided that the Interim Order (and the Final
          Order, when applicable) shall be effective to create in favor of the Administrative Agent
          a legal, valid, perfected and enforceable security interest and Lien upon the Collateral,
          with the priority set forth in the Orders and the terms thereof.

                  (n)    There shall have been delivered to the Agents all documentation and other
          information requested by them that is required by regulatory authorities under applicable
          “know your customer” and anti-money laundering rules and regulations, including the
          Act (as defined in SECTION 9.16 below).

                 (o)     All accrued and reasonable and documented out-of-pocket fees and
          expenses of the Agents (including reasonable and documented fees and expenses of
          counsel) shall have been paid.

                   (p)    Bankruptcy Matters.

                           (i)     Entry of Interim Order. The Interim Order shall have been entered
                   by no later than two (2) Business Days after the Petition Date and no more than
                   three (3) Business Days prior to the Closing Date, and such Order shall not have
                   been reversed, modified, amended (other than non-material modifications or
                   amendments that do not adversely affect the Administrative Agent or the
                   Lenders), stayed or vacated absent prior written consent of the Administrative
                   Agent.

                          (ii)    Cash Management. The Loan Parties shall have established or
                   shall maintain the cash management systems described in SECTION 2.18, and the
                   Loan Parties shall have taken all steps necessary to comply with the Cash
                   Management Order. The Credit Parties acknowledge that the cash management
                   systems in effect on the Petition Date are acceptable.

                          (iii)   First Day Pleadings. The Administrative Agent shall have
                   received drafts of the “first day” pleadings for the Chapter 11 Cases, in each case,
                   in form and substance reasonably satisfactory to the Administrative Agent, it
                   being agreed that the forms of such pleadings delivered to counsel to the
                   Administrative Agent on November 22, 2020 are satisfactory to the
                   Administrative Agent.

                           (iv)   First Day Orders. All motions, orders (including the “first day
                   orders”) and other documents to be filed with and submitted to the Court on the
                   Petition Date shall be in form and substance reasonably satisfactory to the
                   Administrative Agent, and the Court shall have approved all “first day” orders,
                   including, without limitation, the Cash Management Order, it being agreed that
                   the forms of such orders delivered to counsel to the Administrative Agent on
                   November 23, 2020 are satisfactory to the Administrative Agent.
                                                   104

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                  Document    Page 308 of 366



                           (v)     DIP Term Loan Facility. The Administrative Agent and the
                   Lenders shall have received evidence, in form and substance satisfactory to the
                   Administrative Agent, that, prior to or concurrently with the effectiveness of this
                   Agreement, (i) the DIP Term Loan Facility shall be in full force and effect and (ii)
                   the Lead Borrower has received gross proceeds from the DIP Term Loans in an
                   amount of not less than $325,000,000 (net of fess and closing costs) and such net
                   proceeds shall be applied to repayment in full of the Pre-Petition Obligations
                   (other than the Pre-Petition L/C Obligations) as set forth herein and in the Interim
                   Order.

          SECTION 4.02 Conditions Precedent to Each Revolving Credit Loan and Each Letter of
Credit.

          The obligation of the Lenders to make each Revolving Credit Loan and of the Issuing
 Banks to issue each Letter of Credit (including all Credit Extensions made on the Closing Date)
 is also subject to the satisfaction by the Loan Parties or the waiver of each of the following
 conditions precedent:

                  (a)     The Administrative Agent shall have received a notice with respect to
          such Borrowing or issuance, as the case may be, as required by Article II, and in the case
          of the issuance of a Letter of Credit (other than with respect to any Existing Letter of
          Credit), the Issuing Bank shall have received notice with respect thereto in accordance
          with SECTION 2.13.

                  (b)    All representations and warranties contained in this Agreement and the
          other Loan Documents or otherwise made in writing in connection herewith or therewith
          (including in any Borrowing Base Certificate) shall be true and correct in all material
          respects on and as of the date of each Borrowing or the issuance of each Letter of Credit
          hereunder with the same effect as if made on and as of such date, other than
          representations and warranties that specifically relate solely to an earlier date.

                 (c)     On the date of each Borrowing hereunder and the issuance of each Letter
          of Credit and after giving effect thereto, no Default or Event of Default shall have
          occurred and be continuing.

 The request by the Lead Borrower for, and the acceptance by any Loan Party of, each extension
 of credit hereunder shall be deemed to be a representation and warranty by the Loan Parties that
 the conditions specified in this SECTION 4.02 have been satisfied at that time and that after
 giving effect to such extension of credit the Loan Parties shall continue to be in compliance with
 the Borrowing Base. The conditions set forth in this SECTION 4.02 are for the sole benefit of
 the Administrative Agent and each other Credit Party and may be waived by the Administrative
 Agent, in whole or in part, without prejudice to the rights of the Administrative Agent or any
 other Credit Party.



                                                   105

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 309 of 366



                                              ARTICLE V

                                         Affirmative Covenants

         Until (i) the Commitments have expired or been terminated, (ii) the principal of and
 interest on each Revolving Credit Loan and all fees and other Obligations (other than contingent
 indemnity obligations with respect to then unasserted claims and the Other Liabilities) shall have
 been paid in full, (iii) all Letters of Credit shall have expired or terminated (or been Cash
 Collateralized in a manner reasonably satisfactory to the Issuing Bank) and (iv) all Outstanding
 Amounts of any L/C Obligations have been reduced to zero (or Cash Collateralized in a manner
 reasonably satisfactory to the Issuing Bank), each Loan Party covenants and agrees with the
 Credit Parties that:

        SECTION 5.01 Financial Statements and Other Information.

          The Lead Borrower will furnish to the Administrative Agent:

                  (a)      Within ninety (90) days after the end of each Fiscal Year of the Borrower,
          the Consolidated balance sheet and related statements of operations, and Consolidated
          statements of cash flows as of the end of and for such year for the Borrower and its
          Subsidiaries, setting forth in comparative form, the Consolidated figures for the previous
          Fiscal Year all audited and reported on by independent public accountants of recognized
          national standing to the effect that such Consolidated financial statements present fairly
          in all material respects the financial condition and results of operations of the Borrower
          and its Subsidiaries on a Consolidated basis in accordance with GAAP;

                  (b)     Within forty-five (45) days after the end of each first three (3) Fiscal
          Quarter of the Borrower, the Consolidated balance sheet and related statements of
          operations, and Consolidated statements of cash flows for the Borrower and its
          Subsidiaries as of the end of and for such Fiscal Quarter and the elapsed portion of the
          Fiscal Year, setting forth in each case in comparative form the Consolidated figures for
          the previous Fiscal Year, all such Consolidated figures certified by one of the Borrower’s
          Financial Officers as fairly presenting in all material respects the financial condition and
          results of operations of the Borrower and its Subsidiaries on a Consolidated basis in
          accordance with GAAP, subject to year-end audit adjustments and the absence of
          footnotes;

                  (c)     Concurrently with any delivery of financial statements under clause (a) or
          clause (c) above, a certificate of a Financial Officer of the Lead Borrower substantially in
          the form of Exhibit G hereto (a “Compliance Certificate”) (i) certifying as to whether a
          Default or Event of Default has occurred and, if a Default or Event of Default has
          occurred, specifying the details thereof and any action taken or proposed to be taken with
          respect thereto, (ii) setting forth reasonably detailed calculations with respect to the daily
          Excess Availability for such period, (iii) detailing all Store openings and Store closings
          during the immediately preceding fiscal period, and stating the aggregate number of the
          Loan Parties’ and their Subsidiaries’ Stores as of the first day of the current fiscal period,
                                                   106

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 310 of 366



          and (iv) stating whether any change in GAAP or in the application thereof has occurred
          since the date of the Lead Borrower’s most recent audited financial statements and, if any
          such change has occurred, specifying the effect of such change on the financial
          statements accompanying such Compliance Certificate;

                   (d)   [reserved];

                  (e)     (A) On the 10th day of each Fiscal Month and (B) more frequently (but
          no more frequently than weekly) as the Loan Parties may elect or the Administrative
          Agent may reasonably request at any time that Excess Availability is less than
          $15,000,000 for two (2) consecutive Business Days, a certificate in substantially the form
          of Exhibit H (a “Borrowing Base Certificate”) showing the Borrowing Base as of the
          close of business on the immediately preceding Fiscal Month (or, in the case of a delivery
          of a Borrowing Base Certificate pursuant to clause (B) above, a subsequent date), each
          Borrowing Base Certificate to be certified as complete and correct in all material respects
          on behalf of the Lead Borrower by a Financial Officer of the Lead Borrower;

                 (f)     Promptly after the same become publicly available, copies of (i) all
          material periodic and other reports, proxy statements and other materials filed by any
          Loan Party with the SEC, and (ii) SEC Forms 10K and 10Q for the Lead Borrower and/or
          Holdings (for so long as the Lead Borrower and/or Holdings is subject to the reporting
          requirements under the Securities Exchange Act of 1934, as amended);

                 (g)     Promptly upon receipt thereof, copies of all material reports submitted to
          any Loan Party by independent certified public accountants in connection with each
          annual or special audit of the books of the Loan Parties or any of their Subsidiaries made
          by such accountants;

                   (h)    The financial and collateral reports described on Schedule 5.01(i) hereto,
          at the times set forth in such Schedule 5.01(i);

                   (i)    On or before 12:00 p.m. New York City time of the fifth Business Day of
          each calendar month following the Petition Date commencing with January 2021, a
          supplement to the Initial Budget (or the previously supplemented Approved Budget, as
          the case may be), covering the period through the end of the Fiscal Month following the
          last week of the subsequent 11-week period that commences with the week immediately
          following the date of delivery of the supplemental budget (which may reforecast periods
          in any prior Approved Budget), consistent with the form and level of detail set forth in
          the Initial Budget and otherwise in form and substance acceptable to the Required
          Lenders in their sole discretion (each such supplemental budget, an “Updated Budget”).
          Three (3) calendar days following (and subject to) the approval of any such Updated
          Budget by the Required Lenders in their reasonable discretion, such Updated Budget
          shall constitute the then-approved “Approved Budget”; provided that unless and until the
          Required Lenders approve such supplemental budget, the then-current Approved Budget
          shall remain in effect; provided further that, in the event that the Required Lenders have
          not approved such supplemental budget but the Required Lenders under the DIP Term
                                                  107

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                 Document    Page 311 of 366



          Loan Agreement have approved such supplemental budget, then such supplemental
          budget shall become the Approved Budget for all purposes hereunder;

                  (j)      On or before 12:00 p.m. New York City time on Thursday of each
          calendar week following each Test Date (each such Thursday, a “Variance Report Date”),
          (A) a variance report (each, a “Variance Report”) setting forth, in reasonable detail, any
          differences between (x) actual aggregate disbursements and receipts for each line item for
          the Test Period applicable to the immediately preceding Test Date and (y) projected
          aggregate disbursements and receipts for each line item for such applicable Test Period as
          set forth in the Approved Budget, with management commentary on any individual line
          item with a positive or negative variance of 10.0% or more as compared to the Approved
          Budget (unless the dollar amount corresponding to such percentage variance is less than
          $1,000,000, in which case no management commentary shall be required), together with
          a statement from the Borrower’s chief financial officer certifying the information
          contained in the report is correct and (B) a report setting forth Liquidity as of the
          immediately preceding Test Date and certifying compliance with SECTION 6.14.

                  (k)    Promptly following any reasonable request therefor, on and after the
          effectiveness of the Pension Act, copies of (i) any documents described in Section 101(k)
          of ERISA that any Loan Party or any of their ERISA Affiliates have received with
          respect to any Multiemployer Plan and (ii) any notices described in Section 101(l) of
          ERISA that the any Loan Party any of their ERISA Affiliates have received with respect
          to any Plan or Multiemployer Plan; provided, that if the Loan Parties or any of their
          ERISA Affiliates have not requested such documents or notices from the administrator or
          sponsor of the applicable Plan or Multiemployer Plan, upon reasonable request of the
          Administrative Agent, the Loan Parties and/or their ERISA Affiliates shall promptly
          make a request for such documents or notices from such administrator or sponsor and the
          Lead Borrower shall provide copies of such documents and notices promptly after receipt
          thereof;

                  (l)     Promptly following any reasonable request therefor, such other
          information regarding the operations, business affairs and financial condition of any Loan
          Party as the Agents or any Lender may reasonably request (other than information which
          is subject to an attorney-client privilege or would result in a breach of a confidentiality
          obligation of the Loan Parties to any other Person); and

                 (m)     Promptly following any request therefor, provide information and
          documentation reasonably requested by the Administrative Agent or any Lender for
          purposes of compliance with anti-terrorism laws, applicable “know your customer” and
          anti-money laundering rules and regulations, including, without limitation, the Act and
          the Beneficial Ownership Regulation.

                 (n)     Within fifteen (15) calendar days after the end of each Fiscal Month of the
          Borrower and its Subsidiaries, internally prepared monthly operating financial reports for
          the Borrower and its Subsidiaries, as of the end of and for such Fiscal Month and the
          elapsed portion of the Fiscal Year, setting forth in each case in comparative form the
                                                   108

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 312 of 366



          consolidated figures for the previous Fiscal Year, all certified by one of the Borrower’s
          Financial Officers as fairly presenting in all material respects the financial condition and
          results of operations of the Borrower and its Subsidiaries on a consolidated basis in
          accordance with GAAP, subject to normal year end audit adjustments and the absence of
          footnotes.

                  (o)     Within forty-five (45) calendar days after the end of each Fiscal Quarter of
          the Borrower and its Subsidiaries, internally prepared quarterly store-level operating
          financial statements for all properties, as of the end of and for such Fiscal Quarter, setting
          forth in each case in comparative form the consolidated figures for the corresponding
          Fiscal Quarter in the previous Fiscal Year, all certified by one of the Borrower’s
          Financial Officers as fairly presenting in all material respects the financial condition and
          results of operations thereof on a consolidated basis in accordance with GAAP, subject to
          normal year end audit adjustments and the absence of footnotes; provided, that such
          store-level reporting shall not disclose individual store names or locations.

                   (p)    On or before 12:00 p.m. New York City time on the Friday of each
          calendar week following the second week after the Petition Date (i) updates on the status
          of critical vendor agreements (including regarding inventory provided thereunder) and
          (ii) updates on closures of two (2) or more store locations (other than the Specified
          Closures) at any one time related to the COVID-19 Pandemic (other than Store closures
          set forth in and contemplated by the Initial Budget), in each case, certified by a
          Responsible Officer of the Borrower.

                  (q)      (i) Advance copies of all material pleadings, motions, applications, orders,
          financial information and/or filings in the Chapter 11 Cases or that are distributed to any
          official or unofficial committee appointed or appearing in the Chapter 11 Cases or any
          other party in interest (including, without limitation, the Orders, any plan of
          reorganization or liquidation and any disclosure statements related to such plan) to be
          made by the Debtors as promptly as practicable and no less than three (3) Business Days
          prior to the filing thereof other than in exigent circumstances in which case as soon as
          practicable and (ii) any monthly reporting provided to the Bankruptcy Court or the U.S.
          Trustee as soon as practicable after being provided to such entity; provided, that the
          deliverables described in this clause (q) shall be delivered to Morgan, Lewis & Bockius
          LLP at the same time as such deliverables are delivered to the Administrative Agent.

 Documents required to be delivered pursuant to SECTION 5.01 (to the extent any such
 documents are included in materials otherwise filed with the SEC) may be delivered
 electronically and if so delivered, shall be deemed to have been delivered on the date on which
 such documents are posted on the Lead Borrower’s and/or Holdings’ behalf on IntraLinks/
 IntraAgency or another relevant website (the “Informational Website”), if any, to which each
 Lender and the Administrative Agent have unrestricted access (whether a commercial, third-
 party website or whether sponsored by the Administrative Agent); provided that: (A) the
 accommodation provided by the foregoing sentence shall not impair the right of the
 Administrative Agent, or any Lender through the Administrative Agent, to request and receive
 from the Loan Parties physical delivery of specific financial information provided for in this
                                                  109

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 313 of 366



 SECTION 5.01 and (B) the Lead Borrower and/or Holdings, as applicable, shall give the
 Administrative Agent and each Lender (or if applicable, the Administrative Agent shall give
 each Lender) written or electronic notice each time any information is delivered by posting to the
 Informational Website. The Credit Parties shall have no liability to any Loan Party, any Credit
 Party or any of their respective Affiliates associated with establishing and maintaining the
 security and confidentiality of the Informational Website and the information posted thereto.

        SECTION 5.02 Notices of Material Events.

        The Lead Borrower will furnish to the Administrative Agent prompt written notice of the
 occurrence of any of the following after any Responsible Officer of the Lead Borrower obtains
 knowledge thereof:

                 (a)     A Default or Event of Default, specifying the nature and extent thereof
          and the action (if any) which is proposed to be taken with respect thereto;

                  (b)     The filing or commencement of any action, suit or proceeding by or before
          any arbitrator or Governmental Authority (other than the Chapter 11 Cases) against or
          affecting any Loan Party or any Subsidiary of the Lead Borrower that, if adversely
          determined, would reasonably be expected to result in a Material Adverse Effect;

                (c)     The occurrence of an ERISA Event that, alone or together with any other
          ERISA Events that have occurred, would reasonably be expected to result in a liability to
          any Loan Party or any of their respective ERISA Affiliates in excess of $5,000,000;

                   (d)   Any development that results in a Material Adverse Effect; and

                   (e)    (1) to the extent feasible, in no less than one (1) day (other than in exigent
          circumstances in which case as soon as practicable) in advance of filing with the Court or
          delivering to the Committee appointed in the Chapter 11 Cases, if any, or to the U.S.
          Trustee, as the case may be, the Final Order, all other material proposed orders and
          pleadings related to the Pre-Petition Credit Agreement, this Agreement and the credit
          facilities contemplated thereby, the Pre-Petition Senior Secured Notes Documents, the
          Pre-Petition Senior Unsecured Notes Documents, the DIP Term Loan Facility and any
          Plan of Reorganization and/or any disclosure statement related thereto, (2) substantially
          simultaneously with the filing with the Court or delivering to the Committee appointed in
          any Chapter 11 Case, if any, or to the U.S. Trustee, as the case may be, monthly
          operating reports and all other notices, filings, motions, pleadings or other information
          concerning the financial condition of the Loan Parties or their Subsidiaries or the Chapter
          11 Cases that may be filed with the Court or delivered to the Committee appointed in any
          Chapter 11 Case, if any, or to the U.S. Trustee, and (3) each report, notice or certificate
          required to be delivered to any of the lenders or agents under the DIP Term Loan
          Agreement.

 Each notice delivered under SECTION 5.02 shall be accompanied by a statement of a
 Responsible Officer of the Lead Borrower setting forth the details of the event or development
                                                   110

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                               Document    Page 314 of 366



 requiring such notice and, if applicable, any action taken or proposed to be taken with respect
 thereto.

        SECTION 5.03 Information Regarding Collateral.

         The Lead Borrower will furnish to the Agents prompt written notice of any change in: (a)
 any Loan Party’s name; (b) the location of any Loan Party’s chief executive office or its
 principal place of business; (c) any Loan Party’s organizational structure or jurisdiction of
 incorporation or formation; or (d) any Loan Party’s Federal Taxpayer Identification Number or
 organizational identification number assigned to it by its state of organization. The Loan Parties
 agree not to effect or permit any change referred to in the preceding sentence unless all filings,
 publications and registrations, have been made (or will be made in a timely fashion) under the
 Uniform Commercial Code or other Applicable Law that are required in order for the Collateral
 Agent to continue at all times following such change to have a valid, legal and perfected first
 priority security interest to the extent required under the Security Documents (subject only to
 Permitted Encumbrances) in all the Collateral for its own benefit and the benefit of the other
 Secured Parties.

        SECTION 5.04 Existence; Conduct of Business.

         Each Loan Party will, and will cause each Subsidiary of it to, do all things necessary (a)
 to comply with its Charter Documents in all material respects, and (b) to obtain, preserve, renew
 and keep in full force and effect (i) its legal existence and (ii) the rights, licenses, permits,
 privileges, franchises, patents, copyrights, trademarks, trade names, domain names, trade secrets
 and other proprietary and confidential information material to the conduct of its business, except,
 in the case of clause (a) and (b)(ii) above, to the extent that the failure to do so would not
 reasonably be expected to have a Material Adverse Effect; provided, however, that the foregoing
 shall not prohibit any merger, consolidation, liquidation or dissolution permitted under
 SECTION 6.03 or SECTION 6.05.

        SECTION 5.05 Payment of Obligations.

          Subject to the approval of the Bankruptcy Court, each Loan Party will, and will cause
 each Subsidiary of it to, pay its Taxes before the same shall become delinquent or in default,
 except where (a) the validity or amount thereof is being contested in good faith by appropriate
 proceedings and such Loan Party or such Subsidiary has set aside on its books adequate reserves
 with respect thereto in accordance with GAAP, (b) such contest effectively suspends collection
 of the contested obligation and enforcement of any Lien securing such obligation, (c) the failure
 to make payment, individually or in the aggregate, would not reasonably be expected to result in
 a Material Adverse Effect or (d) the non-payment thereof is permitted or required under the
 Bankruptcy Code or order of the Court. The provisions of this paragraph shall not limit or
 restrict the ability of the Agents to establish any Reserve for any unpaid Tax liabilities.




                                                111

DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 315 of 366



            SECTION 5.06 Maintenance of Properties.

             Each Loan Party will, and will cause each Subsidiary of it to, keep and maintain all
     tangible property material to the conduct of its business in substantially the same condition as of
     the Closing Date (ordinary wear and tear, casualty loss and condemnation excepted), except (a)
     where the failure to do so would not reasonably be expected to result in a Material Adverse
     Effect and (b) for Store closings and Permitted Dispositions permitted hereunder. Each Loan
     Party will, and will cause each Subsidiary of it to, use commercially reasonable efforts to
     prosecute, maintain, and enforce the Intellectual Property, except to the extent such Intellectual
     Property is no longer used or deemed by such Loan Party or such Subsidiary in its reasonable
     business judgment to be materially useful or desirable in the conduct of the business of the Loan
     Parties and their Subsidiaries.

            SECTION 5.07 Insurance.

                 (a) Each Loan Party shall, and shall cause each Subsidiary of it to, (i) maintain
insurance with financially sound and reputable insurers (or, to the extent consistent with business
practices in effect on the Closing Date, a program of self-insurance) on such of its property and in at
least such amounts and against at least such risks as is consistent with business practices in effect on
the Closing Date or as otherwise determined by the Responsible Officers of the Loan Parties acting
reasonably in their business judgment, including public liability insurance against claims for personal
injury or death occurring upon, in or about or in connection with the use of any properties owned,
occupied or controlled by it (including the insurance required pursuant to the Security Documents); (ii)
maintain such other insurance as may be required by law; and (iii) furnish to the Agents, upon written
request, full information as to the insurance carried.

                (b) Fire and extended coverage policies maintained with respect to any Collateral
shall be endorsed or otherwise amended to include (i) a non-contributing mortgage clause (regarding
improvements to real property) and a lenders’ loss payable clause (regarding personal property), in
form and substance reasonably satisfactory to the Agents, which endorsements or amendments shall
provide that the insurer shall pay all proceeds otherwise payable to any of the Loan Parties or their
Subsidiaries under the policies directly to the Administrative Agent, (ii) a provision to the effect that
none of the Loan Parties, their Subsidiaries, Credit Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer (the foregoing not being deemed to limit the amount of
self-insured retention or deductibles under such policies, which self-insured retention or deductibles
shall be consistent with business practices in effect on the Closing Date or as otherwise determined by
the Responsible Officers of the Loan Parties acting reasonably in their business judgment), and (iii)
such other provisions as the Administrative Agent may reasonably require from time to time to protect
the interests of the Credit Parties. Commercial general liability policies shall be endorsed to name the
Administrative Agent as an additional insured. Business interruption policies shall name the
Administrative Agent as a loss payee and shall be endorsed or amended to include (i) a provision that,
after the occurrence and during the continuance of a Cash Dominion Event, the insurer shall pay all
proceeds of such business interruption policies otherwise payable to any of the Loan Parties or their
Subsidiaries under the policies directly to the Administrative Agent, (ii) a provision to the effect that
none of the Loan Parties, their Subsidiaries, Credit Parties (in their capacity as such) or any other
Affiliate of a Loan Party shall be a co-insurer and (iii) such other provisions to the endorsement as the
                                                       112

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 316 of 366



Administrative Agent may reasonably require from time to time to protect the interests of the Credit
Parties. Each such casualty or liability policy referred to in this SECTION 5.07(b) shall also provide
that it shall not be canceled, modified in any manner that would cause this SECTION 5.07 to be
violated, or not renewed (i) by reason of nonpayment of premium except upon not less than ten (10)
days’ prior written notice thereof by the insurer to the Administrative Agent (giving the
Administrative Agent the right to cure defaults in the payment of premiums) or (ii) for any other
reason except upon not less than ten (10) days’ prior written notice thereof by the insurer to the
Administrative Agent. The Lead Borrower shall deliver to the Administrative Agent, prior to the
cancellation, modification or non-renewal of any such policy of insurance, a copy of a renewal or
replacement insurance binder or certificate (or other evidence of renewal of a policy previously
delivered to the Administrative Agent, including an insurance binder) together with evidence
reasonably satisfactory to the Administrative Agent of payment of the premium therefor.

                (c) With respect to each improved Real Estate for which a Mortgage is required to be
delivered under the Loan Documents that is located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a “special flood hazard area” with respect to which
flood insurance has been made available under Flood Insurance Laws, the applicable Loan Party (A)
has obtained and will maintain, with financially sound and reputable insurance companies (except to
the extent that any insurance company insuring such Real Estate of the Loan Party ceases to be
financially sound and reputable after the Closing Date, in which case, the Loan Parties shall promptly
replace such insurance company with a financially sound and reputable insurance company), such
flood insurance in such reasonable total amount as the Administrative Agent and the Lenders may
from time to time reasonably require, and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (B) promptly upon request of the
Administrative Agent or any Lender, will deliver to the Administrative Agent or such Lender as
applicable, evidence of such compliance in form and substance reasonably acceptable to the
Administrative Agent and such Lender, including, without limitation, evidence of annual renewals of
such insurance.

          SECTION 5.08 Books and Records; Inspection and Audit Rights; Appraisals;
    Accountants.

                 (a) Each Loan Party will, and will cause each Subsidiary of it to, keep proper books
of record and account in accordance with GAAP and in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. Each Loan Party will, and will
cause each Subsidiary of it to, permit any representatives designated by any Agent, upon reasonable
prior written notice and during regular business hours, to visit and inspect its properties, to discuss its
affairs, finances and condition with its officers and to examine and make extracts from its books and
records, all at the reasonable expense of the Loan Parties at such reasonable times and as often as
reasonably requested.

                (b) The Agents may undertake (x) one (1) commercial finance examination hereunder
in the event that the Termination Date has not occurred on or prior to May 31, 2021 and (y) one (1)
inventory appraisal hereunder in the event that an Event of Default has occurred and is continuing.
The Loan Parties shall pay the reasonable documented out-of-pocket fees and expenses of the Agents
or such professionals with respect to such evaluations within the time periods required in the Order.
                                                     113

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 317 of 366



               (c) The Loan Parties shall, and shall cause each Subsidiary of it to, at all times retain
independent certified public accountants of national standing and shall instruct such accountants to
cooperate with, and be available to, the Agents or their representatives to discuss the annual audited
statements, the Loan Parties’ and their Subsidiaries’ financial performance, financial condition,
operating results, controls, and such other matters, within the scope of the retention of such
accountants for such audited statements, as may be raised by the Agents; subject, however, if
requested by such accountants, to the execution of an access agreement by the Agents and such
accountants in form reasonably satisfactory to each of them; provided that a representative of the Lead
Borrower shall be given the opportunity to be present all such discussions.

                (d) At its election, upon either (i) its reasonable belief that any Loan Party or any
Subsidiary thereof has breached any representation, warranty or covenant herein relating to
environmental matters, which breach could reasonably be expected to have a Material Adverse Effect,
or (ii) in connection with the enforcement of remedies against any Real Estate after the occurrence and
during the continuance of an Event of Default, the Collateral Agent or any Lender may request in
writing that the Loan Party, at its own cost and expense, retain an independent engineer or
environmental consultant to conduct an environmental assessment or other appropriate review of
reasonable scope (but, prior to the occurrence of any such Event of Default, only with respect to the
subject matter of such breach), including, as relevant of the condition of any Real Estate or facility of
any Loan Party or any Subsidiary thereof and/or such Loan Party’s or such Subsidiary’s compliance
with Environmental Law. If the Loan Party fails to conduct such assessment or review within 30 days
of receipt of the request, the Collateral Agent or Lender may retain an independent engineer or
environmental consultant to conduct an environmental assessment or other appropriate review. Each
Loan Party shall, and shall cause each Subsidiary of it to, cooperate in the performance of any such
environmental assessment or review and permit any such engineer or consultant designated by the
Collateral Agent or such Lender to have full access to each property or facility at reasonable times and
after reasonable notice to the Lead Borrower of the plans to conduct such an environmental assessment
or review. Environmental assessments or reviews conducted under this paragraph shall be limited to
visual inspections of the Real Estate or facility, interviews with representatives of the Loan Parties or
their Subsidiaries or facility personnel, and review of applicable records and documents pertaining to
the condition of the property or facility, its compliance with Environmental Law and any potential
Environmental Liabilities, in each case prior to the occurrence and during the continuance of an Event
of Default, to the extent relevant to the subject matter of such breach. All environmental assessments
or reviews conducted pursuant to this paragraph shall be at the Loan Parties’ sole cost and expense.

            SECTION 5.09 Reserved.

            SECTION 5.10 Compliance with Laws.

             Each Loan Party will, and will cause each Subsidiary of it to, comply with (i) all
     Applicable Laws and the orders of any Governmental Authority except where the failure to do
     so, individually or in the aggregate, would not reasonably be expected to result in a Material
     Adverse Effect, or where such compliance is stayed by the Chapter 11 Cases, and (ii) the
     Bankruptcy Code, the Bankruptcy Rules, the Orders, and any other order of the Court in all
     material respects. Except where the failure to do so, individually or in the aggregate, would not
     reasonably be expected to result in a Material Adverse Effect, each Loan Party shall, and shall
                                                     114

    DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 318 of 366



 cause each Subsidiary of it to: (a) conduct its operations and keep and maintain its Real Estate in
 compliance with all Environmental Laws; and (b) implement any and all investigation,
 remediation, removal and response actions that are appropriate or necessary to materially comply
 with Environmental Laws pertaining to the presence, generation, treatment, storage, use,
 disposal, transportation or Release of any Hazardous Materials on, at, in, under, above, to, from
 or about any of its Real Estate. The Loan Parties shall, and shall cause each Subsidiary of it to,
 notify the Administrative Agent promptly after such Person becomes aware of any violation of or
 non-compliance with any Environmental Laws or any Release on, at, in, under, above, to, from
 or about any Real Estate or any property subject to a Lease that is reasonably likely to result in
 Environmental Liabilities in excess of $1,000,000 individually or in the aggregate; and promptly
 forward to Administrative Agent a copy of any order, notice, request for information or any
 communication or report received by such Person in connection with any such violation or
 Release or any other matter that could reasonably be expected to result in Environmental
 Liabilities in excess of $1,000,000 individually or in the aggregate in each case whether or not
 any Governmental Authority has taken or threatened any action in connection with any such
 violation, Release or other matter.

        SECTION 5.11 Use of Proceeds and Letters of Credit.

         The proceeds of Revolving Credit Loans made hereunder and of Letters of Credit issued
 hereunder after the Closing Date will be used solely to fund the Chapter 11 Cases in accordance
 with the Approved Budget (subject to permitted variances under Section 6.15 hereof) and for the
 financing of the Lead Borrower’s and its Subsidiaries’ ordinary working capital, letters of credit
 and other general corporate needs including certain fees and expenses of professionals retained
 by the Loan Parties, subject to the Carve-Out, and for certain other Pre-Petition and pre-filing
 expenses that are approved by the Court and in accordance with the Approved Budget. No part
 of the proceeds of any Revolving Credit Loan or any Letter of Credit will be used, whether
 directly or, to the knowledge of any Loan Party, indirectly, (i) for any purpose that entails a
 violation of any of the regulations of the Board, including Regulations U and X, (ii) in
 contravention of the provisions of the applicable Order or the Bankruptcy Code, or (iii) to make
 any payments to a Sanctioned Entity or a Sanctioned Person, to finance any investments in a
 Sanctioned Entity or a Sanctioned Person, to fund any operations of a Sanctioned Entity or a
 Sanctioned Person), or in any other manner that would result in a violation of Sanctions, Anti-
 Corruption Laws or Anti-Money Laundering Laws by any Person.

        SECTION 5.12 Additional Subsidiaries.

         If any Loan Party shall form or directly acquire all or substantially all of the outstanding
 Capital Stock of a Subsidiary after the Closing Date, the Lead Borrower will notify the Agents
 thereof and will cause such Subsidiary to become a Loan Party hereunder and under each
 applicable Security Document in the manner provided therein within 30 calendar days (or such
 longer period as the Administrative Agent may reasonably agree) after such Subsidiary is formed
 or acquired and promptly take such actions to create and perfect Liens on such Subsidiary’s
 assets to secure the Obligations to the extent that such assets constitute Collateral under any
 applicable Security Document or as the Agents or the Required Lenders shall reasonably request;
 provided that no Mortgages shall be required. If any shares of Capital Stock or Indebtedness of
                                                  115

DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                     Document    Page 319 of 366



     any Subsidiary are owned by or on behalf of any Loan Party, such Loan Party will cause such
     shares and promissory notes evidencing such Indebtedness to be pledged to secure the
     Obligations within 30 calendar days (or such longer period as the Administrative Agent may
     reasonably agree) after such Subsidiary is formed or such shares of Capital Stock or
     Indebtedness are acquired.

            SECTION 5.13 Further Assurances.

                (a) Each Loan Party will execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the filing and recording of
financing statements, fixture filings, Mortgages, deeds of trust and other documents), that may be
required under any Applicable Law, or which any Agent or the Required Lenders may reasonably
request, to effectuate the transactions contemplated by the Loan Documents or to grant, preserve,
protect or perfect the Liens created or intended to be created by the Security Documents or the validity
or priority of any such Lien, all at the expense of the Loan Parties.

                (b)    [Reserved].

                (c) To the extent not delivered pursuant to the Pre-Petition Credit Agreement, each
Loan Party shall deliver to the Collateral Agent any and all certificates representing Capital Stock (to
the extent certificated) that are required to be pledged pursuant to the Pledge Agreement, accompanied
by undated stock powers or other appropriate instruments of transfer executed in blank (or any other
documents customary under local law) and instruments evidencing the intercompany Indebtedness
held by such Loan Party and required to be pledged pursuant to the Pledge Agreement, indorsed in
blank to the Collateral Agent.

            SECTION 5.14 Restructuring Advisor and Investment Banker.

                (a) Continue to engage and retain (x) Berkeley Research Group, LLC (“BRG”) or
such other restructuring advisor reasonably acceptable to the Administrative Agent (each, a
“Restructuring Advisor”), and (y) Houlihan Lokey (“Houlihan”) or such other investment banker
reasonably acceptable to the Administrative Agent (each, an “Investment Banker”). The retention of
any Restructuring Advisor and any Investment Banker shall be on terms and conditions (including as
to scope of engagement) reasonably satisfactory to the Administrative Agent. The Administrative
Agent hereby confirms that, as of the Closing Date, the existing engagement of BRG as the
Restructuring Advisor and the existing engagement of Houlihan as Investment Banker shall satisfy the
applicable requirements set forth in this clause (a). The Restructuring Advisor and the Investment
Banker shall be retained by and at the sole cost and expense of the Loan Parties and solely on behalf of
the Loan Parties at all times.

                (b) Cooperate with the Restructuring Advisor and Investment Banker in all material
respects. The Loan Parties hereby (i) authorize the Administrative Agent (or their respective agents or
advisors) to communicate directly with the Restructuring Advisor and Investment Banker regarding
any and all matters related to the Loan Parties and their Affiliates, including, without limitation, all
financial reports and projections developed, reviewed or verified by the Restructuring Advisor or the
Investment Banker and all additional information, reports and statements reasonably requested by the
                                                     116

    DB1/ 117162443.7
   Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 320 of 366



Administrative Agent (it being understood that a Financial Officer of the Lead Borrower will be
invited to participate in such communications), and (ii) authorize and direct each Restructuring
Advisor and Investment Banker to provide the Administrative Agent (or their respective agents or
advisors, including the Agents’ Advisor) with copies of reports and other information or materials
prepared or reviewed by such Restructuring Advisor and Investment Banker as the Administrative
Agent may reasonably request (in each case, subject to protection as necessary in respect of bona fide
attorney-client privilege).

            SECTION 5.15 [Reserved].

            SECTION 5.16 [Reserved].

            SECTION 5.17 DIP Term Loan Facility; Requests for Loans Under DIP Term Loan
    Facility.

              (a) The Borrowers shall receive gross proceeds from the DIP Term Loan under the
DIP Term Loan Facility of not less than $325 million on the Closing Date (which amount may be
reduced by closing date fees and expenses).

               (b) The Loan Parties shall keep and maintain the DIP Term Loan Facility in full force
and effect and use the proceeds of advances thereunder solely for purposes and in amounts (subject to
permitted variances under Section 6.15 hereof) set forth in the Approved Budget and as permitted by
the DIP Term Loan Agreement, DIP Term Loan Documents and the Orders.

              (c) So long as any Pre-Petition Obligations remain outstanding, the proceeds of the
DIP Term Loan Facility shall first be applied to repay the Pre-Petition Obligations (other than L/C
Obligations).

            SECTION 5.18 Lender Calls.

              At the request of a Lender, the Borrower shall hold a weekly update meeting in the form
     of a telephonic conference call with the Required Lenders and/or their legal counsel and financial
     advisor, to discuss the Variance Reports, the Chapter 11 Cases, the financial and operational
     performance of the Loan Parties, and such other related matters as may be reasonably requested
     (such reporting and information delivery requirements, collectively, the “Reporting
     Requirements”) with reasonable advance notice by the Administrative Agent. Such telephonic
     conference calls shall upon request include senior management and advisors of Holdings, the
     Borrower and their Subsidiaries if requested by the Administrative Agent or its advisors.

            SECTION 5.19 Required Milestones.

             The Loan Parties shall comply with all milestones set forth in Schedule 5.19 attached
     hereto (the “Milestones”).

            SECTION 5.20 OFAC; Sanctions.


                                                    117

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 321 of 366



            Each Loan Party will, and will cause each of its Subsidiaries to comply in all material
     respects with all applicable Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.


                                                 ARTICLE VI

                                             Negative Covenants

             Until (i) the Commitments have expired or been terminated, (ii) the principal of and
     interest on each Revolving Credit Loan and all fees and other Obligations (other than contingent
     indemnity obligations with respect to then unasserted claims and the Other Liabilities) shall have
     been paid in full, (iii) all Letters of Credit shall have expired or terminated (or been Cash
     Collateralized in a manner reasonably satisfactory to the Issuing Bank) and (iv) all Outstanding
     Amounts of any L/C Obligations have been reduced to zero (or Cash Collateralized in a manner
     reasonably satisfactory to the Issuing Bank), each Loan Party covenants and agrees with the
     Credit Parties that:

            SECTION 6.01 Indebtedness and Other Obligations.

             No Loan Party will, nor will it permit any Subsidiary of it to, create, incur, assume or
     permit to exist any Indebtedness, except Permitted Indebtedness.

            SECTION 6.02 Liens.

             No Loan Party will, nor will it permit any Subsidiary of it to, create, incur, assume or
     permit to exist any Lien on any property or asset now owned or hereafter acquired by it, except
     Permitted Encumbrances.

            SECTION 6.03 Fundamental Changes.

                (a) No Loan Party will, nor will it permit any Subsidiary of it to, merge into or
consolidate with any other Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that a Loan Party may convert from a corporation or a limited liability
company or vice-versa with prior written notice to the Administrative Agent and completion of know
your customer diligence by the Lenders. No Loan Party will, nor will it permit any Subsidiary of it to,
create any new Subsidiary that is not in existence on the Closing Date or acquire any new Subsidiary.

                (b) No Loan Party will, nor will it permit any Subsidiary of it to, engage, to any
material extent, in any business other than businesses of the type conducted by such Loan Party or
such Subsidiary, as applicable, on the date of execution of this Agreement and businesses reasonably
related thereto and those supportive, complementary or ancillary thereto.

                (c) Holdings shall not, nor shall it permit any of its Subsidiaries directly or indirectly
owning Capital Stock of the Lead Borrower to, (i) engage or commit to engage in any business or
activity other than (A) the ownership of substantially all the outstanding shares of Capital Stock of the
Lead Borrower and activities incidental thereto and (B) the ownership of all the outstanding shares of

                                                      118

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 322 of 366



Capital Stock of other entities created or acquired in a transaction otherwise permitted hereunder and
activities incidental thereto, (ii) own or acquire any assets (other than the outstanding shares of voting
Capital Stock of the Lead Borrower, the cash proceeds of any Restricted Payments permitted by
SECTION 6.06 or all of the outstanding shares of voting Capital Stock of any other entity created or
acquired in a transaction otherwise permitted hereunder), or (iii) incur any Indebtedness or other
liabilities or financial obligations.

            SECTION 6.04 Investments.

            No Loan Party will, nor will it permit any Subsidiary of it to, make or permit to exist any
     Investment, except Permitted Investments.

            SECTION 6.05 Asset Sales.

             No Loan Party will, nor will it permit any Subsidiary of it to, sell, transfer, lease (as
     lessor), license (as licensor), abandon or otherwise voluntarily dispose of any asset, including
     any Capital Stock of another Person, except sales of Inventory and the use of cash or cash
     equivalents in the ordinary course of business, transactions permitted by SECTION 6.03 and
     Permitted Dispositions and the making of Permitted Investments (to the extent such Investment
     would involve a sale, transfer or disposition of any assets).

            SECTION 6.06 Restricted Payments; Certain Payments of Indebtedness.

                (a) No Loan Party will, nor will it permit any Subsidiary of it to, declare or make,
directly or indirectly, any Restricted Payment, except that (a) any Loan Party or any Subsidiary of a
Loan Party may declare and pay cash dividends or make other distributions of property to a Loan Party
and (b) any non-Loan Party may declare and pay cash dividends to any Loan Party to its equity
holders on a pro rata basis.

                (b) No Loan Party will, nor will it permit any Subsidiary of it to, make any payment
or other distribution (whether in cash, securities or other property) of or in respect of principal of or
interest on any Specified Indebtedness, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any Specified Indebtedness except
payments required under the Order with respect to any Specified Indebtedness.

            SECTION 6.07 Transactions with Affiliates.

             No Loan Party will, nor will it permit any Subsidiary of it to, sell, lease or otherwise
     transfer any property or assets to, or purchase, lease or otherwise acquire any property or assets
     from, or otherwise engage in any other transactions with, any of its Affiliates involving
     aggregate payments or consideration in excess of $500,000, except (a) transactions in the
     ordinary course of business that are at prices and on terms and conditions, taken as a whole, not
     less favorable to such Loan Party or such Subsidiary than could be obtained on an arm’s-length
     basis from unrelated third parties, (b) transactions between or among the Loan Parties and/or
     their Subsidiaries not otherwise prohibited hereunder, (c) transactions pursuant to the RSA; (d)
                                                      119

    DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 323 of 366



 payments of indemnities and expense reimbursements under the Management Agreements to the
 extent permitted by the Approved Budget; (e) payment of reasonable compensation to officers
 and employees for services actually rendered to any such Loan Party or any of its Subsidiaries;
 (f) payment of director’s fees, expenses and indemnities permitted by the Approved Budget; (g)
 stock option, stock incentive, equity, bonus and other compensation plans of the Loan Parties
 and their Subsidiaries; (h) employment contracts with officers and management of the Loan
 Parties and their Subsidiaries; (i) the repurchase of equity interests from officers, directors and
 employees to the extent specifically permitted under this Agreement; (j) advances and loans to
 officers and employees of the Loan Parties and their Subsidiaries to the extent specifically
 permitted under this Agreement; (k) Investments consisting of notes from officers, directors and
 employees to purchase equity interests to the extent specifically permitted under this Agreement;
 (l) payments pursuant to the tax sharing agreements among the Loan Parties and their
 Subsidiaries to the extent attributable to the ownership or operations of the Holdings and its
 Subsidiaries; (m) [reserved]; (n) other transactions with Affiliates specifically permitted under
 SECTION 6.01 in connection with clause (c)(i), (ii) and (iv), (l) and (p) of the definition of
 “Permitted Indebtedness,” SECTION 6.04(j) and (n) of the definition of “Permitted
 Investments,” SECTION 6.05 in connection with clause (q) of the definition of “Permitted
 Dispositions” or SECTION 6.06(a)(i); and (o) as set forth on Schedule 6.07.

        SECTION 6.08 Restrictive Agreements.

          No Loan Party will, nor will it permit any Subsidiary of it to, directly or indirectly enter
 into, incur or permit to exist any agreement or other arrangement that prohibits, restricts or
 imposes any condition upon (a) the ability of such Loan Party or such Subsidiary to create, incur
 or permit to exist any Lien upon any of its property or assets in favor of the Collateral Agent or
 (b) the ability of any Subsidiary thereof to pay dividends or other distributions with respect to
 any shares of its Capital Stock to such Loan Party or such Subsidiary or to make or repay loans
 or advances to a Loan Party or to guarantee Indebtedness of the Loan Parties, provided that (i)
 the foregoing shall not apply to restrictions and conditions imposed by Applicable Law, by any
 Loan Document, by any documents in existence on the Closing Date or under any documents
 relating to joint ventures of any Loan Party or any Subsidiary to the extent that such joint
 ventures are not prohibited hereunder, (ii) the foregoing shall not apply to customary restrictions
 and conditions contained in agreements relating to the sale of assets or equity permitted
 hereunder by a Loan Party or a Subsidiary pending such sale, provided such restrictions and
 conditions apply only to the assets of the Loan Party or Subsidiary that are to be sold and such
 sale is permitted hereunder, (iii) clause (a) of the foregoing shall not apply to restrictions or
 conditions imposed by any agreement relating to secured Indebtedness permitted by this
 Agreement if such restrictions or conditions apply only to the property or assets securing such
 Indebtedness, (iv) clause (a) of the foregoing shall not apply to customary provisions in contracts
 or leases restricting the assignment or subleasing or sublicensing thereof, (v) the foregoing shall
 not apply to any agreement related to the Specified Indebtedness or DIP Term Loan Facility, (vi)
 clause (a) of the foregoing shall not apply to licenses or contracts which by the terms of such
 licenses and contracts prohibit the granting of Liens on the rights contained therein, and (vii) the
 foregoing shall not apply to any restrictions in existence prior to the time any such Person
 became a Subsidiary and not created in contemplation of any such acquisition.

                                                 120

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                Document    Page 324 of 366



        SECTION 6.09 Amendment of Material Documents.

         No Loan Party will, nor will it permit any Subsidiary of it to, amend, modify or waive
 any of its rights governing any Indebtedness in any way to (i) increase the rate of or accelerate
 the time for payment of interest on any Indebtedness, (ii) advance the final maturity date of or
 shorten the Weighted Average Life to Maturity of any Indebtedness or (iii) alter the redemption
 provisions or the price or terms at which any Loan Party is required to offer to purchase any
 Indebtedness in any manner materially adverse to the Lenders.

        SECTION 6.10 Fiscal Year.

        No Loan Party will, nor will it permit any Subsidiary of it to, change its Fiscal Year
 without the prior written consent of the Administrative Agent.

        SECTION 6.11 Reclamation Claims.

         No Loan Party shall enter into any agreement to return any of its Inventory to any of its
 creditors for application against any pre-petition Indebtedness, pre-petition trade payables or
 other pre-petition claims under Section 546(c) of the Bankruptcy Code or, except as
 contemplated by or permitted pursuant to a “first day” motion or order, allow any creditor to take
 any setoff or recoupment against any of its pre-petition Indebtedness, pre-petition trade payables
 or other pre-petition claims based upon any such return pursuant to Section 553(b)(1) of the
 Bankruptcy Code or otherwise if, after giving effect to any such agreement, setoff or
 recoupment, the aggregate amount applied to pre-petition Indebtedness, pre-petition trade
 payables and other pre-petition claims subject to all such agreements, setoffs and recoupments
 since the Petition Date would exceed $1,000,000.

        SECTION 6.12 Insolvency Proceeding Claims.

        No Loan Party shall incur, create, assume, suffer to exist or permit any other
 superpriority administrative claim which is pari passu with or senior to the claim of the
 Administrative Agent or the Lenders against the Debtors, except as set forth in the applicable
 Order.

        SECTION 6.13 Bankruptcy Actions.

         No Loan Party shall seek, consent to, or permit to exist, without the prior written consent
 of the Administrative Agent, any order granting authority to take any action that is prohibited by
 the terms of this Agreement, the Order or the other Loan Documents or refrain from taking any
 action that is required to be taken by the terms of this Agreement, the Order or any of the other
 Loan Documents.

        SECTION 6.14 Liquidity.

          The Loan Parties shall not permit Liquidity to be less than $35,000,000 at any time.


                                                 121

DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 325 of 366



            SECTION 6.15 Budget Covenant.

                (a) The Borrower shall not permit actual receipts for Holdings, the Borrower and
their Subsidiaries for any Test Period to be less than 87.5% of budgeted receipts for the corresponding
period in the Approved Budget (the “Permitted Collections Budget Variances”).

               (b) The Borrower shall not permit actual disbursements (excluding professional fees)
for Holdings, the Borrower and their Subsidiaries for any Test Period to be more than 15% greater
than the budgeted disbursements for the corresponding period in the Approved Budget (the “Permitted
Expenditures Budget Variances”).

                (c) Notwithstanding anything to the contrary herein, the Borrower and the
Administrative Agent shall agree to increase the Permitted Expenditures Budget Variances, in the
event that the Debtors are able to more rapidly open store locations than anticipated in the Initial
Budget and the Permitted Collections Budget Variances shall be adjusted accordingly to the extent
agreed.

                                                ARTICLE VII

                                               Events of Default

            SECTION 7.01 Events of Default.

              If any of the following events (“Events of Default”) shall occur:

                      (a)     Any Loan Party shall fail to pay any principal of any Revolving Credit
              Loan or any reimbursement obligation in respect of any Letter of Credit Disbursement
              when and as the same shall become due and payable, whether at the due date thereof or at
              a date fixed for prepayment thereof or by acceleration or otherwise;

                      (b)     Any Loan Party shall fail to pay (i) any interest on or fee with respect to
              any Revolving Credit Loan as the same shall become due and payable under this
              Agreement or any other Loan Document and such failure continues for three () Business
              Days; or (ii) any other amount (other than an amount referred to in SECTION 7.01(a),
              any amount payable for Cash Management Services or Other Liabilities) as the same
              shall become due and payable under this Agreement or any other Loan Document and
              such failure continues for five (5) Business Days;

                      (c)     Any representation or warranty made or deemed made by or on behalf of
              any Loan Party in, or in connection with, any Loan Document or any amendment or
              modification thereof or waiver thereunder (including, without limitation, in any
              Borrowing Base Certificate or any certificate of a Financial Officer accompanying any
              financial statement), shall prove to have been incorrect in any material respect when
              made or deemed made;



                                                      122

    DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                 Document    Page 326 of 366



                  (d)      Any Loan Party shall fail to observe or perform when due any covenant,
          condition or agreement contained in (i) Article VI or Section 5.01(i) and (j), Section
          5.04(b)(i), (ii) Section 5.07 (but only with respect to insurance on the Revolver Priority
          Collateral) after a ten (10) Business Day grace period, (iii) Section 5.01(e) or 5.08(b) (in
          each case, after a five (5) day grace period), (iv) any of Section 2.18, Section 5.01(d), or
          Section 5.11 (provided that, if (A) any such Default described in this clause (iv) is of a
          type that can be cured within five (5) Business Days and (B) such Default could not
          materially adversely impact the Lenders’ Liens on the Collateral, such default shall not
          constitute an Event of Default for five (5) Business Days after the occurrence of such
          Default so long as the Loan Parties are diligently pursuing the cure of such Default), or
          (v) any of Sections 5.14, 5.17, 5.18 or 5.19;

                  (e)    Any Loan Party shall fail to observe or perform when due any covenant,
          condition or agreement contained in any Loan Document (other than those specified in
          Section 7.01(a), Section 7.01(b), Section 7.01(c), or Section 7.01(d)), and such failure
          shall continue unremedied for a period of fifteen (15) days after the earlier of (x) notice
          thereof from the Administrative Agent to the Lead Borrower and (y) a Responsible
          Officer of any Loan Party obtaining actual knowledge thereof;

                   (f)      (i) Any Loan Party shall fail to make any payment (whether of principal,
          interest, letter of credit fees or commitment fees and regardless of amount) in respect of
          any Material Indebtedness when and as the same shall become due and payable and such
          failure shall continue beyond the expiration of any applicable grace or cure period set
          forth in the documents governing such Material Indebtedness, (ii) any event,
          circumstance or condition occurs that, with or without any action on the part of the holder
          or holders of any such Material Indebtedness or any trustee or agent on its or their behalf,
          results in any Material Indebtedness becoming due prior to its scheduled maturity or
          requiring the prepayment, repurchase, redemption or defeasance thereof, prior to its
          scheduled maturity or (iii) any event, circumstance or condition shall have occurred and
          be continuing that enables or permits (with or without the giving of notice) the holder or
          holders of any Material Indebtedness or any trustee or agent on its or their behalf to cause
          any such Material Indebtedness to become due, or to require the prepayment, redemption,
          repurchase or defeasance thereof, prior to its scheduled maturity and any applicable grace
          or cure period set forth in respect of such event, circumstance or condition in the
          documents governing such Material Indebtedness shall have expired; provided that an
          event described in this paragraph shall not at any time constitute an Event of Default if
          the exercise of the rights and remedies by a holder of such Material Indebtedness against
          the obligors thereof is subject to the automatic stay in the Chapter 11 Cases; provided,
          further, that the foregoing proviso shall not apply to the Term Loan DIP Facility;

                   (g)   a Change in Control shall occur;

                   (h)   [Reserved];

                   (i)   [Reserved];

                                                   123

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 327 of 366



                  (j)     Except with respect to matters set forth on Schedule 3.06(a), one or more
          final judgments for the payment of money in an aggregate amount in excess of
          $5,000,000 (or such lesser amount as would reasonably be expected to result in a
          Material Adverse Effect) in excess of insurance coverage (or indemnities from
          indemnitors reasonably satisfactory to the Agents) shall be rendered against any Loan
          Party or any combination of Loan Parties and the same shall remain undischarged for a
          period of forty-five (45) days during which execution shall not be effectively stayed,
          satisfied or bonded or any action shall be legally taken by a judgment creditor to attach or
          levy upon any material assets of any Loan Party to enforce any such judgment;

                   (k)    (A) An ERISA Event shall have occurred that, when taken together with
          all other ERISA Events that have occurred, would reasonably be expected to result in a
          liability of any Loan Party in excess of $5,000,000 or such other amount that would
          reasonably be expected to result in a Material Adverse Effect or (B) the imposition of a
          Lien under Section 412 or 430(k) of the Code or Section 303 or 4068 of ERISA on any
          assets of any Loan Party;

                  (l)    Any challenge by or on behalf of any Loan Party to the validity of any
          Loan Document or the applicability or enforceability of any Loan Document strictly in
          accordance with the subject Loan Document’s terms or which seeks to void, avoid, limit,
          or otherwise adversely affect any security interest created by or in any Loan Document or
          any payment made pursuant thereto, in each case, as to which an order or judgment has
          been entered materially adverse to the Agents and the Lenders;

                 (m)     The Interim Order and the Final Order, as applicable, together with the
          Loan Documents shall cease to create a valid and perfected Lien with such priority
          required by this Agreement and the Order; or

                 (n)     The termination of the Facility Guarantee or any other guaranty of the
          Obligations (except for any release or termination permitted hereunder); or

                  (o)     The provisions of the Intercreditor Arrangement or the Intercreditor
          Acknowledgment shall for any reason be revoked or invalidated, in whole or in part, or
          otherwise cease to be in full force and effect, or any Loan Party, the Pre-Petition Notes
          Trustee, the DIP Term Loan Agent, any lender under the DIP Term Loan Facility or any
          Affiliate of any of the foregoing shall have commenced a suit or an action, including any
          motion or adversary proceeding in the Chapter 11 Cases, contesting in any manner the
          validity or enforceability thereof or deny that it has any further liability or obligation
          thereunder, or the Obligations, for any reason shall not have the priority contemplated by
          this Agreement, the Pre-Petition Credit Agreement, the Intercreditor Arrangement or the
          Intercreditor Acknowledgment; or

                   (p)   The occurrence of any of the following in the Chapter 11 Cases:

                        (i)    the bringing of a motion, taking of any action or the filing of any
          plan of reorganization or disclosure statement attendant thereto by any of the Loan
                                                  124

DB1/ 117162443.7
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                   Document    Page 328 of 366



          Parties or any Subsidiary, in the Chapter 11 Cases: (A) to obtain additional financing
          under Section 364(c) or Section 364(d) of the Bankruptcy Code not otherwise permitted
          pursuant to this Agreement; (B) to grant any Lien other than Permitted Encumbrances
          upon or affecting any Collateral; (C) except as provided in the Interim Order or Final
          Order, as the case may be, to use cash collateral of the Administrative Agent and the
          other Secured Parties or the Pre-Petition Agent and Pre-Petition Lenders under Section
          363(c) of the Bankruptcy Code without the prior written consent of the Administrative
          Agent; or (D) any other action or actions adverse to (x) the Administrative Agent and
          Lenders or Pre-Petition Agent and Pre-Petition Lenders or their rights and remedies
          hereunder, under any other Loan Documents, or their interest in the Collateral or (y) Pre-
          Petition Agent and Pre-Petition Lenders or their rights under the Pre-Petition Credit
          Agreement or the other Pre-Petition Loan Documents or their interest in the Collateral (as
          defined in the Pre-Petition Credit Agreement); or

                           (ii)     (A) the filing by a Loan Party of any plan of reorganization that is
                   not a Plan of Reorganization or disclosure statement attendant thereto, or any
                   direct or indirect amendment to such plan that causes it to no longer be a Plan of
                   Reorganization is not a Plan of Reorganization, (B) the entry of any order
                   terminating any Loan Party’s exclusive right to file a plan of reorganization, or (C)
                   the expiration of any Loan Party’s exclusive right to file a plan of reorganization;
                   or

                           (iii)   the entry of an order in any of the Chapter 11 Cases confirming a
                   plan of reorganization other than a Plan of Reorganization; or

                          (iv)    (A) the entry of an order amending, supplementing, staying,
                   vacating or otherwise modifying the Loan Documents or the Interim Order, the
                   Final Order or the Cash Management Order without the written consent of the
                   Administrative Agent or the Interim Order, the Final Order or the Cash
                   Management Order shall otherwise not be in full force and effect or (B) any Loan
                   Party or any Subsidiary shall fail to comply with the Order in any material respect;
                   or

                          (v)       the payment of, or application for authority to pay, any Pre-Petition
                   claim without Administrative Agent’s consent (which shall be deemed to have
                   been given if the Administrative Agent does not object to a motion filed with the
                   Bankruptcy Court) unless in accordance with the Approved Budget or as provided
                   under a “first day” order; or

                          (vi)     the allowance of any claim or claims under Section 506(c) of the
                   Bankruptcy Code or otherwise against the Administrative Agent, any Lender or
                   any of the Collateral or against the Pre-Petition Agent, any Pre-Petition Lender or
                   any Collateral (as defined in the Pre-Petition Credit Agreement); or

                          (vii)  (A) the appointment of an interim or permanent trustee in the
                   Chapter 11 Cases or the appointment of a trustee receiver or an examiner in the
                                                    125

DB1/ 117162443.7
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                   Document    Page 329 of 366



                   Chapter 11 Cases with expanded powers to operate or manage the financial affairs,
                   the business, or reorganization of the Loan Parties; or (B) the sale without the
                   Administrative Agent’s consent, of all or substantially all of the Debtors’ assets
                   either through a sale under Section 363 of the Bankruptcy Code, through a
                   confirmed plan of reorganization in the Chapter 11 Cases or otherwise that does
                   not result in payment in full in cash of all of the Obligations under this Agreement
                   and all Pre-Petition Obligations at the closing of such sale or initial payment of the
                   purchase price or effectiveness of such plan, as applicable; or

                          (viii) the dismissal of any Chapter 11 Case, or the conversion of any
                   Chapter 11 Case from one under chapter 11 to one under chapter 7 of the
                   Bankruptcy Code or any Loan Party shall file a motion or other pleading seeking
                   the dismissal of the Chapter 11 Cases under Section 1112 of the Bankruptcy Code
                   or otherwise or the conversion of the Chapter 11 Cases to chapter 7 of the
                   Bankruptcy Code; or

                           (ix)     except as provided in or contemplated by the Orders, any Loan
                   Party shall file a motion seeking, or the Court shall enter an order granting, relief
                   from or modifying the Automatic Stay (A) to allow any creditor (other than the
                   Administrative Agent and the DIP Term Loan Agent) to execute upon or enforce a
                   Lien on any Collateral, (B) approving any settlement or other stipulation not
                   approved by the Administrative Agent with any secured creditor of any Loan Party
                   providing for payments as adequate protection or otherwise to such secured
                   creditor, (C) with respect to any Lien on or the granting of any Lien on any
                   Collateral to any federal, state or local environmental or regulatory agency or
                   authority, which in either case involves a claim of $500,000 or more or (D) permit
                   other actions that would have a Material Adverse Effect on the Debtors or their
                   estates (taken as a whole); or

                           (x)     the entry of an order in the Chapter 11 Cases avoiding or
                   permitting recovery of any portion of the payments made on account of the
                   Obligations owing under this Agreement or the other Loan Documents or the Pre-
                   Petition Obligations owing under the Pre-Petition Loan Documents; or

                          (xi)     the failure of any Loan Party to perform any of its obligations
                   under the Interim Order, the Final Order, the Cash Management Order, or any
                   order of the Court approving the Plan of Reorganization in all material respects; or

                          (xii)    the entry of any order of the Court authorizing any claims or
                   charges, other than in respect of this Agreement and the other Loan Documents,
                   the DIP Term Loan Agreement, or as otherwise permitted under the applicable
                   Loan Documents or permitted under the Orders, (A) entitled to superpriority
                   administrative expense claim status in any Chapter 11 Case pursuant to Section
                   364(c)(1) of the Bankruptcy Code pari passu with or senior to the claims of the
                   Administrative Agent and the Secured Parties under this Agreement and the other
                   Loan Documents or (B) granting any Lien on the Collateral having a priority
                                                   126

DB1/ 117162443.7
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                   Document    Page 330 of 366



                   senior to or pari passu with the Liens and security interests granted herein or in the
                   Orders then in effect; or

                          (xiii) the Order shall cease to create a valid and perfected Lien on the
                   Collateral or to be in full force and effect; or

                           (xiv) termination of the RSA other than any automatic termination as a
                   result of the effective date of the Plan of Reorganization; or

                           (xv)    any Loan Party shall seek or support any Person seeking an order
                   in the Chapter 11 Cases (A) charging any of the Collateral under Section 506(c) of
                   the Bankruptcy Code against the Administrative Agent and the Secured Parties or
                   (B) limiting the extension under Section 552(b) of the Bankruptcy Code of the
                   Liens of the Pre-Petition Agent on the Collateral to any proceeds, products,
                   offspring, or profits of the Collateral acquired by any Loan Party after the Petition
                   Date; or

                           (xvi) if the Final Order does not include a waiver, in form and substance
                   satisfactory to the Administrative Agent, of (A) the right to surcharge the
                   Collateral under Section 506(c) of the Bankruptcy Code and (B) any ability to limit
                   the extension under Section 552(b) of the Bankruptcy Code of the Liens of the Pre-
                   Petition Agent on the Collateral to any proceeds, products, offspring, or profits of
                   the Collateral acquired by any Loan Party after the Petition Date; provided that in
                   no event shall a violation of this clause (xv) constitute an Event of Default prior to
                   the entry of the Final Order; or

                          (xvii) an order of the Court shall be entered denying or terminating use of
                   cash collateral by the Loan Parties; or

                            (xviii) any Loan Party shall challenge, support or encourage a challenge
                   of any payments made to the Administrative Agent or any Lender with respect to
                   the Obligations or the Pre-Petition Agent or the Pre-Petition Lenders with respect
                   to the Pre-Petition Obligations, or without the consent of the Administrative Agent,
                   the filing of any motion by the Loan Parties seeking approval of (or the entry of an
                   order by the Court approving) adequate protection to any Pre-Petition Agent or the
                   Pre-Petition Lenders that is inconsistent with the Order; or

                          (xix) without the Administrative Agent’s consent, the entry of any order
                   by the Court granting, or the filing by any Loan Party or any of its Subsidiaries of
                   any motion or other request with the Court (in each case, other than the Orders and
                   motions seeking entry thereof or permitted amendments or modifications thereto)
                   seeking, authority to use any cash proceeds of any of the Collateral without the
                   Administrative Agent’s consent or to obtain any financing under Section 364 of
                   the Bankruptcy Code other than the Loan Documents and the DIP Term Loan
                   Agreement; or

                                                    127

DB1/ 117162443.7
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                   Document    Page 331 of 366



                          (xx)     any Loan Party shall file any motion seeking authority to
                   consummate a sale of assets of the Loan Parties or the Collateral to the extent
                   having a value in excess of $1,000,000 outside the ordinary course of business and
                   not otherwise permitted hereunder; or

                          (xxi)    [reserved]; or

                           (xxii) without the Administrative Agent’s consent, any Loan Party or any
                   Subsidiary thereof shall file any motion or other request with the Court seeking (A)
                   to grant or impose, under Section 364 of the Bankruptcy Code or otherwise, liens
                   or security interests in any DIP Collateral (as defined in the Orders), whether
                   senior or equal to the Agents’ or the DIP Term Loan Lenders’ liens and security
                   interests, except as otherwise provided in the Loan Documents or the Orders; or
                   (B) to modify or affect any of the rights of the Administrative Agent, the Lenders
                   or the DIP Term Loan Lenders under the Orders, the Loan Documents, or the DIP
                   Term Loan Agreement and related documents by any subsequent order entered in
                   the Chapter 11 Cases; or

                            (xxiii) any Loan Party or any Subsidiary thereof shall take any action in
                   support of any matter set forth in this Section 7.01(p) or any other Person shall do
                   so and such application is not contested in good faith by the Loan Parties and the
                   relief requested is granted in an order that is not stayed pending appeal;

 then, and in every such event, and at any time thereafter during the continuance of such event,
 the Administrative Agent may, and at the request of the Required Lenders, shall, by notice to the
 Lead Borrower, subject to the Order and the terms thereof, notwithstanding the provisions of
 Section 362 of the Bankruptcy Code and without notice, application or motion, hearing before,
 or order of the Court, take any or all of the following actions, at the same or different times: (i)
 terminate the Commitments, and thereupon the Commitments shall irrevocably terminate
 immediately; (ii) declare the Obligations owing by such Borrower then outstanding to be due and
 payable in whole, and thereupon the principal of the Revolving Credit Loans and all other
 Obligations so declared to be due and payable, together with accrued interest thereon and all fees
 and other obligations of the Loan Parties accrued hereunder, shall become due and payable
 immediately, without presentment, demand, protest or other notice of any kind, all of which are
 hereby waived by the Loan Parties to the extent permitted by Applicable Law; (iii) require the
 Loan Parties to Cash Collateralize its respective Outstanding Amounts of any L/C Obligations to
 be held and applied in accordance with SECTION 7.03; and/or (iv) declare that the Post-Carve
 Out Trigger Notice Cap (as defined in the Order) has been invoked through the delivery of a
 Carve-Out Trigger Notice (as defined in the Order) to the Loan Parties.

        SECTION 7.02 Remedies on Default.

         In case any one or more of the Events of Default shall have occurred and be continuing,
 and whether or not the maturity of the Obligations shall have been accelerated pursuant hereto,
 the Agents (at the direction of the Required Lenders), subject to the Remedies Notice Period ,
 shall proceed to protect and enforce their rights and remedies under this Agreement or any of the
                                                    128

DB1/ 117162443.7
Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34             Desc Main
                                  Document    Page 332 of 366



 other Loan Documents by suit in equity, action at law or other appropriate proceeding, whether
 for the specific performance of any covenant or agreement contained in this Agreement and the
 other Loan Documents or any instrument pursuant to which the Obligations are evidenced, and,
 if such amount shall have become due, by declaration or otherwise, proceed to enforce the
 payment thereof or any other legal or equitable right of the Secured Parties. No remedy herein is
 intended to be exclusive of any other remedy and each and every remedy shall be cumulative and
 shall be in addition to every other remedy given hereunder or now or hereafter existing at law or
 in equity or by statute or any other provision of law.

          At any hearing during the Remedies Notice Period to contest the enforcement of
 remedies, the only issue that may be raised by any party in opposition thereto shall be whether,
 in fact, an Event of Default has occurred, and the Loan Parties hereby waive their right to and
 shall not be entitled to seek relief, including, without limitation, under Section 105 of the
 Bankruptcy Code, to the extent that such relief would in any way impair or restrict the rights and
 remedies of the Administrative Agent or the Secured Parties, as set forth in this Agreement, the
 applicable Order or other Loan Documents.

        As set forth in and subject to the Order, the Automatic Stay shall be modified and vacated
 to permit the Administrative Agent and the Lenders to exercise all rights and remedies under this
 Agreement, the other Loan Documents or applicable Law, without further notice, motion or
 application to, hearing before, or order from, the Court.

        No remedy herein is intended to be exclusive of any other remedy and each and every
 remedy shall be cumulative and shall be in addition to every other remedy given hereunder or
 now or hereafter existing at law or in equity or by statute or any other provision of Law.

         (a)    Subject to the Remedies Notice Period, the Collateral Agent may exercise any
 other appropriate right or remedy the Bankruptcy Court may fashion, including:

          (i)      foreclosure, sale or disposition of the Collateral;

          (ii)     collection of accounts receivable;

         (iii) seek the appointment of a receiver or keeper to take possession of any Collateral
 and to enforce any of the Collateral Agent’s remedies (for the benefit of the Secured Parties); and

        (iv)    taking any other actions or exercise any other rights or remedies permitted under
 the Orders, the Loan Documents or applicable Law or equity.

         (b)    Each Loan Party further agrees, that, during the continuance of any Event of
 Default, subject to the Remedies Notice Period, (i) at the Collateral Agent’s request, it shall
 assemble the Collateral and make it available to the Collateral Agent at places that the Collateral
 Agent shall reasonably select, whether at such Secured Party’s premises or elsewhere, (ii)
 without limiting the foregoing, the Collateral Agent also has the right to require that each Loan
 Party store and keep any Collateral pending further action by the Collateral Agent and, while any
 such Collateral is so stored or kept, provide such guards and maintenance services as shall be
                                                    129

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                Document    Page 333 of 366



 necessary to protect the same and to preserve and maintain such Collateral in good condition,
 and (iii) until the Collateral Agent is able to sell any Collateral, the Collateral Agent shall have
 the right to hold or use such Collateral to the extent that it deems appropriate for the purpose of
 preserving the Collateral or its value. The Agents shall not have any obligation to any Loan Party
 to maintain or preserve the rights of any Loan Party as against third parties with respect to any
 Collateral while such Collateral is in the possession of any Agent.

         (c)     All of the rights and remedies of the Agents and any other Secured Party under
 any Loan Document shall be cumulative, may be exercised individually or concurrently and not
 exclusive of any other rights or remedies provided by any applicable Law. To the extent it may
 lawfully do so, each Loan Party absolutely and irrevocably waives and relinquishes the benefit
 and advantage of, and covenants not to assert against the Agents or any Lender, any valuation,
 stay, appraisement, extension, redemption or similar laws and any and all rights or defenses it
 may have as a surety, now or hereafter existing, arising out of the exercise by them of any rights
 hereunder. If any notice of a proposed sale or other disposition of any Collateral shall be required
 by law, such notice shall be deemed reasonable and proper if given at least 10 days before such
 sale or other disposition.

         (d)      To the extent that applicable Law imposes duties on the Collateral Agent to
 exercise remedies in a commercially reasonable manner, each Loan Party acknowledges and
 agrees that it is not commercially unreasonable for the Collateral Agent to do any of the
 following:

        (i)     fail to incur significant costs, expenses or other liabilities reasonably deemed as
 such by the Collateral Agent to prepare any Collateral for disposition or otherwise to complete
 raw material or work in process into finished goods or other finished products for disposition;

         (ii)    fail to obtain Permits, or other consents, for access to any Collateral to sell or for
 the collection or sale of any Collateral, or, if not required by applicable Law, fail to obtain
 Permits or other consents for the collection or disposition of any Collateral;

        (iii) fail to exercise remedies against account debtors or other Persons obligated on
 any Collateral or to remove Liens on any Collateral or to remove any adverse claims against any
 Collateral;

         (iv)   advertise dispositions of any Collateral through publications or media of general
 circulation, whether or not such Collateral is of a specialized nature or to contact other Persons,
 whether or not in the same business as any Loan Party, for expressions of interest in acquiring
 any such Collateral;

         (v)      exercise collection remedies against account debtors and other Persons obligated
 on any Collateral, directly or through the use of collection agencies or other collection
 specialists, hire one or more professional auctioneers to assist in the disposition of any Collateral,
 whether or not such Collateral is of a specialized nature or, to the extent deemed appropriate by
 the Collateral Agent, obtain the services of other brokers, investment bankers, consultants and
 other professionals to assist the Collateral Agent in the collection or disposition of any
                                                  130

DB1/ 117162443.7
    Case 20-34656-KRH               Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                          Document    Page 334 of 366



         Collateral, or utilize internet sites that provide for the auction of assets of the types included in
         the Collateral or that have the reasonable capacity of doing so, or that match buyers and sellers of
         assets to dispose of any Collateral;

                  (vi)     dispose of assets in wholesale rather than retail markets;

                  (vii)    disclaim disposition warranties, such as title, possession or quiet enjoyment; or

                 (viii) purchase insurance or credit enhancements to insure the Collateral Agent against
         risks of loss, collection or disposition of any Collateral or to provide to the Collateral Agent a
         guaranteed return from the collection or disposition of any Collateral.

                Notwithstanding anything contained herein or in any other Loan Document to the
         contrary, the Loan Parties hereby waive any right to seek relief under the Bankruptcy Code,
         including under section 105 thereof, to the extent such relief would restrict or impair the rights
         and remedies of the Agents and the Lenders set forth in the Orders and in the Loan Documents.

                SECTION 7.03 Application of Proceeds.

                After the occurrence and during the continuance of (i) any Cash Dominion Event or (ii)
         any Event of Default and acceleration of the Obligations, all proceeds realized from any Loan
         Party or on account of any Collateral owned by a Loan Party or, without limiting the foregoing,
         on account of any Prepayment Event, any payments in respect of any Obligations and all
         proceeds of the Collateral, shall be applied in the following order:

              (a) FIRST, ratably to pay the Obligations in respect of any Credit Party Expenses,
indemnities and other amounts then due to the Agents until paid in full (other than contingent
obligations);

               (b) SECOND, ratably to pay any Credit Party Expenses and indemnities, and to pay
any fees then due to the Lenders, until paid in full;

                    (c)    THIRD, ratably to pay interest accrued in respect of the Obligations until paid in
full;

                (d)        FOURTH, ratably to pay principal due in respect of the Revolving Credit Loans
until paid in full;

               (e) FIFTH, to the Administrative Agent, to be held by the Administrative Agent, for
the ratable benefit of the Issuing Bank and the Lenders, to Cash Collateralize that portion of L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit;

               (f) SIXTH, ratably to pay outstanding Obligations with respect to Cash Management
Services furnished to any Loan Party;

              (g) SEVENTH, ratably to pay any other outstanding Obligations (including any Bank
Products and any other outstanding Other Liabilities); and
                                                    131

        DB1/ 117162443.7
   Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                     Document    Page 335 of 366



             (h)       EIGHTH, to the Lead Borrower or such other Person entitled thereto under
Applicable Law.

                                               ARTICLE VIII

                                                 The Agents

            SECTION 8.01 Appointment and Administration by Administrative Agent.

             Each Credit Party hereby irrevocably designates Wells Fargo as Administrative Agent
     under this Agreement and the other Loan Documents. The general administration of the Loan
     Documents shall be by the Administrative Agent. The Credit Parties each hereby (a) irrevocably
     authorizes the Administrative Agent (i) to enter into the Loan Documents to which it is a party,
     and (ii) at its discretion, to take or refrain from taking such actions as agent on its behalf and to
     exercise or refrain from exercising such powers under the Loan Documents as are delegated by
     the terms hereof or thereof, as appropriate, together with all powers reasonably incidental
     thereto, and (b) agrees and consents to all of the provisions of the Security Documents. The
     Administrative Agent shall have no duties or responsibilities except as set forth in this
     Agreement and the other Loan Documents, nor shall it have any fiduciary relationship with any
     other Credit Party, and no implied covenants, responsibilities, duties, obligations, or liabilities
     shall be read into the Loan Documents or otherwise exist against the Administrative Agent.
     Without limiting the generality of the foregoing, each Lender hereby authorizes the
     Administrative Agent to consent, on behalf of each Lender, to the Interim Order and the Final
     Order, each to be negotiated between the Loan Parties, the Administrative Agent, certain other
     parties and the statutory committees appointed pursuant to Sections 327 and 1103 of the
     Bankruptcy Code.

            SECTION 8.02 Appointment of Collateral Agent.

              Each Secured Party hereby irrevocably designates Wells Fargo as Collateral Agent under
     this Agreement and the other Loan Documents. The Secured Parties each hereby (i) irrevocably
     authorizes the Collateral Agent (x) to enter into the Loan Documents to which it is a party, and
     (y) at its discretion, to take or refrain from taking such actions as agent on its behalf and to
     exercise or refrain from exercising such powers under the Loan Documents as are delegated by
     the terms hereof or thereof, as appropriate, together with all powers reasonably incidental
     thereto, and (ii) agrees and consents to all of the provisions of the Security Documents. All
     Collateral shall be held or administered by the Collateral Agent (or its duly-appointed agent) for
     its own benefit and for the ratable benefit of the other Credit Parties. Any proceeds received by
     the Collateral Agent from the foreclosure, sale, lease or other disposition of any of the Collateral
     and any other proceeds received pursuant to the terms of the Security Documents or the other
     Loan Documents shall be paid over to the Administrative Agent for application as provided in
     this Agreement and the other Loan Documents. The Collateral Agent shall have no duties or
     responsibilities except as set forth in this Agreement and the other Loan Documents, nor shall it
     have any fiduciary relationship with any other Secured Party, and no implied covenants,
     responsibilities, duties, obligations, or liabilities shall be read into the Loan Documents or
     otherwise exist against the Collateral Agent.
                                                         132

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 336 of 366



            SECTION 8.03 Sharing of Excess Payments.

              If at any time or times any Secured Party shall receive (i) by payment, foreclosure, setoff,
     banker’s lien, counterclaim, or otherwise, or any payments with respect to the Obligations owing
     to such Secured Party arising under, or relating to, this Agreement or the other Loan Documents,
     or (ii) payments from the Administrative Agent in excess of such Secured Party’s ratable portion
     of all such distributions by the Administrative Agent, such Secured Party shall promptly (1) turn
     the same over to the Administrative Agent, in kind, and with such endorsements as may be
     required to negotiate the same to the Administrative Agent, or in same day funds, as applicable,
     for the account of all of the Secured Parties and for application to the Obligations in accordance
     with the applicable provisions of this Agreement, or (2) purchase, without recourse or warranty,
     an undivided interest and participation in the Obligations owed to the other Secured Parties so
     that such excess payment received shall be applied ratably as among the Secured Parties in
     accordance with the provisions of SECTION 2.17 or SECTION 7.03, as applicable; provided,
     however, that if all or part of such excess payment received by the purchasing party is thereafter
     recovered from it, those purchases of participations shall be rescinded in whole or in part, as
     applicable, and the applicable portion of the purchase price paid therefor shall be returned to
     such purchasing party, but without interest except to the extent that such purchasing party is
     required to pay interest in connection with the recovery of the excess payment. In no event shall
     the provisions of this paragraph be construed to apply to any payment made by the Loan Parties
     pursuant to and in accordance with the express terms of this Agreement or any other Loan
     Document or any payment obtained by a Lender as consideration for the assignment of or sale of
     a participation in any of its Revolving Credit Loans or participations in drawings under Letters of
     Credit to any assignee or participant, other than to the Loan Parties or any Affiliate(s) thereof (as
     to which the provisions of this paragraph shall apply).

            SECTION 8.04 Agreement of Applicable Lenders.

             Upon any occasion requiring or permitting an approval, consent, waiver, election or other
     action on the part of the Applicable Lenders, action shall be taken by each Agent for and on
     behalf or for the benefit of all Credit Parties upon the direction of the Applicable Lenders, and
     any such action shall be binding on all Credit Parties. No amendment, modification, consent, or
     waiver shall be effective except in accordance with the provisions of SECTION 9.02.

            SECTION 8.05 Liability of Agents.

                (a) The Agents, when acting on behalf of the Credit Parties, may execute any of their
respective duties under this Agreement or any of the other Loan Documents by or through any of their
respective officers, agents and employees, and no Agent nor any of their respective directors, officers,
agents or employees shall be liable to any other Secured Party for any action taken or omitted to be
taken in good faith, or be responsible to any other Secured Party for the consequences of any oversight
or error of judgment, or for any loss, except to the extent of any liability imposed by law by reason of
such Agent’s own gross negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision). No Agent nor any of their respective directors,
officers, agents and employees shall in any event be liable to any other Secured Party for any action
taken or omitted to be taken by it pursuant to instructions received by it from the Applicable Lenders,
                                                       133

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                    Document    Page 337 of 366



or in reliance upon the advice of counsel selected by it. Without limiting the foregoing no Agent, nor
any of their respective directors, officers, employees, or agents shall be: (i) responsible to any other
Secured Party for the due execution, validity, genuineness, effectiveness, sufficiency, or enforceability
of, or for any recital, statement, warranty or representation in, this Agreement, any other Loan
Document or any related agreement, document or order; (ii) required to ascertain or to make any
inquiry concerning the performance or observance by any Loan Party of any of the terms, conditions,
covenants, or agreements of this Agreement or any of the Loan Documents; (iii) responsible to any
other Secured Party for the state or condition of any properties of the Loan Parties or any other obligor
hereunder constituting Collateral for the Obligations or any information contained in the books or
records of the Loan Parties; (iv) responsible to any other Secured Party for the validity, enforceability,
collectibility, effectiveness or genuineness of this Agreement or any other Loan Document or any
other certificate, document or instrument furnished in connection therewith; or (v) responsible to any
other Secured Party for the validity, priority or perfection of any Lien securing or purporting to secure
the Obligations or for the value or sufficiency of any of the Collateral.

               (b) The Agents may execute any of their duties under this Agreement or any other
Loan Document by or through their agents or attorneys-in-fact, and shall be entitled to the advice of
counsel concerning all matters pertaining to its rights and duties hereunder or under the other Loan
Documents. The Agents shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by them with reasonable care.

               (c) None of the Agents nor any of their respective directors, officers, employees, or
agents shall have any responsibility to any Loan Party on account of the failure or delay in
performance or breach by any other Secured Party (other than by each such Agent in its capacity as a
Lender) of any of its respective obligations under this Agreement or any of the other Loan Documents
or in connection herewith or therewith.

                (d) The Agents shall be entitled to rely, and shall be fully protected in relying, upon
any notice, consent, certificate, affidavit, or other document or writing believed by them to be genuine
and correct and to have been signed, sent or made by the proper person or persons, and upon the
advice and statements of legal counsel (including, without, limitation, counsel to the Loan Parties),
independent accountants and other experts selected by any Loan Party or any Secured Party. The
Agents shall be fully justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless they shall first receive such advice or concurrence of the Applicable
Lenders as they deem appropriate or they shall first be indemnified to their satisfaction by the other
Secured Parties against any and all liability and expense which may be incurred by them by reason of
the taking or failing to take any such action.

            SECTION 8.06 Notice of Default.

             No Agent shall be deemed to have knowledge or notice of the occurrence of any Default
     or Event of Default unless such Agent has actual knowledge of the same or has received notice
     from a Secured Party or Loan Party referring to this Agreement, describing such Default or
     Event of Default and stating that such notice is a “notice of default”. In the event that an Agent
     obtains such actual knowledge or receives such a notice, such Agent shall give prompt notice
     thereof to each of the other Secured Parties. Upon the occurrence of an Event of Default, the
                                                     134

    DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 338 of 366



 Agents shall (subject to the provisions of SECTION 9.02) take such action with respect to such
 Default or Event of Default as shall be reasonably directed by the Required Lenders. Unless and
 until the Agents shall have received such direction, the Agents may (but shall not be obligated
 to) take such action, or refrain from taking such action, with respect to any such Default or Event
 of Default as they shall deem advisable in the best interest of the Secured Parties. In no event
 shall the Agents be required to comply with any such directions to the extent that the Agents
 believe that their compliance with such directions would be unlawful.

        SECTION 8.07 Credit Decisions.

         Each Secured Party (other than the Agents) acknowledges that it has, independently and
 without reliance upon the Agents or any other Secured Party, and based on the financial
 statements prepared by the Loan Parties and such other documents and information as it has
 deemed appropriate, made its own credit analysis and investigation into the business, assets,
 operations, property, and financial and other condition of the Loan Parties and has made its own
 decision to enter into this Agreement and the other Loan Documents. Each Credit Party (other
 than the Agents) also acknowledges that it will, independently and without reliance upon the
 Agents or any other Secured Party, and based on such documents and information as it shall
 deem appropriate at the time, continue to make its own credit decisions in determining whether
 or not conditions precedent to closing any Revolving Credit Loan hereunder have been satisfied
 and in taking or not taking any action under this Agreement and the other Loan Documents.

        SECTION 8.08 Reimbursement and Indemnification.

         Without limiting the obligations of the Loan Parties hereunder, each Secured Party (other
 than the Agents) agrees to (i) reimburse the Agents for such Secured Party’s pro rata share of all
 Obligations held by such Secured Party of (x) any expenses and fees incurred by any Agent for
 the benefit of Secured Parties under this Agreement and any of the other Loan Documents or any
 other agreement or instrument contemplated hereby or thereby, including, without limitation,
 reasonable counsel fees and compensation of agents and employees paid for services rendered on
 behalf of the Secured Parties, and any other expense incurred in connection with the operations
 or enforcement thereof not reimbursed by the Loan Parties, and (y) any expenses of any Agent
 incurred for the benefit of the Secured Parties that the Loan Parties have agreed to reimburse
 pursuant to this Agreement or any other Loan Document and have failed to so reimburse, and (ii)
 indemnify and hold harmless each Agent and any of their respective directors, officers,
 employees, or agents, on demand, in the amount of such Secured Party’s pro rata share of all
 Obligations held by such Secured Party, from and against any and all liabilities, obligations,
 losses, damages, penalties, actions, judgments, suits, costs, expenses, or disbursements of any
 kind or nature whatsoever which may be imposed on, incurred by, or asserted against it or any
 Secured Party in any way relating to or arising out of this Agreement or any of the other Loan
 Documents or any other agreement or instrument contemplated hereby or thereby or any action
 taken or omitted by it or any of them under this Agreement or any of the other Loan Documents
 or any other agreement or instrument contemplated hereby or thereby to the extent not
 reimbursed by the Loan Parties, including, without limitation, costs of any suit initiated by each
 Agent against any Secured Party (except such as shall have been determined by a court of
 competent jurisdiction or another independent tribunal having jurisdiction by final and non-
                                                  135

DB1/ 117162443.7
Case 20-34656-KRH        Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                               Document    Page 339 of 366



 appealable judgment to have resulted from the gross negligence or willful misconduct of such
 Agent); provided, however, that the unreimbursed expense or indemnified loss, claim, damage,
 liability or related expense, as the case may be, was incurred by or asserted against such Secured
 Party in its capacity as such. The provisions of this SECTION 8.08 shall survive the repayment
 of the Obligations and the termination of the Commitments.

        SECTION 8.09 Rights of Agents.

          It is understood and agreed that the Agents shall have the same rights and powers
 hereunder (including the right to give such instructions) as the other Lenders and may exercise
 such rights and powers, as well as their rights and powers under other agreements and
 instruments to which they are or may be party, and engage in other transactions with the Loan
 Parties, as though they were not the Agents. Each Agent and their respective Affiliates may
 accept deposits from, lend money to, and generally engage in any kind of commercial or
 investment banking, trust, advisory or other business with the Loan Parties and their Affiliates as
 if it were not an Agent thereunder.

        SECTION 8.10 Notice of Transfer.

         The Administrative Agent may deem and treat a Lender party to this Agreement as the
 owner of such Lender’s portion of the Obligations for all purposes, unless and until, and except
 to the extent, an Assignment and Acceptance shall have become effective as set forth in
 SECTION 9.04.

        SECTION 8.11 Successor Agents.

          Any Agent may resign at any time by giving thirty (30) Business Days’ written notice
 thereof to the other Secured Parties and the Lead Borrower upon the occurrence and during the
 continuation of an Event of Default. Upon any such resignation of an Agent, the Required
 Lenders shall have the right to appoint a successor Agent, which, so long as there is no Event of
 Default, shall be reasonably satisfactory to the Lead Borrower (whose consent in any event shall
 not be unreasonably withheld or delayed). If no successor Agent shall have been so appointed
 by the Required Lenders and/or none shall have accepted such appointment within thirty (30)
 days after the retiring Agent’s giving of notice of resignation, the retiring Agent may, on behalf
 of the other Secured Parties, appoint a successor Agent which shall be a commercial bank (or
 affiliate thereof) organized under the laws of the United States of America or of any State thereof
 and having a combined capital and surplus of a least $1,000,000,000, or capable of complying
 with all of the duties of such Agent hereunder (in the opinion of the retiring Agent and as
 certified to the other Secured Parties in writing by such successor Agent) which, so long as there
 is no Event of Default, shall be reasonably satisfactory to the Lead Borrower (whose consent
 shall not in any event be unreasonably withheld or delayed). Upon the acceptance of any
 appointment as Agent by a successor Agent, such successor Agent shall thereupon succeed to
 and become vested with all the rights, powers, privileges and duties of the retiring Agent and the
 retiring Agent shall be discharged from its duties and obligations under this Agreement. After
 any retiring Agent’s resignation hereunder as such Agent, the provisions of this Article VIII shall

                                                136

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                 Document    Page 340 of 366



 inure to its benefit as to any actions taken or omitted to be taken by it while it was such Agent
 under this Agreement.

        SECTION 8.12 Relation Among the Lenders.

        The Lenders are not partners or co-venturers, and no Lender shall be liable for the acts or
 omissions of, or (except as otherwise set forth herein in case of any Agent) authorized to act for,
 any other Lender.

        SECTION 8.13 Reports and Financial Statements.

          By signing this Agreement, each Lender:

                  (a)  agrees to furnish the Administrative Agent on the first day of each month
          with a summary of all Other Liabilities due or to become due to such Lender;

                    (b)  is deemed to have requested that the Agents furnish such Lender, promptly
          after they become available, copies of (i) all financial statements required to be delivered
          by Holdings under SECTIONS 5.01(a) through and including 5.01(e), (ii) all Borrowing
          Base Certificates required to be delivered by the Lead Borrower under SECTION 5.01(f),
          (iii) all commercial finance examinations and appraisals of the Collateral received by the
          Agents (collectively, the “Reports”) (and the Agents agree to furnish such Reports
          promptly to the Lenders, which Reports may be furnished in accordance with the final
          paragraph of SECTION 5.01) and (iv) upon request, all monthly statement of accounts or
          inventory reporting submitted in support of the Borrowing Base Certificates;

                 (c)     expressly agrees and acknowledges that no Agent makes any
          representation or warranty as to the accuracy of the Reports, and shall not be liable for
          any information contained in any Report;

                  (d)     expressly agrees and acknowledges that the Reports are not
          comprehensive audits or examinations, that the Agents or any other party performing any
          audit or examination will inspect only specific information regarding the Loan Parties
          and will rely significantly upon the Loan Parties’ books and records, as well as on
          representations of the Loan Parties’ personnel;

                  (e)     agrees to keep all Reports confidential and strictly for its internal use, and
          not to distribute except to its participants, or use any Report in any other manner; and

                 (f)     without limiting the generality of any other indemnification provision
          contained in this Agreement, agrees: (i) to hold each Agent and any such other Lender
          preparing a Report harmless from any action the indemnifying Lender may take or
          conclusion the indemnifying Lender may reach or draw from any Report in connection
          with any Credit Extensions that the indemnifying Lender has made or may make to the
          Borrowers, or the indemnifying Lender’s participation in, or the indemnifying Lender’s
          purchase of, a Revolving Credit Loan or Revolving Credit Loans of the Borrowers; and

                                                   137

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                 Document    Page 341 of 366



          (ii) to pay and protect, and indemnify, defend, and hold each Agent and any such other
          Lender preparing a Report harmless from and against, the claims, actions, proceedings,
          damages, costs, expenses, and other amounts (including reasonable attorney costs)
          incurred by the Agents and any such other Lender preparing a Report as the direct or
          indirect result of any third parties who might obtain all or part of any Report through the
          indemnifying Lender in violation of the terms hereof.

        SECTION 8.14 Agency for Perfection.

         Each Lender hereby appoints each other Lender as agent for the purpose of perfecting
 Liens for the benefit of the Agents and the Secured Parties, in assets which, in accordance with
 Article 9 of the UCC or any other Applicable Law of the United States of America can be
 perfected only by possession. Should any Secured Party (other than an Agent) obtain possession
 of any such Collateral, such Secured Party shall notify the Collateral Agent thereof, and,
 promptly upon the Collateral Agent’s request therefor shall deliver such Collateral to the
 Collateral Agent, or otherwise deal with such Collateral in accordance with the Collateral
 Agent’s instructions.

        SECTION 8.15 Reserved.

        SECTION 8.16 Collateral Matters.

                  (a)     The Lenders hereby irrevocably authorize the Collateral Agent to release
          any Lien upon any Collateral (i) upon the termination of the Commitments and
          indefeasible payment and satisfaction in full in cash of all Obligations (other than
          contingent indemnity obligations with respect to then unasserted claims), all Letters of
          Credit shall have expired or terminated (or been collateralized in a manner satisfactory to
          the applicable Issuing Bank) and all Outstanding Amounts of any L/C Obligations have
          been reduced to zero (or collateralized in a manner satisfactory to the applicable Issuing
          Bank), or (ii) constituting property being sold, transferred or disposed of in a Permitted
          Disposition upon receipt by the Administrative Agent of the Net Proceeds thereof to the
          extent required by this Agreement. Except as provided above, the Collateral Agent will
          not release any of the Collateral Agent’s Liens without the prior written authorization of
          the Applicable Lenders. Upon request by any Agent or any Loan Party at any time, the
          Lenders will confirm in writing the Collateral Agent’s authority to release any Liens
          upon particular types or items of Collateral pursuant to this SECTION 8.16.

                   (b)     Upon at least two (2) Business Days’ prior written request by the Lead
          Borrower, the Collateral Agent shall (and is hereby irrevocably authorized by the Lenders
          to) execute such documents as may be necessary to evidence the release of the Liens
          upon any Collateral described in SECTION 8.16(a); provided, however, that (i) the
          Collateral Agent shall not be required to execute any such document on terms which, in
          its reasonable opinion, would, under Applicable Law, expose the Collateral Agent to
          liability or create any obligation or entail any adverse consequence other than the release
          of such Liens without recourse or warranty, and (ii) such release shall not in any manner
          discharge, affect or impair the Obligations or any Liens (other than those expressly being
                                                  138

DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                 Document    Page 342 of 366



          released) upon (or obligations of any Loan Party in respect of) all interests retained by
          any Loan Party, including (without limitation) the proceeds of any sale, all of which shall
          continue to constitute part of the Collateral.

                                            ARTICLE IX

                                            Miscellaneous

        SECTION 9.01 Notices.

         Except in the case of notices and other communications expressly permitted to be given
 by telephone or electronically, all notices and other communications provided for herein shall be
 in writing and shall be delivered by hand or overnight courier service, mailed by certified or
 registered mail or sent by telecopy or e-mail, as follows:

                 (a)     if to any Loan Party, to it at Guitar Center, Inc., 5795 Lindero Canyon
          Road, Westlake Village, California 91362, Attention: Tim Martin (Telecopy No.
          (818) 735-8833, E-Mail: tim.martin@guitarcenter.com) and Michael Pendleton
          (Telecopy No. (818) 735-8833, E-Mail: mpendleton@guitarcenter.com), with copies to
          each of Ares Management LLC, 2000 Avenue of the Stars, 12th Floor, Los Angeles,
          California 90067, Attention: Adam Stein (Telecopy No. (310) 201-4170, E-Mail:
          stein@aresmgmt.com, and Milbank LLP, 55 Hudson Yards, New York, NY, 10001,
          Attention: Al Pisa (Telephone: (212) 530-5319, E-Mail: apisa@milbank.com);

                 (b)    if to the Administrative Agent or the Collateral Agent to Wells Fargo
          Bank, National Association, 125 High Street, Boston, Massachusetts 02110, Attention:
          Danielle Baldinelli (Telecopy No. (888) 353-3045, E-Mail:
          Danielle.M.Baldinelli@wellsfargo.com), with a copy to Morgan, Lewis & Bockius LLP,
          One Federal Street, Boston, Massachusetts 02110, Attention: Marjorie S. Crider, Esquire
          (Telecopy No. (617) 341-7701, E-Mail: marjorie.crider@morganlewis.com);

                  (c)    if to any other Credit Party, to it at its address (or telecopy number or
          electronic mail address) set forth on the signature pages hereto or on any Assignment and
          Acceptance.

         Notwithstanding the foregoing, any notice hereunder sent by e-mail shall be solely for the
 distribution of (i) routine communications such as financial statements and (ii) documents and
 signature pages for execution by the parties hereto, and for no other purpose. Any party hereto
 may change its address or telecopy number for notices and other communications hereunder by
 notice to the other parties hereto. All notices and other communications given to any party
 hereto in accordance with the provisions of this Agreement shall be deemed to have been given
 on the date of receipt.




                                                  139

DB1/ 117162443.7
    Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                      Document    Page 343 of 366



            SECTION 9.02 Waivers; Amendments.

                (a) No failure or delay by any Credit Party in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of steps to enforce such a
right or power, preclude any other or further exercise thereof or the exercise of any other right or
power. The rights and remedies of the Credit Parties hereunder and under the other Loan Documents
are cumulative and are not exclusive of any other rights or remedies that they would otherwise have.
No waiver of any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by SECTION 9.02(b), and
then such waiver or consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a Revolving Credit Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any Default or Event of Default,
regardless of whether any Credit Party may have had notice or knowledge of such Default or Event of
Default at the time.

                (b) Except as otherwise specifically provided herein, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in writing entered into
by the Loan Parties and the Required Lenders or, in the case of any other Loan Document, pursuant to
an agreement or agreements in writing entered into by the Agent(s) and the Loan Parties that are
parties thereto, in each case (other than the Fee Letter) with the consent of the Required Lenders;
provided, however, that no such waiver, amendment, modification or other agreement shall:

                             (i)   Increase the Commitment of any Lender without the prior written
              consent of such Lender;

                              (ii)    Without:

                                      (A)      the prior written Unanimous Consent of all Lenders directly
                       adversely affected thereby, reduce the principal amount of any Obligation or
                       reduce the rate of interest thereon (other than the waiver of the Default Rate), or
                       reduce any fees payable under the Loan Documents (it being understood that a
                       waiver of a Default shall not constitute a reduction of interest for purposes of this
                       Section);

                                      (B)      the prior written Unanimous Consent of all Lenders directly
                       adversely affected thereby, postpone the scheduled date of payment of any
                       interest on any Obligation or any fees payable under the Loan Documents, or
                       reduce the amount of, waive or excuse any such payment (provided that a waiver
                       of a Default shall not constitute a reduction, excuse or waiver of interest for
                       purposes of this Section), or postpone the expiration of the Commitments or
                       postpone the Maturity Date;

                                      (C)    the prior written Unanimous Consent of all Lenders, except
                       for Permitted Dispositions or for Collateral releases as provided in SECTION
                                                       140

    DB1/ 117162443.7
   Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                      Document    Page 344 of 366



                       8.16 and for mergers, consolidations, liquidations and dissolutions permitted
                       under SECTION 6.03, release all or substantially all of the Collateral from the
                       Liens of the Security Documents or release all or substantially all of the Facility
                       Guarantors from their respective obligations under their Facility Guarantee or
                       substantially limit their liability in respect of such Facility Guarantee;

                                       (D)    the prior written consent of the Supermajority Required
                       Lenders, change the definition of the terms “Excess Availability” or “Borrowing
                       Base” or any component definition thereof if as a result thereof the amounts
                       available to be borrowed by the Loan Parties would be increased, provided that
                       the foregoing shall not limit the discretion of the Administrative Agent to change,
                       establish or eliminate any Reserves or to add Inventory, Accounts and Credit Card
                       Receivables acquired in a Permitted Acquisition to the Borrowing Base as
                       provided herein;

                                       (E)    the prior written Unanimous Consent of all Lenders, except
                       in connection with Permitted Dispositions and mergers, consolidations,
                       liquidations and dissolutions permitted under SECTION 6.03, release any Loan
                       Party from its obligations under any Loan Document, or limit its liability in
                       respect of such Loan Document;

                                      (F)    the prior written Unanimous Consent of all Lenders,
                       change any of the provisions of SECTION 8.03; or

                                      (G)    the prior written Unanimous Consent of all Lenders,
                       change any of the provisions of this SECTION 9.02(b) or the definitions of
                       “Required Lenders”, “Supermajority Required Lenders” or any other provision of
                       any Loan Document specifying the number or percentage of Lenders required to
                       waive, amend or modify any rights thereunder or make any determination or grant
                       any consent thereunder;

                            (iii)    Without prior written consent of the Agents or the Issuing Banks,
              as the case may be, affect the rights or duties of the Agents or the Issuing Banks.

                 (c) Notwithstanding anything to the contrary contained in this SECTION 9.02, in the
event that the Lead Borrower shall request that this Agreement or any other Loan Document be
modified, amended or waived in a manner which would require the consent of the Supermajority
Required Lenders, all Lenders or all directly adversely affected Lenders pursuant to SECTION 9.02(b)
and such modification, amendment or waiver is approved by the Lenders holding at least 50% of the
aggregate Commitments held by the Supermajority Required Lenders, all Lenders or all directly
adversely affected Lenders (as applicable) or, if Commitments have been terminated, at least 50% of
the aggregate outstanding Credit Extensions held by the Supermajority Required Lenders, all Lenders
or all directly adversely affected Lenders (as applicable) (such Lender or Lenders collectively, the
“Threshold Lenders”), but not by the requisite percentage of the Supermajority Required Lenders, all
the Lenders or all the directly adversely affected Lenders (as applicable), the Lead Borrower and the
Administrative Agent shall be permitted to amend this Agreement without the consent of the requisite
                                                        141

    DB1/ 117162443.7
    Case 20-34656-KRH           Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                      Document    Page 345 of 366



Lender or Lenders which did not agree to the modification or amendment requested by the Lead
Borrower (such Lender or Lenders, collectively the “Minority Lenders”) subject to the Lead Borrower
or (in its sole discretion) the Administrative Agent providing for (i) the termination of the
Commitment of each of the Minority Lenders, (ii) the addition to this Agreement of one or more other
financial institutions which would qualify as an Eligible Assignee, subject to the reasonable approval
of the Administrative Agent, or an increase in the Commitment of one or more of the Threshold
Lenders, so that the Total Commitments after giving effect to such amendment shall be in the same
amount as the aggregate Commitments immediately before giving effect to such amendment, (iii) if
any Revolving Credit Loans are outstanding at the time of such amendment, the making of such
additional Revolving Credit Loans by such new or increasing Lender or Lenders, as the case may be,
as may be necessary to repay in full the outstanding Revolving Credit Loans (including principal,
interest, fees and other amounts due and owing under the Loan Documents) of the Minority Lenders
immediately before giving effect to such amendment and (iv) such other modifications to this
Agreement or the Loan Documents as may be appropriate and incidental to the foregoing.

                 (d) Further, notwithstanding anything to the contrary contained in this SECTION
9.02, if following the Closing Date, the Administrative Agent and the Lead Borrower shall have
jointly identified an obvious error or any error or omission of a technical or immaterial nature, in each
case, in any provision of the Loan Documents, then the Administrative Agent and the Lead Borrower
shall be permitted to amend such provision and such amendment shall become effective without any
further action or consent of any other party to any Loan Documents if the same is not objected to in
writing by the Required Lenders within five (5) Business Days following receipt of notice thereof.

                (e) No notice to or demand on any Loan Party shall entitle any Loan Party to any
other or further notice or demand in the same, similar or other circumstances. Each holder of a Note
shall be bound by any amendment, modification, waiver or consent authorized as provided herein,
whether or not a Note shall have been marked to indicate such amendment, modification, waiver or
consent and any consent by a Lender, or any holder of a Note, shall bind any Person subsequently
acquiring a Note, whether or not a Note is so marked. No amendment to this Agreement or any other
Loan Document shall be effective against any Loan Party unless signed by such Loan Party.

            SECTION 9.03 Expenses; Indemnity; Damage Waiver.

                (a) The Loan Parties shall jointly and severally pay all Credit Party Expenses
incurred as of the Closing Date on the Closing Date. Thereafter, the Loan Parties shall jointly and
severally pay all Credit Party Expenses after receipt of an invoice therefor with detail and within the
time periods required under the Order. For the avoidance of doubt, the Loan Parties shall reimburse
Administrative Agent, the Issuing Bank, and the Lenders and their respective Affiliates for all
reasonable and documented out-of-pocket legal, accounting, appraisal, consulting, financial advisors,
business valuation experts, environmental engineer or consultant and other fees, costs and expenses
incurred in connection with the negotiation, preparation and administration of the Loan Documents,
the Interim Order and the Final Order, including, without limitation, MIII Partners, and incurred in
connection with:

                                (i)     any amendment, modification or waiver of, consent with respect
                       to, or termination of, any of the Loan Documents or advice in connection with the
                                                         142

    DB1/ 117162443.7
Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                   Document    Page 346 of 366



                   administration of the Loans made pursuant hereto or its rights hereunder or
                   thereunder;

                            (ii)    any litigation, contest, dispute, suit, proceeding or action (whether
                   instituted by the Administrative Agent, any Lender, the Loan Parties or any other
                   Person and whether as a party, witness or otherwise) in any way relating to the
                   Collateral, any of the Loan Documents or any other agreement to be executed or
                   delivered in connection herewith or therewith, including any litigation, contest,
                   dispute, suit, case, proceeding or action, and any appeal or review thereof, in
                   connection with a case or proceeding commenced by or against any Loan Party or
                   any other Person that may be obligated to the Administrative Agent by virtue of
                   the Loan Documents; including any such litigation, contest, dispute, suit,
                   proceeding or action arising in connection with any work-out or restructuring of
                   the Loans during the pendency of one or more Events of Default; provided that no
                   Person shall be entitled to reimbursement under this clause (ii) in respect of any
                   litigation, contest, dispute, suit, proceeding or action to the extent any of the
                   foregoing results from such Person’s gross negligence or willful misconduct (as
                   determined by a final non-appealable judgment);

                           (iii)   any attempt to enforce or prosecute any rights or remedies of the
                   Administrative Agent against any or all of the Loan Parties or any other Person
                   that may be obligated to the Administrative Agent or any Lender by virtue of any
                   of the Loan Documents, including any such attempt to enforce any such remedies
                   in the course of any work-out or restructuring of the Loans during the pendency of
                   one or more Events of Default;

                          (iv)   any work-out or restructuring of the Loans during the pendency of
                   one or more Events of Default;

                          (v)      the obtaining of approval of the Loan Documents by the Court;

                           (vi)    the preparation and review of pleadings, documents and reports
                   related to the Chapter 11 Cases and any Successor Cases, attendance at meetings,
                   court hearings or conferences related to the Chapter 11 Cases and any Successor
                   Cases, and general monitoring of the Chapter 11 Cases and any Successor Cases;

                          (vii)    efforts to (A) monitor the Loans or any of the other Obligations,
                   (B) evaluate, observe or assess any of the Loan Parties or their respective affairs,
                   and (C) verify, protect, evaluate, assess, appraise, collect, sell, liquidate or
                   otherwise dispose of any of the Collateral;

                          (viii) any lien searches or request for information listing financing
                   statements or liens filed or searches conducted to confirm receipt and due filing of
                   financing statements and security interests in all or a portion of the Collateral; and


                                                    143

DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                     Document    Page 347 of 366



                              (ix)   including, as to each of clauses (i) through (viii) above, all
              reasonable and documented attorneys’ and other professional and service providers’ fees
              arising from such services and other advice, assistance or other representation, including
              those in connection with any appellate proceedings, and all reasonable and documented
              expenses, costs, charges and other fees incurred by such counsel and others in connection
              with or relating to any of the events or actions described in this SECTION 9.03, all of
              which shall be payable, on demand, by Borrowers to the Administrative Agent; provided
              that such Credit Parties shall be entitled to reimbursement for no more than one counsel
              and one local counsel representing all such Credit Parties (absent a conflict of interest, in
              which case the Credit Parties may engage and be reimbursed for one additional counsel).
              Without limiting the generality of the foregoing, such expenses, costs, charges and fees
              may include: reasonable fees, costs and expenses of accountants, sales consultants,
              financial advisors, environmental advisors, appraisers, investment bankers, management
              and other consultants and paralegals; court costs and expenses; photocopying and
              duplication expenses; court reporter fees, costs and expenses; air express charges; and
              reasonable expenses for travel, lodging and food paid or incurred in connection with the
              performance of such legal or other advisory services.

                 (b) The Loan Parties shall, jointly and severally, indemnify the Secured Parties and
each of their Subsidiaries and Affiliates, and each of the respective directors, officers, employees,
agents and controlling persons of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all damages, actual out-of-
pocket losses, claims, actions, causes of action, settlement payments, obligations, liabilities and related
expenses, including the reasonable fees, charges and disbursements of one counsel for all the
Indemnitees (plus, in each case, one local counsel in any other jurisdiction to the extent reasonably
necessary) (provided that in the case of a conflict of interest the affected Indemnitee may engage and
shall be reimbursed for one additional counsel, plus one local counsel in any other jurisdiction to the
extent reasonably necessary), incurred, suffered, sustained or required to be paid by, or asserted
against, any Indemnitee arising out of, in any way connected with, or as a result of (i) the execution or
delivery of any Loan Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations thereunder or the
consummation of the transactions contemplated by the Loan Documents or any other transactions
contemplated hereby, (ii) any Credit Extension or the use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials on or from any property
currently or formerly owned or operated by any Loan Party or any Subsidiary, or any Environmental
Liability related in any way to any Loan Party or any Subsidiary, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to or arising from any of the foregoing, whether based
on contract, tort or any other theory and regardless of whether any Indemnitee is a party thereto or
whether such claim, litigation, investigation or proceeding is brought by a third party or any Loan
Party or any Affiliate thereof or (v) any documentary taxes, assessments or similar charges made by
any Governmental Authority by reason of the execution and delivery of this Agreement or any other
Loan Document; provided, however, that such indemnity shall not, as to any Indemnitee, be available
to the extent that such losses, claims, damages, liabilities or related expenses have resulted from (i) the
                                                      144

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 348 of 366



gross negligence, bad faith, fraud or willful misconduct of such Indemnitee (or any of its Affiliates or
Related Parties), (ii) such Indemnitee’s (or any of its Affiliates’ or Related Parties’) material breach of
its obligations under this Agreement or any other Loan Document or (iii) any dispute solely among the
Indemnitees other than claims against the Administrative Agent in its capacity or in fulfilling its role
as an agent or arranger or any other similar role under this Agreement or any other Loan Document or
any other agreement or instrument contemplated hereby or thereby, and any claims arising out of any
act or omission by the Lead Borrower or any of its Affiliates. Notwithstanding anything to the
contrary contained herein, the Loan Parties shall have no obligation to reimburse any Indemnitee for
fees and expenses unless such Indemnitee provides the Loan Parties with an executed undertaking in
which such Indemnitee agrees to refund and return any and all amounts paid by the Loan Parties to
such Indemnitee to the extent any of the foregoing items described in clauses (i) through (iii) occurs.
This SECTION 9.03(b) shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim.

                (c) No party to this Agreement shall assert and, to the extent permitted by Applicable
Law, each such party hereby waives, any claim against any other party to this Agreement or any
Indemnitee, on any theory of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated by the Loan Documents, any Credit Extension or the use of the
proceeds thereof.

                (d) The provisions of paragraphs (b) and (c) of this SECTION 9.03 shall remain
operative and in full force and effect regardless of the termination of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of any Loan Document, or any investigation
made by or on behalf of any Credit Party. All amounts due under this SECTION 9.03 shall be payable
upon written demand therefor within the time period set forth in the Order.

            SECTION 9.04 Successors and Assigns.

                (a) The provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby (including any Affiliate
of the Issuing Bank that issues any Letter of Credit), except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior written consent of the
Agents and the Lenders (and any such attempted assignment or transfer without such consent shall be
null and void). Nothing in this Agreement, expressed or implied, shall be construed to confer upon
any Person (other than the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit) and, to the extent
expressly contemplated hereby, Indemnitees), any legal or equitable right, remedy or claim under or
by reason of this Agreement.

                (b) Any Lender may, with the consent of the Administrative Agent, the Issuing Bank
at the time of such assignment and the Lead Borrower (which consent shall be deemed to have been
granted unless the Lead Borrower shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice of any such assignment), assign to one or more
                                                    145

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 349 of 366



Eligible Assignees all or a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Revolving Credit Loans at the time owing to it); provided,
however, that no such consent of the Administrative Agent or the Issuing Bank shall be required in
connection with any assignment to another Lender, an Affiliate of a Lender or an Approved Fund
(unless such Lender Affiliate or Approved Fund is a Disqualified Institution), and no such consent of
the Lead Borrower shall be required (A) in connection with any assignment to another Lender, an
Affiliate of a Lender or an Approved Fund (unless such Lender Affiliate or Approved Fund is a
Disqualified Institution) or (B) if an Event of Default has occurred and is continuing; and provided
further that, each assignment shall be subject to the following conditions: (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender (unless such Lender Affiliate is a Disqualified
Institution), the amount of the Commitment or Revolving Credit Loans of the assigning Lender subject
to a partial assignment (determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent and determined on an aggregate basis in the event
of concurrent assignments to Related Funds) shall not be less than $5,000,000 with respect to the
Commitments, or, if less, the entire remaining amount of the assigning Lender’s Commitment or
Revolving Credit Loans; (ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations; and (iii) the parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance, and, after completion
of the syndication of the Revolving Credit Loans, together with a processing and recordation fee of
$3,500.00. Subject to acceptance and recording thereof pursuant to SECTION 9.04(d), from and after
the effective date specified in each Assignment and Acceptance the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning Lender thereunder shall, to
the extent of the interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and Acceptance covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of SECTION 9.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not comply with this
SECTION 9.04(b) shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with SECTION 9.04(e). The Loan Parties
hereby acknowledge and agree that any effective assignment shall give rise to a direct obligation of the
Loan Parties to the assignee and that the assignee shall be considered to be a “Credit Party” for all
purposes under this Agreement and the other Loan Documents.

                (c) The Administrative Agent, acting for this purpose as an agent of the Loan Parties,
shall maintain at one of its offices in New York, New York, a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount (and stated interest) of the
Credit Extensions owing to, each Lender pursuant to the terms hereof from time to time. The entries
in the Register shall be conclusive and the Loan Parties and Credit Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement absent any manifest error, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.


                                                      146

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                     Document    Page 350 of 366



                (d) Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the processing and recordation fee referred to in SECTION 9.04(b)
and any written consent to such assignment required by SECTION 9.04(a), the Administrative Agent
shall accept such Assignment and Acceptance and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless it has been recorded
in the Register as provided in this SECTION 9.04(d).

                (e) Any Lender may, without the consent of the Loan Parties or any other Person, sell
participations to one or more banks or other entities (other than a Disqualified Institution or any
Person in direct competition with a Loan Party’s business) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion of its Commitment
and the Revolving Credit Loans owing to it), subject to the following:

                          (i)     such Lender’s obligations under this Agreement and the other
              Loan Documents shall remain unchanged;

                              (ii)  such Lender shall remain solely responsible to the other parties
              hereto for the performance of such obligations;

                             (iii)   the Loan Parties and other Credit Parties shall continue to deal
              solely and directly with such Lender in connection with such Lender’s rights and
              obligations under this Agreement;

                              (iv)    any agreement or instrument pursuant to which a Lender sells a
              participation in the Commitments, the Revolving Credit Loans and the Letters of Credit
              shall provide that such Lender shall retain the sole right to enforce the Loan Documents
              and to approve any amendment, modification or waiver of any provision of the Loan
              Documents; provided, however, that such agreement or instrument may provide that such
              Lender will not, without the consent of the Participant, agree to any amendment,
              modification or waiver described in the proviso to SECTION 9.02(b)(ii)(A) , (B) or (C)
              that affects such Participant;

                             (v)    subject to clauses (viii) and (ix) of this SECTION 9.04(e), the
              Loan Parties agree that each Participant shall be entitled to the benefits of SECTION 2.14
              and SECTION 2.23 to the same extent as if it were a Lender and had acquired its interest
              by assignment pursuant to SECTION 9.04(b);

                              (vi)     to the extent permitted by Applicable Law, each Participant also
              shall be entitled to the benefits of SECTION 9.08 as though it were a Lender so long as
              such Participant agrees to be subject to SECTION 2.21(c) as though it were a Lender;

                              (vii) each Lender, acting for this purpose as an agent of the Loan
              Parties, shall maintain at its offices a record of each agreement or instrument effecting
              any participation and a register (each a “Participation Register”) meeting the
              requirements of 26 CFR §5f.103-1(c) for the recordation of the names and addresses of
              its Participants and their rights with respect to principal amounts (and stated interest) and
                                                       147

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                     Document    Page 351 of 366



              other Obligations from time to time. The entries in each Participation Register shall be
              conclusive and the Loan Parties and the Credit Parties may treat each Person whose name
              is recorded in a Participant Register as a Participant for all purposes of this Agreement
              (including, for the avoidance of doubt, for purposes of entitlement to benefits under
              SECTION 2.14, SECTION 2.23, and SECTION 9.08). The Participation Register shall
              be available for inspection by the Lead Borrower and any Credit Party at any reasonable
              time and from time to time upon reasonable prior notice;

                              (viii) a Participant shall not be entitled to receive any greater payment
              under SECTION 2.14 or SECTION 2.23 than the applicable Lender would have been
              entitled to receive with respect to the participation sold to such Participant, unless the sale
              of the participation to such Participant is made with the Lead Borrower’s prior written
              consent; and

                              (ix)     a Participant that would be a Foreign Lender if it were a Lender
              shall not be entitled to the benefits of SECTION 2.23 unless the Lead Borrower is
              notified of the participation sold to such Participant and such Participant agrees, for the
              benefit of the Loan Parties, to comply with SECTION 2.23(e) as though it were a Lender
              and such Participant is eligible for exemption from, or reduction in, the withholding Tax
              referred to therein, following compliance with SECTION 2.23(e).

                 (f) Any Credit Party may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Credit Party, including any
pledge or grant to secure obligations to any of the twelve Federal Reserve Banks organized under
Section 4 of the Federal Reserve Act, 12 U.S.C. Section 341, and this SECTION 9.04 shall not apply
to any such pledge or grant of a security interest; provided, however, that no such pledge or grant of a
security interest shall release a Credit Party from any of its obligations hereunder or substitute any
such pledgee or grantee for such Credit Party as a party hereto.

                (g) The Loan Parties authorize each Credit Party to disclose to any Participant or
grantee and any prospective Participant or grantee, subject to the provisions of SECTION 9.15, any
and all financial information in such Credit Party’s possession concerning the Loan Parties which has
been delivered to such Credit Party by or on behalf of the Loan Parties pursuant to this Agreement or
which has been delivered to such Credit Party by or on behalf of the Loan Parties in connection with
such Credit Party’s credit evaluation of the Loan Parties prior to becoming a party to this Agreement.

                (h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”), identified as such in
writing from time to time by the Granting Lender to the Administrative Agent and the Lead Borrower,
the option to provide to a Borrower all or any part of any Loan that such Granting Lender would
otherwise be obligated to make to a Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan, and (ii) if an SPC elects not to
exercise such option or otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of a Loan by an SPC
hereunder shall utilize the Commitment of the Granting Lender to the same extent, and as if, such
Loan were made by such Granting Lender. Each party hereto hereby agrees that (i) an SPC shall be
                                                      148

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                  Desc Main
                                    Document    Page 352 of 366



entitled to the benefits of SECTIONS 2.11, 2.14, 2.21, 2.22 and 2.23 to the same extent as if it were a
Lender, (ii) neither the grant to any SPC nor the exercise by any SPC of such option shall increase the
costs or expenses or otherwise increase or change the obligations of any Borrower under this
Agreement (including its obligations under SECTION 2.14 or 2.23) unless the grant to the SPC was
made with the Lead Borrower’s prior written consent, (iii) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall remain with the Granting
Lender) and (iv) the Granting Lender shall for all purposes including approval of any amendment,
waiver or other modification of any provision of the Loan Documents, remain the Lender of record
hereunder. In furtherance of the foregoing, each party hereto hereby agrees (which agreement shall
survive the termination of this Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness of any SPC, it will
not institute against, or join any other Person in instituting against, such SPC any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings under the laws of the United States
or any state thereof. In addition, notwithstanding anything to the contrary contained in this
SECTION 9.04, any SPC may (i) with notice to, but without the prior written consent of, any
Borrower, the Administrative Agent or the Issuing Bank and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting Lender or, subject to
obtaining the requisite consents under SECTION 9.04(b), to any other financial institutions providing
liquidity and/or credit support to or for the account of such SPC to support the funding or maintenance
of Loans and (ii) disclose on a confidential basis any non-public information relating to its Loans to
any rating agency, commercial paper dealer or provider of any surety, guarantee or credit or liquidity
enhancement to such SPC. Any Lender who grants an option to an SPC to make a Loan to the any
Borrower shall, if such option is exercised, maintain a register similar to the Participant Register
described in paragraph (c) of this SECTION.

            SECTION 9.05 Survival.

             All covenants, agreements, indemnities, representations and warranties made by the Loan
     Parties in the Loan Documents and in the certificates or other instruments delivered in
     connection with or pursuant to this Agreement or any other Loan Document shall be considered
     to have been relied upon by the other parties hereto and shall survive the execution and delivery
     of the Loan Documents and the making of any Revolving Credit Loans and issuance of any
     Letters of Credit, regardless of any investigation made by any such other party or on its behalf
     and, notwithstanding that any Credit Party may have had notice or knowledge of any Default or
     Event of Default or incorrect representation or warranty at the time any credit is extended
     hereunder, and shall continue in full force and effect until (i) the Commitments have expired or
     been terminated, (ii) the principal of and interest on each Revolving Credit Loan and all fees and
     other Obligations (other than contingent indemnity obligations with respect to then unasserted
     claims) shall have been paid in full, (iii) all Letters of Credit shall have expired or terminated (or
     been Cash Collateralized in a manner satisfactory to the Issuing Bank) and (iv) all Outstanding
     Amounts of any L/C Obligations have been reduced to zero (or Cash Collateralized in a manner
     satisfactory to the applicable Issuing Bank). The provisions of SECTION 2.14, SECTION 2.23,
     SECTION 9.03 and Article VIII shall survive and remain in full force and effect regardless of
     the repayment of the Obligations, the expiration or termination of the Letters of Credit and the
     Commitments or the termination of this Agreement or any provision hereof. In connection with

                                                      149

    DB1/ 117162443.7
Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                 Document    Page 353 of 366



 the termination of this Agreement and the release and termination of the security interests in the
 Collateral, the Agents, on behalf of themselves and the other Credit Parties, may require such
 indemnities as they shall reasonably deem necessary or appropriate to protect the Credit Parties
 against (x) loss on account of credits previously applied to the Obligations that may subsequently
 be reversed or revoked, and (y) any obligations that may thereafter arise with respect to the Other
 Liabilities.

        SECTION 9.06 Counterparts; Integration; Effectiveness.

         This Agreement may be executed in counterparts (and by different parties hereto on
 different counterparts), each of which shall constitute an original, but all of which when taken
 together shall constitute a single contract. This Agreement and the other Loan Documents
 constitute the entire contract among the parties relating to the subject matter hereof and
 supersede any and all contemporaneous or previous agreements and understandings, oral or
 written, relating to the subject matter hereof. Except as provided in SECTION 4.01, this
 Agreement shall become effective when it shall have been executed by the applicable Credit
 Parties and when the Administrative Agent shall have received counterparts hereof that, when
 taken together, bear the signatures of each of the other parties hereto, and thereafter shall be
 binding upon and inure to the benefit of the parties hereto and their respective successors and
 assigns. This Agreement shall be valid, binding and enforceable against a party only when
 executed by an authorized individual on behalf of the party by means of (i) a DocuSign®
 electronic signature, (ii) an original, manual signature, or (iii) a faxed, electronic image scan
 transmission (e.g., “pdf” or “tif” via electronic mail) or photocopied manual signature. Each
 DocuSign®, faxed, electronic image scan transmission (e.g., “pdf” or “tif” via electronic mail) or
 photocopied manual signature shall for all purposes have the same validity, legal effect and
 admissibility in evidence as an original manual signature and shall include the relevant certificate
 of completion for the relevant notice of update.

        SECTION 9.07 Severability.

         Any provision of this Agreement held to be invalid, illegal or unenforceable in any
 jurisdiction shall, as to such jurisdiction, be ineffective to the extent of such invalidity, illegality
 or unenforceability without affecting the validity, legality and enforceability of the remaining
 provisions hereof, and the invalidity of a particular provision in a particular jurisdiction shall not
 invalidate such provision in any other jurisdiction.

        SECTION 9.08 Right of Set-off.

         If any Event of Default shall have occurred and be continuing, each Secured Party, each
 Participant and each of their respective Affiliates is hereby authorized at any time and from time
 to time, to the fullest extent permitted by law, to setoff and apply any and all deposits (general or
 special, time or demand, provisional or final, but excluding any payroll, trust and tax withholding
 accounts) at any time held and other obligations at any time owing by such Secured Party,
 Participant or Affiliate to or for the credit or the account of the Loan Parties against any and all
 of the Obligations of the Loan Parties now or hereafter existing under this Agreement or other
 Loan Document to the extent such are then due and owing, although such Obligations may be
                                                   150

DB1/ 117162443.7
   Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                Desc Main
                                    Document    Page 354 of 366



     otherwise fully secured; provided that such Secured Party shall provide the Lead Borrower with
     written notice promptly after its exercise of such right of setoff. The rights of each Secured Party
     under this SECTION 9.08 are in addition to other rights and remedies (including other rights of
     setoff) that such Credit Party may have. No Credit Party will, or will permit its Participant to,
     exercise its rights under this SECTION 9.08 without the consent of the Administrative Agent or
     the Required Lenders. ANY AND ALL RIGHTS TO REQUIRE THE COLLATERAL AGENT
     TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
     COLLATERAL WHICH SECURES ANY OF THE OBLIGATIONS PRIOR TO THE
     EXERCISE BY ANY SECURED PARTY, PARTICIPANT OR AFFILIATE OF ITS RIGHT
     OF SETOFF UNDER THIS SECTION ARE HEREBY KNOWINGLY, VOLUNTARILY AND
     IRREVOCABLY WAIVED.

            SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process.

           (a) EXCEPT TO THE EXTENT SUPERSEDED BY THE BANKRUPTCY CODE,
THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

                (b) Each Loan Party agrees that any suit for the enforcement of this Agreement or any
other Loan Document shall be brought solely in the Bankruptcy Court and each party to this
Agreement hereby waives any objection which it may now or hereafter have to the venue of any such
suit or any such court or that such suit is brought in an inconvenient forum and agrees that a final
judgment in any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

               (c) Each Loan Party agrees that any action commenced by any Loan Party asserting
any claim or counterclaim arising under or in connection with this Agreement or any other Loan
Document shall be brought solely in the Bankruptcy Court for the Eastern District of Virginia and
consents to the exclusive jurisdiction of such Bankruptcy Court with respect to any such action.

               (d) Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in SECTION 9.01. Nothing in this Agreement or any other Loan
Document will affect the right of any party to this Agreement to serve process in any other manner
permitted by law.

            SECTION 9.10 WAIVER OF JURY TRIAL.

          EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
     PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
     IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
     RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE
     TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
     TORT OR ANY OTHER THEORY); AND WAIVES DUE DILIGENCE, DEMAND,
     PRESENTMENT AND PROTEST AND ANY NOTICES THEREOF AS WELL AS NOTICE
     OF NONPAYMENT. EACH PARTY HERETO (A) CERTIFIES THAT NO
     REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
                                                     151

    DB1/ 117162443.7
    Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                    Document    Page 355 of 366



     REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
     NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
     WAIVERS, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
     HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
     THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

            SECTION 9.11 Press Releases and Related Matters.

             Each Borrower consents to the publication by the Administrative Agent of customary
     trade advertising material in tombstone format relating to the financing transactions
     contemplated by this Agreement using any Borrower’s name, and with the consent of the Lead
     Borrower, logo or trademark. The Administrative Agent shall provide a draft reasonably in
     advance of any advertising material to the Lead Borrower for review and comment prior to the
     publication thereof. The Administrative Agent and the Lenders reserve the right to provide to
     industry trade organizations information necessary and customary for inclusion in league table
     measurements.

            SECTION 9.12 Headings.

             Article and Section headings and the Table of Contents used herein are for convenience
     of reference only, are not part of this Agreement and shall not affect the construction of, or be
     taken into consideration in interpreting, this Agreement.

            SECTION 9.13 Interest Rate Limitation.

             Notwithstanding anything herein to the contrary, if at any time the interest rate applicable
     to any Revolving Credit Loan, together with all fees, charges and other amounts that are treated
     as interest on such Revolving Credit Loan under Applicable Law (collectively, the “Charges”),
     shall be found by a court of competent jurisdiction in a final order to exceed the maximum
     lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken, received or
     reserved by the Lender holding such Revolving Credit Loan in accordance with Applicable Law,
     the rate of interest payable in respect of such Revolving Credit Loan hereunder, together with all
     Charges payable in respect thereof, shall be limited to the Maximum Rate and, to the extent
     lawful, the interest and Charges that would have been payable in respect of such Revolving
     Credit Loan but were not payable as a result of the operation of this Section shall be cumulated
     and the interest and Charges payable to such Lender in respect of other Revolving Credit Loans
     or periods shall be increased (but not above the Maximum Rate therefor) until such cumulated
     amount, together with interest thereon at the Federal Funds Rate to the date of repayment, shall
     have been received by such Lender.

            SECTION 9.14 Additional Waivers.

                (a) The Obligations are the joint and several obligation of each Loan Party. To the
fullest extent permitted by Applicable Law, the obligations of each Loan Party hereunder shall not be
affected by (i) the failure of any Credit Party to assert any claim or demand or to enforce or exercise
any right or remedy against any other Loan Party under the provisions of this Agreement, any other
                                                     152

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                     Document    Page 356 of 366



Loan Document or under Applicable Law, (ii) any rescission, waiver, amendment or modification of,
or any release of any Loan Party from, any of the terms or provisions of, this Agreement, any other
Loan Document, or (iii) the failure to perfect any security interest in, or the release of, any of the
Collateral or other security held by or on behalf of the Collateral Agent or any other Credit Party.

                (b) The obligations of each Loan Party to pay the Obligations in full hereunder shall
not be subject to any reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Obligations after the termination of all Commitments to any Loan Party
under any Loan Document), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or unenforceability of any
of the Obligations or otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise affected by the failure of
the Administrative Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by any waiver or
modification of any provision of any thereof, any default, failure or delay, willful or otherwise, in the
performance of any of the Obligations, or by any other act or omission that may or might in any
manner or to any extent vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the payment in full in cash of all the
Obligations after termination of all Commitments to any Loan Party under any Loan Document).

                 (c) To the fullest extent permitted by Applicable Law, each Loan Party waives any
defense based on or arising out of any defense of any other Loan Party or the unenforceability of the
Obligations or any part thereof from any cause, or the cessation from any cause of the liability of any
other Loan Party, other than the payment in full in cash of all the Obligations after the termination of
all Commitments to any Loan Party under any Loan Document. The Collateral Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or more of them by one or
more judicial or nonjudicial sales, accept an assignment of any such security in lieu of foreclosure,
compromise or adjust any part of the Obligations, make any other accommodation with any other
Loan Party, or exercise any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party hereunder except to the
extent that all the Obligations have been indefeasibly paid in full in cash and performed in full after
the termination of Commitments to any Loan Party under any Loan Document. Pursuant to
Applicable Law, each Loan Party waives any defense arising out of any such election even though
such election operates, pursuant to Applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against any other Loan
Party, as the case may be, or any security.

                (d) Except as otherwise specifically provided herein, each Borrower is obligated to
repay the Obligations as joint and several obligors under this Agreement. Upon payment by any Loan
Party of any Obligations, all rights of such Loan Party against any other Loan Party arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity or otherwise shall in
all respects be subordinate and junior in right of payment to the prior payment in full in cash of all the
Obligations (other than contingent indemnity obligations for then unasserted claims) and the
termination of all Commitments to any Loan Party under any Loan Document. If any amount shall

                                                      153

    DB1/ 117162443.7
    Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                    Desc Main
                                     Document    Page 357 of 366



erroneously be paid to any Loan Party on account of (i) such subrogation, contribution,
reimbursement, indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall forthwith be paid to the
Administrative Agent to be credited against the payment of the Obligations, whether matured or
unmatured, in accordance with the terms of this Agreement and the other Loan Documents. Subject to
the foregoing, to the extent that any Loan Party shall, under this Agreement as a joint and several
obligor, repay any of the Obligations constituting Revolving Credit Loans made to another Loan Party
hereunder (an “Accommodation Payment”), then the Loan Party making such Accommodation
Payment shall be entitled to contribution and indemnification from, and be reimbursed by, each of the
other Loan Parties in an amount equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Loan Party’s Allocable Amount and the denominator of which is the
sum of the Allocable Amounts of all of the Loan Parties. As of any date of determination, the
“Allocable Amount” of each Loan Party shall be equal to the maximum amount of liability for
Accommodation Payments which could be asserted against such Loan Party hereunder without (a)
rendering such Loan Party “insolvent” within the meaning of Section 101 (32) of the Bankruptcy
Code, Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform
Fraudulent Conveyance Act (“UFCA”), (b) leaving such Loan Party with unreasonably small capital
or assets, within the meaning of Section 548 of the Bankruptcy Code, Section 4 of the UFTA, or
Section 5 of the UFCA, or (c) leaving such Loan Party unable to pay its debts as they become due
within the meaning of Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of
the UFCA.

                 (e) Each Loan Party hereby agrees to keep each other Loan Party fully apprised at all
times as to the status of its business, affairs, finances, and financial condition, and its ability to perform
its Obligations under the Loan Documents, and in particular as to any adverse developments with
respect thereto. Each Loan Party hereby agrees to undertake to keep itself apprised at all times as to
the status of the business, affairs, finances, and financial condition of each other Loan Party, and of the
ability of each other Loan Party to perform its Obligations under the Loan Documents, and in
particular as to any adverse developments with respect to any thereof. Each Loan Party hereby agrees,
in light of the foregoing mutual covenants to inform each other, and to keep themselves and each other
informed as to such matters, that the Credit Parties shall have no duty to inform any Loan Party of any
information pertaining to the business, affairs, finances, or financial condition of any other Loan Party,
or pertaining to the ability of any other Loan Party to perform its Obligations under the Loan
Documents, even if such information is adverse, and even if such information might influence the
decision of one or more of the Loan Parties to continue to be jointly and severally liable for, or to
provide Collateral for, the Obligations of one or more of the other Loan Parties. To the fullest extent
permitted by Applicable Law, each Loan Party hereby expressly waives any duty of the Credit Parties
to inform any Loan Party of any such information.

             SECTION 9.15 Confidentiality.

              Each of the Credit Parties agrees to maintain the confidentiality of the Information (as
      defined below), except that Information may be disclosed (a) to their and their Affiliates’ (other
      than Excluded Institutions’) directors, officers, employees and agents, including accountants,
      legal counsel and other advisors involved with the financing (it being understood that the Persons

                                                        154

    DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                 Desc Main
                                Document    Page 358 of 366



 to whom such disclosure is made will be informed of the confidential nature of such Information
 and agree to keep such Information confidential), (b) to the extent requested by any regulatory
 authority, (c) to the extent required by Applicable Laws or by any subpoena or similar legal
 process (the Credit Parties’ agreeing to furnish the Lead Borrower with notice of such process
 and an opportunity to contest such disclosure as long as furnishing such notice and opportunity
 would not result in the Credit Parties’ violation of Applicable Law), (d) to any other party to this
 Agreement in accordance with Applicable Laws, (e) in connection with the exercise of any
 remedies hereunder or any suit, action or proceeding relating to this Agreement or any other
 Loan Document or the enforcement of rights hereunder or thereunder, (f) subject to an agreement
 containing provisions substantially the same as those of this Section, to any assignee of or
 Participant in, or any prospective assignee of or Participant in, any of its rights or obligations
 under this Agreement and any actual or prospective counterparty or advisors to any swap or
 derivative transactions relating to the Loan Parties and the Obligations so long as such Person or
 any of their Affiliates is not a competitor of any Loan Party, (g) with the consent of the Loan
 Parties, (h) to the extent such Information (i) becomes publicly available other than as a result of
 a breach of this Section, or to the knowledge of such Credit Party, the breach of any other
 Person’s obligation to keep the information confidential, or (ii) becomes available to any Credit
 Party on a nonconfidential basis from a source other than the Loan Parties, or (iii) to the extent
 that such Information is independently developed by such Credit Party. For the purposes of this
 Section, the term “Information” means all information received from or on behalf of the Loan
 Parties or any of their Affiliates relating to their business. Any Person required to maintain the
 confidentiality of Information as provided in this Section shall be considered to have complied
 with its obligation to do so if such Person has exercised the same degree of care to maintain the
 confidentiality of such Information as such Person would accord to its own confidential
 information.

        SECTION 9.16 Patriot Act.

         Each Lender hereby notifies the Loan Parties that pursuant to the requirements of the
 USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), as
 amended) (the “Act”), it is required to obtain, verify and record information that identifies the
 Loan Parties, which information includes the name and address of each Borrower and other
 information that will allow such Lender to identify such Borrower in accordance with the Act.
 Each Borrower is in compliance, in all material respects, with (i) the Act, and (ii) Trading with
 the Enemy Act, as amended, and each of the foreign assets control regulations of the United
 States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
 legislation or executive order relating thereto. No part of the proceeds of the Revolving Credit
 Loans will be used by the Loan Parties, directly or indirectly, for any payments to any
 governmental official or employee, political party, official of a political party, candidate for
 political office, or anyone else acting in an official capacity, in order to obtain, retain or direct
 business or obtain any improper advantage, in violation of the FCPA, as amended. In addition,
 Agents and each Lender shall have the right to periodically conduct due diligence on all Loan
 Parties, their senior management and key principals and legal and beneficial owners. Each Loan
 Party agrees to cooperate in respect of the conduct of such due diligence and further agrees that


                                                 155

DB1/ 117162443.7
Case 20-34656-KRH         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                Document    Page 359 of 366



 the reasonable costs and charges for any such due diligence by Agents shall constitute Credit
 Party Expenses hereunder and be for the account of Borrowers.

        SECTION 9.17 Foreign Asset Control Regulations.

         Neither of the advance of the Revolving Credit Loans nor the use of the proceeds of any
 thereof will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) (the
 “Trading With the Enemy Act”) or any of the foreign assets control regulations of the United
 States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) (the “Foreign Assets
 Control Regulations”) or any enabling legislation or executive order relating thereto (which for
 the avoidance of doubt shall include, but shall not be limited to (a) Executive Order 13224 of
 September 21, 2001 Blocking Property and Prohibiting Transactions With Persons Who
 Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
 “Executive Order”) and (b) the Uniting and Strengthening America by Providing Appropriate
 Tools Required to Intercept and Obstruct Terrorism Act of 2001 (Public Law 107-56)).
 Furthermore, none of the Loan Parties or their Affiliates (a) is or will become a “blocked person”
 as described in the Executive Order, the Trading With the Enemy Act or the Foreign Assets
 Control Regulations or (b) knowingly engages or will engage in any dealings or transactions, or
 be otherwise associated, with any such “blocked person” or in any manner violative of any such
 order.

        SECTION 9.18 Order; Intercreditor Arrangement.

         In the event of any conflict between the terms of the Order and the terms of this
 Agreement or any other Loan Document, the terms of the Order shall govern and control.
 Notwithstanding anything herein to the contrary, the Liens and security interests granted to the
 Collateral Agent pursuant to the Security Documents, Lien priority and the exercise of any right
 or remedy by the Collateral Agent hereunder or thereunder, are subject to the provisions of the
 Intercreditor Arrangement.

          The Loan Parties, the Agents, the Lenders and the other Credit Parties acknowledge that
 the exercise of certain of the Agents’ rights and remedies hereunder may be subject to, and
 restricted by, the provisions of the Intercreditor Arrangement. Except as specified herein,
 nothing contained in the Intercreditor Arrangement shall be deemed to modify any of the
 provisions of this Agreement and the other Loan Documents, which, as among the Loan Parties,
 the Agents, the Lenders and the other Credit Parties shall remain in full force and effect.

        SECTION 9.19 Joint and Several Obligations.

          The Obligations are the joint and several obligations of each Borrower.

        SECTION 9.20 Keepwell.

         Each Qualified ECP Guarantor hereby jointly and severally absolutely, unconditionally
 and irrevocably undertakes to provide such funds or other support as may be needed from time to
 time by each other Loan Party to honor all of its obligations under the Facility Guarantee in
                                                 156

DB1/ 117162443.7
   Case 20-34656-KRH            Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34                   Desc Main
                                      Document    Page 360 of 366



     respect of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall only
     be liable under this SECTION 9.20 for the maximum amount of such liability that can be hereby
     incurred without rendering its obligations under this SECTION 9.20, or otherwise under the
     Facility Guarantee, voidable under Applicable Law relating to fraudulent conveyance or
     fraudulent transfer, and not for any greater amount). The obligations of each Qualified ECP
     Guarantor under this Section shall remain in full force and effect until payment in full of the
     Obligations. Each Qualified ECP Guarantor intends that this SECTION 9.20 constitute, and this
     SECTION 9.20 shall be deemed to constitute, a “keepwell, support, or other agreement” for the
     benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
     Exchange Act.

            SECTION 9.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.

            Notwithstanding anything to the contrary in any Loan Document or in any other
     agreement, arrangement or understanding among any such parties, each party hereto
     acknowledges that any liability of any EEA Financial Institution arising under any Loan
     Document, to the extent such liability is unsecured, may be subject to the write-down and
     conversion powers of an EEA Resolution Authority and agrees and consents to, and
     acknowledges and agrees to be bound by:

                        (a) the application of any Write-Down and Conversion Powers by an EEA
                Resolution Authority to any such liabilities arising hereunder which may be payable to
                it by any party hereto that is an EEA Financial Institution; and

                       (b) the effects of any Bail-in Action on any such liability, including, if
                applicable:

                              (i)     a reduction in full or in part or cancellation of any such liability;

                                (ii)    a conversion of all, or a portion of, such liability into shares or
                       other instruments of ownership in such EEA Financial Institution, its parent
                       undertaking, or a bridge institution that may be issued to it or otherwise conferred
                       on it, and that such shares or other instruments of ownership will be accepted by it
                       in lieu of any rights with respect to any such liability under this Agreement or any
                       other Loan Document; or

                              (iii)  the variation of the terms of such liability in connection with the
                       exercise of the write-down and conversion powers of any EEA Resolution
                       Authority.

            SECTION 9.22 Acknowledgement Regarding Any Supported QFCs.

               (a)          To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for Swap Contracts or any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each such QFC a “Supported QFC”), the parties acknowledge and
agree as follows with respect to the resolution power of the Federal Deposit Insurance Corporation
                                                        157

    DB1/ 117162443.7
   Case 20-34656-KRH          Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34               Desc Main
                                    Document    Page 361 of 366



under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support (with the provisions
below applicable notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United States of America or
any other state of the United States of America):

                (b) In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime, the transfer of such
Supported QFC and the benefit of such QFC Credit Support (and any interest and obligation in or
under such Supported QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution Regime if the Supported
QFC and such QFC Credit Support (and any such interest, obligation and rights in property) were
governed by the laws of the United States of America or a state of the United States of America. In the
event a Covered Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be exercised against
such Covered Party are permitted to be exercised to no greater extent than such Default Rights could
be exercised under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States of America or a state of the United States
of America. Without limitation of the foregoing, it is understood and agreed that rights and remedies
of the parties with respect to a Defaulting Lender shall in no event affect the rights of any Covered
Party with respect to a Supported QFC or any QFC Credit Support.



                                  [Remainder of Page Intentionally Blank]




                                                    158

    DB1/ 117162443.7
Case 20-34656-KRH      Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34         Desc Main
                             Document    Page 362 of 366



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
 executed by their respective authorized officers as of the date first above written.

                                                BORROWERS:

                                                GUITAR CENTER, INC., as Lead
                                                Borrower and as a Borrower

                                                By:
                                                Name:
                                                Title:



                                                GUITAR CENTER STORES, INC., as a
                                                Borrower

                                                By:
                                                Name:
                                                Title:



                                                GUARANTORS:

                                                GUITAR CENTER HOLDINGS, INC., as
                                                a Guarantor

                                                By:
                                                Name:
                                                Title:



                                                GUITAR CENTER GIFT CARD
                                                COMPANY, LLC, as a Guarantor

                                                By:
                                                Name:
                                                Title:




DB1/ 117162443.7
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 363 of 366




                                          GTRC SERVICES, INC., as a Guarantor

                                          By:
                                          Name:
                                          Title:



                                          GC BUSINESS SOLUTIONS, INC., as a
                                          Guarantor

                                          By:
                                          Name:
                                          Title:

                                          AVDG, LLC, as a Guarantor

                                          By:
                                          Name:
                                          Title:

                                          MUSIC & ARTS INSTRUCTOR
                                          SERVICES, LLC, as a Guarantor

                                          By:
                                          Name:
                                          Title:




DB1/ 117162443.7
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34        Desc Main
                          Document    Page 364 of 366



                                          WELLS FARGO BANK, NATIONAL
                                          ASSOCIATION, as Administrative Agent,
                                          as Collateral Agent, as Issuing Bank, and as
                                          a Lender

                                          By:
                                          Name:
                                          Its Authorized Signatory




DB1/ 117162443.7
Case 20-34656-KRH   Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34   Desc Main
                          Document    Page 365 of 366



                                   Exhibit C

                                 Initial Budget
Guitar Center
DIP Budget
$ in 000s
                                    Week Number              1           2            3            4            5           6           7          8          9          10         11        Post
                                      Fiscal Month          Nov         Dec          Dec          Dec          Dec         Dec         Jan        Jan        Jan        Jan        Feb       Wk 1 - 11
                                Week Ending Friday        27-Nov       4-Dec       11-Dec       18-Dec       25-Dec       1-Jan       8-Jan      15-Jan     22-Jan     29-Jan     5-Feb       Total
                                                           POST        POST         POST         POST         POST        POST        POST       POST       POST       POST       POST
I. Cash Flows
  Receipts
  1.) Sales Receipts                                        46,828      81,401       55,663       67,541      76,354       49,584      40,397     36,541     41,032     37,830     45,024     578,194

 Operating Disbursements
 2.) Merchandise Disbursements                             (28,505)     (26,225)    (22,588)     (22,342)     (21,320)    (26,949)    (28,773)   (24,906)   (18,993)   (17,729)   (16,822)   (255,153)
 3.) Payroll Related                                          (100)     (11,983)       (105)     (16,578)        (105)    (12,269)       (105)   (11,108)      (105)   (17,955)      (105)    (70,519)
                                                                                                                                                                                                                                 Case 20-34656-KRH




 4.) Occupancy & Utilities                                    (600)     (11,306)       (500)        (500)        (500)       (500)    (12,864)      (500)      (500)      (500)   (12,337)    (40,608)
 5.) Sales Tax                                                (461)        (199)       (182)           -      (11,327)       (425)       (114)         -    (13,517)    (3,926)         -     (30,150)
 6.) Freight & Other Operating Disbursements               (15,736)      (7,693)     (8,368)      (9,608)     (11,146)     (7,930)     (6,774)    (8,098)    (7,600)    (6,685)    (7,289)    (96,926)
 7.) Total Operating Disbursements                         (45,400)     (57,405)    (31,743)     (49,029)     (44,398)    (48,073)    (48,631)   (44,613)   (40,715)   (46,796)   (36,553)   (493,355)
 Non-Operating Disbursements
 8.) DIP Fees & Interest                                      (941)        (451)         (9)          (9)          (9)          (9)    (2,221)        (9)        (9)        (9)    (1,778)     (5,453)
 9.) Superpriority Note Interest                            (2,085)           -           -            -            -            -          -          -          -          -          -      (2,085)
 10.) Professional Fees                                     (6,727)      (3,318)     (3,318)      (3,318)      (3,318)      (3,618)    (3,318)    (3,318)    (3,318)    (3,618)   (21,017)    (58,206)
 11.) US Trustee                                                 -            -           -            -            -            -          -          -          -       (819)         -        (819)
 12.) Utility & Other Deposits                                (670)           -           -            -            -            -          -          -          -          -          -        (670)
 13.) Total Non-Operating Disbursements                    (10,422)      (3,769)     (3,327)      (3,327)      (3,327)      (3,627)    (5,539)    (3,327)    (3,327)    (4,446)   (22,795)    (67,232)
                                                                                                                                                                                                               Document




 14.) Memo: Total Disbursements                            (55,823)     (61,174)    (35,070)     (52,356)     (47,724)    (51,700)    (54,169)   (47,940)   (44,042)   (51,242)   (59,348)   (560,588)
 15.) Net Cash Flow                                         (8,995)     20,227       20,593       15,185      28,630        (2,116)   (13,773)   (11,399)    (3,010)   (13,412)   (14,324)     17,606

II. Operating Cash Roll
  16.) Beginning Cash                                        6,538      43,543       63,770       84,363      99,548      128,178     126,062    112,289    100,890     97,880     84,469       6,538
  17.) +/- Net Cash Flow                                    (8,995)     20,227       20,593       15,185      28,630       (2,116)    (13,773)   (11,399)    (3,010)   (13,412)   (14,324)     17,606
  18.) ABL Draws / (Paydown)                              (279,000)          -            -            -           -            -           -          -          -          -          -    (279,000)
  19.) Term DIP Draws / (Paydown)                          325,000           -            -            -           -            -           -          -          -          -          -     325,000
  20.) Ending Cash                                          43,543      63,770       84,363       99,548     128,178      126,062     112,289    100,890     97,880     84,469     70,145      70,145
III. Liquidity
  21.) Borrowing Base Availability                          50,000      50,000       50,000      50,000       50,000       50,000      50,000     50,000     50,000     50,000     50,000      50,000
                                                                                                                                                                                                                           Page 366 of 366




  22.) - Total ABL Outstanding                              (7,550)     (7,550)      (7,550)     (7,550)      (7,550)      (7,550)     (7,550)    (7,550)    (7,550)    (7,550)    (7,550)     (7,550)
  23.) Net Availability Ύ                                   42,450      42,450       42,450      42,450       42,450       42,450      42,450     42,450     42,450     42,450     42,450      42,450
  24.) Ending Cash                                          43,543      63,770       84,363      99,548      128,178      126,062     112,289    100,890     97,880     84,469     70,145      70,145
  25.) Total Liquidity                                      85,994     106,220      126,813     141,999      170,628      168,512     154,739    143,340    140,331    126,919    112,595     112,595

IV. Debt Summary
  27.) Beginning ABL Outstanding                           279,000            -           -            -            -           -           -          -          -          -          -     279,000
  28.) Change in Debt: Draw / (Paydown)                   (279,000)           -           -            -            -           -           -          -          -          -          -    (279,000)
  29.) Ending ABL Outstanding                                    -            -           -            -            -           -           -          -          -          -          -           -
  30.) Letters of Credit                                     7,550        7,550       7,550        7,550        7,550       7,550       7,550      7,550      7,550      7,550      7,550       7,550
                                                                                                                                                                                                         Doc 315 Filed 12/17/20 Entered 12/17/20 13:08:34




  31.) Ending ABL Debt Outstanding                           7,550        7,550       7,550        7,550        7,550       7,550       7,550      7,550      7,550      7,550      7,550       7,550

 32.) Beginning Term DIP Debt Outstanding                       -      325,000      325,000     325,000      325,000      325,000     325,000    325,000    325,000    325,000    325,000           -
 33.) Change in Debt: Draw / (Paydown)                    325,000            -            -           -            -            -           -          -          -          -          -     325,000
 34.) Ending Term DIP Debt Outstanding                    325,000      325,000      325,000     325,000      325,000      325,000     325,000    325,000    325,000    325,000    325,000     325,000

 35.) Total Debt Outstanding                              332,550      332,550      332,550     332,550      332,550      332,550     332,550    332,550    332,550    332,550    332,550     332,550
                                                                                                                                                                                                                                 Desc Main




     ΎEĞƚ>ǀĂŝůĂďŝůŝƚǇǁŝůůĂůƐŽďĞƌĞĚƵĐĞĚƚŽƌĞĨůĞĐƚƚŚĞŽƵƚƐƚĂŶĚŝŶŐďĂůĂŶĐĞƵŶĚĞƌƚŚĞĞďƚŽƌƐΖΗWͲĂƌĚƐΗǁŝƚŚtĞůůƐ&ĂƌŐŽ͘
